Exhibit 10.1
CREDIT AGREEMENT
by and among
SKECHERS U.S.A., INC.
and
EACH OF ITS SUBSIDIARIES THAT ARE SIGNATORIES HERETO
as Borrowers,
THE LENDERS THAT ARE SIGNATORIES HERETO
as the Lenders,
WELLS FARGO FOOTHILL, LLC
as a Joint Lead Arranger and Administrative Agent,
BANK OF AMERICA, N.A.
as Syndication Agent,
and
BANC OF AMERICA SECURITIES LLC
as a Joint Lead Arranger
Dated as of June 30, 2009
CREDIT AGREEMENT
          THIS CREDIT AGREEMENT (this “Agreement”), is entered into as of
June 30, 2009, by and among the lenders identified on the signature pages hereof
(such lenders, together with their respective successors and permitted assigns,
are referred to hereinafter each individually as a “Lender” and collectively as
the “Lenders”), WELLS FARGO FOOTHILL, LLC, a Delaware limited liability company,
as a joint lead arranger and as administrative agent for the Lenders (in such
capacity, together with its successors and assigns in such capacity, “Agent”),
SKECHERS U.S.A., INC., a Delaware corporation (“Parent”), each of Parent’s
Subsidiaries identified on the signature pages hereof (such Subsidiaries,
together with Parent and each other Subsidiary that becomes a party hereto after
the date hereof in accordance with the terms hereof, are referred to hereinafter
each individually as a “Borrower”, and individually and collectively, jointly
and severally, as the “Borrowers”), BANK OF AMERICA, N.A. (“BOA”), as
syndication agent, and BANC OF AMERICA SECURITIES LLC (“BOAS”), as a joint lead
arranger.
          The parties agree as follows:
1. DEFINITIONS AND CONSTRUCTION.
     1.1 Definitions. Capitalized terms used in this Agreement shall have the
meanings specified therefor on Schedule 1.1.
     1.2 Accounting Terms. All accounting terms not specifically defined herein
shall be construed in accordance with GAAP; provided, however, that if
Administrative Borrower notifies Agent that Borrowers request an amendment to
any provision hereof to eliminate the effect of any Accounting Change occurring
after the Closing Date or in the application thereof on the operation of such
provision (or if Agent notifies Borrowers that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such Accounting Change or in the
application thereof, then Agent and Borrowers agree that they will negotiate in
good faith amendments to the provisions of this Agreement that are directly
affected by such Accounting Change with the intent of having the respective
positions of the Lenders and Borrowers after such Accounting Change conform as
nearly as possible to their respective positions as of the date of this
Agreement and, until any such amendments have



--------------------------------------------------------------------------------



 



 

Page 2 of 54
     been agreed upon, the provisions in this Agreement shall be calculated as
if no such Accounting Change had occurred. When used herein, the term “financial
statements” shall include the notes and schedules thereto. Whenever the term
“Parent” or “Borrowers” is used in respect of a financial covenant or a related
definition, it shall be understood to mean Parent and its Subsidiaries on a
consolidated basis, unless the context clearly requires otherwise.
     1.3 Code. Any terms used in this Agreement that are defined in the Code
shall be construed and defined as set forth in the Code unless otherwise defined
herein; provided, however, that to the extent that the Code is used to define
any term herein and such term is defined differently in different Articles of
the Code, the definition of such term contained in Article 9 of the Code shall
govern.
     1.4 Construction. Unless the context of this Agreement or any other Loan
Document clearly requires otherwise, references to the plural include the
singular, references to the singular include the plural, the terms “includes”
and “including” are not limiting, and the term “or” has, except where otherwise
indicated, the inclusive meaning represented by the phrase “and/or.” The words
“hereof,” “herein,” “hereby,” “hereunder,” and similar terms in this Agreement
or any other Loan Document refer to this Agreement or such other Loan Document,
as the case may be, as a whole and not to any particular provision of this
Agreement or such other Loan Document, as the case may be. Section, subsection,
clause, schedule, and exhibit references herein are to this Agreement unless
otherwise specified. Any reference in this Agreement or in any other Loan
Document to any agreement, instrument, or document shall include all
alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements, thereto and thereof, as
applicable (subject to any restrictions on such alterations, amendments,
changes, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements set forth herein). The words “asset” and “property”
shall be construed to have the same meaning and effect and to refer to any and
all tangible and intangible assets and properties, including cash, securities,
accounts, and contract rights. Any reference herein or in any other Loan
Document to the satisfaction or repayment in full of the Obligations shall mean
the repayment in full in cash (or, in the case of Letters of Credit or
Acceptances, providing Letter of Credit Collateralization, or, in the case of
Bank Products, providing Bank Product Collateralization) of all Obligations
other than unasserted contingent indemnification Obligations and other than any
Bank Product Obligations that, at such time, are allowed by the applicable Bank
Product Provider to remain outstanding and that are not required by the
provisions of this Agreement to be repaid or cash collateralized. Any reference
herein to any Person shall be construed to include such Person’s successors and
assigns. Any requirement of a writing contained herein or in any other Loan
Document shall be satisfied by the transmission of a Record.
     1.5 Schedules and Exhibits. All of the schedules and exhibits attached to
this Agreement shall be deemed incorporated herein by reference.
     1.6 Exchange Rates; Currency Equivalents; Payment in Dollars. For purposes
of determining Adjusted Letter of Credit Usage, Letter of Credit Usage, or the
outstanding amount of any Letter of Credit, in each case, at any time that a
Letter of Credit or an Acceptance is outstanding in any Alternative Currency,
the outstanding amount of a Letter of Credit or Acceptance issued in an
Alternative Currency shall be deemed to equal the Dollar Equivalent thereof
(rounded upward to the nearest $0.01), as determined by Agent, based on the
Exchange Rate for such Alternative Currency at such time of determination. In
connection with the issuance, amendment or extension of a Letter of Credit or
the acceptance of an Acceptance denominated in an Alternative Currency, for
purposes of determining compliance with the borrowing limitations contained with
in Section 2.1 or Section 2.11 of the Credit Agreement, the amount of such
Letter of Credit or Acceptance that is proposed to be accepted, issued, amended,
or extended, in each case, shall be deemed to equal the Dollar Equivalent
thereof (rounded upward to the nearest $0.01), as determined by Agent, based on
the Exchange Rate for such Alternative Currency at such time of determination.
The specification under this Agreement of payment in Dollars is of the essence.
Borrowers’ obligations hereunder and under the other Loan Documents to make
payments in Dollars shall not be discharged or satisfied by any tender or
recovery (whether pursuant to any judgment, award or otherwise) expressed in or
converted into any currency other than Dollars, until such time when Agent
either receives or obtains, in accordance with normal banking procedures, the
full amount of Dollars expressed to be payable to Agent or any member of the
Lender Group under this Agreement or the other Loan Documents. All costs, fees,
expenses or losses of Agent or any other member of the Lender Group associated
with any currency exchange transaction consummated in connection with a Letter
of Credit that is issued in any Alternative Currency and any Acceptance accepted
in any Alternative Currency shall constitute Obligations and shall be
immediately payable by the Borrowers on demand.



--------------------------------------------------------------------------------



 



Page 3 of 54

2. LOAN AND TERMS OF PAYMENT.
     2.1 Revolver Advances.
          (a) Subject to the terms and conditions of this Agreement, and during
the term of this Agreement, each Lender with a Commitment agrees (severally, not
jointly or jointly and severally) to make advances (“Advances”) to Borrowers in
an amount at any one time outstanding not to exceed such Lender’s Pro Rata Share
of an amount equal to the lesser of (i) the Maximum Revolver Amount less the
Letter of Credit Usage at such time, and (ii) the Borrowing Base at such time
less the Adjusted Letter of Credit Usage at such time.
          (b) Amounts borrowed pursuant to this Section 2.1 may be repaid and,
subject to the terms and conditions of this Agreement, reborrowed at any time
during the term of this Agreement. The outstanding principal amount of the
Advances, together with interest accrued thereon, shall be due and payable on
the Maturity Date or, if earlier, on the date on which they are declared due and
payable pursuant to the terms of this Agreement.
          (c) Anything to the contrary in this Section 2.1 notwithstanding,
Agent shall have the right to establish reserves against the Borrowing Base in
such amounts, and with respect to such matters, as Agent in its Permitted
Discretion shall deem necessary or appropriate, including reserves with respect
to (i) sums that Parent or its Subsidiaries are required to pay under any
Section of this Agreement or any other Loan Document (such as taxes,
assessments, insurance premiums, royalty payments, or, in the case of leased
assets, rents or other amounts payable under such leases) and has failed to pay,
(ii) amounts owing by Parent or its Subsidiaries to any Person to the extent
secured by a Lien on, or trust over, any of the Collateral (other than a
Permitted Lien), which Lien or trust, in the Permitted Discretion of Agent
likely would have a priority superior to Agent’s Liens (such as Liens or trusts
in favor of landlords, warehousemen, carriers, mechanics, materialmen, laborers,
or suppliers, or Liens or trusts for ad valorem, excise, sales, or other taxes
where given priority under applicable law) in and to such item of the
Collateral, (iii) reserves (determined from time to time by Agent in its
Permitted Discretion) for (y) the estimated costs relating to unpaid freight
charges, warehousing or storage charges, taxes, duties, and other similar unpaid
costs associated with the acquisition of Eligible In-Transit Inventory by any
Borrower, plus (z) the estimated reclamation claims of unpaid sellers of
Inventory sold to any Borrower, and (iv) outstanding gift certificates and gift
cards of the Borrowers and their Subsidiaries entitling the holder thereof to
use all or a portion of the certificate or card to pay all or a portion of the
purchase price for any Inventory.
2.2 Increase in Commitments.
          (a) From time to time (but not more than on 2 occasions) during the
period from and after the Closing Date through the earlier of (x) the date that
is 24 months after the Closing Date, and (y) the date (if any) on which the
Commitments are reduced by Borrowers pursuant to the terms hereof, the Maximum
Revolver Amount may be increased (each increase that satisfies the terms and
conditions of this Section, an “Approved Increase”) by an amount not in excess
of the Available Increase Amount at the option of Borrowers by delivery of a
written notice from Administrative Borrower of a proposed increase to Agent if
and only if (i) each of the conditions precedent set forth in Section 3.2 are
satisfied as of the Increase Effective Date, (ii) Borrowers have delivered to
Agent updated pro forma Projections (after giving effect to the proposed
increase) for Parent and its Subsidiaries reflecting compliance on a pro forma
basis with the financial covenant (but only if such financial covenant was
required to be satisfied during such period as a result of the commencement or
existence of a Financial Covenant Period) in Section 7 for the 4 fiscal quarter
period (on a quarter-by-quarter basis) following the Increase Effective Date, in
form and content reasonably acceptable to Agent, (iii) Borrowers and Agent shall
have reached agreement on the amount of the supplemental closing fee to be paid
by Borrowers to Agent on the Increase Effective Date, (iv) Borrowers shall have
paid to Agent all supplemental closing fees due and payable as of the Increase
Effective Date, and (v) Agent or Borrowers have obtained the commitment of one
or more Lenders (or other prospective lenders) reasonably satisfactory to Agent
and Borrowers to provide the proposed increase. Each such notice shall specify
the date on which the proposed increase is to be effective (the “Increase
Effective Date”), which date shall not be less than 10 Business Days after the
date of such notice. Each proposed increase shall be in an amount of at least
$10,000,000 and integral multiples of $5,000,000 in excess thereof.
          (b) So long as each of the requirements set forth in Section 2.2(a)
are satisfied, the increased Commitments with respect to an Approved Increase
shall become effective, as of such Increase Effective Date.



--------------------------------------------------------------------------------



 



Page 4 of 54

          (c) Agent shall invite each Lender to increase its Commitment (it
being understood that no Lender shall be obligated to increase its Commitment)
and, if sufficient Lenders do not agree to increases in their Commitments in an
aggregate amount equal to the Approved Increase, may invite any other Person who
is reasonably satisfactory to Agent and Borrowers to become a Lender in
connection with an Approved Increase by executing a joinder agreement, in form
and substance reasonably satisfactory to Agent, to which such Person, Borrowers,
and Agent are party (the “Increase Joinder”). Such Increase Joinder may, with
the consent of Borrowers and Agent (with the consent of the applicable Lenders
required by Section 14.1, but without the consent of any Lender to the extent
such amendment satisfies the requirements of Section 14.1(f)), effect such
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the opinion of Agent, to effectuate the provisions of this
Section 2.2.
          (d) Unless otherwise specifically provided herein, all references in
this Agreement and any other Loan Document to Advances shall be deemed, unless
the context otherwise requires, to include Advances made pursuant to the
increased Commitments and Maximum Revolver Amount pursuant to this Section 2.2.
          (e) To the extent any Advances, Acceptances, or Letters of Credit are
outstanding on the Increase Effective Date, each of the Lenders having a
Commitment prior to the Increase Effective Date (the “Pre-Increase Revolver
Lenders”) shall assign to any Lender which is acquiring a new or additional
Commitment on the Increase Effective Date (the “Post-Increase Revolver
Lenders”), and such Post-Increase Revolver Lenders shall purchase from each
Pre-Increase Revolver Lender, at the principal amount thereof, such interests in
the Advances and participation interests in the Acceptances and Letters of
Credit on such Increase Effective Date as shall be necessary in order that,
after giving effect to all such assignments and purchases, such Advances and
participation interests in Acceptances and Letters of Credit will be held by
Pre-Increase Revolver Lenders and Post-Increase Revolver Lenders ratably in
accordance with their Pro Rata Share after giving effect to such increased
Commitments.
          (f) The Advances, Commitments, and Maximum Revolver Amount established
pursuant to this Section 2.2 shall constitute Advances, Commitments, and Maximum
Revolver Amount under, and shall be entitled to all the benefits afforded by,
this Agreement and the other Loan Documents, and shall, without limiting the
foregoing, benefit equally and ratably from any guarantees and the security
interests created by the Loan Documents. Borrowers shall take any actions
reasonably required by Agent to ensure and demonstrate that the Liens granted by
the Loan Documents continue to be perfected under the Code or otherwise after
giving effect to the establishment of any such new Commitments and Maximum
Revolver Amount.
     2.3 Borrowing Procedures and Settlements.
          (a) Procedure for Borrowing. Each Borrowing shall be made by a written
request by an Authorized Person delivered to Agent. Unless Swing Lender is not
obligated to make a Swing Loan pursuant to Section 2.3(b) below, such notice
must be received by Agent no later than 10:00 a.m. (California time) on the
Business Day that is the requested Funding Date specifying (i) the amount of
such Borrowing, and (ii) the requested Funding Date, which shall be a Business
Day; provided, however, that if Swing Lender is not obligated to make a Swing
Loan as to a requested Borrowing, such notice must be received by Agent no later
than 10:00 a.m. (California time) on the Business Day prior to the date that is
the requested Funding Date. At Agent’s election, in lieu of delivering the
above-described written request, any Authorized Person may give Agent telephonic
notice of such request by the required time. In such circumstances, Borrowers
agree that any such telephonic notice will be confirmed in writing within 24
hours of the giving of such telephonic notice, but the failure to provide such
written confirmation shall not affect the validity of the request.
          (b) Making of Swing Loans. In the case of a request for an Advance and
so long as either (i) the aggregate amount of Swing Loans made since the last
Settlement Date, minus the amount of Collections or payments applied to Swing
Loans since the last Settlement Date, plus the amount of the requested Advance
does not exceed $25,000,000, or (ii) Swing Lender, in its sole discretion, shall
agree to make a Swing Loan notwithstanding the foregoing limitation, Swing
Lender shall make an Advance in the amount of such Borrowing (any such Advance
made solely by Swing Lender pursuant to this Section 2.3(b) being referred to as
a “Swing Loan” and such Advances being referred to collectively as “Swing
Loans”) available to Borrowers on the Funding Date applicable thereto by
transferring immediately available funds to the Designated Account. Each Swing
Loan shall be deemed to be an Advance hereunder and shall be subject to all the
terms and conditions applicable to other Advances, except that all payments on
any Swing Loan shall be payable to Swing Lender solely for its own account.
Subject to the provisions of Section 2.3(d)(ii), Swing Lender shall not make and
shall not be obligated to make any Swing Loan if Swing Lender has actual



--------------------------------------------------------------------------------



 



Page 5 of 54

           knowledge that (i) one or more of the applicable conditions precedent
set forth in Section 3 will not be satisfied on the requested Funding Date for
the applicable Borrowing, or (ii) the requested Borrowing would exceed the
Availability on such Funding Date. Swing Lender shall not otherwise be required
to determine whether the applicable conditions precedent set forth in Section 3
have been satisfied on the Funding Date applicable thereto prior to making any
Swing Loan. The Swing Loans shall be secured by Agent’s Liens, constitute
Obligations hereunder, and bear interest at the rate applicable from time to
time to Advances that are Base Rate Loans.
          (c) Making of Loans.
               (i) In the event that Swing Lender is not obligated to make a
Swing Loan, then promptly after receipt of a request for a Borrowing pursuant to
Section 2.3(a), Agent shall notify the Lenders, not later than 1:00 p.m.
(California time) on the Business Day immediately preceding the Funding Date
applicable thereto, by telecopy, telephone, or other similar form of
transmission, of the requested Borrowing. Each Lender shall make the amount of
such Lender’s Pro Rata Share of the requested Borrowing available to Agent in
immediately available funds, to Agent’s Account, not later than 10:00 a.m.
(California time) on the Funding Date applicable thereto. After Agent’s receipt
of the proceeds of such Advances, Agent shall make the proceeds thereof
available to Borrowers on the applicable Funding Date by transferring
immediately available funds equal to such proceeds received by Agent to the
Designated Account; provided, however, that, subject to the provisions of
Section 2.3(d)(ii), Agent shall not request any Lender to make, and no Lender
shall have the obligation to make, any Advance if (1) one or more of the
applicable conditions precedent set forth in Section 3 will not be satisfied on
the requested Funding Date for the applicable Borrowing unless such condition
has been waived, or (2) the requested Borrowing would exceed the Availability on
such Funding Date.
               (ii) Unless Agent receives notice from a Lender prior to 9:00
a.m. (California time) on the date of a Borrowing, that such Lender will not
make available as and when required hereunder to Agent for the account of
Borrowers the amount of that Lender’s Pro Rata Share of the Borrowing, Agent may
assume that each Lender has made or will make such amount available to Agent in
immediately available funds on the Funding Date and Agent may (but shall not be
so required), in reliance upon such assumption, make available to Borrowers on
such date a corresponding amount. If any Lender shall not have made its full
amount available to Agent in immediately available funds and if Agent in such
circumstances has made available to Borrowers such amount, that Lender shall on
the Business Day following such Funding Date make such amount available to
Agent, together with interest at the Defaulting Lender Rate for each day during
such period. A notice submitted by Agent to any Lender with respect to amounts
owing under this Section 2.3(c)(ii) shall be conclusive, absent manifest error.
If such amount is so made available, such payment to Agent shall constitute such
Lender’s Advance on the date of Borrowing for all purposes of this Agreement. If
such amount is not made available to Agent on the Business Day following the
Funding Date, Agent will notify Administrative Borrower of such failure to fund
and, upon demand by Agent, Borrowers shall pay such amount to Agent for Agent’s
account, together with interest thereon for each day elapsed since the date of
such Borrowing, at a rate per annum equal to the interest rate applicable at the
time to the Advances composing such Borrowing. The failure of any Lender to make
any Advance on any Funding Date shall not relieve any other Lender of any
obligation hereunder to make an Advance on such Funding Date, but no Lender
shall be responsible for the failure of any other Lender to make the Advance to
be made by such other Lender on any Funding Date.
               (iii) Agent shall not be obligated to transfer to a Defaulting
Lender any payments made by Borrowers to Agent for the Defaulting Lender’s
benefit, and, in the absence of such transfer to the Defaulting Lender, Agent
shall transfer any such payments to each other non-Defaulting Lender member of
the Lender Group ratably in accordance with their Commitments (but only to the
extent that such Defaulting Lender’s Advance was funded by the other members of
the Lender Group) or, if so directed by Administrative Borrower and if no
Default or Event of Default has occurred and is continuing (and to the extent
such Defaulting Lender’s Advance was not funded by the Lender Group), retain
same to be re-advanced to Borrowers as if such Defaulting Lender had made
Advances to Borrowers. Subject to the foregoing, Agent may hold and, in its
Permitted Discretion, re-lend to Borrowers for the account of such Defaulting
Lender the amount of all such payments received and retained by Agent for the
account of such Defaulting Lender. Solely for the purposes of voting or
consenting to matters with respect to the Loan Documents, such Defaulting Lender
shall be deemed not to be a “Lender” and such Lender’s Commitment shall be
deemed to be zero. This Section shall remain effective with respect to such
Lender until (x) the Obligations under this Agreement shall have been declared
or shall have become immediately due and payable, (y) the non-Defaulting
Lenders, Agent, and Borrowers shall have waived such Defaulting Lender’s default
in writing, or (z) the Defaulting Lender makes its Pro Rata Share of the
applicable Advance and pays to Agent all amounts owing by Defaulting Lender in
respect thereof. The operation of this Section shall not be construed to
increase or otherwise affect the Commitment of any Lender, to relieve or excuse
the



--------------------------------------------------------------------------------



 



Page 6 of 54

               performance by such Defaulting Lender or any other Lender of its
duties and obligations hereunder, or to relieve or excuse the performance by any
Borrower of its duties and obligations hereunder to Agent or to the Lenders
other than such Defaulting Lender. Any such failure to fund by any Defaulting
Lender shall constitute a material breach by such Defaulting Lender of this
Agreement and shall entitle Borrowers at their option, upon written notice to
Agent, to arrange for a substitute Lender to assume the Commitment of such
Defaulting Lender, such substitute Lender to be reasonably acceptable to Agent.
In connection with the arrangement of such a substitute Lender, the Defaulting
Lender shall have no right to refuse to be replaced hereunder, and agrees to
execute and deliver a completed form of Assignment and Acceptance in favor of
the substitute Lender (and agrees that it shall be deemed to have executed and
delivered such document if it fails to do so) subject only to being repaid its
share of the outstanding Obligations (other than Bank Product Obligations, but
including an assumption of its Pro Rata Share of the Letters of Credit) without
any premium or penalty of any kind whatsoever; provided, however, that any such
assumption of the Commitment of such Defaulting Lender shall not be deemed to
constitute a waiver of any of the Lender Groups’ or any Borrower’s rights or
remedies against any such Defaulting Lender arising out of or in relation to
such failure to fund.
          (d) Protective Advances and Optional Overadvances.
               (i) Any contrary provision of this Agreement notwithstanding,
Agent hereby is authorized by Borrowers and the Lenders, from time to time in
Agent’s sole discretion, (A) after the occurrence and during the continuance of
a Default or an Event of Default, or (B) at any time that any of the other
applicable conditions precedent set forth in Section 3 are not satisfied, to
make Advances to, or for the benefit of, Borrowers on behalf of the Lenders (in
an aggregate amount for all such Advances taken together not exceeding
$15,000,000 outstanding at any one time) that Agent, in its Permitted Discretion
deems necessary or desirable (1) to preserve or protect the Collateral, or any
portion thereof, or (2) to enhance the likelihood of repayment of the
Obligations (other than the Bank Product Obligations) (any of the Advances
described in this Section 2.3(d)(i) shall be referred to as “Protective
Advances”).
               (ii) Any contrary provision of this Agreement notwithstanding,
the Lenders hereby authorize Agent or Swing Lender, as applicable, and either
Agent or Swing Lender, as applicable, may, but is not obligated to, knowingly
and intentionally, continue to make Advances (including Swing Loans) to
Borrowers notwithstanding that an Overadvance exists or thereby would be
created, so long as (A) after giving effect to such Advances, the outstanding
Adjusted Revolver Usage does not exceed the Borrowing Base by more than
$15,000,000, and (B) after giving effect to such Advances, the outstanding
Revolver Usage (except for and excluding amounts charged to the Loan Account for
interest, fees, or Lender Group Expenses) does not exceed the Maximum Revolver
Amount. In the event Agent obtains actual knowledge that the Revolver Usage
exceeds the amounts permitted by the immediately foregoing provisions,
regardless of the amount of, or reason for, such excess, Agent shall notify the
Lenders as soon as practicable (and prior to making any (or any additional)
intentional Overadvances (except for and excluding amounts charged to the Loan
Account for interest, fees, or Lender Group Expenses) unless Agent determines
that prior notice would result in imminent harm to the Collateral or its value),
and the Lenders with Commitments thereupon shall, together with Agent, jointly
determine the terms of arrangements that shall be implemented with Borrowers
intended to reduce, within a reasonable time, the outstanding principal amount
of the Advances to Borrowers to an amount permitted by the preceding sentence.
In such circumstances, if any Lender with a Commitment objects to the proposed
terms of reduction or repayment of any Overadvance, the terms of reduction or
repayment thereof shall be implemented according to the determination of the
Required Lenders. The foregoing provisions are meant for the benefit of the
Lenders and Agent and are not meant for the benefit of the Borrowers, which
shall continue to be bound by the provisions of Section 2.5. Each Lender with a
Commitment shall be obligated to settle with Agent as provided in Section 2.3(e)
for the amount of such Lender’s Pro Rata Share of any unintentional Overadvances
by Agent reported to such Lender, any intentional Overadvances made as permitted
under this Section 2.3(d)(ii), and any Overadvances resulting from the charging
to the Loan Account of interest, fees, or Lender Group Expenses.
               (iii) Each Protective Advance and each Overadvance shall be
deemed to be an Advance hereunder, except that no Protective Advance or
Overadvance shall be eligible to be a LIBOR Rate Loan and, prior to Settlement
therefor, all payments on the Protective Advances shall be payable to Agent
solely for its own account. The Protective Advances and Overadvances shall be
repayable on demand, secured by Agent’s Liens, constitute Obligations hereunder,
and bear interest at the rate applicable from time to time to Advances that are
Base Rate Loans. The ability of Agent to make Protective Advances is separate
and distinct from its ability to make Overadvances and its ability to make
Overadvances is separate and distinct from its ability to make Protective
Advances. For the avoidance of doubt, the limitations on Agent’s ability to make
Protective Advances do not apply to Overadvances and the limitations on Agent’s
ability to make Overadvances do not apply to Protective Advances. The provisions
of this Section 2.3(d) are



--------------------------------------------------------------------------------



 



Page 7 of 54

               for the exclusive benefit of Agent, Swing Lender, and the Lenders
and are not intended to benefit Borrowers in any way.
               (iv) Notwithstanding anything contained in this Agreement or any
other Loan Document to the contrary: (A) no Overadvance or Protective Advance
may be made by Agent if such Advance would cause the aggregate principal amount
of Overadvances and Protective Advances outstanding to exceed an amount equal to
ten percent (10%) of the Maximum Revolver Amount; and (B) to the extent any
Protective Advance causes the aggregate Revolver Usage to exceed the Maximum
Revolver Amount, each such Protective Advance shall be for Agent’s sole and
separate account and not for the account of any Lender.
          (e) Settlement. It is agreed that each Lender’s funded portion of the
Advances is intended by the Lenders to equal, at all times, such Lender’s Pro
Rata Share of the outstanding Advances. Such agreement notwithstanding, Agent,
Swing Lender, and the other Lenders agree (which agreement shall not be for the
benefit of Borrowers) that in order to facilitate the administration of this
Agreement and the other Loan Documents, settlement among the Lenders as to the
Advances, the Swing Loans, and the Protective Advances shall take place on a
periodic basis in accordance with the following provisions:
               (i) Agent shall request settlement (“Settlement”) with the
Lenders on a weekly basis, or on a more frequent basis if so determined by Agent
(1) on behalf of Swing Lender, with respect to the outstanding Swing Loans,
(2) for itself, with respect to the outstanding Protective Advances, and
(3) with respect to Borrowers’ or their Subsidiaries’ Collections or payments
received, as to each by notifying the Lenders by telecopy, telephone, or other
similar form of transmission, of such requested Settlement, no later than 2:00
p.m. (California time) on the Business Day immediately prior to the date of such
requested Settlement (the date of such requested Settlement being the
“Settlement Date”). Such notice of a Settlement Date shall include a summary
statement of the amount of outstanding Advances, Swing Loans, and Protective
Advances for the period since the prior Settlement Date. Subject to the terms
and conditions contained herein (including Section 2.3(c)(iii)): (y) if a
Lender’s balance of the Advances (including Swing Loans and Protective Advances)
exceeds such Lender’s Pro Rata Share of the Advances (including Swing Loans and
Protective Advances) as of a Settlement Date, then Agent shall, by no later than
12:00 p.m. (California time) on the Settlement Date, transfer in immediately
available funds to a Deposit Account of such Lender (as such Lender may
designate), an amount such that each such Lender shall, upon receipt of such
amount, have as of the Settlement Date, its Pro Rata Share of the Advances
(including Swing Loans and Protective Advances), and (z) if a Lender’s balance
of the Advances (including Swing Loans and Protective Advances) is less than
such Lender’s Pro Rata Share of the Advances (including Swing Loans and
Protective Advances) as of a Settlement Date, such Lender shall no later than
12:00 p.m. (California time) on the Settlement Date transfer in immediately
available funds to Agent’s Account, an amount such that each such Lender shall,
upon transfer of such amount, have as of the Settlement Date, its Pro Rata Share
of the Advances (including Swing Loans and Protective Advances). Such amounts
made available to Agent under clause (z) of the immediately preceding sentence
shall be applied against the amounts of the applicable Swing Loans or Protective
Advances and, together with the portion of such Swing Loans or Protective
Advances representing Swing Lender’s Pro Rata Share thereof, shall constitute
Advances of such Lenders. If any such amount is not made available to Agent by
any Lender on the Settlement Date applicable thereto to the extent required by
the terms hereof, Agent shall be entitled to recover for its account such amount
on demand from such Lender together with interest thereon at the Defaulting
Lender Rate.
               (ii) In determining whether a Lender’s balance of the Advances,
Swing Loans, and Protective Advances is less than, equal to, or greater than
such Lender’s Pro Rata Share of the Advances, Swing Loans, and Protective
Advances as of a Settlement Date, Agent shall, as part of the relevant
Settlement, apply to such balance the portion of payments actually received in
good funds by Agent with respect to principal, interest, fees payable by
Borrowers and allocable to the Lenders hereunder, and proceeds of Collateral.
               (iii) Between Settlement Dates, Agent, to the extent Protective
Advances or Swing Loans are outstanding, may pay over to Agent or Swing Lender,
as applicable, any Collections or payments received by Agent, that in accordance
with the terms of this Agreement would be applied to the reduction of the
Advances, for application to the Protective Advances or Swing Loans. Between
Settlement Dates, Agent, to the extent no Protective Advances or Swing Loans are
outstanding, may pay over to Swing Lender any Collections or payments received
by Agent, that in accordance with the terms of this Agreement would be applied
to the reduction of the Advances, for application to Swing Lender’s Pro Rata
Share of the Advances. If, as of any Settlement Date, Collections or payments of
Parent or its Subsidiaries received since the then immediately preceding
Settlement Date have been applied to Swing Lender’s Pro



--------------------------------------------------------------------------------



 



Page 8 of 54

               Rata Share of the Advances other than to Swing Loans, as provided
for in the previous sentence, Swing Lender shall pay to Agent for the accounts
of the Lenders, and Agent shall pay to the Lenders, to be applied to the
outstanding Advances of such Lenders, an amount such that each Lender shall,
upon receipt of such amount, have, as of such Settlement Date, its Pro Rata
Share of the Advances. During the period between Settlement Dates, Swing Lender
with respect to Swing Loans, Agent with respect to Protective Advances, and each
Lender (subject to the effect of agreements between Agent and individual
Lenders) with respect to the Advances other than Swing Loans and Protective
Advances, shall be entitled to interest at the applicable rate or rates payable
under this Agreement on the daily amount of funds employed by Swing Lender,
Agent, or the Lenders, as applicable.
          (f) Notation. Agent, as a non-fiduciary agent for Borrowers, shall
maintain a register showing the principal amount of the Advances, owing to each
Lender, including the Swing Loans owing to Swing Lender, and Protective Advances
owing to Agent, and the interests therein of each Lender, from time to time and
such register shall, absent manifest error, conclusively be presumed to be
correct and accurate.
          (g) Lenders’ Failure to Perform. All Advances (other than Swing Loans
and Protective Advances) shall be made by the Lenders contemporaneously and in
accordance with their Pro Rata Shares. It is understood that (i) no Lender shall
be responsible for any failure by any other Lender to perform its obligation to
make any Advance (or other extension of credit) hereunder, nor shall any
Commitment of any Lender be increased or decreased as a result of any failure by
any other Lender to perform its obligations hereunder, and (ii) no failure by
any Lender to perform its obligations hereunder shall excuse any other Lender
from its obligations hereunder.
     2.4 Payments; Reductions of Commitments; Prepayments.
          (a) Payments by Borrowers.
               (i) Except as otherwise expressly provided herein, all payments
by Borrowers shall be made to Agent’s Account for the account of the Lender
Group and shall be made in immediately available funds, no later than 11:00 a.m.
(California time) on the date specified herein. Any payment received by Agent
later than 11:00 a.m. (California time) shall be deemed to have been received on
the following Business Day and any applicable interest or fee shall continue to
accrue until such following Business Day.
               (ii) Unless Agent receives notice from Administrative Borrower
prior to the date on which any payment is due to the Lenders that Borrowers will
not make such payment in full as and when required, Agent may assume that
Borrowers have made (or will make) such payment in full to Agent on such date in
immediately available funds and Agent may (but shall not be so required), in
reliance upon such assumption, distribute to each Lender on such due date an
amount equal to the amount then due such Lender. If and to the extent Borrowers
do not make such payment in full to Agent on the date when due, each Lender
severally shall repay to Agent on demand such amount distributed to such Lender,
together with interest thereon at the Defaulting Lender Rate for each day from
the date such amount is distributed to such Lender until the date repaid.
          (b) Apportionment and Application.
               (i) So long as no Application Event has occurred and is
continuing and except as otherwise provided with respect to Defaulting Lenders,
all principal and interest payments shall be apportioned ratably among the
Lenders (according to the unpaid principal balance of the Obligations to which
such payments relate held by each Lender) and all payments of fees and expenses
(other than fees or expenses that are for Agent’s separate account) shall be
apportioned ratably among the Lenders having a Pro Rata Share of the type of
Commitment or Obligation to which a particular fee or expense relates. All
payments to be made hereunder by Borrowers shall be remitted to Agent and all
(subject to Section 2.4(b)(iv)) such payments, and all proceeds of Collateral
received by Agent, shall be applied, so long as no Application Event has
occurred and is continuing, to reduce the balance of the Advances outstanding
and, thereafter, to Borrowers (to be wired to the Designated Account) or such
other Person entitled thereto under applicable law.
               (ii) At any time that an Application Event has occurred and is
continuing and except as otherwise provided with respect to Defaulting Lenders,
all payments remitted to Agent and all proceeds of Collateral received by Agent
shall be applied as follows:



--------------------------------------------------------------------------------



 



Page 9 of 54

                    (A) first, to pay any Lender Group Expenses (including cost
or expense reimbursements) or indemnities then due to Agent (solely in its
capacity as Agent and not in any other capacity) under the Loan Documents, until
paid in full,
                    (B) second, to pay any fees or premiums then due to Agent
(solely in its capacity as Agent and not in any other capacity) under the Loan
Documents until paid in full,
                    (C) third, to pay interest due in respect of all Protective
Advances until paid in full,
                    (D) fourth, to pay the principal of all Protective Advances
until paid in full,
                    (E) fifth, ratably to pay any Lender Group Expenses
(including cost or expense reimbursements) or indemnities then due to any of the
Lenders under the Loan Documents (other than any amounts due to any Lender
solely in its capacity as a Bank Product Provider), until paid in full,
                    (F) sixth, ratably to pay any fees or premiums then due to
any of the Lenders under the Loan Documents (other than any amounts due to any
Lender solely in its capacity as a Bank Product Provider) until paid in full,
                    (G) seventh, ratably to pay interest due in respect of the
Advances (other than Protective Advances) and the Swing Loans until paid in
full,
                    (H) eighth, ratably (i) to pay the principal of all Swing
Loans until paid in full, (ii) to pay the principal of all Advances until paid
in full, and (iii) to Agent, to be held by Agent, for the benefit of any
applicable Issuing Lender (and for the ratable benefit of each of the Lenders
that have an obligation to pay to Agent, for the account of any Issuing Lender,
a share of each Letter of Credit Disbursement and each Acceptance Disbursement),
as cash collateral in an amount equal to the sum of (y) 105% of the Letter of
Credit Usage composed of Letters of Credit or Acceptances denominated in Dollars
and (z) 115% of the balance of the Letter of Credit Usage (and, upon the
expiration of a Letter of Credit that is undrawn, the cash collateral held by
Agent in respect of such Letter of Credit shall be reapplied pursuant to this
Section 2.4(b)(ii), beginning with tier (A) hereof),
                    (I) ninth, up to the amount of the Bank Product Reserve
established prior to the occurrence of, and not in contemplation of, the subject
Application Event, ratably, to the Bank Product Providers on account of all
amounts then due and payable in respect of Bank Products that qualify as Bank
Product Obligations pursuant to the requirements of the proviso set forth in the
definition of Bank Product Obligations, with any balance to be paid to Agent, to
be held by Agent, for the benefit of the Bank Product Providers, as cash
collateral,
                    (J) tenth, to pay any other Obligations (including those
being paid, ratably, to the Bank Product Providers on account of all amounts
then due and payable in respect of Bank Products that qualify as Bank Product
Obligations pursuant to the requirements of the proviso set forth in the
definition of Bank Product Obligations, with any balance to be paid to Agent, to
be held by Agent, for the ratable benefit of the Bank Product Providers, as cash
collateral), and
                    (K) eleventh, to Borrowers (to be wired to the Designated
Account) or such other Person entitled thereto under applicable law.
               (iii) Agent promptly shall distribute to each Lender, pursuant to
the applicable wire instructions received from each Lender in writing, such
funds as it may be entitled to receive, subject to a Settlement delay as
provided in Section 2.3(e).
               (iv) In each instance, so long as no Application Event has
occurred and is continuing, Section 2.4(b)(i) shall not apply to any payment
made by any Borrower to Agent and specified by Administrative Borrower to be for
the payment of specific Obligations then due and payable (or prepayable) under
any provision of this Agreement or any other Loan Document.



--------------------------------------------------------------------------------



 



Page 10 of 54

               (v) For purposes of Section 2.4(b)(ii), “paid in full” means
payment in cash of all amounts owing under the Loan Documents, including loan
fees, service fees, professional fees, interest (and specifically including
interest accrued after the commencement of any Insolvency Proceeding), default
interest, interest on interest, and expense reimbursements, whether or not any
of the foregoing would be or is allowed or disallowed in whole or in part in any
Insolvency Proceeding.
               (vi) In the event of a direct conflict between the priority
provisions of this Section 2.4 and any other provision contained in any other
Loan Document, it is the intention of the parties hereto that such provisions be
read together and construed, to the fullest extent possible, to be in concert
with each other. In the event of any actual, irreconcilable conflict that cannot
be resolved as aforesaid, the terms and provisions of this Section 2.4 shall
control and govern.
          (c) Reduction of Commitments. The Commitments shall terminate on the
Maturity Date. Borrowers may reduce the Commitments to an amount (which may be
zero) not less than the sum of (A) the Revolver Usage as of such date, plus
(B) the principal amount of all Advances not yet made as to which a request has
been given by Borrowers under Section 2.3(a), plus (C) the amount of all Letters
of Credit not yet issued as to which a request has been given by Borrowers
pursuant to Section 2.11(a). Each such reduction shall be in an amount which is
not less than $25,000,000 (unless the Commitments are being reduced to zero and
the amount of the Commitments in effect immediately prior to such reduction are
less than $25,000,000) and integral multiples of $5,000,000 in excess thereof,
shall be made by providing not less than 10 Business Days prior written notice
to Agent and shall be irrevocable. Once reduced, the Commitments may not be
increased. Each such reduction of the Commitments shall reduce the Commitments
of each Lender proportionately in accordance with its Pro Rata Share thereof.
          (d) Optional Prepayments.
               (i) Advances. Borrowers may prepay the principal of any Advance
at any time in whole or in part.
               (ii) [intentionally omitted]
          (e) Mandatory Prepayments.
               (i) Borrowing Base. If, at any time, (A) the Adjusted Revolver
Usage on such date exceeds (B) the Borrowing Base (such excess being referred to
as the “Borrowing Base Excess”), then Borrowers shall prepay the Obligations in
accordance with Section 2.4(f) in an aggregate amount equal to the Borrowing
Base Excess (1) so long as a Borrowing Base Excess has not occurred more than
two times in the immediately preceding twelve month period, within 3 Business
Days and (2) otherwise, immediately.
               (ii) Dispositions. Within 1 Business Day of the date of receipt
by Parent or any of its Subsidiaries of the Net Cash Proceeds of any voluntary
or involuntary sale or disposition by Parent or any of its Subsidiaries of
assets (including casualty losses or condemnations but excluding sales or
dispositions which qualify as Permitted Dispositions under clauses (a), (b),
(c), (d), (e), (k), (m)(i), (n) or (o) of the definition of Permitted
Dispositions), Borrowers shall prepay the outstanding principal amount of the
Obligations in accordance with Section 2.4(f) in an amount equal to 100% of such
Net Cash Proceeds (including condemnation awards and payments in lieu thereof)
received by such Person in connection with such sales or dispositions; provided
that, so long as (A) no Default or Event of Default shall have occurred and is
continuing or would result therefrom, (B) Administrative Borrower shall have
given Agent prior written notice of Borrowers’ intention to apply such monies to
the costs of replacement of the properties or assets that are the subject of
such sale or disposition or the cost of purchase or construction of other assets
useful in the business of Parent or its Subsidiaries, (C) the monies are held in
a Deposit Account in which Agent has a perfected first-priority security
interest, and (D) Parent or its Subsidiaries, as applicable, complete such
replacement, purchase, or construction within (1) 365 days after the date of the
initial receipt of such monies if such monies relate to the replacement of, or
construction in connection with, Real Property and (2) in all other cases,
180 days after the date of the initial receipt of such monies, then the Loan
Party whose assets were the subject of such disposition shall have the option to
apply such monies to the costs of replacement of the assets that are the subject
of such sale or disposition or the costs of purchase or construction of other
assets useful in the business of Parent or such Subsidiary unless and to the
extent that such applicable period shall have expired without such replacement,
purchase, or construction being made or completed, in



--------------------------------------------------------------------------------



 



Page 11 of 54

               which case, any amounts remaining in the cash collateral account
shall be paid to Agent and applied in accordance with Section 2.4(f); provided,
however, that the provisions of this Section 2.4(e)(ii) shall not apply to the
voluntary or involuntary sale or disposition by Parent or any of its
Subsidiaries of assets where the aggregate Net Cash Proceeds of all such sales
or dispositions in any fiscal year are less than or equal to $5,000,000. Nothing
contained in this Section 2.4(e)(ii) shall permit Parent or any of its
Subsidiaries to sell or otherwise dispose of any assets other than in accordance
with Section 6.4.
          (f) Application of Payments. Each prepayment pursuant to
Section 2.4(e)(i) or Section 2.4(e)(ii) shall, (i) so long as no Application
Event shall have occurred and be continuing, be applied, first, to the
outstanding principal amount of the Advances until paid in full, and second, to
Agent, to be held by Agent, for the benefit of any applicable Issuing Lender
(and for the ratable benefit of each of the Lenders that have an obligation to
pay to Agent, for the account of any Issuing Lender, a share of each Letter of
Credit Disbursement), as cash collateral in an amount equal to the sum of
(y) 105% of the Letter of Credit Usage composed of Letters of Credit or
Acceptances denominated in Dollars and (z) 115% of the balance of the Letter of
Credit Usage (and, upon the expiration of a Letter of Credit that is undrawn,
the cash collateral held by Agent in respect of such Letter of Credit shall be
reapplied pursuant to this Section 2.4(f), beginning with cause (i) of this
Section 2.4(f) hereof), and (ii) if an Application Event shall have occurred and
be continuing, be applied in the manner set forth in Section 2.4(b)(ii).
     2.5 Overadvances. If, at any time or for any reason, the amount of
Obligations owed by Borrowers to the Lender Group pursuant to Section 2.1 or
Section 2.11 is greater than any of the limitations set forth in Section 2.1 or
Section 2.11, as applicable (an “Overadvance”), Borrowers shall immediately pay
to Agent, in cash, the amount of such excess, which amount shall be used by
Agent to reduce the Obligations in accordance with the priorities set forth in
Section 2.4(b). Borrowers jointly and severally promise to pay the Obligations
(including principal, interest, fees, costs, and expenses) in Dollars in full on
the Maturity Date or, if earlier, on the date on which the Obligations are
declared due and payable pursuant to the terms of this Agreement.
     2.6 Interest Rates and Letter of Credit Fee: Rates, Payments, and
Calculations.
          (a) Interest Rates. Except as provided in Section 2.6(c), all
Obligations (except for undrawn Letters of Credit and except for Bank Product
Obligations) that have been charged to the Loan Account pursuant to the terms
hereof shall bear interest on the Daily Balance thereof as follows:
               (i) if the relevant Obligation is a LIBOR Rate Loan, at a per
annum rate equal to the LIBOR Rate plus the LIBOR Rate Margin, and
               (ii) otherwise, at a per annum rate equal to the Base Rate plus
the Base Rate Margin.
          (b) Letter of Credit and Acceptance Fee. Borrowers shall pay Agent
(for the ratable benefit of the Lenders, subject to any agreements between Agent
and individual Lenders), a Letter of Credit and Acceptance fee (in addition to
the charges, commissions, fees, and costs set forth in Section 2.11(e)) which
shall accrue at a per annum rate equal to the LIBOR Rate Margin times the Daily
Balance of all outstanding Acceptances and the undrawn amount of all outstanding
Letters of Credit.
          (c) Default Rate. Upon the occurrence and during the continuation of
an Event of Default and at the election Agent or the Required Lenders,
               (i) all Obligations (except for undrawn Letters of Credit and
except for Bank Product Obligations) that have been charged to the Loan Account
pursuant to the terms hereof shall bear interest on the Daily Balance thereof at
a per annum rate equal to 2 percentage points above the per annum rate otherwise
applicable hereunder, and
               (ii) the Letter of Credit and Acceptance fee provided for in
Section 2.6(b) shall be increased to 2 percentage points above the per annum
rate otherwise applicable hereunder.
          (d) Payment. Except to the extent provided to the contrary in
Section 2.10 or Section 2.12(a), interest, Letter of Credit and Acceptance fees,
all other fees payable hereunder or under any of the other Loan Documents, and
all



--------------------------------------------------------------------------------



 



Page 12 of 54

          costs, expenses, and Lender Group Expenses payable hereunder or under
any of the other Loan Documents shall be due and payable, in arrears, on the
first day of each month at any time that Obligations or Commitments are
outstanding. Borrowers hereby authorize Agent, from time to time without prior
notice to Borrowers, to charge all interest, Letter of Credit and Acceptance
fees, and all other fees payable hereunder or under any of the other Loan
Documents (in each case, as and when due and payable), all costs, expenses, and
Lender Group Expenses payable hereunder or under any of the other Loan Documents
(in each case, as and when incurred), all charges, commissions, fees, and costs
provided for in Section 2.11(e) (as and when accrued or incurred), all fees and
costs provided for in Section 2.10 (as and when accrued or incurred), and all
other payments as and when due and payable under any Loan Document (including
any amounts due and payable to the Bank Product Providers in respect of Bank
Products up to the amount of the Bank Product Reserve) to the Loan Account,
which amounts thereafter shall constitute Advances hereunder and shall accrue
interest at the rate then applicable to Advances that are Base Rate Loans. Any
interest, fees, costs, expenses, Lender Group Expenses, or other amounts payable
hereunder or under any other Loan Document not paid when due shall be compounded
by being charged to the Loan Account and shall thereafter constitute Advances
hereunder and shall accrue interest at the rate then applicable to Advances that
are Base Rate Loans.
          (e) Computation. All interest and fees chargeable under the Loan
Documents shall be computed on the basis of a 360 day year, in each case, for
the actual number of days elapsed in the period during which the interest or
fees accrue. In the event the Base Rate is changed from time to time hereafter,
the rates of interest hereunder based upon the Base Rate automatically and
immediately shall be increased or decreased by an amount equal to such change in
the Base Rate.
          (f) Intent to Limit Charges to Maximum Lawful Rate. In no event shall
the interest rate or rates payable under this Agreement, plus any other amounts
paid in connection herewith, exceed the highest rate permissible under any law
that a court of competent jurisdiction shall, in a final determination, deem
applicable. Borrowers and the Lender Group, in executing and delivering this
Agreement, intend legally to agree upon the rate or rates of interest and manner
of payment stated within it; provided, however, that, anything contained herein
to the contrary notwithstanding, if said rate or rates of interest or manner of
payment exceeds the maximum allowable under applicable law, then, ipso facto, as
of the date of this Agreement, Borrowers are and shall be liable only for the
payment of such maximum as allowed by law, and payment received from Borrowers
in excess of such legal maximum, whenever received, shall be applied to reduce
the principal balance of the Obligations to the extent of such excess.
     2.7 Crediting Payments. The receipt of any payment item by Agent shall not
be considered a payment on account unless such payment item is a wire transfer
of immediately available federal funds made to Agent’s Account or unless and
until such payment item is honored when presented for payment. Should any
payment item not be honored when presented for payment, then Borrowers shall be
deemed not to have made such payment and interest shall be calculated
accordingly. Anything to the contrary contained herein notwithstanding, any
payment item shall be deemed received by Agent only if it is received into
Agent’s Account on a Business Day on or before 11:00 a.m. (California time). If
any payment item is received into Agent’s Account on a non-Business Day or after
11:00 a.m. (California time) on a Business Day, it shall be deemed to have been
received by Agent as of the opening of business on the immediately following
Business Day.
     2.8 Designated Account. Agent is authorized to make the Advances, and each
Issuing Lender is authorized to issue the Letters of Credit, under this
Agreement based upon telephonic or other instructions received from anyone
purporting to be an Authorized Person or, without instructions, if pursuant to
Section 2.6(d). Administrative Borrower agrees to establish and maintain the
Designated Account with the Designated Account Bank for the purpose of receiving
the proceeds of the Advances requested by Borrowers and made by Agent or the
Lenders hereunder. Unless otherwise agreed by Agent and Administrative Borrower,
any Advance or Swing Loan requested by Borrowers and made by Agent or the
Lenders hereunder shall be made to the Designated Account.
     2.9 Maintenance of Loan Account; Statements of Obligations. Agent shall
maintain an account on its books in the name of Borrowers (the “Loan Account”)
on which Borrowers will be charged with all Advances (including Protective
Advances and Swing Loans) made by Agent, Swing Lender, or the Lenders to
Borrowers or for Borrowers’ account, the Letters of Credit issued or made by any
Issuing Lender for Borrowers’ account, the Acceptances accepted by any Issuing
Lender or any Underlying Issuer for Borrowers’ account, and with all other
payment Obligations hereunder or under the other Loan Documents (except for Bank
Product Obligations), including, accrued interest, fees and expenses, and Lender
Group Expenses. In accordance with Section 2.7, the Loan Account will be
credited with all payments received by Agent from Borrowers or for Borrowers’
account. Agent shall render monthly statements



--------------------------------------------------------------------------------



 



Page 13 of 54

     regarding the Loan Account to Borrowers, including principal, interest,
fees, and including an itemization of all charges and expenses constituting
Lender Group Expenses owing, and such statements, absent manifest error, shall
be conclusively presumed to be correct and accurate and constitute an account
stated between Borrowers and the Lender Group unless, within 45 days after
receipt thereof by Borrowers, Administrative Borrower shall deliver to Agent
written objection thereto describing the error or errors contained in any such
statements.
     2.10 Fees. Borrowers shall pay to Agent,
          (a) for the account of Agent, as and when due and payable under the
terms of the Fee Letter, the fees set forth in the Fee Letter.
          (b) for the ratable account of those Lenders with Commitments, on the
first day of each month from and after the Closing Date up to the first day of
the month prior to the Payoff Date and on the Payoff Date, an unused line fee in
an amount equal to the Applicable Unused Line Fee per annum times the result of
(i) the Maximum Revolver Amount, less (ii) the average Daily Balance of the
Revolver Usage during the immediately preceding month (or portion thereof).
     2.11 Letters of Credit.
          (a) Subject to the terms and conditions of this Agreement, upon the
request of Borrowers (or Administrative Borrower on behalf thereof) made in
accordance herewith, each Issuing Lender agrees to issue or to cause an
Underlying Issuer, as such Issuing Lender’s agent, to issue a requested Letter
of Credit. If an Issuing Lender, at its option, elects to cause an Underlying
Issuer to issue a requested Letter of Credit, then such Issuing Lender agrees
that it will obligate itself to reimburse such Underlying Issuer (which may
include, among other means, by becoming an applicant with respect to such Letter
of Credit or entering into undertakings which provide for reimbursements of such
Underlying Issuer with respect to such Letter of Credit, including Acceptances
related thereto; each such obligation or undertaking, irrespective of whether in
writing, a “Reimbursement Undertaking”) with respect to Letters of Credit or
Acceptances, as applicable, issued or accepted by such Underlying Issuer. By
submitting a request to an Issuing Lender for the issuance of a Letter of
Credit, Borrowers shall be deemed to have requested that an Issuing Lender issue
or that an Underlying Issuer issue the requested Letter of Credit and to have
requested the applicable Issuing Lender to issue a Reimbursement Undertaking
with respect to such requested Letter of Credit or Acceptance, as applicable, if
it is to be issued by an Underlying Issuer (it being expressly acknowledged and
agreed by the Borrowers that Borrowers are and shall be deemed to be applicants
(within the meaning of Section 5-102(a)(2) of the Code) with respect to each
Underlying Letter of Credit). Each request for the issuance of a Letter of
Credit, or the amendment, renewal, or extension of any outstanding Letter of
Credit, shall be made in writing by an Authorized Person and delivered to Agent
and the applicable Issuing Lender via hand delivery, telefacsimile, or other
electronic method of transmission reasonably in advance of the requested date of
issuance, amendment, renewal, or extension. Each such request shall be in form
and substance reasonably satisfactory to the applicable Issuing Lender and shall
specify (i) the amount of such Letter of Credit, (ii) the date of issuance,
amendment, renewal, or extension of such Letter of Credit, (iii) the expiration
date of such Letter of Credit, (iv) the name and address of the beneficiary of
the Letter of Credit, and (v) such other information (including, in the case of
an amendment, renewal, or extension, identification of the Letter of Credit to
be so amended, renewed, or extended) as shall be necessary to prepare, amend,
renew, or extend such Letter of Credit. Anything contained herein to the
contrary notwithstanding, an Issuing Lender may (with the consent of Agent), but
shall not be obligated to, issue or cause the issuance of a Letter of Credit or
to issue a Reimbursement Undertaking in respect of an Underlying Letter of
Credit, in either case, that supports the obligations of Parent or its
Subsidiaries in respect of (1) a lease of real property, or (2) an employment
contract. Borrowers agree that this Agreement (along with the terms of the
applicable application) will govern each Letter of Credit and its issuance and
each Acceptance and its acceptance. No Issuing Lender shall have any obligation
to issue a Letter of Credit or a Reimbursement Undertaking in respect of an
Underlying Letter of Credit, in either case, if any of the following would
result after giving effect to the requested issuance:
               (i) the Adjusted Letter of Credit Usage would exceed the
Borrowing Base less the outstanding amount of Advances, or
               (ii) the Letter of Credit Usage would exceed $50,000,000, or
               (iii) the Letter of Credit Usage would exceed the Maximum
Revolver Amount less the sum of (A) the



--------------------------------------------------------------------------------



 



Page 14 of 54

               Bank Product Reserve, and (B) the outstanding amount of Advances.
          Borrowers and the Lender Group acknowledge and agree that certain
Letters of Credit and Acceptances may be outstanding as of the Closing Date.
Borrowers and the Lender Group hereby acknowledge and agree that all Existing
Letters of Credit which are outstanding on the Closing Date shall constitute
Letters of Credit under this Agreement from and after the Closing Date with the
same effect as though such Existing Letters of Credit were issued by an Issuing
Lender at the request of the Borrowers on the Closing Date. Borrowers and the
Lender Group hereby acknowledge and agree that all Existing Acceptances which
are outstanding on the Closing Date shall constitute Acceptances under this
Agreement from and after the Closing Date with the same effect as though such
Existing Acceptances were accepted by an Issuing Lender at the request of the
Borrowers on the Closing Date. Each Letter of Credit shall be in form and
substance reasonably acceptable to the applicable Issuing Lender, including the
requirement that the amounts payable thereunder must be payable in Dollars or an
Alternative Currency. Each Acceptance shall be in form and substance reasonably
acceptable to the applicable Issuing Lender, including the requirement that the
amounts payable thereunder must be payable in Dollars or an Alternative
Currency. If an Issuing Lender makes a payment under a Letter of Credit or an
Acceptance or an Underlying Issuer makes a payment under an Underlying Letter of
Credit or an Underlying Acceptance, Borrowers shall pay to Agent an amount equal
to the applicable Letter of Credit Disbursement or applicable Acceptance
Disbursement, as applicable, not later than 11:00 a.m., California time, on the
date that Administrative Borrower receives written or telephonic notice of such
Letter of Credit Disbursement or Acceptance Disbursement, as applicable, if such
notice is received prior to 10:00 a.m., California time, or not later than
11:00 a.m., California time, on the following Business Day, if such notice is
received after 10:00 a.m., California time or if it cannot be sent, and, in the
absence of such payment, the amount of the Letter of Credit Disbursement or
Acceptance Disbursement, as applicable, immediately and automatically shall be
deemed to be an Advance hereunder (and the failure to make such payment shall
not be considered to be an Event of Default) and, initially, shall bear interest
at the rate then applicable to Advances that are Base Rate Loans. If a Letter of
Credit Disbursement or an Acceptance Disbursement in an Alternative Currency is
made, then the amount that Borrowers shall be required to pay to Agent in
respect of such Letter of Credit Disbursement or Acceptance Disbursement, as
applicable, shall be an amount equal to the Dollar Equivalent (rounded upward to
the nearest $0.01) of the Letter of Credit Disbursement or Acceptance
Disbursement, as applicable,, as determined by Agent, based on the Exchange Rate
for such Alternative Currency at the time the Letter of Credit Disbursement or
applicable Acceptance Disbursement was made. If a Letter of Credit Disbursement
or Acceptance Disbursement in an Alternative Currency is deemed to be an Advance
hereunder, the Advance shall be in an amount equal to the Dollar Equivalent
(rounded upward to the nearest $0.01) of the Letter of Credit Disbursement or
applicable Acceptance Disbursement) based on the Exchange Rate for such
Alternative Currency at the time the Letter of Credit Disbursement or Acceptance
Disbursement, as applicable, was made. If a Letter of Credit Disbursement is
deemed to be an Advance hereunder, Borrowers’ obligation to pay the amount of
such Letter of Credit Disbursement to the applicable Issuing Lender shall be
discharged and replaced by the resulting Advance. If an Acceptance Disbursement
is deemed to be an Advance hereunder, Borrowers’ obligation to pay the amount of
such Acceptance Disbursement to the applicable Issuing Lender shall be
discharged and replaced by the resulting Advance. Promptly following receipt by
Agent of any payment from Borrowers pursuant to this paragraph, Agent shall
distribute such payment to the applicable Issuing Lender or, to the extent that
Lenders have made payments pursuant to Section 2.11(b) to reimburse the
applicable Issuing Lender, then to such Lenders and the applicable Issuing
Lender as their interests may appear.
          (b) Promptly following receipt of a notice of a Letter of Credit
Disbursement or Acceptance Disbursement, as applicable, pursuant to
Section 2.11(a), each Lender with a Commitment agrees to fund its Pro Rata Share
of any Advance deemed made pursuant to Section 2.11(a) on the same terms and
conditions as if Borrowers had requested the amount thereof as an Advance and
Agent shall promptly pay to the applicable Issuing Lender the amounts so
received by it from the Lenders. By the issuance of a Letter of Credit or a
Reimbursement Undertaking in respect of a Letter of Credit (or an amendment to a
Letter of Credit or a Reimbursement Undertaking increasing the amount thereof)
or the acceptance of an Acceptance or the issuance of Reimbursement Undertaking
in respect of an Acceptance (or an amendment to an Acceptance or a Reimbursement
Undertaking in respect of an Acceptance increasing the amount thereof) and
without any further action on the part of the applicable Issuing Lender or the
Lenders with Commitments, the applicable Issuing Lender shall be deemed to have
granted to each Lender with a Commitment, and each Lender with a Commitment
shall be deemed to have purchased, a participation in each Letter of Credit or
Acceptance, as applicable, issued by such Issuing Lender and each Reimbursement
Undertaking, as applicable, in an amount equal to its Pro Rata Share of such
Letter of Credit, Acceptance, or Reimbursement Undertaking, and each such Lender
agrees to pay to Agent, for the account of the applicable Issuing Lender, such
Lender’s Pro Rata Share of any Letter of Credit Disbursement or Acceptance
Disbursement, as applicable, made by an Issuing Lender or an Underlying Issuer
under the applicable Underlying Letter of Credit or an Underlying Acceptance. In
consideration and in furtherance of the



--------------------------------------------------------------------------------



 



Page 15 of 54

          foregoing, each Lender with a Commitment hereby absolutely and
unconditionally agrees to pay to Agent, for the account of the applicable
Issuing Lender, such Lender’s Pro Rata Share of each Letter of Credit
Disbursement and each Acceptance Disbursement made by an Issuing Lender or an
Underlying Issuer and not reimbursed by Borrowers on the date due as provided in
Section 2.11(a), or of any reimbursement payment required to be refunded to
Borrowers for any reason. Each Lender with a Commitment acknowledges and agrees
that its obligation to deliver to Agent, for the account of the applicable
Issuing Lender, an amount equal to its respective Pro Rata Share of each Letter
of Credit Disbursement or each Acceptance Disbursement pursuant to this
Section 2.11(b) shall be absolute and unconditional and such remittance shall be
made notwithstanding the occurrence or continuation of an Event of Default or
Default or the failure to satisfy any condition set forth in Section 3. If any
such Lender fails to make available to Agent the amount of such Lender’s Pro
Rata Share of a Letter of Credit Disbursement or an Acceptance Disbursement as
provided in this Section, such Lender shall be deemed to be a Defaulting Lender
and Agent (for the account of the Issuing Lender) shall be entitled to recover
such amount on demand from such Lender together with interest thereon at the
Defaulting Lender Rate until paid in full.
          (c) Borrowers hereby agree to indemnify, save, defend, and hold the
Lender Group and each Underlying Issuer harmless from any loss, cost, expense,
or liability, and reasonable attorneys fees incurred by any Issuing Lender, any
other member of the Lender Group, or any Underlying Issuer arising out of or in
connection with any Reimbursement Undertaking, any Acceptance, or any Letter of
Credit; provided, however, that Borrowers shall not be obligated hereunder to
indemnify for any loss, cost, expense, or liability that a court of competent
jurisdiction finally determines to have resulted from the gross negligence or
willful misconduct of any Issuing Lender, any other member of the Lender Group,
or any Underlying Issuer. Each Borrower agrees to be bound by the applicable
Issuing Lender’s or Underlying Issuer’s, as applicable, regulations and
interpretations of any Letter of Credit or Acceptance or by the applicable
Issuing Lender’s interpretations of any Reimbursement Undertaking, even though
this interpretation may be different from such Borrower’s own, and each Borrower
understands and agrees that none of any Issuing Lender, the Lender Group, or any
Underlying Issuer shall be liable for any error, negligence, or mistake, whether
of omission or commission, in following any Borrower’s instructions or those
contained in the Letter of Credit or any modifications, amendments, or
supplements thereto or any Acceptance or any modifications, amendments, or
supplements thereto. Each Borrower understands that the Reimbursement
Undertakings may require an Issuing Lender to indemnify an Underlying Issuer for
certain costs or liabilities arising out of claims by Borrowers against such
Underlying Issuer. Borrowers hereby agree to indemnify, save, defend, and hold
each Issuing Lender and the other members of the Lender Group harmless with
respect to any loss, cost, expense (including reasonable attorneys fees), or
liability incurred by them as a result of an Issuing Lender’s indemnification of
an Underlying Issuer; provided, however, that Borrowers shall not be obligated
hereunder to indemnify for any such loss, cost, expense, or liability to the
extent that it is caused by the gross negligence or willful misconduct of any
Issuing Lender or any other member of the Lender Group. Borrowers hereby
acknowledge and agree that none of any Issuing Lender, any member of the Lender
Group, or any Underlying Issuer shall be responsible for delays, errors, or
omissions resulting from the malfunction of equipment in connection with any
Letter of Credit or Acceptance.
          (d) Borrowers hereby authorize and direct any Underlying Issuer to
deliver to the applicable Issuing Lender all instruments, documents, and other
writings and property received by such Underlying Issuer pursuant to such
Underlying Letter of Credit and to accept and rely upon the applicable Issuing
Lender’s instructions with respect to all matters arising in connection with
such Underlying Letter of Credit and the related application.
          (e) Any and all usage charges, issuance charges, commissions, fees,
and costs incurred by an Issuing Lender relating to Underlying Letters of Credit
or Underlying Acceptances, or charged by an Issuing Lender relating to Letters
of Credit or Acceptances issued or accepted, as applicable, by such Issuing
Lender, shall be Lender Group Expenses for purposes of this Agreement and shall
be reimbursable immediately by Borrowers to Agent for the account of the
applicable Issuing Lender. The usage charge for Letters of Credit issued by WFF
in its capacity as an Issuing Lender (or that WFF, in its capacity as Issuing
Lender causes to be issued by an Underlying Issuer) are set forth in the Fee
Letter. Any usage charges for Letters of Credit issued by any other Issuing
Lender (or that any other Issuing Lender causes to be issued by an Underlying
Issuer) are as set forth in a separate fee letter. Borrowers acknowledge and
agree that any and all usage charges may be changed from time to time, and that
Underlying Issuers and Issuing Lenders that issue Letters of Credit or accept
Acceptances also impose a schedule of charges for amendments, extensions,
drawings, and renewals.
          (f) If by reason of (i) any change after the Closing Date in any
applicable law, treaty, rule, or regulation or any change in the interpretation
or application thereof by any Governmental Authority, or (ii) compliance by any



--------------------------------------------------------------------------------



 



Page 16 of 54

          Issuing Lender, any other member of the Lender Group, or any
Underlying Issuer with any direction, request, or requirement (irrespective of
whether having the force of law) of any Governmental Authority or monetary
authority including, Regulation D of the Federal Reserve Board as from time to
time in effect (and any successor thereto):
               (i) any reserve, deposit, or similar requirement is or shall be
imposed or modified in respect of any Letter of Credit or Acceptance issued or
accepted or caused to be issued or accepted hereunder or hereby, or
               (ii) there shall be imposed on any Issuing Lender, any other
member of the Lender Group, or any Underlying Issuer any other condition
regarding any Letter of Credit, Acceptance, or Reimbursement Undertaking,
and the result of the foregoing is to increase, directly or indirectly, the cost
to any Issuing Lender, any other member of the Lender Group, or any Underlying
Issuer of issuing, accepting, making, guaranteeing, or maintaining any
Reimbursement Undertaking or any Letter of Credit or any Acceptance or to reduce
the amount receivable in respect thereof, then, and in any such case, Agent may,
at any time within a reasonable period after the additional cost is incurred or
the amount received is reduced, notify Borrowers, and Borrowers shall pay within
30 days after demand therefor, such amounts as Agent may specify to be necessary
to compensate any Issuing Lender, any other member of the Lender Group, or any
Underlying Issuer for such additional cost or reduced receipt, together with
interest on such amount from the date of such demand until payment in full
thereof at the rate then applicable to Base Rate Loans hereunder; provided,
however, that Borrowers shall not be required to provide any compensation
pursuant to this Section for any such amounts incurred more than 180 days prior
to the date on which demand for payment is first made to Borrowers; provided
further that if an event or circumstance giving rise to such amounts is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof. The determination by Agent of
any amount due pursuant to this Section, as set forth in a certificate setting
forth the calculation thereof in reasonable detail, shall, in the absence of
manifest or demonstrable error, be final and conclusive and binding on all of
the parties hereto.
          (g) Each Borrower acknowledges and agrees that certain of the
Qualified Import Letters of Credit may provide for the presentation of time
drafts to the applicable Issuing Bank or Underlying Issuer. If an Issuing Bank
or an Underlying Issuer accepts such a time draft that is presented under a
Qualified Import Letter of Credit, it is acknowledged and agreed that (i) such
time draft shall constitute an Acceptance hereunder and (ii) the pricing
provisions hereof with respect to Acceptances (including Sections 2.6(b) and
2.12(e)) shall apply thereto.
     2.12 LIBOR Option.
          (a) Interest and Interest Payment Dates. In lieu of having interest
charged at the rate based upon the Base Rate, Borrowers shall have the option
(the “LIBOR Option”) to have interest on all or a portion of the Advances be
charged (whether at the time when made (unless otherwise provided herein), upon
conversion from a Base Rate Loan to a LIBOR Rate Loan, or upon continuation of a
LIBOR Rate Loan as a LIBOR Rate Loan) at a rate of interest based upon the LIBOR
Rate. Interest on LIBOR Rate Loans shall be payable on the earliest of (i) the
last day of the Interest Period applicable thereto; (ii) the date on which all
or any portion of the Obligations are accelerated pursuant to the terms hereof,
or (iii) the date on which this Agreement is terminated pursuant to the terms
hereof. On the last day of each applicable Interest Period, unless Borrowers
properly have exercised the LIBOR Option with respect thereto, the interest rate
applicable to such LIBOR Rate Loan automatically shall convert to the rate of
interest then applicable to Base Rate Loans of the same type hereunder. At any
time that an Event of Default has occurred and is continuing, Borrowers no
longer shall have the option to request that Advances bear interest at a rate
based upon the LIBOR Rate.
          (b) LIBOR Election.
               (i) Borrowers may, at any time and from time to time, so long as
no Event of Default has occurred and is continuing, elect to exercise the LIBOR
Option by notifying Agent prior to 11:00 a.m. (California time) at least 3
Business Days prior to the commencement of the proposed Interest Period (the
“LIBOR Deadline”). Notice of Borrowers’ election of the LIBOR Option for a
permitted portion of the Advances and an Interest Period pursuant to this
Section shall be made by delivery to Agent of a LIBOR Notice received by Agent
before the LIBOR Deadline, or by telephonic notice received by Agent before the
LIBOR Deadline (to be confirmed by delivery to Agent of a LIBOR Notice received
by Agent prior to 5:00 p.m. (California time) on the same day). Promptly upon
its receipt of each such LIBOR Notice, Agent shall provide a copy thereof to
each of the affected Lenders.



--------------------------------------------------------------------------------



 



Page 17 of 54

               (ii) Each LIBOR Notice shall be irrevocable and binding on
Borrowers. In connection with each LIBOR Rate Loan, Borrowers shall indemnify,
defend, and hold Agent and the Lenders harmless against any loss, cost, or
expense actually incurred by Agent or any Lender as a result of (A) the payment
of any principal of any LIBOR Rate Loan other than on the last day of an
Interest Period applicable thereto (including as a result of an Event of
Default), (B) the conversion of any LIBOR Rate Loan other than on the last day
of the Interest Period applicable thereto, or (C) the failure to borrow,
convert, continue or prepay any LIBOR Rate Loan on the date specified in any
LIBOR Notice delivered pursuant hereto (such losses, costs, or expenses,
“Funding Losses”). A certificate of Agent or a Lender delivered to Borrowers
setting forth in reasonable detail any amount or amounts that Agent or such
Lender is entitled to receive pursuant to this Section 2.12 shall be conclusive
absent manifest error. Borrowers shall pay such amount to Agent or the Lender,
as applicable, within 30 days of the date of its receipt of such certificate. If
a payment of a LIBOR Rate Loan on a day other than the last day of the
applicable Interest Period would result in a Funding Loss, Agent may, in its
sole discretion at the request of Borrowers, hold the amount of such payment as
cash collateral in support of the Obligations until the last day of such
Interest Period and apply such amounts to the payment of the applicable LIBOR
Rate Loan on such last day, it being agreed that Agent has no obligation to so
defer the application of payments to any LIBOR Rate Loan and that, in the event
that Agent does not defer such application, Borrowers shall be obligated to pay
any resulting Funding Losses.
               (iii) Borrowers shall have not more than 5 LIBOR Rate Loans in
effect at any given time. Borrowers only may exercise the LIBOR Option for
proposed LIBOR Rate Loans of at least $1,000,000.
          (c) Conversion. Borrowers may convert LIBOR Rate Loans to Base Rate
Loans at any time; provided, however, that in the event that LIBOR Rate Loans
are converted or prepaid on any date that is not the last day of the Interest
Period applicable thereto, including as a result of any automatic prepayment
through the required application by Agent of proceeds of Parent’s and its
Subsidiaries’ Collections in accordance with Section 2.4(b) or for any other
reason, including early termination of the term of this Agreement or
acceleration of all or any portion of the Obligations pursuant to the terms
hereof, Borrowers shall indemnify, defend, and hold Agent and the Lenders and
their Participants harmless against any and all Funding Losses in accordance
with Section 2.12 (b)(ii).
          (d) Special Provisions Applicable to LIBOR Rate.
               (i) The LIBOR Rate may be adjusted by Agent with respect to any
Lender on a prospective basis to take into account any additional or increased
costs to such Lender of maintaining or obtaining any eurodollar deposits or
increased costs, in each case, due to changes in applicable law occurring
subsequent to the commencement of the then applicable Interest Period, including
changes in tax laws (except changes of general applicability in corporate income
tax laws) and changes in the reserve requirements imposed by the Board of
Governors of the Federal Reserve System (or any successor), excluding the
Reserve Percentage, which additional or increased costs would increase the cost
of funding or maintaining loans bearing interest at the LIBOR Rate. In any such
event, the affected Lender shall give Borrowers and Agent notice of such a
determination and adjustment and Agent promptly shall transmit the notice to
each other Lender and, upon its receipt of the notice from the affected Lender,
Borrowers may, by notice to such affected Lender (y) require such Lender to
furnish to Borrowers a statement setting forth the basis for adjusting such
LIBOR Rate and the method for determining the amount of such adjustment, or
(z) repay the LIBOR Rate Loans with respect to which such adjustment is made
(together with any amounts due under Section 2.12(b)(ii)).
               (ii) In the event that any change in market conditions or any
law, regulation, treaty, or directive, or any change therein or in the
interpretation or application thereof, shall at any time after the date hereof,
in the reasonable opinion of any Lender, make it unlawful or impractical for
such Lender to fund or maintain LIBOR Rate Loans or to continue such funding or
maintaining, or to determine or charge interest rates at the LIBOR Rate, such
Lender shall give notice of such changed circumstances to Agent and Borrowers
and Agent promptly shall transmit the notice to each other Lender and (y) in the
case of any LIBOR Rate Loans of such Lender that are outstanding, the date
specified in such Lender’s notice shall be deemed to be the last day of the
Interest Period of such LIBOR Rate Loans, and interest upon the LIBOR Rate Loans
of such Lender thereafter shall accrue interest at the rate then applicable to
Base Rate Loans, and (z) if Agent so elects by notice to the Borrowers,
Borrowers shall not be entitled to elect the LIBOR Option until such Lender
determines that it would no longer be unlawful or impractical to do so.
               (iii) If any Lender (any such Lender, a “Non-LIBOR Lender”)
delivers a notice to Agent pursuant to



--------------------------------------------------------------------------------



 



Page 18 of 54

               Section 2.12(d)(ii) stating that a change in market conditions or
any law, regulation, treaty, or directive, or any change therein or in the
interpretation or application thereof, shall at any time after the date hereof,
in the reasonable opinion of such Lender, make it unlawful or impractical for
such Lender to fund or maintain LIBOR Rate Loans or to continue such funding or
maintaining, or to determine or charge interest rates at the LIBOR Rate (any
such situation, a “LIBOR Event”), then such Non-LIBOR Lender shall use
reasonable efforts to promptly, and in any event within 30 days, designate a
different one of its lending offices or to assign its rights and obligations
hereunder to another of its offices or branches, if (i) in the reasonable
judgment of such Non-LIBOR Lender, such designation or assignment would
eliminate impact of the LIBOR Event, and (ii) in the reasonable judgment of such
Non-LIBOR Lender, such designation or assignment would not subject it to any
material unreimbursed cost or expense and would not otherwise be materially
disadvantageous to it. Borrowers agree to pay all reasonable out-of-pocket costs
and expenses incurred by such Non-LIBOR Lender in connection with any such
designation or assignment. If, after such reasonable efforts or the expiration
of such 30 day period, such Non-LIBOR Lender does not so designate a different
one of its lending offices or assign its rights to another of its offices or
branches so as to eliminate the impact of the LIBOR Event, as applicable, then
Borrowers (without prejudice to any amounts then due to such Non-LIBOR Lender
under this Agreement) may, unless prior to the effective date of any such
assignment the Non-LIBOR Lender withdraws its notice of the occurrence of the
LIBOR Event, seek a substitute Lender reasonably acceptable to Agent to purchase
the Obligations owed to such Non-LIBOR Lender and such Non-LIBOR Lender’s
Commitments hereunder (a “LIBOR Replacement Lender”), and if such LIBOR
Replacement Lender agrees to such purchase, such Non-LIBOR Lender shall assign
to the LIBOR Replacement Lender its Obligations and Commitments, pursuant to an
Assignment and Acceptance Agreement, and upon such purchase by the LIBOR
Replacement Lender, such LIBOR Replacement Lender shall be deemed to be a
“Lender” for purposes of this Agreement and such Non-LIBOR Lender shall cease to
be a “Lender” for purposes of this Agreement.
          (e) No Requirement of Matched Funding. Anything to the contrary
contained herein notwithstanding, neither Agent, nor any Lender, nor any of
their Participants, is required actually to acquire eurodollar deposits to fund
or otherwise match fund any Obligation as to which interest accrues at the LIBOR
Rate.
     2.13 Capital Requirements.
          (a) If, after the date hereof, any Lender determines that (i) the
adoption of or change in any law, rule, regulation or guideline regarding
capital requirements for banks or bank holding companies, or any change in the
interpretation or application thereof by any Governmental Authority charged with
the administration thereof, or (ii) compliance by such Lender or its parent bank
holding company with any guideline, request or directive of any such entity
regarding capital adequacy (whether or not having the force of law), has the
effect of reducing the return on such Lender’s or such holding company’s capital
as a consequence of such Lender’s Commitments hereunder to a level below that
which such Lender or such holding company could have achieved but for such
adoption, change, or compliance (taking into consideration such Lender’s or such
holding company’s then existing policies with respect to capital adequacy and
assuming the full utilization of such entity’s capital) by any amount deemed by
such Lender to be material, then such Lender may notify Borrowers and Agent
thereof. Following receipt of such notice, Borrowers agree to pay such Lender on
demand the amount of such reduction of return of capital as and when such
reduction is determined, payable within 30 days after presentation by such
Lender of a statement in the amount and setting forth in reasonable detail such
Lender’s calculation thereof and the assumptions upon which such calculation was
based (which statement shall be deemed true and correct absent manifest error).
In determining such amount, such Lender may use any reasonable averaging and
attribution methods. Failure or delay on the part of any Lender to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s right to demand such compensation; provided that Borrowers shall not be
required to compensate a Lender pursuant to this Section for any reductions in
return incurred more than 180 days prior to the date that such Lender notifies
Borrowers of such law, rule, regulation or guideline giving rise to such
reductions and of such Lender’s intention to claim compensation therefor;
provided further that if such claim arises by reason of the adoption of or
change in any law, rule, regulation or guideline that is retroactive, then the
180-day period referred to above shall be extended to include the period of
retroactive effect thereof.
          (b) If any Lender requests additional or increased costs referred to
in Section 2.12(d)(i), Section 2.11(d)(ii), or amounts under Section 2.13(a)
(any such Lender, an “Affected Lender”), then such Affected Lender shall use
reasonable efforts to promptly, and in any event within 30 days, designate a
different one of its lending offices or to



--------------------------------------------------------------------------------



 



Page 19 of 54

          assign its rights and obligations hereunder to another of its offices
or branches, if (i) in the reasonable judgment of such Affected Lender, such
designation or assignment would eliminate or reduce amounts payable pursuant to
Section 2.12(d)(i) or Section 2.13(a), as applicable, and (ii) in the reasonable
judgment of such Affected Lender, such designation or assignment would not
subject it to any material unreimbursed cost or expense and would not otherwise
be materially disadvantageous to it. Borrowers agree to pay all reasonable
out-of-pocket costs and expenses incurred by such Affected Lender in connection
with any such designation or assignment. If, after such reasonable efforts or
the expiration of such 30 day period, such Affected Lender does not so designate
a different one of its lending offices or assign its rights to another of its
offices or branches so as to eliminate Borrowers’ obligation to pay any future
amounts to such Affected Lender pursuant to Section 2.12(d)(i),
Section 2.12(d)(ii) or Section 2.13(a), as applicable, then Borrowers (without
prejudice to any amounts then due to such Affected Lender under
Section 2.12(d)(i), Section 2.12(d)(ii) or Section 2.13(a), as applicable) may,
unless prior to the effective date of any such assignment the Affected Lender
withdraws its request for such additional amounts under Section 2.12(d)(i),
Section 2.12(d)(ii) or Section 2.13(a), as applicable, seek a substitute Lender
reasonably acceptable to Agent to purchase the Obligations owed to such Affected
Lender and such Affected Lender’s Commitments hereunder (a “Replacement
Lender”), and if such Replacement Lender agrees to such purchase, such Affected
Lender shall assign to the Replacement Lender its Obligations and Commitments,
pursuant to an Assignment and Acceptance Agreement, and upon such purchase by
the Replacement Lender, such Replacement Lender shall be deemed to be a “Lender”
for purposes of this Agreement and such Affected Lender shall cease to be a
“Lender” for purposes of this Agreement.
     2.14 Joint and Several Liability of Borrowers.
          (a) Each Borrower is accepting joint and several liability hereunder
and under the other Loan Documents in consideration of the financial
accommodations to be provided by the Lender Group under this Agreement, for the
mutual benefit, directly and indirectly, of each Borrower and in consideration
of the undertakings of the other Borrowers to accept joint and several liability
for the Obligations.
          (b) Each Borrower, jointly and severally, hereby irrevocably and
unconditionally accepts, not merely as a surety but also as a co-debtor, joint
and several liability with the other Borrowers, with respect to the payment and
performance of all of the Obligations (including any Obligations arising under
this Section 2.14), it being the intention of the parties hereto that all the
Obligations shall be the joint and several obligations of each Borrower without
preferences or distinction among them.
          (c) If and to the extent that any Borrower shall fail to make any
payment with respect to any of the Obligations as and when due or to perform any
of the Obligations in accordance with the terms thereof, then in each such event
the other Borrowers will make such payment with respect to, or perform, such
Obligation.
          (d) The Obligations of each Borrower under the provisions of this
Section 2.14 constitute the absolute and unconditional, full recourse
Obligations of each Borrower enforceable against each Borrower to the full
extent of its properties and assets, irrespective of the validity, regularity or
enforceability of the provisions of this Agreement (other than this
Section 2.14(d)) or any other circumstances whatsoever.
          (e) Except as otherwise expressly provided in this Agreement, each
Borrower hereby waives notice of acceptance of its joint and several liability,
notice of any Advances or Letters of Credit issued under or pursuant to this
Agreement, notice of the occurrence of any Default, Event of Default, or of any
demand for any payment under this Agreement, notice of any action at any time
taken or omitted by Agent or Lenders under or in respect of any of the
Obligations, any requirement of diligence or to mitigate damages and, generally,
to the extent permitted by applicable law, all demands, notices and other
formalities of every kind in connection with this Agreement (except as otherwise
provided in this Agreement). Each Borrower hereby assents to, and waives notice
of, any extension or postponement of the time for the payment of any of the
Obligations, the acceptance of any payment of any of the Obligations, the
acceptance of any partial payment thereon, any waiver, consent or other action
or acquiescence by Agent or Lenders at any time or times in respect of any
default by any Borrower in the performance or satisfaction of any term,
covenant, condition or provision of this Agreement, any and all other
indulgences whatsoever by Agent or Lenders in respect of any of the Obligations,
and the taking, addition, substitution or release, in whole or in part, at any
time or times, of any security for any of the Obligations or the addition,
substitution or release, in whole or in part, of any Borrower. Without limiting
the generality of the foregoing, each Borrower assents to any other action or
delay in acting or failure to act on the part of any Agent or Lender with
respect to the failure by any Borrower to comply with any of its respective
Obligations, including, without limitation, any failure strictly or diligently
to assert any right or to pursue any remedy



--------------------------------------------------------------------------------



 



Page 20 of 54

          or to comply fully with applicable laws or regulations thereunder,
which might, but for the provisions of this Section 2.14 afford grounds for
terminating, discharging or relieving any Borrower, in whole or in part, from
any of its Obligations under this Section 2.14, it being the intention of each
Borrower that, so long as any of the Obligations hereunder remain unsatisfied,
the Obligations of each Borrower under this Section 2.14 shall not be discharged
except by performance and then only to the extent of such performance. The
Obligations of each Borrower under this Section 2.14 shall not be diminished or
rendered unenforceable by any winding up, reorganization, arrangement,
liquidation, reconstruction or similar proceeding with respect to any other
Borrower or any Agent or Lender.
          (f) Each Borrower represents and warrants to Agent and Lenders that
such Borrower is currently informed of the financial condition of Borrowers and
of all other circumstances which a diligent inquiry would reveal and which bear
upon the risk of nonpayment of the Obligations. Each Borrower further represents
and warrants to Agent and Lenders that such Borrower has read and understands
the terms and conditions of the Loan Documents. Each Borrower hereby covenants
that such Borrower will continue to keep informed of Borrowers’ financial
condition, the financial condition of other guarantors, if any, and of all other
circumstances which bear upon the risk of nonpayment or nonperformance of the
Obligations.
          (g) Each Borrower waives all rights and defenses arising out of an
election of remedies by Agent or any Lender, even though that election of
remedies, such as a nonjudicial foreclosure with respect to security for a
guaranteed obligation, has destroyed Agent’s or such Lender’s rights of
subrogation and reimbursement against such Borrower by the operation of Section
580(d) of the California Code of Civil Procedure or otherwise.
          (h) [intentionally omitted].
          (i) The provisions of this Section 2.14 are made for the benefit of
Agent, each member of the Lender Group, and their respective successors and
assigns, and may be enforced by it or them from time to time against any or all
Borrowers as often as occasion therefor may arise and without requirement on the
part of Agent, any member of the Lender Group, or any of their successors or
assigns first to marshal any of its or their claims or to exercise any of its or
their rights against any Borrower or to exhaust any remedies available to it or
them against any Borrower or to resort to any other source or means of obtaining
payment of any of the Obligations hereunder or to elect any other remedy. The
provisions of this Section 2.14 shall remain in effect until all of the
Obligations shall have been paid in full or otherwise fully satisfied. If at any
time, any payment, or any part thereof, made in respect of any of the
Obligations, is rescinded or must otherwise be restored or returned by Agent or
any Lender upon the insolvency, bankruptcy or reorganization of any Borrower, or
otherwise, the provisions of this Section 2.14 will forthwith be reinstated in
effect, as though such payment had not been made.
          (j) Each Borrower hereby agrees that it will not enforce any of its
rights of contribution or subrogation against any other Borrower with respect to
any liability incurred by it hereunder or under any of the other Loan Documents,
any payments made by it to Agent or Lenders with respect to any of the
Obligations or any collateral security therefor until such time as all of the
Obligations have been paid in full in cash. Any claim which any Borrower may
have against any other Borrower with respect to any payments to any Agent or any
member of the Lender Group hereunder or under any other Loan Documents are
hereby expressly made subordinate and junior in right of payment, without
limitation as to any increases in the Obligations arising hereunder or
thereunder, to the prior payment in full in cash of the Obligations and, in the
event of any insolvency, bankruptcy, receivership, liquidation, reorganization
or other similar proceeding under the laws of any jurisdiction relating to any
Borrower, its debts or its assets, whether voluntary or involuntary, all such
Obligations shall be paid in full in cash before any payment or distribution of
any character, whether in cash, securities or other property, shall be made to
any other Borrower therefor. Notwithstanding anything to the contrary contained
in this Section 2.14, no Borrower shall exercise any rights of subrogation,
contribution, indemnity, reimbursement or other similar rights against, and
shall not proceed or seek recourse against or with respect to any property or
asset of, any other Borrower (the “Foreclosed Borrower”), including after
payment in full of the Obligations, if all or any portion of the Obligations
have been satisfied in connection with an exercise of remedies in respect of the
capital Stock of such Foreclosed Borrower whether pursuant to the Security
Agreement or otherwise.
          (k) Each Borrower hereby agrees that, after the occurrence and during
the continuance of any Default or Event of Default, the payment of any amounts
due with respect to the indebtedness owing by any Borrower to any other Borrower
is hereby subordinated to the prior payment in full in cash of the Obligations.
Each Borrower hereby agrees that after the occurrence and during the continuance
of any Default or Event of Default, such Borrower will not demand, sue for or
otherwise attempt to collect any indebtedness of any other Borrower owing to
such Borrower until



--------------------------------------------------------------------------------



 



Page 21 of 54

          the Obligations shall have been paid in full in cash. If,
notwithstanding the foregoing sentence, such Borrower shall collect, enforce or
receive any amounts in respect of such indebtedness, such amounts shall be
collected, enforced and received by such Borrower as trustee for Agent, and such
Borrower shall deliver any such amounts to Agent for application to the
Obligations in accordance with Section 2.4(b).
3. CONDITIONS; TERM OF AGREEMENT.
     3.1 Conditions Precedent to the Initial Extension of Credit. The obligation
of each Lender to make its initial extension of credit provided for hereunder,
is subject to the fulfillment, to the satisfaction of Agent and each Lender, of
each of the conditions precedent set forth on Schedule 3.1 (the making of such
initial extension of credit by a Lender being conclusively deemed to be its
satisfaction or waiver of the conditions precedent ).
     3.2 Conditions Precedent to all Extensions of Credit. The obligation of the
Lender Group (or any member thereof) to make any Advances hereunder (or to
extend any other credit hereunder) at any time shall be subject to the following
conditions precedent:
          (a) the representations and warranties of Parent or its Subsidiaries
contained in this Agreement or in the other Loan Documents shall be true and
correct in all material respects (except that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) on and as of the date
of such extension of credit, as though made on and as of such date (except to
the extent that such representations and warranties relate solely to an earlier
date); and
          (b) no Default or Event of Default shall have occurred and be
continuing on the date of such extension of credit, nor shall either result from
the making thereof.
     3.3 Maturity. This Agreement shall continue in full force and effect for a
term ending on June 30, 2013 (the “Maturity Date”). The foregoing
notwithstanding, the Lender Group, upon the election of the Required Lenders,
shall have the right to terminate its obligations under this Agreement
immediately and without notice upon the occurrence and during the continuation
of an Event of Default.
     3.4 Effect of Maturity. On the Maturity Date, all commitments to provide
additional credit hereunder shall automatically be terminated and all
Obligations (including contingent reimbursement obligations of Borrowers with
respect to outstanding Letters of Credit, Acceptances, and including all Bank
Product Obligations) immediately shall become due and payable without notice or
demand (including the requirement that Borrowers provide (a) Letter of Credit
Collateralization, and (b) Bank Product Collateralization). No termination of
the obligations of the Lender Group shall relieve or discharge any Loan Party of
its duties, Obligations, or covenants hereunder or under any other Loan Document
and Agent’s Liens in the Collateral shall remain in effect until all Obligations
have been paid in full. When all of the Obligations have been paid in full and
the Lender Group’s obligations to provide additional credit under the Loan
Documents have been terminated irrevocably, Agent will, at Borrowers’ sole
expense, execute and deliver any termination statements, lien releases,
discharges of security interests, and other similar discharge or release
documents (and, if applicable, in recordable form) as are reasonably necessary
to release, as of record, Agent’s Liens and all notices of security interests
and liens previously filed by Agent with respect to the Obligations.
     3.5 Early Termination by Borrowers. Borrowers have the option, at any time
upon 10 Business Days prior written notice to Agent, to terminate this Agreement
and terminate the Commitments hereunder by paying to Agent the Obligations
(including (a) providing Letter of Credit Collateralization with respect to the
then existing Letter of Credit Usage, and (b) providing Bank Product
Collateralization with respect to the then existing Bank Products), in full.
     3.6 Conditions Subsequent. The obligation of the Lender Group (or any
member thereof) to continue to make Advances (or otherwise extend credit
hereunder) is subject to the fulfillment, on or before the date applicable
thereto, of the conditions subsequent set forth on Schedule 3.6 (the failure by
Borrowers to so perform or cause to be performed such conditions subsequent as
and when required by the terms thereof, shall constitute an immediate Event of
Default).
4. REPRESENTATIONS AND WARRANTIES.



--------------------------------------------------------------------------------



 



Page 22 of 54

          In order to induce the Lender Group to enter into this Agreement, each
Borrower makes the following representations and warranties to the Lender Group
which shall be true, correct, and complete, in all material respects (except
that such materiality qualifier shall not be applicable to any representations
and warranties that already are qualified or modified by materiality in the text
thereof), as of the Closing Date, and shall be true, correct, and complete, in
all material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof), as of the date of the making of
each Advance (or other extension of credit) made thereafter, as though made on
and as of the date of such Advance (or other extension of credit) (except to the
extent that such representations and warranties relate solely to an earlier
date) and such representations and warranties shall survive the execution and
delivery of this Agreement:
     4.1 Due Organization and Qualification; Subsidiaries.
          (a) Each Loan Party (i) is duly organized and existing and in good
standing under the laws of the jurisdiction of its organization, (ii) qualified
to do business in any state where the failure to be so qualified reasonably
could be expected to result in a Material Adverse Change, and (iii) has all
requisite power and authority to own and operate its properties, to carry on its
business in all material respects as now conducted and as proposed to be
conducted, to enter into the Loan Documents to which it is a party and to carry
out the transactions contemplated thereby.
          (b) Except as described on Schedule 4.1(b), Parent is not subject to
any obligation (contingent or otherwise) to repurchase or otherwise acquire or
retire any shares of its capital Stock or any security convertible into or
exchangeable for any of its capital Stock.
          (c) Set forth on Schedule 4.1(c) (as such Schedule may be updated from
time to time to reflect changes permitted to be made under Section 5.11), is a
complete and accurate list of the Loan Parties’ direct and indirect
Subsidiaries, showing: (i) the number of shares of each class of common and
preferred Stock authorized for each of such Subsidiaries, and (ii) the number
and the percentage of the outstanding shares of each such class owned directly
or indirectly by Parent. All of the outstanding capital Stock of each such
Subsidiary has been validly issued and is fully paid and non-assessable.
          (d) Except as set forth on Schedule 4.1(c), there are no
subscriptions, options, warrants, or calls relating to any shares of Parent’s
Subsidiaries’ capital Stock, including any right of conversion or exchange under
any outstanding security or other instrument. Neither Parent nor any of its
Subsidiaries is subject to any obligation (contingent or otherwise) to
repurchase or otherwise acquire or retire any shares of Parent’s Subsidiaries’
capital Stock or any security convertible into or exchangeable for any such
capital Stock.
     4.2 Due Authorization; No Conflict.
          (a) As to each Loan Party, the execution, delivery, and performance by
such Loan Party of the Loan Documents to which it is a party have been duly
authorized by all necessary action on the part of such Loan Party.
          (b) As to each Loan Party, the execution, delivery, and performance by
such Loan Party of the Loan Documents to which it is a party do not and will not
(i) violate any material provision of federal, state, or local law or regulation
applicable to any Loan Party or its Subsidiaries, the Governing Documents of any
Loan Party or its Subsidiaries, or any order, judgment, or decree of any court
or other Governmental Authority binding on any Loan Party or its Subsidiaries,
(ii) conflict with, result in a breach of, or constitute (with due notice or
lapse of time or both) a default under any Material Contract of any Loan Party
or its Subsidiaries except to the extent that any such conflict, breach or
default could not individually or in the aggregate reasonably be expected to
have a Material Adverse Change, (iii) result in or require the creation or
imposition of any Lien of any nature whatsoever upon any assets of any Loan
Party, other than Permitted Liens, or (iv) require any approval of any Loan
Party’s interestholders or any approval or consent of any Person under any
Material Contract of any Loan Party, other than consents or approvals that have
been obtained and that are still in force and effect and except, in the case of
Material Contracts, for consents or approvals, the failure to obtain could not
individually or in the aggregate reasonably be expected to cause a Material
Adverse Change.
     4.3 Governmental Consents. The execution, delivery, and performance by each
Loan Party of the Loan Documents to which such Loan Party is a party and the
consummation of the transactions contemplated by the Loan



--------------------------------------------------------------------------------



 



Page 23 of 54

     Documents do not and will not require any registration with, consent, or
approval of, or notice to, or other action with or by, any Governmental
Authority, other than registrations, consents, approvals, notices, or other
actions that have been obtained and that are still in force and effect and
except for filings and recordings with respect to the Collateral to be made, or
otherwise delivered to Agent for filing or recordation, as of the Closing Date.
     4.4 Binding Obligations; Perfected Liens.
          (a) Each Loan Document has been duly executed and delivered by each
Loan Party that is a party thereto and is the legally valid and binding
obligation of such Loan Party, enforceable against such Loan Party in accordance
with its respective terms, except as enforcement may be limited by equitable
principles or by bankruptcy, insolvency, reorganization, moratorium, or similar
laws relating to or limiting creditors’ rights generally.
          (b) Agent’s Liens are validly created, perfected (other than (i) in
respect of motor vehicles and (ii) any Deposit Accounts and Securities Accounts
not subject to a Control Agreement as permitted by Section 6.11, and subject
only to the filing of financing statements and the recordation of the Copyright
Security Agreement, in each case, in the appropriate filing offices), and first
priority Liens, subject only to Permitted Liens.
     4.5 Title to Assets; No Encumbrances. Each of the Loan Parties and its
Subsidiaries has (i) good, sufficient and legal title to (in the case of fee
interests in Real Property), (ii) valid leasehold interests in (in the case of
leasehold interests in real or personal property), and (iii) good and marketable
title to (in the case of all other personal property), all of their respective
assets reflected in their most recent financial statements delivered pursuant to
Section 5.1, in each case except for (y) those assets that are not necessary for
the conduct of the business of the Loan Parties and their Subsidiaries, taken as
a whole, or (z) assets disposed of since the date of such financial statements
to the extent such disposition is permitted hereby. All of such assets are free
and clear of Liens except for Permitted Liens.
     4.6 Jurisdiction of Organization; Location of Chief Executive Office;
Organizational Identification Number; Commercial Tort Claims.
          (a) The name of (within the meaning of Section 9-503 of the Code) and
jurisdiction of organization of each Loan Party and each of its Subsidiaries is
set forth on Schedule 4.6(a) (as such Schedule may be updated from time to time
to reflect changes permitted to be made under Section 6.5).
          (b) The chief executive office of each Loan Party and each of its
Subsidiaries is located at the address indicated on Schedule 4.6(b) (as such
Schedule may be updated from time to time to reflect changes permitted to be
made under Section 5.15).
          (c) Each Loan Party’s and each of its Subsidiaries’ tax identification
numbers and organizational identification numbers, if any, are identified on
Schedule 4.6(c) (as such Schedule may be updated from time to time to reflect
changes permitted to be made under Section 6.5).
          (d) As of the Closing Date, no Loan Party and no Subsidiary of a Loan
Party holds any commercial tort claims that exceed $1,000,000 in amount, except
as set forth on Schedule 4.6(d).
     4.7 Litigation.
          (a) There are no actions, suits, or proceedings pending or, to the
Knowledge of Parent, threatened in writing against a Loan Party or any of its
Subsidiaries that either individually or in the aggregate could reasonably be
expected to result in a Material Adverse Change.
          (b) Schedule 4.7(b) sets forth a complete and accurate description,
with respect to each of the actions, suits, or proceedings with asserted
liabilities in excess of, or that, if determined adversely, could reasonably be
expected to result in liabilities in excess of, $5,000,000 that, as of the
Closing Date, is pending or, to the Knowledge of Parent, threatened against a
Loan Party or any of its Subsidiaries, of (i) the parties to such actions,
suits, or proceedings, (ii) the nature of the dispute that is the subject of
such actions, suits, or proceedings, (iii) the status, as of the Closing Date,
with respect to such actions, suits, or proceedings, and (iv) whether any
liability of the Loan Parties’ and their



--------------------------------------------------------------------------------



 



Page 24 of 54

          Subsidiaries in connection with such actions, suits, or proceedings is
covered by insurance.
     4.8 Compliance with Laws. No Loan Party nor any of its Subsidiaries (a) is
in violation of any applicable laws, rules, regulations, executive orders, or
codes (including Environmental Laws) that, individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Change, or (b) is
subject to or in default with respect to any final judgments, writs,
injunctions, decrees, rules or regulations of any court or any federal, state,
municipal or other governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, that, individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Change.
     4.9 No Material Adverse Change. All historical financial statements
relating to the Loan Parties and their Subsidiaries that have been delivered by
Borrowers to Agent have been prepared in accordance with GAAP (except, in the
case of unaudited financial statements, for the lack of footnotes and being
subject to year-end audit adjustments) and present fairly in all material
respects, the Loan Parties’ and their Subsidiaries’ consolidated financial
condition as of the date thereof and results of operations for the period then
ended. Since March 31, 2009, no event, circumstance, or change has occurred that
has or could reasonably be expected to result in a Material Adverse Change with
respect to the Loan Parties and their Subsidiaries.
     4.10 Fraudulent Transfer.
          (a) Each Loan Party is Solvent.
          (b) No transfer of property is being made by any Loan Party and no
obligation is being incurred by any Loan Party in connection with the
transactions contemplated by this Agreement or the other Loan Documents with the
intent to hinder, delay, or defraud either present or future creditors of such
Loan Party.
     4.11 Employee Benefits. No Loan Party, none of their Subsidiaries, nor any
of their ERISA Affiliates maintains or contributes to any Benefit Plan.
     4.12 Environmental Condition. Except as set forth on Schedule 4.12, (a) to
Parent’s Knowledge, no Loan Party’s or its Subsidiaries’ properties or assets
has ever been used by a Loan Party, its Subsidiaries, or by previous owners or
operators in the disposal of, or to produce, store, handle, treat, release, or
transport, any Hazardous Materials, where such disposal, production, storage,
handling, treatment, release or transport was in violation, in any material
respect, of any applicable Environmental Law, (b) to Parent’s Knowledge, no Loan
Party’s or its Subsidiaries’ properties or assets has ever been designated or
identified in any manner pursuant to any environmental protection statute as a
Hazardous Materials disposal site, (c) no Loan Party nor any of its Subsidiaries
has received notice that a Lien arising under any Environmental Law has attached
to any revenues or to any Real Property owned or operated by a Loan Party or its
Subsidiaries, and (d) no Loan Party nor any of its Subsidiaries nor any of their
respective facilities or operations is subject to any outstanding written order,
consent decree, or settlement agreement with any Person relating to any
Environmental Law or Environmental Liability that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Change.
     4.13 Intellectual Property. Each Loan Party and its Subsidiaries own, or
hold licenses in, all trademarks, trade names, copyrights, patents, and licenses
that are necessary to the conduct of its business as currently conducted, taken
as a whole. Attached hereto as Schedule 4.13 (as updated from time to time) is a
true, correct, and complete listing of all material registered trademarks,
registered trade names, registered copyrights, registered patents, and licenses
as to which Parent or one of its Subsidiaries is the owner or is an exclusive
licensee; provided, however, that Borrowers may amend Schedule 4.13 to add or
remove intellectual property on Schedule 4.13 by written notice to Agent on a
quarterly basis as required in Schedule 5.2.
     4.14 Leases. Each Loan Party and its Subsidiaries enjoy peaceful and
undisturbed possession under all leases material to their business and to which
they are parties or under which they are operating, and, subject to Permitted
Protests, all of such material leases are valid and subsisting and no material
default by the applicable Loan Party or its Subsidiaries exists under any of
them.
     4.15 Deposit Accounts and Securities Accounts. Set forth on Schedule 4.15
(as updated pursuant to the provisions of the Security Agreement from time to
time) is a listing of all of the Loan Parties’ Deposit Accounts and



--------------------------------------------------------------------------------



 



Page 25 of 54

     Securities Accounts, including, with respect to each bank or securities
intermediary (a) the name and address of such Person, and (b) the account
numbers of the Deposit Accounts or Securities Accounts maintained with such
Person.
     4.16 Complete Disclosure. All factual information (taken as a whole)
furnished by or on behalf of a Loan Party or its Subsidiaries in writing to
Agent or any Lender (including all information contained in the Schedules hereto
or in the other Loan Documents) for purposes of or in connection with this
Agreement, the other Loan Documents, or any transaction contemplated herein or
therein is, and all other such factual information (taken as a whole) hereafter
furnished by or on behalf of a Loan Party or its Subsidiaries in writing to
Agent or any Lender will be, true and accurate, in all material respects, on the
date as of which such information is dated or certified and not incomplete by
omitting to state any fact necessary to make such information (taken as a whole)
not misleading in any material respect at such time in light of the
circumstances under which such information was provided. On the Closing Date,
the Projections that were most recently delivered to Agent (and were accepted by
Agent) represent, and as of the date on which any other Projections are
delivered to Agent, such additional Projections represent Borrowers’ good faith
estimate of the Loan Parties’ and their Subsidiaries future performance for the
periods covered thereby based upon assumptions believed by Borrowers to be
reasonable at the time of the delivery thereof to Agent (it being understood
that such Projections are subject to uncertainties and contingencies, many of
which are beyond the control of the Loan Parties and their Subsidiaries and no
assurances can be given that such Projections will be realized and actual
results may differ in a material manner from such Projections).
     4.17 Material Contracts. Set forth on Schedule 4.17 (as updated from time
to time) is a list of the Material Contracts of each Loan Party and its
Subsidiaries; provided, however, that Borrowers may amend Schedule 4.17 to add
additional Material Contracts not included on Schedule 4.17 by written notice to
Agent (which notice shall specify the additions to such schedule and provide a
copy of such new Material Contracts) on a quarterly basis as required in
Schedule 5.2. Except for matters which, either individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Change, each
Material Contract (other than those that have expired at the end of their normal
terms) (a) is in full force and effect and is binding upon and enforceable
against the applicable Loan Party or its Subsidiary and, to Parent’s Knowledge,
each other Person that is a party thereto in accordance with its terms, (b) has
not been otherwise amended or modified (other than amendments or modifications
permitted by Section 6.7(b)), and (c) is not in default due to the action or
inaction of the applicable Loan Party or its Subsidiary.
     4.18 Patriot Act. To the extent applicable, each Loan Party is in
compliance, in all material respects, with the (a) Trading with the Enemy Act,
as amended, and each of the foreign assets control regulations of the United
States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) and any
other enabling legislation or executive order relating thereto, and (b) Uniting
and Strengthening America by Providing Appropriate Tools Required to Intercept
and Obstruct Terrorism (USA Patriot Act of 2001) (the “Patriot Act”). No part of
the proceeds of the loans made hereunder will be used, directly or indirectly,
for any payments to any governmental official or employee, political party,
official of a political party, candidate for political office, or anyone else
acting in an official capacity, in order to obtain, retain or direct business or
obtain any improper advantage, in violation of the United States Foreign Corrupt
Practices Act of 1977, as amended.
     4.19 Indebtedness. Set forth on Schedule 4.19 is a true and complete list
of all Indebtedness of each Loan Party and each of its Subsidiaries outstanding
immediately prior to the Closing Date that is to remain outstanding after the
Closing Date and such Schedule accurately sets forth the aggregate principal
amount of such Indebtedness as of the Closing Date.
     4.20 Payment of Taxes. Except as otherwise permitted under Section 5.5, all
tax returns and reports of each Loan Party and its Subsidiaries required to be
filed by any of them have been timely filed, and all taxes shown on such tax
returns to be due and payable and all assessments, fees and other governmental
charges upon a Loan Party and its Subsidiaries and upon their respective assets,
income, businesses and franchises that are due and payable have been paid when
due and payable. Each Loan Party and each of its Subsidiaries have made adequate
provision in accordance with GAAP for all taxes not yet due and payable. No
Borrower knows of any proposed tax assessment against a Loan Party or any of its
Subsidiaries that is not being actively contested by such Loan Party or such
Subsidiary diligently, in good faith, and by appropriate proceedings; provided
such reserves or other appropriate provisions, if any, as shall be required in
conformity with GAAP shall have been made or provided therefor. No Loan Party
nor any of its Subsidiaries has ever been a party to any understanding or
arrangement constituting a “tax shelter” within the meaning of
Section 6662(d)(2)(C)(ii) of the IRC, or has ever “participated” in a
“reportable transaction” or “listed transaction” within the meaning of
Section 6707A(c) of the IRC, except as would not be reasonably expected to,
individually or in



--------------------------------------------------------------------------------



 



Page 26 of 54

     the aggregate, result in a Material Adverse Change.
     4.21 Margin Stock. No Loan Party nor any of its Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying any Margin Stock. No part of
the proceeds of the loans made to Borrowers will be used to purchase or carry
any such Margin Stock or to extend credit to others for the purpose of
purchasing or carrying any such margin stock or for any purpose that violates,
or is inconsistent with, the provisions of Regulation T, U or X of said Board of
Governors.
     4.22 Governmental Regulation. No Loan Party nor any of its Subsidiaries is
subject to regulation under the Federal Power Act or the Investment Company Act
of 1940 or under any other federal or state statute or regulation which may
limit its ability to incur Indebtedness or which may otherwise render all or any
portion of the Obligations unenforceable. No Loan Party nor any of its
Subsidiaries is a “registered investment company” or a company “controlled” by a
“registered investment company” or a “principal underwriter” of a “registered
investment company” as such terms are defined in the Investment Company Act of
1940.
     4.23 OFAC. No Loan Party nor any of its Subsidiaries is in violation of any
of the country or list based economic and trade sanctions administered and
enforced by OFAC. No Loan Party nor any of its Subsidiaries (a) is a Sanctioned
Person or a Sanctioned Entity, (b) has more than 10% of its assets located in
Sanctioned Entities, or (c) derives more than 10% of its revenues from
investments in, or transactions with Sanctioned Persons or Sanctioned Entities.
The proceeds of any Advance will not be used to fund any operations in, finance
any investments or activities in, or make any payments to, a Sanctioned Person
or a Sanctioned Entity.
     4.24 Employee and Labor Matters. There is (i) no unfair labor practice
complaint pending or, to the Knowledge of Parent, threatened against Parent or
any of its Subsidiaries before any Governmental Authority and no grievance or
arbitration proceeding pending or threatened against any Parent or any of its
Subsidiaries which arises out of or under any collective bargaining agreement,
(ii) no strike, labor dispute, slowdown, stoppage or similar action or grievance
pending or threatened against Parent or any of its Subsidiaries, or (iii) to the
Knowledge of Parent, no union representation question existing with respect to
the employees of Parent or any of its Subsidiaries and no union organizing
activity taking place with respect to any of the employees of Parent or any of
its Subsidiaries. None of Parent or any of its Subsidiaries has incurred any
liability or obligation under the Worker Adjustment and Retraining Notification
Act or similar state law, which remains unpaid or unsatisfied. The hours worked
and payments made to employees of Parent or its Subsidiaries have not been in
violation of the Fair Labor Standards Act or any other applicable legal
requirements, except to the extent such violations could not, individually or in
the aggregate, reasonably be expected to result in a Material Adverse Change.
All material payments due from Parent or any of its Subsidiaries on account of
wages and employee health and welfare insurance and other benefits have been
paid or accrued as a liability on the books of Borrower, except where the
failure to do so could not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Change.

      4.25  
[Intentionally Omitted]
   
 
4.26  
[Intentionally Omitted]
   
 
4.27  
[Intentionally Omitted]

     4.28 Eligible Accounts. As to each Account that is identified by Borrowers
as an Eligible Account in a Borrowing Base Certificate submitted to Agent, such
Account is (a) a bona fide existing payment obligation of the applicable Account
Debtor created by the sale and delivery of Inventory or the rendition of
services to such Account Debtor in the ordinary course of Borrowers’ business,
(b) owed to a Borrower without any known defenses, disputes, offsets,
counterclaims, or rights of return or cancellation, and (c) not excluded as
ineligible by virtue of one or more of the excluding criteria set forth in the
definition of Eligible Accounts.
     4.29 Eligible Inventory. As to each item of Inventory that is identified by
Borrowers as Eligible Inventory in a Borrowing Base Certificate submitted to
Agent, such Inventory is (a) of good and merchantable quality, free from known
defects, and (b) not excluded as ineligible by virtue of one or more of the
excluding criteria set forth in the definition of Eligible Inventory.
     4.30 Locations of Inventory and Equipment. Except as described on
Schedule 4.30(a), the Inventory and Equipment (other than vehicles or Equipment
out for repair) of the Loan Parties are not stored with a bailee,



--------------------------------------------------------------------------------



 



Page 27 of 54

     warehouseman, or similar party and are located only at, or in-transit
between, the locations identified on Schedule 4.30(b) (as such Schedule may be
updated pursuant to Section 5.15).
     4.31 Inventory Records. Each Loan Party keeps correct and accurate records
itemizing and describing the type, quality, and quantity of its and its
Subsidiaries’ Inventory and the book value thereof.
5. AFFIRMATIVE COVENANTS.
          Each Borrower covenants and agrees that, until termination of all of
the Commitments and payment in full of the Obligations, the Borrowers shall and
shall cause each of their Subsidiaries to comply with each of the following:
     5.1 Financial Statements, Reports, Certificates. Deliver to Agent, with
sufficient copies for the Lenders, each of the financial statements, reports,
and other items set forth on Schedule 5.1 at the times specified therein. In
addition, each Borrower agrees that no Subsidiary of a Loan Party will have a
fiscal year different from that of Parent. In addition, Parent agrees to
maintain a system of accounting that enables Parent to produce financial
statements in accordance with GAAP. Each Loan Party shall also (a) keep a
reporting system that shows all additions, sales, claims, returns, and
allowances with respect to its and its Subsidiaries’ sales, and (b) maintain its
billing systems/practices as approved by Agent prior to the Closing Date and
shall only make material modifications thereto with notice to, and with the
consent of, Agent.
     5.2 Collateral Reporting. Provide Agent (and if so requested by Agent, with
copies for each Lender) with each of the reports set forth on Schedule 5.2 at
the times specified therein. In addition, Borrowers agree to use commercially
reasonable efforts in cooperation with Agent to facilitate and implement a
system of electronic collateral reporting in order to provide electronic
reporting of each of the items set forth above.
     5.3 Existence. Except as otherwise permitted under Section 6.3, at all
times maintain and preserve in full force and effect its existence (including
being in good standing in its jurisdiction of organization) and all rights and
franchises, licenses and permits material to its business; provided, however,
that no Loan Party or any of its Subsidiaries shall be required to preserve any
such right or franchise, licenses or permits if such Person’s board of directors
(or similar governing body) shall determine that the preservation thereof is no
longer desirable in the conduct of the business of such Person, and that the
loss thereof is not disadvantageous in any material respect to such Person or to
the Lenders.
     5.4 Maintenance of Properties. Maintain and preserve all of its assets that
are necessary in the proper conduct of the business of Parent and its
Subsidiaries, taken as a whole, in good working order and condition, ordinary
wear, tear, and casualty excepted and Permitted Dispositions excepted, and
comply with the material provisions of all material leases to which it is a
party as lessee, so as to prevent the loss or forfeiture thereof, unless such
provisions are the subject of a Permitted Protest.
     5.5 Taxes. Cause all assessments and taxes imposed, levied, or assessed
against any Loan Party or its Subsidiaries, or any of their respective assets or
in respect of any of its income, businesses, or franchises to be paid in full,
before delinquency or before the expiration of any extension period, except to
the extent that the validity of such assessment or tax shall be the subject of a
Permitted Protest and so long as, in the case of an assessment or tax that has
or may become a Lien against any of the Collateral, such contest proceedings
conclusively operate to stay the sale of any portion of the Collateral to
satisfy such assessment or tax. Parent will and will cause each of its
Subsidiaries to make timely payment or deposit of all tax payments and
withholding taxes required of it and them by applicable laws, including those
laws concerning F.I.C.A., F.U.T.A., state disability, and local, state, and
federal income taxes, and will, upon request, furnish Agent with proof
reasonably satisfactory to Agent indicating that Parent and its Subsidiaries
have made such payments or deposits.
     5.6 Insurance. At Borrowers’ expense, maintain insurance respecting each of
the Loan Parties’ and their Subsidiaries’ assets wherever located, covering loss
or damage by fire, theft, explosion, and all other hazards and risks as
ordinarily are insured against by other Persons engaged in the same or similar
businesses. Borrowers also shall maintain (with respect to each of the Loan
Parties and their Subsidiaries) business interruption, general liability, and
product liability insurance, as well as insurance against larceny, embezzlement,
and criminal misappropriation. All such

 



--------------------------------------------------------------------------------



 



Page 28 of 54
     policies of insurance shall be with responsible and reputable insurance
companies and in such amounts as is carried generally in accordance with sound
business practice by companies in similar businesses similarly situated and
located and in any event in amount, adequacy and scope reasonably satisfactory
to Agent. All property insurance policies covering the Collateral are to be made
payable to Agent for the benefit of Agent and the Lenders, as their interests
may appear, in case of loss, pursuant to a standard loss payable endorsement
with a standard non contributory “lender” or “secured party” clause and are to
contain such other provisions as Agent may reasonably require to fully protect
the Lenders’ interest in the Collateral and to any payments to be made under
such policies. All certificates of property and general liability insurance are
to be delivered to Agent, with the loss payable (but only in respect of
Collateral) and additional insured endorsements in favor of Agent and shall
provide for not less than 30 days (10 days in the case of non-payment) prior
written notice to Agent of the exercise of any right of cancellation. If
Borrowers fail to maintain such insurance, Agent may arrange for such insurance,
but at Borrowers’ expense and without any responsibility on Agent’s part for
obtaining the insurance, the solvency of the insurance companies, the adequacy
of the coverage, or the collection of claims. Borrowers shall give Agent prompt
notice of any loss exceeding $1,000,000 covered by its casualty or business
interruption insurance. Upon the occurrence and during the continuance of an
Event of Default, Agent shall have the sole right to file claims under any
property and general liability insurance policies in respect of the Collateral,
to receive, receipt and give acquittance for any payments that may be payable
thereunder, and to execute any and all endorsements, receipts, releases,
assignments, reassignments or other documents that may be necessary to effect
the collection, compromise or settlement of any claims under any such insurance
policies.
     5.7 Inspection. Permit Agent and each of its duly authorized
representatives or agents to visit any of its properties and inspect any of its
assets or books and records, to conduct appraisals and valuations, to examine
and make copies of its books and records, and to discuss its affairs, finances,
and accounts with, and to be advised as to the same by, its officers and
employees at such reasonable times and intervals as Agent may designate and, so
long as no Default or Event of Default exists, with reasonable prior notice to
Borrowers provided, however, that so long as no Event of Default shall have
occurred and be continuing, the Borrowers shall not be obligated to reimburse
Agent for (a) more than 4 audits or field exams during any calendar year or
(b) more than 2 appraisals of the Collateral during any calendar year.
     5.8 Compliance with Laws. Comply with the requirements of all applicable
laws, rules, regulations, and orders of any Governmental Authority, other than
laws, rules, regulations, and orders the non-compliance with which, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Change.
     5.9 Environmental.
          (a) Keep any property either owned or operated by Parent or its
Subsidiaries free of any Environmental Liens or post bonds or other financial
assurances sufficient to satisfy the obligations or liability evidenced by such
Environmental Liens,
          (b) comply, in all material respects, with Environmental Laws and
provide to Agent documentation of such compliance which Agent reasonably
requests,
          (c) promptly notify Agent of any release of which Parent has Knowledge
of a Hazardous Material in any reportable quantity from or onto property owned
or operated by Parent or its Subsidiaries and take any Remedial Actions required
to abate said release or otherwise to come into compliance, in all material
respects, with applicable Environmental Law, and
          (d) promptly, but in any event within 5 Business Days of its receipt
thereof, provide Agent with written notice of any of the following: (i) notice
that an Environmental Lien has been filed against any of the real or personal
property of Parent or its Subsidiaries, (ii) commencement of any Environmental
Action or notice that an Environmental Action will be filed against Parent or
its Subsidiaries, and (iii) notice of a violation, citation, or other
administrative order under Environmental Laws which could reasonably be expected
to result in a Material Adverse Change.
     5.10 Disclosure Updates. Promptly and in no event later than 5 Business
Days after obtaining Knowledge thereof, notify Agent if any written information,
exhibit, or report furnished to the Lender Group contained, at the time it was
furnished, any untrue statement of a material fact or omitted to state any
material fact necessary to make the statements contained therein not misleading
in light of the circumstances in which made. The foregoing to the contrary



--------------------------------------------------------------------------------



 



Page 29 of 54

     notwithstanding, any notification pursuant to the foregoing provision will
not cure or remedy the effect of the prior untrue statement of a material fact
or omission of any material fact nor shall any such notification have the effect
of amending or modifying this Agreement or any of the Schedules hereto.
     5.11 Formation of Subsidiaries; Yale as a Guarantor.
          (a) At the time that any Loan Party forms any direct or indirect
Subsidiary or acquires any direct or indirect Subsidiary after the Closing Date
other than an Immaterial Subsidiary, such Loan Party shall (a) within 10 days of
such formation or acquisition cause any such new Subsidiary to provide to Agent
a joinder to the Guaranty (or, at the election of Parent and so long as Agent
receives a field examination of such Subsidiary and appraisal of the assets of
such Subsidiary, in each case, in form and substance satisfactory to Agent, a
joinder to this Agreement) and the Security Agreement, together with such other
security documents, as well as appropriate financing statements, all in form and
substance reasonably satisfactory to Agent (including being sufficient to grant
Agent a first priority Lien (subject to Permitted Liens) in and to the assets
(other than Real Property and Equipment) of such newly formed or acquired
Subsidiary); provided that the Guaranty, the Security Agreement, and such other
security documents shall not be required to be provided to Agent with respect to
any Subsidiary of Parent that is a CFC, (b) within 10 days of such formation or
acquisition (or such later date as permitted by Agent in its sole discretion)
provide to Agent a pledge agreement and appropriate certificates and powers or
financing statements, hypothecating all of the direct or beneficial ownership
interest in such new Subsidiary reasonably satisfactory to Agent; provided that
only 65% of the total outstanding voting Stock of any first tier Subsidiary of
any Loan Party that is a CFC and none of the total outstanding voting Stock of
any other Subsidiary of such CFC shall be required to be pledged (which pledge,
if reasonably requested by Agent, shall be governed by the laws of the
jurisdiction of such Subsidiary), and (c) within 10 days of such formation or
acquisition (or such later date as permitted by Agent in its sole discretion)
provide to Agent all other documentation, including one or more opinions of
counsel reasonably satisfactory to Agent, which in its opinion is appropriate
with respect to the execution and delivery of the applicable documentation
referred to above. Any document, agreement, or instrument executed or issued
pursuant to this Section 5.11 shall be a Loan Document.
          (b) Within 10 Business Days following the date that the Indebtedness
of Yale owing pursuant to the Yale Loan Documents has been repaid in full,
Parent agrees to cause Yale (a) to provide to Agent a joinder to the Guaranty
and the Security Agreement, as well as appropriate financing statements, all in
form and substance reasonably satisfactory to Agent (including being sufficient
to grant Agent a first priority Lien (subject to Permitted Liens) in and to the
assets (other than Real Property and Equipment) of Yale, and (b) to provide to
Agent all other documentation, including one or more opinions of counsel
reasonably satisfactory to Agent, which in its opinion is appropriate with
respect to the execution and delivery of the applicable documentation referred
to above. Any document, agreement, or instrument executed or issued pursuant to
this Section 5.11 shall be a Loan Document.
     5.12 Further Assurances. At any time upon the reasonable request of Agent,
execute or deliver to Agent any and all financing statements, fixture filings,
security agreements, pledges, assignments, endorsements of certificates of
title, mortgages, deeds of trust, opinions of counsel, and all other documents
(collectively, the “Additional Documents”) that Agent may reasonably request in
form and substance reasonably satisfactory to Agent, to create, perfect, and
continue perfected or to better perfect Agent’s Liens in all of the assets
(other than Real Property and Equipment) of Parent and its Subsidiaries (whether
now owned or hereafter arising or acquired, tangible or intangible, real or
personal), and in order to fully consummate all of the transactions contemplated
hereby and under the other Loan Documents; provided that the foregoing shall not
apply to any Subsidiary of any Loan Party that is a CFC. To the maximum extent
permitted by applicable law, each of Borrowers authorize Agent to execute any
such Additional Documents in the applicable Loan Party’s or its Subsidiary’s
name, as applicable, and authorizes Agent to file such executed Additional
Documents in any appropriate filing office. In furtherance and not in limitation
of the foregoing, each Loan Party shall take such actions as Agent may
reasonably request from time to time to ensure that the Obligations are
guarantied by the Guarantors and are secured by substantially all of the assets
(other than Real Property and Equipment) of Parent and its Subsidiaries and all
of the outstanding capital Stock of Parent’s Subsidiaries (subject to
limitations contained in the Loan Documents with respect to CFCs).
     5.13 Lender Meetings. Within 90 days after the close of each fiscal year of
Parent, at the request of Agent or of the Required Lenders and upon reasonable
prior notice, hold a meeting (at a mutually agreeable location and time or, at



--------------------------------------------------------------------------------



 



Page 30 of 54

     the option of Agent, by conference call) with all Lenders who choose to
attend such meeting at which meeting shall be reviewed the financial results of
the previous fiscal year and the financial condition of Parent and its
Subsidiaries and the projections presented for the current fiscal year of
Parent.
     5.14 Material Contracts. Contemporaneously with the delivery of each
Compliance Certificate pursuant hereto, provide Agent with copies of (a) each
Material Contract entered into since the delivery of the previous Compliance
Certificate, and (b) each material amendment or modification of any Material
Contract entered into since the delivery of the previous Compliance Certificate.
     5.15 Location of Inventory and Equipment. Keep each Loan Parties’ Inventory
and Equipment (other than vehicles and Equipment out for repair) only at the
locations identified on Schedule 4.30(a) or Schedule 4.30(b) and their chief
executive offices only at the locations identified on Schedule 4.6(b); provided,
however, that Borrowers may amend Schedule 4.30(a), Schedule 4.30(b) or
Schedule 4.6(b) so long as such amendment occurs by written notice to Agent not
less than 10 days prior to the date on which such Inventory or Equipment is
moved to such new location or such chief executive office is relocated and so
long as such new location is within the continental United States, and so long
as, at the time of such written notification, Borrowers provide Agent a
Collateral Access Agreement with respect thereto.
     5.16 Assignable Material Contracts. Use commercially reasonable efforts to
ensure that any Material Contract entered into after the Closing Date by Parent
or one of its Subsidiaries that generates or, by its terms, will generate
revenue, permits the assignment of such agreement (and all rights of Parent or
such Subsidiary, as applicable, thereunder) to Parent’s or such Subsidiary’s
lenders or an agent for any lenders (and any transferees of such lenders or such
agent, as applicable).
6. NEGATIVE COVENANTS.
          Each Borrower covenants and agrees that, until termination of all of
the Commitments and payment in full of the Obligations, the Borrowers will not
and will not permit any of their Subsidiaries to do any of the following:
     6.1 Indebtedness. Create, incur, assume, suffer to exist, guarantee, or
otherwise become or remain, directly or indirectly, liable with respect to any
Indebtedness, except for Permitted Indebtedness.
     6.2 Liens. Create, incur, assume, or suffer to exist, directly or
indirectly, any Lien on or with respect to any of its assets, of any kind,
whether now owned or hereafter acquired, or any income or profits therefrom,
except for Permitted Liens.
     6.3 Restrictions on Fundamental Changes.
          (a) Other than in order to consummate a Permitted Acquisition, enter
into any merger, consolidation, reorganization, or recapitalization, or
reclassify its Stock, except for (i) any merger between Loan Parties, provided
that a Borrower must be the surviving entity of any such merger to which a
Borrower is a party, (ii) any merger between Loan Parties and Subsidiaries of
Parent that are not Loan Parties so long as such Loan Party is the surviving
entity of any such merger, and (iii) any merger between Subsidiaries of Parent
that are not Loan Parties,
          (b) Liquidate, wind up, or dissolve itself (or suffer any liquidation
or dissolution), except for (i) the liquidation or dissolution of non-operating
Subsidiaries of Parent with nominal assets and nominal liabilities, (ii) the
liquidation or dissolution of a Loan Party (other than any Borrower) or any of
its wholly-owned Subsidiaries so long as all of the assets (including any
interest in any Stock) of such liquidating or dissolving Loan Party or
Subsidiary are transferred to a Loan Party that is not liquidating or
dissolving, or (iii) the liquidation or dissolution of a Subsidiary of a
Borrower that is not a Loan Party (other than any such Subsidiary the Stock of
which (or any portion thereof) is subject to a Lien in favor of Agent) so long
as all of the assets of such liquidating or dissolving Subsidiary are
transferred to a Subsidiary of a Borrower that is not liquidating or dissolving,
or
          (c) Suspend or go out of a substantial portion of its or their
business, except as permitted pursuant to clauses (a) or (b) above or in
connection with the transactions permitted pursuant to Section 6.4.



--------------------------------------------------------------------------------



 



Page 31 of 54

     6.4 Disposal of Assets. Other than Permitted Dispositions, Permitted
Investments, or transactions permitted by Sections 6.3 and 6.11, convey, sell,
lease, license, assign, transfer, or otherwise dispose of (or enter into an
agreement to convey, sell, lease, license, assign, transfer, or otherwise
dispose of) any of Parent’s or its Subsidiaries assets.
     6.5 Change Name. Change Parent’s or any of its Subsidiaries’ name,
organizational identification number, state of organization or organizational
identity; provided, however, that Parent or any of its Subsidiaries may change
their names upon at least 10 days prior written notice to Agent of such change.
     6.6 Nature of Business. Make any change in the nature of its or their
business as described in Schedule 6.6 or acquire any properties or assets that
are not reasonably related to the conduct of such business activities; provided
that Parent and its Subsidiaries may engage in any business that is reasonably
related or ancillary to its or their business.
     6.7 Prepayments and Amendments.
          (a) Except in connection with Refinancing Indebtedness permitted by
Section 6.1,
               (i) optionally prepay, redeem, defease, purchase, or otherwise
acquire any Indebtedness of Parent or its Subsidiaries, other than (A) the
Obligations in accordance with this Agreement, and (B) Permitted Intercompany
Advances,
               (ii) make any payment on account of Indebtedness that has been
contractually subordinated in right of payment if such payment is not permitted
at such time under the subordination terms and conditions, or
          (b) Directly or indirectly, amend, modify, or change any of the terms
or provisions of
               (i) any agreement, instrument, document, indenture, or other
writing evidencing or concerning Permitted Indebtedness, unless such amendment,
modification, or change would satisfy the restrictions set forth in the
definition of Refinancing Indebtedness if, instead of being amended, modified,
or changed the subject Indebtedness was being refinanced, renewed, or extended
(without regard to whether such amendment, modification or change would actually
constitute a refinancing, renewal or extension of such Indebtedness),
               (ii) any Material Contract except to the extent that such
amendment, modification, or change could not, individually or in the aggregate,
reasonably be expected to be materially adverse to the interests of the Lenders,
or
               (iii) the Governing Documents of any Loan Party or any of its
Subsidiaries if the effect thereof, either individually or in the aggregate,
could reasonably be expected to be materially adverse to the interests of the
Lenders.
     6.8 Change of Control. Cause, permit, or suffer, directly or indirectly,
any Change of Control.
     6.9 Restricted Junior Payments. Make any Restricted Junior Payment;
provided, however, that, so long as it is permitted by law,
          (a) so long as (i) no Default or Event of Default has occurred and is
continuing or would result therefrom, (ii) the proposed redemption of Parent’s
Stock is in full compliance with applicable law (including the Delaware General
Corporation Law and the California Corporations Code, to the extent applicable)
and the constituent documents of Parent, (iii) Excess Availability plus
Qualified Cash of Parent and its Subsidiaries before and immediately after
giving effect to the proposed redemption of Parent’s Stock is greater than
$100,000,000, (iv) on a pro forma basis after giving effect to any such proposed
redemption, Excess Availability plus Qualified Cash of Parent and its
Subsidiaries is projected to be in excess of $100,000,000 at all times during
the 12 month period ended one year after the proposed date of such proposed
redemption, (v) Parent was in compliance with the financial covenant (but only
if such financial covenant was required to be satisfied during such period as a
result of the commencement or existence of a Financial Covenant Period) set
forth in Section 7.1 of the Agreement (calculated after giving pro forma effect
to any such proposed redemption as though such proposed redemption were
consummated on the last day of such period and calculated based upon Parent’s
most recently ended four fiscal quarter period for which



--------------------------------------------------------------------------------



 



Page 32 of 54

          internal financial statements are available) for the four fiscal
quarter period immediately preceding the date on which such proposed redemption
is proposed to be made, (vi) Borrowers shall have delivered to Agent updated
projections and calculations evidencing the satisfaction of the conditions
precedent set forth in clauses (iii), (iv), and (v) of this Section 6.9(a), in
each case, in form and substance satisfactory to Agent, and (vii) if the
aggregate amount of redemptions made pursuant to this Section 6.9(a), together
with the amount of dividends declared, paid, or made pursuant to Section 6.9(b),
in each case, since the Closing Date, would exceed $50,000,000 after giving
effect to such proposed redemption, if requested or required by Agent in its
discretion, Agent shall have received an appraisal of Borrowers’ Inventory by an
appraiser selected by Agent and conducted a field exam with respect to
Borrowers’ Accounts, in each case, within the ninety day period immediately
preceding the date of any such proposed redemption, Parent may make redemptions
of its Stock, and
          (b) so long as (i) no Default or Event of Default has occurred and is
continuing or would result therefrom, (ii) the proposed declaration and payment
of dividends on account of Parent’s Stock is in full compliance with applicable
law (including the Delaware General Corporation Law and the California
Corporations Code, to the extent applicable) and the constituent documents of
Parent, (iii) Excess Availability plus Qualified Cash of Parent and its
Subsidiaries both before and immediately after giving effect to the proposed
declaration and payment of dividends on account of Parent’s Stock is greater
than $100,000,000, (iv) on a pro forma basis after giving effect to any such
proposed declaration or payment of dividends on account of Parent’s Stock,
Excess Availability plus Qualified Cash of Parent and its Subsidiaries is
projected to be in excess of $100,000,000 at all times during the 3 month period
ended immediately after the proposed date of such declaration or payment,
(v) Parent’s pro forma Fixed Charge Coverage Ratio (calculated after giving pro
forma effect to any such proposed declaration or payment as though such proposed
declaration or payment were consummated on the last day of such period and
calculated based upon Parent’s most recently ended four fiscal quarter period
for which internal financial statements are available) for the four fiscal
quarter period immediately preceding the date on which such dividend is proposed
to be made was not less than 1.10 to 1.00, (vi) on a pro forma basis after
giving effect to any such proposed declaration or payment, Parent is projected
to have a Fixed Charge Coverage Ratio (calculated after giving effect to any
such proposed declaration or payment and measured on a four fiscal quarter
period basis) of not less than 1.10 to 1.00 for each of the four fiscal quarters
ended immediately after the proposed date of such declaration or payment, (vii)
Borrowers shall have delivered to Agent updated projections and calculations
evidencing the satisfaction of the conditions precedent set forth in clauses
(iii), (iv), (v), and (vi) of this Section 6.9(b), in each case, in form and
substance satisfactory to Agent, and (viii) if the aggregate amount of dividends
declared, paid, or made pursuant to this Section 6.9(b), together with the
amount of redemptions of Stock of Parent made pursuant to Section 6.9(a), in
each case, since the Closing Date, would exceed $50,000,000 after giving effect
to such proposed declaration or payment, if requested or required by Agent in
its discretion, Agent shall have received an appraisal of Borrowers’ Inventory
by an appraiser selected by Agent and conducted a field exam with respect to
Borrowers’ Accounts, in each case, within the ninety day period immediately
preceding the date of any such declaration or payment, Parent may declare and
pay dividends on account of Parent’s Stock in an aggregate amount not to exceed
$10,000,000 during any fiscal year.
     6.10 Accounting Methods. Modify or change its fiscal year or its method of
accounting (other than as may be required to conform to GAAP).
     6.11 Investments. Except for Permitted Investments, directly or indirectly,
make or acquire any Investment or incur any liabilities (including contingent
obligations) for or in connection with any Investment; provided, however, that
(other than (a) an aggregate amount of not more than $250,000 at any one time,
in the case of Parent and its Subsidiaries (other than those Subsidiaries that
are CFCs), and (b) amounts deposited into Deposit Accounts specially and
exclusively used for payroll, payroll taxes and other employee wage and benefit
payments to or for Parent’s or its Subsidiaries’ employees, Parent and its
Domestic Subsidiaries shall not have Permitted Investments consisting of cash,
Cash Equivalents, or amounts credited to Deposit Accounts or Securities Accounts
unless Parent or its Domestic Subsidiary, as applicable, and the applicable bank
or securities intermediary have entered into Control Agreements with Agent
governing such Permitted Investments in order to perfect (and further establish)
Agent’s Liens in such Permitted Investments. Subject to the foregoing proviso,
Parent shall not and shall not permit its Domestic Subsidiaries to establish or
maintain any Deposit Account or Securities Account unless Agent shall have
received a Control Agreement in respect of such Deposit Account or Securities
Account.
     6.12 Transactions with Affiliates. Directly or indirectly enter into or
permit to exist any transaction with any Affiliate of Parent or any of its
Subsidiaries except for:



--------------------------------------------------------------------------------



 



Page 33 of 54

          (a) transactions described on Schedule 6.12,
          (b) transactions between or among any Loan Parties,
          (c) transactions (other than the payment of management, consulting,
monitoring, or advisory fees) between Parent or its Subsidiaries, on the one
hand, and any Affiliate of Parent or its Subsidiaries, on the other hand, so
long as such transactions (i) are fully disclosed to Agent prior to the
consummation thereof, if they involve one or more payments by Parent or its
Subsidiaries in excess of $1,000,000 for any single transaction or series of
related transactions, and (ii) are no less favorable, taken as a whole, to
Parent or its Subsidiaries, as applicable, than would be obtained in an arm’s
length transaction with a non-Affiliate,
          (d) so long as it has been approved by Parent’s Board of Directors or
a Subsidiary’s board of directors, as applicable, in accordance with applicable
law, any indemnity provided for the benefit of directors and officers of Parent
or any Subsidiaries, as applicable,
          (e) so long as it has been approved by Parent’s Board of Directors,
the payment of reasonable fees, compensation, or employee benefit arrangements
to employees, officers, and outside directors of Parent in the ordinary course
of business and in accordance with past practices, and
          (f) transactions permitted by Section 6.3 or Section 6.9, any
Permitted Intercompany Advance or Permitted Indebtedness (solely to the extent
it consist of a Permitted Intercompany Advance).
     6.13 Use of Proceeds. Use the proceeds of the Advances for any purpose
other than (a) on the Closing Date, (i) to repay, in full, the outstanding
principal, accrued interest, and accrued fees and expenses owing under or in
connection with the Existing Credit Facility, and (ii) to pay transactional
fees, costs, and expenses incurred in connection with this Agreement, the other
Loan Documents, and the transactions contemplated hereby and thereby, and
(b) thereafter, to finance the ongoing general corporate needs of Borrowers and
consummate any transaction permitted by Section 6.9.
     6.14 Inventory and Equipment with Bailees. Except as described on Schedule
4.30(a), store the Inventory or Equipment of Parent or its Subsidiaries at any
time now or hereafter with a bailee, warehouseman, or similar party.
7. FINANCIAL COVENANT.
     7.1 Fixed Charge Coverage Ratio. Each Borrower covenants and agrees that,
until termination of all of the Commitments and payment in full of the
Obligations, Parent will have a Fixed Charge Coverage Ratio, measured on a four
fiscal quarter basis, (a) as of the end of the fiscal quarter ended immediately
preceding the date on which any Financial Covenant Period commences, (b) as of
the end of each fiscal quarter ended during such Financial Covenant Period, and
(c) as of the end of each fiscal quarter during which any Financial Covenant
Period was in effect, in each case, of at least 1.1:1.0.
8. EVENTS OF DEFAULT.
          Any one or more of the following events shall constitute an event of
default (each, an “Event of Default”) under this Agreement:
     8.1 If Borrowers fail to pay when due and payable, or when declared due and
payable, (a) all or any portion of the Obligations consisting of interest, fees,
or charges due the Lender Group, reimbursement of Lender Group Expenses, or
other amounts (other than any portion thereof constituting principal)
constituting Obligations (including any portion thereof that accrues after the
commencement of an Insolvency Proceeding, regardless of whether allowed or
allowable in whole or in part as a claim in any such Insolvency Proceeding), and
such failure continues for a period of 3 Business Days, or (b) all or any
portion of the principal of the Obligations;
     8.2 If any Loan Party or any of its Subsidiaries:



--------------------------------------------------------------------------------



 



Page 34 of 54

          (a) fails to perform or observe any covenant or other agreement
contained in any of (i) Sections 3.6, 5.1, 5.2 (other than with respect to any
of clauses (a) through (r) of Schedule 5.2), 5.3 (solely if any Borrower is not
in good standing in its jurisdiction of organization), 5.6, 5.7 (solely if
Borrowers refuse to allow Agent or its representatives or agents to visit
Borrowers’ properties, inspect its assets or books or records, examine and make
copies of its books and records, or discuss Borrowers’ affairs, finances, and
accounts with officers and employees of Borrowers), 5.10, 5.11, or 5.14 of this
Agreement, (ii) Sections 6.1 through 6.16 of this Agreement, (iii) Section 7 of
this Agreement, or (iv) Section 6 of the Security Agreement;
          (b) fails to perform or observe any covenant or other agreement
contained in Section 5.2 (solely with respect to any of clauses (a) through
(r) of Schedule 5.2) of this Agreement and such failure continues for a period
of 5 days;
          (c) fails to perform or observe any covenant or other agreement
contained in any of Sections 5.3 (other than if any Borrower is not in good
standing in its jurisdiction of organization), 5.5, 5.8, and 5.15 of this
Agreement and such failure continues for a period of 10 days after the earlier
of (i) the date on which Parent shall first have Knowledge of any such failure
or (ii) the date on which written notice thereof is given to Borrowers by Agent;
or
          (d) fails to perform or observe any covenant or other agreement
contained in this Agreement, or in any of the other Loan Documents, in each
case, other than any such covenant or agreement that is the subject of another
provision of this Section 8 (in which event such other provision of this
Section 8 shall govern), and such failure continues for a period of 30 days
after the earlier of (i) the date on which Parent shall first have Knowledge of
any such failure or (ii) the date on which written notice thereof is given to
Borrowers by Agent;
     8.3 If one or more judgments, orders, or awards for the payment of money
involving an aggregate amount of $5,000,000, or more (except to the extent fully
covered by insurance) is entered or filed against a Loan Party or any of its
Subsidiaries, or with respect to any of their respective assets, and either
(a) there is a period of 30 consecutive days at any time after the entry of any
such judgment, order, or award during which (i) the same is not discharged or
satisfied, or (ii) a stay of enforcement thereof is not in effect, or
(b) enforcement proceedings are commenced upon such judgment, order, or award;
     8.4 If an Insolvency Proceeding is commenced by a Loan Party or any of its
Subsidiaries;
     8.5 If an Insolvency Proceeding is commenced against a Loan Party or any of
its Subsidiaries and any of the following events occur: (a) such Loan Party or
such Subsidiary consents to the institution of such Insolvency Proceeding
against it, (b) the petition commencing the Insolvency Proceeding is not timely
controverted, (c) the petition commencing the Insolvency Proceeding is not
dismissed within 60 calendar days of the date of the filing thereof, (d) an
interim trustee is appointed to take possession of all or any substantial
portion of the properties or assets of, or to operate all or any substantial
portion of the business of, such Loan Party or its Subsidiary, or (e) an order
for relief shall have been issued or entered therein;
     8.6 If the Loan Parties and their Subsidiaries, taken as a whole, are
(a) enjoined, restrained, or in any way prevented by court order from continuing
to conduct all or substantially all of their business affairs, or (b) are
enjoined, restrained, or in any way prevented by court order from conducting the
business of designing, manufacturing, distributing or selling footwear under the
Skechers brand name;
     8.7 If there is a default in one or more agreements to which a Loan Party
or any of its Subsidiaries is a party with one or more third Persons relative to
a Loan Party’s or any of its Subsidiaries’ Indebtedness involving an aggregate
amount of $5,000,000 or more, and such default (i) occurs at the final maturity
of the obligations thereunder, or (ii) results in a right by such third Person,
irrespective of whether exercised, to accelerate the maturity of such Loan
Party’s or its Subsidiary’s obligations thereunder;
     8.8 If any warranty, representation, statement, or Record made herein or in
any other Loan Document or delivered in writing to Agent or any Lender in
connection with this Agreement or any other Loan Document proves to be untrue in
any material respect (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) as of the date of issuance or
making or deemed making thereof;



--------------------------------------------------------------------------------



 



Page 35 of 54

     8.9 If the obligation of any Guarantor under the Guaranty is limited or
terminated by operation of law or by such Guarantor;
     8.10 If the Security Agreement or any other Loan Document that purports to
create a Lien, shall, for any reason, fail or cease to create a valid and
perfected and, except to the extent permitted by the terms hereof or thereof,
first priority Lien on the Collateral covered thereby, except (a) as a result of
a disposition of the applicable Collateral in a transaction permitted under this
Agreement or (b) as the result of an action or failure to act on the part of
Agent; or
     8.11 The validity or enforceability of any Loan Document (other than any
Bank Product Agreement) shall at any time for any reason (other than solely as
the result of an action or failure to act on the part of Agent) be declared to
be null and void (other than any provision of any Loan Document that if declared
to be null and void would not (a) if such Loan Document is a Security Agreement
or other Loan Document pursuant to which Agent is granted a Lien, interfere with
the practical realization of the Liens afforded thereby or (b) result in the
failure of any member of the Lender Group or any Bank Product Provider to derive
the principal benefits of such Loan Document), or a proceeding shall be
commenced by a Loan Party or its Subsidiaries, or by any Governmental Authority
having jurisdiction over a Loan Party or its Subsidiaries, seeking to establish
the invalidity or unenforceability thereof, or a Loan Party or its Subsidiaries
shall deny that such Loan Party or its Subsidiaries has any liability or
obligation purported to be created under any Loan Document.
9. RIGHTS AND REMEDIES.
     9.1 Rights and Remedies. Upon the occurrence and during the continuation of
an Event of Default, Agent may, and, at the instruction of the Required Lenders,
shall, in each case by written notice to Borrowers and in addition to any other
rights or remedies provided for hereunder or under any other Loan Document or by
applicable law, do any one or more of the following on behalf of the Lender
Group:
          (a) declare the Obligations, whether evidenced by this Agreement or by
any of the other Loan Documents immediately due and payable, whereupon the same
shall become and be immediately due and payable, without presentment, demand,
protest, or further notice or other requirements of any kind, all of which are
hereby expressly waived by Borrowers; and
          (b) declare the Commitments terminated, whereupon the Commitments
shall immediately be terminated together with any obligation of any Lender
hereunder to make Advances and the obligation of any Issuing Lender to issue
Letters of Credit.
The foregoing to the contrary notwithstanding, upon the occurrence of any Event
of Default described in Section 8.4 or Section 8.5, in addition to the remedies
set forth above, without any notice to Borrowers or any other Person or any act
by the Lender Group, the Commitments shall automatically terminate and the
Obligations then outstanding, together with all accrued and unpaid interest
thereon and all fees and all other amounts due under this Agreement and the
other Loan Documents, shall automatically and immediately become due and
payable, without presentment, demand, protest, or notice of any kind, all of
which are expressly waived by each Borrower.
     9.2 Remedies Cumulative. The rights and remedies of the Lender Group under
this Agreement, the other Loan Documents, and all other agreements shall be
cumulative. The Lender Group shall have all other rights and remedies not
inconsistent herewith as provided under the Code, by law, or in equity. No
exercise by the Lender Group of one right or remedy shall be deemed an election,
and no waiver by the Lender Group of any Event of Default shall be deemed a
continuing waiver. No delay by the Lender Group shall constitute a waiver,
election, or acquiescence by it.
10. WAIVERS; INDEMNIFICATION.
     10.1 Demand; Protest; etc. Each Borrower waives demand, protest, notice of
protest, notice of default or dishonor, notice of payment and nonpayment,
nonpayment at maturity, release, compromise, settlement, extension, or renewal
of documents, instruments, chattel paper, and guarantees at any time held by the
Lender Group on which any Borrower may in any way be liable.



--------------------------------------------------------------------------------



 



Page 36 of 54

     10.2 The Lender Group’s Liability for Collateral. Each Borrower hereby
agrees that: (a) so long as Agent complies with its obligations, if any, under
the Code, the Lender Group shall not in any way or manner be liable or
responsible for: (i) the safekeeping of the Collateral, (ii) any loss or damage
thereto occurring or arising in any manner or fashion from any cause, (iii) any
diminution in the value thereof, or (iv) any act or default of any carrier,
warehouseman, bailee, forwarding agency, or other Person, and (b) all risk of
loss, damage, or destruction of the Collateral shall be borne by Borrowers.
     10.3 Indemnification. Borrowers shall pay, indemnify, defend, and hold the
Agent-Related Persons, the Lender-Related Persons, and each Participant (each,
an “Indemnified Person”) harmless (to the fullest extent permitted by law) from
and against any and all claims, demands, suits, actions, investigations,
proceedings, liabilities, fines, costs, penalties, and damages, and all
reasonable fees and disbursements of attorneys, experts, or consultants and all
other costs and expenses actually incurred in connection therewith or in
connection with the enforcement of this indemnification (as and when they are
incurred and irrespective of whether suit is brought), at any time asserted
against, imposed upon, or incurred by any of them (a) in connection with or as a
result of or related to the execution and delivery (provided that Borrowers
shall not be liable for costs and expenses (including attorneys fees) of any
Lender (other than WFF) incurred in advising, structuring, drafting, reviewing,
administering or syndicating the Loan Documents), enforcement, performance, or
administration (including any restructuring or workout with respect hereto) of
this Agreement, any of the other Loan Documents, or the transactions
contemplated hereby or thereby or the monitoring of Parent’s and its
Subsidiaries’ compliance with the terms of the Loan Documents (other than
disputes solely between the Lenders), (b) with respect to any investigation,
litigation, or proceeding related to this Agreement, any other Loan Document, or
the use of the proceeds of the credit provided hereunder (irrespective of
whether any Indemnified Person is a party thereto), or any act, omission, event,
or circumstance in any manner related thereto, and (c) in connection with or
arising out of any presence or release of Hazardous Materials at, on, under, to
or from any assets or properties owned, leased or operated by any Borrower or
any of its Subsidiaries or any Environmental Actions, Environmental Liabilities
or Remedial Actions related in any way to any such assets or properties of any
Borrower or any of its Subsidiaries (each and all of the foregoing, the
“Indemnified Liabilities”). The foregoing to the contrary notwithstanding,
Borrowers shall have no obligation to any Indemnified Person under this
Section 10.3 with respect to any Indemnified Liability that a court of competent
jurisdiction finally determines to have resulted from the gross negligence or
willful misconduct of such Indemnified Person or its officers, directors,
employees, attorneys, or agents. This provision shall survive the termination of
this Agreement and the repayment of the Obligations. If any Indemnified Person
makes any payment to any other Indemnified Person with respect to an Indemnified
Liability as to which Borrowers were required to indemnify the Indemnified
Person receiving such payment, the Indemnified Person making such payment is
entitled to be indemnified and reimbursed by Borrowers with respect thereto.
WITHOUT LIMITATION, THE FOREGOING INDEMNITY SHALL APPLY TO EACH INDEMNIFIED
PERSON WITH RESPECT TO INDEMNIFIED LIABILITIES WHICH IN WHOLE OR IN PART ARE
CAUSED BY OR ARISE OUT OF ANY NEGLIGENT ACT OR OMISSION OF SUCH INDEMNIFIED
PERSON OR OF ANY OTHER PERSON.
11. NOTICES.
          Unless otherwise provided in this Agreement, all notices or demands
relating to this Agreement or any other Loan Document shall be in writing and
(except for financial statements and other informational documents which may be
sent by first-class mail, postage prepaid) shall be personally delivered or sent
by registered or certified mail (postage prepaid, return receipt requested),
overnight courier, electronic mail (at such email addresses as a party may
designate in accordance herewith), or telefacsimile. In the case of notices or
demands to Administrative Borrower, any Borrower or Agent, as the case may be,
they shall be sent to the respective address set forth below:

     
If to Administrative
  SKECHERS U.S.A., INC.
Borrower or any other Borrower:
 
 
  228 Manhattan Beach Blvd.
 
  Manhattan Beach, CA 90266
 
  Attn: Philip Paccione
 
  Fax No.: 310-406-0160
 
   
with copies to:
  IRELL & MANELLA
 
  1880 Avenue of the Stars, Suite 900
 
  Los Angeles, CA 90067
 
  Attn: Ede Ibekwe, Esq.
 
  Fax No.: (310) 556-5350



--------------------------------------------------------------------------------



 



Page 37 of 54

     
If to Agent:
  WELLS FARGO FOOTHILL, LLC
 
  2450 Colorado Avenue
 
  Suite 3000 West
 
  Santa Monica, California 90404
 
  Attn: Business Finance Division Manager
 
  Fax No.: 310-453-7413
 
   
with copies to:
  PAUL, HASTINGS, JANOFSKY & WALKER LLP
 
  515 S. Flower Street
 
  Twenty-fifth Floor
 
  Los Angeles, CA 90071
 
  Attn: John Francis Hilson, Esq.
 
  Fax No.: 213-996-6300

          Any party hereto may change the address at which they are to receive
notices hereunder, by notice in writing in the foregoing manner given to the
other party. All notices or demands sent in accordance with this Section 11,
shall be deemed received on the earlier of the date of actual receipt or 3
Business Days after the deposit thereof in the mail; provided, that (a) notices
sent by overnight courier service shall be deemed to have been given when
received, (b) notices by facsimile shall be deemed to have been given when sent
(except that, if not given during normal business hours for the recipient, shall
be deemed to have been given at the opening of business on the next Business Day
for the recipient) and (c) notices by electronic mail shall be deemed received
upon the sender’s receipt of an acknowledgment from the intended recipient (such
as by the “return receipt requested” function, as available, return email or
other written acknowledgment).
12. CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.
          (a) THE VALIDITY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
(UNLESS EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT
OF SUCH OTHER LOAN DOCUMENT), THE CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT
HEREOF AND THEREOF, AND THE RIGHTS OF THE PARTIES HERETO AND THERETO WITH
RESPECT TO ALL MATTERS ARISING HEREUNDER OR THEREUNDER OR RELATED HERETO OR
THERETO SHALL BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.
          (b) THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN
CONNECTION WITH THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE TRIED AND
LITIGATED ONLY IN THE STATE AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW,
FEDERAL COURTS LOCATED IN THE COUNTY OF NEW YORK, STATE OF NEW YORK; PROVIDED,
HOWEVER, THAT ANY SUIT SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER
PROPERTY MAY BE BROUGHT, AT AGENT’S OPTION, IN THE COURTS OF ANY JURISDICTION
WHERE AGENT ELECTS TO BRING SUCH ACTION OR WHERE SUCH COLLATERAL OR OTHER
PROPERTY MAY BE FOUND. EACH BORROWER AND EACH MEMBER OF THE LENDER GROUP WAIVES,
TO THE EXTENT PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT
THE DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY
PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION 12(b).
          (c) TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, EACH BORROWER
AND EACH MEMBER OF THE LENDER GROUP HEREBY WAIVES ITS RESPECTIVE RIGHTS TO A
JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF ANY OF
THE LOAN DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED THEREIN, INCLUDING
CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR
STATUTORY CLAIMS. EACH BORROWER AND EACH MEMBER OF THE LENDER GROUP REPRESENTS
THAT EACH HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS
JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF
LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A
TRIAL BY THE COURT.



--------------------------------------------------------------------------------



 



Page 38 of 54

13. ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS.
     13.1 Assignments and Participations.
          (a) With the prior written consent of Administrative Borrower, which
consent of Administrative Borrower shall not be unreasonably withheld, delayed
or conditioned, and shall not be required (1) if an Event of Default has
occurred and is continuing, and (2) in connection with an assignment to a Person
that is a Lender or an Affiliate (other than individuals) of a Lender and with
the prior written consent of Agent, which consent of Agent shall not be
unreasonably withheld, delayed or conditioned, and shall not be required in
connection with an assignment to a Person that is a Lender or an Affiliate
(other than individuals) of a Lender, any Lender may assign and delegate to one
or more assignees (each, an “Assignee”; provided, however, that no Loan Party,
Affiliate of a Loan Party, Equity Sponsor, or Affiliate of Equity Sponsor shall
be permitted to become an Assignee) all or any portion of the Obligations, the
Commitments and the other rights and obligations of such Lender hereunder and
under the other Loan Documents, in a minimum amount (unless waived by Agent) of
$10,000,000 (except such minimum amount shall not apply to (x) an assignment or
delegation by any Lender to any other Lender or an Affiliate of any Lender or
(y) a group of new Lenders, each of which is an Affiliate of each other or a
Related Fund of such new Lender to the extent that the aggregate amount to be
assigned to all such new Lenders is at least $10,000,000); provided, however,
that Borrowers and Agent may continue to deal solely and directly with such
Lender in connection with the interest so assigned to an Assignee until
(i) written notice of such assignment, together with payment instructions,
addresses, and related information with respect to the Assignee, have been given
to Borrowers and Agent by such Lender and the Assignee, (ii) such Lender and its
Assignee have delivered to Administrative Borrower and Agent an Assignment and
Acceptance and Agent has notified the assigning Lender of its receipt thereof in
accordance with Section 13.1(b), and (iii) unless waived by Agent, the assigning
Lender or Assignee has paid to Agent for Agent’s separate account a processing
fee in the amount of $3,500.
          (b) From and after the date that Agent notifies the assigning Lender
(with a copy to Administrative Borrower) that it has received an executed
Assignment and Acceptance and, if applicable, payment of the required processing
fee, (i) the Assignee thereunder shall be a party hereto and, to the extent that
rights and obligations hereunder have been assigned to it pursuant to such
Assignment and Acceptance, shall have the rights and obligations of a Lender
under the Loan Documents, and (ii) the assigning Lender shall, to the extent
that rights and obligations hereunder and under the other Loan Documents have
been assigned by it pursuant to such Assignment and Acceptance, relinquish its
rights (except with respect to Section 10.3) and be released from any future
obligations under this Agreement (and in the case of an Assignment and
Acceptance covering all or the remaining portion of an assigning Lender’s rights
and obligations under this Agreement and the other Loan Documents, such Lender
shall cease to be a party hereto and thereto); provided, however, that nothing
contained herein shall release any assigning Lender from obligations that
survive the termination of this Agreement, including such assigning Lender’s
obligations under Section 15 and Section 17.9(a).
          (c) By executing and delivering an Assignment and Acceptance, the
assigning Lender thereunder and the Assignee thereunder confirm to and agree
with each other and the other parties hereto as follows: (i) other than as
provided in such Assignment and Acceptance, such assigning Lender makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with this
Agreement or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement or any other Loan Document furnished
pursuant hereto, (ii) such assigning Lender makes no representation or warranty
and assumes no responsibility with respect to the financial condition of
Borrowers or the performance or observance by Borrowers of any of its
obligations under this Agreement or any other Loan Document furnished pursuant
hereto, (iii) such Assignee confirms that it has received a copy of this
Agreement, together with such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and Acceptance, (iv) such Assignee will, independently and without
reliance upon Agent, such assigning Lender or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement, (v) such Assignee appoints and authorizes Agent to take such
actions and to exercise such powers under this Agreement and the other Loan
Documents as are delegated to Agent, by the terms hereof and thereof, together
with such powers as are reasonably incidental thereto, and (vi) such Assignee
agrees that it will perform all of the obligations which by the terms of this
Agreement are required to be performed by it as a Lender.
          (d) Immediately upon Agent’s receipt of the required processing fee,
if applicable, and delivery of notice to the assigning Lender pursuant to
Section 13.1(b), this Agreement shall be deemed to be amended to the extent, but
only



--------------------------------------------------------------------------------



 



Page 39 of 54

          to the extent, necessary to reflect the addition of the Assignee and
the resulting adjustment of the Commitments arising therefrom. The Commitment
allocated to each Assignee shall reduce such Commitments of the assigning Lender
pro tanto.
          (e) Any Lender may at any time sell to one or more commercial banks,
financial institutions, or other Persons (a “Participant”) participating
interests in all or any portion of its Obligations, its Commitment, and the
other rights and interests of that Lender (the “Originating Lender”) hereunder
and under the other Loan Documents; provided, however, that (i) the Originating
Lender shall remain a “Lender” for all purposes of this Agreement and the other
Loan Documents and the Participant receiving the participating interest in the
Obligations, the Commitments, and the other rights and interests of the
Originating Lender hereunder shall not constitute a “Lender” hereunder or under
the other Loan Documents and the Originating Lender’s obligations under this
Agreement shall remain unchanged, (ii) the Originating Lender shall remain
solely responsible for the performance of such obligations, (iii) Borrowers,
Agent, and the Lenders shall continue to deal solely and directly with the
Originating Lender in connection with the Originating Lender’s rights and
obligations under this Agreement and the other Loan Documents, (iv) no Lender
shall transfer or grant any participating interest under which the Participant
has the right to approve any amendment to, or any consent or waiver with respect
to, this Agreement or any other Loan Document, except to the extent such
amendment to, or consent or waiver with respect to this Agreement or of any
other Loan Document would (A) extend the final maturity date of the Obligations
hereunder in which such Participant is participating, (B) reduce the interest
rate applicable to the Obligations hereunder in which such Participant is
participating, (C) release all or substantially all of the Collateral or
guaranties (except to the extent expressly provided herein or in any of the Loan
Documents) supporting the Obligations hereunder in which such Participant is
participating, (D) postpone the payment of, or reduce the amount of, the
interest or fees payable to such Participant through such Lender, or (E) change
the amount or due dates of scheduled principal repayments or prepayments or
premiums, and (v) all amounts payable by Borrowers hereunder shall be determined
as if such Lender had not sold such participation, except that, if amounts
outstanding under this Agreement are due and unpaid, or shall have been declared
or shall have become due and payable upon the occurrence of an Event of Default,
each Participant shall be deemed to have the right of set off in respect of its
participating interest in amounts owing under this Agreement to the same extent
as if the amount of its participating interest were owing directly to it as a
Lender under this Agreement. The rights of any Participant only shall be
derivative through the Originating Lender with whom such Participant
participates and no Participant shall have any rights under this Agreement or
the other Loan Documents or any direct rights as to the other Lenders, Agent,
Borrowers, the Collections of any Borrower or its Subsidiaries, the Collateral,
or otherwise in respect of the Obligations. No Participant shall have the right
to participate directly in the making of decisions by the Lenders among
themselves.
          (f) In connection with any such assignment or participation or
proposed assignment or participation or any grant of a security interest in, or
pledge of, its rights under and interest in this Agreement, a Lender may,
subject to the provisions of Section 17.9, disclose all documents and
information which it now or hereafter may have relating to Parent and its
Subsidiaries and their respective businesses.
          (g) Any other provision in this Agreement notwithstanding, any Lender
may at any time create a security interest in, or pledge, all or any portion of
its rights under and interest in this Agreement in favor of any Federal Reserve
Bank in accordance with Regulation A of the Federal Reserve Bank or U.S.
Treasury Regulation 31 CFR §203.24, and such Federal Reserve Bank may enforce
such pledge or security interest in any manner permitted under applicable law.
          (h) Agent (as a non-fiduciary agent on behalf of Borrowers) shall
maintain, or cause to be maintained, a register (the “Register”) on which it
enters the name and address of each Lender as the registered owner of the
Advances (and the principal amount thereof and stated interest thereon) held by
such Lender (each, a “Registered Loan”). Other than in connection with an
assignment by a Lender of all or any portion of its portion of the Advances to
an Affiliate of such Lender or a Related Fund of such Lender (i) a Registered
Loan (and the registered note, if any, evidencing the same) may be assigned or
sold in whole or in part only by registration of such assignment or sale on the
Register (and each registered note shall expressly so provide) and (ii) any
assignment or sale of all or part of such Registered Loan (and the registered
note, if any, evidencing the same) may be effected only by registration of such
assignment or sale on the Register, together with the surrender of the
registered note, if any, evidencing the same duly endorsed by (or accompanied by
a written instrument of assignment or sale duly executed by) the holder of such
registered note, whereupon, at the request of the designated assignee(s) or
transferee(s), one or more new registered notes in the same aggregate principal
amount shall be issued to the designated assignee(s) or transferee(s). Prior to
the registration of assignment or sale of any Registered Loan (and the
registered note, if any evidencing the same),



--------------------------------------------------------------------------------



 



Page 40 of 54

          Borrowers shall treat the Person in whose name such Registered Loan
(and the registered note, if any, evidencing the same) is registered as the
owner thereof for the purpose of receiving all payments thereon and for all
other purposes, notwithstanding notice to the contrary. In the case of any
assignment by a Lender of all or any portion of the Advances to an Affiliate of
such Lender or a Related Fund of such Lender, and which assignment is not
recorded in the Register, the assigning Lender, on behalf of Borrowers, shall
maintain a register comparable to the Register.
          (i) In the event that a Lender sells participations in the Registered
Loan, such Lender, as a non-fiduciary agent on behalf of Borrowers, shall
maintain a register on which it enters the name of all participants in the
Registered Loans held by it (the “Participant Register”). A Registered Loan (and
the Registered Note, if any, evidencing the same) may be participated in whole
or in part only by registration of such participation on the Participant
Register (and each registered note shall expressly so provide). Any
participation of such Registered Loan (and the registered note, if any,
evidencing the same) may be effected only by the registration of such
participation on the Participant Register.
          (j) Agent shall make a copy of the Register (and each Lender shall
make a copy of its Participant Register in the extent it has one) available for
review by Borrowers from time to time as Borrowers may reasonably request.
     13.2 Successors. This Agreement shall bind and inure to the benefit of the
respective successors and assigns of each of the parties; provided, however,
that Borrowers may not assign this Agreement or any rights or duties hereunder
without the Lenders’ prior written consent and any prohibited assignment shall
be absolutely void ab initio. No consent to assignment by the Lenders shall
release any Borrower from its Obligations. A Lender may assign this Agreement
and the other Loan Documents and its rights and duties hereunder and thereunder
pursuant to Section 13.1 and, except as expressly required pursuant to
Section 13.1, no consent or approval by Borrowers is required in connection with
any such assignment.
14. AMENDMENTS; WAIVERS.
     14.1 Amendments and Waivers.
          (a) No amendment, waiver or other modification of any provision of
this Agreement or any other Loan Document (other than Bank Product Agreements or
the Fee Letter), and no consent with respect to any departure by any Borrower
therefrom, shall be effective unless the same shall be in writing and signed by
the Required Lenders (or by Agent at the written request of the Required
Lenders) and each Borrower and then any such waiver or consent shall be
effective, but only in the specific instance and for the specific purpose for
which given; provided, however, that no such waiver, amendment, or consent
shall, unless in writing and signed by all of the Lenders directly affected
thereby and each Borrower, do any of the following:
               (i) increase the amount of or extend the expiration date of any
Commitment of any Lender,
               (ii) postpone or delay any date fixed by this Agreement or any
other Loan Document for any payment of principal, interest, fees, or other
amounts due hereunder or under any other Loan Document,
               (iii) reduce the principal of, or the rate of interest on, any
loan or other extension of credit hereunder, or reduce any fees or other amounts
payable hereunder or under any other Loan Document (except (y) in connection
with the waiver of applicability of Section 2.6(c) (which waiver shall be
effective with the written consent of the Required Lenders), and (z) that any
amendment or modification of defined terms used in the financial covenant in
this Agreement shall not constitute a reduction in the rate of interest or a
reduction of fees for purposes of this clause (iii)),
               (iv) amend or modify this Section or any provision of this
Agreement providing for consent or other action by all Lenders,
               (v) other than as permitted by Section 15.11, release Agent’s
Lien in and to any of the Collateral,
               (vi) change the definition of “Required Lenders” or “Pro Rata
Share”,
               (vii) except as provided in the last sentence of
Section 15.11(a), contractually subordinate any of Agent’s Liens,



--------------------------------------------------------------------------------



 



Page 41 of 54

               (viii) other than in connection with a merger, liquidation,
dissolution or sale of such Person expressly permitted by the terms hereof or
the other Loan Documents, release any Borrower or any Guarantor from any
obligation for the payment of money or consent to the assignment or transfer by
any Borrower or any Guarantor of any of its rights or duties under this
Agreement or the other Loan Documents,
               (ix) amend any of the provisions of Section 2.3(d),
Section 2.4(b)(i) or (ii), or Section 2.4(e) or (f),
               (x) amend Section 13.1(a) to permit a Loan Party, an Affiliate of
a Loan Party, Equity Sponsor, or an Affiliate of Equity Sponsor to be permitted
to become an Assignee, or
               (xi) change the definition of Borrowing Base or any of the
defined terms (including the definitions of Dilution Reserve, Eligible Accounts,
Eligible In-Transit Inventory, Eligible Landed Inventory, Net Liquidation
Percentage, and Seasonal Inventory Limitation) that are used in such definition
to the extent that any such change results in more credit being made available
to Borrowers based upon the Borrowing Base, but not otherwise, or the definition
of Maximum Revolver Amount, or change Section 2.1(c).
          (b) No amendment, waiver, modification, or consent shall amend,
modify, or waive (i) the definition of, or any of the terms or provisions of,
the Fee Letter, without the written consent of Agent and Borrowers (and shall
not require the written consent of any of the Lenders), and (ii) any provision
of Section 15 pertaining to Agent, or any other rights or duties of Agent under
this Agreement or the other Loan Documents, without the written consent of
Agent, Borrowers, and the Required Lenders,
          (c) No amendment, waiver, modification, or consent shall amend,
modify, or waive any provision of this Agreement or the other Loan Documents
pertaining to any Issuing Lender, or any other rights or duties of Issuing
Lender under this Agreement or the other Loan Documents, without the written
consent of such Issuing Lender, Agent, Borrowers, and the Required Lenders,
          (d) No amendment, waiver, modification, or consent shall amend,
modify, or waive any provision of this Agreement or the other Loan Documents
pertaining to Swing Lender, or any other rights or duties of Swing Lender under
this Agreement or the other Loan Documents, without the written consent of Swing
Lender, Agent, Borrowers, and the Required Lenders,
          (e) Anything in this Section 14.1 to the contrary notwithstanding, any
amendment, modification, waiver, consent, termination, or release of, or with
respect to, any provision of this Agreement or any other Loan Document that
relates only to the relationship of the Lender Group among themselves, and that
does not affect the rights or obligations of Parent and its Subsidiaries, shall
not require consent by or the agreement of any Borrower.
          (f) Anything in this Section 14.1 to the contrary notwithstanding,
Agent and the Borrowers may (without the consent of any Lender) amend or
supplement this Agreement to cure any ambiguity, defect or inconsistency or to
make a modification of a minor, consistency or technical nature or to correct a
manifest error.
     14.2 Replacement of Certain Lenders.
          (a) If (i) any action to be taken by the Lender Group or Agent
hereunder requires the unanimous consent, authorization, or agreement of all
Lenders and if such action has received the consent, authorization, or agreement
of the Required Lenders but not all of the Lenders or (ii) any Lender makes a
claim for compensation under Section 16, then Borrowers or Agent, upon at least
5 Business Days prior irrevocable notice, may permanently replace any Lender (a
“Holdout Lender”) that failed to give its consent, authorization, or agreement
or made a claim for compensation (a “Tax Lender”) with one or more Replacement
Lenders, and the Holdout Lender or Tax Lender, as applicable, shall have no
right to refuse to be replaced hereunder. Such notice to replace the Holdout
Lender or Tax Lender, as applicable, shall specify an effective date for such
replacement, which date shall not be later than 15 Business Days after the date
such notice is given.



--------------------------------------------------------------------------------



 



Page 42 of 54

          (b) Prior to the effective date of such replacement, the Holdout
Lender and each Replacement Lender shall execute and deliver an Assignment and
Acceptance, subject only to the Holdout Lender being repaid its share of the
outstanding Obligations (including an assumption of its Pro Rata Share of the
Letters of Credit) without any premium or penalty of any kind whatsoever. If the
Holdout Lender shall refuse or fail to execute and deliver any such Assignment
and Acceptance prior to the effective date of such replacement, the Holdout
Lender shall be deemed to have executed and delivered such Assignment and
Acceptance. The replacement of any Holdout Lender shall be made in accordance
with the terms of Section 13.1. Until such time as the Replacement Lenders shall
have acquired all of the Obligations, the Commitments, and the other rights and
obligations of the Holdout Lender hereunder and under the other Loan Documents,
the Holdout Lender shall remain obligated to make the Holdout Lender’s Pro Rata
Share of Advances and to purchase a participation in each Letter of Credit and
Acceptance, as applicable, in an amount equal to its Pro Rata Share of such
Letters of Credit and Acceptance, as applicable.
     14.3 No Waivers; Cumulative Remedies. No failure by Agent or any Lender to
exercise any right, remedy, or option under this Agreement or any other Loan
Document, or delay by Agent or any Lender in exercising the same, will operate
as a waiver thereof. No waiver by Agent or any Lender will be effective unless
it is in writing, and then only to the extent specifically stated. No waiver by
Agent or any Lender on any occasion shall affect or diminish Agent’s and each
Lender’s rights thereafter to require strict performance by each Borrower of any
provision of this Agreement. Agent’s and each Lender’s rights under this
Agreement and the other Loan Documents will be cumulative and not exclusive of
any other right or remedy that Agent or any Lender may have.
15. AGENT; THE LENDER GROUP.
     15.1 Appointment and Authorization of Agent. Each Lender hereby designates
and appoints WFF as its representative under this Agreement and the other Loan
Documents and each Lender hereby irrevocably authorizes Agent to execute and
deliver each of the other Loan Documents on its behalf and to take such other
action on its behalf under the provisions of this Agreement and each other Loan
Document and to exercise such powers and perform such duties as are expressly
delegated to Agent by the terms of this Agreement or any other Loan Document,
together with such powers as are reasonably incidental thereto. Agent agrees to
act as such on the express conditions contained in this Section 15. The
provisions of this Section 15 are solely for the benefit of Agent and the
Lenders, and Parent and its Subsidiaries shall have no rights as a third party
beneficiary of any of the provisions contained herein. Any provision to the
contrary contained elsewhere in this Agreement or in any other Loan Document
notwithstanding, Agent shall not have any duties or responsibilities, except
those expressly set forth herein, nor shall Agent have or be deemed to have any
fiduciary relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against Agent; it being
expressly understood and agreed that the use of the word “Agent” is for
convenience only, that WFF is merely the representative of the Lenders, and only
has the contractual duties set forth herein. Except as expressly otherwise
provided in this Agreement, Agent shall have and may use its sole discretion
with respect to exercising or refraining from exercising any discretionary
rights or taking or refraining from taking any actions that Agent expressly is
entitled to take or assert under or pursuant to this Agreement and the other
Loan Documents. Without limiting the generality of the foregoing, or of any
other provision of the Loan Documents that provides rights or powers to Agent,
Lenders agree that Agent shall have the right to exercise the following powers
as long as this Agreement remains in effect: (a) maintain, in accordance with
its customary business practices, ledgers and records reflecting the status of
the Obligations, the Collateral, the Collections of Parent and its Subsidiaries,
and related matters, (b) execute or file any and all financing or similar
statements or notices, amendments, renewals, supplements, documents,
instruments, proofs of claim, notices and other written agreements with respect
to the Loan Documents, (c) make Advances, for itself or on behalf of Lenders, as
provided in the Loan Documents, (d) exclusively receive, apply, and distribute
the Collections of Parent and its Subsidiaries as provided in the Loan
Documents, (e) open and maintain such bank accounts and cash management
arrangements as Agent deems necessary and appropriate in accordance with the
Loan Documents for the foregoing purposes with respect to the Collateral and the
Collections of Parent and its Subsidiaries, (f) perform, exercise, and enforce
any and all other rights and remedies of the Lender Group with respect to Parent
or its Subsidiaries, the Obligations, the Collateral, the Collections of Parent
and its Subsidiaries, or otherwise related to any of same as provided in the
Loan Documents, and (g) incur and pay such Lender Group Expenses as Agent may
deem necessary or appropriate for the performance and fulfillment of its
functions and powers pursuant to the Loan Documents. Each Lender hereby
acknowledges and agrees that it has reviewed the provisions of the Flow of Funds
Agreement, agrees to be bound by the terms thereof, and designates and
irrevocably authorizes Agent to execute and deliver the Flow of Funds Agreement
on its behalf.



--------------------------------------------------------------------------------



 



Page 43 of 54

     15.2 Delegation of Duties. Agent may execute any of its duties under this
Agreement or any other Loan Document by or through agents, employees or
attorneys in fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. Agent shall not be responsible for the
negligence or misconduct of any agent or attorney in fact that it selects as
long as such selection was made without gross negligence or willful misconduct.
     15.3 Liability of Agent. None of the Agent-Related Persons shall (a) be
liable for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except for its own gross negligence or willful misconduct),
or (b) be responsible in any manner to any of the Lenders for any recital,
statement, representation or warranty made by Parent or any of its Subsidiaries
or Affiliates, or any officer or director thereof, contained in this Agreement
or in any other Loan Document, or in any certificate, report, statement or other
document referred to or provided for in, or received by Agent under or in
connection with, this Agreement or any other Loan Document, or the validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Loan Document, or for any failure of Parent or its Subsidiaries or any
other party to any Loan Document to perform its obligations hereunder or
thereunder. No Agent-Related Person shall be under any obligation to any Lender
to ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the books and records or properties of Parent or its
Subsidiaries.
     15.4 Reliance by Agent. Agent shall be entitled to rely, and shall be fully
protected in relying, upon any writing, resolution, notice, consent,
certificate, affidavit, letter, telegram, telefacsimile or other electronic
method of transmission, telex or telephone message, statement or other document
or conversation believed by it to be genuine and correct and to have been
signed, sent, or made by the proper Person or Persons, and upon advice and
statements of legal counsel (including counsel to Borrowers or counsel to any
Lender), independent accountants and other experts selected by Agent. Agent
shall be fully justified in failing or refusing to take any action under this
Agreement or any other Loan Document unless Agent shall first receive such
advice or concurrence of the Lenders as it deems appropriate and until such
instructions are received, Agent shall act, or refrain from acting, as it deems
advisable. If Agent so requests, it shall first be indemnified to its reasonable
satisfaction by the Lenders against any and all liability and expense that may
be incurred by it by reason of taking or continuing to take any such action.
Agent shall in all cases be fully protected in acting, or in refraining from
acting, under this Agreement or any other Loan Document in accordance with a
request or consent of the requisite Lenders and such request and any action
taken or failure to act pursuant thereto shall be binding upon all of the
Lenders.
     15.5 Notice of Default or Event of Default. Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default,
except with respect to defaults in the payment of principal, interest, fees, and
expenses required to be paid to Agent for the account of the Lenders and, except
with respect to Events of Default of which Agent has actual knowledge, unless
Agent shall have received written notice from a Lender or Borrowers referring to
this Agreement, describing such Default or Event of Default, and stating that
such notice is a “notice of default.” Agent promptly will notify the Lenders of
its receipt of any such notice or of any Event of Default of which Agent has
actual knowledge. If any Lender obtains actual knowledge of any Event of
Default, such Lender promptly shall notify the other Lenders and Agent of such
Event of Default. Each Lender shall be solely responsible for giving any notices
to its Participants, if any. Subject to Section 15.4, Agent shall take such
action with respect to such Default or Event of Default as may be requested by
the Required Lenders in accordance with Section 9; provided, however, that
unless and until Agent has received any such request, Agent may (but shall not
be obligated to) take such action, or refrain from taking such action, with
respect to such Default or Event of Default as it shall deem advisable.
     15.6 Credit Decision. Each Lender acknowledges that none of the
Agent-Related Persons has made any representation or warranty to it, and that no
act by Agent hereinafter taken, including any review of the affairs of Parent
and its Subsidiaries or Affiliates, shall be deemed to constitute any
representation or warranty by any Agent-Related Person to any Lender. Each
Lender represents to Agent that it has, independently and without reliance upon
any Agent-Related Person and based on such due diligence, documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, prospects, operations, property, financial and
other condition and creditworthiness of Borrowers or any other Person party to a
Loan Document, and all applicable bank regulatory laws relating to the
transactions contemplated hereby, and made its own decision to enter into this
Agreement and to extend credit to Borrowers. Each Lender also represents that it
will, independently and without reliance upon any Agent-Related Person and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under this Agreement and the other Loan Documents, and to make
such investigations as it deems necessary to inform itself as to the business,
prospects,



--------------------------------------------------------------------------------



 



Page 44 of 54

     operations, property, financial and other condition and creditworthiness of
Borrowers or any other Person party to a Loan Document. Except for notices,
reports, and other documents expressly herein required to be furnished to the
Lenders by Agent, Agent shall not have any duty or responsibility to provide any
Lender with any credit or other information concerning the business, prospects,
operations, property, financial and other condition or creditworthiness of
Borrowers or any other Person party to a Loan Document that may come into the
possession of any of the Agent-Related Persons. Each Lender acknowledges that
Agent does not have any duty or responsibility, either initially or on a
continuing basis (except to the extent, if any, that is expressly specified
herein) to provide such Lender with any credit or other information with respect
to Borrowers, its Affiliates or any of their respective business, legal,
financial or other affairs, and irrespective of whether such information came
into Agent’s or its Affiliates’ or representatives’ possession before or after
the date on which such Lender became a party to this Agreement.
     15.7 Costs and Expenses; Indemnification. Agent may incur and pay Lender
Group Expenses to the extent Agent reasonably deems necessary or appropriate for
the performance and fulfillment of its functions, powers, and obligations
pursuant to the Loan Documents, including court costs, attorneys fees and
expenses, fees and expenses of financial accountants, advisors, consultants, and
appraisers, costs of collection by outside collection agencies, auctioneer fees
and expenses, and costs of security guards or insurance premiums paid to
maintain the Collateral, whether or not Borrowers are obligated to reimburse
Agent or Lenders for such expenses pursuant to this Agreement or otherwise.
Agent is authorized and directed to deduct and retain sufficient amounts from
the Collections of Parent and its Subsidiaries received by Agent to reimburse
Agent for such out-of-pocket costs and expenses prior to the distribution of any
amounts to Lenders. In the event Agent is not reimbursed for such costs and
expenses by Parent or its Subsidiaries, each Lender hereby agrees that it is and
shall be obligated to pay to Agent such Lender’s Pro Rata Share thereof. Whether
or not the transactions contemplated hereby are consummated, the Lenders shall
indemnify upon demand the Agent-Related Persons (to the extent not reimbursed by
or on behalf of Borrowers and without limiting the obligation of Borrowers to do
so), according to their Pro Rata Shares, from and against any and all
Indemnified Liabilities; provided, however, that no Lender shall be liable for
the payment to any Agent-Related Person of any portion of such Indemnified
Liabilities resulting solely from such Person’s gross negligence or willful
misconduct nor shall any Lender be liable for the obligations of any Defaulting
Lender in failing to make an Advance or other extension of credit hereunder.
Without limitation of the foregoing, each Lender shall reimburse Agent upon
demand for such Lender’s Pro Rata Share of any costs or out of pocket expenses
(including attorneys, accountants, advisors, and consultants fees and expenses)
incurred by Agent in connection with the preparation, execution, delivery,
administration, modification, amendment, or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement, any other Loan Document, or
any document contemplated by or referred to herein, to the extent that Agent is
not reimbursed for such expenses by or on behalf of Borrowers. The undertaking
in this Section shall survive the payment of all Obligations hereunder and the
resignation or replacement of Agent.
     15.8 Agent in Individual Capacity. WFF and its Affiliates may make loans
to, issue letters of credit for the account of, accept deposits from, acquire
equity interests in, and generally engage in any kind of banking, trust,
financial advisory, underwriting, or other business with Parent and its
Subsidiaries and Affiliates and any other Person party to any Loan Document as
though WFF were not Agent hereunder, and, in each case, without notice to or
consent of the other members of the Lender Group. The other members of the
Lender Group acknowledge that, pursuant to such activities, WFF or its
Affiliates may receive information regarding Parent or its Affiliates or any
other Person party to any Loan Documents that is subject to confidentiality
obligations in favor of Parent or such other Person and that prohibit the
disclosure of such information to the Lenders, and the Lenders acknowledge that,
in such circumstances (and in the absence of a waiver of such confidentiality
obligations, which waiver Agent will use its reasonable best efforts to obtain),
Agent shall not be under any obligation to provide such information to them. The
terms “Lender” and “Lenders” include WFF in its individual capacity.
     15.9 Successor Agent. Agent may resign as Agent upon 30 days prior written
notice to the Lenders (unless such notice is waived by the Required Lenders) and
Borrowers (unless such notice is waived by Borrowers). If Agent resigns under
this Agreement, the Required Lenders shall be entitled to, with (so long as no
Event of Default has occurred and is continuing) the consent of Borrowers (such
consent not to be unreasonably withheld, delayed, or conditioned), appoint a
successor Agent for the Lenders. If, at the time that Agent’s resignation is
effective, it is acting as an Issuing Lender or the Swing Lender, such
resignation shall also operate to effectuate its resignation as an Issuing
Lender or the Swing Lender, as applicable, and it shall automatically be
relieved of any further obligation to issue Letters of Credit or make Swing
Loans. If no successor Agent is appointed prior to the effective date of the
resignation of Agent, Agent may appoint, after consulting with the Lenders and
Borrowers, a successor Agent. If Agent has materially breached or failed to
perform any material provision of this Agreement or of applicable law, the
Required



--------------------------------------------------------------------------------



 



Page 45 of 54

     Lenders may agree in writing to remove and replace Agent with a successor
Agent from among the Lenders with (so long as no Event of Default has occurred
and is continuing) the consent of Borrowers (such consent not to be unreasonably
withheld, delayed, or conditioned). In any such event, upon the acceptance of
its appointment as successor Agent hereunder, such successor Agent shall succeed
to all the rights, powers, and duties of the retiring Agent and the term “Agent”
shall mean such successor Agent and the retiring Agent’s appointment, powers,
and duties as Agent shall be terminated. After any retiring Agent’s resignation
hereunder as Agent, the provisions of this Section 15 shall inure to its benefit
as to any actions taken or omitted to be taken by it while it was Agent under
this Agreement. If no successor Agent has accepted appointment as Agent by the
date which is 30 days following a retiring Agent’s notice of resignation, the
retiring Agent’s resignation shall nevertheless thereupon become effective and
the Lenders shall perform all of the duties of Agent hereunder until such time,
if any, as the Lenders appoint a successor Agent as provided for above.
     15.10 Lender in Individual Capacity; Joint Lead Arrangers.
          (a) Any Lender and its respective Affiliates may make loans to, issue
letters of credit for the account of, accept deposits from, acquire equity
interests in and generally engage in any kind of banking, trust, financial
advisory, underwriting, or other business with Parent and its Subsidiaries and
Affiliates and any other Person party to any Loan Documents as though such
Lender were not a Lender hereunder without notice to or consent of the other
members of the Lender Group. The other members of the Lender Group acknowledge
that, pursuant to such activities, such Lender and its respective Affiliates may
receive information regarding Parent or its Affiliates or any other Person party
to any Loan Documents that is subject to confidentiality obligations in favor of
Parent or such other Person and that prohibit the disclosure of such information
to the Lenders, and the Lenders acknowledge that, in such circumstances (and in
the absence of a waiver of such confidentiality obligations, which waiver such
Lender will use its reasonable best efforts to obtain), such Lender shall not be
under any obligation to provide such information to them.
          (b) WFF and BOAS, in their respective capacities as “joint lead
arrangers” shall not have any right, power, obligation, liability,
responsibility or duty under this Agreement other than, with respect to WFF
only, those applicable to WFF in its capacities as a Lender, Agent, Swing
Lender, or an Issuing Lender. Without limiting the foregoing, WFF and BOAS, in
their respective capacities as “joint lead arrangers” shall not have or be
deemed to have any fiduciary relationship with any Loan Party or with any
Lender. BOA, in its capacity as “syndication agent” shall not have any right,
power, obligation, liability, responsibility or duty under this Agreement other
than those applicable to it in its capacity as a Lender or as an Issuing Lender.
Without limiting the foregoing, BOA, in its capacity as “syndication agent”
shall not have or be deemed to have any fiduciary relationship with any Loan
Party or with any Lender. Each Lender acknowledges that it has not relied upon,
and will not rely upon, WFF, BOAS, or BOA in deciding to enter into this
Agreement or in taking or not taking action hereunder.
     15.11 Collateral Matters.
          (a) The Lenders hereby irrevocably authorize Agent to release any Lien
on any Collateral or otherwise consent to the disposition thereof free of the
Lien created by the Loan Documents (i) upon the termination of the Commitments
and payment and satisfaction in full by Borrowers of all Obligations,
(ii) constituting property being sold or disposed of if a release is required or
desirable in connection therewith and if Borrowers certify to Agent that the
sale or disposition is permitted under Section 6.4 or the other Loan Documents
(and Agent may rely conclusively on any such certificate, without further
inquiry), (iii) constituting property in which Parent or its Subsidiaries owned
no interest at the time Agent’s Lien was granted nor at any time thereafter, or
(iv) constituting property leased to Parent or its Subsidiaries under a lease
that has expired or is terminated in a transaction permitted under this
Agreement. The Lenders hereby irrevocably authorize Agent, based upon the
instruction of the Required Lenders, to credit bid and purchase (either directly
or through one or more acquisition vehicles) all or any portion of the
Collateral at any sale thereof conducted by Agent under the provisions of the
Code, including pursuant to Sections 9-610 or 9-620 of the Code, any sale
thereof conducted under the provisions of the Bankruptcy Code, including
Section 363 of the Bankruptcy Code, or at any other sale or foreclosure
conducted by Agent (whether by judicial action or otherwise) in accordance with
applicable law. Except as provided above, Agent will not execute and deliver a
release of any Lien on any Collateral without the prior written authorization of
(y) if the release is of Collateral having an aggregate book value in excess of
$75,000,000 during any calendar year, all of the Lenders, or (z) otherwise, the
Required



--------------------------------------------------------------------------------



 



Page 46 of 54

          Lenders; provided, however, that nothing in clause (y) of this
sentence shall be deemed to restrict or limit the enforcement rights or remedies
of Agent with respect to the Collateral under this Agreement or any other Loan
Document that arise as a result of an Event of Default. Upon request by Agent or
Borrowers at any time, the Lenders will confirm in writing Agent’s authority to
release any such Liens on particular types or items of Collateral pursuant to
this Section 15.11; provided, however, that (1) Agent shall not be required to
execute any document necessary to evidence such release on terms that, in
Agent’s opinion, would expose Agent to liability or create any obligation or
entail any consequence other than the release of such Lien without recourse,
representation, or warranty, and (2) such release shall not in any manner
discharge, affect, or impair the Obligations or any Liens (other than those
expressly being released) upon (or obligations of Borrowers in respect of) all
interests retained by Borrowers, including, the proceeds of any sale, all of
which shall continue to constitute part of the Collateral. The Lenders further
hereby irrevocably authorize Agent to subordinate any Lien granted to or held by
Agent under any Loan Document to the holder of any Permitted Lien on such
property if such Permitted Lien secures Permitted Purchase Money Indebtedness.
          (b) Agent shall have no obligation whatsoever to any of the Lenders to
assure that the Collateral exists or is owned by Parent or its Subsidiaries or
is cared for, protected, or insured or has been encumbered, or that Agent’s
Liens have been properly or sufficiently or lawfully created, perfected,
protected, or enforced or are entitled to any particular priority, or to
exercise at all or in any particular manner or under any duty of care,
disclosure or fidelity, or to continue exercising, any of the rights,
authorities and powers granted or available to Agent pursuant to any of the Loan
Documents, it being understood and agreed that in respect of the Collateral, or
any act, omission, or event related thereto, subject to the terms and conditions
contained herein, Agent may act in any manner it may deem appropriate, in its
sole discretion given Agent’s own interest in the Collateral in its capacity as
one of the Lenders and that Agent shall have no other duty or liability
whatsoever to any Lender as to any of the foregoing, except as otherwise
provided herein.
     15.12 Restrictions on Actions by Lenders; Sharing of Payments.
          (a) Each of the Lenders agrees that it shall not, without the express
written consent of Agent, and that it shall, to the extent it is lawfully
entitled to do so, upon the written request of Agent, set off against the
Obligations, any amounts owing by such Lender to Parent or its Subsidiaries or
any deposit accounts of Parent or its Subsidiaries now or hereafter maintained
with such Lender. Each of the Lenders further agrees that it shall not, unless
specifically requested to do so in writing by Agent, take or cause to be taken
any action, including, the commencement of any legal or equitable proceedings to
enforce any Loan Document against any Borrower or any Guarantor or to foreclose
any Lien on, or otherwise enforce any security interest in, any of the
Collateral.
          (b) If, at any time or times any Lender shall receive (i) by payment,
foreclosure, setoff, or otherwise, any proceeds of Collateral or any payments
with respect to the Obligations, except for any such proceeds or payments
received by such Lender from Agent pursuant to the terms of this Agreement, or
(ii) payments from Agent in excess of such Lender’s Pro Rata Share of all such
distributions by Agent, such Lender promptly shall (A) turn the same over to
Agent, in kind, and with such endorsements as may be required to negotiate the
same to Agent, or in immediately available funds, as applicable, for the account
of all of the Lenders and for application to the Obligations in accordance with
the applicable provisions of this Agreement, or (B) purchase, without recourse
or warranty, an undivided interest and participation in the Obligations owed to
the other Lenders so that such excess payment received shall be applied ratably
as among the Lenders in accordance with their Pro Rata Shares; provided,
however, that to the extent that such excess payment received by the purchasing
party is thereafter recovered from it, those purchases of participations shall
be rescinded in whole or in part, as applicable, and the applicable portion of
the purchase price paid therefor shall be returned to such purchasing party, but
without interest except to the extent that such purchasing party is required to
pay interest in connection with the recovery of the excess payment.
     15.13 Agency for Perfection. Agent hereby appoints each other Lender as its
agent (and each Lender hereby accepts such appointment) for the purpose of
perfecting Agent’s Liens in assets which, in accordance with Article 8 or
Article 9, as applicable, of the Code can be perfected by possession or control.
Should any Lender obtain possession or control of any such Collateral, such
Lender shall notify Agent thereof, and, promptly upon Agent’s request therefor
shall deliver possession or control of such Collateral to Agent or in accordance
with Agent’s instructions.
     15.14 Payments by Agent to the Lenders. All payments to be made by Agent to
the Lenders shall be made by bank wire transfer of immediately available funds
pursuant to such wire transfer instructions as each party may



--------------------------------------------------------------------------------



 



Page 47 of 54

     designate for itself by written notice to Agent. Concurrently with each
such payment, Agent shall identify whether such payment (or any portion thereof)
represents principal, premium, fees, or interest of the Obligations.
     15.15 Concerning the Collateral and Related Loan Documents. Each member of
the Lender Group authorizes and directs Agent to enter into this Agreement and
the other Loan Documents. Each member of the Lender Group agrees that any action
taken by Agent in accordance with the terms of this Agreement or the other Loan
Documents relating to the Collateral and the exercise by Agent of its powers set
forth therein or herein, together with such other powers that are reasonably
incidental thereto, shall be binding upon all of the Lenders.
     15.16 Audits and Examination Reports; Confidentiality; Disclaimers by
Lenders; Other Reports and Information. By becoming a party to this Agreement,
each Lender:
          (a) is deemed to have requested that Agent furnish such Lender,
promptly after it becomes available, a copy of each field audit or examination
report respecting Parent or its Subsidiaries (each a “Report” and collectively,
“Reports”) prepared by or at the request of Agent, and Agent shall so furnish
each Lender with such Reports,
          (b) expressly agrees and acknowledges that Agent does not (i) make any
representation or warranty as to the accuracy of any Report, and (ii) shall not
be liable for any information contained in any Report,
          (c) expressly agrees and acknowledges that the Reports are not
comprehensive audits or examinations, that Agent or other party performing any
audit or examination will inspect only specific information regarding Parent and
its Subsidiaries and will rely significantly upon Parent’s and its Subsidiaries’
books and records, as well as on representations of any Borrower’s personnel,
          (d) agrees to keep all Reports and other material, non-public
information regarding Parent and its Subsidiaries and their operations, assets,
and existing and contemplated business plans in a confidential manner in
accordance with Section 17.9, and
          (e) without limiting the generality of any other indemnification
provision contained in this Agreement, agrees: (i) to hold Agent and any other
Lender preparing a Report harmless from any action the indemnifying Lender may
take or fail to take or any conclusion the indemnifying Lender may reach or draw
from any Report in connection with any loans or other credit accommodations that
the indemnifying Lender has made or may make to Borrowers, or the indemnifying
Lender’s participation in, or the indemnifying Lender’s purchase of, a loan or
loans of Borrowers, and (ii) to pay and protect, and indemnify, defend and hold
Agent, and any such other Lender preparing a Report harmless from and against,
the claims, actions, proceedings, damages, costs, expenses, and other amounts
(including, attorneys fees and costs) incurred by Agent and any such other
Lender preparing a Report as the direct or indirect result of any third parties
who might obtain all or part of any Report through the indemnifying Lender.
In addition to the foregoing: (x) any Lender may from time to time request of
Agent in writing that Agent provide to such Lender a copy of any report or
document provided by Parent or its Subsidiaries to Agent that has not been
contemporaneously provided by Parent or such Subsidiary to such Lender, and,
upon receipt of such request, Agent promptly shall provide a copy of same to
such Lender, (y) to the extent that Agent is entitled, under any provision of
the Loan Documents, to request additional reports or information from Parent or
its Subsidiaries, any Lender may, from time to time, reasonably request Agent to
exercise such right as specified in such Lender’s notice to Agent, whereupon
Agent promptly shall request of Borrowers the additional reports or information
reasonably specified by such Lender, and, upon receipt thereof from Parent or
such Subsidiary, Agent promptly shall provide a copy of same to such Lender, and
(z) any time that Agent renders to Borrowers a statement regarding the Loan
Account, Agent shall send a copy of such statement to each Lender.
     15.17 Several Obligations; No Liability. Notwithstanding that certain of
the Loan Documents now or hereafter may have been or will be executed only by or
in favor of Agent in its capacity as such, and not by or in favor of the
Lenders, any and all obligations on the part of Agent (if any) to make any
credit available hereunder shall constitute the several (and not joint)
obligations of the respective Lenders on a ratable basis, according to their
respective Commitments, to make an amount of such credit not to exceed, in
principal amount, at any one time outstanding, the amount of their respective
Commitments. Nothing contained herein shall confer upon any Lender any interest
in, or subject any Lender to any liability for, or in respect of, the business,
assets, profits, losses, or liabilities of any other



--------------------------------------------------------------------------------



 



Page 48 of 54

     Lender. Each Lender shall be solely responsible for notifying its
Participants of any matters relating to the Loan Documents to the extent any
such notice may be required, and no Lender shall have any obligation, duty, or
liability to any Participant of any other Lender. Except as provided in
Section 15.7, no member of the Lender Group shall have any liability for the
acts of any other member of the Lender Group. No Lender shall be responsible to
Borrowers or any other Person for any failure by any other Lender to fulfill its
obligations to make credit available hereunder, nor to advance for it or on its
behalf in connection with its Commitment, nor to take any other action on its
behalf hereunder or in connection with the financing contemplated herein.
16. WITHHOLDING TAXES.
          (a) All payments made by Borrowers hereunder or under any note or
other Loan Document will be made without setoff, counterclaim, or other defense.
In addition, all such payments will be made free and clear of, and without
deduction or withholding for, any present or future Taxes, and in the event any
deduction or withholding of Taxes is required, Borrowers shall comply with the
next sentence of this Section 16(a). If any Taxes are so levied or imposed,
Borrowers agree to pay the full amount of such Taxes and such additional amounts
as may be necessary so that every payment of all amounts due under this
Agreement, any note, or Loan Document, including any amount paid pursuant to
this Section 16(a) after withholding or deduction for or on account of any
Taxes, will not be less than the amount provided for herein; provided, however,
that Borrowers shall not be required to increase any such amounts if the
increase in such amount payable results from Agent’s or such Lender’s own
willful misconduct or gross negligence (as finally determined by a court of
competent jurisdiction). Borrowers will furnish to Agent as promptly as possible
after the date the payment of any Tax is due pursuant to applicable law,
certified copies of tax receipts evidencing such payment by Borrowers.
          (b) Borrowers agree to pay any present or future stamp, value added or
documentary taxes or any other excise or property taxes, charges, or similar
levies that arise from any payment made hereunder or from the execution,
delivery, performance, recordation, or filing of, or otherwise with respect to
this Agreement or any other Loan Document, if any.
          (c) If a Lender or Participant is entitled to claim an exemption or
reduction from United States withholding tax, such Lender or Participant agrees
with and in favor of Agent, to deliver to Agent (or, in the case of a
Participant, to the Lender granting the participation only) one of the following
before receiving its first payment under this Agreement:
               (i) if such Lender or Participant is entitled to claim an
exemption from United States withholding tax pursuant to the portfolio interest
exception, (A) a statement of the Lender or Participant, signed under penalty of
perjury, that it is not a (I) a “bank” as described in Section 881(c)(3)(A) of
the IRC, (II) a 10% shareholder of any Borrower (within the meaning of Section
871(h)(3)(B) of the IRC), or (III) a controlled foreign corporation related to
any Borrower within the meaning of Section 864(d)(4) of the IRC, and (B) a
properly completed and executed IRS Form W-8BEN or Form W-8IMY (with proper
attachments);
               (ii) if such Lender or Participant is entitled to claim an
exemption from, or a reduction of, withholding tax under a United States tax
treaty, a properly completed and executed copy of IRS Form W-8BEN;
               (iii) if such Lender or Participant is entitled to claim that
interest paid under this Agreement is exempt from United States withholding tax
because it is effectively connected with a United States trade or business of
such Lender, a properly completed and executed copy of IRS Form W-8ECI;
               (iv) if such Lender or Participant is entitled to claim that
interest paid under this Agreement is exempt from United States withholding tax
because such Lender or Participant serves as an intermediary, a properly
completed and executed copy of IRS Form W-8IMY (with proper attachments); or
               (v) a properly completed and executed copy of any other form or
forms, including IRS Form W-9, as may be required under the IRC or other laws of
the United States as a condition to exemption from, or reduction of, United
States withholding or backup withholding tax.
Each Lender or Participant shall provide new forms (or successor forms) upon the
expiration or obsolescence of any



--------------------------------------------------------------------------------



 



Page 49 of 54

previously delivered forms and to promptly notify Agent (or, in the case of a
Participant, to the Lender granting the participation only) of any change in
circumstances which would modify or render invalid any claimed exemption or
reduction.
          (d) If a Lender or Participant claims an exemption from withholding
tax in a jurisdiction other than the United States, such Lender or such
Participant agrees with and in favor of Agent, to deliver to Agent (or, in the
case of a Participant, to the Lender granting the participation only) any such
form or forms, as may be required under the laws of such jurisdiction as a
condition to exemption from, or reduction of, foreign withholding or backup
withholding tax before receiving its first payment under this Agreement, but
only if such Lender or such Participant is legally able to deliver such forms,
provided, however, that nothing in this Section 16(d) shall require a Lender or
Participant to disclose any information that it deems to be confidential
(including without limitation, its tax returns). Each Lender and each
Participant shall provide new forms (or successor forms) upon the expiration or
obsolescence of any previously delivered forms and to promptly notify Agent (or,
in the case of a Participant, to the Lender granting the participation only) of
any change in circumstances which would modify or render invalid any claimed
exemption or reduction.
          (e) If a Lender or Participant claims exemption from, or reduction of,
withholding tax and such Lender or Participant sells, assigns, grants a
participation in, or otherwise transfers all or part of the Obligations of
Borrowers to such Lender or Participant, such Lender or Participant agrees to
notify Agent (or, in the case of a sale of a participation interest, to the
Lender granting the participation only) of the percentage amount in which it is
no longer the beneficial owner of Obligations of Borrowers to such Lender or
Participant. To the extent of such percentage amount, Agent will treat such
Lender’s or such Participant’s documentation provided pursuant to Section 16(c)
or 16(d) as no longer valid. With respect to such percentage amount, such
Participant or Assignee will provide new documentation, pursuant to
Section 16(c) or 16(d), if applicable. Borrowers agree that each Participant
shall be entitled to the benefits of this Section 16 with respect to its
participation in any portion of the Commitments and the Obligations so long as
such Participant complies with the obligations set forth in this Section 16 with
respect thereto.
          (f) If a Lender or a Participant is entitled to a reduction in the
applicable withholding tax, Agent (or, in the case of a Participant, to the
Lender granting the participation) may withhold from any interest payment to
such Lender or such Participant an amount equivalent to the applicable
withholding tax after taking into account such reduction. If the forms or other
documentation required by Section 16(c) or 16(d) are not delivered to Agent (or,
in the case of a Participant, to the Lender granting the participation), then
Agent (or, in the case of a Participant, to the Lender granting the
participation) may withhold from any interest payment to such Lender or such
Participant not providing such forms or other documentation an amount equivalent
to the applicable withholding tax.
          (g) If the IRS or any other Governmental Authority of the United
States or other jurisdiction asserts a claim that Agent (or, in the case of a
Participant, to the Lender granting the participation) did not properly withhold
tax from amounts paid to or for the account of any Lender or any Participant due
to a failure on the part of the Lender or any Participant (because the
appropriate form was not delivered, was not properly executed, or because such
Lender failed to notify Agent (or such Participant failed to notify the Lender
granting the participation) of a change in circumstances which rendered the
exemption from, or reduction of, withholding tax ineffective, or for any other
reason) such Lender shall indemnify and hold Agent harmless (or, in the case of
a Participant, such Participant shall indemnify and hold the Lender granting the
participation harmless) for all amounts paid, directly or indirectly, by Agent
(or, in the case of a Participant, to the Lender granting the participation), as
tax or otherwise, including penalties and interest, and including any taxes
imposed by any jurisdiction on the amounts payable to Agent (or, in the case of
a Participant, to the Lender granting the participation only) under this
Section 16, together with all costs and expenses (including attorneys fees and
expenses). The obligation of the Lenders and the Participants under this
subsection shall survive the payment of all Obligations and the resignation or
replacement of Agent.
          (h) If Agent or a Lender determines, in its sole discretion, that it
has received a refund of any Taxes as to which it has been indemnified by
Borrowers or with respect to which Borrowers have paid additional amounts
pursuant to this Section 16, so long as no Default or Event of Default has
occurred and is continuing, it shall pay over such refund to Borrowers (but only
to the extent of payments made, or additional amounts paid, by Borrowers under
this Section 16 with respect to Taxes giving rise to such a refund), net of all
out-of-pocket expenses of Agent or such Lender and without interest (other than
any interest paid by the relevant Governmental Authority with respect to such a
refund); provided, that Borrowers, upon the request of Agent or such Lender,
agree to repay the amount paid over to Borrowers (plus any penalties, interest
or other charges, imposed by the relevant Governmental Authority, other than
such penalties, interest or other charges imposed as a result of the willful
misconduct or gross negligence of Agent



--------------------------------------------------------------------------------



 



Page 50 of 54

          hereunder) to Agent or such Lender in the event Agent or such Lender
is required to repay such refund to such Governmental Authority. Notwithstanding
anything in this Agreement to the contrary, this Section 16 shall not be
construed to require Agent or any Lender to make available its tax returns (or
any other information which it deems confidential) to Borrowers or any other
Person.
17. GENERAL PROVISIONS.
     17.1 Effectiveness. This Agreement shall be binding and deemed effective
when executed by each Borrower, Agent, and each Lender whose signature is
provided for on the signature pages hereof.
     17.2 Section Headings. Headings and numbers have been set forth herein for
convenience only. Unless the contrary is compelled by the context, everything
contained in each Section applies equally to this entire Agreement.
     17.3 Interpretation. Neither this Agreement nor any uncertainty or
ambiguity herein shall be construed against the Lender Group or any Borrower,
whether under any rule of construction or otherwise. On the contrary, this
Agreement has been reviewed by all parties and shall be construed and
interpreted according to the ordinary meaning of the words used so as to
accomplish fairly the purposes and intentions of all parties hereto.
     17.4 Severability of Provisions. Each provision of this Agreement shall be
severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision.
     17.5 Bank Product Providers. Each Bank Product Provider shall be deemed a
third party beneficiary hereof and of the provisions of the other Loan Documents
for purposes of any reference in a Loan Document to the parties for whom Agent
is acting. Agent hereby agrees to act as a non-fiduciary agent for such Bank
Product Providers and, by virtue of providing a Bank Product that qualifies as
Bank Product Obligations pursuant to the requirements of the proviso set forth
in the definition of Bank Product Obligations, each Bank Product Provider shall
be automatically deemed to have appointed Agent as its non-fiduciary agent; it
being understood and agreed that the rights and benefits of each Bank Product
Provider under the Loan Documents consist exclusively of such Bank Product
Provider’s being a beneficiary of the Liens and security interests (and, if
applicable, guarantees) granted to Agent and the right to share in payments and
collections out of the Collateral as more fully set forth herein and in any Bank
Product Provider Letter Agreement. In connection with any such distribution of
payments and collections, Agent shall be entitled to assume no amounts are due
and payable to any Bank Product Provider unless such Bank Product Provider has
notified Agent in writing of the amount of any such liability owed to it prior
to such distribution.
     17.6 Debtor-Creditor Relationship. The relationship between the Lenders and
Agent, on the one hand, and the Loan Parties, on the other hand, is solely that
of creditor and debtor. No member of the Lender Group has (or shall be deemed to
have) any fiduciary relationship or duty to any Loan Party arising out of or in
connection with the Loan Documents or the transactions contemplated thereby, and
there is no agency or joint venture relationship between the members of the
Lender Group, on the one hand, and the Loan Parties, on the other hand, by
virtue of any Loan Document or any transaction contemplated therein.
     17.7 Counterparts; Electronic Execution. This Agreement may be executed in
any number of counterparts and by different parties on separate counterparts,
each of which, when executed and delivered, shall be deemed to be an original,
and all of which, when taken together, shall constitute but one and the same
Agreement. Delivery of an executed counterpart of this Agreement by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this Agreement. Any
party delivering an executed counterpart of this Agreement by telefacsimile or
other electronic method of transmission also shall deliver an original executed
counterpart of this Agreement but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Agreement. The foregoing shall apply to each other Loan Document mutatis
mutandis.
     17.8 Revival and Reinstatement of Obligations. If the incurrence or payment
of the Obligations by any Borrower or Guarantor or the transfer to the Lender
Group of any property should for any reason subsequently be asserted, or
declared, to be void or voidable under any state or federal law relating to
creditors’ rights, including provisions of the Bankruptcy Code relating to
fraudulent conveyances, preferences, or other voidable or recoverable payments
of money or transfers of property (each, a “Voidable Transfer”), and if the
Lender Group is required to repay



--------------------------------------------------------------------------------



 



Page 51 of 54

     or restore, in whole or in part, any such Voidable Transfer, or elects to
do so upon the reasonable advice of its counsel, then, as to any such Voidable
Transfer, or the amount thereof that the Lender Group is required or elects to
repay or restore, and as to all reasonable costs, expenses, and attorneys fees
of the Lender Group related thereto, the liability of each Borrower or Guarantor
automatically shall be revived, reinstated, and restored and shall exist as
though such Voidable Transfer had never been made.
     17.9 Confidentiality.
          (a) Agent and Lenders each individually (and not jointly or jointly
and severally) agree that material, non-public information regarding Parent and
its Subsidiaries, their operations, assets, and existing and contemplated
business plans (“Confidential Information”) shall be treated by Agent and the
Lenders in a confidential manner, and shall not be disclosed by Agent and the
Lenders to Persons who are not parties to this Agreement, except: (i) to
attorneys for and other advisors, accountants, auditors, and consultants to any
member of the Lender Group (“Lender Group Representatives”), (ii) to
Subsidiaries and Affiliates of any member of the Lender Group (including the
Bank Product Providers), provided that any such Subsidiary or Affiliate shall
have agreed to receive such information hereunder subject to the terms of this
Section 17.9, (iii) as may be required by regulatory authorities so long as such
authorities are informed of the confidential nature of such information, (iv) as
may be required by statute, decision, or judicial or administrative order, rule,
or regulation; provided that (x) prior to any disclosure under this clause (iv),
the disclosing party agrees to provide Borrowers with prior notice thereof, to
the extent that it is practicable to do so and to the extent that the disclosing
party is permitted to provide such prior notice to Borrowers pursuant to the
terms of the applicable statute, decision, or judicial or administrative order,
rule, or regulation and (y) any disclosure under this clause (iv) shall be
limited to the portion of the Confidential Information as may be required by
such statute, decision, or judicial or administrative order, rule, or
regulation, (v) as may be agreed to in advance by Borrowers or as requested or
required by any Governmental Authority pursuant to any subpoena or other legal
process, provided, that, (x) prior to any disclosure under this clause (v) the
disclosing party agrees to provide Borrowers with prior notice thereof, to the
extent that it is practicable to do so and to the extent that the disclosing
party is permitted to provide such prior notice to Borrowers pursuant to the
terms of the subpoena or other legal process and (y) any disclosure under this
clause (v) shall be limited to the portion of the Confidential Information as
may be required by such governmental authority pursuant to such subpoena or
other legal process, (vi) as to any such information that is or becomes
generally available to the public (other than as a result of prohibited
disclosure by Agent or the Lenders or the Lender Group Representatives),
(vii) in connection with any assignment, participation or pledge of any Lender’s
interest under this Agreement, provided that any such assignee, participant, or
pledgee shall have agreed in writing to receive such information hereunder
subject to the terms of this Section, (viii) in connection with any litigation
or other adversary proceeding involving parties hereto which such litigation or
adversary proceeding involves claims related to the rights or duties of such
parties under this Agreement or the other Loan Documents; provided, that, prior
to any disclosure to any Person (other than any Loan Party, Agent, any Lender,
any of their respective Affiliates, or their respective counsel) under this
clause (viii) with respect to litigation involving any Person (other than
Borrowers, Agent, any Lender, any of their respective Affiliates, or their
respective counsel), the disclosing party agrees to provide Borrowers with prior
notice thereof, and (ix) in connection with, and to the extent reasonably
necessary for, the exercise of any secured creditor remedy under this Agreement
or under any other Loan Document.
          (b) Anything in this Agreement to the contrary notwithstanding, Agent
may provide information concerning the terms and conditions of this Agreement
and the other Loan Documents to loan syndication and pricing reporting services.
     17.10 Lender Group Expenses. Borrowers agree to pay any and all Lender
Group Expenses promptly after demand therefor by Agent and agrees that its
obligations contained in this Section 17.10 shall survive payment or
satisfaction in full of all other Obligations.
     17.11 USA PATRIOT Act. Each Lender that is subject to the requirements of
the Patriot Act hereby notifies Borrowers that pursuant to the requirements of
the Act, it is required to obtain, verify and record information that identifies
Borrowers, which information includes the name and address of Borrowers and
other information that will allow such Lender to identify Borrowers in
accordance with the Patriot Act.
     17.12 Integration. This Agreement, together with the other Loan Documents,
reflects the entire understanding of



--------------------------------------------------------------------------------



 



Page 52 of 54

     the parties with respect to the transactions contemplated hereby and shall
not be contradicted or qualified by any other agreement, oral or written, before
the date hereof.
     17.13 Parent as Agent for Borrowers. Each Borrower hereby irrevocably
appoints Parent as the borrowing agent and attorney-in-fact for all Borrowers
(the “Administrative Borrower”) which appointment shall remain in full force and
effect unless and until Agent shall have received prior written notice signed by
each Borrower that such appointment has been revoked and that another Borrower
has been appointed Administrative Borrower. Each Borrower hereby irrevocably
appoints and authorizes the Administrative Borrower (i) to provide Agent with
all notices with respect to Advances and Letters of Credit obtained for the
benefit of any Borrower and all other notices and instructions under this
Agreement and (ii) to take such action as the Administrative Borrower deems
appropriate on its behalf to obtain Advances and Letters of Credit and to
exercise such other powers as are reasonably incidental thereto to carry out the
purposes of this Agreement. It is understood that the handling of the Loan
Account and Collateral in a combined fashion, as more fully set forth herein, is
done solely as an accommodation to Borrowers in order to utilize the collective
borrowing powers of Borrowers in the most efficient and economical manner and at
their request, and that Lender Group shall not incur liability to any Borrower
as a result hereof. Each Borrower expects to derive benefit, directly or
indirectly, from the handling of the Loan Account and the Collateral in a
combined fashion since the successful operation of each Borrower is dependent on
the continued successful performance of the integrated group. To induce the
Lender Group to do so, and in consideration thereof, each Borrower hereby
jointly and severally agrees to indemnify each member of the Lender Group and
hold each member of the Lender Group harmless against any and all liability,
expense, loss or claim of damage or injury, made against the Lender Group by any
Borrower or by any third party whosoever, arising from or incurred by reason of
(a) the handling of the Loan Account and Collateral of Borrowers as herein
provided, (b) the Lender Group’s relying on any instructions of the
Administrative Borrower, or (c) any other action taken by the Lender Group
hereunder or under the other Loan Documents, except that Borrowers will have no
liability to the relevant Agent-Related Person or Lender-Related Person under
this Section 17.13 with respect to any liability that has been finally
determined by a court of competent jurisdiction to have resulted solely from the
gross negligence or willful misconduct of such Agent-Related Person or
Lender-Related Person, as the case may be.
     17.14 Tendered Currency. If for any reason it is necessary to convert any
funds tendered to Agent into or from any currency other than Dollars (such other
currency being hereinafter referred to as the “Tendered Currency”), the rate of
exchange used shall be the Exchange Rate on the Business Day preceding that on
which such other currency is tendered to the Agent. The obligation of each
Borrower in respect of any such sum due from it to any Agent or any member of
the Lender Group hereunder shall, notwithstanding any tender or any judgment in
such Tendered Currency, be discharged only to the extent that Agent, in
accordance with its customary or other reasonable procedures, purchases Dollars
with the Tendered Currency so received. If the amount of Dollars so purchased is
less than the sum originally due to Agent or any other member of the Lender
Group, as applicable, in Dollars, each Borrower agrees, as a separate obligation
and notwithstanding any judgment, to indemnify the Agents and the Lender Group
against such loss, and if the Dollars so purchased exceed the sum originally due
to Agent or any member of the Lender Group in Dollars, such Agent or such member
of the Lender Group, as applicable, agrees to remit to such Borrower such
excess.
[Signature pages to follow.]
        IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed and delivered as of the date first above written.

          SKECHERS U.S.A., INC.,     a Delaware corporation, as a Borrower    
By:
  /s/ Frederick Schneider
 
   
Name:
  Frederick Schneider
 
   
Title:
  Chief Financial Officer
 
   
 
        SKECHERS U.S.A., INC. II,     a Delaware corporation, as a Borrower    
By:
  /s/ David Weinberg
 
   
Name:
  David Weinberg
 
   
Title:
  Chief Financial Officer
 
   



--------------------------------------------------------------------------------



 



Page 53 of 54

          SKECHERS BY MAIL, INC.,     a Delaware corporation, as a Borrower    
By:
  /s/ David Weinberg
 
   
Name:
  David Weinberg
 
   
Title:
  Chief Financial Officer
 
   
 
        310 GLOBAL BRANDS, INC.,     a Delaware corporation, as a Borrower    
By:
  /s/ David Weinberg
 
   
Name:
  David Weinberg
 
   
Title:
  Chief Executive Officer
 
   

     
WELLS FARGO FOOTHILL, LLC,
   
a Delaware limited liability
   
company, as Agent and as a Lender
 
   
By: /s/ Todd Nakamoto
 
   
Name: Todd Nakamoto
 
   
Title: Senior Vice President
 
   
 
   
BANK OF AMERICA, N.A.,
   
as a Lender
 
   
By: /s/ Stephen King
 
   
Name: Stephen King
 
   
Title: SVP
 
   
 
   
PNC BANK, N.A.,
   
as a Lender
 
   
By: /s/ Mark Tito
 
   
Name: Mark Tito
 
   
Title: Vice President
 
   
 
   
UNION BANK, N.A.,
   
as a Lender
 
   
By: /s/ Peter Ehlinger
 
   
Name: Peter Ehlinger
 
   
Title: VP
 
   
 
   
HSBC BUSINESS CREDIT (USA) INC.,
   
as a Lender
 
   
By: /s/ Daniel J. Williams
 
   
Name: Daniel J. Williams
 
   
Title: Vice President
 
   
 
   
CIT BANK,
   
as a Lender
 
   
By: /s/ Daniel Burnett
 
   
Name: Daniel Burnett
 
   
Title: Authorized Signatory
 
   
 
   
CAPITAL ONE, N.A.,
   
as a Lender
 
   
By: /s/ Ari Kaplan
 
   
Name: Ari Kaplan
 
   
Title: S.V.P.
 
   



--------------------------------------------------------------------------------



 



Page 54 of 54

     
U.S. BANK NATIONAL ASSOCIATION,
   
as a Lender
 
   
By: /s/ Wayne Eliott
 
   
Name: Wayne Eliott
 
   
Title: V P
 
   

 



--------------------------------------------------------------------------------



 



EXHIBIT A-1
FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT
          This ASSIGNMENT AND ACCEPTANCE AGREEMENT (“Assignment Agreement”) is
entered into as of                     between                      (“Assignor”)
and                      (“Assignee”). Reference is made to the Agreement
described in Annex I hereto (the “Credit Agreement”). Capitalized terms used
herein and not otherwise defined shall have the meanings ascribed to them in the
Credit Agreement.
          1. In accordance with the terms and conditions of Section 13 of the
Credit Agreement, the Assignor hereby sells and assigns to the Assignee, and the
Assignee hereby purchases and assumes from the Assignor, that interest in and to
the Assignor’s rights and obligations under the Loan Documents as of the date
hereof with respect to the Obligations owing to the Assignor, and Assignor’s
portion of the Commitments, all to the extent specified on Annex I.
          2. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the interest being assigned by it hereunder and that
such interest is free and clear of any adverse claim and (ii) it has full power
and authority, and has taken all action necessary, to execute and deliver this
Assignment Agreement and to consummate the transactions contemplated hereby;
(b) makes no representation or warranty and assumes no responsibility with
respect to (i) any statements, representations or warranties made in or in
connection with the Loan Documents, or (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents or any
other instrument or document furnished pursuant thereto; (c) makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of any Borrower or any Guarantor or the performance or
observance by any Borrower or any Guarantor of any of their respective
obligations under the Loan Documents or any other instrument or document
furnished pursuant thereto, and (d) represents and warrants that the amount set
forth as the Purchase Price on Annex I represents the amount owed by Borrower to
Assignor with respect to Assignor’s share of the Advances assigned hereunder, as
reflected on Assignor’s books and records.
          3. The Assignee (a) confirms that it has received copies of the Credit
Agreement and the other Loan Documents, together with copies of the financial
statements referred to therein and such other documents and information as it
has deemed appropriate to make its own credit analysis and decision to enter
into this Assignment Agreement; (b) agrees that it will, independently and
without reliance upon Agent, Assignor, or any other Lender, based upon such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking any action under the Loan
Documents; (c) confirms that it is eligible as an assignee under the terms of
the Credit Agreement; (d) appoints and authorizes the Agent to take such action
as agent on its behalf and to exercise such powers under the Loan Documents as
are delegated to Agent by the terms thereof, together with such powers as are
reasonably incidental thereto; (e) agrees that it will perform in accordance
with their terms all of the obligations which by the terms of the Loan Documents
are required to be performed by it as a Lender; [and (f) attaches the forms
prescribed by the Internal Revenue Service of the United States certifying as to
the Assignee’s status for purposes of determining exemption from United States
withholding taxes with respect to all payments to be made to the Assignee under
the Credit Agreement or such other documents as are necessary to indicate that
all such payments are subject to such rates at a rate reduced by an applicable
tax treaty.]
          4. Following the execution of this Assignment Agreement by the
Assignor and Assignee, the Assignor will deliver this Assignment Agreement to
the Agent for recording by the Agent. The effective date of this Assignment (the
“Settlement Date”) shall be the latest to occur of (a) the date of the execution
and delivery hereof by the Assignor and the Assignee, (b) the receipt by Agent
for its sole and

 



--------------------------------------------------------------------------------



 



separate account a processing fee in the amount of $3,500 (if required by the
Credit Agreement), (c) the receipt of any required consent of the Agent, and
(d) the date specified in Annex I.
          5. As of the Settlement Date (a) the Assignee shall be a party to the
Credit Agreement and, to the extent of the interest assigned pursuant to this
Assignment Agreement, have the rights and obligations of a Lender thereunder and
under the other Loan Documents, and (b) the Assignor shall, to the extent of the
interest assigned pursuant to this Assignment Agreement, relinquish its rights
and be released from its obligations under the Credit Agreement and the other
Loan Documents, provided, however, that nothing contained herein shall release
any assigning Lender from obligations that survive the termination of this
Agreement, including such assigning Lender’s obligations under Article 15 and
Section 17.9 of the Credit Agreement.
          6. Upon the Settlement Date, Assignee shall pay to Assignor the
Purchase Price (as set forth in Annex I). From and after the Settlement Date,
Agent shall make all payments that are due and payable to the holder of the
interest assigned hereunder (including payments of principal, interest, fees and
other amounts) to Assignor for amounts which have accrued up to but excluding
the Settlement Date and to Assignee for amounts which have accrued from and
after the Settlement Date. On the Settlement Date, Assignor shall pay to
Assignee an amount equal to the portion of any interest, fee, or any other
charge that was paid to Assignor prior to the Settlement Date on account of the
interest assigned hereunder and that are due and payable to Assignee with
respect thereto, to the extent that such interest, fee or other charge relates
to the period of time from and after the Settlement Date.
          7. This Assignment Agreement may be executed in counterparts and by
the parties hereto in separate counterparts, each of which when so executed and
delivered shall be an original, but all of which shall together constitute one
and the same instrument. This Assignment Agreement may be executed and delivered
by telecopier or other facsimile transmission all with the same force and effect
as if the same were a fully executed and delivered original manual counterpart.
          8. THE VALIDITY OF THIS ASSIGNMENT AGREEMENT, THE CONSTRUCTION,
INTERPRETATION, AND ENFORCEMENT HEREOF, AND THE RIGHTS OF THE PARTIES HERETO
WITH RESPECT TO ALL MATTERS ARISING HEREUNDER OR RELATED HERETO SHALL BE
DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.
          9. THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN
CONNECTION WITH THIS ASSIGNMENT AGREEMENT SHALL BE TRIED AND LITIGATED ONLY IN
THE STATE COURTS, AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, FEDERAL
COURTS, LOCATED IN THE COUNTY OF NEW YORK, STATE OF NEW YORK. ASSIGNOR,
ASSIGNEE, AND AGENT WAIVE, TO THE EXTENT PERMITTED UNDER APPLICABLE LAW, ANY
RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT
TO VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION
9.
          10. TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, ASSIGNOR,
ASSIGNEE, AND AGENT HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY
CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS ASSIGNMENT AGREEMENT
OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREIN, INCLUDING CONTRACT CLAIMS, TORT
CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS.
ASSIGNOR, ASSIGNEE, AND AGENT REPRESENT THAT EACH HAS REVIEWED THIS WAIVER AND
EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF LITIGATION, A COPY OF THIS
ASSIGNMENT AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Assignment
Agreement and Annex I hereto to be executed by their respective officers, as of
the first date written above.

            [NAME OF ASSIGNOR]

as Assignor
      By:           Name:           Title:           [NAME OF ASSIGNEE]

as Assignee
      By:           Name:           Title:        

ACCEPTED THIS ___DAY OF                     
WELLS FARGO FOOTHILL, LLC,
a Delaware limited liability company, as Agent

         
By:
       
 
 
 
   
 
  Name:    
 
  Title:    

 



--------------------------------------------------------------------------------



 



ANNEX FOR ASSIGNMENT AND ACCEPTANCE
ANNEX I

1.   Borrowers: SKECHERS U.S.A., INC., a Delaware corporation, SKECHERS U.S.A.,
INC. II, a Delaware corporation, SKECHERS BY MAIL, INC., a Delaware corporation,
and 310 GLOBAL BRANDS, INC., a Delaware corporation   2.   Name and Date of
Credit Agreement:

Credit Agreement, dated as of June 30, 2009, by and among the Borrowers, the
lenders from time to time a party thereto (the “Lenders”), WELLS FARGO FOOTHILL,
LLC, a Delaware limited liability company, as a joint lead arranger and
administrative agent for the Lenders, BANK OF AMERICA, N.A., as syndication
agent, and BANC OF AMERICA SECURITIES LLC, as a joint lead arranger

              3.   Date of Assignment Agreement:                         
 
            4.   Assigned Amounts:    
 
           
 
  a.   Assigned Amount of Revolver Commitment   $                    
 
           
 
  b.   Assigned Amount of Advances   $                    
 
            5.   Settlement Date:                         
 
            6.   Purchase Price   $                    
 
            7.   Notice and Payment Instructions, etc.    

Assignee:                                                   Assignor:
                                                             
                                        
                                                             
                                        
                                                             
                                        

 



--------------------------------------------------------------------------------



 



             
 
  Exhibit B-1       Wells Fargo Foothill
 
           
BORROWING BASE CERTIFICATE
  Skechers U.S.A., Inc.   Date Prepared:   xx/xx/xx
 
           
 
      Date as of:   xx/xx/xx

The undersigned, SKECHERS U.S.A., INC., a Delaware corporation (“Parent”),
pursuant to Schedule 5.2 of that certain Credit Agreement dated as of June 30,
2009 (as amended, restated, modified, supplemented, refinanced, renewed, or
extended from time to time, the “Credit Agreement”), entered into among Parent,
each of Parent’s Subsidiaries identified on the signature pages thereof (such
Subsidiaries, together with Parent, are referred to hereinafter each
individually as a “Borrower”, and individually and collectively, jointly and
severally, as the “Borrowers”), the lenders signatory thereto (the “Lenders”)
and WELLS FARGO FOOTHILL, LLC, a Delaware limited liability company, as a joint
arranger and administrative agent for the Lenders (in such capacity, together
with its successors and assigns, if any, in such capacity, “Agent”), hereby
certifies to Agent that the following items, calculated in accordance with the
terms and definitions set forth in the Credit Agreement for such items are true
and correct, and that the Borrowers are in compliance with and, after giving
effect to any currently requested Advances or Letters of Credit, will be in
compliance with, the terms, conditions, and provisions of the Credit Agreement.
All initially capitalized terms used in this Borrowing Base Certificate have the
meanings set forth in the Credit Agreement unless specifically defined herein.

                                                      Borrowing Base Detail    
                            1   Total Accounts Receivable                      
    $ —   2   Less:  
Past Due
                          $ —           3      
Past Due Credits
                          $ —           4      
50% cross-agings
                          $ —           5      
Intercompany
                          $ —           6      
Foreign Accounts
                          $ —           7      
Government Accounts > $2.5MM
                  $ —           8      
COD Accounts
                          $ —           9      
Debit Memos
                          $ —           10      
Employee Sales
                          $ —           11      
Extended Terms >$2.5MM
                          $ —           12      
Samples/Demos
                          $ —           13      
Consignment/Guaranteed Sale
                          $ —           14      
Bankrupt/Doubtful Accounts
                          $ —           15      
Contra Accounts
                          $ —           16      
Anticipated Discounts
                          $ —           17      
> Concentration Limits
                          $ —           18      
Other Ineligibles
                          $ —           19      
Other Ineligibles
                          $ —           20      
Other Ineligibles
                          $ —                  
 
                                      21   Total Non Primes                    
      $ —          
 
                                      22   Total Eligible Accounts Receivable  
                        $ —          
 
                                          Advance Rates                        
    85 %        
 
                                      23   Allowable Accounts Receivable
Advances                           $ —          
 
                                      24   Less:  
Dilution Reserves
    2 %                           $ —   25      
Other Reserves
                                               
 
                                      26   Total Available Accounts Receivable
Advances Net of Reserves             $ —          
 
                                             
 
         
Wholesale
   
Retail
   
In-Transit
                 
 
                                  27   Total Inventory Calculation   $ —     $ —
    $ —     $ —   28   Less:  
Shrinkage
          $ —     $ —     $ —           29      
Discontinued Brands
          $ —     $ —     $ —           30      
Slow Moving Inventory
          $ —     $ —     $ —           31      
Small/Offsite
          $ —     $ —     $ —           32      
Lower of Cost or Market
          $ —     $ —     $ —           33      
Overcapitalized Freight
          $ —     $ —     $ —           34      
In-Transit Ineligibles
          $ —     $ —     $ —           35      
Unreconciled Variance
          $ —     $ —     $ —           36   Total Non Primes   $ —     $ —    
$ —     $ —                               37   Total Eligible Inventory   $ —  
  $ —     $ —     $ —                               38   Inventory Advance Rates
@ Cost     70 %     70 %     70 %         39   Eligible Inventory Advances per
Cost (In Transit Capped @ $25MM)     —       —       —     $ —   40   Appraised
Value — NOLV     76 %     100 %     76 %         41   Effective Advance Rate per
Appraisal (85% X NOLV)   85 %     65 %     85 %     65 %                        
            42   Eligible Inventory Advances per NOLV (In Transit Capped @
$25MM)     —       —       —     $ —   43   Lesser of Line 39 or Line 42        
                  $ —   44   Less:  
Unpaid Duty on Free Trade Inventory
    9.3 %                           $ —   45      
Unpaid Duty on In Transit Inventory
    9.3 %                           $ —   46      
Freight for In Transit Inventory
                                  $ —   47      
Gift Card Liability
                                  $ —   48      
Estimated Royalty to be paid
                                  $ —   49      
Other Reserve
                                  $ —   50      
Other Reserve
                                  $ —          
 
                                      51   Total Available Inventory Advances
Net of Reserves                           $ —          
 
                                      52   Seasonal Inventory Limit (from 5/1/xx
- 7/31/xx = $150MM; otherwise $125MM)                           $ 125,000,000  
       
 
                                      53   Allowable Inventory Advances (Lesser
of Line 51 and Line 52)                           $ —          
 
                                      54   Total Available (sum Line 26 and Line
53 - Cannot exceed $250MM)                           $ —   55   Less:  
Bank Products Reserve
                                  $ —   56      
Rent Reserves
                                  $ —   57      
Duty Payable
                                  $ —   58      
Royalty Payable
                                  $ —   59      
Other Reserves
                                  $ —          
 
                                      60   Maximum Advance Amount              
            $ —          
 
                                      61   Revolver Balance                    
            62   Letters of Credit and Acceptances (Maximum Amount = $50MM)    
                      $ —          
 
                                      63   Total Outstanding Advances          
                $ —          
 
                                      64   Total Availability/(Over-Advance)
           (Line 60 minus Line 63)                           $ —          
 
                                     

Additionally, the undersigned hereby certifies and represents and warrants to
the Lender Group on behalf of the Borrowers that (i) as of the date hereof, each
representation or warranty contained in or pursuant to any Loan Document, any
agreement, instrument, certificate, document or other writing furnished at any
time under or in connection with any Loan Document, and as of the effective date
of any advance, continuation or conversion requested above is true and correct
in all material respects (except to the extent any representation or warranty
expressly related to an earlier date), (ii) each of the covenants and agreements
contained in any Loan Document have been performed (to the extent required to be
performed on or before the date hereof or each such effective date), (iii) no
Default or Event of Default has occurred and is continuing on the date hereof,
nor will any thereof occur after giving effect to the request above, and
(iv) all of the foregoing is true and correct as of the effective date of the
calculations set forth above and that such calculations have been made in
accordance with the requirements of the Credit Agreement.

                  SKECHERS U.S.A., INC.,
a Delaware corporation, as Administrative Borrower
 
           
 
  By:        
 
     
 
   
 
  Name:        
 
     
 
   
 
  Title:        
 
     
 
   

 



--------------------------------------------------------------------------------



 



EXHIBIT B-2
FORM OF BANK PRODUCTS PROVIDER LETTER AGREEMENT
[Letterhead of Specified Bank Products Provider]
[Date]
Wells Fargo Foothill, LLC, as Agent
2450 Colorado Avenue
Suite 3000 West
Santa Monica, California 90404
Attention: Business Finance Division Manager
Fax No.: 310-453-7413
          Reference is hereby made to that certain Credit Agreement, dated as of
June 30, 2009 (as amended, restated, supplemented, or modified from time to
time, the “Credit Agreement”), by and among the lenders party thereto (such
lenders, together with their respective successors and assigns, are referred to
hereinafter each individually as a “Lender” and collectively as the “Lenders”),
WELLS FARGO FOOTHILL, LLC, a Delaware limited liability company, as a joint lead
arranger and administrative agent for the Lenders (together with its successors
and assigns in such capacity, “Agent”), SKECHERS U.S.A., INC., a Delaware
corporation (“Parent”), SKECHERS U.S.A., INC. II, a Delaware corporation
(“Skechers II”), SKECHERS BY MAIL, INC., a Delaware corporation (“Skechers
Mail”), 310 GLOBAL BRANDS, INC., a Delaware corporation (“310 Global; together
with Parent, Skechers II, and Skechers Mail, are referred to hereinafter each
individually as a “Borrower”, and individually and collectively, jointly and
severally, as the “Borrowers”), BANK OF AMERICA, N.A., as syndication agent, and
BANC OF AMERICA SECURITIES LLC, as a joint lead arranger. Capitalized terms used
herein but not specifically defined herein shall have the meanings ascribed to
them in the Credit Agreement.
          Reference is also made to that certain [describe the Bank Product
Agreement or Agreements] (the “Specified Bank Product Agreement [Agreements]”)
dated as of [                    ] by and between [Lender or Affiliate of
Lender] (the “Specified Bank Products Provider”) and [identify the Loan Party].
     1. Appointment of Agent. The Specified Bank Products Provider hereby
designates and appoints Agent, and Agent by its signature below hereby accepts
such appointment, as its representative under the Credit Agreement and the other
Loan Documents, and Specified Bank Products Provider and Agent each agree that
the provisions of Sections 15.1, 15.2, 15.3, 15.4, 15.6, 15.7, 15.8, 15.11(b),
15.12, 15.13, 15.14, and 15.15, including, as applicable, the defined terms
referenced therein (but only to the extent used therein), which govern the
relationship, and certain representations, acknowledgements, appointments,
rights, restrictions, and agreements, between the Agent, on the one hand, and
the Lenders or the Lender Group, on the other hand, shall, from and after the
date of this letter agreement also apply to and govern, mutatis mutandis, the
relationship between the Agent, on the one hand, and the Specified Bank Product
Provider with respect to the Bank Products provided pursuant to the Specified
Bank Product Agreement[s], on the other hand.
     2. Acknowledgement of Certain Provisions of Credit Agreement. The Specified
Bank Products Provider hereby acknowledges that it has reviewed the provisions
of Sections 2.4(b)(ii), 14.1, 15.9, 15.11, and 17.5 of the Credit Agreement,
including, as applicable, the defined terms referenced therein, and agrees to be
bound by the provisions thereof.

 



--------------------------------------------------------------------------------



 



     3. Reporting Requirements. On a monthly basis (not later than the 10th
Business Day of each calendar month) the Specified Bank Products Provider agrees
to provide Agent with a written report, in form and substance satisfactory to
Agent, detailing Specified Bank Products Provider’s reasonable determination of
the credit exposure of Parent and its Subsidiaries in respect of the Bank
Products provided by Specified Bank Products Provider pursuant to the Specified
Bank Products Agreement[s]. If Agent does not receive such written report within
the time period provided above, Agent shall be entitled to assume that the
reasonable determination of the credit exposure of Parent and its Subsidiaries
with respect to the Bank Products provided pursuant to the Specified Bank
Products Agreement[s] is zero. Specified Bank Products Provider acknowledges and
agrees that Agent shall be entitled to rely on the information in such reports
to establish the Bank Product Reserve and agrees that if such reports are not
delivered to Agent within the time period specified above, Agent shall be
entitled to implement a Bank Products Reserve in respect of the Bank Product
Obligations pursuant to the Specified Bank Products Agreement[s] equal to zero.
     4. Bank Product Obligations. From and after the delivery of this letter
agreement to Agent and the acknowledgement of this letter agreement by Agent,
the obligations and liabilities of Parent and its Subsidiaries to Specified Bank
Product Provider in respect of Bank Products evidenced by the Specified Bank
Product Agreement[s] shall constitute Bank Product Obligations and Specified
Bank Product Provider shall constitute a Bank Product Provider.
     5. Notices. All notices and other communications provided for hereunder
shall be given in the form and manner provided in Section 11 of the Credit
Agreement, and, if to Agent, shall be mailed, sent, or delivered to Agent in
accordance with Section 11 in the Credit Agreement, if to Administrative
Borrower or any other Borrower, shall be mailed, sent, or delivered to such
Borrower in accordance with Section 11 in the Credit Agreement, and, if to
Specified Bank Products Provider, shall be mailed, sent or delivered to the
address set forth below, or, in each case as to any party, at such other address
as shall be designated by such party in a written notice to the other party.

                 
 
  If to Specified Bank
Products Provider:                          
 
                             
 
                             
 
      Attn:        
 
      Fax No.  
 
   
 
         
 
   

     6. Miscellaneous. This letter agreement is for the benefit of the Agent,
the Specified Bank Products Provider, the Borrowers and each their respective
successors and assigns (including any successor agent pursuant to Section 15.9
of the Credit Agreement). In connection with any transfer or assignment by
Specified Bank Products Provider of any Specified Bank Products Agreement, the
assignees or transferees of Specified Bank Product Provider shall bind
themselves in a writing addressed to the Agent to the terms of this letter
agreement. Unless the context of this letter agreement clearly requires
otherwise, references to the plural include the singular, references to the
singular include the plural, the terms “includes” and “including” are not
limiting, and the term “or” has, except where otherwise indicated, the inclusive
meaning represented by the phrase “and/or.” This letter agreement is a Loan
Document. This letter agreement may be executed in any number of counterparts
and by different parties on separate counterparts. Each of such counterparts
shall be deemed to be an original, and all of such counterparts, taken together,
shall constitute but one and the same agreement. Delivery of an

 



--------------------------------------------------------------------------------



 



executed counterpart of this letter by telefacsimile or other means of
electronic transmission shall be equally effective as delivery of a manually
executed counterpart.
     7. Governing Law.
          (a) THE VALIDITY OF THIS LETTER AGREEMENT, THE CONSTRUCTION,
INTERPRETATION, AND ENFORCEMENT HEREOF, AND THE RIGHTS OF THE PARTIES HERETO
WITH RESPECT TO ALL MATTERS ARISING HEREUNDER OR RELATED HERETO SHALL BE
DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.
          (b) THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN
CONNECTION WITH THIS LETTER AGREEMENT SHALL BE TRIED AND LITIGATED ONLY IN THE
STATE COURTS, AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, FEDERAL COURTS,
LOCATED IN THE COUNTY OF NEW YORK, STATE OF NEW YORK. EACH BORROWER, SPECIFIED
BANK PRODUCTS PROVIDER, AND AGENT WAIVE, TO THE EXTENT PERMITTED UNDER
APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON
CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN
ACCORDANCE WITH THIS SECTION 7(b).
          (c) TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, EACH BORROWER,
SPECIFIED BANK PRODUCTS PROVIDER, AND AGENT HEREBY WAIVE THEIR RESPECTIVE RIGHTS
TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF
THIS LETTER AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREIN, INCLUDING
CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR
STATUTORY CLAIMS. EACH BORROWER, SPECIFIED BANK PRODUCTS PROVIDER, AND AGENT
REPRESENTS THAT EACH HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY
WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE
EVENT OF LITIGATION, A COPY OF THIS LETTER AGREEMENT MAY BE FILED AS A WRITTEN
CONSENT TO A TRIAL BY THE COURT.
[signature pages to follow]



 



--------------------------------------------------------------------------------



 



                  Sincerely,    
 
                [SPECIFIED BANK PRODUCTS PROVIDER]    
 
           
 
  By:        
 
     
 
   
 
  Name:        
 
     
 
   
 
  Title:        
 
     
 
   



 



--------------------------------------------------------------------------------



 



Acknowledged, accepted, and agreed
as of the date first written above:
SKECHERS U.S.A., INC., a Delaware
corporation, as Administrative Borrower

         
By:
       
Name:
 
 
   
Title:
 
 
   
 
 
 
   

 



--------------------------------------------------------------------------------



 



Acknowledged, accepted, and
agreed as of                     , 20___:
WELLS FARGO FOOTHILL, LLC,
a Delaware limited liability company,
as Agent

         
By:
       
Name:
 
 
   
Title:
 
 
   
 
 
 
   

 



--------------------------------------------------------------------------------



 



EXHIBIT B-3
FORM OF BAILEE AND AGENCY AGREEMENT
                     __, 20__
[Name of Bailee]
                                        
                                        
                                        
Attn:                     
Dear Sir/Madam:
          Reference is hereby made to that certain Credit Agreement, dated as of
June 30, 2009 (as amended, restated, supplemented, or modified from time to
time, the “Credit Agreement”), by and among the lenders party thereto (such
lenders, together with their respective successors and permitted assigns, are
referred to hereinafter each individually as a “Lender” and collectively as the
“Lenders”), WELLS FARGO FOOTHILL, LLC, a Delaware limited liability company, as
a joint lead arranger and administrative agent for the Lenders (“Agent”),
SKECHERS U.S.A., INC., a Delaware corporation (“Parent”), SKECHERS U.S.A., INC.
II, a Delaware corporation (“Skechers II”), SKECHERS BY MAIL, INC., a Delaware
corporation (“Skechers Mail”), 310 GLOBAL BRANDS, INC., a Delaware corporation
(“310 Global; together with Parent, Skechers II, and Skechers Mail, are referred
to hereinafter each individually as a “Borrower”, and individually and
collectively, jointly and severally, as the “Borrowers”) and BANK OF AMERICA,
N.A., as syndication agent, and BANC OF AMERICA SECURITIES LLC, as a joint lead
arranger. Capitalized terms used herein but not specifically defined herein
shall have the meanings ascribed to them in the Credit Agreement.
          You (“[BAILEE NAME]”) act as each Borrower’s agent for the purpose of
taking possession of goods and inventory, including goods which are represented
by bills of lading and/or other documents of title (“Documents”). Agent has
requested that you act as its bailee and agent for the limited purpose of
perfecting and protecting the interest of Agent in such Documents and in such
goods, and you have agreed to do so.
          1. Acknowledgement and Appointment of [BAILEE NAME] as Agent and
Bailee. [BAILEE NAME] acknowledges to Agent and each Borrower that (a) it acts
as each Borrower’s agent and bailee for the purposes of receiving, retaining,
and holding possession of Documents for goods and for receiving, retaining, and
holding possession of goods, including goods for which such Documents have been
issued, and (b) it receives, retains, and holds possession of such goods and
Documents in its capacity as agent and bailee for the benefit of each applicable
Borrower. [BAILEE NAME] is hereby appointed as agent and bailee for the Agent to
receive, retain and hold possession of any and all goods and Documents
heretofore or at any time hereafter acquired by any Borrower and which are
received by [BAILEE NAME] (such goods, Documents and other property,
collectively, the “Property”), and [BAILEE NAME] hereby accepts such appointment
and agrees to receive, hold, and retain possession of all such Property for and
on behalf of the Agent, such receipt, holding, and retention of possession of
the

 



--------------------------------------------------------------------------------



 



Property being for the purpose of perfecting and preserving Agent’s security
interests in the Property by possession. [BAILEE NAME] acknowledges Agent’s
security interest in the Property and acknowledges that [BAILEE NAME] holds
possession of the Property, in its capacity as agent and bailee for the benefit
of Agent, irrespective of whether or not Agent is named consignee in any
associated Document. In connection with the foregoing, [BAILEE NAME] will note
the security interests of Agent in the Property on [BAILEE NAME]’s books and
records.
          2. Delivery of Documents; Release of Goods. Until [BAILEE NAME]
receives written notification in the form attached hereto as Exhibit A from
Agent (“Notice”) that an Event of Default has occurred and is continuing under
the Credit Agreement, [BAILEE NAME] is authorized by Agent to, and [BAILEE NAME]
may:
               a. deliver (i) if [BAILEE NAME] is not the issuing carrier, the
Documents to the issuing carrier or to its agent (who shall act on [BAILEE
NAME]’s behalf as [BAILEE NAME]’s sub-agent hereunder) for the purpose of
permitting the applicable Borrower to obtain possession or control of the
Property subject to such Documents; (ii) if [BAILEE NAME] is the issuing
carrier, the Documents to itself or to its agent (who shall act on [BAILEE
NAME]’s behalf as [BAILEE NAME]’s sub-agent hereunder) for the purpose of
permitting the applicable Borrower to obtain possession or control of the
Property subject to such Documents; and (iii) the Property to a Borrower, in
each instance as directed by a Borrower;
               b. execute documents on Agent’s behalf with respect to Property
(i) in order to release such Property to a Borrower for the purpose of (y) the
ultimate sale of exchange of such Property or (z) loading, unloading, storing,
shipping, transshipping, manufacturing, processing, or otherwise dealing with
the Property in a manner preliminary to the sale or exchange of the Property,
provided that such authorization pursuant to this clause (i) shall be limited to
those acts necessary to cause such release, and (ii) which [BAILEE NAME] deems
reasonably necessary to perfect or protect Agent’s security interest in such
Property; provided, however, in each case [BAILEE NAME] shall not have the
authority to create any obligations or liabilities on Agent’s behalf.
          3. The Borrowers hereby confirm to [BAILEE NAME] that [BAILEE NAME]
should follow instructions from Agent as provided herein, even if such
instructions are contrary to any instructions given (whether previously or
subsequently) by the Borrowers to [BAILEE NAME]. The Borrowers hereby further
agree to indemnify [BAILEE NAME] from and to hold [BAILEE NAME] harmless against
any loss, cost or expense that [BAILEE NAME] may sustain or incur in acting upon
instructions from Agent which [BAILEE NAME] believes in good faith to be
instructions from Agent.
          4. Notice from Agent to Follow Agent’s Instructions. Upon [BAILEE
NAME]’s receipt of a Notice from Agent, [BAILEE NAME] shall thereafter follow
solely the instructions of Agent concerning the disposition of the Property and
will not follow any instructions of any Borrower or any other person concerning
the same.
          5. Limited Authority. [BAILEE NAME]’s sole authority as the agent and
bailee for Agent is to receive, hold, and maintain possession of the Property on
behalf of Agent and to follow the instructions of Agent as provided herein.
Except as may be specifically

-2-



--------------------------------------------------------------------------------



 



authorized and instructed by Agent, [BAILEE NAME] shall have no authority as the
agent and bailee of Agent to undertake any other action or to enter into any
other commitments on behalf of Agent.
          6. Expenses. Agent shall not be obligated to compensate [BAILEE NAME]
for serving as agent and bailee hereunder, nor shall Agent be responsible for
any fees, expenses, customs, duties, taxes, or other charges relating to the
Property. [BAILEE NAME] acknowledges that the Borrowers are solely responsible
for payment of any compensation and charges which are to any Borrower’s account
in accordance with any agreement between [BAILEE NAME] and any of the Borrowers.
The Borrowers are further responsible for paying any fees, expenses, customs
duties, taxes, or other charges which are, or may, accrue, to the account of the
Property in accordance with any agreement between [BAILEE NAME] and any of the
Borrowers. Agent, at Agent’s sole option, may authorize [BAILEE NAME] to perform
specified services on behalf of Agent, at reasonable mutually agreed rates of
compensation, which shall be to Agent’s account and payable to [BAILEE NAME] by
Agent (provided, however, such payment shall not affect any obligation of the
Borrowers to reimburse Agent for any such reasonable compensation or other
reasonable, out-of-pocket costs or expenses incurred by Agent).
          7. Term.
               a. Upon (i) payment in full of the Obligations (other than
unasserted contingent indemnification Obligations) and other than any Bank
Product Obligations that, at such time, are allowed by the applicable Bank
Product Provider to remain outstanding and that are not required by the
provisions of the Credit Agreement to be repaid or cash collateralized in
accordance with the provisions of the Credit Agreement and (ii) the expiration
or termination of the Commitments, this letter agreement ( “Agreement”) will
terminate automatically, without any further action by any party hereto.
               b. In the event that [BAILEE NAME] desires to terminate this
Agreement, [BAILEE NAME] shall furnish Agent with sixty (60) days prior written
notice of [BAILEE NAME]’s intention to do so. During such 60-day period (which
may be shortened by notice to [BAILEE NAME] by Agent), [BAILEE NAME] shall
continue to serve as agent and bailee hereunder. [BAILEE NAME] shall also
cooperate with Agent and execute all such documentation and undertake all such
action as may be reasonably required by Agent in connection with such
termination. Such notice shall be given to the following address (or to such
other address, written notice of which is given [BAILEE NAME] by or on behalf of
Agent):
Wells Fargo Foothill, LLC, as Agent
2450 Colorado Avenue
Suite 3000 West
Santa Monica, California 90404
Attn: Business Finance Division Manager
Fax No.: 310-453-7413
               c. Except as provided in Section 7(b) above, this Agreement shall
remain in full force and effect until [BAILEE NAME] receives written
notification from Agent of the termination of [BAILEE NAME]’s responsibilities
hereunder.

-3-



--------------------------------------------------------------------------------



 



          8. Governing Law.
               a. THE VALIDITY OF THIS AGREEMENT, THE CONSTRUCTION,
INTERPRETATION, AND ENFORCEMENT HEREOF, AND THE RIGHTS OF THE PARTIES HERETO
WITH RESPECT TO ALL MATTERS ARISING HEREUNDER OR RELATED HERETO SHALL BE
DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.
               b. THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN
CONNECTION WITH THIS AGREEMENT SHALL BE TRIED AND LITIGATED ONLY IN THE STATE
COURTS, AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, FEDERAL COURTS, LOCATED
IN THE COUNTY OF NEW YORK, STATE OF NEW YORK; PROVIDED, HOWEVER, THAT ANY SUIT
SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT
AGENT’S OPTION, IN THE COURTS OF ANY JURISDICTION WHERE AGENT ELECTS TO BRING
SUCH ACTION OR WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND. EACH
BORROWER, [BAILEE NAME], AND AGENT WAIVE, TO THE EXTENT PERMITTED UNDER
APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON
CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN
ACCORDANCE WITH THIS SECTION 8(B).
               c. TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, EACH
BORROWER, [BAILEE NAME], AND AGENT HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A
JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS
AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREIN, INCLUDING CONTRACT
CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR
STATUTORY CLAIMS. EACH BORROWER, [BAILEE NAME], AND AGENT REPRESENT THAT EACH
HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY
TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF
LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A
TRIAL BY THE COURT.
          9. [BAILEE NAME] agrees and acknowledges that it does not have, and in
no event will it assert, as against Agent, any lien, right of distraint or levy,
right of offset, claim, deduction, counterclaim, security or other interest in
any Property now or hereafter located on any of its premises or in its
possession or control, including any of the foregoing which might otherwise
arise or exist in [BAILEE NAME]’s favor pursuant to any agreement, common law,
statute or otherwise; provided, however, that, the foregoing shall not
invalidate any non-consensual lien provided by applicable law up to the amount
of any costs, fees, freight charges, storage costs, or other charges or expenses
incurred or paid by [BAILEE NAME] with respect to Property then in the
possession of [BAILEE NAME], for which [BAILEE NAME] has not received payment,
but not for any amount owed on account of any other Property, item or matter.
[BAILEE NAME] represents and warrants that it does not know of any security
interest or other claim with respect to such Property, other than the security
interest in favor of Agent.
          10. [BAILEE NAME] further agrees to allow Agent and its agents to
enter upon its premises during business hours for (i) the purpose of examining
or making copies of any

-4-



--------------------------------------------------------------------------------



 



books and records related thereto; and (ii) upon receipt of a Notice, removing,
taking possession of or otherwise dealing with any Property at any time in its
possession.
          11. [BAILEE NAME] understands that Agent is relying upon this
Agreement in connection with the financing arrangements provided to the
Borrowers in the Credit Agreement. This Agreement shall be binding upon [BAILEE
NAME]’s successors and assigns and shall inure to the benefit of Agent’s
successors and assigns. Each of the Lenders (including the Issuing Lenders) and
each of the Bank Product Providers shall be deemed to be an intended third party
beneficiary of this Agreement.
          12. The Borrowers agree to reimburse [BAILEE NAME] for all reasonable,
documented, out-of-pocket costs and expenses incurred by [BAILEE NAME] as a
direct result of [BAILEE NAME]’s compliance with the instructions of Agent as to
the disposition of the Property.
          13. The Borrowers hereby authorize [BAILEE NAME] to release to Agent
any and all information, including, without limitation, confidential information
relating to the shipments of Property to the Borrowers.
          14. Unless the context of this Agreement clearly requires otherwise,
references to the plural include the singular, references to the singular
include the plural, the terms “includes” and “including” are not limiting, and
the term “or” has, except where otherwise indicated, the inclusive meaning
represented by the phrase “and/or.”
[signature pages to follow]

-5-



--------------------------------------------------------------------------------



 



          If the foregoing correctly sets forth our understanding, please
indicate [BAILEE NAME]’s assent below following which this letter will take
effect as a sealed instrument.

                  Very Truly Yours,
 
                SKECHERS U.S.A., INC.,
a Delaware corporation, as a Borrower
 
           
 
  By:        
 
     
 
   
 
  Name:        
 
     
 
   
 
  Title:        
 
     
 
   
 
                SKECHERS U.S.A., INC. II,
a Delaware corporation, as a Borrower
 
           
 
  By:        
 
     
 
   
 
  Name:        
 
     
 
   
 
  Title:        
 
     
 
   
 
                SKECHERS BY MAIL, INC.,
a Delaware corporation, as a Borrower
 
           
 
  By:        
 
     
 
   
 
  Name:        
 
     
 
   
 
  Title:        
 
                310 GLOBAL BRANDS, INC.,
a Delaware corporation, as a Borrower
 
           
 
  By:        
 
     
 
   
 
  Name:        
 
     
 
   
 
  Title:        

 



--------------------------------------------------------------------------------



 



                  WELLS FARGO FOOTHILL, LLC,
a Delaware limited liability company, as Agent
 
           
 
  By:        
 
     
 
   
 
  Name:        
 
     
 
   
 
  Title:        
 
     
 
   

 



--------------------------------------------------------------------------------



 



Accepted and agreed to
as of the date first above written:
[BAILEE NAME],
a                                          

         
By:
       
 
 
 
   
Name:
       
 
 
 
   
Title:
       
 
 
 
   

 



--------------------------------------------------------------------------------



 



EXHIBIT A
                     ___,                     
[Name of Bailee]
                                        
                                        
                                        
Attn:                     
Fax No.:                     
          Re: Skechers U.S.A., Inc.
Dear [Mr.] [Ms.]                     :
     Reference is made to that certain Bailee and Agency Agreement, dated as of
                     ___, 2009, by and among the SKECHERS U.S.A., INC., a
Delaware corporation (“Parent”), SKECHERS U.S.A., INC. II, a Delaware
corporation (“Skechers II”), SKECHERS BY MAIL, INC., a Delaware corporation
(“Skechers Mail”), and 310 GLOBAL BRANDS, INC., a Delaware corporation (“310
Global; together with Parent, Skechers II, and Skechers Mail, are referred to
hereinafter each individually as a “Borrower”, and individually and
collectively, jointly and severally, as the “Borrowers”), Wells Fargo Foothill,
LLC, as the arranger and administrative agent for the Lenders (“Agent”) and
[Name of Bailee], a                      (“[BAILEE NAME]”) (the “Agreement”).
Capitalized terms not expressly defined herein shall have the same meanings as
assigned to those terms in the Agreement.
     Notice is hereby given to [BAILEE NAME] by Agent that an Event of Default
under the Credit Agreement has occurred and is continuing. [BAILEE NAME] is to
immediately cease complying with the Borrowers’ and any other person’s
instructions (other than instructions from Agent) with respect to the Property.

                  Very truly yours,
 
                WELLS FARGO FOOTHILL, LLC,
a Delaware limited liability company, as Agent
 
           
 
  By:        
 
     
 
   
 
  Name:        
 
     
 
   
 
  Title:        
 
     
 
   

cc: Skechers U.S.A., Inc.

 



--------------------------------------------------------------------------------



 



EXHIBIT C-1
FORM OF COMPLIANCE CERTIFICATE
[on Parent’s letterhead]

To:   Wells Fargo Foothill, LLC, as Agent
under the below referenced Credit Agreement
2450 Colorado Avenue
Suite 3000 West
Santa Monica, California 90404
Attn: Business Finance Division Manager

          Re: Compliance Certificate dated                     
Ladies and Gentlemen:
          Reference is made to that certain CREDIT AGREEMENT (the “Credit
Agreement”) dated as of June 30, 2009, by and among the lenders identified on
the signature pages thereof (such lenders, together with their respective
successors and permitted assigns, are referred to hereinafter each individually
as a “Lender” and collectively as the “Lenders”), WELLS FARGO FOOTHILL, LLC, a
Delaware limited liability company, as a joint lead arranger and administrative
agent for the Lenders (“Agent”), BANK OF AMERICA, N.A., as syndication agent,
BANC OF AMERICA SECURITIES LLC, as a joint lead arranger, SKECHERS U.S.A., INC.,
a Delaware corporation (“Parent”), and each of Parent’s Subsidiaries identified
on the signature pages thereof (such Subsidiaries, together with Parent, are
referred to hereinafter each individually as a “Borrower”, and individually and
collectively, jointly and severally, as the “Borrowers”). Capitalized terms used
in this Compliance Certificate have the meanings set forth in the Credit
Agreement unless specifically defined herein.
          Pursuant to Schedule 5.1 of the Credit Agreement, the undersigned
officer of Parent hereby certifies that:
          1. The financial information of Parent and its Subsidiaries furnished
in Schedule 1 attached hereto, has been prepared in accordance with GAAP (except
for year-end adjustments and the lack of footnotes), and fairly presents in all
material respects the financial condition of Parent and its Subsidiaries.
          2. Such officer has reviewed the terms of the Credit Agreement and has
made, or caused to be made under his/her supervision, a review in reasonable
detail of the transactions and condition of Parent and its Subsidiaries during
the accounting period covered by the financial statements delivered pursuant to
Schedule 5.1 of the Credit Agreement.
          3. Such review has not disclosed the existence on and as of the date
hereof, and the undersigned does not have knowledge of the existence as of the
date hereof, of any event or condition that constitutes a Default or Event of
Default, except for such conditions or events listed on Schedule 2 attached
hereto, specifying the nature and period of existence thereof and what action
Parent and its Subsidiaries have taken, are taking, or propose to take with
respect thereto.
          4. The representations and warranties of Parent and its Subsidiaries
set forth in the Credit Agreement and the other Loan Documents are true and
correct in all material respects on and as of the

 



--------------------------------------------------------------------------------



 



date hereof (except to the extent they relate to a specified date), except as
set forth on Schedule 3 attached hereto.
          5. [Parent and its Subsidiaries are in compliance with the applicable
covenants contained in Section 7 of the Credit Agreement as demonstrated on
Schedule 4 hereof.]1
          Pursuant to Schedule 5.2 of the Credit Agreement, the undersigned
officer of Parent hereby certifies that:
          [6. Attached hereto on Schedule 5 hereof is a true, correct, and
complete listing of all material registered trademarks, trade names, copyrights,
patents, and licenses acquired by Parent or any of its Subsidiaries not included
on Schedule 4.13 as of [the Closing Date] or [the most recently delivered update
to Schedule 4.13 pursuant to Schedule 5.2].2
          [7. Attached hereto on Schedule 6 hereof is a reasonably detailed
description of the Material Contracts entered into by Parent or any of its
Subsidiaries not included on Schedule 4.17 as of [the Closing Date] or [the most
recently delivered update to Schedule 4.17 pursuant to Schedule 5.2].3
 

1   To be included for each fiscal quarter ended immediately preceding the date
on which any Financial Covenant Period commences, each fiscal quarter ended
during such Financial Covenant Period, and each fiscal quarter during which any
Financial Covenant Period was in effect.   2   To be included if any written
notice is required to be delivered by the Borrowers to Agent pursuant to
Section 4.13 of the Credit Agreement.   3   To be included if any written notice
is required to be delivered by the Borrowers to Agent pursuant to Section 4.17
of the Credit Agreement.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Compliance Certificate is executed by the
undersigned this                      day of                     ,
                    .

                  SKECHERS U.S.A., INC., a Delaware corporation, as Parent
 
           
 
  By:        
 
     
 
   
 
  Name:        
 
     
 
   
 
  Title:        
 
     
 
   

 



--------------------------------------------------------------------------------



 



SCHEDULE 1
Financial Information

 



--------------------------------------------------------------------------------



 



SCHEDULE 2
Default or Event of Default

 



--------------------------------------------------------------------------------



 



SCHEDULE 3
Representations and Warranties

 



--------------------------------------------------------------------------------



 



SCHEDULE 4
Financial Covenants
1. Fixed Charge Coverage Ratio.
          Parent’s and its Subsidiaries’ Fixed Charge Coverage Ratio, measured
as of the last day of the four fiscal quarter period for the quarter period
ending                     ,                      is ___:1.0, which ratio [is/is
not] greater than or equal to the ratio set forth in Section 7.1 of the Credit
Agreement for the corresponding period.

 



--------------------------------------------------------------------------------



 



[SCHEDULE 5
Intellectual Property]

 



--------------------------------------------------------------------------------



 



[SCHEDULE 6
Material Contracts]

 



--------------------------------------------------------------------------------



 



EXHIBIT L-1
FORM OF LIBOR NOTICE
Wells Fargo Foothill, LLC, as Agent
under the below referenced Credit Agreement
2450 Colorado Avenue
Suite 3000 West
Santa Monica, California 90404
Ladies and Gentlemen:
          Reference hereby is made to that certain Credit Agreement, dated as of
June 30, 2009 (the “Credit Agreement”), among SKECHERS U.S.A., INC., a Delaware
corporation (“Parent”), each of Parent’s Subsidiaries identified on the
signature pages thereof (such Subsidiaries, together with Parent, are referred
to hereinafter each individually as a “Borrower”, and individually and
collectively, jointly and severally, as the “Borrowers”), the lenders signatory
thereto (the “Lenders”), WELLS FARGO FOOTHILL, LLC, a Delaware limited liability
company, as a joint lead arranger and administrative agent for the Lenders
(“Agent”), BANK OF AMERICA, N.A., as syndication agent, and BANC OF AMERICA
SECURITIES LLC, as a joint lead arranger. Capitalized terms used herein and not
otherwise defined herein shall have the meanings ascribed to them in the Credit
Agreement.
          This LIBOR Notice represents Borrowers’ request to elect the LIBOR
Option with respect to outstanding Advances in the amount of
$                     (the “LIBOR Rate Advance”)[, and is a written confirmation
of the telephonic notice of such election given to Agent].
          The LIBOR Rate Advance will have an Interest Period of [1], [2], [3]
month(s) commencing on                     .
          This LIBOR Notice further confirms Borrowers’ acceptance, for purposes
of determining the rate of interest based on the LIBOR Rate under the Credit
Agreement, of the LIBOR Rate as determined pursuant to the Credit Agreement.
          Administrative Borrower represents and warrants that (i) as of the
date hereof, each representation or warranty contained in or pursuant to any
Loan Document or any agreement, instrument, certificate, document or other
writing furnished at any time under or in connection with any Loan Document, and
as of the effective date of any advance, continuation or conversion requested
above, is true and correct in all material respects (except to the extent any
representation or warranty expressly related to an earlier date), (ii) each of
the covenants and agreements contained in any Loan Document have been performed
(to the extent required to be performed on or before the date hereof or each
such effective date), and (iii) no Default or Event of Default has occurred and
is continuing on the date hereof, nor will any thereof occur after giving effect
to the request above.

 



--------------------------------------------------------------------------------



 



Wells Fargo Foothill, LLC, as Agent
Page 2

             
 
  Dated:        
 
     
 
   
 
                SKECHERS U.S.A., INC., a Delaware corporation, as Administrative
Borrower
 
           
 
  By:        
 
     
 
   
 
  Name:        
 
     
 
   
 
  Title:        
 
     
 
   

Acknowledged by:
WELLS FARGO FOOTHILL, LLC,
a Delaware limited liability company, as Agent

         
By:
       
 
 
 
   
Name:
       
 
 
 
   
Title:
       
 
 
 
   

 



--------------------------------------------------------------------------------



 



Schedule A-1
Agent’s Account
     An account at a bank designated by Agent from time to time as the account
into which Borrower shall make all payments to Agent for the benefit of the
Lender Group and into which the Lender Group shall make all payments to Agent
under this Agreement and the other Loan Documents; unless and until Agent
notifies Administrative Borrower and the Lender Group to the contrary, Agent’s
Account shall be that certain deposit account bearing account number [*] and
maintained by Agent with JPMorgan Chase Bank, New York, New York, ABA # [*].
 

*   Confidential Portions Omitted and Filed Separately with the Commission.

 



--------------------------------------------------------------------------------



 



Schedule A-2
Authorized Persons
Robert Greenberg
Michael Greenberg
David Weinberg
Frederick Schneider
Philip Paccione

 



--------------------------------------------------------------------------------



 



Schedule C-1
Commitments

          Lender   Commitment  
Wells Fargo Foothill, LLC
  $ 72,500,000  
Bank of America, N.A.
  $ 55,000,000  
CIT Bank
  $ 27,500,000  
U.S. Bank National Association
  $ 22,500,000  
Union Bank, N.A.
  $ 20,000,000  
PNC Bank, N.A.
  $ 20,000,000  
HSBC Business Credit (USA) Inc.
  $ 20,000,000  
Capital One Leverage Finance Corporation
  $ 12,500,000  
 
     
All Lenders
  $ 250,000,000  
 
     

 



--------------------------------------------------------------------------------



 



Schedule D-1
Designated Account
Account number [*] of Administrative Borrower maintained with Administrative
Borrower’s Designated Account Bank, or such other deposit account of
Administrative Borrower (located within the United States) that has been
designed as such, in writing, by Administrative Borrower to Agent.
“Designated Account Bank” means Bank of America, whose office is located at 675
Anton Blvd., 2nd Floor, Costa Mesa, CA 92626, and whose ABA number is [*].
 

*   Confidential Portions Omitted and Filed Separately with the Commission.

 



--------------------------------------------------------------------------------



 



Schedule E-1
Eligible Inventory Locations
Domestic warehouse locations
The following warehouse locations are all leased by Skechers U.S.A., Inc. from
third parties with the exception of 1670 Champagne Avenue, which is leased from
Yale Investments, LLC.

  1.   4100 East Mission Blvd., Ontario, CA 91761     2.   1670 Champagne Ave.,
Ontario, CA 91761     3.   1661 S. Vintage Ave., Ontario, CA 91761     4.   1777
S. Vintage Ave., Ontario, CA 91761     5.   2120 S. Archibald Ave., Ontario, CA
91761

Domestic retail store locations
See attached list of domestic stores, which includes three stores (nos. 243, 274
and 286) that are expected to open within the next three months. All of the
domestic retail store locations are leased by Skechers U.S.A., Inc.

 



--------------------------------------------------------------------------------



 



(IMAGE) [v55961a5596101a.gif]

SKECHERS Domestic Store Listing STORE NO STORE TYPE SQ.FT. LOCATION NAME ADDRESS
CITY STATE ZIP PHONE FAX OPEN DATE EXP. PATE 1 C 2,200 Manhattan Beach 1121
Manhattan Ave Manhattan Beach CA 90266 310.318.3116 310.406.2946 6/1/96 2/15/10
2 WHS 10,140 Gardens 19000 S. Vermont Avenue Gardena CA 90248 310.327.4SOO
310.327.5274 9/1/95 8/31/10 4R OTL 4,490 Oamarillo Promenade 620 Ventura Blvd.
#1311 Camarilla CA 93010 809.388.1029 805.388.9603 4/23/09 1/31/20 5 C 1,531
Gallerta at South Bay 1815 Hawthorne Blvd. Space #112 RedondoBeach CA 90278
310.370.7789 310.370.0490 6/1/96 6/30/16 OTL 2,768 Ontario Mills Outlet Mall 1
Mills Circle, Space #202 Ontario CA 91764 909.484.8733 909.484.8S25 11/1/96
1/31/17 OTL 2,375 Gilroy Premium Outlets 6300 Arroyo Circle, Space #BO£0 Gllroy
CA 95020 408.847.6485 408.847.6685 3/28/97 3/31/17 9 C 3,422 Sunvalley Mall 129B
Sunvalley Mall, Space #E206 Concord CA 94520 925.691.5877 926.691.5878 7/1/97
1/31/11 10R OTL 4,001 Arizona Mills 5000 Arizona MIH* Circle, Space #250 Tempo
AZ 85282 480.755.7888 480.755.1261 6/28/07 4/30/17 11 OTL 2,300 WoodBury Common
877 Grapevine Court Central Valley NY 10917 845.928.1459 845.928.1456 3/27/98
1/31/19 Premium outlets 12 C 1,562 Garden State Plaza 1 Garten State Plaza,
#1230 Paramus NJ 07652 201.291.4128 201.291.4134 8/16/97 1/31/18 16R OTL 6,000
Tanger Outlet. Rlverhead II RIverhead NY 11901 631.369.5625 631.369.3906 8/7/03
1/31/13 18R C 3,106 Beverly Center 8500 Beverly Blvd, Space #643 Los Angeles CA
90048 310.652.5185 310.652.5037 4/30/03 1/31/13 19 OTL 3,197 Mllpltas Mills 498
Great Mall Drive Mllpltaa CA 9503S 408.719.8155 408.719.8265 4/1/98 4/30/10 21R
C 2,019 Irvine Spectrum 71 Fortune Drive, Space #852 Irvine CA 92618
949,450.0994 949.460.0995 5/1/08 4/30/18 22 C 2,093 The Block at Orange 20 City
Blvd. J3, Space #312 Orange CA 92868 714.978.2951 714.939.6979 11/19/98 1/31/19

 



--------------------------------------------------------------------------------



 



(IMAGE) [v55961a5596102a.gif]

STORE NO STORE TYPE SQ.FT. LOCATION NAME ADDRESS CITY STATE ZIP PHONE FAX OPEN
DATE EXP. PATE 23 WHS 11,0110 Tarzana 18143 Ventura Blvd. Taizana CA 91356
818.346.1024 818.345.0662 5/1/98 1/31/13 OTL 3,000 Village Premium 1 premium
Outlets Blvd., #165 Wrentnam MA 02093 SOS.384.8001 508.384.1418 5/22/98 5/31/15
WHS 5,600 Anaheim 1195 N. State College Blvd. Anaheim CA 92806 714.9S6.2477
714.966.2506 8/1/98 7/31/13 WHS 9,110 Van Nuys 6426 Van Nuys Blvd. Van Nuys CA
91401 818.989.2183 818.989.2171 6/1/98 6/25/13 OTL 1,898 Waikele Premium Outlets
94-792 Lumalna Street, Bldg. 2, #213 Waipahu HI 96797 808.680.9711 808.680.9239
7/23/98 7/31/15 29R C 1,972 Bridgewater Commons 400 Commons Way, Space #3475
Bridgewater NJ 08807 908.68S.5808 908.252.1779 11/21/08 9/30/18 30 OTL 3,166
Fashion Outlets 32100 Las Vegas Blvd., Space #432 Primm NV 89019 702.874.1890
702.874.1895 7/15/98 1/31/19 31R C 3,194 The Oaks 332 W. Hlcrest Drive, Space
#L005 Thousand Oaks CA 91360 80S.557.0166 80S.5S7.026S 6/27/08 6/30/18 .32 C
1,995 Bayside Marketplace 401 Blscayne Blvd. Space #2250 Miami FL 33132
305.358.3583 305.358.8790 10/1/98 7/31/09 36 OTL 2,970 Dolphin Mall 11401 N.W.
12th Street, Space #121 Miami FL 33172 305.591.2667 305.591.3017 3/3/01 2/28/19
38 C 1,982 Qlendale Galleria 2234 Glendale Gallerla Glendate CA 91210
818.E43.0741 818.543.0744 9/1/98 1/31/11 WHS 7,100 San Diego 4476 Mission Blvd.,
Space #A San Diego CA 92109 858.581.6010 858.S81.6222 12/1/98 1/31/12 OTL 4,073
Katy Mills 28500 Katy Freeway, Space #671 Katy TX 77494 281.644.6500
281.644.6501 10/28/99 1/31/10 OTL 3,846 Concord Mills 8111 Concord Mills Blvd.,
Space #634 Concord NC 28027 704.979.8333 704.979.8330 9/16/99 1/31/18 43 C 4,261
Universal City Walk 1000 Universal Canter Dr., Space #V118 Universal City CA
91608 818.762.9688 818.762.9317 3/25/00 3/16/15 WHS 10,317 Norwalk 11033 E.
Rosecrans Blvd., Space #A Norwalk CA 90650 5S2.868.7747 562.868.6647 4/1/99
4/22/10 WHS 10,400 El Monte 12017 E. Garvey Avenue, Space #A B Monte CA 91733
626.464.3600 626.464.3657 10/1/99 10/31/09

 



--------------------------------------------------------------------------------



 



(IMAGE) [v55961a5596103a.gif]

STORE NO STORE TYPE SQ.FT. LOCATION NAME ADDRESS CITY STATE ZIP PHONE FAX OPEN
DATE EXP. PATE OTL 2,914 Jersey Gardens Metro Mall 651 Kapkowskl Blvd., Space
#2061 Elizabeth NJ 07201 908.820.8825 908.820.882E 12/4/99 1/31/10 OTL 3,682
Opry Mills 428 Opry Mills Drive, #230 Nashville TN 37214 615.514.6700
615.614.6701 6/14/00 1/31/11 48 C 4,724 New York 140 W. 34th Street New York NY
10001 646.473.0490 646.473.0491 6/4/00 6/30/17 OTL 3,817 Orlando Premium Outlets
8200 Vhieland Ave., Space #1229 Orlando FL 32821 407.477.0029 407.477.0031
6/8/00 6/30/10 OTL 4,272 Arundel Mills 7000 Arundel Mills Circle Hanover MO
21076 443.755.8888 443.755.888S 11/17/00 1/31/11 OTL 9,000 Las Americas 4345
Camino de la Plaza, #330 San Diego CA 92173 619.934.7340 619334.7342 11/16/01
11/30/13 OTL 3,800 Franklin Hills 1701 Franklin Mills Circle, #202 Philadelphia
PA 19154 215.501.0710 215.501.0713 7/26/01 1/31/12 OTL 2,011 Desert Hills
Premium Outlets 48400 Semlnole Drive, #408 Cabazon CA 92230 951.922.9301
961.922.0852 6/29/00 5/31/15 WHS 8,932 Westhelmer Square Center 6518 Westneimer
Road Houston TX 77057 713.977.1174 713.977.1386 8/2/02 1/31/13 OTL 2,389 Folsom
Premium Outlets 13000FolsomBlvd.,#1215 Folsom CA 95630 916.608.2209 916.608.2216
8/17/00 7/31/10 WHS 9,595 Huntingdon Park 6202 Pacific Blvd. HurrHngton Park CA
90255 323.S82JZ93 323.582.0523 2/10/01 2/28/11 WHS 12,000 Haileah 3301 W.
Okeechobee Road HIaleah FL 33012 305.817.1970 305.817.1969 11/19/00 1/31/11 WHS
7,200 San Francisco 2600 Mission Streat San Francisco CA 94110 415.401.6211
415.401.6215 12/17/00 12/31/10 WHS 10,000 Houston 8460 Gulf Freeway Houston TX
77017 713.847.9327 713.847.9236 12/17/00 6/30/11 WHS 12,669 Leon Valley 5751
N.W. Loop 410 Leon TX 78238 210.256.2160 210.256.2161 2/8/01 12/31/10 WHS 10,400
The Edgewood Center 422 S. Azusa Avenue Azusa CA 91702 62C.812.0693 626.815.2553
5/23/02 5/31/12 OTL 3,783 Grapevine Mills 3000 Grapevine Mills Pkwy, Space #G
Grapevine TX 76051 972.539.3117 972.539.8422 6/10/01 1/31/17 WHS 10,000 San
Antonio 903 S.W. Military Drive San Antonio TX 78221 210.927.7864 210.927.7830
6/26/01 6/25/11

 



--------------------------------------------------------------------------------



 



(IMAGE) [v55961a5596104.gif]

STORE NO STORE TYPE SQ.FT. LOCATION NAME ADDRESS CITY STATE ZIP PHONE FAX OPEN
DATE EXP. PATE WHS 8.64S Long Beach 2550 Long Beach Blvd. Long Beach CA 90806
5S2.490.2504 562.430.2505 6/15/01 6/30/11 WHS 9,900 Lakes Town 517 N. Alafaya
Trail Orlando FL 32828 407.207.123S 407.207.2136 3/22/01 3/31/11 OTL 3,389
Discover Mills 5900 Sugartoaf Parkway, #226 Uwrencevllle GA 30043 S78.847.S155
678.847.5157 11/2/01 1/31/12 WHS 7,910 SnapperCreek 7174-7186 S.W. 117th Ave.
Miami FL 33183 305.270.1792 305.270.8506 3/24/01 9/30/12 WHS 9,853 Miami Gateway
805.825 N.W. 167th Street Miami FL 33169 305.627.0535 305.627.0536 7/26/01
1/31/12 C 3,858 Woodfleld Mall G.308 Woodfield Shopping Center Schaumburg IL
60173 847.413.0211 847.413.0234 11/1/01 1/31/11 C 3,200 The Shops at Willow Bend
6121 West Park Blvd., Space #B116 Piano TX 75093 469.366.0149 469.366.0151
8/3/01 1/31/11 76 OTL 3,683 Colorado Mills 14500 W. Colfax Avenue, # 259
Lakewood CO 80401 720.497.0141 720.497.0143 11/14/02 1/31/13 77 C 3,750 Third
Street Promenade 1343 3rd Street Promenade Santa Monica CA 90401 310.899.0151
310.899.9840 8/17/01 5/31/11 OTL 5,282 Bete Canovanas 18400 State Rd. #3, Space
#051 Canovanas PR 00729 787.886.0505 787.886.0515 8/16/01 8/31/11 OTL 5,000 Us
Vegas Outlet Center 7400 Us Vegas Blvd., South, #241 Us Vegas NV 89123
702.452.0592 702.492.0594 7/25/01 7/31/11 OTL 3,500 Tanger Outlet. San Marcos
4015 Interstate 35 South, #1070 San Marcos TX 78666 512.353.4045 S12JS3.4012
7/14/01 7/31/11 81 C 1,800 Partridge Creek 17420 Hall Road, #142 Clinton
Township Ml 48038 586.226.0804 586.226.0809 10/18/07 1/31/17 OTL 4,585 Tanger
Outlet. Uncaster 201 Stanley K. Tanger Blvd. Uncaster PA 17602 717.393.2997
717.393.4791 11/21/01 11/30/11 WHS 9,666 Los Angeles 5191 Whlttler Boulevard
LosAngeles CA 90022 323.264.4700 323.264.4746 12/19/01 12/31/11 WHS 13,305
ElCerrito 5805 Cutting Blvd. ElCerrito CA 94530 510.235.1123 510.235.1218
9/20/01 4/30/13 86 OTL 3,500 TANGER Outlet Center. 360 US Route 1, Unit 101
Klttery ME 03904 207.438.0556 207.439.3049 6/20/03 5/31/13 87 C 2,400 Twelve
Oaks 27500 Novl Road, #126 Novl Ml 48377 248.380.7020 248.380.7224 9/28(07
1/31/17

 



--------------------------------------------------------------------------------



 



(IMAGE) [v55961a5596105.gif]

STORE NO STORE TYPE SQ.FT. LOCATION NAME ADDRESS CITY STATE ZIP PHONE FAX OPEN
DATE EXP. PATE OTL 6,000 Queens Place 88.01 Queens Blvd., Space #121 Queens
Center NY 11373 718.699.2773 718.699.0683 11/2/01 9/30/11 OTL 3,510 Sun Valley
Factory Shoppos 7061 S. Desert Blvd, *A-145 Canufllto TX 7983S 915.877.2002
915.877.2086 10/10/07 10/31/12 90 C 2,995 ThePlazaattheKIngof 160 North Gulph
Road, Suite 20S7 King of Prussia PA 19406 610.337.7366 610.337.7822 11/16/01
3/31/16 91 WHS 10,512 Fresno 86 E Shaw Avenue Fresno CA 93710 559.221.0399
S59.221.0699 5/3/02 5/31/12 92 C 3,707 Mall of America 214 North Garden
Bloomlngton MN 55425 952.854.3000 95Z854.8515 7/19/02 7/31/12 33 OTL 3,414
Carlsbad Premium Outlets 5610 Paseo Del Norte, #105 Carlsbad CA 92008
760.S18.0040 760.918.0057 5/16/02 5/31/12 94 OTL 3,500 Tanger Outlet Center 210
Gasser Road, Suite #1030 Baraboo Wl 53913 608.253.2024 608.253.2025 7/28/OS
7/31/11 Wisconsin Dells 95 C 3,019 Florida Mall 8001 S. Orange Blossom Trail,
#312 Orlando FL 32809 407.851.0900 407.851.6773 8/22/02 1/31/13 OTL 4,527 Tanger
Outlet. Myrtle Beach 10827 Kings Road, Space*895 N. Myrtle Beach SC 29572
843.449.7473 843.449.6684 6/28/02 6/30/12 WHS 8,000 Washington Square 4801 W.
North Ave. Chicago IL G0639 773.489.9901 773.489.9902 3/13/03 5/31/13 99 OTL
4,550 Steinway Street 31.01 Stelnway Street Astoria NY 11103 718.204.0040
718.204.2583 4/11/02 1/31/12 100 C 6,372 3 Times Square New York NY 10036
212.869.9550 212.869.9548 1/11/03 8/31/12 Building 102 WHS 8,000 El Paso 6100
Montana Avenue, Suite A El Paso TX 79925 915.774.0002 915.774.0026 3/6/03
4/30/13 C 2,781 Houston Gallerla II 5085 Westhalmer, Suite B3615 Houston TX
77056 713.623.8660 713.623.0784 6/27/03 1/31/14 C 3,165 Tyson’sComer 1961 Chain
BridgeRd. Space # D12L McLean VA 22102 703.790.5520 703.790.6542 10/4/02
10/31/12 107 C 3,247 Ala Moana Shopping Center 1450 Ala Moana Blvd, #2033
Honolulu HI 96814 808.941.0660 808.941.06S4 10/4/02 1/31/12 111 OTL 3,000 Prime
Outlets at Grove City Grove City PA 16127 724.748.3547 724.748.4674 11/14/02
11/30(12 Leesburg-Grove city Road

 



--------------------------------------------------------------------------------



 



(IMAGE) [v55961a5596106.gif]

STORE NO STORE TYPE SQ.FT. LOCATION NAME ADDRESS CITY STATE ZIP PHONE FAX OPEN
DATE EXP. PATE 112 C 2,846 Roosevelt Fields 630 Old Country Road, #1064 Garden
City NY 11530 S16.873.7267 516.873.8023 1/13/03 1/31/13 WHS 7,200 McLendon Plaza
10255 N. Freeway #F Houston TX 77037 281.999.5796 261.999.0317 6/1/03 4/30/14
OTL 3,155 Us Vegas Premium Outlet 905 S. Grand Central Parkway, #1720 Us Vegas
NV 89106 702.383.4061 702.383.4063 8/1/03 7/31/13 116 C 2,500 Town Center at
Boca Raton 6000 Glades Rd. #1131 Boca Raton FL 33431 561.368.1622 561.368.1760
2/13/03 2/28/13 WHS 11,250 Soulhgata Mall 4260 Florin Rd., Unit B103 Sacramento
CA 95823 916.424.8783 916.424.8744 6/20/03 4/30/13 WHS 10,251 Pavilions at San
Mateo 4900 Cutler Ave. NE Space #E1 Albuquerque NM 87110 505.884.1191
505.884.8077 5/29/03 5/31/13 OTL 3,894 TangerOuHet Center Five Sevlervllle TN
37862 865.453.9911 865.453.9916 8/14/03 7/31/13 WHS 8,196 Pine Trail Square Mall
1951 A North Military Trail West Palm Beach FL 33409 561.681.6831 561.681.6841
8/7/03 8/31/13 OTL 3.200 Jackson Outlet Village 537 Monmouth Road, Suite 116A,
Space Jackson NJ 085Z7 732.928.3636 732.928.6906 11/20/03 5/31/13 OTL 3,000 St
Augustine Outlet Center 2700 State Road 16, #813 St Augustine FL 32092
904.819.9376 904.819.9381 7/17/03 7/31/13 OTL 3,718 Carolina Premium Outlets
1025 Industrial Park Drive, #740 Smithfleld NC 27577 919.989.2133 919.989.3014
6/21/03 6/30/13 126 C 2,486 Fashion Show Us Vegas 3200 Us Vegas Boulevard,
South, #1240 Us Vegas NV 89109 702.696.9905 702.696.1247 11/15/03 1/31/14 WHS
8,624 Clearwater Mall 2663 Gulf To Bay Blvd, #910 Clearwatar FL 33759
727.791.4048 727.726.S092 10/30/03 10/31/13 OTL 3,500 Tanger Outlet Center 4840
Tanger Outlet Blvd., #501 Charleston SC 29418 843.S54.8175 843.554.8177 8/4(06
8/31/11 Charleston 132 WHS 5,512 Aurora City Place 130 S. Abilene St, SM.3
Aurora CO 80012 303.344.5767 303.367.2552 7/24/03 7/31/13 133 C 2,553 The Corner
Mall 417 Washington St. Boston MA 02108 617.423.0412 617.423.2875 9/25/03
7/31/13 WHS 6,150 DaleMabry Code 33624 Tampa FL 813.960.9385 11/3/03 10/31/13
OTL 3,065 Fashion Outlets of Niagara 1900 Military Dr., #12 Niagara Falls NY
14304 716.297.S4S4 716.297.4275 7/31/03 7/31/13

 



--------------------------------------------------------------------------------



 



(IMAGE) [v55961a5596107.gif]

STORE NO STORE TYPE SQ.FT. LOCATION NAME ADDRESS CITY STATE ZIP PHONE FAX OPEN
DATE EXP. PATE OTL 3,380 Silver Sands Factory Stores 10676 Emerald Coast Parkway
West, #139 Destln FL 32550 850.660.03B7 850.650.0951 7/2/03 7/31/13 WHS 8,831
North Creek Plaza 7901 San Dario Avenue, Unit A Urdeo TX 78045 956.796.1S31
956.729.1862 3/1/07 2/29/12 OTL 3,399 Potomac Mills 2700 Potomac Mills Circle, #
555 Prince William VA 22192 703.490.5546 703.490.5760 5/28/04 1/31/15 OTL 3,748
Saw/grass Mills 12801 Wast Sunrise Blvd., # 539 Sunrise FL 33323 954.838.9337
954-838.0162 7/23/04 1/31/15 OTL 3,159 St Louis Mills 5555 St. Louis Mills
Blvd., # 532 Hazelwood MO 63042 314.227.5868 314.227.5870 5/21/04 1/31/15 OTL
3,287 1 Premium Outlets Blvd., #221 Tlnton Falls NJ 07753 732.696.1919
732.695.1994 11/13/08 1/31/14 Outlets OTL 3,214 Seattle Premium Outlets 10600
Gull Ceda Blvd. Suite 715 Tulallp WA 98271 3S0.716.3886 360.716.3888 6/5/05
5/31/10 OTL 3,500 Tanger Outlet Center Foley 2601S McKenzIa St., #488 Foley AL
36535 251-943-9101 251-943-9104 11/18/05 11/30/10 OTL 4,000 Rehobothl Tanger
Outlets 35000 Midway Outlet Drive, #204 Rehoboth Beach DE 19971 302.644.6834
302.644.6836 7/1/05 6/30/10 OTL 4,000 Locust Grove Tanger Outlet Tanger Drive,
Suite 624 LocustGrove GA 30248 770.288.2011 770.288.2016 8/19/05 8/31/10 OTL
3,380 Great Lakes Crossing Auburn Hllls M, 48326 248.972.0807 248.972.0829
6/8/05 1/31/15 160 OTL 2,498 North Georgia Premium 800 Highway 400 South
Suite 1050 Dawsonvllle GA 30534 706.216.1262 706.216.1362 7/15/05 7/31/10
Outlets 151 OTL 3,168 Clinton Crossing Premium 20_A Kllllngworth Turnpike
Suite 410 Clinton CT 06413 860.664.3833 860.664.3848 8/4/05 7/31/15 152 C 3,045
Bellevue Square 575 Bellevue Square, Suite 240 Bellevue WA 38004 425.688.7601
425.688.7606 7/29/05 6/30/15 OTL 3,350 Tilton 120 Laconla Road, Space #306
Tllton NH 03276-5238603.286.1247 603.286.9314 8/19/05 8/31/10 OTL 3,320 Rock
Premium 4401 North IH-35, Suite #729 Round Rock TX 78664 512.869.3090
512.819.9080 8/3/06 8/31/11 155 C 2,700 Gaslamp-SoHo Lab 4805th Avenue, Spaces
2-110 and 2-111 San Diego CA 92101 619.238.0912 619.238.4749 6/29/06 8/31/16

 



--------------------------------------------------------------------------------



 



(IMAGE) [v55961a5596108.gif]

STORE NO STORE TYPE SQ.FT. LOCATION NAME ADDRESS CITY STATE ZIP PHONE FAX OPEN
DATE EXP. PATE 158 C 1,995 Burbank Collection 152 E. Palm Avenue, Space 214
Burtaank CA 91502 S18.524.210S 818.524.2408 2/26709 1/31/19 157 OTL 3,669
Branson Tanger Outlet 300 Tanger Boulevard, Space 501 Branson MO 6S616
417.339.1304 417.339.1308 8/31/05 8/31/10 venter C 2,012 ThePieratCeasare One
Atlantic Ocean Suite BW-236 Atlantic City NJ OB401 609.345.7980 e08.44B.03G9
10/19/06 12/31/16 C 2,370 WestfieldTopanga Plaza S600 Topanga Canyon Blvd.
Suite 43A CanogaParfc CA 91303 818.887.1827 818.887.5740 3/1/07 6/30/17 C 2,360
Vegas Town Square 6605 South Las Vegas Blvd., Space N-139 Us Vegas NV 89119
702.361.8958 702.407.8463 11/14/07 11/30/17 C 2,456 North Park Center 2112
NorthPark Center Dallas TX 7S225 214.360.9303 214.360.9609 4/7/06 4/30/16 OTL
4,250 Rio Grande Outlet Center 5001 East Expressway 83, Suite #712 Mercedes TX
78570 956.565.2011 956.565.2034 11/2/06 11/30/11 OTL 3,600 Paj* City Factory
Outlets — Bes3 north Landmark Dr. ParkClty UT 84098 435.655.3912 435.655.3917
1/20/06 1/31/11 OTL 3,075 O^Se Beach Premium 4540 Highway 54 Space Q1 Osage
Beach MO 65065 573.348.1883 573.348.4425 5/19/06 5/31/11 Outlets C 2,531
Highland 6801 Hollywood Boulevard, Suite B3-326B Hollywood CA 90028 323.382.0108
323.382.0124 6/28/06 4730/16 C 2,700 Summit Sierra 13985 S Virginia St. Space
803 Reno NV 89511 775.853.3330 775.853.3371 10/4/06 10/31/16 C 1,803 Del Amo
Fashion Center 3 Del Amo Fashion Center Space 83 Torrance CA 90503 310.793.2474
310.793.2484 9/14/06 1/31/17 C 2,465 Tempe Market Place 2000 E. Rio Salado
Parkway, #1074 Tempo AZ 85281 480.966.2663 480.966.2664 8/23/07 8/31/17 C 2,708
Queens Center Mall 90-15 Queens Blvd. Space 2008 Elmhurst NY 11373 718.S92.4073
718.992.2418 7/20/06 1/31/17 C 2,322 Woodbrldge Center 2335 Woodbridge Center
Woodbrldge NJ 07095 732.726.0920 732.726.0938 8/30/05 1/31/17 OTL 3,515 Atlantic
Ctty Outlets 121 N.Arkansas, Space #316 Atlantic City NJ 08401 609.344.2850
609.344.2852 8/30/07 7/31/17 OTL 3,500 Prime Orlando 4967 International Dr.,
Suite 3A-4.1 Orlando FL 32819 407.345.8922 407.345.8924 8/11/07 8/31/17

 



--------------------------------------------------------------------------------



 



(IMAGE) [v55961a5596109.gif]

STORE NO STORE TYPE SQ.FT. LOCATION NAME ADDRESS CITY STATE ZIP PHONE FAX OPEN
DATE EXP. PATE C 2,500 Cheny Creek 3000 East First Ave. Space #134 Denver CO
8020S 303.333.18S4 303.333.1871 9/28/06 1/31/16 C 2,247 International Plaza 2223
N. West Shore Blvd., #184 Tampa FL 33607 813.871.5970 813.871.5973 10/5/06
1/31/16 C 2,483 Shops at Dos 2785 Cabot Drive, Space 7-145 Corona CA 92883
951.277.0484 951.277.1255 1/18/07 1/31/17 C 2,587 Arrowhead Towne Center 7700
Went Arrowhead Towne Center, #1061 Phoenix AZ 85308 623.979.9040 623.979.9626
10/11/06 10/31/16 C 2,184 Tyrone Square 690122nd Avenue North, Space 492A St.
Petersburg FL 33710 727.345.1061 727.345.3630 12/7/08 1/31/17 179 OTL 3,500
Albertvllle Premium Outlets 6415 Ubeaux Ave NE Space B230 Albertville MN 55301
763.488.1556 763.488.1557 9/21/06 9/30/11 C 2,359 Northshore Mall 210 AndoverSt
#E125 Peabody MA 01960 978.531.7019 978.531.7046 4/24/08 1/31/19 C 1,735 Mall at
RockJngham 99 Rocklngham Park Blvd., #6-159 Salem NH 03079 603.893.1697
603.893.2348 1/10/07 1/31/17 C 2,000 Mall or New Hampshire 15005. Willow Street,
#S-165 Manchester NH 03103 603.629.9647 603.629.9659 11/29/06 1/31(17 C 1,858
Solomon Pond 601 Donald Lynch Blvd., #S-132 Martborough MA 01752 508.481.8042
508.481.8627 1/17/07 1/31/17 C 2,009 Anaheim Gardenwalk 321 West Katella Ave.,
#143 Anaheim CA 92808 714.533.9621 714.533.3779 5/29/08 5/31/18 185 OTL 3,066
Bluffion SC 29910 843.837.2344 841837.2347 3/15/07 3/31/12 Center OTL 3,500
Gonzales Outlet Center 2210 S. Tanger Blvd., #205 Sorrzales LA 70737
225.644.4555 225.644.3248 11/20/07 11/30/12 OTL 3,500 Tanger Outlet Center, 2200
Tanger Blvd., Space #701 Washington PA 15301 724.228.8823 724.228.8826 8/29/08
8/31/13 Washington, pa 188 WHS 7,087 Valley Plaza Shopping 1523 West Main
Street, Suite A El Centra CA 92243 760.353.8873 760.353.5911 12/7/06 12/31/16
Center 189 C 2,499 Freehold Raceway Mall 3710 Route 9, Space # G-220 Freehold NJ
07728 732.625.1451 732.625.1456 2/21/07 12/31/16 190 OTL 3,000 Chicago Premium
Outlets 1650 Premium Outlets Blvd., #207 Aurora IL 60502 630.236.1118
630.236.1120 6/21/07 4/30/17 192 OTL 3,300 Outlets at Pleasant 11211 izoth
Ave.,#S79 Pleasant Prairie Wl S3158 262.857.9250 262.857.9470 3/22/07 3/31/17
Prainfi

 



--------------------------------------------------------------------------------



 



(IMAGE) [v55961a5596110.gif]

STORE NO STORE TYPE SQ.FT. LOCATION NAME ADDRESS CITY STATE ZIP PHONE FAX OPEN
DATE EXP. PATE C 1,920 Barton Creek Square 2901 Capital of Texas Highway, #N01C
Austin TX 78746 612.7311882 512.732.1821 8/23/07 1/31/18 C 1,909 Pheasant Lane
Mall 310 Daniel Webster Highway, #W267A Nashua NH 03080 E03.891.1031
B03.891.104S 4/6/07 1/31/18 196 C 2,412 Edison Mall 4125 Cleveland Ave., #14708
Fort Myers FL 33901 239.939.4911 233.939.2633 6/24107 1/31/18 OTL 3,000 Leesburg
Comer Premium M1 Fort Evan5 Roadj NE, #,233 Leesburg VA 20176 703.779.2660
703.779.8487 5/17/07 4/30/17 OTL 3,497 Ph’la^lPhla Premlum 18 Ughteap Road,
#1071 Pottstown PA 19464 610.326.9733 610.326.9736 11/8/07 11/30/12 Outlets 198
OTL 3,500 Center 2796 Tanger Way, #350 Barstow CA 92311 760.253.3707
760.253.3708 12/13/07 12/31/12 C 1,992 ArdenFalr 1689 Arden Way, #2042
Sacramento CA 95815 916.925.0980 916.925.8122 6/24/07 5/31/17 C 2,658
AventuraMall 19575 Blscayne Blvd., #1323 Aventura FL 33180 305.682.9221
305.931.0588 6/28/07 3/31/17 C 2,414 Northgate Mall 401 NE Northgate Way, S633C
Seattle WA 98125 206.362.2930 206.362.3865 10130/07 1/31«8 C 2,000 The Shops at
Mission Vlejo 555 The Shops at Mission Vtejo, #934B Mission Vlejo CA 92691
949.365.1256 949.3S5.0734 8/15/07 1/31/18 C 2,559 Plaza Bonlta 3030 BonKa Plaza
Road, #2276 National City CA 91950 619.267.8053 619.267.2384 7/1/08 1/31/19 C
2,259 South Park Center 500 Southpark Center Drive, #HL68 Strongsvllle OH 44136
440.238.6517 440.238.6533 6/2*07 1/31/18 206 C 1,986 Great Northern Mall 4954
Great Northern Mall Blvd., #802 North Olmstead OH 44070 440.734.3465
440.734.3630 8/16/07 1/31/18 OTL 2,750 North Bend Factory Stores 461 South Fork
Ave., #421A1 North Bend WA 98046 425.888.8860 425.888.8863 5/24/07 5/31/17 OTL
2,426 Store at Camarillo v9nturaBlvd, #S12 Camarilla CA 93010 805.389.7424
805.389.7430 6/21/07 6/30/17 Outlet C 2,527 DadelandMall 7535 Dadeland MalU
#3030 Miami FL 33156 786.268.1088 786.268.1168 8/9/07 1/31/18 C 2,003 Clelo
Vista Mall 8401 Gateway Blvd. West, #G04A El Paso TX 79925 S15.781.7766
915.781.7765 S/8/08 1/31/19 212 WHS 8,998 Hillside Plaza 725 Broadway (Route 1
South) Saugus MA 01906 781.231.1000 781.231.1162 10/18/07 8/31/17

 



--------------------------------------------------------------------------------



 



(IMAGE) [v55961a5596111.gif]

STORE NO STORE TYPE SQ.FT. LOCATION NAME ADDRESS CITY STATE ZIP PHONE FAX OPEN
DATE EXP. PATE 213 WHS 6,DOO Town Oentor BSD W. Hammer Una Stockton CA 95210
209.952.4519 209.952.5861 9/22/07 8/31/12 C 2,310 Annapolis Man 2002 Annapolis
Mall, #122S Annapolis MD 21401 410.573.9229 410.573.9433 11/1/07 1/31/18 C 2,707
Altamonte Mall 451 Altamonta Ave, #1341 Altamonte Springs FL 32701 407.332.7362
407.332.7908 5/15/08 1/31/19 C 2,186 RIverchase Galleria 3000 Riverchase
Galleria, #286 Hoover AL 35244 205.560.0695 205.560.0697 10/21/07 1/31/18 C
2,164 North Point Mall 1000 North Point Circle, #2032 Alpharetta GA 30022
770.667.2253 770.667.2071 11/15/07 1/31/18 C 2,384 Augusta Mall 3450 Wrlghtsboro
Road, #2610 Augusta GA 30909 706.736.1070 706.736.1072 10/19/07 1/31/18 C 2,080
Meadowood Mall 5000 Meadowood Mall Circle, #0104 Reno NV 89502 775.828.9400
775.828.9403 3/13/08 1/31/18 C 1,997 Chandler Fashion Center 3111W. Chandler
Blvd., #2436 Chandler AZ 85226 480.963.8600 480.963.8610 11/8/07 11/30/17 C
7,800 San Francisco 200 Powell Street San Francisco CA 94102 415.986.7044
415.986.7056 10/16/08 10/31/18 WHS 7,102 Baldridge Commons 350 N. Dysart Road,
Suites JOS, 207,208, & Goodvear AZ 85338 623.9323027 623.932.3770 4/17/08
1/31/13 OTL 3,200 Houston Premium Outlets 29300 Hempstead Road, #0861 Cypress TX
77433 281.758.1830 281.758.1639 3/27/08 1/31/14 C 2,569 Perimeter Mall 4400
Ashford-Dunwoody Rd., #1035 Atlanta GA 30346 770.396.4221 770.396.4082 4/3/08
1/31rt9 C 2,002 The Oaks Mall Florida 6215 Newtaeny Road, Space #H6 Gainesville
FL 32605 352.332.2473 352.332.2708 9/18/08 1/31/19 C 2,500 Pembroke Lakes Mall
11401 Pines Blvd., Space #426 Pembroke Pines FL 33026 954.447.1449 954.447.1491
6/13/09 1/31/20 C 2,174 Coastland Center 1900 North Tamiaml Trail, Space #H5
Naples FL 34102 239.261.3449 239.262.2692 6/12/08 1/31/19 C 3,035 17 East Monroe
St., Space #S-6 Chicago IL 60603 312.346.2302 312.346.2387 5/1/08 4/30/23 C
2,623 Westfleld Southcenter 816 Southcenter Mall, Space #1140 Tukwlla IMA 98188
206.246.2459 206.246.0662 7/25/08 1/31/19 231 OTL 3,500 Prime Outlets
Wllllamsburg S55S Richmond Rd, Space #G140 Wllllamsburg VA 23188 757.220.3813
757.220.4824 4/17/08 4/30/18

 



--------------------------------------------------------------------------------



 



(IMAGE) [v55961a5596112.gif]

STORE NO STORE TYPE SQ.FT. LOCATION NAME ADDRESS CITY STATE ZIP PHONE FAX OPEN
DATE EXP. PATE OTL 3,600 Prime Outlets Puerto Rico 1 Prime Outlets Blvd., Space
#520 Barceloneta PR 00617 787.970.0134 787.970.0138 11/14/08 11/30/13 OTL 3,542
Prime Outlets Hagerstown 495 Prime Outlets Blvd., Space #565 Hagerstown MD 21740
240.420.0050 240.420.0052 3/13/09 3/31/19 235 OTL 3.195 Prime Outlets Birch Run
12240 South Beyer Rd., Space #V011 Birch Run Ml 48415 989.624.933S 989.624.9526
4/10/08 4/30/18 C 2,500 Westgate City Center 9404 W. Westgate Blvd, Space #C107
Glendale AZ BS305 623.772.1717 623.772.1919 1/18/08 1/31/18 C 2,694 SanTan
Village 2174 East Williams Field Road, #538 Gilbert AZ 85296 480.857.2442
480.857.8227 3/27/08 3/31/18 C 2,660 Greenwood Park Mall 1251 U.S. Highway 31 N,
#C08C Greenwood IN 46142 317.885.9470 317.885.9471 4/17/08 1/31/19 C 2,600 Tile
Avenues 10300 Southside Blvd., #1090A Jacksonville FL 32256 904.363.2838
904.363.2928 5/22/08 1/31/19 3028 Ground 241 C Floor 1728 Union Square 15 Union
Square West, Space C New York NY 10003 212.647.8891 212.647.8893 12/6/08 4/30/19
Bsuoment 1300 242 C 2,300 Gallerla al 1151 Galleria Blvd., Space 2085 Rosevllle
CA 95678 916.78Z1404 916.782.1462 n/a n/a Roseville 243 OTL 3,500 Preferred
Outlets at Tulare 1407 Retherford St, Space K-040 Tulare CA 93274 n/a Sept 2009
n/a 247 OTL 3,384 The uemte at Sparks 1475 East Lincoln Way, D138 Sparks NV
89434 77S.35B.40S2 775.358.7528 6/18/09 1/31/20 manna 248 OTL 3,361 Lighthouse
PU« Premium 601 Wabash St., Space #G030 Michigan City IN 46360 219.878.0525
219.878.0527 8/28/08 1/31/19 outlets 249 OTL 3,927 1 Crossings Factory 1000
Route 611, Space #D04 Tannersville PA 18372 570.629.4210 570.629.5017 9/25/08
1/31/19 251 OTL 3,000 Tan8er Factory Outlets at 800 Steven BTanger Blvd, Space
#1210 Commerce GA 30529 706.336.8471 706.336.8483 4/24/09 4/30/14 Commerce 252
OTL 3,727 Janger Factory Outlets at 4633 Factory Stores Blvd^ Space #C170 Myrtle
Beach SC 29679 843.236.8086 843.236.6650 9/4/08 9/30/13 Myrtle seacn nwy sol 255
OTL 3,154 Prime Outlets Jeffersonville 8000 Factory Shops Blvd., Space #620
Jeffersonvllle OH 43128 740.948.2048 740.948.2036 9/4/08 9/30/18 257 WHS 6,000
Nellis Plaza 306 N. NeUis Blvd., #105 Us Vegas NV 89110 702.437.7676
702.437.7141 11/28/08 1/31/14 258 C 2,312 Tucson Mall 4500 N.Oracle Road,
Space#217 Tucson AZ 85705 520.293.2355 520.293.2257 3/20/09

 



--------------------------------------------------------------------------------



 



SCHEDULE E-2
EXISTING ACCEPTANCES

                              Prod                         Type   Istm ID   Iss
Dt   Exp Dt   Ben Nm   Curr   Liab USD Amt
BADIS
  00000010967134   6/3/2009   7/3/2009       USD   $ 27,600.00  
BADIS
  00000010967151   6/1/2009   7/1/2009       USD   $ 5,515.44  
BADIS
  00000010967285   6/2/2009   7/2/2009       USD   $ 125,574.96  
BADIS
  00000010967417   6/1/2009   7/1/2009       USD   $ 43,034.40  
BADIS
  00000010967697   6/5/2009   7/6/2009       USD   $ 77,400.00  
BADIS
  00000010967698   6/5/2009   7/6/2009       USD   $ 157,045.44  
BANDID
  00000010967766   6/12/2009   7/13/2009       EUR   $ 150,733.76  
BADIS
  00000010967886   6/8/2009   7/8/2009       USD   $ 42,129.60  
BADIS
  00000010968125   6/12/2009   7/13/2009       USD   $ 6,210.00  
BADIS
  00000010968138   6/10/2009   7/10/2009       USD   $ 179,386.20  
BANDID
  00000010968875   6/24/2009   7/24/2009       EUR   $ 45,250.70  
BADIS
  00000010968964   6/16/2009   7/16/2009       USD   $ 171,498.60  
BADIS
  00000010969373   6/29/2009   7/29/2009       USD   $ 83,223.00  
BADIS
  00000010969483   6/29/2009   7/29/2009       USD   $ 1,827.00  
BADIS
  00000010969826   6/26/2009   7/24/2009       USD   $ 129,805.49  
BADIS
  00000010967557   6/4/2009   7/6/2009       USD   $ 28,904.40  
BADIS
  00000010968877   6/17/2009   7/17/2009       USD   $ 18,626.40  

 



--------------------------------------------------------------------------------



 



SCHEDULE E-3
EXISTING LETTERS OF CREDIT

                              Prod                         Type   Istm ID   Iss
Dt   Exp Dt   Ben Nm   Curr   Liab USD Amt
IMPORT
  00000001172237   4/27/2009   6/20/2009   [*]   USD   $ 4,061.40  
IMPORT
  00000001172239   5/8/2009   7/6/2009   [*]   EUR   $ 109,619.32  
IMPORT
  00000001172240   5/27/2009   7/31/2009   [*]   USD   $ 243,672.00  
IMPORT
  00000001172241   5/22/2009   7/11/2009   [*]   USD   $ 75,255.84  
IMPORT
  00000001172242   5/22/2009   8/5/2009   [*]   USD   $ 110,988.00  
IMPORT
  00000001172243   5/22/2009   7/31/2009   [*]   USD   $ 155,268.00  
IMPORT
  00000001172244   5/28/2009   8/16/2009   [*]   USD   $ 272,203.80  
SBYFIN
  00000003043561   10/21/2004   8/19/2009   [*]   USD   $ 710,000.00  
SBYFIN
  00000003049706   6/21/2002   5/31/2010   [*]   USD   $ 108,500.00  
SBYFIN
  00000003067114   9/13/2005   7/20/2009   [*]   USD   $ 960,000.00  
IMPORT
  00000001158676   5/22/2009   7/11/2009   [*]   USD   $ 49,664.40  
IMPORT
  00000001158677   5/22/2009   7/21/2009   [*]   USD   $ 14,882.40  
IMPORT
  00000001158678   5/22/2009   7/11/2009   [*]   USD   $ 52,700.16  
IMPORT
  00000001158679   5/27/2009   7/31/2009   [*]   USD   $ 46,560.00  
IMPORT
  00000001158680   5/27/2009   7/26/2009   [*]   USD   $ 19,820.21  
IMPORT
  00000001158681   6/29/2009   8/5/2009   [*]   USD   $ 12,636.00  

* Confidential Portions Omitted and Filed Separately with the Commission.

 



--------------------------------------------------------------------------------



 



Schedule M-1
Material Contracts

1.   Amended and Restated 1998 Stock Option, Deferred Stock and Restricted Stock
Plan of Skechers U.S.A., Inc.   2.   Amendment No. 1 to Amended and Restated
1998 Stock Option, Deferred Stock and Restricted Stock Plan of Skechers U.S.A.,
Inc.   3.   Amendment No. 2 to Amended and Restated 1998 Stock Option, Deferred
Stock and Restricted Stock Plan of Skechers U.S.A., Inc.   4.   Amendment No. 3
to Amended and Restated 1998 Stock Option, Deferred Stock and Restricted Stock
Plan of Skechers U.S.A., Inc.   5.   2006 Annual Incentive Compensation Plan of
Skechers U.S.A., Inc.   6.   2007 Incentive Award Plan of Skechers U.S.A., Inc.
  7.   Form of Restricted Stock Agreement under 2007 Incentive Award Plan of
Skechers U.S.A., Inc.   8.   2008 Employee Stock Purchase Plan of Skechers
U.S.A., Inc.   9.   Indemnification Agreement dated June 7, 1999 between
Skechers U.S.A., Inc. and its directors and executive officers.   10.  
Registration Rights Agreement dated June 9, 1999, between Skechers U.S.A., Inc.,
the Greenberg Family Trust and Michael Greenberg.   11.   Tax Indemnification
Agreement dated June 8, 1999, between Skechers U.S.A., Inc. and certain
shareholders.   12.   Promissory Note, dated December 27, 2000, between Skechers
U.S.A., Inc. and Washington Mutual Bank, FA, for the purchase of property
located at 225 South Sepulveda Boulevard, Manhattan Beach, California.   13.  
Loan Agreement, dated December 21, 2000, between Yale Investments, LLC, and MONY
Life Insurance Company, for the purchase of property located at 1670 South
Champagne Avenue, Ontario, California.   14.   Promissory Note, dated
December 21, 2000, between Yale Investments, LLC, and MONY Life Insurance
Company, for the purchase of property located at 1670 Champagne Avenue, Ontario,
California.   15.   Agreement dated August 25, 2005 between Duncan Investments,
LLC, a wholly owned subsidiary of Skechers U.S.A., Inc., and Morley Construction
Company regarding 330 South Sepulveda Boulevard, Manhattan Beach, California.

 



--------------------------------------------------------------------------------



 



16.   Lease Agreement, dated November 21, 1997, between Skechers U.S.A., Inc.
and The Prudential Insurance Company of America, regarding 1661 South Vintage
Avenue, Ontario, California.   17.   First Amendment to Lease Agreement, dated
April 26, 2002, between Skechers U.S.A., Inc. and ProLogis California I LLC,
regarding 1661 South Vintage Avenue, Ontario, California.   18.   Second
Amendment to Lease Agreement, dated December 10, 2007, between Skechers U.S.A.,
Inc. and ProLogis California I LLC, regarding 1661 South Vintage Avenue,
Ontario, California.   19.   Third Amendment to Lease Agreement, dated
January 29, 2009, between Skechers U.S.A., Inc. and ProLogis California I LLC,
regarding 1661 South Vintage Avenue, Ontario, California.   20.   Lease
Agreement, dated November 21, 1997, between Skechers U.S.A., Inc. and The
Prudential Insurance Company of America, regarding 1777 South Vintage Avenue,
Ontario, California.   21.   First Amendment to Lease Agreement, dated April 26,
2002, between Skechers U.S.A., Inc. and Cabot Industrial Properties, L.P.,
regarding 1777 South Vintage Avenue, Ontario, California.   22.   Second
Amendment to Lease Agreement, dated May 14, 2002, between Skechers U.S.A., Inc.
and Cabot Industrial Properties, L.P., regarding 1777 South Vintage Avenue,
Ontario, California.   23.   Third Amendment to Lease Agreement, dated May 7,
2007, between Skechers U.S.A., Inc. and CLP Industrial Properties, LLC,
regarding 1777 South Vintage Avenue, Ontario, California.   24.   Fourth
Amendment to Lease Agreement, dated November 10, 2007, between Skechers U.S.A.,
Inc. and CLP Industrial Properties, LLC, regarding 1777 South Vintage Avenue,
Ontario, California.   25.   Fifth Amendment to Lease Agreement, dated
November 20, 2008, between Skechers U.S.A., Inc. and CLP Industrial Properties,
LLC, regarding 1777 South Vintage Avenue, Ontario, California.   26.   Lease
Agreement, dated April 10, 2001, between Skechers U.S.A., Inc. and ProLogis
California I LLC, regarding 4100 East Mission Boulevard, Ontario, California.  
27.   First Amendment to Lease Agreement, dated October 22, 2003, between
Skechers U.S.A., Inc. and ProLogis California I LLC, regarding 4100 East Mission
Boulevard, Ontario, California.   28.   Second Amendment to Lease Agreement,
dated April 21, 2006, between Skechers U.S.A., Inc. and ProLogis California I
LLC, regarding 4100 East Mission Boulevard, Ontario, California.

 



--------------------------------------------------------------------------------



 



29.   Lease Agreement, dated February 8, 2002, between Skechers International, a
subsidiary of Skechers U.S.A., Inc., and ProLogis Belgium II SPRL, regarding
ProLogis Park Liege Distribution Center I in Liege, Belgium.   30.   Lease
Agreement dated September 25, 2007 between Skechers U.S.A., Inc. and HF
Logistics I, LLC, regarding distribution facility in Moreno Valley, California.
  31.   Lease Agreement dated May 20, 2008 between Skechers EDC SPRL, a
subsidiary of Skechers U.S.A., Inc., and ProLogis Belgium III SPRL, regarding
ProLogis Park Liege Distribution Center II in Liege, Belgium.   32.   Addendum
to Lease Agreement dated May 20, 2008 between Skechers EDC SPRL, a subsidiary of
Skechers U.S.A., Inc., and ProLogis Belgium III SPRL, regarding ProLogis Park
Liege Distribution Center I in Liege, Belgium.   33.   Lease Agreement dated
May 9, 2007 between Skechers U.S.A., Inc. and ASB Blatteis Powell Street, LLC,
regarding 200 Powell Street, San Francisco, California.   34.   First Amendment
to Lease Agreement, dated December 28, 2007, between Skechers U.S.A., Inc. and
ASB Blatteis Powell Street, LLC, regarding 200 Powell Street, San Francisco,
California.   35.   Second Amendment to Lease Agreement, dated August 4, 2008,
between Skechers U.S.A., Inc. and ASB Blatteis Powell Street, LLC, regarding 200
Powell Street, San Francisco, California.   36.   Lease Agreement dated
August 13, 2007 between Skechers U.S.A., Inc. and Thor Palmer House Retail LLC
regarding 17 East Monroe Street, Chicago, Illinois.   37.   Lease Agreement
dated June 20, 2008 between Skechers U.S.A., Inc. and KLCH Associates regarding
140 West 34th Street, New York, New York.   38.   Lease Agreement dated May 23,
2003 between Skechers USA Limited, a wholly owned subsidiary of Skechers U.S.A.,
Inc., and The Trafford Centre Limited regarding 153 Regent Crescent, London,
United Kingdom.   39.   Amendment to Lease Agreement, dated January 14, 2009,
between Skechers USA Limited, a wholly owned subsidiary of Skechers U.S.A.,
Inc., and The Trafford Centre Limited regarding 153 Regent Crescent, London,
United Kingdom.   40.   Purchase Order dated June 23, 2009 from Skechers U.S.A.,
Inc. to WEI West, Inc. for approximately $80.7 million regarding material
handling system and engineering services for new distribution center, of which
approximately $45.3 million in payables remains outstanding.   41.   License
Agreement dated April 7, 2003 between Ecko.Complex, LLC dba Ecko Unltd.,
Skechers U.S.A., Inc. II and Skechers International II   42.   License Agreement
dated December 5, 2005 between Zoo York, LLC, Skechers U.S.A., Inc. II and
Skechers S.a.r.l.

 



--------------------------------------------------------------------------------



 



  43.   License Agreement dated August 2007 between bebe stores, inc., Skechers
U.S.A., Inc. and Skechers U.S.A., Inc. II.   44.   Buying Agency Agreement dated
June 1, 2006 between Skechers U.S.A., Inc. II and Skechers Holdings Jersey
Limited.   45.   Cost Sharing Agreement dated July 1, 2001 between Skechers
U.S.A., Inc., Skechers U.S.A., Inc. II and Skechers International II.   46.  
First Amendment to Cost Sharing Agreement, dated January 1, 2005, between
Skechers U.S.A., Inc., Skechers U.S.A., Inc. II, Skechers International II and
Skechers USA Canada, Inc.   47.   Skechers International II Partnership
Agreement dated June 29, 2001 by Skechers U.S.A., Inc.

 



--------------------------------------------------------------------------------



 



Schedule P-1
Permitted Holder means Robert Greenberg and any of his Affiliates, Family
Members, and Family Trusts.
For purposes of this Schedule, “Family Member” means, with respect to any
individual, any other individual having a relationship by blood (to the second
degree of consanguinity), marriage, or adoption to such individual and “Family
Trusts” means, with respect to any individual, trusts or other estate planning
vehicles established for the benefit of such individual or Family Members of
such individual and in respect of which such individual serves as trustee or in
a similar capacity.

 



--------------------------------------------------------------------------------



 



Schedule P-2
Permitted Investments

1.   Investments, as reflected on Schedule 4.1(c) to the Agreement.1   2.  
Indebtedness taken into account in arriving at the net amount set forth under
the heading Intercompany Advances in Schedule 4.19 to the Agreement.

 

1   The Investments in Subsidiaries of the Loan Parties include capital
contributions of $15,631,478 in Subsidiaries of the Loan Parties that are not
Loan Parties.

 



--------------------------------------------------------------------------------



 



Schedule P-3
Permitted Liens

1.   Liens granted by Skechers U.S.A., Inc. in favor of Wells Fargo Financial
Leasing, Inc. on certain Equipment described in financing statements
05-7046027283 (dated 10/21/05), 06-7082979896 (dated 8/25/06) and 06-7088217302
(dated 10/13/06) filed in the State of California.   2.   Liens granted by
Skechers U.S.A., Inc. in favor of Leaf Funding, Inc. on certain Equipment
described in financing statement 06-7087503733 (dated 10/6/06) filed in the
State of California in connection with the leasing of closed circuit alarm
systems as referenced in lease number 11002186015.   3.   Liens granted by
Skechers U.S.A., Inc. in favor of Salepoint, Inc. on certain Equipment and
proceeds thereof described in financing statement 07-7110875379 (dated 4/19/07)
pursuant to that certain Equipment Purchase Agreement dated March 23, 2007.   4.
  Liens granted by Skechers U.S.A., Inc. in favor of LaSalle Bank National
Association, as trustee for the registered holders of Washington Mutual
Commercial Mortgage Trust, on certain real property and other assets described
in that certain Deed of Trust, Security Agreement, Assignment of Leases and
Rents and Fixture Filing dated December 27, 2000 and recorded in Los Angeles
County, California on December 29, 2000 as file numbers 00-2034909 (dated
12/29/00) and 00-2034910 (dated 12/29/00) as among Skechers U.S.A., Inc.,
California Reconveyance Company and Washington Mutual Bank, FA, as assigned
pursuant to that certain Assignment of Loan Documents by Washington Mutual Bank,
FA to LaSalle Bank National Association, as trustee for the registered holders
of Washington Mutual Commercial Mortgage Trust 2005-C1, Commercial Mortgage Pass
Through Certificates, Series 2005-C1.   5.   Liens granted by Yale Investments,
LLC in favor of MONY Life Insurance Company and Wells Fargo Bank Minnesota,
N.A., as Trustee for Morgan Stanley Dean Witter Capital I Inc., in certain real
property and other assets described in financing statement numbers 0090376
(dated 12/28/00) and 2007 3853511 (dated 9/7/07) filed in the State of Delaware
in connection with that certain that certain Deed of Trust, Assignment of Rents,
Security Agreement, and Fixture Filing dated December 21, 2000 and that certain
Loan Agreement dated as of the December 21, 2000, by and between Yale
Investments, LLC and MONY Life Insurance Company.

 



--------------------------------------------------------------------------------



 



Schedule Y-1
Yale Real Property

1.   1670 Champagne Avenue, Ontario, CA 91761

 



--------------------------------------------------------------------------------



 



SCHEDULE 1.1
Definitions

Schedule 1.1

As used in the Agreement, the following terms shall have the following
definitions:

“Acceptance” means a time draft issued under a Letter of Credit in connection
with the purchase by any Borrower of Inventory from a location outside of the
continental United States, which has been accepted by an Issuing Lender or an
Underlying Issuer at the request of an Issuing Lender, in each case, in such
Issuing Lender’s or Underlying Issuer’s, as applicable, sole and absolute
discretion.

“Acceptance Disbursement” means a payment made by any Issuing Lender or any
Underlying Issuer pursuant to an Acceptance.

“Account” means an account (as that term is defined in the Code).

“Account Debtor” means any Person who is obligated on an Account, chattel paper,
or a general intangible.

“Accounting Changes” means (a) changes in accounting principles required by the
promulgation of any rule, regulation, pronouncement or opinion by the Financial
Accounting Standards Board of the American Institute of Certified Public
Accountants (or successor thereto or any agency with similar functions) or of
any rule, regulation, pronouncement or opinion by the SEC, (ii) changes in
accounting principles concurred in by Parent’s certified public accountants;
(iii) purchase accounting adjustments under A.P.B. 16 or 17 and EITF 88-16, and
the application of the accounting principles set forth in FASB 109, including
the establishment of reserves pursuant thereto and any subsequent reversal (in
whole or in part) of such reserves; and (iv) the reversal of any reserves
established as a result of purchase accounting adjustments.

“ACH Transactions” means any cash management or related services (including the
Automated Clearing House processing of electronic fund transfers through the
direct Federal Reserve Fedline system) provided by a Bank Product Provider for
the account of Parent or its Subsidiaries.

“Acquired Indebtedness” means Indebtedness of a Person whose assets or Stock is
acquired by Parent or any of its Subsidiaries in a Permitted Acquisition;
provided, however, that such Indebtedness (a) is either Purchase Money
Indebtedness or a Capital Lease with respect to Equipment or mortgage financing
with respect to Real Property, (b) was in existence prior to the date of such
Permitted Acquisition, and (c) was not incurred in connection with, or in
contemplation of, such Permitted Acquisition.

“Acquisition” means (a) the purchase or other acquisition by a Person or its
Subsidiaries of all or substantially all of the assets of (or any division or
business line of) any other Person, or (b) the purchase or other acquisition
(whether by means of a merger (including any reverse merger or short-form
merger), consolidation, or otherwise) by a Person or its Subsidiaries of all or
substantially all of the Stock of any other Person.

“Additional Documents” has the meaning specified therefor in Section 5.12 of the
Agreement.

“Adjusted Letter of Credit Usage” means, as of the date of determination, the
sum of (a) the result of (i) 100% minus the applicable Inventory Advance Rate
then in effect multiplied by (ii) the undrawn amount of outstanding Qualified
Import Letters of Credit issued for the purpose of purchasing Eligible
Inventory, plus (b) 100% of the undrawn amount of all other outstanding Letters
of Credit, plus (c) 100% of the amount of all outstanding Acceptances.

“Adjusted Revolver Usage” means, as of any date of determination, the sum of
(a) the amount of outstanding Advances, plus (b) the amount of the Adjusted
Letter of Credit Usage.

“Administrative Borrower” has the meaning ascribed to such term in Section 17.13
of the Agreement.

“Advances” has the meaning specified therefor in Section 2.1(a) of the
Agreement.

“Affected Lender” has the meaning specified therefor in Section 2.13(b) of the
Agreement.

“Affiliate” means, as applied to any Person, any other Person who controls, is
controlled by, or is under common control with, such Person. For purposes of
this definition, “control” means the possession, directly or indirectly through
one or more intermediaries, of the power to direct the management and policies
of a Person, whether through the ownership of Stock, by contract, or otherwise;
provided, however, that, for purposes of the definition of Eligible Accounts and
Section 6.12 of the Agreement: (a) any Person which owns directly or indirectly
10% or more of the Stock having ordinary voting power for the election of
directors or other members of the governing body of a Person or 10% or more of
the partnership or other ownership interests of a Person (other than as a
limited partner of such Person) shall be deemed an Affiliate of such Person,
(b) each director (or comparable manager) of a Person shall be deemed to be an
Affiliate of such Person, and (c) each partnership in which a Person is a
general partner shall be deemed an Affiliate of such Person.

“Agent” has the meaning specified therefor in the preamble to the Agreement.

“Agent-Related Persons” means Agent, together with its Affiliates, officers,
directors, employees, attorneys, and agents.

“Agent’s Account” means the Deposit Account of Agent identified on Schedule A-1.

“Agent’s Liens” means the Liens granted by Parent or its Subsidiaries to Agent
under the Loan Documents.

“Agreement” means the Credit Agreement to which this Schedule 1.1 is attached.

“Alternative Currency” means (a) Canadian Dollars, or (b) Euros.

“Applicable Unused Line Fee” means, as of any date of determination, the
applicable amount set forth in the following table that corresponds to the most
recent Average Daily Usage calculation as determined by Agent (the “Average
Daily Usage Calculation”); provided, however, that for the period from the
Closing Date through the testing period ending September 30, 2009, the
Applicable Unused Line Fee shall be at the margin in the row styled “Level I”:

          Level  
Average Daily Usage
  Applicable Unused Line Fee    
 
    I  
If the Average Daily Usage is less than
$75,000,000
  1.00 percentage points

   
 
    II  
If the Average Daily Usage is greater than
or equal to $75,000,000 and less than
$150,000,000
  0.75 percentage points


   
 
    III  
If the Average Daily Usage is greater than
or equal to $150,000,000
  0.50 percentage points

   
 
   

The Applicable Unused Line Fee shall be based upon the most recent Average Daily
Usage Calculation, which will be calculated by Agent based on Average Daily
Usage during the preceding fiscal quarter. The Applicable Unused Line Fee shall
be re-determined quarterly by Agent using such methods in its reasonable
discretion and any change to the Applicable Unused Line Fee based on the Average
Daily Usage as of the end of any fiscal quarter shall be effective as of the
first day of the immediately following fiscal quarter.

“Application Event” means the occurrence of (a) a failure by Borrowers to repay
all of the Obligations on the Maturity Date, or (b) an Event of Default and the
election by Agent or the Required Lenders to require that payments and proceeds
of Collateral be applied pursuant to Section 2.4(b)(ii) of the Agreement.

“Approved Increase” has the meaning specified therefor in Section 2.2(a).

“Assignee” has the meaning specified therefor in Section 13.1(a) of the
Agreement.

“Assignment and Acceptance” means an Assignment and Acceptance Agreement
substantially in the form of Exhibit A-1.

“Authorized Person” means any one of the individuals identified on Schedule A-2,
as such schedule is updated from time to time by written notice from
Administrative Borrower to Agent.

“Available Increase Amount” means, as of any date of determination, an amount
equal to the result of (a) $50,000,000 minus (b) the aggregate principal amount
of increases to the Commitments and the Maximum Revolver Amount previously made
pursuant to Section 2.2 of the Agreement.

“Availability” means, as of any date of determination, the amount that Borrowers
are entitled to borrow as Advances under Section 2.1 of the Agreement (after
giving effect to all then outstanding Obligations (other than Bank Product
Obligations)).

“Average Daily Availability” means, for any measurement period, the average of
the amount of Excess Availability at the end of each day during such period.

“Average Daily Availability Calculation” has the meaning specified therefor in
the definition of Base Rate Margin.

“Average Daily Usage” means, for any measurement period, the average of the
Daily Balance of the Revolver Usage at the end of each day during such period.

“Average Daily Usage Calculation” has the meaning specified therefor in the
definition of Applicable Unused Line Fee.

“Bailee & Agent” means a Person that (a) acts as the Borrowers’ agent for the
purpose of taking possession of goods, including goods which are represented by
bills of lading or other documents of title, (b) provides carrier and other
transportation services to the Borrowers, and (c) that is reasonably
satisfactory to Agent.

“Bailee and Agency Agreement” means a Bailee and Agency Agreement, in
substantially the form attached as Exhibit B-4 hereto, entered into by and among
the Borrowers, a Bailee & Agent, and Agent, the form and substance of which is
satisfactory to Agent.

“Bank Product” means any financial accommodation extended to Parent or its
Subsidiaries by a Bank Product Provider (other than pursuant to the Agreement)
including: (a) credit cards, (b) credit card processing services, (c) debit
cards, (d) purchase cards, (e) ACH Transactions, (f) cash management, including
controlled disbursement, accounts or services, or (g) transactions under Hedge
Agreements.

“Bank Product Agreements” means those agreements entered into from time to time
by Parent or its Subsidiaries with a Bank Product Provider in connection with
the obtaining of any of the Bank Products.

“Bank Product Collateralization” means providing cash collateral (pursuant to
documentation reasonably satisfactory to Agent) to be held by Agent for the
benefit of the Bank Product Providers in an amount determined by Agent as
sufficient to satisfy the reasonably estimated credit exposure with respect to
the then existing Bank Products that qualify as Bank Product Obligations
pursuant to the requirements of the proviso set forth in the definition of Bank
Product Obligations.

“Bank Product Obligations” means (a) all obligations, liabilities, reimbursement
obligations, fees, or expenses owing by Parent or its Subsidiaries to any Bank
Product Provider pursuant to or evidenced by a Bank Product Agreement and
irrespective of whether for the payment of money, whether direct or indirect,
absolute or contingent, due or to become due, now existing or hereafter arising,
(b) all obligations of Borrowers to pay or reimburse an Underlying Issuer in
respect of Underlying Letters of Credit, and (c) all amounts that Parent or its
Subsidiaries are obligated to reimburse to Agent or any member of the Lender
Group as a result of Agent or such member of the Lender Group purchasing
participations from, or executing guarantees or indemnities or reimbursement
obligations to, a Bank Product Provider with respect to the Bank Products
provided by such Bank Product Provider to Parent or its Subsidiaries; provided,
however, in order for any item described in clauses (a), (b), or (c) above to
constitute “Bank Product Obligations”, (i) if the applicable Bank Product
Provider is Wells Fargo, then, if requested by Agent, Agent shall have received
a Bank Product Provider Letter Agreement with respect to the applicable Bank
Product within 30 days after the provision of such Bank Product to Parent or its
Subsidiaries, or, if such Bank Product Agreement was entered into prior to the
Closing Date or prior to the date on which such Bank Product Provider or its
Affiliate, as applicable, became a Lender under the Credit Agreement, within
30 days after the Closing Date or 30 days after the date on which such Bank
Product Provider or its Affiliate, as applicable, first became a Lender under
the Credit Agreement, as applicable or (ii) if the applicable Bank Product
Provider is any other Person, Agent shall have received a Bank Product Provider
Letter Agreement with respect to the applicable Bank Product within 30 days
after the provision of such Bank Product to Parent or its Subsidiaries, or, if
such Bank Product Agreement was entered into prior to the Closing Date or prior
to the date on which such Bank Product Provider or its Affiliate, as applicable,
became a Lender under the Credit Agreement, within 30 days after the Closing
Date or 30 days after the date on which such Bank Product Provider or its
Affiliate, as applicable, first became a Lender under the Credit Agreement, as
applicable.

“Bank Product Provider” means any Lender or any of its Affiliates; provided,
however, that no such Person (other than Wells Fargo) shall constitute a Bank
Product Provider with respect to a Bank Product unless and until Agent shall
have received a Bank Product Provider Letter Agreement with such Person and with
respect to the applicable Bank Product within 30 days after the provision of
such Bank Product to Parent or its Subsidiaries, or, if such Bank Product
Agreement was entered into prior to the Closing Date or prior to the date on
which such Bank Product Provider or its Affiliate, as applicable, became a
Lender under the Credit Agreement, within 30 days after the Closing Date or
30 days after the date on which such Bank Product Provider or its Affiliate, as
applicable, first became a Lender under the Credit Agreement, as applicable.

“Bank Product Provider Letter Agreement” means a letter agreement in
substantially the form attached hereto as Exhibit B-2, in form and substance
satisfactory to Agent, duly executed by the applicable Bank Product Provider,
the Administrative Borrower, and Agent.

“Bank Product Reserve” means, as of any date of determination, the amount of
reserves that Agent has established (based upon the Bank Product Providers’
reasonable determination of the credit exposure of Parent and its Subsidiaries
in respect of Bank Products that qualify as Bank Product Obligations pursuant to
the requirements of the proviso set forth in the definition of Bank Product
Obligations) in respect of Bank Products then provided or outstanding that
qualify as Bank Product Obligations pursuant to the requirements of the proviso
set forth in the definition of Bank Product Obligations.

“Bankruptcy Code” means title 11 of the United States Code, as in effect from
time to time.

“Base LIBOR Rate” means the rate per annum rate appearing on Bloomberg L.P.’s
(the "Service”) Page BBAM1/(Official BBA USD Dollar Libor Fixings) (or on any
successor or substitute page of such Service, or any successor to or substitute
for such Service) 2 Business Days prior to the commencement of the requested
Interest Period, for a term and in an amount comparable to the Interest Period
and the amount of the LIBOR Rate Loan requested (whether as an initial LIBOR
Rate Loan or as a continuation of a LIBOR Rate Loan or as a conversion of a Base
Rate Loan to a LIBOR Rate Loan) by Borrowers in accordance with the Agreement,
which determination shall be conclusive in the absence of manifest error.

“Base Rate” means the greatest of (a) the Base LIBOR Rate (which rate shall be
calculated based upon an Interest Period of 3 months and shall be determined on
a daily basis) plus 1.00 percentage point, (b) the Federal Funds Rate plus 1/2%,
and (c) the rate of interest announced, from time to time, within Wells Fargo at
its principal office in San Francisco as its “prime rate”, with the
understanding that the “prime rate” is one of Wells Fargo’s base rates (not
necessarily the lowest of such rates) and serves as the basis upon which
effective rates of interest are calculated for those loans making reference
thereto and is evidenced by the recording thereof after its announcement in such
internal publications as Wells Fargo may designate.

“Base Rate Loan” means each portion of the Advances that bears interest at a
rate determined by reference to the Base Rate.

“Base Rate Margin” means, as of any date of determination (with respect to any
portion of the outstanding Advances on such date that is a Base Rate Loan), the
applicable margin set forth in the following table that correspond to the most
recent Average Daily Availability calculation determined by Agent in its
reasonable discretion (the “Average Daily Availability Calculation”); provided,
however, that for the period from the Closing Date through September 30, 2009,
the Base Rate Margin shall be at the margin in the row styled “Level III”:

          Level  
Average Daily Availability
  Base Rate Margin    
 
    I  
If the Average Daily Availability is less than
$75,000,000
  3.25 percentage points

   
 
    II  
If the Average Daily Availability is greater
than or equal to $75,000,000 and less than
$150,000,000
  3.00 percentage points


   
 
    III  
If the Average Daily Availability is greater
than or equal to $150,000,000
  2.75 percentage points

   
 
   

The Base Rate Margin shall be based upon the most recent Average Daily
Availability Calculation, which will be calculated by Agent in its reasonable
discretion based on Average Daily Availability during the preceding fiscal
quarter. The Base Rate Margin shall be re-determined quarterly by Agent using
such methods in its reasonable discretion and any change to the Base Rate Margin
based on the Average Daily Availability as of the end of any fiscal quarter
shall be effective as of the first day of the immediately following fiscal
quarter.

“Benefit Plan” means a “defined benefit plan” (as defined in Section 3(35) of
ERISA) for which Parent or any of its Subsidiaries or ERISA Affiliates has been
an “employer” (as defined in Section 3(5) of ERISA) within the past six years.

“BOA” has the meaning specified therefor in the preamble to the Agreement.

“BOAS” has the meaning specified therefor in the preamble to the Agreement.

“Board of Directors” means the board of directors (or comparable managers) of
Parent or any committee thereof duly authorized to act on behalf of the board of
directors (or comparable managers).

“Borrower” and “Borrowers” have the respective meanings specified therefor in
the preamble to the Agreement.

“Borrowing” means a borrowing hereunder consisting of Advances made on the same
day by the Lenders (or Agent on behalf thereof), or by Swing Lender in the case
of a Swing Loan, or by Agent in the case of a Protective Advance.

“Borrowing Base” means, as of any date of determination, the result of:

(a) 85% of the amount of Eligible Accounts, less the amount, if any, of the
Dilution Reserve, plus

(b) the lowest of:

(i) the Seasonal Inventory Limit,

(ii) the sum of (y) 70% of the value (calculated at the lower of cost or market
on a basis consistent with Borrowers’ historical accounting practices) of
Eligible Landed Inventory plus (z) the lesser of (1) 70% of the value
(calculated at the lower of cost or market on a basis consistent with Borrowers’
historical accounting practices) of Eligible In-Transit Inventory and (2)
$25,000,000, and

(iii) the sum of (y) 85% times the most recently determined Net Liquidation
Percentage times the book value (calculated at the lower of cost or market on a
basis consistent with Borrowers’ historical accounting practices) of Borrowers’
Eligible Landed Inventory plus (z) the lesser of (1) 85% times the most recently
determined Net Liquidation Percentage times the book value (calculated at the
lower of cost or market on a basis consistent with Borrowers’ historical
accounting practices) of Borrowers’ Eligible In-Transit Inventory and (2)
$25,000,000, minus

(c) the sum of (i) the Bank Product Reserve, and (ii) the aggregate amount of
reserves, if any, established by Agent under Section 2.1(c) of the Agreement.

“Borrowing Base Certificate” means a certificate in the form of Exhibit B-1.

“Borrowing Base Excess” has the meaning specified therefor in Section 2.4(e)(i)
of the Agreement.

“Business Day” means any day that is not a Saturday, Sunday, or other day on
which banks are authorized or required to close in the state of New York, except
that, if a determination of a Business Day shall relate to a LIBOR Rate Loan,
the term “Business Day” also shall exclude any day on which banks are closed for
dealings in Dollar deposits in the London interbank market.

“Canadian Dollars” or “C$” means Canadian dollars.

“Capital Expenditures” means, with respect to any Person for any period, the
aggregate of all expenditures by such Person and its Subsidiaries during such
period that are capital expenditures as determined in accordance with GAAP,
whether such expenditures are paid in cash or financed.

“Capitalized Lease Obligation” means that portion of the obligations under a
Capital Lease that is required to be capitalized in accordance with GAAP.

“Capital Lease” means a lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP.

“Cash Equivalents” means (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States or issued by any agency thereof
and backed by the full faith and credit of the United States, in each case
maturing within 1 year from the date of acquisition thereof, (b) marketable
direct obligations issued or fully guaranteed by any state of the United States
or any political subdivision of any such state or any public instrumentality
thereof maturing within 1 year from the date of acquisition thereof and, at the
time of acquisition, having one of the two highest ratings obtainable from
either Standard & Poor’s Rating Group (“S&P”) or Moody’s Investors Service, Inc.
(“Moody’s”), (c) commercial paper maturing no more than 270 days from the date
of creation thereof and, at the time of acquisition, having a rating of at least
A-1 from S&P or at least P-1 from Moody’s, (d) certificates of deposit, time
deposits, overnight bank deposits or bankers’ acceptances maturing within 1 year
from the date of acquisition thereof issued by any bank organized under the laws
of the United States or any state thereof or the District of Columbia or any
United States branch of a foreign bank having at the date of acquisition thereof
combined capital and surplus of not less than $250,000,000, (e) Deposit Accounts
maintained with (i) any bank that satisfies the criteria described in clause
(d) above, or (ii) any other bank organized under the laws of the United States
or any state thereof so long as the full amount maintained with any such other
bank is insured by the Federal Deposit Insurance Corporation, (f) repurchase
obligations of any commercial bank satisfying the requirements of clause (d) of
this definition or recognized securities dealer having combined capital and
surplus of not less than $250,000,000, having a term of not more than seven
days, with respect to securities satisfying the criteria in clauses (a) or
(d) above, (g) debt securities with maturities of six months or less from the
date of acquisition backed by standby letters of credit issued by any commercial
bank satisfying the criteria described in clause (d) above, and (h) Investments
in money market funds substantially all of whose assets are invested in the
types of assets described in clauses (a) through (g) above.

“CFC” means a controlled foreign corporation (as that term is defined in the
IRC) and any Subsidiary of a controlled foreign corporation.

“Change of Control” means that (a) Permitted Holders fail to own and control,
directly or indirectly, 51%, or more, of the Stock of Parent having the right to
vote for the election of members of the Board of Directors, (b) any “person” or
“group” (within the meaning of Sections 13(d) and 14(d) of the Exchange Act),
other than Permitted Holders, becomes the beneficial owner (as defined in
Rule 13d-3 under the Exchange Act), directly or indirectly, of 20%, or more, of
the Stock of Parent having the right to vote for the election of members of the
Board of Directors (c) a majority of the members of the Board of Directors do
not constitute Continuing Directors, or (d) Parent fails to own and control,
directly or indirectly, 100% of the Stock of each other Loan Party.

“Closing Date” means the date of the making of the initial Advance (or other
extension of credit) hereunder.

“Code” means the New York Uniform Commercial Code, as in effect from time to
time.

“Collateral” means all assets and interests in assets and proceeds thereof now
owned or hereafter acquired by Parent or its Subsidiaries in or upon which a
Lien is granted by such Person in favor of Agent or the Lenders under any of the
Loan Documents.

“Collateral Access Agreement” means a landlord waiver, bailee letter, or
acknowledgement agreement of any lessor, warehouseman, processor, consignee, or
other Person in possession of, having a Lien upon, or having rights or interests
in Parent’s or its Subsidiaries’ books and records, Equipment, or Inventory, in
each case, in form and substance reasonably satisfactory to Agent.

“Collections” means all cash, checks, notes, instruments, and other items of
payment (including insurance proceeds, cash proceeds of asset sales, rental
proceeds, and tax refunds).

“Commitment” means, with respect to each Lender, its Commitment, and, with
respect to all Lenders, their Commitments, in each case as such Dollar amounts
are set forth beside such Lender’s name under the applicable heading on
Schedule C-1 or in the Assignment and Acceptance pursuant to which such Lender
became a Lender hereunder, as such amounts may be reduced or increased from time
to time pursuant to assignments made in accordance with the provisions of
Section 13.1 of the Agreement.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C-1 delivered by the chief financial officer of Parent to Agent.

“Confidential Information” has the meaning specified therefor in Section 17.9(a)
of the Agreement.

“Continuing Director” means (a) any member of the Board of Directors who was a
director (or comparable manager) of Parent on the Closing Date, and (b) any
individual who becomes a member of the Board of Directors after the Closing Date
if such individual was approved, appointed or nominated for election to the
Board of Directors by either the Permitted Holders or a majority of the
Continuing Directors, but excluding any such individual originally proposed for
election in opposition to the Board of Directors in office at the Closing Date
in an actual or threatened election contest relating to the election of the
directors (or comparable managers) of Parent and whose initial assumption of
office resulted from such contest or the settlement thereof.

“Control Agreement” means a control agreement, in form and substance reasonably
satisfactory to Agent, executed and delivered by Parent or one of its
Subsidiaries, Agent, and the applicable securities intermediary (with respect to
a Securities Account) or bank (with respect to a Deposit Account).

“Controlled Account Agreement” has the meaning specified therefor in the
Security Agreement.

“Copyright Security Agreement” has the meaning specified therefor in the
Security Agreement.

“Daily Balance” means, as of any date of determination and with respect to any
Obligation, the amount of such Obligation owed at the end of such day.

“Default” means an event, condition, or default that, with the giving of notice,
the passage of time, or both, would be an Event of Default.

“Defaulting Lender” means any Lender that fails to make any Advance (or other
extension of credit) that it is required to make hereunder on the date that it
is required to do so hereunder.

“Defaulting Lender Rate” means (a) for the first 3 days from and after the date
the relevant payment is due, the Base Rate, and (b) thereafter, the interest
rate then applicable to Advances that are Base Rate Loans (inclusive of the Base
Rate Margin applicable thereto).

“DGCL” means the Delaware General Corporations Law as amended from time to time.

“Deposit Account” means any deposit account (as that term is defined in the
Code).

“Designated Account” means the Deposit Account of Administrative Borrower
identified on Schedule D-1.

“Designated Account Bank” has the meaning specified therefor in Schedule D-1.

“Dilution” means, as of any date of determination, a percentage, based upon the
experience of a prior period of duration selected by Agent in its Permitted
Discretion (which period of duration shall not be less than 90 consecutive
days), that is the result of dividing the Dollar amount of (a) bad debt
write-downs, discounts, advertising allowances, credits, or other dilutive items
with respect to Borrowers’ Accounts during such period (but, in any event, only
to the extent that such amounts are included in billings per clause (b) of this
definition), by (b) Borrowers’ billings with respect to Accounts during such
period.

“Dilution Reserve” means, as of any date of determination, an amount sufficient
to reduce the advance rate against Eligible Accounts by 1 percentage point for
each percentage point by which Dilution is in excess of 5%.

“Dollars” or “$” means United States dollars.

“Dollar Equivalent” means, on any date of determination, (a) with respect to any
amount denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent in Dollars of such
amount, determined by the Agent using the applicable Exchange Rate.

“Domestic Subsidiary” means any Subsidiary of Parent that is not a CFC..

“EBITDA” means, with respect to any fiscal period, Parent’s consolidated net
earnings (or loss), minus (a) the sum of (without duplication) (i) extraordinary
gains, (ii) interest income, and (iii) non-cash gains arising from asset
dispositions not in the ordinary course of business, in each case, for such
period, plus (b) the sum of (without duplication) (i) non-cash extraordinary
losses, (ii) non-cash stock compensation expenses, (iii) non-cash losses arising
from asset dispositions not in the ordinary course of business, (iv) interest
expense, (v) income taxes, (vi) depreciation, and (vii) amortization (including
deferred financing costs and intangibles), in each case, for such period, in
each case, determined on a consolidated basis in accordance with GAAP. For the
purposes of calculating EBITDA for any period of 4 consecutive fiscal quarters
(each, a “Reference Period”), if at any time during such Reference Period (and
after the Closing Date), Parent or any of its Subsidiaries shall have made a
Permitted Acquisition, EBITDA for such Reference Period shall be calculated
after giving pro forma effect thereto (including pro forma adjustments arising
out of events which are directly attributable to such Permitted Acquisition, are
factually supportable, and are expected to have a continuing impact, in each
case to be mutually and reasonably agreed upon by Parent and Agent) or in such
other manner acceptable to Agent as if any such Permitted Acquisition or
adjustment occurred on the first day of such Reference Period.

“Ecko Lender License Agreement” means a license agreement among Agent,
Ecko.Complex, LLC, the Borrowers, Skechers International II, and Skechers
S.A.R.L. on terms and conditions and subject to documentation satisfactory to
Agent.

“Ecko License Agreement” means that certain Trademark License Agreement, dated
April 7, 2003, by and among Ecko.Complex, LLC, Skechers U.S.A., Inc. II,
Skechers International II, and Skechers S.A.R.L.

“Eligible Accounts” means those Accounts created by a Borrower in the ordinary
course of its business, that arise out of its sale of goods or rendition of
services, that comply with each of the representations and warranties respecting
Eligible Accounts made in the Loan Documents, and that are not excluded as
ineligible by virtue of one or more of the excluding criteria set forth below;
provided, however, that such criteria may be revised from time to time by Agent
in Agent’s Permitted Discretion to address the results of any audit performed by
Agent from time to time after the Closing Date. In determining the amount to be
included, Eligible Accounts shall be calculated net of customer deposits and
unapplied cash. Eligible Accounts shall not include the following:

(a) Accounts that the Account Debtor has failed to pay within 90 days of
original invoice date or Accounts that the Account Debtor has failed to pay
within 60 days of their original due date

(b) Accounts with selling terms of more than 60 days, other than up to
$2,500,000 of Borrowers’ Accounts outstanding at any one time with selling terms
of more than 60 days but less than 90 days,

(c) Accounts owed by an Account Debtor (or its Affiliates) where 50% or more of
all Accounts owed by that Account Debtor (or its Affiliates) are deemed
ineligible under clause (a) above,

(d) Accounts with respect to which the Account Debtor is an Affiliate of a
Borrower or an employee of a Borrower or any Affiliate of a Borrower,

(e) Accounts arising in a transaction wherein goods are placed on consignment or
are sold pursuant to a guaranteed sale, a sale or return, a sale on approval, a
bill and hold, or any other terms by reason of which the payment by the Account
Debtor may be conditional,

(f) Accounts that are not payable in Dollars,

(g) Accounts with respect to which the Account Debtor either (i) does not
maintain its chief executive office in the United States, or (ii) is not
organized under the laws of the United States or any state thereof, or (iii) is
the government of any foreign country or sovereign state, or of any state,
province, municipality, or other political subdivision thereof, or of any
department, agency, public corporation, or other instrumentality thereof, unless
(x) the Account is supported by an irrevocable letter of credit reasonably
satisfactory to Agent (as to form, substance, and issuer or domestic confirming
bank) that has been delivered to Agent and is drawable by Agent either as the
originally named beneficiary or by virtue of Agent having control (as defined in
Section 9-107 of the Code) over such letter of credit, (y) the Account is
covered by credit insurance in form, substance, and amount, and by an insurer,
reasonably satisfactory to Agent or (z) the Account is otherwise satisfactory to
Agent, in its sole discretion,

(h) Accounts with respect to which the Account Debtor is either (i) the United
States or any department, agency, or instrumentality of the United States
(exclusive, however, of Accounts with respect to which such Borrower has
complied, to the reasonable satisfaction of Agent, with the Assignment of Claims
Act, 31 USC §3727), or (ii) any state of the United States, but only to the
extent of the amount by which the aggregate amount of Borrowers’ Accounts that
would be ineligible pursuant to this clause (h) exceeds $2,500,000,

(i) Accounts with respect to which the Account Debtor is a creditor of a
Borrower, has or has asserted a right of setoff, or has disputed its obligation
to pay all or any portion of the Account, to the extent of such claim, right of
setoff, or dispute,

(j) Accounts with respect to an Account Debtor whose total obligations owing to
Borrowers exceed 10% (such percentage, as applied to a particular Account
Debtor, being subject to reduction by Agent if the creditworthiness of such
Account Debtor materially deteriorates) of all Eligible Accounts, to the extent
of the obligations owing by such Account Debtor in excess of such percentage;
provided, however, that, in each case, the amount of Eligible Accounts that are
excluded because they exceed the foregoing percentage shall be determined by
Agent based on all of the otherwise Eligible Accounts prior to giving effect to
any eliminations based upon the foregoing concentration limit; provided,
further, however, that the foregoing percentage shall be increased to 15% (such
percentage, as applied to a particular Account Debtor, being subject to
reduction by Agent if the creditworthiness of such Account Debtor materially
deteriorates) for each of (i) Famous Footwear, (ii) Kohl’s Corporation, (iii) J.
C. Penney Company, Inc., and (iv) Ross Stores, Inc.,

(k) Accounts with respect to which the Account Debtor is subject to an
Insolvency Proceeding, is not Solvent, has gone out of business, or as to which
a Borrower has received notice of an imminent Insolvency Proceeding or a
material impairment of the financial condition of such Account Debtor,

(l) Accounts, the collection of which, Agent, in its Permitted Discretion,
believes to be doubtful by reason of the Account Debtor’s financial condition,

(m) Accounts that are not subject to a valid and perfected first priority
Agent’s Lien,

(n) Accounts with respect to which (i) the goods giving rise to such Account
have not been shipped and billed to the Account Debtor, or (ii) the services
giving rise to such Account have not been performed and billed to the Account
Debtor,

(o) Accounts with respect to which the Account Debtor is a Sanctioned Person or
Sanctioned Entity,

(p) Accounts that represent the right to receive progress payments or other
advance billings that are due prior to the completion of performance by the
applicable Borrower of the subject contract for goods or services,

(q) Accounts that are acquired in connection with a Permitted Acquisition or are
Accounts of a Person acquired in a Permitted Acquisition, until the completion
of an appraisal and field examination of such Accounts, in each case, reasonably
satisfactory to Agent,

(r) Accounts that constitute debit memos,

(s) Accounts that represent the right to receive payment in connection with the
sale of Inventory for purposes of display or demonstration, or

(t) Accounts with respect to which a Borrower has agreed to grant the Account
Debtor a discount on the amount of the Account if the Account Debtor pays the
discounted amount of the Account within a certain time period, solely to the
extent of the proposed discount with respect to the applicable Account.

“Eligible In-Transit Inventory” means those items of Inventory that do not
qualify as Eligible Landed Inventory solely because they are not in a location
set forth on Schedule E-1 or in transit among such locations and they are the
subject of a bill of lading or other similar document of title, but as to which,
in each case, (a) such Inventory currently is in transit (whether by vessel,
air, or land) to a location set forth on Schedule E-1 that is the subject of a
Collateral Access Agreement, (b) title to such Inventory has passed to the
applicable Borrower, (c) such Inventory is insured against types of loss,
damage, hazards, and risks, and in amounts, satisfactory to Agent in its
Permitted Discretion, (d) such Inventory either (i) is the subject of a
negotiable bill of lading (x) that is consigned to Agent (either directly or by
means of endorsements), (y) that was issued by the carrier respecting the
subject Inventory, and (z) either (1) that is the subject of a telefacsimile
copy that Agent has received from the applicable Issuing Lender or Underlying
Issuer, as applicable, which issued the Letter of Credit and as to which Agent
also has received a confirmation from such Person that such negotiable bill of
lading is in-transit by air-courier to Agent (or a customs broker that has
executed in favor of Agent a customs broker agreement that is reasonably
satisfactory to Agent) or (2) that is in the possession of Agent (or a customs
broker that has executed in favor of Agent a customs broker agreement that is
reasonably satisfactory to Agent), (ii) is the subject of a negotiable cargo
receipt and is not the subject of a bill of lading (other than a negotiable bill
of lading consigned to, and in the possession of, a consolidator or Agent, or
their respective agents) and such negotiable cargo receipt (x) is consigned to
Agent (either directly or by means of endorsements), (y) was issued by a
consolidator respecting the subject Inventory, and (z) either (1) that is the
subject of a telefacsimile copy that Agent has received from the applicable
Issuing Lender or Underlying Issuer, as applicable, which issued the Letter of
Credit and as to which Agent also has received a confirmation from such Person
that such negotiable cargo receipt is in-transit by air-courier to Agent (or a
customs broker that has executed in favor of Agent a customs broker agreement
that is reasonably satisfactory to Agent) or (2) that is in the possession of
Agent (or a customs broker that has executed in favor of Agent a customs broker
agreement that is reasonably satisfactory to Agent), or (iii) so long as a
satisfactory Bailee and Agency Agreement is in full force and effect, (x) is the
subject of a bill of lading (1) that is consigned to Agent (either directly or
by means of endorsements), (2) that was issued by the applicable Bailee & Agent
party to such Bailee and Agency Agreement as the carrier respecting the subject
Inventory, and (3) that is in the possession of Agent or such Bailee & Agent
that is party to such Bailee and Agency Agreement, (y) is in the possession of
the Bailee & Agent that is party to such Bailee and Agency Agreement, and
(z) together with the applicable bill of lading, is subject to the terms of such
Bailee and Agency Agreement, which has been executed by the applicable Bailee &
Agent and the Borrowers and delivered to Agent, (e) Parent has provided a
certificate to the Agent that certifies that, to the Knowledge of the Parent,
such Inventory (A) meets all of such Borrowers’ representations and warranties
contained in the Loan Documents concerning Eligible In-Transit Inventory and
Eligible Landed Inventory, (B) that it is not excluded by any of the excluding
criteria in the definitions of Eligible In-Transit Inventory or Eligible Landed
Inventory, other than because (i) such Inventory is not in a location set forth
on Schedule E-1 or in transit among such locations or (ii) such Inventory is the
subject of a bill of lading or other document of title, and (C) that it knows of
no reason why such Inventory would not be accepted by a Borrower when it
delivered to a Borrower or a customs broker on behalf of a Borrower, and that
the shipment as evidenced by the documents conforms to the related order
documents and (f) the full purchase price for such Inventory either (i) has been
paid in full or (ii) is supported by a Qualified Import Letter of Credit, and
(g) if clause (f)(ii) applies, the Qualified Import Letter of Credit has been
drawn upon in full and the Issuing Bank or Underlying Issuer, as applicable, has
honored such drawing.

“Eligible Inventory” means Eligible Landed Inventory or Eligible In-Transit
Inventory.

“Eligible Landed Inventory” means Inventory consisting of first quality finished
goods held for sale in the ordinary course of a Borrower’s business, that
complies with each of the representations and warranties respecting Eligible
Inventory made in the Loan Documents, and that is not excluded as ineligible by
virtue of one or more of the excluding criteria set forth below; provided,
however, that such criteria may be revised from time to time by Agent in Agent’s
Permitted Discretion to address the results of any audit or appraisal performed
by Agent from time to time after the Closing Date. In determining the amount to
be so included, Inventory shall be valued at the lower of cost or market on a
basis consistent with Borrowers’ historical accounting practices. An item of
Inventory shall not be included in Eligible Inventory if:

(a) a Borrower does not have good, valid, and marketable title thereto,

(b) a Borrower does not have actual and exclusive possession thereof (either
directly or through a bailee or agent of a Borrower),

(c) it is not located at one of the locations in the continental United States
set forth on Schedule E-1 and is not in-transit from one such location to
another such location,

(d) it is in-transit to or from a location of a Borrower (other than in-transit
from one location set forth on Schedule E-1 to another location set forth on
Schedule E-1),

(e) it is located on real property leased by a Borrower (other than a retail
store that is owned or operated by a Loan Party) or in a contract warehouse, in
each case, unless it is subject to a Collateral Access Agreement executed by the
lessor or warehouseman, as the case may be, and unless it is segregated or
otherwise separately identifiable from goods of others, if any, stored on the
premises,

(f) it is the subject of a bill of lading or other similar document of title,

(g) it is not subject to a valid and perfected first priority Agent’s Lien,

(h) it consists of goods returned or rejected by a Borrower’s customers (other
than such goods that are undamaged and resalable in the ordinary course of a
Borrower’s business),

(i) it consists of goods that are discontinued, obsolete or slow moving,
restrictive or custom items, work-in-process, raw materials, or goods that
constitute spare parts, packaging and shipping materials, supplies used or
consumed in a Borrower’s business, bill and hold goods, defective goods,
“seconds,” or Inventory acquired on consignment,

(j) it is subject to third party trademark, licensing or other proprietary
rights, unless the Agent is reasonably satisfied that such Inventory can be sold
by the Agent on satisfactory terms upon and after the occurrence of an Event of
a Default,

(k) a Borrower does not have sufficient rights to be able to dispose of such
Inventory in the ordinary course of business, or

(l) it was acquired in connection with a Permitted Acquisition, until the
completion of an appraisal and field examination of such Inventory, in each
case, reasonably satisfactory to Agent (which appraisal and field examination
may be conducted prior to the closing of such Permitted Acquisition).

“Environmental Action” means any written complaint, summons, citation, notice,
directive, order, claim, litigation, investigation, judicial or administrative
proceeding, judgment, letter, or other written communication from any
Governmental Authority, or any third party involving violations of Environmental
Laws or releases of Hazardous Materials (a) from any assets, properties, or
businesses of any Borrower, any Subsidiary of a Borrower, or any of their
predecessors in interest, (b) from adjoining properties or businesses, or
(c) from or onto any facilities which received Hazardous Materials generated by
any Borrower, any Subsidiary of a Borrower, or any of their predecessors in
interest.

“Environmental Law” means any applicable federal, state, provincial, foreign or
local statute, law, rule, regulation, ordinance, code, binding and enforceable
guideline, binding and enforceable written policy, or rule of common law now or
hereafter in effect and in each case as amended, or any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent decree or judgment, in each case, to the extent binding on Parent
or its Subsidiaries, relating to the environment, the effect of the environment
on employee health, or Hazardous Materials, in each case as amended from time to
time.

“Environmental Liabilities” means all liabilities, monetary obligations, losses,
damages, punitive damages, consequential damages, treble damages, costs and
expenses (including all reasonable fees, disbursements and expenses of counsel,
experts, or consultants, and costs of investigation and feasibility studies),
fines, penalties, sanctions, and interest incurred as a result of any claim or
demand, or Remedial Action required, by any Governmental Authority or any third
party, and which relate to any Environmental Action.

“Environmental Lien” means any Lien in favor of any Governmental Authority for
Environmental Liabilities.

“Equipment” means equipment (as that term is defined in the Code).

“Equipment Loan” means any loan or loans the proceeds of which are used to
purchase Equipment.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute thereto.

“ERISA Affiliate” means (a) any Person subject to ERISA whose employees are
treated as employed by the same employer as the employees of Parent or its
Subsidiaries under IRC Section 414(b), (b) any trade or business subject to
ERISA whose employees are treated as employed by the same employer as the
employees of Parent or its Subsidiaries under IRC Section 414(c), (c) solely for
purposes of Section 302 of ERISA and Section 412 of the IRC, any organization
subject to ERISA that is a member of an affiliated service group of which Parent
or any of its Subsidiaries is a member under IRC Section 414(m), or (d) solely
for purposes of Section 302 of ERISA and Section 412 of the IRC, any Person
subject to ERISA that is a party to an arrangement with Parent or any of its
Subsidiaries and whose employees are aggregated with the employees of Parent or
its Subsidiaries under IRC Section 414(o).

“Euro” means the euro referred to in Council Regulation (EC) No. 1103/97 dated
June 17, 1997, passed by the Council of the European Union, or, if different,
the then lawful currency of the member states of the European Union that
participate in the third stage of Economic and Monetary Union.

“Event of Default” has the meaning specified therefor in Section 8 of the
Agreement.

“Excess Availability” means, as of any date of determination, the amount equal
to Availability minus the aggregate amount, if any, of all trade payables of
Parent and its Subsidiaries aged in excess of historical levels with respect
thereto and all book overdrafts of the Loan Parties in excess of historical
practices with respect thereto, in each case as determined by Agent in its
Permitted Discretion.

“Exchange Act” means the Securities Exchange Act of 1934, as in effect from time
to time.

“Exchange Rate” means and refers to the nominal rate of exchange (vis-à-vis
Dollars) for a currency other than Dollars published in The Wall Street Journal
(Eastern Edition) on the date of determination (which shall be a Business Day on
which The Wall Street Journal (Eastern Edition) is published), expressed as the
number of units of such other currency per one Dollar.

“Existing Acceptances” means the Acceptances described on Schedule E-2.

“Existing Credit Facility” means that certain Second Amended and Restated Loan
and Security Agreement, dated as of May 31, 2006 (as amended), by and among the
Borrowers, The CIT Group/Commercial Services, Inc., as agent for the lenders
party thereto, Wachovia Capital Markets, LLC, as lead arranger, and the other
lenders party thereto.

“Existing Letters of Credit” means the letters of credit described on Schedule
E-3.

“Fee Letter” means that certain fee letter between Borrowers and Agent, in form
and substance reasonably satisfactory to Agent.

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal to, for each day during such period, the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day which is a Business Day, the average of the
quotations for such day on such transactions received by Agent from three
Federal funds brokers of recognized standing selected by it.

“Financial Covenant Period” means a period which shall commence on any date (the
“Commencement Date”) on which Excess Availability is less than $50,000,000 and
shall continue until the day on which Excess Availability on each day during a
period of 30 consecutive days after the Commencement Date has been greater than
or equal to $50,000,000.

“Fixed Charges” means, with respect to any fiscal period and with respect to
Parent determined on a consolidated basis in accordance with GAAP, the sum,
without duplication, of (a) Interest Expense paid or required to be paid in cash
during such period, (b) principal payments in respect of Indebtedness that are
required to be paid during such period, (c) all federal, state, and local income
taxes paid or required to be paid in cash during such period, (d) Capital
Expenditures made or incurred during such period (other than Capital
Expenditures financed with proceeds of Indebtedness (other than Advances)), and
(e) all Restricted Junior Payments paid (whether in cash or other property,
other than common Stock, and other than Restricted Junior Payments permitted to
be made pursuant to Section 6.9(a) of the Agreement) during such period.

“Fixed Charge Coverage Ratio” means, with respect to Parent for any period, the
ratio of (i) EBITDA for such period, to (ii) Fixed Charges for such period.

“Flow of Funds Agreement” means a flow of funds agreement, in form and substance
reasonably satisfactory to Agent, executed and delivered by Borrowers and Agent.

“Foreclosed Borrower” has the meaning specified therefor in Section 2.14 of the
Agreement.

“Foreign Lender” means any Lender or Participant that is not a United States
person within the meaning of IRC section 7701(a)(30).

“Foreign Subsidiary” means any Person that is both (a) a direct or indirect
Subsidiary of Parent and (b) a CFC.

“Funding Date” means the date on which a Borrowing occurs.

“Funding Losses” has the meaning specified therefor in Section 2.12(b)(ii) of
the Agreement.

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States, consistently applied.

“Governing Documents” means, with respect to any Person, the certificate or
articles of incorporation, by-laws, or other organizational documents of such
Person.

“Governmental Authority” means any federal, state, local, or other governmental
or administrative body, instrumentality, board, department, or agency or any
court, tribunal, administrative hearing body, arbitration panel, commission, or
other similar dispute-resolving panel or body.

“Guarantors” means (a) each Domestic Subsidiary of Parent (other than (i) any
Borrower or (ii) at anytime prior to the date Yale is required to become a
Guarantor pursuant to Section 5.11(b) of the Agreement, Yale) and (b) each other
Person that becomes a guarantor after the Closing Date pursuant to Section 5.11
of the Agreement, and “Guarantor” means any one of them.

“Guaranty” means that certain general continuing guaranty executed and delivered
by each Guarantor in favor of Agent, for the benefit of the Lender Group and the
Bank Product Providers, in form and substance reasonably satisfactory to Agent.

“Hazardous Materials” means (a) substances that are defined or listed in, or
otherwise classified pursuant to, any applicable laws or regulations as
“hazardous substances,” “hazardous materials,” “hazardous wastes,” “toxic
substances,” or any other formulation intended to define, list, or classify
substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, or “EP
toxicity”, (b) oil, petroleum, or petroleum derived substances, natural gas,
natural gas liquids, synthetic gas, drilling fluids, produced waters, and other
wastes associated with the exploration, development, or production of crude oil,
natural gas, or geothermal resources, (c) any flammable substances or explosives
or any radioactive materials, and (d) asbestos in any form or electrical
equipment that contains any oil or dielectric fluid containing levels of
polychlorinated biphenyls in excess of 50 parts per million.

“Hedge Agreement” means any and all agreements or documents now existing or
hereafter entered into by Parent or any of its Subsidiaries that provide for an
interest rate, credit, commodity or equity swap, cap, floor, collar, forward
foreign exchange transaction, currency swap, cross currency rate swap, currency
option, or any combination of, or option with respect to, these or similar
transactions, for the purpose of hedging Parent’s or any of its Subsidiaries’
exposure to fluctuations in interest or exchange rates, loan, credit exchange,
security, or currency valuations or commodity prices.

“Holdout Lender” has the meaning specified therefor in Section 14.2(a) of the
Agreement.

“Immaterial Subsidiary” means any non-operating Subsidiary of the Loan Parties
that does not hold or own assets with an aggregate net book value of greater
than $1,000,000; and “Immaterial Subsidiaries” means all of them; provided,
however, that if any Subsidiary that previously constituted an Immaterial
Subsidiary ever either (a) holds or owns assets with an aggregate net book value
of greater than $1,000,000 or (b) becomes an operating Subsidiary, then such
Subsidiary shall immediately and automatically cease to be an Immaterial
Subsidiary and the Borrowers shall be required to comply with the provisions of
Section 5.11 of the Agreement with respect to such Subsidiary.

“Increase Effective Date” has the meaning specified therefor in Section 2.2(a).

“Increase Joinder” has the meaning specified therefor in Section 2.2(c).

“Indebtedness” means (a) all obligations for borrowed money, (b) all obligations
evidenced by bonds, debentures, notes, or other similar instruments and all
reimbursement or other obligations in respect of letters of credit, bankers
acceptances, or other financial products, (c) all obligations as a lessee under
Capital Leases, (d) all obligations or liabilities of others secured by a Lien
on any asset of a Person, irrespective of whether such obligation or liability
is assumed, (e) all obligations to pay the deferred purchase price of assets
(other than trade payables incurred in the ordinary course of business and
repayable in accordance with customary trade practices), (f) all obligations
owing under Hedge Agreements (which amount shall be calculated based on the
amount that would be payable by such Person if the Hedge Agreement were
terminated on the date of determination), (g) any Prohibited Preferred Stock,
and (h) any obligation guaranteeing or intended to guarantee (whether directly
or indirectly guaranteed, endorsed, co-made, discounted, or sold with recourse)
any obligation of any other Person that constitutes Indebtedness under any of
clauses (a) through (g) above. For purposes of this definition, (i) the amount
of any Indebtedness represented by a guaranty or other similar instrument shall
be the lesser of the principal amount of the obligations guaranteed and still
outstanding and the maximum amount for which the guaranteeing Person may be
liable pursuant to the terms of the instrument embodying such Indebtedness, and
(ii) the amount of any Indebtedness described in clause (d) above shall be the
lower of the amount of the obligation and the fair market value of the assets
securing such obligation.

“Indemnified Liabilities” has the meaning specified therefor in Section 10.3 of
the Agreement.

“Indemnified Person” has the meaning specified therefor in Section 10.3 of the
Agreement.

“Insolvency Proceeding” means any proceeding commenced by or against any Person
under any provision of the Bankruptcy Code or under any other state or federal
bankruptcy or insolvency law, assignments for the benefit of creditors, formal
or informal moratoria, compositions, extensions generally with creditors, or
proceedings seeking reorganization, arrangement, or other similar relief.

“Intercompany Subordination Agreement” means a subordination agreement executed
and delivered by Parent, each of the other Loan Parties, and Agent, the form and
substance of which is reasonably satisfactory to Agent.

“Interest Expense” means, for any period, the aggregate of the interest expense
of Parent for such period, determined on a consolidated basis in accordance with
GAAP.

“Interest Period” means, with respect to each LIBOR Rate Loan, a period
commencing on the date of the making of such LIBOR Rate Loan (or the
continuation of a LIBOR Rate Loan or the conversion of a Base Rate Loan to a
LIBOR Rate Loan) and ending 1, 2, or 3 months thereafter; provided, however,
that (a) interest shall accrue at the applicable rate based upon the LIBOR Rate
from and including the first day of each Interest Period to, but excluding, the
day on which any Interest Period expires, (b) any Interest Period that would end
on a day that is not a Business Day shall be extended to the next succeeding
Business Day unless such Business Day falls in another calendar month, in which
case such Interest Period shall end on the next preceding Business Day, (c) with
respect to an Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period), the Interest Period shall
end on the last Business Day of the calendar month that is 1, 2, or 3 months
after the date on which the Interest Period began, as applicable, and
(d) Borrowers may not elect an Interest Period which will end after the Maturity
Date.

“Inventory” means inventory (as that term is defined in the Code).

“Inventory Advance Rate” means the lesser of (a) 70% and (b) the result of 85%
times the most recently determined Net Liquidation Percentage.

“Investment” means, with respect to any Person, any investment by such Person in
any other Person (including Affiliates) in the form of loans, guarantees,
advances, capital contributions (excluding (a) commission, travel, and similar
advances to officers and employees of such Person made in the ordinary course of
business, and (b) bona fide Accounts arising in the ordinary course of business
consistent with past practice), or acquisitions of Indebtedness, Stock, or all
or substantially all of the assets of such other Person (or of any division or
business line of such other Person), and any other items that are or would be
classified as investments on a balance sheet prepared in accordance with GAAP.

“IRC” means the Internal Revenue Code of 1986, as in effect from time to time.

“Issuing Lender” means WFF, BOA, or any other Lender that, at the request of
Borrowers and with the consent of Agent, agrees, in such Lender’s sole
discretion, to become an Issuing Lender for the purpose of issuing Letters of
Credit or Reimbursement Undertakings or accepting Acceptances pursuant to
Section 2.11 of the Agreement.

“Knowledge” means, the actual knowledge of the executive officers of Parent
after reasonable inquiry.

“Lender” and “Lenders” have the respective meanings set forth in the preamble to
the Agreement, and shall include any other Person made a party to the Agreement
in accordance with the provisions of Section 13.1 of the Agreement.

“Lender Group” means each of the Lenders (including each Issuing Lender) and
Agent, or any one or more of them.

“Lender Group Expenses” means all (a) out-of-pocket costs or expenses (including
taxes, and insurance premiums) required to be paid by Parent or its Subsidiaries
under any of the Loan Documents that are paid, advanced, or incurred by the
Lender Group, (b) reasonable out-of-pocket fees or charges paid or incurred by
Agent in connection with the Lender Group’s transactions with Parent or its
Subsidiaries under any of the Loan Documents, including, all actual fees or
charges for photocopying, notarization, couriers and messengers,
telecommunication, public record searches (including tax lien, litigation, and
UCC searches and including searches with the patent and trademark office, the
copyright office, or the department of motor vehicles), filing, recording,
publication, appraisal (including periodic collateral appraisals or business
valuations to the extent of the fees and charges (and up to the amount of any
limitation) contained in the Agreement or the Fee Letter), real estate surveys,
real estate title policies and endorsements, and environmental audits,
(c) out-of-pocket costs and expenses incurred by Agent in the disbursement of
funds to Borrowers or other members of the Lender Group (by wire transfer or
otherwise), (d) out-of-pocket charges paid or incurred by Agent resulting from
the dishonor of checks payable by or to any Loan Party, (e) reasonable
out-of-pocket costs and expenses paid or incurred by the Lender Group to correct
any default or enforce any provision of the Loan Documents, or during the
continuance of an Event of Default, in gaining possession of, maintaining,
handling, preserving, storing, shipping, selling, preparing for sale, or
advertising to sell the Collateral, or any portion thereof, irrespective of
whether a sale is consummated, (f) reasonable out-of-pocket audit fees and
expenses (including travel, meals, and lodging) of Agent related to any
inspections or audits to the extent of the fees and charges (and up to the
amount of any limitation) contained in the Agreement or the Fee Letter,
(g) reasonable out-of-pocket costs and expenses of third party claims or any
other suit paid or incurred by the Lender Group in enforcing or defending the
Loan Documents or in connection with the transactions contemplated by the Loan
Documents or the Lender Group’s relationship with Parent or any of its
Subsidiaries, (h) Agent’s reasonable out-of-pocket costs and expenses (including
reasonable attorneys fees) incurred in advising, structuring, drafting,
reviewing, administering (including travel, meals, and lodging), syndicating, or
amending the Loan Documents, and (i) Agent’s and each Lender’s reasonable
out-of-pocket costs and expenses (including reasonable attorneys, accountants,
consultants, and other advisors fees and expenses) incurred in terminating,
enforcing (including attorneys, accountants, consultants, and other advisors
fees and expenses incurred in connection with a “workout,” a “restructuring,” or
an Insolvency Proceeding concerning Parent or any of its Subsidiaries or in
exercising rights or remedies under the Loan Documents), or defending the Loan
Documents, irrespective of whether suit is brought, or in taking any Remedial
Action concerning the Collateral.

“Lender Group Representatives” has the meaning specified therefor in Section
17.9 of the Agreement.

“Lender-Related Person” means, with respect to any Lender, such Lender, together
with such Lender’s Affiliates, officers, directors, employees, attorneys, and
agents.

“Letter of Credit” means a letter of credit issued by an Issuing Lender or a
letter of credit issued by an Underlying Issuer, as the context requires.

“Letter of Credit Collateralization” means either (a) providing cash collateral
(pursuant to documentation reasonably satisfactory to Agent, including
provisions that specify that the Letter of Credit and Acceptance fee, and all
usage charges set forth in the Agreement will continue to accrue while the
Letters of Credit or Acceptances, as applicable, are outstanding) to be held by
Agent for the benefit of those Lenders with a Commitment in an amount equal to
the sum of (i) 105% of the Letter of Credit Usage composed of Letters of Credit
or Acceptances denominated in Dollars and (ii) 115% of the balance of the Letter
of Credit Usage, and, in each case, together with an agreement to replenish such
cash collateral as necessary to maintain at all times cash collateral in
accordance with the requirements set forth above, (b) causing the Underlying
Letters of Credit to be returned to the applicable Issuing Lender, or
(c) providing Agent with a standby letter of credit, in form and substance
reasonably satisfactory to Agent, from a commercial bank acceptable to Agent (in
its sole discretion) in an amount equal to the sum of (i) 105% of the Letter of
Credit Usage composed of Letters of Credit denominated in Dollars and (ii) 115%
of the balance of Letter of Credit Usage (it being understood that the Letter of
Credit fee and all usage charges set forth in the Agreement will continue to
accrue while the Letters of Credit or Acceptances, as applicable, are
outstanding and that any such fees that accrue must be an amount that can be
drawn under any such standby letter of credit) and together with an agreement to
provide additional cash collateral or standby letters of credit as necessary to
maintain at all times cash collateral in accordance with the requirements set
forth above.

“Letter of Credit Disbursement” means a payment made by any Issuing Lender or
any Underlying Issuer pursuant to a Letter of Credit.

“Letter of Credit Usage” means, as of any date of determination, the sum of
(a) the aggregate undrawn amount of all outstanding Letters of Credit plus
(b) the aggregate amount all outstanding Acceptances.

“LIBOR Deadline” has the meaning specified therefor in Section 2.12(b)(i) of the
Agreement.

“LIBOR Notice” means a written notice in the form of Exhibit L-1.

“LIBOR Option” has the meaning specified therefor in Section 2.12(a) of the
Agreement.

“LIBOR Replacement Lender” has the meaning specified therefor in Section
2.12(d)(iii) of the Agreement.

“LIBOR Rate” means, for each Interest Period for each LIBOR Rate Loan, the rate
per annum determined by Agent by dividing (a) the Base LIBOR Rate for such
Interest Period, by (b) 100% minus the Reserve Percentage. The LIBOR Rate shall
be adjusted on and as of the effective day of any change in the Reserve
Percentage.

“LIBOR Rate Loan” means each portion of an Advance that bears interest at a rate
determined by reference to the LIBOR Rate.

“LIBOR Rate Margin” means, as of any date of determination (with respect to any
portion of the outstanding Advances on such date that is a LIBOR Rate Loan), the
applicable margin set forth in the following table that correspond to the most
recent Average Daily Availability Calculation determined by Agent in its
reasonable discretion; provided, however, that for the period from the Closing
Date through September 30, 2009, the LIBOR Rate Margin shall be at the margin in
the row styled “Level III”:

          Level  
Average Daily Availability
  LIBOR Rate Margin    
 
    I  
If the Average Daily Availability is less
$75,000,000
  4.25 percentage points

   
 
    II  
If the Average Daily Availability is greater
than or equal to $75,000,000 and less than
$150,000,000
  4.00 percentage points


   
 
    III  
If the Average Daily Availability is greater
than or equal to $150,000,000
  3.75 percentage points

   
 
   

The LIBOR Rate Margin shall be based upon the most recent Average Daily
Availability Calculation, which will be calculated by Agent in its reasonable
discretion based on Average Daily Availability during the preceding fiscal
quarter. The LIBOR Rate Margin shall be re-determined quarterly by Agent using
such methods in its reasonable discretion and any change to the LIBOR Rate
Margin based on the Average Daily Availability as of the end of any fiscal
quarter shall be effective as of the first day of the immediately following
fiscal quarter.

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge, deposit arrangement, encumbrance, easement, lien (statutory or other),
security interest, or other security arrangement and any other preference,
priority, or preferential arrangement of any kind or nature whatsoever,
including any conditional sale contract or other title retention agreement, the
interest of a lessor under a Capital Lease and any synthetic or other financing
lease having substantially the same economic effect as any of the foregoing.

“Loan Account” has the meaning specified therefor in Section 2.9 of the
Agreement.

“Loan Documents” means the Agreement, the Acceptances, the Bank Product
Agreements, any Borrowing Base Certificate, the Controlled Account Agreements,
the Control Agreements, the Copyright Security Agreement, the Fee Letter, the
Flow of Funds Agreement, the Guaranty, the Intercompany Subordination Agreement,
the Letters of Credit, the Patent Security Agreement, the Security Agreement,
the Trademark Security Agreement, any note or notes executed by any Borrower in
connection with the Agreement and payable to any member of the Lender Group, any
letter of credit application entered into by any Borrower in connection with the
Agreement, and any other agreement entered into, now or in the future, by Parent
or any of its Subsidiaries and any member of the Lender Group in connection with
the Agreement.

“Loan Party” means any Borrower or any Guarantor.

“Margin Stock” as defined in Regulation U of the Board of Governors of the
Federal Reserve System as in effect from time to time.

“Material Adverse Change” means (a) a material adverse change in the business,
operations, results of operations, assets, liabilities or condition (financial
or otherwise) of Parent and its Subsidiaries, taken as a whole, (b) a material
impairment of Parent’s and its Subsidiaries ability to perform their obligations
under the Loan Documents to which they are parties or of the Lender Group’s
ability to enforce the Obligations or realize upon the Collateral, or (c) a
material impairment of the enforceability or priority of Agent’s Liens with
respect to the Collateral as a result of an action or failure to act on the part
of Parent or its Subsidiaries.

“Material Contract” means, with respect to any Person, (a) each contract listed
on Schedule M-1 to the Agreement, (b) each contract or agreement to which such
Person or any of its Subsidiaries is a party involving aggregate consideration
payable to or by such Person or such Subsidiary of $5,000,000 or more (other
than purchase orders in the ordinary course of the business of such Person or
such Subsidiary and other than contracts that by their terms may be terminated
by such Person or Subsidiary in the ordinary course of its business upon less
than 60 days notice without penalty or premium), and (c) all other contracts or
agreements, the loss of which could reasonably be expected to result in a
Material Adverse Change.

“Maturity Date” has the meaning specified therefor in Section 3.3 of the
Agreement.

“Maximum Revolver Amount” means $250,000,000, as such amount may be increased in
accordance with Section 2.2 or decreased in accordance with Section 2.4(c).

“Moody’s” has the meaning specified therefor in the definition of Cash
Equivalents.

“Net Cash Proceeds” means, with respect to any sale or disposition by Parent or
any of its Subsidiaries of assets, the amount of cash proceeds received
(directly or indirectly) from time to time (whether as initial consideration or
through the payment of deferred consideration) by or on behalf of Parent or its
Subsidiaries, in connection therewith after deducting therefrom only (i) the
amount of any Indebtedness secured by any Permitted Lien on any asset (other
than (A) Indebtedness owing to Agent or any Lender under the Agreement or the
other Loan Documents and (B) Indebtedness assumed by the purchaser of such
asset) which is required to be, and is, repaid in connection with such sale or
disposition, (ii) reasonable fees, commissions, and expenses related thereto and
required to be paid by Parent or such Subsidiary in connection with such sale or
disposition and (iii) taxes paid or payable to any taxing authorities by Parent
or such Subsidiary in connection with such sale or disposition, in each case to
the extent, but only to the extent, that the amounts so deducted are, at the
time of receipt of such cash, actually paid or payable to a Person that is not
an Affiliate of Parent or any of its Subsidiaries, and are properly attributable
to such transaction.

“Net Liquidation Percentage” means the percentage of the book value of
Borrowers’ Inventory that is estimated to be recoverable in an orderly
liquidation of such Inventory net of all associated costs and expenses of such
liquidation, such percentage to be as determined from time to time by an
appraisal company selected by Agent.

“Non-LIBOR Lender” has the meaning specified therefor in Section 2.12(d)(iii) of
the Agreement.

“Obligations” means (a) all loans, Advances, debts, principal, interest
(including any interest that accrues after the commencement of an Insolvency
Proceeding, regardless of whether allowed or allowable in whole or in part as a
claim in any such Insolvency Proceeding), reimbursement or indemnification
obligations with respect to Reimbursement Undertakings or with respect to
Letters of Credit or with respect to Acceptances, premiums, liabilities
(including all amounts charged to the Loan Account pursuant to the Agreement),
obligations (including indemnification obligations), fees (including the fees
provided for in the Fee Letter), Lender Group Expenses (including any fees or
expenses that accrue after the commencement of an Insolvency Proceeding,
regardless of whether allowed or allowable in whole or in part as a claim in any
such Insolvency Proceeding), guaranties, covenants, and duties of any kind and
description owing by Borrowers to the Lender Group pursuant to or evidenced by
the Loan Documents and irrespective of whether for the payment of money, whether
direct or indirect, absolute or contingent, due or to become due, now existing
or hereafter arising, and including all interest not paid when due and all other
expenses or other amounts that Borrowers are required to pay or reimburse by the
Loan Documents or by law or otherwise in connection with the Loan Documents, and
(b) all Bank Product Obligations. Any reference in the Agreement or in the Loan
Documents to the Obligations shall include all or any portion thereof and any
extensions, modifications, renewals, or alterations thereof, both prior and
subsequent to any Insolvency Proceeding.

“OFAC” means The Office of Foreign Assets Control of the U.S. Department of the
Treasury.

“Originating Lender” has the meaning specified therefor in Section 13.1(e) of
the Agreement.

“Overadvance” has the meaning specified therefor in Section 2.5 of the
Agreement.

“Parent” has the meaning specified therefor in the preamble to the Agreement.

“Participant” has the meaning specified therefor in Section 13.1(e) of the
Agreement.

“Participant Register” has the meaning set forth in Section 13.1(i) of the
Agreement.

“Patent Security Agreement” has the meaning specified therefor in the Security
Agreement.

“Patriot Act” has the meaning specified therefor in Section 4.18 of the
Agreement.

“Payoff Date” means the first date on which all of the Obligations are paid in
full and the Commitments of the Lenders are terminated.

“Permitted Acquisition” means any Acquisition so long as:

(a) no Default or Event of Default shall have occurred and be continuing or
would result from the consummation of the proposed Acquisition and the proposed
Acquisition is consensual,

(b) no Indebtedness will be incurred, assumed, or would exist with respect to
Parent or its Subsidiaries as a result of such Acquisition, other than
Indebtedness permitted under clause (g) or (m) of the definition of Permitted
Indebtedness and no Liens will be incurred, assumed, or would exist with respect
to the assets of Parent or its Subsidiaries as a result or such Acquisition
other than Permitted Liens,

(c) Borrowers have provided Agent with written confirmation, supported by
reasonably detailed calculations, that on a pro forma basis (including pro forma
adjustments arising out of events which are directly attributable to such
proposed Acquisition, are factually supportable, and are expected to have a
continuing impact, in each case, determined as if the combination had been
accomplished at the beginning of the relevant period; such eliminations and
inclusions to be mutually and reasonably agreed upon by Borrowers and Agent)
created by adding the historical combined financial statements of Parent
(including the combined financial statements of any other Person or assets that
were the subject of a prior Permitted Acquisition during the relevant period) to
the historical consolidated financial statements of the Person to be acquired
(or the historical financial statements related to the assets to be acquired)
pursuant to the proposed Acquisition, Parent and its Subsidiaries (i) would have
been in compliance with the financial covenant (but only if such financial
covenant was required to be satisfied during such period as a result of the
commencement or existence of a Financial Covenant Period) set forth in
Section 7.1 of the Agreement for the 4 fiscal quarter period ended immediately
prior to the proposed date of consummation of such proposed Acquisition,
(ii) are projected to be in compliance with the financial covenant (but only if
such financial covenant is projected to be required to be satisfied during such
period as a result of the commencement or existence of a Financial Covenant
Period) set forth in Section 7.1 of the Agreement for each 4 fiscal quarter
period ended at the end of each fiscal quarter during the four fiscal quarter
period ended one year after the proposed date of consummation of such proposed
Acquisition, and (iii) projected to have Excess Availability plus Qualified Cash
in excess of $100,000,000 at all times during the 3 month period ended
immediately after the proposed date of consummation of such acquisition,

(d) Borrowers have provided Agent with their due diligence package relative to
the proposed Acquisition, including forecasted balance sheets, profit and loss
statements, and cash flow statements of the Person to be acquired, all prepared
on a basis consistent with such Person’s historical financial statements,
together with appropriate supporting details and a statement of underlying
assumptions for the 1 year period following the date of the proposed
Acquisition, on a quarter by quarter basis), in form and substance (including as
to scope and underlying assumptions) reasonably satisfactory to Agent,

(e) Borrowers shall have Excess Availability plus Qualified Cash in an amount
equal to or greater than $100,000,000 immediately after giving effect to the
consummation of the proposed Acquisition (which shall include a pro forma
accounting for the assets of the target company that are eligible for inclusion
in the Borrowing Base),

(f) Borrowers have provided Agent with written notice of the proposed
Acquisition at least 15 days (or, in the case of a proposed Acquisition
involving purchase consideration (including any Acquired Indebtedness and any
Indebtedness incurred in reliance on clause (m) of the definition of Permitted
Indebtedness) of $50,000,000 or more, 30 days) prior to the anticipated closing
date of the proposed Acquisition and, not later than 5 days (or, in the case of
a proposed Acquisition involving purchase consideration (including any Acquired
Indebtedness and any Indebtedness incurred in reliance on clause (m) of the
definition of Permitted Indebtedness) of $50,000,000 or more, 15 days) prior to
the anticipated closing date of the proposed Acquisition, copies of the
acquisition agreement and other material documents relative to the proposed
Acquisition in substantially final form, which agreement and documents must be
reasonably acceptable to Agent,

(g) the assets being acquired (other than a de minimis amount of assets in
relation to Parent’s and its Subsidiaries’ total assets), or the Person whose
Stock is being acquired, are useful in or engaged in, as applicable, the
business of Parent and its Subsidiaries or a business reasonably related
thereto,

(i) [intentionally omitted],

(j) the subject assets or Stock, as applicable, are being acquired directly by a
Loan Party, and, in connection therewith, the applicable Loan Party shall have
complied with Section 5.11 or 5.12, as applicable, of the Agreement,

(k) the proposed Acquisition is not a merger with, or Acquisition by, an entity
owned or controlled by the Permitted Holders (other than Parent or a Subsidiary
of Parent),

(l) the purchase consideration (including any Acquired Indebtedness and any
Indebtedness incurred in reliance on clause (m) of the definition of Permitted
Indebtedness) payable in respect of all Permitted Acquisitions (including the
proposed Acquisition and including deferred payment obligations) shall not
exceed, when aggregated with the amount of Investments made pursuant to clause
(l) of the definition of Permitted Investments, $100,000,000 in the aggregate
during the term of the Agreement, and

(m) if a proposed Acquisition or series of related proposed Acquisitions
involves purchase consideration (including the amount of any Acquired
Indebtedness and any Indebtedness incurred in reliance on clause (m) of the
definition of Permitted Indebtedness) of $50,000,000 or more, then, if requested
by Agent in its sole discretion, Agent shall have received an appraisal of
Borrowers’ Inventory and Accounts by an appraiser reasonably satisfactory to
Agent within the ninety day period immediately preceding the anticipated closing
date of the proposed Acquisition.

“Permitted Discretion” means a determination made in the exercise of reasonable
(from the perspective of a secured lender) business judgment.

“Permitted Dispositions” means:

(a) sales, abandonment, or other dispositions of Equipment or Inventory that is
substantially worn, damaged, obsolete or not used or useful in the ordinary
course of business,

(b) sales of Inventory to buyers in the ordinary course of business,

(c) the use or transfer of money or Cash Equivalents in a manner that is not
prohibited by the terms of the Agreement or the other Loan Documents, including,
in any event, forfeiture of deposits in connection with proposed acquisitions
that are not consummated,

(d) the licensing (a) on a non-exclusive basis, of patents, trademarks,
copyrights, and other intellectual property rights in the ordinary course of
business or (b) on an exclusive basis, of patents, trademarks, copyrights, and
other intellectual property rights in the ordinary course of business so long as
either (i) the patents, trademarks, copyrights, and other intellectual property
subject to such exclusive license are not owned by a Loan Party or the territory
with respect to which the exclusive license is granted does not include the
United States or a territory within the United States, or (ii) such exclusive
license does not grant a right to use such patents, trademarks, copyrights, and
other intellectual property rights in connection with the manufacture, design,
distribution or sale of footwear of any kind.

(e) the granting of Permitted Liens,

(f) the sale or discount, in each case without recourse, of Accounts arising in
the ordinary course of business, but only in connection with the compromise or
collection thereof,

(g) any involuntary loss, damage or destruction of property,

(h) any involuntary condemnation, seizure or taking, by exercise of the power of
eminent domain or otherwise, or confiscation or requisition of use of property,

(i) the leasing or subleasing of assets of Parent or its Subsidiaries in the
ordinary course of business,

(j) the sale or issuance of Stock (other than Prohibited Preferred Stock) of
Parent,

(k) the lapse or abandonment of patents, trademarks and other intellectual
property of Parent and its Subsidiaries to the extent not economically desirable
in the conduct of their business and so long as such lapse or abandonment is not
materially adverse to the interests of the Lenders,

(l) dispositions of assets acquired by Parent and its Subsidiaries pursuant to a
Permitted Acquisition consummated within 12 months of the date of the proposed
Disposition (the “Subject Permitted Acquisition”) so long as (i) the
consideration received for the assets to be so disposed is at least equal to the
fair market value thereof, (ii) the assets to be so disposed are not necessary
or economically desirable in connection with the business of Parent and its
Subsidiaries, and (iii) the assets to be so disposed are readily identifiable as
assets acquired pursuant to the Subject Permitted Acquisition,

(m) (i) the making of a Permitted Investment or (ii) so long as no Default or
Event of Default has occurred and is continuing or would result thereform and so
long as such disposition is made at fair market value, the disposition of any
Investment that constitutes a Permitted Investment pursuant to clause (d), (h),
(l), or (m) of the definition of Permitted Investment,

(n) the payment of Restricted Junior Payments but only to the extent that they
are expressly permitted pursuant to Section 6.9 of the Agreement,

(o) the termination of contracts, licenses, leases or subleases in the ordinary
course of business to the extent that they are not economically desirable in the
conduct of the Loan Parties’ business (taken as a whole) and so long as the
termination thereof is not materially adverse to the interests of the Lenders.

(p) dispositions of Equipment substantially concurrently with the replacement
thereof;

(q) closing of retail stores and dispositions of Inventory or Equipment in
connection therewith, so long as, if after giving effect to any proposed closure
of a retail store by any Loan Party or any series of related retail store
closures by any of the Loan Parties, the aggregate amount of retail stores
closed by the Loan Parties in the immediately preceding twelve month period
would equal or exceed twenty retail stores, then the Borrowers shall provide
Agent with not less then 45 Business Days prior written notice before conducting
such retail store closure or series of related retail store closures;

(r) so long as no Default or Event of Default has occurred and is continuing or
would result therefrom, any disposition of Real Property,

(s) convey, sell, lease, license, assign, transfer, or otherwise dispose of
patents, trademarks, copyrights or other intellectual property of Parent or its
Subsidiaries (including in connection with the settlement or other resolution of
claims, disputes, litigation, arbitration, or other adverse proceedings) to the
extent not necessary in the conduct of Parent’s and its Subsidiaries’ business,
taken as a whole, or

(t) dispositions of assets (other than Accounts, Stock of Subsidiaries of
Parent, or Material Contracts) not otherwise permitted in clauses (a) through
(s) above so long as made at fair market value and the aggregate fair market
value of all assets disposed of in all such dispositions since the Closing Date
(including the proposed disposition) would not exceed $5,000,000.

“Permitted Holder” means the Persons identified on Schedule P-1.

“Permitted Indebtedness” means:

(a) Indebtedness evidenced by the Agreement and the other Loan Documents,
together with Indebtedness owed to Underlying Issuers with respect to Underlying
Letters of Credit,

(b) Indebtedness set forth on Schedule 4.19 (and specifically excluding from
inclusion pursuant to this clause (b) any Indebtedness referenced in
Schedule 4.19 that is already subject to any limitation or other condition
pursuant to any other clause of this definition of Permitted Indebtedness) and
any Refinancing Indebtedness in respect of such Indebtedness,

(c) Permitted Purchase Money Indebtedness and any Refinancing Indebtedness in
respect of such Indebtedness,

(d) endorsement of instruments or other payment items for deposit,

(e) Indebtedness consisting of (i) unsecured guarantees incurred in the ordinary
course of business with respect to surety and appeal bonds, performance bonds,
bid bonds, appeal bonds, completion guarantee and similar obligations;
(ii) unsecured guarantees arising with respect to customary indemnification
obligations to purchasers in connection with Permitted Dispositions; and
(iii) unsecured guarantees with respect to Indebtedness of Parent or one of its
Subsidiaries, to the extent that the Person that is obligated under such
guaranty could have incurred such underlying Indebtedness,

(f) [intentionally omitted],

(g) Acquired Indebtedness in an aggregate amount not to exceed, when aggregated
with the sum of (x) the amount of all other purchase consideration paid or
payable in respect of Permitted Acquisitions, (y) the amount of Indebtedness
incurred in reliance on clause (m) of the definition of Permitted Indebtedness,
and (z) the amount of Investments made pursuant to clause (l) of the definition
of Permitted Investments, $100,000,000,

(h) Indebtedness incurred in the ordinary course of business under performance,
surety, statutory, and appeal bonds,

(i) Indebtedness owed to any Person providing property, casualty, liability, or
other insurance to Parent or any of its Subsidiaries, so long as the amount of
such Indebtedness is not in excess of the amount of the unpaid cost of, and
shall be incurred only to defer the cost of, such insurance for the year in
which such Indebtedness is incurred and such Indebtedness is outstanding only
during such year,

(j) the incurrence by Parent or its Subsidiaries of Indebtedness under Hedge
Agreements that are incurred for the bona fide purpose of hedging the interest
rate or foreign currency risk associated with Parent’s and its Subsidiaries’
operations and not for speculative purposes,

(k) unsecured Indebtedness incurred in respect of netting services, overdraft
protection, and other like services, in each case, incurred in the ordinary
course of business,

(l) unsecured Indebtedness of Parent owing to former employees, officers, or
directors (or any spouses, ex-spouses, or estates of any of the foregoing)
incurred in connection with the repurchase by Parent of the Stock of Parent that
has been issued to such Persons, so long as (i) no Default or Event of Default
has occurred and is continuing or would result from the incurrence of such
Indebtedness, (ii) the aggregate amount of all such Indebtedness outstanding at
any one time does not exceed $500,000, and (iii) such Indebtedness is
subordinated to the Obligations on terms and conditions reasonably acceptable to
Agent,

(m) unsecured Indebtedness owing to sellers of assets or Stock to a Loan Party
that is incurred by the applicable Loan Party in connection with the
consummation of one or more Permitted Acquisitions so long as (i) the aggregate
principal amount at any one time outstanding for all such unsecured
Indebtedness, when aggregated with the sum of (A) the amount of all other
purchase consideration paid or payable in respect of Permitted Acquisitions,
(B) the amount of Acquired Indebtedness incurred in connection with Permitted
Acquisitions since the Closing Date, and (C) the amount of Investments made
pursuant to clause (l) of the definition of Permitted Investments, does not
exceed $100,000,000, (ii) is subordinated to the Obligations on terms and
conditions reasonably acceptable to Agent, and (iii) is otherwise on terms and
conditions (including all economic terms and the absence of covenants)
reasonably acceptable to Agent,

(n) contingent liabilities (i) in respect of any indemnification obligation,
adjustment of purchase price, non-compete, or similar obligation of Parent or
the applicable Loan Party incurred in connection with the consummation of one or
more acquisitions or (ii) in respect of any indemnification obligation under any
prior credit agreements, loan agreements, or securities offerings,

(o) Indebtedness composing Permitted Investments,

(p) Indebtedness secured solely by Real Property, so long as the aggregate
principal amount of such Indebtedness does not exceed $100,000,000 and any
Refinancing Indebtedness in respect of such Indebtedness,

(q) Indebtedness composing the Equipment Loan so long as the aggregate principal
amount of such Indebtedness does not exceed $80,000,000 and any Refinancing
Indebtedness in respect of such Indebtedness,

(r) Indebtedness of Foreign Subsidiaries in an aggregate principal amount not to
exceed $100,000,000 and any Refinancing Indebtedness in respect of such
Indebtedness; provided, however, that in no event shall any Loan Party be
permitted to have any obligation in respect of, or pledge any of their assets in
support of, such Indebtedness, whether by guaranty or otherwise,

(s) Subordinated Debt in an aggregate principal amount not to exceed
$100,000,000 and any Refinancing Indebtedness in respect of such Indebtedness,

(t) Unsecured Debt in an aggregate principal amount not to exceed $100,000,000
and any Refinancing Indebtedness in respect of such Indebtedness, and

(u) Deferred compensation payable to employees, officers or directors under any
deferred compensation plans entered into in the ordinary course of business, so
long as the amount of total compensation payable to such employees, officers, or
directors, after taking into account such deferred compensation plan, is
consistent with the historical practices of Parent and its Subsidiaries;

provided, however, the foregoing to the contrary notwithstanding, in no event
shall the aggregate amount of Indebtedness pursuant to clauses (g), (m), (p),
(q), (s), or (t) of this definition of Permitted Indebtedness exceed
$200,000,000.

“Permitted Intercompany Advances” means (a) loans made by a Loan Party to
another Loan Party, (b) capital contributions or loans made by a Subsidiary of
Parent that is not a Loan Party to another Subsidiary of Parent that is not a
Loan Party, (c) capital contributions made by a Loan Party to another Loan Party
that is not a Foreign Subsidiary, (d) capital contributions or loans made by a
Subsidiary of Parent that is not a Loan Party to a Loan Party, provided,
however, that capital contributions by a Subsidiary of Parent that is not a Loan
Party to a Loan Party shall only be permitted so long as Agent retains its Lien
on the same amount (and percentage of all Stock issued by such Loan Party),
without dilution, of the Stock of such Loan Party as it had prior to such
capital contribution, and (e) loans made by a Loan Party to a Subsidiary of
Parent that is not a Loan Party if (i) no Event of Default has occurred and is
continuing or would result therefrom, and (ii) Borrowers have Excess
Availability plus Qualified Cash of $100,000,000 or greater immediately after
giving effect to each such loan.

“Permitted Investments” means:

(a) Investments in cash and Cash Equivalents,

(b) Investments in negotiable instruments deposited or to be deposited for
collection in the ordinary course of business,

(c) advances made in connection with purchases of goods or services in the
ordinary course of business,

(d) Investments received in settlement of amounts due to any Loan Party or any
of its Subsidiaries effected in the ordinary course of business or owing to any
Loan Party or any of its Subsidiaries as a result of Insolvency Proceedings
involving an Account Debtor or upon the foreclosure or enforcement of any Lien
in favor of a Loan Party or its Subsidiaries,

(e) Investments owned by any Loan Party or any of its Subsidiaries on the
Closing Date and set forth on Schedule P-2,

(f) guarantees permitted under the definition of Permitted Indebtedness,

(g) Permitted Intercompany Advances,

(h) Stock or other securities acquired in connection with the satisfaction or
enforcement of Indebtedness or claims due or owing to a Loan Party or its
Subsidiaries (in bankruptcy of customers or suppliers or otherwise outside the
ordinary course of business) or as security for any such Indebtedness or claims,

(i) deposits of cash made in the ordinary course of business to secure
performance of operating leases,

(j) non-cash loans to employees, officers, and directors of Parent or any of its
Subsidiaries for the purpose of purchasing Stock in Parent so long as the
proceeds of such loans are used in their entirety to purchase such stock in
Parent,

(k) Permitted Acquisitions,

(l) so long as immediately before and after giving effect to such Investment
(i) no Event of Default has occurred and is continuing or would result therefrom
and (ii) Parent and its Subsidiaries have Excess Availability plus Qualified
Cash of not less than $100,000,000, Investments by Parent or any of its
Subsidiaries in Permitted Joint Ventures; provided, however, the foregoing to
the contrary notwithstanding, the amount of Investments pursuant to this clause
(l), when aggregated with the amount of purchase consideration (including any
Acquired Indebtedness and any Indebtedness incurred in reliance on clause (m) of
the definition of Permitted Indebtedness) paid or payable in respect of all
Permitted Acquisitions (including deferred payment obligations), shall not
exceed $100,000,000 during the term of the Agreement, and

(m) so long as no Event of Default has occurred and is continuing or would
result therefrom, any other Investments in an aggregate amount not to exceed
$10,000,000 at any one time outstanding; provided that the amount of any
Investment shall be the original cost of such Investment plus the cost of all
additions thereto, without any adjustments for increases or decreases in value,
or write-ups, write-downs or write-offs with respect to such Investment.

“Permitted Joint Ventures” means any joint venture between or among the
Borrowers or any of their Subsidiaries with third parties and designated as such
by the Borrowers in writing to Agent substantially concurrently with the
creation or acquisition thereof provided that: (a) at no time shall any creditor
of any such entity have any claim against the Borrowers or any of their
Subsidiaries in respect of any Indebtedness or other obligation of such entity,
except obligations arising by operation of law, including joint and several
liability for taxes, ERISA and similar items; (b) none of the Borrowers or any
of their Subsidiaries shall become a general partner of any such entity; (c) no
such entity shall own Stock in the Borrowers or any of their Subsidiaries; (d)
no investment shall be made in any such entity by the Borrowers or any of their
Subsidiaries except as expressly permitted under the Agreement. It is understood
that notwithstanding anything to the contrary in the Agreement, such entities
shall not be required to guaranty the Obligations or pledge their assets to
secure same.

“Permitted Liens” means

(a) Liens held by Agent to secure the Obligations,

(b) Liens for unpaid taxes, assessments, or other governmental charges or levies
that either (i) are not yet delinquent, or (ii) do not have priority over
Agent’s Liens and the underlying taxes, assessments, or charges or levies are
the subject of Permitted Protests,

(c) judgment Liens arising solely as a result of the existence of judgments,
orders, or awards that do not constitute an Event of Default under Section 8.3
of the Agreement,

(d) Liens set forth on Schedule P-3; provided, however, that to qualify as a
Permitted Lien, any such Lien described on Schedule P-3 shall only secure the
Indebtedness that it secures on the Closing Date and any Refinancing
Indebtedness in respect thereof,

(e) the interests of lessors under operating leases and licensors under license
agreements,

(f) purchase money Liens or the interests of lessors under Capital Leases to the
extent that such Liens or interests secure Permitted Purchase Money Indebtedness
and so long as (i) such Lien attaches only to the asset purchased or acquired
and the proceeds thereof, and (ii) such Lien only secures the Indebtedness that
was incurred to acquire the asset purchased or acquired or any Refinancing
Indebtedness in respect thereof,

(g) Liens arising by operation of law in favor of warehousemen, landlords,
carriers, mechanics, materialmen, laborers, or suppliers, and other similar
statutory Liens, incurred in the ordinary course of business and not in
connection with the borrowing of money, and which Liens either (i) are for sums
not yet delinquent, or (ii) are the subject of Permitted Protests,

(h) Liens on amounts deposited to secure Parent’s and its Subsidiaries
obligations in connection with worker’s compensation or other unemployment
insurance,

(i) Liens on amounts deposited to secure Parent’s and its Subsidiaries
obligations in connection with the making or entering into of bids, tenders, or
leases in the ordinary course of business and not in connection with the
borrowing of money,

(j) Liens on amounts deposited to secure Parent’s and its Subsidiaries
reimbursement obligations with respect to surety or appeal bonds in connection
with Indebtedness permitted pursuant to clause (h) of the definition of
Permitted Indebtedness,

(k) with respect to any Real Property, easements, development concessions,
rights of way, encroachments, title defects and zoning restrictions that do not
materially interfere with or impair the use or operation thereof,

(l) licenses (a) on a non-exclusive basis, of patents, trademarks, copyrights,
and other intellectual property rights in the ordinary course of business or
(b) on an exclusive basis, of patents, trademarks, copyrights, and other
intellectual property rights in the ordinary course of business so long as
either (i) the patents, trademarks, copyrights, and other intellectual property
subject to such exclusive license are not owned by a Loan Party or the territory
with respect to which the exclusive license is granted does not include the
United States or a territory within the United States, or (ii) such exclusive
license does not grant a right to use such patents, trademarks, copyrights, and
other intellectual property rights in connection with the manufacture, design,
distribution or sale of footwear of any kind.

(m) Liens that are replacements of Permitted Liens to the extent that the
original Indebtedness is the subject of permitted Refinancing Indebtedness and
so long as the replacement Liens only encumber those assets that secured the
original Indebtedness,

(n) rights of setoff or bankers’ liens upon deposits of cash in favor of banks
or other depository institutions, solely to the extent incurred in connection
with the maintenance of such deposit accounts in the ordinary course of
business,

(o) Liens granted in the ordinary course of business on the unearned portion of
insurance premiums securing the financing of insurance premiums to the extent
the financing is permitted under the definition of Permitted Indebtedness,

(p) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods,

(q) Liens resulting from the filing of a precautionary UCC-1 financing
statements relating solely to operating leases of personal property entered into
in the ordinary course of business,

(r) Liens solely on any cash earnest money deposits made by Parent or any of its
Subsidiaries in connection with any letter of intent or purchase agreement with
respect to a proposed acquisition,

(s) Liens assumed by Parent or its Subsidiaries in connection with a Permitted
Acquisition that secure Acquired Indebtedness,

(t) Liens on the Real Property securing Indebtedness permitted pursuant to
clause (p) of the definition of Permitted Indebtedness,

(u) Liens on Equipment securing the Equipment Loan permitted pursuant to clause
(q) of the definition of Permitted Indebtedness,

(v) Liens on Accounts or Inventory owned by Foreign Subsidiaries, which Liens
secure Indebtedness permitted pursuant to clause (r) of the definition of
Permitted Indebtedness,

(w) Liens on patents, trademarks, copyrights, or other intellectual property of
Parent or its Subsidiaries, which Liens arise pursuant to a Permitted
Disposition permitted pursuant to clause (s) of the definition of Permitted
Dispositions, to the extent such patents, trademarks, copyrights, or other
intellectual property are not necessary in the conduct of Parent’s and its
Subsidiaries’ business, taken as a whole, and

(x) other Liens which do not secure Indebtedness for borrowed money or letters
of credit and as to which the aggregate amount of the obligations secured
thereby does not exceed $100,000.

“Permitted Preferred Stock” means and refers to any Preferred Stock issued by
Parent (and not by one or more of its Subsidiaries) that is not Prohibited
Preferred Stock.

“Permitted Protest” means the right of Parent or any of its Subsidiaries to
protest any Lien (other than any Lien that secures the Obligations), taxes
(other than payroll taxes or taxes that are the subject of a United States
federal tax lien), or rental payment, provided that (a) a reserve with respect
to such obligation is established on Parent’s or its Subsidiaries’ books and
records in such amount as is required under GAAP, (b) any such protest is
instituted promptly and prosecuted diligently by Parent or its Subsidiary, as
applicable, in good faith, and (c) while any such protest is pending, there will
be no impairment of the enforceability, validity, or priority of any of Agent’s
Liens.

“Permitted Purchase Money Indebtedness” means, as of any date of determination,
Purchase Money Indebtedness incurred after the Closing Date in an aggregate
principal amount outstanding at any one time not in excess of $5,000,000.

“Person” means natural persons, corporations, limited liability companies,
limited partnerships, general partnerships, limited liability partnerships,
joint ventures, trusts, land trusts, business trusts, or other organizations,
irrespective of whether they are legal entities, and governments and agencies
and political subdivisions thereof.

“Post-Increase Revolver Lenders” has the meaning specified therefor in Section
2.2(e) of the Agreement.

“Pre-Increase Revolver Lenders” has the meaning specified therefor in Section
2.2(e) of the Agreement.

“Preferred Stock” means, as applied to the Stock of any Person, the Stock of any
class or classes (however designated) that is preferred with respect to the
payment of dividends, or as to the distribution of assets upon any voluntary or
involuntary liquidation or dissolution of such Person, over shares of Stock of
any other class of such Person.

“Prohibited Preferred Stock” means any Preferred Stock that by its terms is
mandatorily redeemable or subject to any other payment obligation (including any
obligation to pay dividends, other than dividends of shares of Preferred Stock
of the same class and series payable in kind or dividends of shares of common
stock) on or before a date that is less than 1 year after the Maturity Date, or,
on or before the date that is less than 1 year after the Maturity Date, is
redeemable at the option of the holder thereof for cash or assets or securities
(other than distributions in kind of shares of Preferred Stock of the same class
and series or of shares of common stock).

“Projections” means Parent’s forecasted (a) balance sheets, (b) profit and loss
statements, and (c) cash flow statements, all prepared on a basis consistent
with Parent’s historical financial statements, together with appropriate
supporting details and a statement of underlying assumptions.

“Pro Rata Share” means, as of any date of determination:

(a) with respect to a Lender’s obligation to make Advances and right to receive
payments of principal, interest, fees, costs, and expenses with respect thereto,
(i) prior to the Commitments being terminated or reduced to zero, the percentage
obtained by dividing (y) such Lender’s Commitment, by (z) the aggregate
Commitments of all Lenders, and (ii) from and after the time that the
Commitments have been terminated or reduced to zero, the percentage obtained by
dividing (y) the outstanding principal amount of such Lender’s Advances by
(z) the outstanding principal amount of all Advances,

(b) with respect to a Lender’s obligation to participate in Letters of Credit or
Reimbursement Undertakings or Acceptances, to reimburse an Issuing Lender, and
right to receive payments of fees with respect thereto, (i) prior to the
Commitments being terminated or reduced to zero, the percentage obtained by
dividing (y) such Lender’s Commitment, by (z) the aggregate Commitments of all
Lenders, and (ii) from and after the time that the Commitments have been
terminated or reduced to zero, the percentage obtained by dividing (y) the
outstanding principal amount of such Lender’s Advances by (z) the outstanding
principal amount of all Advances; provided, however, that if all of the Advances
have been repaid in full and Letters of Credit or Acceptances remain
outstanding, Pro Rata Share under this clause shall be determined based upon
subclause (i) of this clause as if the Commitments had not been terminated or
reduced to zero and based upon the Commitments as they existed immediately prior
to their termination or reduction to zero, and

(c) with respect to all other matters as to a particular Lender (including the
indemnification obligations arising under Section 15.7 of the Agreement),
(i) prior to the Commitments being terminated or reduced to zero, the percentage
obtained by dividing (y) such Lender’s Commitment, by (z) the aggregate amount
of Commitments of all Lenders, and (ii) from and after the time that the
Commitments have been terminated or reduced to zero, the percentage obtained by
dividing (y) the outstanding principal amount of such Lender’s Advances, by
(z) the outstanding principal amount of all Advances; provided, however, that if
all of the Advances have been repaid in full and Letters of Credit or
Acceptances remain outstanding, Pro Rata Share under this clause shall be
determined based upon subclause (i) of this clause as if the Commitments had not
been terminated or reduced to zero and based upon the Commitments as they
existed immediately prior to their termination or reduction to zero.

“Protective Advances” has the meaning specified therefor in Section 2.3(d)(i) of
the Agreement.

“Purchase Money Indebtedness” means Indebtedness (other than the Obligations,
but including Capitalized Lease Obligations), incurred at the time of, or within
30 days after, the acquisition of any fixed assets for the purpose of financing
all or any part of the acquisition cost thereof.

“Qualified Cash” means, as of any date of determination, the amount of
unrestricted cash and Cash Equivalents of Parent and its Subsidiaries that is in
Deposit Accounts or in Securities Accounts, or any combination thereof, and
which such Deposit Account or Securities Account is the subject of a Control
Agreement and is maintained by a branch office of the bank or securities
intermediary located within the United States.

“Qualified Import Letter of Credit” means a Letter of Credit that (a) is a
commercial letter of credit issued to facilitate the purchase by any Borrower of
Eligible Inventory, (b) is in form and substance reasonably acceptable to Agent,
and (c) is only drawable by the beneficiary thereof by the presentation of,
among other documents, either (i) a negotiable bill of lading that is consigned
to Agent (either directly or by means of endorsements) and that was issued by
the carrier respecting the subject Eligible Inventory, (ii) a negotiable cargo
receipt that is consigned to Agent (either directly or by means of endorsements)
and that was issued by a consolidator respecting the subject Eligible Inventory;
provided, however, that, no bill of lading shall have been issued by the carrier
(other than a bill of lading consigned to the consolidator or to Agent), or
(iii) so long as a satisfactory Bailee and Agency Agreement is in full force and
effect, a bill of lading that is consigned to Agent (either directly or by means
of endorsements) and that was issued by the applicable Bailee & Agent party to
such Bailee and Agency Agreement as the carrier respecting the subject
Inventory.

“Real Property” means any estates or interests in real property now owned or
hereafter acquired by Parent or its Subsidiaries and the improvements thereto.

“Record” means information that is inscribed on a tangible medium or that is
stored in an electronic or other medium and is retrievable in perceivable form.

“Refinancing Indebtedness” means refinancings, renewals, or extensions of
Indebtedness so long as:

(a) such refinancings, renewals, or extensions do not result in an increase in
the principal amount of the Indebtedness so refinanced, renewed, or extended,

(b) such refinancings, renewals, or extensions do not result in a shortening of
the average weighted maturity (measured as of the refinancing, renewal, or
extension) of the Indebtedness so refinanced, renewed, or extended, nor are they
on terms or conditions that, taken as a whole, are less favorable to the Lender
Group than those that were applicable to the refinanced, renewed, or extended
Indebtedness nor are they or could they reasonably be expected to be materially
adverse to the interests of the Lenders,

(c) if the Indebtedness that is refinanced, renewed, or extended was
subordinated in right of payment to the Obligations, then the terms and
conditions of the refinancing, renewal, or extension must include subordination
terms and conditions that are at least as favorable to the Lender Group as those
that were applicable to the refinanced, renewed, or extended Indebtedness, and

(d) the Indebtedness that is refinanced, renewed, or extended is not recourse to
any Person that is liable on account of the Obligations other than those Persons
which were obligated with respect to the Indebtedness that was refinanced,
renewed, or extended.

“Register” has the meaning set forth in Section 13.1(h) of the Agreement.

“Registered Loan” has the meaning set forth in Section 13.1(h) of the Agreement.

“Reimbursement Undertaking” has the meaning specified therefor in Section
2.11(a) of the Agreement.

“Related Fund” means, with respect to any Lender that is an investment fund, any
other investment fund that invests in commercial loans and that is managed or
advised by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.

“Remedial Action” means all actions taken to (a) clean up, remove, remediate,
contain, treat, monitor, assess, evaluate, or in any way address Hazardous
Materials in the indoor or outdoor environment, (b) prevent or minimize a
release or threatened release of Hazardous Materials so they do not migrate or
endanger or threaten to endanger public health or welfare or the indoor or
outdoor environment, (c) restore or reclaim natural resources or the
environment, (d) perform any pre-remedial studies, investigations, or
post-remedial operation and maintenance activities, or (e) conduct any other
actions with respect to Hazardous Materials required by Environmental Laws.

“Replacement Lender” has the meaning specified therefor in Section 2.13(b) of
the Agreement.

“Report” has the meaning specified therefor in Section 15.16 of the Agreement.

“Required Lenders” means, at any time, Lenders whose aggregate Pro Rata Shares
(calculated under clause (c) of the definition of Pro Rata Shares) exceed 50%.

“Reserve Percentage” means, on any day, for any Lender, the maximum percentage
prescribed by the Board of Governors of the Federal Reserve System (or any
successor Governmental Authority) for determining the reserve requirements
(including any basic, supplemental, marginal, or emergency reserves) that are in
effect on such date with respect to eurocurrency funding (currently referred to
as “eurocurrency liabilities”) of that Lender, but so long as such Lender is not
required or directed under applicable regulations to maintain such reserves, the
Reserve Percentage shall be zero.

“Restricted Junior Payment” means to (a) declare or pay any dividend or make any
other payment or distribution on account of Stock issued by Parent (including
any payment in connection with any merger or consolidation involving Parent) or
to the direct or indirect holders of Stock issued by Parent in their capacity as
such (other than dividends or distributions payable in Stock (other than
Prohibited Preferred Stock) issued by Parent), or (b) purchase, redeem, or
otherwise acquire or retire for value (including in connection with any merger
or consolidation involving Parent) any Stock issued by Parent.

“Revolver Usage” means, as of any date of determination, the sum of (a) the
amount of outstanding Advances, plus (b) the amount of the Letter of Credit
Usage.

“Sanctioned Entity” means (a) a country or a government of a country, (b) an
agency of the government of a country, (c) an organization directly or
indirectly controlled by a country or its government, (d) a Person resident in
or determined to be resident in a country, in each case, that is subject to a
country sanctions program administered and enforced by OFAC.

“Sanctioned Person” means a person named on the list of Specially Designated
Nationals maintained by OFAC.

“S&P” has the meaning specified therefor in the definition of Cash Equivalents.

“Seasonal Inventory Limit” means, for any calendar year period, (a) beginning on
May 1 of such calendar year and continuing through July 31 of such calendar
year, $150,000,000 and (b) at any other time during such calendar year,
$125,000,000.

“SEC” means the United States Securities and Exchange Commission and any
successor thereto.

“Securities Account” means a securities account (as that term is defined in the
Code).

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.

“Security Agreement” means a security agreement, in form and substance
reasonably satisfactory to Agent, executed and delivered by Borrowers and
Guarantors to Agent.

“Settlement” has the meaning specified therefor in Section 2.3(e)(i) of the
Agreement.

“Settlement Date” has the meaning specified therefor in Section 2.3(e)(i) of the
Agreement.

“Solvent” means, with respect to any Person on a particular date, that, at fair
valuations, the sum of such Person’s assets is greater than all of such Person’s
debts.

“Stock” means all shares, options, warrants, interests, participations, or other
equivalents (regardless of how designated) of or in a Person, whether voting or
nonvoting, including common stock, preferred stock, or any other “equity
security” (as such term is defined in Rule 3a11-1 of the General Rules and
Regulations promulgated by the SEC under the Exchange Act).

“Subordinated Debt” means unsecured Indebtedness of Parent or its Subsidiaries
that is on terms and conditions (including payment terms (including no principal
or other amortization payments prior to maturity), interest rates, covenants,
remedies, defaults and other material terms) satisfactory to the Agent
(including a maturity date no earlier than the date that is six months after the
Maturity Date) and which has been expressly subordinated in right of payment to
all Obligations of the Loan Parties under the Loan Documents by the execution
and delivery of a subordination agreement, in form and substance satisfactory to
the Agent.

“Subsidiary” of a Person means a corporation, partnership, limited liability
company, or other entity in which that Person directly or indirectly owns or
controls the shares of Stock having ordinary voting power to elect a majority of
the board of directors (or appoint other comparable managers) of such
corporation, partnership, limited liability company, or other entity.

“Swing Lender” means WFF or any other Lender that, at the request of Borrowers
and with the consent of Agent agrees, in such Lender’s sole discretion, to
become the Swing Lender under Section 2.3(b) of the Agreement.

“Swing Loan” has the meaning specified therefor in Section 2.3(b) of the
Agreement.

“Taxes” means any taxes, levies, imposts, duties, fees, assessments or other
charges of whatever nature now or hereafter imposed by any jurisdiction or by
any political subdivision or taxing authority thereof or therein with respect to
such payments and all interest, penalties or similar liabilities with respect
thereto; provided, however, that Taxes shall exclude (i) any tax imposed on the
net income or net profits of any Lender or any Participant (including any branch
profits taxes), in each case imposed by the jurisdiction (or by any political
subdivision or taxing authority thereof) in which such Lender or such
Participant is organized or the jurisdiction (or by any political subdivision or
taxing authority thereof) in which such Lender’s or such Participant’s principal
office, branch office or permanent establishment is located in each case as a
result of a present or former connection between such Lender or such Participant
and the jurisdiction or taxing authority imposing the tax (other than any such
connection arising solely from such Lender or such Participant having executed,
delivered or performed its obligations or received payment under, or enforced
its rights or remedies under the Agreement or any other Loan Document);
(ii) taxes resulting from a Lender’s or a Participant’s failure to comply with
the requirements of Section 16(c) or (d) of the Agreement, and (iii) any United
States federal withholding taxes that would be imposed on amounts payable to a
Foreign Lender based upon the applicable withholding rate in effect at the time
such Foreign Lender becomes a party to the Agreement (or designates a new
lending office), except that Taxes shall include (A) any amount that such
Foreign Lender (or its assignor, if any) was previously entitled to receive
pursuant to Section 16(a) of the Agreement, if any, with respect to such
withholding tax at the time such Foreign Lender becomes a party to the Agreement
(or designates a new lending office), and (B) additional United States federal
withholding taxes that may be imposed after the time such Foreign Lender becomes
a party to the Agreement (or designates a new lending office), as a result of a
change in law, rule, regulation, order or other decision with respect to any of
the foregoing by any Governmental Authority.

“Tax Lender” has the meaning specified therefor in Section 14.2(a) of the
Agreement.

“Trademark Security Agreement” has the meaning specified therefor in the
Security Agreement.

“Underlying Acceptance” means an Acceptance that has been accepted by an
Underlying Issuer.

“Underlying Issuer” means Wells Fargo or one of its Affiliates and, in the case
of a proposed Qualified Import Letter of Credit, Wells Fargo or one of its
Affiliates that has agreed, in writing, to hold documents of title as agent for
Agent.

“Underlying Letter of Credit” means a Letter of Credit that has been issued by
an Underlying Issuer.

“United States” means the United States of America.

“Unsecured Debt” means unsecured Indebtedness of Parent or its Subsidiaries that
is on terms and conditions (including payment terms (including no principal or
other amortization payments prior to maturity), interest rates, covenants,
remedies, defaults and other material terms) satisfactory to the Agent
(including a maturity date no earlier than the date that is six months after the
Maturity Date).

“Voidable Transfer” has the meaning specified therefor in Section 17.8 of the
Agreement.

“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association.

“WFF” means Wells Fargo Foothill, LLC, a Delaware limited liability company.

“Yale” means Yale Investments, LLC, a Delaware limited liability company.

“Yale Loan Agreement” means that certain Loan Agreement, dated December 21,
2000, between Yale and Mony Life Insurance Company, a New York corporation.

“Yale Loan Documents” means (a) the Yale Loan Agreement, (b) that certain
promissory note, dated December 21, 2000, issued by Yale in favor of Mony Life
Insurance Company, a New York corporation, in the original principal amount of
$7,850,000, and (c) that certain Deed of Trust, Assignment of Rents, Security
Agreement, and Fixture Filing, dated December 21, 2000, by Yale in favor of Mony
Life insurance Company.

“Yale Real Property” mean the Real Property and improvements owned by Yale and
described in greater detail on Schedule Y-1 attached hereto.

“Zoo York Lender License Agreement” means a license agreement among Agent, Zoo
York, LLC, the Borrowers, Skechers International II, and Skechers S.A.R.L. on
terms and conditions and subject to documentation satisfactory to Agent.

“Zoo York License Agreement” means that certain Trademark License Agreement,
dated December 5, 2005, by and among Zoo York, LLC, Skechers U.S.A., Inc. II,
Skechers International II, and Skechers S.A.R.L.



 



--------------------------------------------------------------------------------



 



Schedule 3.1
     The obligation of each Lender to make its initial extension of credit
provided for in the Agreement is subject to the fulfillment, to the satisfaction
of each Lender (the making of such initial extension of credit by any Lender
being conclusively deemed to be its satisfaction or waiver of the following), of
each of the following conditions precedent:
          (a) the Closing Date shall occur on or before June 30, 2009;
          (b) Agent shall have received a letter duly executed by each Borrower
and each Guarantor authorizing Agent to file appropriate financing statements in
such office or offices as may be necessary or, in the opinion of Agent,
desirable to perfect the security interests to be created by the Loan Documents;
          (c) Agent shall have received evidence that appropriate financing
statements have been duly filed against each Borrower in such office or offices
as may be necessary or, in the opinion of Agent, desirable to perfect the
Agent’s Liens in and to the Collateral of each Borrower, and Agent shall have
received searches reflecting the filing of all such financing statements;
          (d) Agent shall have received each of the following documents, in form
and substance satisfactory to Agent, duly executed, and each such document shall
be in full force and effect:
               (i) [intentionally omitted],
               (ii) [intentionally omitted],
               (iii) the Copyright Security Agreement,
               (iv) the Fee Letter,
               (v) [intentionally omitted],
               (vi) the Guaranty,
               (vii) the Intercompany Subordination Agreement,
               (viii) the Patent Security Agreement,
               (ix) the Security Agreement,
               (x) the Trademark Security Agreement,
               (xi) a letter, in form and substance satisfactory to Agent,
respecting the amount necessary to repay in full all of the obligations of
Borrower and its Subsidiaries owing in connection with the Existing Credit
Facility and obtain a release of all of the Liens existing in connection with
the Existing Credit Facility in and to the assets of Borrower and its
Subsidiaries, together with termination statements and other documentation
evidencing the termination of the Liens in connection with the Existing Credit
Facility in and to the properties and assets of Borrower and its Subsidiaries,
               (xii) the Ecko Lender License Agreement,
               (xiii) the Zoo York Lender License Agreement,

 



--------------------------------------------------------------------------------



 



               (xiv) a Borrowing Base Certificate dated as of the Closing Date,
and
          (e) Agent shall have received a certificate from the Secretary of each
Loan Party (i) attesting to the resolutions of such Loan Party’s board of
directors authorizing its execution, delivery, and performance of this Agreement
and the other Loan Documents to which such Loan Party is a party,
(ii) authorizing specific officers of such Loan Party to execute the same, and
(iii) attesting to the incumbency and signatures of such specific officers of
such Loan Party;
          (f) Agent shall have received copies of each Loan Party’s Governing
Documents, as amended, modified, or supplemented to the Closing Date, certified
by the Secretary of such Loan Party;
          (g) Agent shall have received a certificate of status with respect to
each Loan Party, dated within 10 Business Days of the Closing Date, such
certificate to be issued by the appropriate officer of the jurisdiction of
organization of such Loan Party, which certificate shall indicate that such Loan
Party is in good standing in such jurisdiction;
          (h) Agent shall have received certificates of status with respect to
each Loan Party, each dated within 30 days of the Closing Date, such
certificates to be issued by the appropriate officer of the jurisdictions (other
than the jurisdiction of organization of such Loan Party) in which its failure
to be duly qualified or licensed would constitute a Material Adverse Change,
which certificates shall indicate that such Loan Party is in good standing in
such jurisdictions;
          (i) Agent shall have received a certificate of insurance, together
with the endorsements thereto, as are required by Section 5.8, the form and
substance of which shall be satisfactory to Agent;
          (j) Agent shall have received Collateral Access Agreements with
respect to the following locations: (i) 4100 East Mission Blvd., Ontario, CA,
91761, (ii) 1670 Champagne Ave., Ontario, CA 91761, (iii) 1661 S. Vintage Ave.,
Ontario, CA, 91761, and (iv) 1777 S. Vintage Ave., Ontario, CA 91761;
          (k) [intentionally omitted];
          (l) Agent shall have received (i) an opinion of Irell & Manella LLP
and (ii) an opinion of Illinois counsel to the Borrowers, each in form and
substance satisfactory to Agent;
          (m) Borrowers shall have Excess Availability plus Qualified Cash of
greater than $75,000,000 after giving effect to the initial extensions of credit
hereunder and the payment of all fees and expenses required to be paid by
Borrowers on the Closing Date under this Agreement or the other Loan Documents;
          (n) [intentionally omitted];
          (o) Agent shall have completed (i) Patriot Act searches and OFAC/PEP
searches for the Loan Parties and (ii) OFAC/PEP searches and customer individual
background searches for the Loan Parties’ senior management and key principals,
in the case of each of clauses (i) and (ii), the results of which shall be
satisfactory to Agent; and
          (p) Agent shall have received a set of Projections of Parent and its
Subsidiaries for the 3 year period following the Closing Date (on a year by year
basis, and for the 1 year period following the Closing Date, on a month by month
basis), in form and substance (including as to scope and underlying assumptions)
satisfactory to Agent;

-2-



--------------------------------------------------------------------------------



 



          (q) Borrowers shall have paid all Lender Group Expenses incurred in
connection with the transactions evidenced by the Agreement;
          (r) Agent shall have received copies of each of (i) the Ecko License
Agreement, (ii) the Zoo York License Agreement, (iii) the Yale Loan Documents,
and (iv) the documents listed in numbers 12, 43, 44, 45, 46, and 47 in
Schedule 4.17 to the Credit Agreement, together with a certificate of the
Secretary of Parent certifying each such document as being a true, correct, and
complete copy thereof;
          (s) Parent and each of its Subsidiaries shall have received all
licenses, approvals or evidence of other actions required by any Governmental
Authority in connection with the execution and delivery by Parent or its
Subsidiaries of the Loan Documents or with the consummation of the transactions
contemplated thereby; and
          (t) all other documents and legal matters in connection with the
transactions contemplated by this Agreement shall have been delivered, executed,
or recorded and shall be in form and substance satisfactory to Agent.

-3-



--------------------------------------------------------------------------------



 



Schedule 3.6
          (a) On or prior to the date that is 30 days after the Closing Date,
the Borrowers shall have delivered to Agent Control Agreements and/or Controlled
Account Agreements, as applicable, with respect to the Securities Accounts
and/or the Deposit Accounts, as applicable, as Agent may require, of Parent and
its Subsidiaries located at the following banks: (i) Bank of America, N.A.,
(ii) Banc of America Securities LLC, and (iii) Wells Fargo Advisors, LLC;
          (b) On or prior to the date that is 60 days after the Closing Date,
the Borrowers shall have (i) established lockbox and cash management
arrangements that are reasonably satisfactory to Agent at a depository
institution that is reasonably satisfactory to Agent and (ii) delivered Control
Agreements with respect to such new deposit accounts and lockbox arrangements,
duly executed by Parent and the applicable depository institution; and
          (c) On or prior to the date that is 60 days after the Closing Date,
the Borrowers shall have delivered to Agent a certificate of status with respect
to Parent for the State of New Jersey, which certificate shall indicate that
Parent is in good standing, in respect of Parent’s payment of taxes, in such
jurisdiction.

 



--------------------------------------------------------------------------------



 



Credit Agreement
Schedule 4.1(b)
Capitalization of Parent
Parent is not subject to any obligation (contingent or otherwise) to repurchase
or otherwise acquire or retire any shares of its capital Stock or any security
convertible into or exchangeable for any of its capital Stock.

 



--------------------------------------------------------------------------------



 



Schedule 4.1(c)
Capitalization of Parent’s Subsidiaries

                                                              Percentage of
Outstanding     Authorized Shares   Authorized Shares   Number of Outstanding  
Shares Owned directly or Name of Entity   of Common Stock   of Preferred Stock  
Shares Owned by Parent   indirectly by Parent
Skechers U.S.A., Inc. II
    1,000       0       1,000       100 %
Skechers By Mail, Inc.
    10,000       0       100       100 %
310 Global Brands, Inc.
    100,000       0       9,500       100 %
Skechers USA Canada, Inc.
  Unlimited     0       100       100 %
Skechers USA, Ltd.
                            100 %(1)
Skechers USA Iberia, S.L.
                            100 %(1)
Skechers USA Deutschland GmbH
                            100 %(1)
Skechers USA France S.A.S.
                            100 %(1)
Skechers EDC SPRL
                            100 %(2)
Skechers USA Benelux B.V.
                            100 %(2)
Skechers USA Italia S.r.l
                            100 %(1)
Skechers S.a.r.l.
                            100 %(2)
Skechers Holdings Jersey Limited
                            100 %
Skechers International
                            100 %(4)
Skechers International II
                            100 %(5)
Skechers Do Brasil Calcados LTDA
                            100 %(6)
Comercializadora Skechers Chile Limitada
                            100 %(3)
Skechers Footwear (Dongguan) Co., Ltd.
                            100 %(7)
Skechers Japan YK
                            100 %(1)
Skechers USA Mauritius 10
                            100 %(8)
Skechers USA Mauritius 90
                            100 %(8)
Skechers China Business Trust
                            100 %(9)
Skechers Holdings Mauritius
                            100 %(10)
Skechers Trading (Shanghai) Co. Ltd.
                            50 %(11)
Skechers China Limited
    10,000       0       500 (12)     50 %
Skechers Hong Kong Limited
    1,800,000       0       630,000 (13)     35 %
Skechers Southeast Asia Limited
    10,000       0       500 (12)     50 %
Skechers Malaysia Sdn Bhd
    500,000       0       250,000 (14)     50 %
Skechers Singapore Pte. Limited
    200,000       0       100,000 (14)     50 %
Skechers (Thailand) Limited
    58,824       0       29,999       51 %
Skechers Collection, LLC
                            100 %(15)
Skechers Sport, LLC
                            100 %(15)
Duncan Investments, LLC
                            100 %(15)
Yale Investments, LLC
                            100 %(15)
Sepulveda Blvd. Properties, LLC
                            100 %(15)
SKX Illinois, LLC
                            100 %(15)

 

(1)   100% owned by Skechers S.a.r.l.   (2)   100% owned by Skechers
International   (3)   99% owned by Skechers S.a.r.l. and 1% owned by Skechers
International, with nominee agreement granting control of latter’s interest to
Skechers S.a.r.l.   (4)   No shares issued. Percentage represents partnership
interest, of which Parent owns 90% directly and 10% via Skechers U.S.A. Inc. II.
  (5)   No shares issued. Percentage represents partnership interest, of which
Parent owns 8.6% directly and 91.4% via Skechers International.   (6)   Skechers
S.a.r.l. owns 99.99% of the shares and Skechers U.S.A., Inc. holds .01% of the
shares   (7)   100% owned by Skechers Holdings Mauritius, Ltd.   (8)   100%
owned by Skechers Holdings Jersey Limited   (9)   90% owned by Skechers USA
Mauritius 90, Ltd. and 10% owned by Skechers USA Mauritius 10, Ltd.   (10)  
100% owned by Skechers China Business Trust   (11)   100% owned by Skechers
China Limited   (12)   Shares issued to Skechers S.a.r.l., which is a 50% owner
  (13)   Shares issued to Skechers China Limited, which is a 70% owner   (14)  
Shares issued to Skechers Southeast Asia Limited, which is a 100% owner   (15)  
No shares issued. Percentage represents membership interest in limited liability
company.

 



--------------------------------------------------------------------------------



 



Schedule 4.6(a)
Jurisdiction of Organization

          Jurisdiction of Name of Entity   Organization
SKECHERS U.S.A., INC.
  Delaware
Skechers U.S.A., Inc. II
  Delaware
SKECHERS BY MAIL, INC.
  Delaware
310 Global Brands, Inc.
  Delaware
Skechers USA Canada Inc.
  Canada
Skechers USA Ltd.
  England
Skechers USA Iberia, S.L.
  Spain
Skechers USA Deutschland GmbH
  Germany
Skechers USA France SAS
  France
Skechers EDC SPRL
  Belgium
Skechers USA Benelux B.V
  Netherlands
Skechers USA Italia S.r.l
  Italy
Skechers S.a.r.l.
  Switzerland
Skechers Holdings Jersey Limited
  Jersey
Skechers International
  Jersey
Skechers International II
  Jersey
Skechers Do Brasil Calcados LTDA
  Brazil
Comercializadora Skechers Chile Limitada
  Chile
Skechers Footwear (Dongguan) Co., Ltd.
  China
Skechers Japan YK
  Japan
Skechers USA Mauritius 10
  Mauritius
Skechers USA Mauritius 90
  Mauritius
Skechers China Business Trust
  China
Skechers Holdings Mauritius
  Mauritius
Skechers Trading (Shanghai) Co. Ltd.
  China
Skechers China Limited
  Hong Kong
Skechers Hong Kong Limited
  Hong Kong
Skechers Southeast Asia Limited
  Hong Kong
Skechers Malaysia Sdn. Bhd.
  Malaysia
Skechers Singapore Pte. Limited
  Singapore
Skechers (Thailand) Limited
  Thailand
SKECHERS COLLECTION, LLC
  California
SKECHERS SPORT, LLC
  California
Duncan Investments, LLC
  California
Yale Investments, LLC
  Delaware
Sepulveda Blvd. Properties, LLC
  California
SKX ILLINOIS, LLC
  Illinois

 



--------------------------------------------------------------------------------



 



Schedule 4.6(b)
Chief Executive Offices

          Name of Entity   Address   City, State, Zip Code, Country
Skechers U.S.A., Inc.
  228 Manhattan Beach Blvd.   Manhattan Beach, CA 90266, USA
Skechers U.S.A., Inc. II
  228 Manhattan Beach Blvd.   Manhattan Beach, CA 90266, USA
Skechers By Mail, Inc.
  228 Manhattan Beach Blvd.   Manhattan Beach, CA 90266, USA
310 Global Brands, Inc.
  225 S. Sepulveda Blvd.   Manhattan Beach, CA 90266, USA
Skechers USA Canada Inc.
  2425 Matheson Boulevard East # 120   Mississauga ON L4W 5K4, Canada
Skechers USA Ltd.
  Katherine House Darkes Lane
9/11 Wyllyotts Place, Potters Bar   Hertfordshire EN6 2JD, United Kingdom
Skechers USA Iberia, S.L.
  C/ Serrano 40, 1 - izda, 1st Floor   28001 Madrid, Spain
Skechers USA Deutschland GmbH
  Waldstrasse 74   63128 Dietzenbach, Germany
Skechers USA France SAS
  20 rue des Capucines   75002 Paris, France
Skechers EDC SPRL
  Parc Industriel Hauts-Sarts, zone 3
Avenue du parc industriel 159   4041 Milmort, Belgium
Skechers USA Benelux B.V
  Cartographenweg 16   5141 MT Waalwijk, Holland, The Netherlands
Skechers USA Italia S.r.l
  Via Alberto Dominutti, 6   37135 Verona, Italy
Skechers S.a.r.l.
  Rue de la Mercerie 12, 7th Floor   CH-1003 Lausanne, Switzerland
Skechers Holdings Jersey Limited
  Templar House, Don Road   St. Helier, Channel Islands JE1 2TR, Jersey
Skechers International
  Templar House, Don Road   St. Helier, Channel Islands JE1 2TR, Jersey
Skechers International II
  Templar House, Don Road   St. Helier, Channel Islands JE1 2TR, Jersey
Skechers Do Brasil Calcados LTDA
  Rua Haddock Lobo, 1307, 17th Floor, Cj-171   Cerqueira Cesar, Sao Paulo,
01414-003, Brazil
Comercializadora Skechers Chile Limitada
  Avenue Kennedy 5118   Tercer Piso, Vitacura, Santiago, Chile
Skechers Footwear (Dongguan) Co., Ltd.
  Building S Development Zone of Chi-Ling Hou   Dongguan City, Guangdong
Province, 523940, PRC
Skechers Japan YK
  7-4 Nishi Shimbashi, 2-Chome, Minat   Tokyo, Japan
Skechers USA Mauritius 10
  4th Floor, IBL House, Caudan   Port Louis, Mauritius
Skechers USA Mauritius 90
  4th Floor, IBL House, Caudan   Port Louis, Mauritius
Skechers China Business Trust
  Templar House, Don Road   St. Helier, Channel Islands JE1 2TR, Jersey
Skechers Holdings Mauritius
  4th Floor, IBL House, Caudan   Port Louis, Mauritius
Skechers Trading (Shanghai) Co. Ltd.
  Red House 3/F, No. 35 South Shanxi Road   Luwan District, Shanghai, China
Skechers China Limited
  Red House 3/F, No. 35 South Shanxi Road   Luwan District, Shanghai, China
Skechers Hong Kong Limited
  Block C, 10/F, Roxy Industrial Centre
58-66 Tai Lin Pai Road   Kwai Chung, Hong Kong
Skechers Southeast Asia Limited
  Block C, 10/F, Roxy Industrial Centre
58-66 Tai Lin Pai Road   Kwai Chung, Hong Kong
Skechers Malaysia Sdn. Bhd.
  Suite B-14-1 & @ Wisma Panta, Plaza No. 5 Jalan 4/83A Off Jalan Pantai Bahru  
59200 Kuala Lumpur, Malaysia
Skechers Singapore Pte. Limited
  45 Ubi Road 1 #03-03/04, Summit Building   Singapore 408696
Skechers (Thailand) Limited
  1 Silom Road, Level 8 Zuellig House   Bangkok 10500, Thailand
Skechers Collection, LLC
  228 Manhattan Beach Blvd.   Manhattan Beach, CA 90266, USA
Skechers Sport, LLC
  228 Manhattan Beach Blvd.   Manhattan Beach, CA 90266, USA
Duncan Investments, LLC
  228 Manhattan Beach Blvd.   Manhattan Beach, CA 90266, USA
Yale Investments, LLC
  228 Manhattan Beach Blvd.   Manhattan Beach, CA 90266, USA
Sepulveda Blvd. Properties, LLC
  228 Manhattan Beach Blvd.   Manhattan Beach, CA 90266, USA
SKX Illinois, LLC
  228 Manhattan Beach Blvd.   Manhattan Beach, CA 90266, USA

 



--------------------------------------------------------------------------------



 



Schedule 4.6(c)
Tax & Organizational ID Numbers

                  Name of Entity   Federal Tax ID Number   Organizational ID
Number
Skechers U.S.A., Inc.
    95-4376145       2902395 (DL)
Skechers U.S.A., Inc. II
     95-4747242       3056393 (DL)
Skechers By Mail, Inc.
    95-4701399       2934535 (DL)
310 Global Brands, Inc.
    43-2009441       3636174 (DL)
Skechers USA Canada Inc.
    none       none  
Skechers USA Ltd.
    98-0347474       none  
Skechers USA Iberia, S.L.
    98-0372248       none  
Skechers USA Deutschland GmbH
    98-0346701       none  
Skechers USA France SAS
    98-0346857       none  
Skechers EDC SPRL
    98-0385255       none  
Skechers USA Benelux B.V
    98-0392991       none  
Skechers USA Italia S.r.l
    47-0914957       none  
Skechers S.a.r.l.
    98-0349046       none  
Skechers Holdings Jersey Limited
    none       none  
Skechers International
    98-0357124       none  
Skechers International II
    none       none  
Skechers Do Brasil Calcados LTDA
    98-0518943       none  
Comercializadora Skechers Chile Limitada
    98-0620147       none  
Skechers Footwear (Dongguan) Co., Ltd.
    98-0495337       none  
Skechers Japan YK
    98-0499824       none  
Skechers USA Mauritius 10
    none       none  
Skechers USA Mauritius 90
    98-0492180       none  
Skechers China Business Trust
    98-6058967       none  
Skechers Holdings Mauritius
    98-0492179       none  
Skechers Trading (Shanghai) Co. Ltd.
    98-0551967       none  
Skechers China Limited
    98-0620149       none  
Skechers Hong Kong Limited
    98-0620152       none  
Skechers Southeast Asia Limited
    98-0620150       none  
Skechers Malaysia Sdn. Bhd.
    98-0528395       none  
Skechers Singapore Pte. Limited
    98-0518944       none  
Skechers (Thailand) Limited
    98-0520045       none  
Skechers Collection, LLC
    none       200001310034  (CA)
Skechers Sport, LLC
    none       200001310032  (CA)
Duncan Investments, LLC
    95-4846458       200103210004  (CA)
Yale Investments, LLC
    95-4833459       3312951  (DL)
Sepulveda Blvd. Properties, LLC
    26-2370011       200809810243  (CA)
SKX Illinois, LLC
    27-0375751       03130428  (IL)

 



--------------------------------------------------------------------------------



 



Schedule 4.6(d)
Commercial Tort Claims1
1. Skechers U.S.A., Inc. and Skechers U.S.A., Inc. II (collectively, the
“Borrower”) v. Aetrex Worldwide (together with any affiliates, collectively,
“Aetrex”) (Case No. 03831, United States District Court for the Central District
of California (Los Angeles) (the “Case”)).
Nature of Action: Any and all claims arising in tort which Borrower may have as
of the date of this Agreement (whether or not asserted) against Aetrex,
including, without limitation, any such claim which Borrower may assert against
Aetrex subsequent to such date (collectively, “Claims”), including, without
limitation, any Claim of infringement by Aetrex of US Design Patent No. D532,962
and/or infringement of Borrower’s trademark or trade dress rights in the
Bikers-Sightsee Shoe Style and any other Claims described in the complaint for
the Case, or any subsequent complaints related to any Claims.
 

1   Inclusion of a claim in this Schedule does not in any manner constitute an
admission of any fact, liability, defense or any limitation on or theory of
damages.

 



--------------------------------------------------------------------------------



 



SCHEDULE 4.7 (b)1

              The Parties   The Nature of Action   Status of Claim   Insurance
Coverage
Furness Logistics v.
Skechers S.a.r.l.
(Belgium)
  Furness alleges that Skechers S.a.r.l. breached a logistics services contract
that had a year left by terminating the contract. Borrower Skechers USA, Inc.
was originally named as a defendant but was subsequently dismissed from the case
by the court.   The lower court ruled that there was a breach of contract but
there was no evidence on damages and appointed a financial examiner to determine
damages, if any. The appeals court affirmed. The damage proceeding is an
adversary proceeding and is currently underway. Furness submitted a damage
analysis to the examiner early last year. Skechers S.a.r.l has responded to
Furness damage analysis and both sides are waiting for the examiner to conduct a
forensic accounting.   None. Skechers S.a.r.l. has a potential indemnity claim
against its tax advisors KPMG for malpractice.

 

1   Inclusion of litigation in this Schedule does not in any manner constitute
an admission of any fact, liability or theory of damages, all of which are being
seriously contested and vigorously defended by Borrower.

 



--------------------------------------------------------------------------------



 



              The Parties   The Nature of Action   Status of Claim   Insurance
Coverage
Cobra v. Cancaribe and Skechers USA, Inc.
(U.S.D.C. Los Angeles)
  This case involves the light units that Borrower puts in children’s lighted
footwear. Cobra alleges that the lighting circuit included in the units, which
Borrower purchases from Cancaribe, infringes Cobra’s patent on a sequential
lighting circuit.   The federal case was stayed before discovery commenced,
pending reexamination of Cobra’s patent by the United States Patent and
Trademark Office (“PTO”). The PTO issued its first office action rejecting all
the claims in Cobra’s patent. Cobra has filed a response to the first office
action and Borrower is waiting for a decision by the examiner.   None. Borrower
has an indemnity claim against its lights supplier and co-cross-defendant
Cancaribe but collectability is questionable.
 
           
Miranda v.Skechers
USA, Inc. (L.A.S.C.)
  Miranda filed a Complaint in Superior Court for the State of California,
County of Los Angeles, seeking damages for harassment, discrimination,
retaliation, failure to prevent discrimination and wrongful termination. These
allegations are based on the plaintiff’s sexual orientation.   Borrower was
served on June 12, 2009 and responsive pleading is due within 30 days.   Limited
Employment Practices Liability Insurance.

 



--------------------------------------------------------------------------------



 



              The Parties   The Nature of Action   Status of Claim   Insurance
Coverage
adidas (threatened claim).
  On May 12, 2009, adidas sent Borrower an e-mail complaining that 19 different
two and four stripe shoe styles infringed its three stripe trademark. adidas
added seven more styles on June 2, 2009.   Borrower disputed this claim in
writing and on June 2, 2009, adidas wrote another letter adding seven additional
styles to the dispute. The parties are trying to resolve the matter and the
parties have a standstill agreement in place until July 10, 2009 while they try
to settle. However, Borrower believes adidas’ claims are overreaching and
totally without merit and is not hopeful Borrower can resolve the dispute unless
adidas backs significantly off its claims.   None.
 
           
Sporting Goods
Intelligence (SGI)
(threatened claim)
  On April 2, 2009, counsel for the newsletter Sporting Goods Intelligence
(“SGI”) wrote to Borrower alleging that Borrower has violated its copyrights.  
On April 30, 2009, Borrower made an offer to settle for $55,000, $22,500 of
which represented pre-paid future subscriptions. On May 21, 2009, SGI rejected
Borrowers’ offer and asked for additional information to evaluate settlement
value. Borrowers   Borrower is reviewing availability of coverage.

 



--------------------------------------------------------------------------------



 



              The Parties   The Nature of Action   Status of Claim   Insurance
Coverage
 
      responded on June 19 asking SGI for the factual basis for its allegations.
On June 23, SGI responded with additional information. Borrowers have until
July 6, 2009 to investigate and respond.    
 
           
Beyond Wear
(threatened claim).
  In November 2008, Beyond Wear wrote to Borrower alleging that Borrower
terminated its non-exclusive apparel license without cause and seeking damages
for expenses and lost profits.   Borrowers’ counsel has been exchanging letters
with Beyond Wear in an effort to understand the basis for its claim. Beyond Wear
has not sued Borrower to date. In May 2009, the parties agreed to go to
non-binding mediation to avoid litigation. Mediation has not been scheduled yet.
  None.

 



--------------------------------------------------------------------------------



 



Credit Agreement
Schedule 4.12
Environmental Matters
None.

 



--------------------------------------------------------------------------------



 



Schedule 4.13
Intellectual Property
Copyrights
See attached lists of U.S. and foreign copyrights.
Intellectual Property Licenses
See attached schedules of licenses entered into by Grantors as licensor or
licensee, as indicated.
Patents
See attached status report of U.S. and foreign patents and patent applications.
Trademarks
See attached schedules of U.S. and foreign trademarks and trademark applications
as follows:

  a.   U.S. trademark registrations recorded with U.S. Customs     b.   Design
(Bear Design)     c.   Cali Bear     d.   Cali Bits     e.   Cali Gear     f.  
Elastika     g.   Hot-Lights     h.   Hydee and the Hy Tops     i.   Hydee
Hy-Top     j.   It’s the S     k.   Kewl Breeze     l.   Luminators     m.  
Mark Nason     n.   Skechers’ Other Marks     o.   Public Royalty     p.  
Public Royalty Design     q.   Punkrose     r.   S Design (Performance S)     s.
  S Design (Sport Stripe)     t.   Shape-Ups     u.   Skechers Shape-Ups

 



--------------------------------------------------------------------------------



 



  v.   Shield Design     w.   Skechers (miscellaneous marks including the term
“Skechers”)     x.   Skechers and Design     y.   SKX     z.   Somethin’ else
from Skechers     aa.   Soho Lab     bb.   Z Strap and Z-Strap     cc.   310
Global Brands     dd.   4 Wheelers

 



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
U.S. COPYRIGHTS
As of June 29, 2009

                              NATURE OF   REGISTRATION & TITLE   DKT NO.   WORK
  WORK   REGISTRATION DATE
SKECHERS 1994 CATALOG
  08029   (GRAPHIC) [v55961a5596113.gif]   TX   TX 3-845-846
5/31/94
 
               
BANNER
  08289       SCULPTURAL DESIGN   VA 676-899
11/3/94
 
               
1994 KARL KANI CATALOG
  08337   (GRAPHIC) [v55961a5596114.gif]   TX   TX 3-939-682
11/16/94
 
               
CROSS COLOURS
  08338       TX   TX 3-942-322
11/3/94
(Assigned to Stage II Apparel)
 
               
SKECHERS 1994 CATALOG
  08339   (GRAPHIC) [v55961a5596115.gif]   TX   TX 3-845-846
5/31/94
 
               
1995 KARL KANI CATALOG
  08642   (GRAPHIC) [v55961a5596116.gif]   TX   TX 4-018-560
4/6/95
 
               
1995 SKECHERS FOOTWEAR
  08601   (GRAPHIC) [v55961a5596117.gif]   TX   TX 4-018-543
4/6/95
 
               
SKECHERS NEW EDITIONS 1995
  08643   (GRAPHIC) [v55961a5596118.gif]   TX   TX 4-046-611
4/6/95

 



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
U.S. COPYRIGHTS
As of June 29, 2009

                              NATURE OF   REGISTRATION & TITLE   DKT NO.   WORK
  WORK   REGISTRATION DATE
NEW SKECHERS ADDITIONS
1995-1996 CATALOG
  09033   (GRAPHIC) [v55961a5596119.gif]   TX   TX 4-195-464
11/25/95
 
               
BROKEN HEART
  09210   (GRAPHIC) [v55961a5596120.gif]   ART WORK   VA 746-319
1/24/96
 
               
LIPS DESIGN
  09211   (GRAPHIC) [v55961a5596121.gif]   ART WORK   VA 746-318
1/24/96
 
               
EYE DESIGN
  09212   (GRAPHIC) [v55961a5596122.gif]   ART WORK   VA 746-317
1/24/96
 
               
BUTTERFLY DESIGN
  09214   (GRAPHIC) [v55961a5596123.gif]   ART WORK   VA 746-315
1/24/96
 
               
PLANET DESIGN
  09215   (GRAPHIC) [v55961a5596124.gif]   ART WORK   VA 746-316
1/24/96
 
               
SHOE BOX DESIGN
(YELLOW & BLACK)
  09869   (GRAPHIC) [v55961a5596125.gif]   ART WORK   VA 847-922
3/10/98
 
               
SKECHERS 97 IT’S THE S
  10589   (GRAPHIC) [v55961a5596126.gif]   TX   TX 4-708-262
1/16/98
 
               
SKECHERS 98 SPRING
SUPPLEMENT
  10590   (GRAPHIC) [v55961a5596127.gif]   TX   TX 4-704-338
1/16/98
 
               
SLIGHTS DESIGN
  10632   (GRAPHIC) [v55961a5596128.gif]   VA   VA 905-184
FILED 3/13/98

 



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
U.S. COPYRIGHTS
As of June 29, 2009

                              NATURE OF   REGISTRATION & TITLE   DKT NO.   WORK
  WORK   REGISTRATION DATE
KIDS SKECHERS IT’S THE S
98/99 CATALOGUE
  10940   (GRAPHIC) [v55961a5596129.gif]   TX   TX 4-823-219
7/23/98
 
               
SKECHERS IT’S THE S
FOOTWEAR 98/99
CATALOGUE
  10941   (GRAPHIC) [v55961a5596130.gif]   TX   TX 4-828-575
7/23/98
 
               
SKECHERS IT’S THE S FOOTWEAR
  11070   (GRAPHIC) [v55961a5596131.gif]   TX   TX 4-839-447
10/13/98
 
               
S SKECHERS U.S.A. 1999 SPRING SUPPLEMENT
  11346   (GRAPHIC) [v55961a5596132.gif]   TX   TX 4-976-998
4/26/99
 
               
SHOE BOX DESIGN .  .  . IT’S THE S (BLUE & GREY)
  11347   (GRAPHIC) [v55961a5596133.gif]   ART WORK   VA 709-505
12/31/99 - FOR PERIOD OF 95 YEARS.
 
               
4 WHEELERS SKECHERS
  13105   (GRAPHIC) [v55961a5596134.gif]   VA   TX 5-441-636
01/17/02
 
               
4 WHEELERS SKECHERS
  13106   (GRAPHIC) [v55961a5596135.gif]   TX   VA 1-108-920
01/17/02
 
               
SHOE BOX TEXT 4 WHEELERS
  13108   (GRAPHIC) [v55961a5596136.gif]   TX   TX 5-441-637
01/14/02
 
               
SHOE BOX ARTWORK 4 WHEELERS
  13109   (GRAPHIC) [v55961a5596137.gif]   VA   VA 1-108-919
01/14/02

 



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
U.S. COPYRIGHTS
As of June 29, 2009

                              NATURE OF   REGISTRATION & TITLE   DKT NO.   WORK
  WORK   REGISTRATION DATE
TATTOO SKULL
  17758   (GRAPHIC) [v55961a5596138.gif]   VA   VAU719-644
10/02/2006
 
               
KEWL BREEZE AND HIS AIR-COOLED AIRATORS
  17815   (GRAPHIC) [v55961a5596139.gif]   TX   TX 6-456-893
11/06/2006
 
               
SKECHERS PRESENTS Z STRAP WRATH OF THE TANGLER VOL. #1
  18238   (GRAPHIC) [v55961a5596140.gif]   TX   TXU1-363-659
06/08/2007
 
               
CALI GEAR FUN & GAMES BOOK
  18665   (GRAPHIC) [v55961a5596141.gif]   TX   TX6-894-916
02/04/2008
 
               
SKECHERS PRESENTS THE INCREDIBLE ELASTIKA
  18968   (GRAPHIC) [v55961a5596142.gif]   TX   TXu1-596-520
02/11/2008

 



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
U.S. COPYRIGHTS
As of June 29, 2009

                              NATURE OF   REGISTRATION & TITLE   DKT NO.   WORK
  WORK   REGISTRATION DATE
CALI GEAR FUN & GAMES BOOK
  18976   (GRAPHIC) [v55961a5596143.gif]   TX   TX 6-819-424
11/01/2007
 
               
CAT
  19522   (GRAPHIC) [v55961a5596144.gif]   VA   Not registered

07/28/08 — Sent application to Copyright Office for filing.
 
               
LITTLE WONDERS
  19593   n/a   PA (Performing Arts)   Pau 3-356-583
09/15/2008

(Audio Visual Work)
 
               
HYDEE HY-TOPS COMMERCIAL
  19992   n/a   PA (Performing Arts)   Not registered


 
              04/06/09 — Copyright Office confirmed receipt of deposit copy.
02/02/09 — Sent deposit copy to Copyright Office.
02/02/09 — Filed application with Copyright Office.
 
               
SHAPE-UPS INSTRUCTIONAL VIDEO
   20072   n/a   PA (Performing Arts)   Pau 3-373-186
02/12/2009
 
               
HYDEE HY-TOP
   20339   n/a   PA (Performing Arts)   06/24/09 — Filed application with
Copyright Office.
 
               
TWINKLE TOES
   20340   n/a   PA (Performing Arts)   06/16/09 — Filed application with
Copyright Office.
 
               
SHMITTY MCFUNKLE AND STUMP — MAKE YOU FEEL
   20341   n/a   PA (Performing Arts)   06/16/09 — Filed application with
Copyright Office.
 
               
HYDEE AND THE HY TOPS
(Comic Book)
   20401   (GRAPHIC) [v55961a5596145.gif]   TX (Literary Work)   Not filed.

06/24/09 - Sent copyright application to SKX for signature.

 



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
U.S. COPYRIGHTS
As of June 29, 2009
Copyrights were assigned to Skechers II on October 18, 1999. Volume 3443, Page
180.

 



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
Foreign COPYRIGHTS
As of June 25, 2009

                                      NATURE OF     COUNTRY/TITLE    DKT NO.  
WORK   WORK   STATUS
CHINA

S IN SHIELD DESIGN
    19505     (GRAPHIC) [v55961a5596146.gif]       Registration
No. 2008-F-013984
Registration Date 11/13/2008
 
                   
CHINA:  S DESIGN (Performance S with Borders)
    19506     (GRAPHIC) [v55961a5596147.gif]       Registration
No. 2008-F-013983
Registration Date 11/13/2008
 
                   
CHINA:

S DESIGN
    19507     (GRAPHIC) [v55961a5596148.gif]       Registration
No. 2008-F-013982
Registration Date 11/13/2008
 
                   
MEXICO:

CALI BEAR CHARACTER
    19510     n/a   n/a   Pending. . .

 



--------------------------------------------------------------------------------



 



SCHEDULE OF LICENSES — SKECHERS AS LICENSOR

                  Licensor/Licensee/Date   IP Being Licensed   Licensed Products
  Term   Territory
Skechers U.S.A., Inc. II

Beluga Inc.
(Adjmi)
July 25, 2008
  SKECHERS and related “S” logos; all other marks containing the word “Skechers”
(excluding “Skechers Cali Gear”); Skechers comic book and animated characters so
long as the characters are coupled with the mark SKECHERS.   Children’s and
babies’ apparel with the exception of underwear, sleepwear and swimwear.  
July 25, 2008 until June 30, 2012. Licensee can renew the license for several
successive renewal terms (ultimately expiring on June 30, 2021) so long as
certain conditions are met.   The United States, its territories and
possessions.
 
               
Skechers U.S.A., Inc. II

SME Consolidated Ltd. and Mitzi Hong Kong Ltd. (Betesh)

August 1, 2008
  SKECHERS and related “S” logos; all other marks containing the word “Skechers”
(excluding “Skechers Cali Gear”).   Men’s, women’s, juniors’ and children’s bags
with the exception of luggage and promotional drawstring bags.   August 1, 2008
until December 31, 2011. Licensee can renew the license for several successive
renewal terms (ultimately expiring on December 31, 2017) so long as certain
conditions are met.   The United States, its territories and possessions, and
Canada.
 
               
Skechers U.S.A., Inc. II
Build-a-Bear Workshop, Inc.
  SKECHERS and associated logos.   Toy footwear for toy animals.   June 1, 2002
until terminated by either party upon 30 days written notice.   Worldwide.
 
               
Skechers U.S.A., Inc. II
United Legwear Company LLC
October 15, 2003
  SKECHERS   Ladies’, men’s, boys’, girls’, kids’, infants’ and toddlers’ socks,
hosiery, legwear, tights and legwarmers.   October 15, 2003 until March 31,
2010.   The United States, its territories and possessions, Canada, Iceland,
Norway, Sweden, Finland, Denmark, China, Japan, Panama and the United Arab
Emirates.
 
               
Skechers USA, Inc., II, Skechers S.a.r.l., Skechers International II and
Skechers USA Canada, Inc.

Viva Optique, Inc.

January 1, 2009
  SKECHERS and (LOGO) [v55961a55961391.gif]   Optical frames, sunglasses and eye
accessories.   January 1, 2009 until June 30, 2013. Licensee can renew the
license for several successive renewal terms (ultimately expiring on June 30,
2028) so long as certain conditions are met.   Worldwide (with certain limited
exceptions).
 
               
Skechers U.S.A. Inc., II

Strategic Partners, Inc.

April 14, 2009
  SKECHERS and (LOGO) [v55961a55961391.gif]   Medical uniforms and scrubs.  
April 14, 2009 until December 31, 2012. Licensee can renew the license for
several successive renewal terms (ultimately expiring on December 31, 2024) so
long as certain conditions are met.   United States of America, its territories
and possessions

1



--------------------------------------------------------------------------------



 



SCHEDULE OF LICENSES — SKECHERS AS LICENSEE

                  Licensor/Licensee/Date   IP Being Licensed   Licensed Products
  Term   Territory
bebe stores, inc.

Skechers U.S.A., Inc. and Skechers U.S.A., Inc. II

August 2007
  BEBE SPORT and BBSP   Sports casual footwear for women.   Until December 31,
2017. Skechers can renew the license for one additional year so long as certain
conditions are met.   Worldwide.
 
               
Ecko.Complex LLC

Skechers U.S.A., Inc. II and Skechers International II

April 7, 2003
  MARC ECKO, Rhino I Design, Rhino Red Design, Rhino Unld. Design.   Men’s,
women’s, boys’ and girls’ footwear with the exception of tuxedo shoes.   April 7
until June 30, 2028.   Worldwide (with certain limited exceptions).
 
               
Tapout LLC

Skechers U.S.A., Inc. II and
Skechers International II

November 1, 2008
  TAPOUT and related logos.   Men’s, women’s, boys’, girls’, infants’ and
toddlers’ footwear.   Until June 30, 2014. Licensee can renew the license for
several successive renewal terms (ultimately expiring on June 30, 2024) so long
as certain conditions are met.   Worldwide.
 
               
Zoo York LLC

Skechers USA, Inc., II
Skechers SARL

December 5, 2005
  ZOO YORK and the “ZY” logo.   Men’s, women’s and children’s footwear.  
December 5, 2005 until June 30, 2028.   Worldwide (with certain limited
exceptions).

2



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
STATUS REPORT OF U.S. AND FOREIGN PATENTS AND PATENT APPLICATIONS
As of May 31, 2009
Address Info. for Inventors:

      Eval Akhidime: Playa del Rey, CA 90291 (UK Citizen)   Diane Lin: Los
Angeles, CA 90027 Sean Bradford: Torrance, CA 90501 (US Citizen)   Penny
Masullo: Manhattan Beach, CA 90266 Larry Clark: Manhattan Beach, CA 90266   Mark
Nason: Manhattan Beach, CA 90266 D’Wayne Edwards: Torrance, CA 90502   Craig
Nelson: Redondo Beach, CA 90266 Emily Grasse: Manhattan Beach, CA 90266   Laura
Riosa: Via Sant’Ana 1/B, Italy 31041(Italy Citizen) Robert Greenberg: Manhattan
Beach, CA 90266   Ursula Shepper: Torrance, CA 90503 Vicki Heaslet: Manhattan
Beach, CA 90266   Savva Teteriatnikov: Los Angeles, CA Susann Jimenez: Buena
Park, CA 90620   Ralph Wilson: Torrance, CA 90503 Michelle Kelchak: Hermosa
Beach, CA 90254   Christina Yang: Los Angeles, CA Eckhard Knoepke: Redondo
Beach, CA 90277 (Germany Citizen)   Jean Yang: Torrance, CA 90503 Van Lamprou:
Hermosa Beach, CA 90254    

                              DKT   SERIAL NO.             TITLE   NO.   FILE
DATE   [*]   DESIGN – FIG. 1   [*]
USPA (CIP)
DISPERSED-AIR FOOTPAD
(based on parent app.
09/243,074 filed 02/02/1999)
    11929     09/480,065
01/10/2000    
    (GRAPHICS) [v55961a5596149.gif]    
 
                       
PCT — Continuation In Part
DISPERSED-AIR FOOTPAD
(International)
    11970     US00/09835
04/12/2000       (GRAPHICS) [v55961a5596150.gif]    

 
 
                       
PCT
DISPERSED-AIR FOOTPAD
(International)
    11699     US99/18989
08/19/1999
      (GRAPHICS) [v55961a5596151.gif]    

 
 
                       
USPA
DISPERSED-AIR FOOTPAD
    11701     09/243,074
02/02/1999
      (GRAPHICS) [v55961a5596152.gif]    

 
 
                       
PCT — ARTICLE WITH
ANIMATED DISPLAY
    12871     PCT/US01/22
2 93
07/16/2001       (GRAPHICS) [v55961a5596153.gif]    

 
 
                       
PCT — ARTICLE WITH
ANIMATED DISPLAY
    12982     PCT/US00/09
3 94
04/06/2000       (GRAPHICS) [v55961a5596154.gif]    

 

* Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

 



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
STATUS REPORT OF U.S. AND FOREIGN PATENTS AND PATENT APPLICATIONS
As of May 31, 2009

                              DKT   SERIAL NO. &             COUNTRY AND TITLE  
NO.   FILING DATE   [*]   FIGURE 1   [*]
PCT — MODULAR CHASSIS
    14474     PCT/US
03/05910
02/26/2003       (GRAPHICS) [v55961a5596155.gif]    
 
                       
PCT — KIDDY CHASSIS
    14476     PCT US
03/05905
02/26/2003       (GRAPHICS) [v55961a5596156.gif]  
 
                       
USPA UTILITY:
INTEGRATED HEEL BRAKE
(provisional)
    12840     60/315,307
08/27/2001       (GRAPHICS) [v55961a5596157.gif]  
 
                       
USPA UTILITY:
INTEGRATED HEEL BRAKE
(non-provisional)
(Based on PPA, 12840)
    13113     10/045,549
01/14/2002       (GRAPHICS) [v55961a5596158.gif]    
 
                       
USPA UTILITY:

ROLLER SKATE
(provisional)
    13114     60/353,102
01/30/2002       (GRAPHICS) [v55961a5596159.gif]  
 
                       
File Closed
US NPPA UTILITY
ROLLER SHOE
    13267     10/152,450
05/21/2002       (GRAPHICS) [v55961a5596160.gif]  
 
                       
USPA UTILITY:

MOTION SENSITIVE
SWITCH (Type II)
(non-provisional)
    13145     10/288,674
11/05/2002     (GRAPHICS) [v55961a5596161.gif]  
 
                       
US PPA UTILITY
PUSH BUTTON
RELEASABLE WHEEL
HOUSING
    13274             N/A  

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 2 of 74



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
STATUS REPORT OF U.S. AND FOREIGN PATENTS AND PATENT APPLICATIONS
As of May 31, 2009

                              DKT   SERIAL NO. &             COUNTRY AND TITLE  
NO.   FILING DATE   [*]   FIGURE 1   [*]
USDPA
DISPERSED-AIR FOOTPAD
    11859     29/108,453
07/27/1999     (GRAPHICS) [v55961a5596162.gif]  
 
                   
USPA: MODULAR CHASSIS
    14142     10/356,925
01/30/2003     (GRAPHICS) [v55961a5596163.gif]  
 
                   
USPA: KIDDY CHASSIS
    14143     10/356,929
01/30/2003     (GRAPHICS) [v55961a5596164.gif]  
 
                   
USDPA: ROLLER SKATE
CHASSIS (WITH SINGLE
WHEEL IN THE REAR)
    14504     29/176,370
02/21/2003     (GRAPHICS) [v55961a5596165.gif]  
 
                   
USDPA
SHOE DESIGN
(QUARTER BRACE)
    12879     29/152,524
12/21/2001     (GRAPHICS) [v55961a5596166.gif]  
 
                   
USPA: SHOE BOTTOM HEEL PORTION

(truss cradle)
    16034     11/198,944
08/04/2005     (GRAPHICS) [v55961a5596167.gif]  

 
*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 3 of 74



--------------------------------------------------------------------------------



 



(GRAPHICS) [v55961a55961502.gif]
 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

 



--------------------------------------------------------------------------------



 



(GRAPHICS) [v55961a55961503.gif]
 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

 



--------------------------------------------------------------------------------



 



(GRAPHICS) [v55961a55961504.gif]
 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

 



--------------------------------------------------------------------------------



 



(GRAPHICS) [v55961a55961505.gif]
 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

 



--------------------------------------------------------------------------------



 



(GRAPHICS) [v55961a55961506.gif]
 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

 



--------------------------------------------------------------------------------



 



(GRAPHICS) [v55961a55961507.gif]
 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

 



--------------------------------------------------------------------------------



 



(GRAPHICS) [v55961a55961508.gif]
 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

 



--------------------------------------------------------------------------------



 



(GRAPHICS) [v55961a55961509.gif]
 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

 



--------------------------------------------------------------------------------



 



(GRAPHICS) [v55961a55961510.gif]
 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

 



--------------------------------------------------------------------------------



 



(GRAPHICS) [v55961a55961511.gif]
 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

 



--------------------------------------------------------------------------------



 



(GRAPHICS) [v55961a55961512.gif]

 



--------------------------------------------------------------------------------



 



(GRAPHICS) [v55961a55961513.gif]

 



--------------------------------------------------------------------------------



 



(GRAPHICS) [v55961a55961514.gif]
 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

 



--------------------------------------------------------------------------------



 



(GRAPHICS) [v55961a55961515.gif]
 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

 



--------------------------------------------------------------------------------



 



(GRAPHICS) [v55961a55961516.gif]
 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

 



--------------------------------------------------------------------------------



 



(GRAPHICS) [v55961a55961517.gif]
 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

 



--------------------------------------------------------------------------------



 



(GRAPHICS) [v55961a55961518.gif]

 



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
STATUS REPORT OF U.S. AND FOREIGN PATENTS AND PATENT APPLICATIONS
As of May 31, 2009

                              DKT   SERIAL NO. &           COUNTRY AND TITLE  
NO.   FILING DATE   [*]   FIGURE 1   [*]
USPA: SHOE UPPER
(MARY JANE)

Inventor: Larry Clark
    17873     29/275,372
12/21/2006     (GRAPHICS) [v55961a5596168.gif]  
 
                   
UDSPA: SHOE BOTTOM
(CITYWALK)
    17923     29276124
01/16/2007     (GRAPHICS) [v55961a5596169.gif]  
 
                   
 
                   
USDPA: SHOE UPPER
(MARY JANE SINGLE STRAP)

Inventor: Larry Clark
    17985     29/277,067
02/13/2007     (GRAPHICS) [v55961a5596170.gif]  
 
                   
USDPA: SHOE UPPER
(FISHERMAN’S SANDAL II)

Inventor: Penny Masullo
    18048     29/278,939
04/13/2007     (GRAPHICS) [v55961a5596171.gif]  
 
                   
USDPA: SHOE BOTTOM
(Zoo York/Mercer)
    18101     n/a        

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 25 of 74



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
STATUS REPORT OF U.S. AND FOREIGN PATENTS AND PATENT APPLICATIONS
As of May 31, 2009

                              DKT   SERIAL NO. &           COUNTRY AND TITLE  
NO.   FILING DATE   [*]   FIGURE 1   [*]
USDPA: SHOE BOTTOM

(Biker Fixate Foam Version)

Inventor: Savva Teteriatnikov
    18121     29/278,887
04/12/2007
    (GRAPHICS) [v55961a5596172.gif]  
 
                   
USDPA: SHOE UPPER AND
BOTTOM PERIPHERY
(SOULMATES STYLE #21778)

Inventor: Savva
    18848     29/299,360
12/21/2007     (GRAPHICS) [v55961a5596173.gif]  
 
                   
USDPA: SHOE BOTTOM
(SOULMATES STYLE #21778)

Inventor: Savva
    18849     29/299,645
12/27/2007     (GRAPHICS) [v55961a5596174.gif]  
 
                   
USDPA: SHOE UPPER
(BIKER’S AMUSE STYLE #21410)
    18884     29/299,965
01/07/2008     (GRAPHICS) [v55961a5596175.gif]  
 
                   
USDPA: SHOE UPPER
(BIKER’S GRAPEVINE STYLE #21361)
    18885     29/302,073
01/09/2008     (GRAPHICS) [v55961a5596176.gif]  

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 26 of 74



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
STATUS REPORT OF U.S. AND FOREIGN PATENTS AND PATENT APPLICATIONS
As of May 31, 2009

                              DKT   SERIAL NO. &           COUNTRY AND TITLE  
NO.   FILING DATE   [*]   FIGURE 1   [*]
USDPA: SHOE UPPER AND
PERIPHERY (CALI GEAR MOLDED HEARTS)

Inventor: Christina Yang
    18947     29/304,464
03/03/2008     (GRAPHICS) [v55961a5596177.gif]  
 
                   
USDPA: SHOE UPPER
(CRISS-CROSS STRAP STYLE #21429)

Inventor: Savva Teteriatnikov
    19157     29/305,408
03/19/2008     (GRAPHICS) [v55961a5596178.gif]  
 
                   
USDPA: SHOE UPPER
(D’Lites Style #11422)

Inventor: Lisa Yi
    19794     29/327,221
10/31/2008     (GRAPHICS) [v55961a5596179.gif]  
 
                   
USDPA: SHOE BOTTOM
(D’Lites Style #11422)

Inventor: Craig Nelson
    19795     29/327,665
11/11/2008     (GRAPHICS) [v55961a5596180.gif]  
 
                   
USPA (PROV.): SHOE

-Savva Teteriatnikov
-Kenneth J. Liu
-Eckhard Knoepke
-Julie Zhu
    19901     61122911
12/16/2008     (GRAPHICS) [v55961a5596181.gif]  

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 27 of 74



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
STATUS REPORT OF U.S. AND FOREIGN PATENTS AND PATENT APPLICATIONS
As of May 31, 2009

                              DKT   SERIAL NO. &           COUNTRY AND TITLE  
NO.   FILING DATE   [*]   FIGURE 1   [*]
USDPA (DIV.) SHOE UPPER
(D’Lites Style #11422)

Inventor: Lisa Yi
    19943     29/330,341
01/05/2009     (GRAPHICS) [v55961a5596182.gif]  
 
                   
USPA (CONT.): CLOSURE DEVICE FOR SHOE

Inventor: Scott Kelley
    19977     12/353,204
01/13/2009     (GRAPHICS) [v55961a5596192.gif]  
 
                   
USPA: SHOE
    20006     12432279
04/29/2009     (GRAPHICS) [v55961a5596183.gif]  
 
                   
USDPA: SHOE BOTTOM
AND PERIPHERY (Biker w/Wedge Style #21269)

Inventor: Savva Teteriatnikov
    20010     29/334,289
03/24/2009     (GRAPHICS) [v55961a5596184.gif]  

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 28 of 74



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
STATUS REPORT OF U.S. AND FOREIGN PATENTS AND PATENT APPLICATIONS
As of May 31, 2009

                              DKT     PATENT NO. &         COUNTRY AND TITLE  
NO.   [*]   ISSUE DATE   FIGURE 1   [*]
USDPA: SHOE OUTSOLE AND PERIPHERY
(Shape — Ups Optimized Style #11801)
    20301       Not patented   N/a  
 
                   
SHOE UPPER (Lighted Toe/ Tip/ Flap)
    20303              
 
                   
SHOE UPPER (Lighted Panel)
    20304              
 
                   
USPA: METHOD OF DIFFUSING LIGHT IN A BACKLIT PANEL
    20305              
 
                   
USPA: LIGHTED PANEL SHOE COVER DEVICE
    20306              
 
                   
USDPA: SHOE UPPER (LIGHTED FLAP)
    20307              

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 29 of 74



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
STATUS REPORT OF U.S. AND FOREIGN PATENTS AND PATENT APPLICATIONS
As of May 31, 2009

                              DKT   SERIAL NO. &           COUNTRY AND TITLE  
NO.   FILING DATE   [*]   FIGURE 1   [*]
AUSTRALIA DPA

STYLE # 2350
SHOE UPPER
    12658     1375/01
04/26/2001     (GRAPHICS) [v55961a5596185.gif]  
 
                   
AUSTRALIA DPA

SHOE BOTTOM
STYLE #2350
    12672     1376/01
04/26/2001     (GRAPHICS) [v55961a5596186.gif]  
 
                   
AUSTRALIA DPA

SHOE BOTTOM
STYLE #2667
    12644     1456/01
05/02/2001     (GRAPHICS) [v55961a5596187.gif]  
 
                   
AUSTRALIA DPA

SHOE UPPER
STYLE #1845 ENERGY 3
    13726     3036/2002
09/27/2002     (GRAPHICS) [v55961a5596188.gif]  
 
                   
AUSTRALIA

DISPERSED AIR FOOTPAD

    13652     42363/00
07/17/2002     (GRAPHICS) [v55961a5596189.gif]  
 
                   
AUSTRALIA DPA

SHOE BOTTOM
STYLE #1845 ENERGY 3
    13740     3035/2002
09/27/2002


Ref: 607450     (GRAPHICS) [v55961a5596190.gif]  
 
                   
AUSTRIA PA

MODULAR CHASSIS
    14329     299/2002
May 13, 2002     (GRAPHICS) [v55961a5596191.gif]  

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 30 of 74



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
STATUS REPORT OF U.S. AND FOREIGN PATENTS AND PATENT APPLICATIONS
As of May 31, 2009

                              DKT   SERIAL NO. &           COUNTRY AND TITLE  
NO.   FILING DATE   [*]   FIGURE 1   [*]
AUSTRIA PA

KIDDY CHASSIS
    14330     300/2002
May 13, 2002     (GRAPHICS) [v55961a5596193.gif]  
 
                   
BOLIVIA DPA:
SHOE UPPER
STYLE #2250
    12205     SP-0137
07/21/2000     (GRAPHICS) [v55961a5596194.gif]  
 
                   
BOLIVIA DPA:

SHOE UPPER
STYLE #5013
    12291     DI-202
09/29/2000     (GRAPHICS) [v55961a5596195.gif]  
 
                   
BOLIVIA DPA:

SHOE BOTTOM
STYLE #5013
    12345     DI-0227
11/09/2000     (GRAPHICS) [v55961a5596196.gif]  
 
                   
BRAZIL DPA:

SHOE UPPER (MARY JANE TWO STRAP)
    18692     D16703021-1
08/31/2007     (GRAPHICS) [v55961a5596197.gif]  
 
                   
CANADA
UTILITY DESIGN PATENT ARTICLE
WITH ANIMATED DISPLAY
    13003     2,369,682
10/09/2001     (GRAPHICS) [v55961a5596198.gif]  
 
                   
CANADA DPA

SHOE BOTTOM
STYLE #2667
    12645     2001-1459
06/12/2001     (GRAPHICS) [v55961a5596199.gif]  

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 31 of 74



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
STATUS REPORT OF U.S. AND FOREIGN PATENTS AND PATENT APPLICATIONS
As of May 31, 2009

                              DKT   SERIAL NO. &           COUNTRY AND TITLE  
NO.   FILING DATE   [*]   FIGURE 1   [*]
CANADA DPA

SHOE UPPER
STYLE #2350
    12659     2001-1687
07/05/2001     (GRAPHICS) [v55961a55961100.gif]  
 
                   
CANADA DPA

SHOE BOTTOM
STYLE #2350
    12673     2001-1686
07/05/2001     (GRAPHICS) [v55961a55961101.gif]  
 
                   
CANADA
UTILITY PATENT
ROLLER SKATE
    14547     2,430,596
02/26/2003     (GRAPHICS) [v55961a55961102.gif]  
 
                   
CANADA
UTILITY PATENT
CHILD’S ROLLER SKATE
    14551     2,431,870
02/26/2003     (GRAPHICS) [v55961a55961103.gif]  
 
                   
CANADA

DISPERSED AIR FOOTPAD
    13653     2396400
07/10/2002     (GRAPHICS) [v55961a55961104.gif]  
 
                   
CANADA DPA

SHOE UPPER
STYLE #1845 ENERGY 3
    13727     101172
11/12/2002     (GRAPHICS) [v55961a55961105.gif]  
 
                   
CANADA DPA

SHOE BOTTOM
STYLE #1845 ENERGY 3
    13741     101164
11/12/2002     (GRAPHICS) [v55961a55961107.gif]  
 
                   
CANADA DPA

SHOE UPPER (D’Lites Style #11422)

Inventor: Lisa Yi
    20294     130445
04/29/2009     (GRAPHICS) [v55961a55961108.gif]  

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 32 of 74



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
STATUS REPORT OF U.S. AND FOREIGN PATENTS AND PATENT APPLICATIONS
As of May 31, 2009

                                      SERIAL NO. &           COUNTRY AND TITLE  
DKT NO.   FILING DATE   [*]   FIGURE 1   [*]  
CHILE DPA:

SHOE UPPER
STYLE #2250
    12000     819-2000
09/20/2000     () [v55961a55961109.gif]  
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 33 of 74



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
STATUS REPORT OF U.S. AND FOREIGN PATENTS AND PATENT APPLICATIONS
As of May 31, 2009

                                      SERIAL NO. &           COUNTRY AND TITLE  
DKT NO.   FILING DATE   [*]   FIGURE 1   [*]  
CHILE DPA

SHOE UPPER
STYLE #5013
    12292     2523-2000
09/15/2000     () [v55961a55961110.gif]  
 
                   
CHILE DPA

SHOE BOTTOM
STYLE #5013
    12346     N 2876-2000
10/19/2000     () [v55961a55961111.gif]  
 
                   
CHILE DPA

SHOE UPPER STYLE #1845 ENERGY 3
    13762     2198-2002
09/25/2002     () [v55961a55961112.gif]  
 
                   
CHILE DPA

SHOE BOTTOM STYLE #1845 ENERGY 3
    13765     2199-2002     () [v55961a55961113.gif]  
 
                   
CHINA DPA

SHOE UPPER
STYLE #2250
    12137     00306735.1
04/28/2000

ref:
USARA0009     () [v55961a55961114.gif]  
 
                   
CHINA DPA

SHOE UPPER
STYLE #5013
    12293     00337965.5
09/27/2000

Ref:
USRA0010     () [v55961a55961115.gif]  

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 34 of 74



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
STATUS REPORT OF U.S. AND FOREIGN PATENTS AND PATENT APPLICATIONS
As of May 31, 2009

                                      SERIAL NO. &           COUNTRY AND TITLE  
DKT NO.   FILING DATE   [*]   FIGURE 1   [*]  
CHINA DPA

SHOE BOTTOM
STYLE #5013
    12347     00346159.9
12/01/2000

ref:
USARA0011     () [v55961a55961116.gif]  
 
                   
CHINA DPA

SHOE BOTTOM
STYLE #2667
    12646     85192
06/28/2001     () [v55961a55961117.gif]  
 
                   
CHINA DPA

STYLE #2350
SHOE UPPER
    12660     01307753.8
06/12/2001     () [v55961a55961118.gif]  
 
                   
CHINA DPA

SHOE BOTTOM
STYLE #2350
    12674     01307752.X
06/12/2001     () [v55961a55961119.gif]  
 
                   
CHINA DPA

ARTICLE WITH
ANIMATED DISPLAY
    13323     01802090.9
PCT/US01/22
293
03/18/2002     () [v55961a55961120.gif]  
 
                   
CHINA

DISPERSED AIR FOOTPAD
    13654     0081947.6
04/12/2000     () [v55961a55961121.gif]  

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 35 of 74



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
STATUS REPORT OF U.S. AND FOREIGN PATENTS AND PATENT APPLICATIONS
As of May 31, 2009

                                      SERIAL NO. &           COUNTRY AND TITLE  
DKT NO.   FILING DATE   [*]   FIGURE 1   [*]  
CHINA DPA

SHOE UPPER STYLE #1845 ENERGY 3
    13728     02369183.2
12/03/2002

Ref:
USARA0020     () [v55961a55961122.gif]  
 
                   
CHINA DPA

SHOE UPPER DIV STYLE #1845 ENERGY 3 FIGURE7
    14656     03310593.6
12/03/2002

Ref:
USARA0024     () [v55961a55961123.gif]  
 
                   
CHINA DPA

SHOE UPPER DIV STYLE #1845 ENERGY 3 FIGURES 8&9
    14657     03310586.3
12/03/2002     () [v55961a55961124.gif]  
 
                   
CHINA DPA

SHOE UPPER DIV
STYLE #1845 ENERGY 3 FIGURE 10
    14658     03342338.5
12/03/2002     () [v55961a55961125.gif]  
 
                   
CHINA DPA

SHOE BOTTOM STYLE #1845 ENERGY 3
    13742     02369184.0
12/03/2002     () [v55961a55961126.gif]  
 
                   
CHINA
UTILITY PATENT
ROLLER SKATE
    14548     03122384.2
05/09/2003     () [v55961a55961127.gif]  

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 36 of 74



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
STATUS REPORT OF U.S. AND FOREIGN PATENTS AND PATENT APPLICATIONS
As of May 31, 2009

                                      SERIAL NO. &           COUNTRY AND TITLE  
DKT NO.   FILING DATE   [*]   FIGURE 1   [*]  
CHINA
UTILITY PATENT
CHILD’S ROLLER SKATE
    14552     03122380.X
05/09/2003     () [v55961a55961128.gif]  
 
                   
CHINA DPA:
SHOE UPPER AND
BOTTOM PERIPHERY
(Soulmates Style #2178)
    19140     20083000601
      1.6
02/26/2008     () [v55961a55961129.gif]  
CHINA DPA:
SHOE UPPER (BIKER’S
GRAPEVINE STYLE
#21361)
    19150     20083000902
     5.3
03/12/2008     () [v55961a55961130.gif]  

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 37 of 74



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
STATUS REPORT OF U.S. AND FOREIGN PATENTS AND PATENT APPLICATIONS
As of May 31, 2009

                                      SERIAL NO. &           COUNTRY AND TITLE  
DKT NO.   FILING DATE   [*]   FIGURE 1   [*]  
CHINA DPA:

SHOE UPPER
(D’Lites Style #11422)
    20295           () [v55961a55961131.gif]  
 
                 
COLOMBIA DPA:

SHOE UPPER
STYLE #2250
    12206     00-054.500
7/19/2000     () [v55961a55961132.gif]  
 
                   
COLOMBIA DPA

SHOE UPPER
STYLE #5013
    12294     00-0750.604
10/05/2000     () [v55961a55961133.gif]  
 
                   
COLOMBIA DPA

SHOE BOTTOM
STYLE #5013
    12348     00-0750.605
10/05/2000     () [v55961a55961134.gif]  
 
                   
COLOMBIA DPA

SHOE UPPER STYLE #1845 ENERGY 3
    13763     02-109.546
12/03/2002     () [v55961a55961135.gif]  
 
                   
COLOMBIA DPA

SHOE BOTTOM STYLE #1845 ENERGY 3
    13766     02-110.423 12/05/2002     () [v55961a55961136.gif]  

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 38 of 74



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
STATUS REPORT OF U.S. AND FOREIGN PATENTS AND PATENT APPLICATIONS
As of May 31, 2009

                                      SERIAL NO. &           COUNTRY AND TITLE  
DKT NO.   FILING DATE   [*]   FIGURE 1   [*]  
COMMUNITY DESIGN PATENT

ROLLER SKATE CHASSIS
(WITH SINGLE WHEEL AT
ONE END)
    14577     144 69
02/21/2003     () [v55961a55961137.gif]  
 
                   
 
                   
COMMUNITY DPA:

SHOE UPPER
Style #1728 - Premium
Energy

    14822     000068499
08/26/2003     () [v55961a55961138.gif]  
 
                   
COMMUNITY DPA:

SHOE UPPER
Style#1786 - Stamina
    14823     000074950
09/11/2003     () [v55961a55961139.gif]  

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 39 of 74



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
STATUS REPORT OF U.S. AND FOREIGN PATENTS AND PATENT APPLICATIONS
As of May 31, 2009

                                          SERIAL NO. &           COUNTRY AND
TITLE   DKT NO.   FILING DATE   [*]   FIGURE 1   [*]                      
COMMUNITY DPA:

SHOE BOTTOM
Style #1786 Stamina
    14824       74-950       () [v55961a55961140.gif]  
 
                       
COMMUNITY DPA:

SHOE UPPER
Style No. 21511
    15652       251 731
11/10/2004       () [v55961a55961141.gif]  
 
                       
COMMUNITY DPA:

SHOE UPPER
(Fisherman’s Sandal)
    18008       649306       () [v55961a55961142.gif]  
 
                       
COMMUNITY DPA:

SHOE UPPER (Mary Jane)
    18009       653167       () [v55961a55961143.gif]  

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 40 of 74



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
STATUS REPORT OF U.S. AND FOREIGN PATENTS AND PATENT APPLICATIONS
As of May 31, 2009

                                      SERIAL NO. &           COUNTRY AND TITLE  
DKT NO.   FILING DATE   [*]   FIGURE 1   [*]                      
COMMUNITY DPA:

SHOE BOTTOM (Citywalk)
    18124     685284
03/08/2007     () [v55961a55961144.gif]  
 
                   
COMMUNITY DPA:

SHOE UPPER (Mary Jane Single Strap)
    18125     685276
03/08/2007     () [v55961a55961145.gif]  
 
                   
COMMUNITY DPA:

SHOE UPPER
(FISHERMAN’S
SANDAL II)
Inventor: Penny Masullo
    18126     714035
04/25/2007     () [v55961a55961146.gif]  
 
                   
COMMUNITY DPA:

SHOE UPPER (Biker Fixate
Foam Version)
    18219     714001 04/25/2007     () [v55961a55961147.gif]  
 
                   
COMMUNITY DPA (CDR):

SHOE UPPER AND
BOTTOM PERIPHERY
(SOULMATES STYLE #21778)
    18850     877329
02112/2008     () [v55961a55961148.gif]  
 
                   
COMMUNITY DPA (CDR)

SHOE BOTTOM
(SOULMATES STYLE #21778)
    18851     n/a     n/a  

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 41 of 74



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
STATUS REPORT OF U.S. AND FOREIGN PATENTS AND PATENT APPLICATIONS
As of May 31, 2009

                                             SERIAL NO. &           COUNTRY AND
TITLE   DKT NO.   FILING DATE   [*]   FIGURE 1   [*]                      
COMMUNITY DPA (CDR):

SHOE UPPER (BIKER’S
AMUSE STYLE #21410)
    19144     878897
02/14/2008     () [v55961a55961149.gif]  
 
                       
COMMUNITY
DPA (CDR)

SHOE UPPER
(BIKER’S GRAPEVINE
STYLE #21361)
    19149     890025
03/03/2008     () [v55961a55961150.gif]  
 
                       
COMMUNITY DPA (CDR):

SHOE UPPER
AND BOTTOM
PERIPHERY
(CALI GEAR
MOLDED HEARTS)
    19241     903711
02/25/2008     () [v55961a55961151.gif]  
 
                       
COMMUNITY DPA (CDR):

SHOE UPPER (CRISS-CROSS STRAP STYLE #21429)
    19158     000918198
04/07/2008     () [v55961a55961152.gif]  
 
                       
COMMUNITY DPA (CDR):

SHOE UPPER (D’LITES STYLE #11422)
    19796     001037329
11/12/2008     () [v55961a55961153.gif]  

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 42 of 74



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
STATUS REPORT OF U.S. AND FOREIGN PATENTS AND PATENT APPLICATIONS
As of May 31, 2009

                                      SERIAL NO. &           COUNTRY AND TITLE  
DKT NO.   FILING DATE   [*]   FIGURE 1   [*]                      
COMMUNITY DPA (CDR):

SHOE BOTTOM (D’LITES
STYLE #11422)
    19797     001043475
11/21/2008     () [v55961a55961154.gif]  
 
                   
COMMUNITY
DPA (CDR):

SHOE OUTSOLE
AND PERIPHERY
(Biker w/Wedge
Style #21269)
Inventor: Savva
Teteriatnikov
    20331     1521329
05/22/2009     () [v55961a55961155.gif]  
 
                   
DENMARK DPA:

SHOE UPPER
STYLE #2250
    12192     MA20000075
0-Denmark
07/20/2000     () [v55961a55961156.gif]  
 
                   
DENMARK DPA

SHOE UPPER
STYLE #5013
    12295     MA 2000-
01269
11/24/2000     () [v55961a55961157.gif]  
 
                   
DENMARK DPA

SHOE BOTTOM
STYLE #5013
    12349           () [v55961a55961158.gif]  
 
                   
ECUADOR DPA:

SHOE UPPER
STYLE #2250
    12207     SDI.2000-619
7/20/2000     () [v55961a55961159.gif]  
 
                   
ECUADOR DPA

SHOE UPPER
STYLE #5013
    12296     SDI-2000-622
9/26/2000     () [v55961a55961160.gif]  

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 43 of 74



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
STATUS REPORT OF U.S. AND FOREIGN PATENTS AND PATENT APPLICATIONS
As of May 31, 2009

                                      SERIAL NO. &           COUNTRY AND TITLE  
DKT NO.   FILING DATE   [*]   FIGURE 1   [*]                      
ECUADOR DPA

SHOE BOTTOM
STYLE #5013
    12350     SDI 2000-623
10/05/2000     () [v55961a55961161.gif]  
 
                   
EUROPE
UTILITY DESIGN PATENT
ARTICLE WITH
ANIMATED DISPLAY
  13002   00921912.2
11/06/2001     () [v55961a55961162.gif]  
 
                   
EAU

DISPERSED AIR FOOTPAD
  13655   00922128.4

Ref: JLWM     () [v55961a55961163.gif]  
 
                   
EPO PA

ARTICLE WITH
ANIMATED DISPLAY
    13324     01984260.8
04/18/2002     () [v55961a55961164.gif]  
 
                   
EUROPEAN UNION
UTILITY PATENT
ROLLER SKATE
    14549           () [v55961a55961165.gif]  
 
                   
EUROPEAN UNION
UTILITY PATENT
CHILD’S ROLLER
SKATE
    14553
          () [v55961a55961166.gif]  
 
                   
FRANCE DPA

STYLE #2350
SHOE UPPER
     
12661     01 3485
06/14/2001     () [v55961a55961167.gif]  
 
                   
FRANCE DPA

SHOE BOTTOM
STYLE #2350
    12675     01 3484
06/14/2001     () [v55961a55961168.gif]  

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 44 of 74



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
STATUS REPORT OF U.S. AND FOREIGN PATENTS AND PATENT APPLICATIONS
As of May 31, 2009

                                      SERIAL NO. &           COUNTRY AND TITLE  
DKT NO.   FILING DATE   [*]   FIGURE 1   [*]                      
FRANCE DPA

SHOE BOTTOM
STYLE #2667
    12647     01 3486
06/14/2001     () [v55961a55961169.gif]  
 
                   
FRANCE DPA

SHOE UPPER
STYLE #1845 ENERGY 3
    13729     025146
08/28/2002     () [v55961a55961170.gif]  
 
                   
FRANCE DPA

SHOE BOTTOM
STYLE #1845
ENERGY 3
    13743     025145
08/23/2002     () [v55961a55961171.gif]    
GERMANY DPA

SHOE BOTTOM
STYLE #2667
    12648     401 03 426.7
04/09/2001     () [v55961a55961172.gif]    
GERMANY DPA

SHOE UPPER
STYLE #2350
    12662     40103568.9 04/11/2001     () [v55961a55961173.gif]  
 
                   
GERMANY DPA

SHOE BOTTOM
STYLE #2350
    12676     40103569.7
04/11/2001     () [v55961a55961174.gif]  
 
                   
GERMANY DPA

SHOE UPPER STYLE
#1845 ENERGY 3
    13730     402 06 972.2
08/21/2002     () [v55961a55961175.gif]  
 
                   
GERMANY DPA

SHOE BOTTOM STYLE
#1845 ENERGY 3
    13744     402 06 973.0
08/21/2002     () [v55961a55961176.gif]  

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 45 of 74



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
STATUS REPORT OF U.S. AND FOREIGN PATENTS AND PATENT APPLICATIONS
As of May 31, 2009

                              DKT   SERIAL NO. &           COUNTRY AND TITLE  
NO.   FILING DATE   [*]   FIGURE 1   [*]
GREECE DPA

SHOE BOTTOM
STYLE #2667
    12649     20010600074 03/30/2001

Assoc. Ref.
P 673.15     (LOGO) [v55961a55961178.gif]  
 
                   
GREECE DPA

SHOE UPPER
STYLE #2350
    12663     20010600080
04/06/2001     (LOGO) [v55961a55961179.gif]  
 
                   
GREECE DPA

SHOE BOTTOM
STYLE #2350
    12677     20010600079
04/06/2001     (LOGO) [v55961a55961180.gif]  
 
                   
GREECE DPA

SHOE UPPER
STYLE #1845 ENERGY 3
    13731     20020600198 08/20/2002

Ref: P 673.21     (LOGO) [v55961a55961181.gif]  
 
                   
GREECE DPA

SHOE BOTTOM
STYLE #1845 ENERGY 3
    13745     20020600199 08/20/2002

Ref: P 673.22     (LOGO) [v55961a55961182.gif]  

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 46 of 74



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
STATUS REPORT OF U.S. AND FOREIGN PATENTS AND PATENT APPLICATIONS
As of May 31, 2009

                                  DKT   SERIAL NO. &           COUNTRY AND TITLE
  NO.   FILING DATE   [*]   FIGURE 1   [*]
HONG KONG DPA:

SHOE UPPER
STYLE #2250
    12134     0010531
04/29/2000         (LOGO) [v55961a55961183.gif]  
 
                       
HONG KONG DPA

SHOE UPPER
STYLE #5013
    12297     0011218
09/06/2000         (LOGO) [v55961a55961184.gif]  
 
                       
HONG KONG DPA

SHOE BOTTOM
STYLE #5013
    12351     0011392
09/30/2000         (LOGO) [v55961a55961185.gif]  
 
                       
HONG KONG DPA

SHOE BOTTOM
STYLE #2667
    12650     0110471.0 03/29/2001

Assoc Ref: DO/US-HK728         (LOGO) [v55961a55961186.gif]  
 
                       
HONG KONG DPA

SHOE UPPER
STYLE #2350
    12664     0110498
04/04/2001


Assoc Ref:
D01US-
HK729         (LOGO) [v55961a55961187.gif]  
 
                       

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 47 of 74



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
STATUS REPORT OF U.S. AND FOREIGN PATENTS AND PATENT APPLICATIONS
As of May 31, 2009

                                  DKT   SERIAL NO. &           COUNTRY AND TITLE
  NO.   FILING DATE   [*]   FIGURE 1   [*]
HONG KONG DPA

SHOE BOTTOM
STYLE #2350
    12678     0110499
04/04/2001       (LOGO) [v55961a55961188.gif]  
 
                   
HONG KONG DPA

SHOE UPPER
STYLE #1845 ENERGY 3
  13732     0211245.4
08/26/2002

Ref: D02US- HK935     (LOGO) [v55961a55961189.gif]  
 
                   
HONG KONG DPA

SHOE BOTTOM
STYLE #1845 ENERGY 3
  13746     0211246.6
08/26/2002

Ref: D027US- HK936     (LOGO) [v55961a55961190.gif]  
 
                   
HONG KONG PA

ARTICLE WITH ANIMATED
DISPLAY
  14578     3100693.7
01/27/2003       (LOGO) [v55961a55961191.gif]  
 
                   
HONG KONG PA

DISPERSED AIR FOOTPAD
  14961             (LOGO) [v55961a55961192.gif]  
 
                   
HONG KONG DPA: SHOE
UPPER (D’Lites Style
#11422)
  20296     0900682.4
04/28/2009       (LOGO) [v55961a55961193.gif]  
 
                   
ISRAEL DPA:

SHOE UPPER
STYLE #2250
  12151     33625
05/28/2000       (LOGO) [v55961a55961194.gif]  

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 48 of 74



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
STATUS REPORT OF U.S. AND FOREIGN PATENTS AND PATENT APPLICATIONS
As of May 31, 2009

                              DKT   SERIAL NO. &           COUNTRY AND TITLE  
NO.   FILING DATE   [*]   FIGURE 1   [*]
ISRAEL DPA

SHOE UPPER
STYLE #5013
    12298     34127
09/20/2000     (LOGO) [v55961a55961195.gif]  
 
                   
ISRAEL DPA

SHOE BOTTOM
STYLE #5013
    12352     34232
10/04/2000


Ref: 1059/00     (LOGO) [v55961a55961196.gif]  
 
                   
JAPAN DPA:

SHOE UPPER
STYLE #2250
     
12212     19978/2000
07/19/2000     (LOGO) [v55961a55961197.gif]  
 
                   
JAPAN DPA

SHOE UPPER
STYLE #5013
    12299     3200/2001
02/14/2001

Assoc Ref:
1A, DS-126-2     (LOGO) [v55961a55961198.gif]  

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 49 of 74



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
STATUS REPORT OF U.S. AND FOREIGN PATENTS AND PATENT APPLICATIONS
As of May 31, 2009

                              DKT   SERIAL NO. &           COUNTRY AND TITLE  
NO.   FILING DATE   [*]   FIGURE 1   [*]
JAPAN DPA

SHOE BOTTOM
STYLE #5013
    12353     3201/2001

Ref: IA,
DS–126-3     (LOGO) [v55961a55961199.gif]  
 
                   
JAPAN DPA

SHOE BOTTOM
STYLE #2667
    12651     18252/2001


Assoc Ref: IA,
DS-126-4     (LOGO) [v55961a55961200.gif]  
 
                   
JAPAN DPA

SHOE UPPER
STYLE #2350
    12665     18253/2001


Assoc Ref:
IA-DS-126-
GEN     (LOGO) [v55961a55961201.gif]  
 
                   
JAPAN DPA

SHOE BOTTOM
STYLE #2350

Refer to Docket 12528
    12679     18254/2001

Assoc. Ref: IA, DS-126-6     (LOGO) [v55961a55961202.gif]  

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 50 of 74



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
STATUS REPORT OF U.S. AND FOREIGN PATENTS AND PATENT APPLICATIONS
As of May 31, 2009

                              DKT   SERIAL NO. &           COUNTRY AND TITLE  
NO.   FILING DATE   [*]   FIGURE 1   [*]
JAPAN

UTILITY DESIGN PATENT
ARTICLE WITH ANIMATED
DISPLAY
    13004     2000-609979
10/09/2001     (LOGO) [v55961a55961203.gif]  
 
                   
JAPAN PA

ARTICLE WITH ANIMATED
DISPLAY
    13325     2002-512591
03/18/2002     (LOGO) [v55961a55961204.gif]  
 
                   
JAPAN

DISPERSED AIR FOOTPAD
    13656     2001-551334     (LOGO) [v55961a55961205.gif]  
 
                   
JAPAN

UTILITY PATENT
ROLLER SKATE
    14550     05/26/2003     (LOGO) [v55961a55961206.gif]  
 
                   
JAPAN

UTILITY PATENT
CHILD’S ROLLER SKATE
    14554     05/26/2003     (LOGO) [v55961a55961207.gif]  
 
                   
JAPAN DPA

SHOE UPPER
STYLE #1845 ENERGY 3
    13733     33658/2002
12/04/2002     (LOGO) [v55961a55961208.gif]  
 
                   
JAPAN DPA

TONGUE OF SHOE UPPER STYLE #1845 ENERGY 3
    14424     33659/2002
12/04/02        

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 51 of 74



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
STATUS REPORT OF U.S. AND FOREIGN PATENTS AND PATENT APPLICATIONS
As of May 31, 2009

                              DKT   SERIAL NO. &           COUNTRY AND TITLE  
NO.   FILING DATE   [*]   FIGURE 1   [*]
JAPAN DPA

REAR OF SHOE UPPER
STYLE #1845 ENERGY 3
    14425     33660/2002
12/04/2002        
 
                   
JAPAN DPA

SHOE BOTTOM
STYLE #1845 ENERGY 3
  13747   33941/2002
12/06/2002     (GRAPHIC) [v55961a55961209.gif]  
 
                   
JAPAN DPA

RIGHT SIDE OF
SHOE BOTTOM
STYLE #1845 ENERGY 3
    14426     33942/2002
12/06/2002        
 
                   
JAPAN DPA

LEFT SIDE OF
SHOE BOTTOM
STYLE #1845 ENERGY 3
    14427     33943/2002
12/06/2002        

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 52 of 74



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
STATUS REPORT OF U.S. AND FOREIGN PATENTS AND PATENT APPLICATIONS
As of May 31, 2009

                              DKT   SERIAL NO. &           COUNTRY AND TITLE  
NO.   FILING DATE   [*]   FIGURE 1   [*]
JAPAN DPA
SHOE UPPER
STYLE #1728
PREMIUM ENERGY
    14911     3056/2004
02/06/2O04     (GRAPHIC) [v55961a55961210.gif]  
 
                   
JAPAN DPA
SHOE UPPER
STYLE #1786 STAMINA
    14914     4399/2004
02/19/2004     (GRAPHIC) [v55961a55961212.gif]  
 
                   
JAPAN DPA
SHOE BOTTOM
STYLE #1786 STAMINA
    14917     4400/2004
02/19/2004     (GRAPHIC) [v55961a55961213.gif]  

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 53 of 74



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
STATUS REPORT OF U.S. AND FOREIGN PATENTS AND PATENT APPLICATIONS
As of May 31, 2009

                              DKT   SERIAL NO. &           COUNTRY AND TITLE  
NO.   FILING DATE   [*]   FIGURE 1   [*]
JAPAN DPA

SHOE UPPER AND
BOTTOM PERIPHERY
(SOULMATES STYLE
#21778)
    19141     6693/2008
03/18/2008     (GRAPHIC) [v55961a55961214.gif]  
 
                   
JAPAN DPA

SHOE UPPER (BIKER’S
GRAPEVINE STYLE
#21361)
    19151     6867/2008
03/19/2008     (GRAPHIC) [v55961a55961215.gif]  
 
                   
JAPAN DPA:

SHOE UPPER (D’Lites Style
#11422)
Figures 1-6.
    20297     100272009
04/30/2009     (GRAPHIC) [v55961a55961216.gif]  
 
                   
JAPAN (DIV.) DPA:

SHOE UPPER (D’Lites Style #11422)
Figures 7-11.
    20330     Not filed     (GRAPHIC) [v55961a55961217.gif]  
 
                   
KOREA PA

ARTICLE WITH ANIMATED
DISPLAY
    13326     10-2002-
7003608
03/18/2002     (GRAPHIC) [v55961a55961218.gif]  

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 54 of 74



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
STATUS REPORT OF U.S. AND FOREIGN PATENTS AND PATENT APPLICATIONS
As of May 31, 2009

                              DKT   SERIAL NO. &           COUNTRY AND TITLE  
NO.   FILING DATE   [*]   FIGURE 1   [*]
KOREA

DISPERSED AIR FOOTPAD
    13657     10-2002-
7008928
Ref
PL02304FR     (GRAPHIC) [v55961a55961219.gif]  
 
                   
NEW ZEALAND DPA

SHOE BOTTOM
STYLE #2667
    12652     401614     (GRAPHIC) [v55961a55961220.gif]  
 
                   
KOREA DPA

SHOE UPPER (Biker
Sightsee Style #21548)
    19520     Not filed     (GRAPHIC) [v55961a55961221.gif]  
 
                   
NEW ZEALAND DPA

SHOE UPPER
STYLE #2350
    12666     401627

04/05/2001     (GRAPHIC) [v55961a55961222.gif]  
 
                   
NEW ZEALAND DPA

SHOE BOTTOM
STYLE #2350
    12680     401627

04/04/2001     (GRAPHIC) [v55961a55961223.gif]  
 
                   
NEW ZEALAND

DISPERSED AIR FOOTPAD
    13658     520424
07/29/2002     (GRAPHIC) [v55961a55961224.gif]  

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 55 of 74



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
STATUS REPORT OF U.S. AND FOREIGN PATENTS AND PATENT APPLICATIONS
As of May 31, 2009

                              DKT   SERIAL NO. &           COUNTRY AND TITLE  
NO.   FILING DATE   [*]   FIGURE 1   [*]
NEW ZEALAND DPA

SHOE UPPER
STYLE #1845 ENERGY 3
    13734     402903
08/22/2002

Ref: 591-22     (GRAPHIC) [v55961a55961225.gif]  
 
                   
NEW ZEALAND DPA

SHOE BOTTOM
STYLE #1845 ENERGY 3
    13748     Ref: 591-23     (GRAPHIC) [v55961a55961226.gif]  
 
                   
NORWAY DPA:

SHOE UPPER
STYLE #2250
    12193     2000 0482
July 20, 2000     (GRAPHIC) [v55961a55961227.gif]  
 
                   
NORWAY DPA

SHOE UPPER
STYLE #5013
    12300     2000 0702
Filed
10/10/2000     (GRAPHIC) [v55961a55961228.gif]  
 
                   
NORWAY DPA

SHOE BOTTOM
STYLE #5013
    12354     2001 0089
02/12/2001     (GRAPHIC) [v55961a55961229.gif]  
 
                   
PERU DPA:
SHOE UPPER
STYLE #2250
    12208     000734.2000
07/21/2000     (GRAPHIC) [v55961a55961230.gif]  
 
                   
PERU DPA

SHOE UPPER
STYLE #5013
    12301     001070 00
10/06/2000     (GRAPHIC) [v55961a55961231.gif]  
 
                   
PERU DPA

SHOE BOTTOM
STYLE #5013
    12355     001076 00
10/09/2000     (GRAPHIC) [v55961a55961232.gif]  

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 56 of 74



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
STATUS REPORT OF U.S. AND FOREIGN PATENTS AND PATENT APPLICATIONS
As of May 31, 2009

                              DKT   SERIAL NO. &           COUNTRY AND TITLE  
NO.   FILING DATE   [*]   FIGURE 1   [*]
PANAMA DPA

SHOE UPPER
STYLE #2350
Refer to Docket 12527
    12667     85192
06/28/2001
Assoc Ref:
ll-C-41     (GRAPHIC) [v55961a55961233.gif]  
 
                   
PANAMA DPA

SHOE BOTTOM
STYLE #2350
    12681     85191
June 8, 2001     (GRAPHIC) [v55961a55961234.gif]  
 
                   
PANAMA DPA

SHOE BOTTOM
STYLE #2667
    12653     85193
08/08/2001     (GRAPHIC) [v55961a55961235.gif]  
 
                   
PANAMA DPA

SHOE UPPER
STYLE #1845
ENERGY 3
    13735     85609
12/03/2002     (GRAPHIC) [v55961a55961236.gif]  
 
                   
PANAMA DPA

SHOE BOTTOM
STYLE #1845
ENERGY 3
    13749     85608
12/06/2002

Ref: ll-D-67     (GRAPHIC) [v55961a55961237.gif]  
 
                   
PANAMA DPA:

SHOE UPPER (D’Lites Style #11422)
    20298     88249
04/29/2009     (GRAPHIC) [v55961a55961238.gif]  
 
                   
PHILIPPINES DPA:

SHOE UPPER
STYLE #2250
    12155     3-2000-00341
06/07/2000     (GRAPHIC) [v55961a55961239.gif]  

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 57 of 74



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
STATUS REPORT OF U.S. AND FOREIGN PATENTS AND PATENT APPLICATIONS
As of May 31, 2009

                              DKT   SERIAL NO. &           COUNTRY AND TITLE  
NO.   FILING DATE   [*]   FIGURE 1   [*]
PHILIPPINES DPA

SHOE UPPER
STYLE #5013
    12302     3-2000-00524
09/19/2000     (GRAPHICS) [v55961a55961240.gif]  
 
                   
PHILIPPINE DPA

SHOE BOTTOM
STYLE #5013
    12356     3-2000-00703
11/16/2000     (GRAPHICS) [v55961a55961241.gif]  
 
                   
PHILIPPINES DPA

SHOE BOTTOM
STYLE #2667
    12654     3-2001-00199
April 17, 2001     (GRAPHICS) [v55961a55961242.gif]  

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 58 of 74



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
STATUS REPORT OF U.S. AND FOREIGN PATENTS AND PATENT APPLICATIONS
As of May 31, 2009

                              DKT   SERIAL NO. &           COUNTRY AND TITLE  
NO.   FILING DATE   [*]   FIGURE 1   [*]
PHILIPPINES DPA

SHOE UPPER
STYLE #2350
    12668     3-2001-00268
05/25/2001       (GRAPHICS) [v55961a55961243.gif]  

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 59 of 74



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
STATUS REPORT OF U.S. AND FOREIGN PATENTS AND PATENT APPLICATIONS
As of May 31, 2009

                              DKT   SERIAL NO. &           COUNTRY AND TITLE  
NO.   FILING DATE   [*]   FIGURE 1   [*]
PHILIPPINES DPA

SHOE BOTTOM
STYLE #2350

Refer to Docket 12528
    12682     3-2001 00269     (GRAPHICS) [v55961a55961244.gif]  
 
                   
PHILIPPINES DPA

SHOE UPPER
STYLE #1845 ENERGY 3
    13736     3-2002-000614
10/11/2002     (GRAPHICS) [v55961a55961245.gif]  
 
                   
PHILIPPINES DPA

SHOE BOTTOM
STYLE #1845 ENERGY 3
    13750     3-2002-000569
09/19/2002     (GRAPHICS) [v55961a55961246.gif]  
 
                   
PHILIPPINES DPA
SHOE UPPER
STYLE #1728
PREMIUM ENERGY
    14912     3-2003-000650
10/24/2003     (GRAPHICS) [v55961a55961247.gif]  

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 60 of 74



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
STATUS REPORT OF U.S. AND FOREIGN PATENTS AND PATENT APPLICATIONS
As of May 31, 2009

                              DKT   SERIAL NO. &           COUNTRY AND TITLE  
NO.   FILING DATE   [*]   FIGURE 1   [*]
PHILIPPINES DPA
SHOE UPPER
STYLE #1786 STAMINA
    14915     3-2003-000648
10/24/2003     (GRAPHICS) [v55961a55961248.gif]  
 
                   
PHILIPPINES DPA
SHOE BOTTOM
STYLE #1786 STAMINA
    14918     3-2003-000649
10/24/2003     (GRAPHICS) [v55961a55961249.gif]  
 
                   
PHILIPPINES DPA:

SHOE UPPER AND
BOTTOM PERIPHERY
(SOULMATES
STYLE#21778)
    19142     3-2008-000175
02/21/2008     (GRAPHICS) [v55961a55961250.gif]  
 
                   
PHILIPPINES DPA:

SHOE UPPER (BIKER’S GRAPEVINE STYLE #21361)
    19152     3-2008-000224
03/12/2008     (GRAPHICS) [v55961a55961251.gif]  

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 61 of 74



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
STATUS REPORT OF U.S. AND FOREIGN PATENTS AND PATENT APPLICATIONS
As of May 31, 2009

                              DKT   SERIAL NO. &           COUNTRY AND TITLE  
NO.   FILING DATE   [*]   FIGURE 1   [*]
PHILIPPINES DPA:

SHOE UPPER (D’Lites Style #11422)
    20299     3-2009-00248
04/29/2009     (IMAGE) [v55961a55961252.gif]  
 
                   
SOUTH AFRICA DPA

SHOE UPPER
STYLE #2350
    12669     A2001/0365
04/05/011     (IMAGE) [v55961a55961253.gif]  
 
                   
SOUTH AFRICA DPA

SHOE BOTTOM
STYLE #2350
    12683     A2001/0366
04/05/2001     (IMAGE) [v55961a55961254.gif]  
 
                   
SOUTH AFRICA DPA

SHOE BOTTOM
STYLE #2667
    12655     A 2001/0364
04/05/2001     (IMAGE) [v55961a55961255.gif]  
 
                   
SOUTH AFRICA DPA

SHOE UPPER 1A
STYLE #1845 ENERGY 3
    13737     A2002/01089
09/10/2002     (IMAGE) [v55961a55961256.gif]  

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 62 of 74



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
STATUS REPORT OF U.S. AND FOREIGN PATENTS AND PATENT APPLICATIONS
As of May 31, 2009

                              DKT   SERIAL NO. &           COUNTRY AND TITLE  
NO.   FILING DATE   [*]   FIGURE 1   [*]
SOUTH AFRICA DPA

SHOE UPPER 2A
STYLE #1845 ENERGY 3
    14332     A2002/01091
09/10/2002     (IMAGE) [v55961a55961257.gif]  
 
                   
SOUTH AFRICA DPA

SHOE UPPER 3A
STYLE #1845 ENERGY 3
    14333     A2002/01093
09/10/2002     (IMAGE) [v55961a55961258.gif]  
 
                   
SOUTH AFRICA DPA

SHOE UPPER 4A
STYLE #1845 ENERGY 3
    14334     A2002/01095
09/10/2002     (IMAGE) [v55961a55961259.gif]  
 
                   
SOUTH AFRICA DPA

SHOE UPPER 5A
STYLE #1845 ENERGY 3
    14335     A2002/01097
09/10/2002     (IMAGE) [v55961a55961260.gif]  
 
                   
SOUTH AFRICA DPA

SHOE BOTTOM
STYLE #1845 ENERGY 3
    13751     A2002/01099
09/10/2002     (IMAGE) [v55961a55961261.gif]  
 
                   
SOUTH AFRICA DPA

SHOE BOTTOM 2A
STYLE #1845 ENERGY 3
    14336     A2002/01100
09/10/2002     (IMAGE) [v55961a55961262.gif]  
 
                   
SOUTH AFRICA DPA

SHOE BOTTOM 3A
STYLE #1845 ENERGY 3
    14337     A2002/01103
09/10/2002     (IMAGE) [v55961a55961263.gif]  
 
                   
SOUTH AFRICA DPA

SHOE BOTTOM 4A
STYLE #1845 ENERGY 3
    14338     A2002/01083
09/10/2002     (IMAGE) [v55961a55961264.gif]  

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 63 of 74



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
STATUS REPORT OF U.S. AND FOREIGN PATENTS AND PATENT APPLICATIONS
As of May 31, 2009

                              DKT   SERIAL NO. &           COUNTRY AND TITLE  
NO.   FILING DATE   [*]   FIGURE 1   [*]
SOUTH AFRICA DPA

SHOE BOTTOM 5A
STYLE #1845 ENERGY 3
    14339     A2002/01085
09/10/2002     (IMAGE) [v55961a55961265.gif]  
 
                   
SOUTH AFRICA DPA

SHOE BOTTOM 6A
STYLE #1845 ENERGY 3
    14340     A2002/01087
09/10/2002     (IMAGE) [v55961a55961266.gif]  
 
                   
SWEDEN DPA:

SHOE UPPER
STYLE #2250
    12194     00-1198
6/30/2000     (IMAGE) [v55961a55961267.gif]  
 
                   
SWEDEN DPA

SHOE UPPER
STYLE #5013
    12304     00-1639
09/11/2000     (IMAGE) [v55961a55961268.gif]  
 
                   
 
                   
SWEDEN DPA

SHOE BOTTOM
STYLE #5013
    12357     00-1811
10/05/2000     (IMAGE) [v55961a55961269.gif]  
 
                   
 
                   
 
                   
TAIWAN DESIGN PATENT

SHOE BOTTOM
STYLE #7951
    10718     87,302,664
04/14/1998     (IMAGE) [v55961a55961270.gif]  
 
                   
TAIWAN DPA:

SHOE UPPER
STYLE #2250
    12156     89304375
06/28/2000     (IMAGE) [v55961a55961271.gif]  

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 64 of 74



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
STATUS REPORT OF U.S. AND FOREIGN PATENTS AND PATENT APPLICATIONS
As of May 31, 2009

                              DKT   SERIAL NO. &           COUNTRY AND TITLE  
NO.   FILING DATE   [*]   FIGURE 1   [*]
TAIWAN DPA

SHOE UPPER

STYLE #5013

Refer to Docket 12215
    12305     89306599 10/02/2000

Ref. FCP- 24112     (IMAGE) [v55961a55961272.gif]  
 
                   
TAIWAN DPA

SHOE BOTTOM
STYLE #5013
    12358     89307174
10/25/2000     (IMAGE) [v55961a55961273.gif]                      
 
                   
TAIWAN DPA

SHOE BOTTOM
STYLE #2667
    12656     90303757
06/06/2001      
 
                   
 
                   
TAIWAN DPA

SHOE UPPER
STYLE #2350

Refer to Docket 12527
    12670     90303758 06/06/2001
Assoc Ref:
FCP - 25271     (IMAGE) [v55961a55961274.gif]  

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 65 of 74



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
STATUS REPORT OF U.S. AND FOREIGN PATENTS AND PATENT APPLICATIONS
As of May 31, 2009

                              DKT   SERIAL NO. &           COUNTRY AND TITLE  
NO.   FILING DATE   [*]   FIGURE 1   [*]
TAIWAN DPA

SHOE BOTTOM
STYLE #2350
    12684     90303759
06/09/2001     (IMAGE) [v55961a55961275.gif]    
TAIWAN DPA

SHOE UPPER
STYLE #1845 ENERGY 3
    13738     91304848
09/02/2002     (IMAGE) [v55961a55961276.gif]    
TAIWAN DPA

SHOE BOTTOM
STYLE #1845 ENERGY 3
    13752     091304849
09/02/2002

FCP-27535     (IMAGE) [v55961a55961277.gif]  

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 66 of 74



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
STATUS REPORT OF U.S. AND FOREIGN PATENTS AND PATENT APPLICATIONS
As of May 31, 2009

                                  DKT   SERIAL NO. &           COUNTRY AND TITLE
  NO.   FILING DATE   [*]   FIGURE 1   [*]
TAIWAN PA
ARTICLE WITH ANIMATED
DISPLAY

Based on 12871
  12872   90117405
07/17/2001

Assoc Ref:
FCP-25725     (IMAGE) [v55961a55961278.gif]  
 
                       
TAIWAN PA: ROLLER SKATE (MODULAR CHASSIS)
  14475   92102846
02/12/2003     (IMAGE) [v55961a55961279.gif]  
 
                       
TAIWAN PA: ROLLER SKATE FOR A CHILD (KIDDY CHASSIS )
  14477   92102848
02/12/2003     (IMAGE) [v55961a55961280.gif]  
 
                       
TAIWAN DPA SHOE UPPER STYLE #1728 PREMIUM ENERGY
  14913   92305731
09/19/2003     (IMAGE) [v55961a55961281.gif]  

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 67 of 74



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
STATUS REPORT OF U.S. AND FOREIGN PATENTS AND PATENT APPLICATIONS
As of May 31, 2009

                                  DKT   SERIAL NO. &           COUNTRY AND TITLE
  NO.   FILING DATE   [*]   FIGURE 1   [*]
TAIWAN DPA
SHOE UPPER
STYLE #1786 STAMINA
  14916   92305732
09/19/2003     (IMAGE) [v55961a55961282.gif]  
 
                       
TAIWAN DPA
SHOE BOTTOM
STYLE # 1786 STAMINA
  14919   92305733
09/19/2003     (IMAGE) [v55961a55961283.gif]  
 
                       
TAIWAN DPA: SHOE
UPPER AND BOTTOM
PERIPHERY (SOULMATES
STYLE #21778)
  19143   97300811
02/15/2008     (IMAGE) [v55961a55961284.gif]  

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 68 of 74



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
STATUS REPORT OF U.S. AND FOREIGN PATENTS AND PATENT APPLICATIONS
As of May 31, 2009

                              DKT   SERIAL NO. &           COUNTRY AND TITLE  
NO.   FILING DATE   [*]   FIGURE 1   [*]
TAIWAN DPA: SHOE
UPPER (BIKER’S
GRAPEVINE STYLE
#21361)
  19153   97301260
03/05/2008     (IMAGE) [v55961a55961285.gif]  
 
                   
TAIWAN DPA: SHOE
UPPER (D’Lites Style
#11422)
  20300   98301924
04/29/2009     (IMAGE) [v55961a55961286.gif]  
 
                   
UNITED KINGDOM
(ENGLAND) DPA

SHOE UPPER
STYLE #2350
  12671   2103438
07/24/2001     (IMAGE) [v55961a55961287.gif]  
 
                   
UNITED KINGDOM DPA

SHOE BOTTOM
STYLE #2350
  12685   2103437
07/24/2001     (IMAGE) [v55961a55961288.gif]  

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 69 of 74



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
STATUS REPORT OF U.S. AND FOREIGN PATENTS AND PATENT APPLICATIONS
As of May 31, 2009

                              DKT   SERIAL NO. &           COUNTRY AND TITLE  
NO.   FILING DATE   [*]   FIGURE 1   [*]
UNITED KINGDOM DPA
(ENGLAND)

SHOE BOTTOM
STYLE # 2687
  12657   2103130 07/11/2001
Assoc Ref: D32035GBJLWM     (IMAGE) [v55961a55961289.gif]  
 
                   
UNITED KINGDOM DPA

SHOE UPPER
STYLE #1845 ENERGY 3
  13739   3009242
12/06/2002     (IMAGE) [v55961a55961290.gif]  
 
                   
UNITED KINGDOM DPA

SHOE BOTTOM
STYLE #1845 ENERGY 3
  13753   3009243
12/06/2002     (IMAGE) [v55961a55961291.gif]  
 
                   
VENEZUELA DPA

SHOE UPPER
STYLE #5013

Refer to Docket 12215
  12306   2.062-00 09/18/2000     (IMAGE) [v55961a55961292.gif]  
 
                   
VENEZUELA DPA

SHOE BOTTOM
STYLE #5013
  12359   2.196-00 10/02/2000     (IMAGE) [v55961a55961293.gif]  

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 70 of 74



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
STATUS REPORT OF U.S. AND FOREIGN PATENTS AND PATENT APPLICATIONS
As of May 31, 2009

                              DKT   SERIAL NO. &           COUNTRY AND TITLE  
NO.   FILING DATE   [*]   FIGURE 1   [*]
VENEZUELA DPA

SHOE UPPER
STYLE #1845 ENERGY 3
  13764   1.675/-02
09/02/2002     (IMAGE) [v55961a55961294.gif]  

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 71 of 74



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
STATUS REPORT OF U.S. AND FOREIGN PATENTS AND PATENT APPLICATIONS
As of May 31, 2009

                              DKT   SERIAL NO. &           COUNTRY AND TITLE  
NO.   FILING DATE   [*]   FIGURE 1   [*]
VENEZUELA DPA:

SHOE UPPER
STYLE #2250
  12209   11884
07/25/2000     (IMAGE) [v55961a55961295.gif]  

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 72 of 74



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
STATUS REPORT OF U.S. AND FOREIGN PATENTS AND PATENT APPLICATIONS
As of May 31, 2009

                              DKT   SERIAL NO. &           COUNTRY AND TITLE  
NO.   FILING DATE   [*]   FIGURE 1   [*]
VENEZUELA DPA

SHOE BOTTOM
STYLE #1845 ENERGY 3
  13767   1.674/-02
09/02/2002     (IMAGE) [v55961a55961296.gif]  

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 73 of 74



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
STATUS REPORT OF U.S. AND FOREIGN PATENTS AND PATENT APPLICATIONS
As of May 31, 2009

                                              DKT     SERIAL NO. &              
    COUNTRY AND TITLE   NO.     FILING DATE     [*]     FIGURE 1     [*]  
 
                                       

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 74 of 74

 



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
U.S. TRADEMARK AND SERVICE MARK REGISTRATIONS AS OF MAY 31, 2009

                                          K&L                   REG.   RENEWAL  
  MARK   DOCKET   SERIAL NO.   FILE DATE   REG. NO.   DATE   DUE   CLASS/GOODS
3 Wheelers (and design)
    13440     78/123,536   04/23/2002     2,700,482     03/25/2003  
  03/25/2013*   28 — roller skates.
Chrome Dome
    07311     74/403,046   06/18/1993     1,853,178     09/06/1994  
  09/06/2004*   25 — footwear.
CALI BITS
    18076     77/107,652   02/14/2008     3,399,196     03/18/2008   03/18/2018
  26 — Ornaments for footwear and apparel, namely, shoe ornaments and apparel
ornaments not of precious metal.
CALI GEAR
    17525     78/947,432   08/08/2006     3,255,968     06/26/2007   06/26/2017
  25 — footwear.
Clear Grip
    08805     74/708,352   06/30/1995     2,029,327     01/07/1997  
  01/07/2007*   25 — footwear.
Design (Bear Design)
    19211     77/427,338   03/20/2008     3,488,573     08/19/2008   08/19/2018
  25 — footwear.
Design (on shoe side)
    07469     74/437,769   09/20/1993     1,944,893     01/24/1996  
  01/02/2006*   25 — footwear.
Design oval and arrow on It. shoe
    11215     75/647,017   02/24/1999     2,388,867     09/19/2000   09/19/2010
  25 — footwear.
Design oval and arrow on rt. shoe
    11214     75/647,021   02/24/1999     2,388,868     09/19/2000   09/19/2010
  25 — footwear.
ELASTIKA
    18838     77/323,098   11/06/2007     3,562,222     01/13/2009   01/13/2019
  16 — Cartoon prints, cartoon strips, comic books, comic strips.
25 — Footwear.
Endurolite
    09239     75/048,376   01/25/1996     2,045,142     03/11/1997  
  03/11/2007*   25 — footwear.
Foamies
    10173     75/332,278   07/29/1997     2,296,563     11/30/1999   11/30/2009
  25 — footwear.
Friction
    08547     74/623,765   01/20/1995     1,963,040     03/19/1996   03/19/2006
  25 — footwear.
Gen S
    11203     75/642,104   02/17/1999     2,319,260     02/15/2000   02/15/2010
  25 — footwear.
Generation S
    10417     75/397,478   11/21/1997     2,286,438     10/12/1999   10/12/2009
  25 — footwear and apparel.
G-Tech
    11749     75/824,521   10/18/1999     2,498,948     10/16/2001   10/16/2011
  25 — footwear.
Heartbeats
    08913     75/013,865   11/02/1995     2,003,200     09/24/1996  
  09/24/2006*   25 — footwear.
HOT-LIGHTS
    19453     77/504,685   06/20/2008     3,592,868     03/17/2009   03/17/2019
  25 — footwear.
House Parties
    11825     75/876,409   12/21/1999     2,423,237     01/23/2001   01/23/2011
  25 — footwear.
HURRICANE
    17071     78/819,991   02/21/2006     3,251,076     06/12/2007   06/12/2017
  25 — Footwear, excluding those to commemorate a professional hockey team.
It’s the S (plain S)
    10798     75/557,324   09/23/1998     2,409,860     12/05/2000   12/05/2010
  35 — retail footwear and clothing store services, mail order catalog services
featuring footwear and clothing, on-line retail store services featuring
footwear and clothing.
It’s the S (stylized S)
    10801     75/508,605   06/25/1998     2,713,698     05/06/2003   05/06/2013
  25 — clothing, namely shirts, pants, jackets, dresses, shorts, skirts,
headwear, hats, socks and belts.
It’s the S (stylized S)
    10782     75/489,231   05/21/1998     2,284,971     10/12/1999   10/12/2009
  25 — footwear.
KEWL BREEZE
    17475     78/939,010   07/27/2006     3,247,387     05/29/2007       25 —
Footwear
KEWL BREEZE
    17575     78/953,808   08/16/2006     3,332,834     11/06/2007   11/06/2017
  16 — Cartoon prints; cartoon strips; comic books, comic strips.

1



--------------------------------------------------------------------------------



 



                                          K&L                   REG.   RENEWAL  
  MARK   DOCKET   SERIAL NO.   FILE DATE   REG. NO.   DATE   DUE   CLASS/GOODS
Mark Nason
    14110     78/170,845   10/03/2002     3,133,663     08/22/2006   08/22/2026
  25 — Apparel, namely shirts, pants
Mark Nason
    15314     78/975,439   10/03/2002     2,865,769     07/20/2004   07/20/2014
  25 — footwear.
MICHELLE K
    14515     78/210,820   02/04/2003     3,248,040     05/29/2007   05/29/2017
  18 — All-purpose sports and athletic bags, tote bags, carry-on bags.
Michelle K
    14575     78/225,145   03/13/2003     2,810,699     02/03/2004   02/03/2014
  25 — footwear.
Michelle K
    14576     78/225,124   03/13/2003     3,142,810     09/12/2006   09/12/2016
  25 — Apparel, namely shirts, pants
Michelle K
    15364     78/975,516   02/04/2003     2,890,466     09/28/2004   09/28/2014
  35 — retail footwear store services, mail order catalog services featuring
footwear and on-line retail store services featuring footwear
MKLA
    14949     76/976,178   12/17/2001     2,818,259     02/24/2004   02/24/2014
  25 — footwear.
PUBLIC ROYALTY
    19301     77/462,949   05/01/2008     3,596,374     03/24/2009   03/24/2019
  25 — footwear.
Quarter Shield Left
    13759     76/975,378   03/18/2002     2,849,052     06/01/2004   06/01/2014
  25 — footwear.
ROCK NEVER DIES
    17121     78/827,737   03/02/2006     3,339,494     11/20/2007   11/20/2017
  25 — footwear.
S (abstract shield design)
    11267     75/688,708   04/22/1999     2,425,782     01/30/2001   01/30/2011
  25 — footwear.
S (black abstract shield design)
    11266     75/688,710   04/22/1999     2,425,783     01/30/2001   01/30/2011
  25 — footwear.
S (globe logo)
    08471     74/624,135   01/23/1995     1,945,652     01/02/1996   01/02/2006
  25 — footwear.
S (sideways “S”)
    13260     76/382,751   03/14/2002     2,702,175     04/01/2003   04/01/2013
  25 — footwear.
S Design (Performance S with Borders)
    17106     78/827,479   03/02/2006     3,158,807     10/17/2006   10/17/2016
  25 — footwear.
S in an oval
    07275     74/419,322   08/02/93     1,852,458     09/06/1994     09/06/2004*
  25 — footwear.
S in shield design
    10174     75/332,550   07/29/1997     2,578,973     06/11/2002   06/11/2012
  25 — clothing, namely pants, jackets, dresses, shorts, skirts, headwear, hats,
socks and belts.
S in shield design
    10304     75/976,914   07/29/1997     2,205,906     11/24/1998   11/24/2008
  25 — footwear.
S in shield design
    12195     75/980,241   07/29/1997     2,480,927     08/21/2001   08/21/2011
  25 — clothing, namely shirts.
S in shield design (sm)
    10799     75/557,984   09/23/1998     2,349,542     05/16/2000   05/16/2010
  35 — retail footwear and clothing store services, mail order catalog services
featuring footwear and clothing, on-line retail store services featuring
footwear and clothing.
S in shield flag design
    12052     76/039,129   05/02/2000     2,521,252     12/18/2001   12/18/2011
  25 — apparel, namely shirts.
S and design
    15049     78/336,350   12/04/2003     2,916,380     01/04/2005   01/04/2015
  25 — footwear.
S Lights
    10652     75/443,560   03/03/1998     2,261,697     07/13/1999   07/13/2009
  25 — footwear.
S Skechers Comfort (and design)
    12912     76/313,102   09/10/2001     2,668,481     12/31/2002   12/31/2012
  25 — footwear.
S Tremes
    11730     75/824,711   10/18/1999     2,373,042     08/01/2000   08/10/2010
  25 — footwear.
SIREN BY MARK NASON
    17179     78/847,326   03/27/2006     3,598,532     03/31/2009   03/31/2019
  25 — footwear.
Sity
    10617     75/420,981   01/21/1998     2,369,139     07/18/00   07/18/2010  
25 — footwear.

2



--------------------------------------------------------------------------------



 



                                          K&L                   REG.   RENEWAL  
  MARK   DOCKET   SERIAL NO.   FILE DATE   REG. NO.   DATE   DUE   CLASS/GOODS
Skechers
    07074     74/330,368   11/12/1992     1,851,977     08/30/1994   08/30/2004
  25 — men’s, women’s and children’s footwear and men’s, women’s and children’s
clothing, namely t-shirts, sweat-shirts, sweat-pants, socks, shorts and hats.
Skechers
    09758     75/178,756   10/08/1996     2,145,468     03/17/1998   03/17/2008
  18 — leather and non-leather bags, namely purses, handbags, fanny packs,
wallets, briefcases, briefcase type portfolios, tote bags, luggage, shopping and
gym bags.
Skechers (megaphone design)
    09615     75/149,232   08/12/1996     2,116,997     11/25/1997   11/25/2007
  25 — footwear
Skechers (sm)
    10800     75/557,323   09/12/1998     2,313,660     02/01/2000   02/01/2010
  35 — retail footwear and clothing store services, mail order catalog services
featuring footwear and clothing, on-line retail store services featuring
footwear and clothing.
Skechers
    13712     78;/155,941   08/20/2002     2,789,863     12/02/2003   12/02/2013
  14 — watches, namely wrist and pockets watches; and clocks.
Skechers by Michelle K (plain)
    12746     76/313,104   09/10/2001     2,656,178     12/03/2002   12/03/2012
  25 — footwear.
Skechers by Michelle K (stylized)
    12829     76/313,103   09/10/2001     2,656,177     12/03/2008   12/03/2012
  25 — footwear.
SKECHERS D’LITES
    19433     77/490,089   06/03/2008     3,610,186     04/21/2009   04/21/2019
  25 — footwear.
Skechers and design
    08119     74/575,310   09/19/1994     1,985,039     07/09/1996   07/09/2006
  25 — shoes.
Skechers Sport
    13710     78/158,540   08/28/2002     2,734,901     07/08/2003   07/08/2013
  25 — footwear.
Skechers Sport
    13711     78/155,948   08/20/2002     3,146,139     09/19/2006   09/19/2016
  25 — Apparel, namely shirts, pants, jackets, dresses, coats, shorts, skirts,
headwear, hats, socks.
Skechers USA
    09828     75/220,099   12/31/1996     2,105,579     10/14/1997   10/14/2007
  25 — footwear.
Skechers USA S Footwear and design
    10692     75/449,285   03/12/1998     2,362,883     06/27/2000   06/27/2010
  25 — footwear.
Skechers USA Sport Utility Bags
    08417     74/632,898   01/03/1995     2,065,545     05/27/1997   05/27/2007
  18 — leather and non-leather bags, namely purses, handbags, backpacks, tote
bags, luggage and gym bags.
SKECH TECHS
    17863     77/048,313   11/20/2006     3,399,073     03/18/2008   03/18/2018
  25 — Footwear.
Skeva
    15821     78/579,452   03/03/2005     3,059,087     02/14/2006   02/14/2016
  25 — Footwear
SKX
    12309     75/980,297   03/11/2000     2,542,311     02/26/2002   02/26/2012
  25 — footwear and shoes.
Slights
    10375     75/384,900   11/05/97     2,246,720     05/18/1999   05/18/2009  
25 — footwear.
Slights and design
    10631     75/443,557   03/03/1998     2,293,564     11/16/1999   11/16/2009
  25 — footwear.
SOHO LAB
    15631     78/975,775   08/04/2004     3,076,820     04/04/2006   04/04/2016
  35 — Retail store services
SOHO LAB
    16581     78/748,762   11/07/2005     3,270,044     07/24/2007       25 —
Footwear.
Somethin’ Else
    15685     78/975,836   09/10/2003     2,950,390     05/10/2005   05/10/2015
  25 — footwear.
Somethin’ Else from Skechers
    12469     76/178,933   12/11/2000     2,750,899     08/12/2003   08/12/2013
  25 — footwear.
Somethin’ Else from Skechers
    13041     76/341,730   11/26/2001     3,055,819     01/31/2006   01/31/2016
  25 — apparel; namely shorts, skirts

3



--------------------------------------------------------------------------------



 



                                          K&L                   REG.   RENEWAL  
  MARK   DOCKET   SERIAL NO.   FILE DATE   REG. NO.   DATE   DUE   CLASS/GOODS
Somethin’ Else from Skechers (and design)
    12913     76/313,101   09/10/2001     2,653,976     11/26/2002   11/26/2012
  25 — footwear.
Sport-Utility Clothing (and design)
    08305     74/573,606   09/14/1994     2,292,945     11/16/1999   11/16/2009
  25 — apparel; namely shirts.
Sport-Utility Footwear (and design)
    07274     74/419,321   08/02/1993     2,003,846     10/01/1996   10/01/2006
  25 — footwear.
Sport-Utility Sockwear (and design)
    07728     74/472,098   12/21/1993     2,175,206     07/21/1998   07/21/2008
  25 — apparel, namely socks and hosiery.
Street Cleat
    08297     74/569,793   09/06/1994     2,079,608     07/15/1997   07/15/2007
  25 — footwear.
Stretch-fit by Skechers
    13347     75/982,506   11/20/2000     2,643,653     10/29/2002   10/29/2012
  25 — footwear, namely shoes.
SUPER Z
    17877     77/063,700   12/13/2006     3,296,644     09/25/2007   09/25/2017
  25 — Footwear
The Mark of Style
    14540     78/215,972   02/18/2003     2,855,282     06/15/2004   06/15/2014
  25 — footwear.
Quarter Shield Left
    13760     76/975,087   03/18/2002     2,761,637     09/09/2003   09/09/2013
  25 — footwear.
Wompers
    09577     75/132,155   07/10/1996     2,107,996     10/21/1997   10/21/2007
  25 — footwear.
Z STRAP
    18604     77/252,510   08/10/2007     3,456,974     07/01/2008   07/01/2018
  25 — Footwear.
Z STRAP
    18918     77/361,338   12/28/2007     3,538,370     11/25/2008   11/25/2018
  16 — Publications, namely, comic books, comic magazines, graphic novels and
printed stories in illustrated form featured in books and magazines.

4



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
U.S. AND FOREIGN TRADEMARK REGISTRATIONS AND APPLICATIONS
Design (Bear Design)
As of May 31, 2009
(PICTURE) [v55961a55961297.gif]

                                    Country   Class   [*]   [*]   [*]
United States

Design (Bear Design)

(Our Docket 19211)
  Class 25 —
Footwear.            

* Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 1 of 3



--------------------------------------------------------------------------------



 



                                    Country   Class   [*]   [*]   [*]
Canada

(Our Docket 19212)
  Class 25 —
Footwear.            
China
Madrid Protocol

(Our Docket 19214)
  Class 25 —
Footwear.            
CTM
Madrid Protocol

(Our Docket 19215)
  Class 25 —
Footwear.            
Hong Kong

(Our Docket 19213)
  Class 25 —
Footwear.            
Japan
Madrid Protocol

(Our Docket 19216)
  Class 25 —
Footwear.              
Mexico

(Our Docket 19217)
  Class 25 —
Footwear.            
Philippines

(Our Docket 19218)
  Class 25 —
Footwear,
namely shoes,            

* Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 2 of 3



--------------------------------------------------------------------------------



 



                                Country   Class   [*]   [*]   [*]
 
  sandals, boots,
slippers.        
Taiwan
(Our Docket 19219)
  Class 25 —
Footwear.      

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 3 of 3



--------------------------------------------------------------------------------



 



SKECHERS U.S.A. INC. II
U.S. AND FOREIGN TRADEMARK REGISTRATIONS AND APPLICATIONS
CALI BEAR
As of May 31, 2009

                                Country   Class   [*]   [*]   [*]
United States

CALI BEAR

(Our Docket 18188)
  Class 25 —
Footwear                     Country   Class   [*]   [*]   [*]
CANADA

(Our Docket 19091)
  Class 25 —
Footwear.      
CHINA

CALI BEAR

(Our Docket 18920)
  Class 16 —
Cartoon prints; cartoon strips; comic books; comic strips.      

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 1 of 2



--------------------------------------------------------------------------------



 



                                Country   Class   [*]   [*]   [*]
CHINA

CALI BEAR

(Our Docket 19175)
  Class 25 —
Footwear; apparel; football shoes; hosiery; gloves [clothing]; caps [headwear];
scarves; bathing suits; waterproof clothing.      
HONG KONG

(Our Docket 19092)
  Class 25 —
Footwear.      
MEXICO

(Our Docket 19093)
  Class 25 —
Footwear.      
PHILIPPINES

(Our Docket 19094)
  Class 25 —
Footwear, namely shoes, slippers, boots, sandals.      
TAIWAN

(Our Docket 19095)
  Class 25 —
Footwear.      

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 2 of 2



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
U.S. AND FOREIGN TRADEMARK REGISTRATIONS AND APPLICATIONS
CALI BITS
As of May 31, 2009

                                Country   Class   [*]   [*]   [*]
USTM:

CALI BITS

(Our Docket 18076)
  Class 26 —
Ornaments for footwear and apparel, namely, shoe ornaments and apparel ornaments
not of precious metal.      

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 1 of 8



--------------------------------------------------------------------------------



 



Madrid Protocol General file 19074

                                Country   Class   [*]   [*]   [*]
AUSTRALIA
Madrid Protocol

CALI BITS

(Our Docket 19075)
  Class 26 —
Ornaments for footwear and apparel, namely, shoe ornaments not of precious
metal.      
BRAZIL

CALI BITS

(Our Docket 19067)
  Class 26 —
Ornaments for footwear and apparel      
CANADA

CALI BITS

(Our Docket 19068)
  Class 26
     
CHILE

CALI BITS

(Our Docket 19069)
  Class 26 —
Ornaments for footwear and apparel.      
CHINA:

CALI BITS

(Our Docket 18619)
  Class 26 —
Ornaments for footwear and apparel      

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 2 of 8



--------------------------------------------------------------------------------



 



                                Country   Class   [*]   [*]   [*]
 
         
COLOMBIA

CALI BITS

(Our Docket 19070)
  Class 26 —
Ornaments for footwear and apparel.      
CROATIA
Madrid Protocol

CALI BITS

(Our Docket 19076)
  Class 26 —
Ornaments for footwear and apparel, namely, shoe ornaments not of precious
metal.      
CTM:

CALI BITS

(Our Docket 18618)
  Class 26 —
Ornaments for footwear and apparel not of precious metal.      
ECUADOR

CALI BITS

(Our Docket 19125)
  Class 26 —
Ornaments for footwear and apparel.      
EGYPT:

CALI BITS

(Our Docket 19127)
  Class 26 —
Ornaments for footwear and apparel.      
HONG KONG

CALI BITS

(Our Docket 19071)
  Class 26 —
Ornaments for footwear and apparel.      
INDIA

  Class 26 —
Ornaments for      

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 3 of 8



--------------------------------------------------------------------------------



 



                                Country   Class   [*]   [*]   [*]
CALI BITS

(Our Docket 19072)
  footwear and apparel.      
INDONESIA

CALI BITS

(Our Docket 19128)
  Class 26 —
Ornaments for footwear and apparel.      
ISRAEL

CALI BITS

(Our Docket 19073)
  Class 26 —
Ornaments for footwear and apparel.      
JAPAN
Madrid Protocol

CALI BITS

(Our Docket 19077)
  Class 26 —
Ornaments for footwear and apparel, namely, shoe ornaments not of precious
metal.      
KOREA
Madrid Protocol

CALI BITS

(Our Docket 19078)
  Class 26 —
Ornaments for footwear and apparel, namely, shoe ornaments not of precious
metal.      

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 4 of 8



--------------------------------------------------------------------------------



 



                                Country   Class   [*]   [*]   [*]
 
         
KUWAIT

CALI BITS
(Our Docket 19126)
  Class 26 —
Ornaments for footwear and apparel.      
MALAYSIA

CALI BITS

(Our Docket 19081)
  Class 26 —Ornaments for footwear and apparel.      
MEXICO:

CALI BITS

(Our Docket 18764)
  Class 25 —
Footwear.      
MEXICO

CALI BITS

(Our Docket 19113)
  Class 26 —
Ornaments for footwear and apparel.      
MEXICO

CALI BITS
BY SKECHERS

(Our Docket 19249)
  Class 26 —
Ornaments for footwear and apparel, namely, shoe ornaments and apparel ornaments
not of precious metal.      
CALI BITS BY
SKECHERS (Oval

(Our Docket 19082)
  Class 26 —
Ornaments for apparel.      

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 5 of 8



--------------------------------------------------------------------------------



 



                                Country   Class   [*]   [*]   [*]
PANAMA

CALI BITS

(Our Docket 19083)
  Class 26 —
Ornaments for footwear and apparel.      
PHILIPPINES

CALI BITS

(Our Docket 19084)
  Class 26 —
Ornaments for footwear and apparel.      
PERU

CALI BITS

(Our Docket 19124)
  Class 26 —
Ornaments for footwear and apparel.      
RUSSIA
Madrid Protocol

CALI BITS

(Our Docket 19079)
  Class 26 —
Ornaments for footwear and apparel, namely, shoe ornaments not of precious
metal.      
SAUDI ARABIA

CALI BITS

(Our Docket 19085)
  Class 26 —
Ornaments for footwear and apparel.      
SERBIA
Madrid Protocol

CALI BITS

(Our Docket 19135)
  Class 26 —
Ornaments for footwear and apparel, namely, shoe ornaments not of precious
metal.      
SINGAPORE
Madrid Protocol
  Class 26 —
Ornaments for      

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 6 of 8



--------------------------------------------------------------------------------



 



                                Country   Class   [*]   [*]   [*]
CALI BITS

(Our Docket 19132)
  footwear and apparel, namely, shoe ornaments not of precious metal.      
SOUTH AFRICA

CALI BITS

(Our Docket 19086)
  Class 26 —
Ornaments for footwear and apparel.      
SWITZERLAND
Madrid Protocol

CALI BITS

(Our Docket 19130)
  Class 26 —
Ornaments for footwear and apparel, namely, shoe ornaments no. of precious
metal.      
TAIWAN

CALI BITS

(Our Docket 19087)
  Class 26 —
Ornaments for footwear and apparel.      
THAILAND

CALI BITS

(Our Docket 19088)
  Class 26 —
Ornaments for footwear and apparel.      
TURKEY
Madrid Protocol

CALI BITS

(Our Docket 19080)
  Class 26 —
Ornaments for footwear and apparel, namely, shoe ornaments not of precious
metal.      
UKRAINE
Madrid Protocol

CALI BITS

(Our Docket 19131)
  Class 26 —
Ornaments for footwear and apparel, namely, shoe ornaments not of precious
metal.      

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 7 of 8



--------------------------------------------------------------------------------



 



                                Country   Class   [*]   [*]   [*]
UNITED ARAB
EMIRATES

CALI BITS

(Our Docket 19089)
  Class 26 —
Ornaments for footwear and apparel.      
VIETNAM
Madrid Protocol

CALI BITS

(Our Docket 19133)
  Class 26 —
Ornaments for footwear and apparel, namely, shoe ornaments not of precious
metal.      
VENEZUELA

CALI BITS

(Our Docket 19090)
  Class 26 —
Ornaments for footwear and apparel      

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 8 of 8



--------------------------------------------------------------------------------



 



SKECHERS J.S.A., INC. II
U.S. AND FOREIGN TRADEMARK REGISTRATIONS AND APPLICATIONS
CALI GEAR
As of May 31, 2009

                                Country   Class   [*]   [*]   [*]
United States

(Our Docket 17525)
  Class 25 — Footwear      
 
         
United States

(Our Docket 18561)
  Class 25 — Apparel, namely, shirts, sweaters, tops, trousers, pants, shorts,
jackets, coats, pullovers, underwear, headwear, hats, caps, visors, socks,
belts, gloves and wristbands.      
 
         
United States

(Our Docket 18829)
  Class 25 — Headwear      
 
         
United States

(Our Docket 18830)
  Class 18 — Leather and non-leather bags, namely, purses, handbags, tote bags,
fanny packs, wallets, gym bags, sport      

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 1 of 9



--------------------------------------------------------------------------------



 



                                Country   Class   [*]   [*]   [*]
 
  bags, duffle bags, rolling bags, messenger bags, backpacks, luggage, and
shopping bags.          

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 2 of 9



--------------------------------------------------------------------------------



 



Madrid Protocol general file: 19025

                                Country   Goods   [*]   [*]   [*]
Australia

(Our Docket 18892)
  Class 25 — Footwear and apparel.      
 
         
Australia

(Our Docket 19026)
  Class 25 — Footwear.      
 
         
Brazil

(Our Docket 18673)
  Class 25 — Footwear.      
 
         
Canada

(Our Docket 18091)
  Class 25 — Footwear.      
 
         
Canada

(Our Docket 18164)
  Class 25 — Apparel.      
 
         
Chile

(Our Docket 18893)
  Class 25 — Footwear and apparel.      
 
         
China

(Our Docket 18608)
  Class 25 — Footwear, apparel, football shoes, hosiery,      

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 3 of 9



--------------------------------------------------------------------------------



 



                                    Country   Goods   [*]   [*]   [*]
 
  gloves [clothing], caps [headwear], scarves, bathing suits, waterproof
clothing.        
 
           
COLOMBIA

(Our Docket 19021)
  Class 25 — Footwear.      
 
           
CROATIA
Madrid Protocol

(Our Docket 19027)
  Class 25 — Footwear.      
 
           
CTM

(Our Docket 17886)
  Class 25 — Footwear and apparel      
 
           
Ecuador

(Our Docket 19062)
  Class 25 — Footwear.      
 
           
Egypt

(Our Docket 19064)
  Class 25 — Footwear.      
 
           
Hong Kong

(Our Docket 18894)
  Class 25 — Footwear and apparel      
 
           
India

(Our Docket 19023)
  Class 25 — Footwear.      
 
           
Indonesia

(Our Docket 19065)
  Class 25 — Footwear.      
 
           
Israel
  Class 25 —        

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 4 of 9



--------------------------------------------------------------------------------



 



                                    Country   Goods   [*]   [*]   [*]
(Our Docket 19024)
  Footwear.      
 
           
Japan

(Our Docket 18610)
  Class 25 — Footwear      
 
           
Korea
Madrid Protocol

(Our Docket 19028)
  Class 25 — Footwear.      
 
           
Kuwait

(Our Docket 19063)
  Class 25 — Footwear.      
 
           
Malaysia
(Our Docket 19031)
  Class 25 — Footwear.      
 
           
Mexico
  Class 25 —      

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 5 of 9



--------------------------------------------------------------------------------



 



                                        Country   Goods   [*]   [*]   [*]
(Our Docket 18765)
  Footwear          
 
             
Mexico

CALI GEAR BY
SKECHERS

(Our Docket 19246)
  Class 25 — Footwear.      
 
             
Mexico

CALI GEAR (bear
Design)
(CALI GEAR LOGO) [v55961a55961298.gif]
(Our Docket 19247)
  Class 25 — Footwear.      
 
             
Mexico

GALI GEAR BY
SKECHERS (Bear
Design)
(CALI GEAR LOGO) [v55961a55961299.gif]
(Our Docket 19248)
  Class 25 — Footwear.      
 
             
Montenegro
Madrid Protocol

(Our Docket 19059)
  Class 25 — Footwear.      
 
             
New Zealand
  Class 25 —          

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 6 of 9



--------------------------------------------------------------------------------



 



                                Country   Goods   [*]   [*]   [*]
(Our Docket 18895)
  Clothing, footwear, headgear.      
 
         
Panama

(Our Docket 18896)
  Class 25 — Footwear and apparel      
 
         
Panama

CALI GEAR BY
SKECHERS

(Our Docket 19392)
  Class 25 — Footwear and apparel.      
 
         
Peru

(Our Docket 19061)
  Class 25 — Footwear.      
 
         
Peru

CALI GEAR BY
SKECHERS

(Our Docket 19521)
  Class 25 — Footwear.      
 
         
Philippines

(Our Docket 18897)
  Class 25 — Footwear, and apparel.      

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 7 of 9



--------------------------------------------------------------------------------



 



                                Country   Goods   [*]   [*]   [*]
Saudi Arabia

(Our Docket 19032)
  Class 25 — Footwear.      
 
         
Serbia
Madrid Protocol

(Our Docket 19060)
  Class 25 — Footwear.      
 
         
Singapore
Madrid Protocol

(Our Docket 19057)
  Class 25 — Footwear.      
 
         
Taiwan

(Our Docket 18898)
  Class 25 — Footwear and apparel.      
 
         
Russia
Madrid Protocol

(Our Docket 19029)
  Class 25 — Footwear      
 
         
South Africa
(Our Docket 19033)
  Class 25 — Footwear.      
 
         
Switzerland
Madrid Protocol

(Our Docket 19055)
  Class 25 — Footwear      
 
         
Thailand

(Our Docket 19034)
  Class 25 — Footwear, namely, sport shoes, leather shoes, sneakers, canvas
boots, slippers and sandals.      
 
         
Turkey
Madrid Protocol


(Our Docket 19030)
  Class 25 — Footwear      

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 8 of 9



--------------------------------------------------------------------------------



 



                  Country   Goods   [*]   [*]   [*]
United Arab Emirates

(Our Docket 19035)
  Class 25 — Footwear.            
 
               
Ukraine
Madrid Protocol

(Our Docket 19056)
  Class 25 — Footwear.            
 
               
Venezuela

(Our Docket 19036)
  Class 25 — Footwear.            
 
               
Vietnam
Madrid Protocol

(Our Docket 19058)
  Class 25 — Footwear.            

 
*    Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 9 of 9



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
U.S. AND FOREIGN TRADEMARK REGISTRATIONS AND APPLICATIONS
ELASTIKA
As of May 31, 2009

                                    Country   Class   [*]   [*]   [*]
United States

ELASTIKA

(Our Docket 18838)
  Class 16 — Cartoon prints, cartoon strips; comic books; comic strips.        
   
 
               
 
  Class 25 — Footwear.            
 
               
United States

ELASTIKA

(Our Docket 20334)
  Class 09 — Pre recorded DVDs, digital video discs, digital versatile discs,
CD-ROM discs and video cassettes featuring animated entertainment; motion
picture films featuring animated entertainment; downloadable television shows
featuring animated entertainment; video game cartridges; video game discs.      
     
 
               
 
  Class 41 — Entertainment in the nature of on-going television programs in the
field of animated entertainment.            

 
*    Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 1 of 4



--------------------------------------------------------------------------------



 



                                    Country   Class   [*]   [*]   [*]
CANADA

(Our Docket 19096)
  Class 25 — Footwear.            
 
               
CHINA

ELASTIKA

(Our Docket 18921)
  Class 25 — Footwear.            
 
               
CHINA

ELASTIKA

(Our Docket 19373)
  Class 16 — Cartoon prints, cartoon strips; comic books; comic strips.        
   
 
               
CTM

(Our Docket 18965)
  Class 16 — Cartoon prints, cartoon strips; comic books, comic strips.        
   
 
               
 
  Class 25 — Footwear.            
 
               
HONG KONG
  Class 25 — Footwear.          

 
*    Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 2 of 4



--------------------------------------------------------------------------------



 



                                    Country   Class   [*]   [*]   [*]
(Our Docket 19097)
               
 
               
JAPAN

(Our Docket 18966)
  Class 16 — Cartoon prints, cartoon strips; comic books; comic strips.        
   
 
               
(Divisional)
JAPAN

(Our Docket 19570)
  Class 25            
 
               
MEXICO

(Our Docket 19014)
  Class 25 — Footwear.            
 
               
MEXICO

(Our Docket 19268)
  Class 16 — Cartoon prints; cartoon strips; comic books; comic strips.        
   
 
               
PHILIPPINES

(Our Docket 19017)
  Class 16 — n/a. Class 25 — Footwear.            

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 3 of 4



--------------------------------------------------------------------------------



 



                                    Country   Class   [*]   [*]   [*]
TAIWAN

(Our Docket 19098)
  Class 25 —
Footwear.            

 
*    Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 4 of 4



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
U.S. AND FOREIGN TRADEMARK REGISTRATIONS AND APPLICATIONS
HOT-LIGHTS
As of May 31, 2009

                                    Country   Class   [*]   [*]   [*]
United States

HOT- LIGHTS

(Our Docket
19453)
  Class 25 — Footwear            

                                    Country   Class   [*]   [*]   [*]
Australia
Madrid Protocol
(Our Docket 19678)
  Class 25 — Footwear.            
 
               
Brazil

(Our Docket 19659)
  Class 25 — Footwear.            
 
               
Canada

(Our Docket 19660)
  Class 25 — Footwear.              
Chile

(Our Docket 19661)
  Class 25 — Footwear.            

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 1 of 4



--------------------------------------------------------------------------------



 



Country   Class   [*]   [*]   [*]
China
Madrid Protocol

(Our Docket 19679)
  Class 25 — Footwear.            
 
               
Colombia

(Our Docket 19662)
  Class 25 — Footwear.            
 
               
Croatia
Madrid Protocol

(Our Docket 19663)
  Class 25 — Footwear.            
 
               
CTM
Madrid Protocol

(Our Docket 19680)
  Class 25 — Footwear.            
 
               
Hong Kong

(Our Docket 19664)
  Class 25 — Footwear.            
 
               
India

(Our Docket 19665)
  Class 25 — Footwear.          
 
               
Israel

(Our Docket 19666)
  Class 25 — Footwear.          
 
               
Japan
Madrid Protocol

(Our Docket 19681)
  Class 25 — Footwear.            

 
*    Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 2 of 4



--------------------------------------------------------------------------------



 



                                    Country   Class   [*]   [*]   [*]
Korea
Madrid Protocol

(Our Docket 19682)
  Class 25 — Footwear.              
 
               
Malaysia

(Our Docket 19667)
  Class 25 — Footwear.          
 
               
Mexico

(Our Docket 19668)
  Class 25 — Footwear.            
 
               
New Zealand

(Our Docket 19669)
  Class 25 — Footwear.            
 
               
Panama

(Our Docket 19670)
  Class 25 — Footwear.          
 
               
Philippines

(Our Docket 19671)
  Class 25 — Footwear.          
 
               
Russia
Madrid Protocol

  Class 25 — Footwear.              

 
*    Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 3 of 4



--------------------------------------------------------------------------------



 



                                    Country   Class   [*]   [*]   [*]
(Our Docket 19683)
             
Saudi Arabia

(Our Docket 19672)

  Class 25 — Footwear.            
 
               
South Africa

(Our Docket 19673)
  Class 25 — Footwear.            
 
               
Taiwan

(Our Docket 19674)
  Class 25 — Footwear.            
 
               
Thailand

(Our Docket 19675)
  Class 25 — Shoes (except sport shoes), sport shoes, sneakers; sandals,
slippers, and boots:            
 
               
Turkey
Madrid Protocol

(Our Docket 19684)
  Class 25 — Footwear.            
 
               
United Arab Emirates

(Our Docket 19676)
  Class 25 — Footwear.            
 
               
Venezuela

(Our Docket 19677)
  Class 25 — Footwear.            

 
*    Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 4 of 4



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
U.S. AND FOREIGN TRADEMARK REGISTRATIONS AND APPLICATIONS
HYDEE AND THE HY TOPS
As of May 31, 2009

                                    Country   Class   [*]   [*]   [*]
United States

HY TOP

(Our Docket 19165)
  Class 16 — Publications, namely, comic books, comic magazines, cartoon prints,
cartoon strips, graphic novels and printed stories in illustrated form featured
in books and magazines.            
 
               
United States

HYDEE

(Our Docket 19562)
  Class 16 — Publications, namely, comic books, comic magazines, graphic novels
and printed stories in illustrated form featured in books and magazines.        
   
 
               
 
  Class 25 — Footwear.            
 
               
United States

HYDEE AND THE HY TOPS

(Our Docket 19563)
  Class 16 — Publications, namely, comic books, comic magazines, graphic novels
           

 
*    Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 1 of 12



--------------------------------------------------------------------------------



 



                                    Country   Class   [*]   [*]   [*]
 
  and printed stories in illustrated form featured in books and magazines.      
     
 
               
 
  Class 25 — Footwear.            
 
               
United States

HYDEE AND THE HY TOPS

(Our Docket 20002)
  Class 41 — Live entertainment in the nature of musical shows and live
performances by a musical band.            
 
               
 
  Class 09 — Pre-recorded digital media featuring musical performances and
pre-recorded video musical performances.            

                                        Country   Class   [*]   [*]   [*]    
Australia
Madrid Protocol
(Our Docket 19736)
  Class 16 — Publications, namely, comic books, comic magazines, graphic novels
and printed stories in illustrated form featured in books and magazines.        
       

 
*    Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 2 of 12



--------------------------------------------------------------------------------



 



                                    Country   Class   [*]   [*]   [*]
 
  Class 25 — Footwear.            
 
               
Brazil

(Our Docket 19718)
  Class 25 — Footwear.            
 
               
Brazil

(Our Docket 19825)
  Class 16 — Publications, namely, comic books, comic magazines, graphic novels
and printed stories in illustrated form featured in books and magazines.        
   
 
               
Canada

(Our Docket 19719)
  Class 16 — Publications, namely, comic books, comic magazines, graphic novels
and printed stories in illustrated form featured in books and magazines.
Class 25 — Footwear.            
 
               
Chile

(Our Docket 19720)
  Class 16 — Publications, namely, comic books, comic magazines, graphic novels
and printed stories in            

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 3 of 12



--------------------------------------------------------------------------------



 



                                        Country   Class   [*]   [*]   [*]    
 
  illustrated form featured in books and magazines. Class 25 — Footwear.        
       
 
                   
China
Madrid Protocol

(Our Docket 19737)
  Class 16 — Publications, namely, comic books, comic magazines, graphic novels
and printed stories in illustrated form featured in books and magazines.
Class 25 — Footwear.                
 
                   
Colombia

(Our Docket 19721)
  Class 25 — Footwear.                
 
                   
Colombia

(Our Docket 19763)
  Class 16 — Publications, namely, comic books, comic magazines, graphic novels
and printed stories in illustrated form featured in books and magazines.        
       
 
                   
Croatia
Madrid Protocol
(Our Docket 19738)
  Class 16 — Publications, namely, comic books, comic magazines, graphic novels
and printed stories in illustrated form featured in books and magazines.
Class 25 — Footwear.                

 
*    Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 4 of 12



--------------------------------------------------------------------------------



 



                                        Country   Class   [*]   [*]   [*]    
CTM
Madrid Protocol

(Our Docket 19739)
  Class 16 — Publications, namely, comic books, comic magazines, graphic novels
and printed stories in illustrated form featured in books and magazines.
Class 25 — Footwear.                
 
                   
Hong Kong

(Our Docket 19722)
  Class 16 — Publications, namely, comic books, comic magazines, graphic novels
and printed stories in illustrated form featured in books and magazines.        
       
 
                   
 
  Class 25 — Footwear.                
 
                   
India

(Our Docket 19723)
  Class 16 — Publications, namely, comic books, comic magazines, graphic novels
and printed stories in illustrated form featured in books and magazines.
Class 25 — Footwear.                

 
*    Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 5 of 12



--------------------------------------------------------------------------------



 



                                    Country   Class   [*]   [*]   [*]
Israel

(Our Docket 19724)
  Class 25 — Footwear.            
 
               
Israel

(Our Docket 19755)
  Class 16 — Publications, namely comic books, comic magazines, graphic novels
and printed stories in illustrated form featured in books and magazines.        
   
 
               
Japan
Madrid Protocol

(Our Docket 19740)
  Class 16 — Publications, namely, comic books, comic magazines, graphic novels
and printed stories in illustrated form featured in books and magazines.
Class 25 — Footwear.            
 
               
Korea
Madrid Protocol
(Our Docket 19741)
  Class 16 — Publications, namely, comic books, comic magazines, graphic novels
and printed stories in illustrated form featured in books and magazines.
Class 25 — Footwear.            

 
*    Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 6 of 12



--------------------------------------------------------------------------------



 



                                    Country   Class   [*]   [*]   [*]
Malaysia

(Our Docket 19725)
  Class 25 — Footwear.            
 
               
Malaysia

(Our Docket 19841)
  Class 16 — Publications, namely, comic books, comic magazines, graphic novels
and printed stories in illustrated form featured in books and magazines.        
   
 
               
Mexico

(Our Docket 19726)
  Class 25 — Footwear.            
 
               
Mexico

(Our Docket 19798)
  Class 16 — Publications, namely, comic books, comic magazines, graphic novels
and printed stories in illustrated form featured in books and magazines.        
   

 
*    Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 7 of 12



--------------------------------------------------------------------------------



 



                                    Country   Class   [*]   [*]   [*]
New Zealand

(Our Docket 19727)
  Class 16 — Publications, comic books, comic magazines, graphic novels and
printed stories in illustrated form featured in books and magazines.

Class 25 — Footwear.            
 
               
Panama

(Our Docket 19728)
  Class 25 — Footwear.            
 
               
Panama

(Our Docket 19799)
  Class 16 — Publications, namely, comic books, comic magazines, graphic novels
and printed stories in illustrated form featured in books and magazines.        
   
 
               
Philippines

(Our Docket 19729)
  Class 16 — Publications, namely, comic books, comic magazines,            

 
*    Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 8 of 12



--------------------------------------------------------------------------------



 



                                    Country   Class   [*]   [*]   [*]
 
  graphic novels and printed stories in illustrated form featured in books and
magazines. Class 25 — Footwear, namely shoes, sneakers, sandals, slippers and
boots.            
 
               
Russia
Madrid Protocol

(Our Docket 19742)
  Class 16 — Publications, namely, comic books, comic magazines, graphic novels
and printed stories in illustrated form featured in books and magazines.
Class 25 — Footwear.            
 
               
Saudi Arabia

(Our Docket 19730)
  Class 25 — Footwear.            
 
               
Saudi Arabia

(Our Docket 19800)
  Class 16 — Publications, namely, comic books, comic magazines, graphic novels
and printed stories in illustrated form featured in books and magazines.        
   

 
*    Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 9 of 12



--------------------------------------------------------------------------------



 



                                    Country   Class   [*]   [*]   [*]
South Africa

(Our Docket 19731)
  Class 25 — Footwear.            
 
               
South Africa

(Our Docket 19801)
  Class 16 — Publications, namely, comic books, comic magazines, graphic novels
and printed stories in illustrated form featured in books and magazines.        
   
 
               
Taiwan

(Our Docket 19732)
  Class 16 — Publications, namely, comic books, comic magazines, graphic novels
and printed stories in illustrated form featured in books and magazines.
Class 25 — Footwear.            
 
               
Thailand

(Our Docket 19733)
  Class 25 — Shoes (except sport shoes), sport shoes, sneakers, sandals,
slippers, boots.            

 
*    Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 10 of 12



--------------------------------------------------------------------------------



 



                                    Country   Class   [*]   [*]   [*]
Thailand

(Our Docket 19802)
  Class 16 — Comic books, comic magazines, graphic novels, printed stories in
illustrated form featured in books, printed stories in illustrated form featured
in magazines.            
 
               
Turkey
Madrid Protocol

(Our Docket 19743)
  Class 16 — Publications, namely, comic books, comic magazines, graphic novels
and printed stories in illustrated form featured in books and magazines. Class
25 — Footwear.            
 
               
United Arab Emirates

(Our Docket 19734)
  Class 25 — Footwear.            
 
               
United Arab Emirates

(Our Docket 19803)
  Class 16 — Publications, namely, comic books, comic magazines, graphic novels
and printed stories in illustrated form featured in books and magazines.        
   

 
*    Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 11 of 12



--------------------------------------------------------------------------------



 



                                    Country   Class   [*]   [*]   [*]
Venezuela

(Our Docket 19735)
  Class 25 — Footwear.            
 
               
Venezuela

(Our Docket 19967)
  Class 16 — Publications, namely, comic books, comic magazines, graphic novels
and printed stories in illustrated form featured in books and magazines.        
   

 
*    Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 12 of 12



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
U.S. AND FOREIGN TRADEMARK REGISTRATIONS AND APPLICATIONS
HYDEE HY-TOP
As of May 31, 2009

                                    Country   Class   [*]   [*]   [*]
United States

HYDEE HY-TOP

(Our Docket 19993)
  Class 25 — Footwear.            
 
               
United States


HYDEE HY-TOP

(Our Docket 20225)
  Class 16 — Publications, namely, comic books, comic magazines, cartoon prints,
cartoon strips, graphic novels and printed stories in illustrated form featured
in books and magazines.            

                                    Country   Class   [*]   [*]   [*]
Australia
Madrid Protocol
(Our Docket 20111)
  Class 16 — Publications, namely, comic books, comic magazines, graphic novels
and printed stories in            

 
*    Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 1 of 11



--------------------------------------------------------------------------------



 



                                    Country   Class   [*]   [*]   [*]
 
  illustrated form featured in books and magazines. Class 25 — Footwear.        
   
 
               
Brazil

(Our Docket 20099)
  Class 25 — Footwear.            
 
               
Brazil

(Our Docket 20087)
  Class 16 — Publications, namely, comic books, comic magazines, graphic novels
and printed stories in illustrated form featured in books and magazines.        
   
 
               
Canada

(Our Docket 20079)
  Class 16 — Publications, namely, comic books, comic magazines, graphic novels
and printed stories in illustrated form featured in books and magazines.
Class 25 — Footwear.            
 
               
Chile

(Our Docket 20080)
  Class 16 — Publications, namely, comic books, comic magazines, graphic novels
           

 
*    Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 2 of 11



--------------------------------------------------------------------------------



 



                                    Country   Class   [*]   [*]   [*]
 
  and printed stories in illustrated form featured in books and magazines.
Class 25 — Footwear.            
 
               
China
Madrid Protocol

(Our Docket 20112)
  Class 16 — Publications, namely, comic books, comic magazines, graphic novels
and printed stories in illustrated form featured in books and magazines.
Class 25 — Footwear.            
 
               
Colombia
(Our Docket 20100)
  Class 25 — Footwear.            
 
               
Colombia

(Our Docket 20088)
  Class 16 — Publications, namely, comic books, comic magazines, graphic novels
and printed stories in illustrated form featured in books and magazines.        
   
 
               
Croatia

Madrid Protocol
  Class 16 — Publications,            

 
*    Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 3 of 11



--------------------------------------------------------------------------------



 



                                    Country   Class   [*]   [*]   [*]
(Our Docket 20113)
  namely, comic books, comic magazines, graphic novels and printed stories in
illustrated form featured in books and magazines. Class 25 — Footwear.          
 
 
               
CTM
Madrid Protocol
  Class 16 — Publication,            
 
  namely, comic            
(Our Docket 20114)
  books, comic magazines, graphic novels and printed stories in illustrated form
featured in books and magazines. Class 25 — Footwear.            
 
               
Ecuador

(Our Docket 20081)
  Class 16 — Publications, namely, comic books, comic magazines, graphic novels
and printed stories in illustrated form featured in books and magazines.        
   
 
               
Ecuador
(Our Docket 20199)
  Class 25 — Footwear.            
 
               
Hong Kong
(Our Docket 20082)
  Class 16 — Publications, namely, comic            

 
*    Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 4 of 11



--------------------------------------------------------------------------------



 



                                    Country   Class   [*]   [*]   [*]
 
  books, comic magazines, graphic novels and printed stories in illustrated form
featured in books and magazines. Class 25 — Footwear.            
 
               
India

(Our Docket 20083)
  Class 16 — Publications, namely, comic books, comic magazines, graphic novels
and printed stories in            
 
  illustrated form featured in books and magazines. Class 25 — Footwear.        
   
 
               
Israel

(Our Docket 20101)
  Class 25 — Footwear.            
 
               
Israel
(Our Docket 20089)
  Class 16 — Publications, namely, comic books, comic magazines, graphic novels
and printed stories in illustrated form featured in books and magazines.        
   
 
               
Japan
Madrid Protocol
  Class 16 — Publications,            

 
*    Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 5 of 11



--------------------------------------------------------------------------------



 



                                    Country   Class   [*]   [*]   [*]
(Our Docket 20115)

  namely, comic books, comic magazines, graphic novels and printed stories in
illustrated form featured in books and magazines. Class 25 — Footwear.          
 
 
               
Korea
Madrid Protocol
(Our Docket 20116)
  Class 16 — Publications, namely, comic books, comic magazines, graphic novels
and printed stories in illustrated form featured in books and magazines.
Class 25 — Footwear.            
 
               
Malaysia
(Our Docket 20102)
  Class 25 — Footwear.            
 
               
Malaysia
(Our Docket 20090)
  Class 16 — Publications, namely, comic books, comic magazines, graphic novels
and printed stories in illustrated form featured in            

 
*    Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 6 of 11



--------------------------------------------------------------------------------



 



                                    Country   Class   [*]   [*]   [*]
Mexico
(Our Docket 20103)
  books and magazines. Class 25 — Footwear.              
Mexico
(Our Docket 20091)
  Class 16 — Publications, namely, comic books, comic magazines, graphic novels
and printed stories in illustrated form featured in books and magazines.        
     
New Zealand
(Our Docket 20084)
  Class 16 — Publications, comic books, comic magazines, graphic novels and
printed stories in illustrated form featured in books and magazines. Class 25 —
Footwear.            
 
               
Panama
(Our Docket 20104)
  Class 25 — Footwear.            
 
               
Panama
(Our Docket 20092)
  Class 16 — Publications, namely, comic books, comic magazines,            

 
*    Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 7 of 11



--------------------------------------------------------------------------------



 



                                    Country   Class   [*]   [*]   [*]
 
  graphic novels and printed stories in illustrated form featured in books and
magazines.            
 
               
Peru
(Our Docket 20105)
  Class 25 — Footwear.            
 
               
Peru
(Our Docket 20093)
  Class 16 — Publications, namely, comic books, comic magazines, graphic novels
and printed stories in illustrated form featured in books and magazines.        
   
 
               
Philippines
(Our Docket 20085)
  Class 16 — Publications, namely, comic books, comic magazines, graphic novels
and printed stories in illustrated form featured in books and magazines.
Class 25 — Footwear, namely shoes, sneakers, sandals, slippers and boots.      
     
 
               
Russia
Madrid Protocol
  Class 16 — Publications,            

 
*    Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 8 of 11



--------------------------------------------------------------------------------



 



                                    Country   Class   [*]   [*]   [*]
(Our Docket 20117)
  namely, comic books, comic magazines, graphic novels and printed stories in
illustrated form featured in books and magazines. Class 25 — Footwear.          
 
 
               
Saudi Arabia
  Class 25 — Footwear.            
(Our Docket 20106)
               
 
               
Saudi Arabia
(Our Docket 20094
  Class 16 — Publications, namely, comic books, comic magazines, graphic novels
and printed stories in illustrated form featured in books and magazines.        
   
 
               
South Africa
(Our Docket 20107)
  Class 25 — Footwear.            
 
               
South Africa
(Our Docket 20095)
  Class 16 — Publications, namely, comic books, comic magazines, graphic novels
and printed stories in illustrated form featured in books and magazines.        
   
 
               
Taiwan
  Class 16 —            

 
*    Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 9 of 11



--------------------------------------------------------------------------------



 



                                    Country   Class   [*]   [*]   [*]
(Our Docket 20086)
  Publications, namely, comic books, comic magazines, graphic novels and printed
stories in illustrated form featured in books and magazines. Class 25 —
Footwear.            
 
               
Thailand
(Our Docket 20108)
  Class 25 — Shoes (except sport shoes), sport shoes, sneakers, sandals,
slippers, boots.            
 
               
Thailand
(Our Docket 20096)
  Class 16 — Comic books, comic magazines, graphic novels, printed stories in
illustrated form featured in books, printed stories in illustrated form featured
in magazines.            
 
               
Turkey
Madrid Protocol
(Our Docket 20118)
  Class 16 — Publications, namely, comic books, comic magazines, graphic novels
and printed            

 
*    Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 10 of 11



--------------------------------------------------------------------------------



 



                                    Country   Class   [*]   [*]   [*]
 
  stories in illustrated form featured in books and magazines.
Class 25 — Footwear.            
 
               
United Arab Emirates
(Our Docket 20109)
  Class 25 — Footwear.            
 
               
United Arab Emirates
(Our Docket 20097)
  Class 16 — Publications, namely, comic books, comic magazines, graphic novels
and printed stories in illustrated form featured in books and magazines.        
   
 
               
Venezuela
(Our Docket 20110)
  Class 25 — Footwear.            
 
               
Venezuela (Our
Docket 20098)
  Class 16 — Publications, namely, comic books, comic magazines, graphic novels
and printed stories in illustrated form featured in books and magazines.        
   

 
*    Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 11 of 11



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC.
U.S. AND FOREIGN TRADEMARK REGISTRATIONS AND APPLICATIONS FOR THE MARKS:
(1) IT’S THE S (STYLIZED S); (2) IT’S THE S (W/ S IN AN OVAL); (3) IT’S THE S
(PLAN S) AND (4) THE S
As of May 31, 2009
(LOGO) [v55961a55961300.gif]       (LOGO) [v55961a55961301a.gif]

      (LOGO) [v55961a55961302.gif]   (LOGO) [v55961a55961303.gif]

Page 1 of 11



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC.
U.S. AND FOREIGN TRADEMARK REGISTRATIONS AND APPLICATIONS FOR THE MARKS:
(1) IT’S THE S (STYLIZED S); (2) IT’S THE S (W/ S IN AN OVAL); (3) IT’S THE S
(PLAIN S) and (4) THE S
As of May 31, 2009

                                              DUE DATE           DKT         FOR
FILING     COUNTRY     NO.     [*]   [*]   §8 & §15   [*]
ABANDONED

U.S.A.
IT’S THE S (W/ S IN AN OVAL)
    10139            
 
                 
U.S.A.
IT’S THE S (STYLIZED S)

(S LOGO) [v55961a55961392.gif]
    10782         n/a  
 
                 
U.S.A.
IT’S THE S
(PLAIN S) SERVICE MARK
    10798         12/05/2006  
 
                 
U.S.A.
IT’S THE S
(STYLIZED S)
    10801         05/06/2006  
 
                 
ABANDONED
U.S.A. (ITU)
IT’S THE S
(STYLIZED S)
    09679            
 
                 
ABANDONED
U.S.A. (ITU)
THE S
— for footwear
    11398            
 
                 
U.S. (Use Based)

    20337         n/a  
(S LOGO) [v55961a55961393.gif]
                 

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 2 of 11



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC.
U.S. AND FOREIGN TRADEMARK REGISTRATIONS AND APPLICATIONS FOR THE MARKS:
(1) IT’S THE S (STYLIZED S); (2) IT’S THE S (W/ S IN AN OVAL); (3) IT’S THE S
(PLAIN S) and (4) THE S
As of May 31, 2009

                                    DKT                   COUNTRY     NO.      
[*]       [*]     [*]
Argentina
    10423              
IT’S THE S (STYLIZED S)
                   
 
                   
Australia
IT’S THE S (W/ S IN AN OVAL)
    09719              
 
                   
Australia
IT’S THE S (STYLIZED S)
    10424              
 
                   
Austria
IT’S THE S (STYLIZED S)
    10425            
 
                   
Benelux
IT’S THE S (STYLIZED S)
    10426              
 
                   
Brazil
IT’S THE S (STYLIZED S)
    10427              

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 3 of 11



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC.
U.S. AND FOREIGN TRADEMARK REGISTRATIONS AND APPLICATIONS FOR THE MARKS:
(1) IT’S THE S (STYLIZED S); (2) IT’S THE S (W/ S IN AN OVAL); (3) IT’S THE S
(PLAIN S) and (4) THE S
As of May 31, 2009

                                DKT               COUNTRY     NO.       [*]    
[*]   [*]
Brazil
IT’S THE S (W/S IN AN OVAL)
    09718            
 
                 
ABANDONED
Canada
IT’S THE S (W/ S IN AN OVAL)
— for footwear
    09717            
 
                 
Canada
IT’S THE S (STYLIZED S)
    10428            
 
                 
ABANDONED
Canada
IT’S THE S (W/ S IN AN OVAL) — for apparel
    10310            
 
                 
Chile
IT’S THE S (STYLIZED S)
    10429            
 
                 
China
IT’S THE S (STYLIZED S)
    10430            
 
                 
China
IT’S THE S (W/ S IN AN OVAL)
    09716            
 
                 
 
                 
China
IT’S THE S (PLAIN S)
— in Chinese script — translation
    10802            
 
                 
China
IT’S THE S (PLAIN S)
— in Chinese script — transliteration
    10944            

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 4 of 11



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC.
U.S. AND FOREIGN TRADEMARK REGISTRATIONS AND APPLICATIONS FOR THE MARKS:
(1) IT’S THE S (STYLIZED S); (2) IT’S THE S (W/ S IN AN OVAL); (3) IT’S THE S
(PLAIN S) and (4) THE S
As of May 31, 2009

                            DKT           COUNTRY     NO.     [*]   [*]   [*]
Colombia
IT’S THE S (STYLIZED S)
    10431        
 
             
Croatia
IT’S THE S (STYLIZED S)
    10432        
 
             
CTM

IT’S THE S (Performance S with Borders)
(S LOGO) [v55961a55961393.gif]
    20338        
 
             
Denmark
IT’S THE S (STYLIZED S)
    10433        
 
             
Dubia (UAE)
IT’S THE S (STYLIZED S)
    10434          
ABANDONED
Europe (CTM)
IT’S THE S (STYLIZED S)
    09715        
 
             
Finland
IT’S THE S (STYLIZED S)
    10435        
 
             
France
IT’S THE S (STYLIZED S)
    10436        
 
             
Germany
IT’S THE S (STYLIZED S)
    10437        

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 5 of 11



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC.
U.S. AND FOREIGN TRADEMARK REGISTRATIONS AND APPLICATIONS FOR THE MARKS:
(1) IT’S THE S (STYLIZED S); (2) IT’S THE S (W/ S IN AN OVAL); (3) IT’S THE S
(PLAIN S) and (4) THE S
As of May 31, 2009

                                DKT               COUNTRY     NO.     [*]    
[*]     [*]
Greece
IT’S THE S (STYLIZED S)
    10438            
 
                 
Hong Kong
IT’S THE S (STYLIZED S)
    10439            
 
                 
Hong Kong
IT’S THE S (PLAIN S)

    10803              
— in Chinese translation
                 
 
                 
Hong Kong
IT’S THE S (PLAIN S)

    10945            

— in Chinese transliteration
                 
 
                 
Hungary
IT’S THE S (STYLIZED S)
    10440
11/19/97            
 
                 
Iceland
IT’S THE S (STYLIZED S)
    10513            
 
                 
India
IT’S THE S (STYLIZED S)
    10441            
 
                 
Indonesia
IT’S THE S (STYLIZED S)
    10442            
 
                 
Ireland
IT’S THE S (STYLIZED S)
    10443            

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 6 of 11



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC.
U.S. AND FOREIGN TRADEMARK REGISTRATIONS AND APPLICATIONS FOR THE MARKS:
(1) IT’S THE S (STYLIZED S); (2) IT’S THE S (W/ S IN AN OVAL); (3) IT’S THE S
(PLAIN S) and (4) THE S
As of May 31, 2009

                                DKT               COUNTRY     NO.     [*]    
[*]     [*]
Italy
IT’S THE S (STYLIZED S)
    10444            
 
                 
Japan
    09714            
IT’S THE S ( W/ S IN AN OVAL)
                 
 
                 
Japan
IT’S THE S (STYLIZED S)
    10445            
 
                 
Korea
IT’S THE S (W/ S IN AN OVAL)
    09713            
 
                 
Korea
IT’S THE S (W/ S IN AN OVAL)
    09851            
 
                 
Korea
IT’S THE S (STYLIZED S)
    10446            
 
                 
Mexico
IT’S THE S (W/ S IN AN OVAL)
    09712            
 
                 
Mexico
IT’S THE S (STYLIZED S)
    10447            
 
                 
New Zealand
IT’S THE S (STYLIZED S)
    10448            

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 7 of 11



--------------------------------------------------------------------------------



 



SKECHER U.S.A., INC.
U.S. AND FOREIGN TRADEMARK REGISTRATIONS AND APPLICATIONS FOR THE MARKS:
(1) IT’S THE S (STYLIZED S); (2) IT’S THE S (W/ S IN AN OVAL); (3) IT’S THE S
(PLAIN S) and (4) THE S
As of May 31, 2009

                                    DKT                   COUNTRY     NO.      
[*]       [*]     [*]
Norway
IT’S THE S (STYLIZED S)
    10449                
 
                     
Panama
IT’S THE S (W/ S IN AN OVAL)
    09711                
 
                     
Panama
IT’S THE S (STYLIZED S)
    10450                
 
                     
Philippines
IT’S THE S (STYLIZED S)
    10451                
 
                     
Portugal
IT’S THE S (STYLIZED S)
    10452                
 
                     
Puerto Rico
IT’S THE S (STYLIZED S)
    10453                
 
                     
Romania
IT’S THE S (STYLIZED S)
    10454                
 
                     
Russia
IT’S THE S (STYLIZED S)
    10455                

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 8 of 11



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC.
U.S. AND FOREIGN TRADEMARK REGISTRATIONS AND APPLICATIONS FOR THE MARKS:
(1) IT’S THE S (STYLIZED S); (2) IT’S THE S (W/ S IN AN OVAL); (3) IT’S THE S
(PLAIN S) and (4) THE S
As of May 31, 2009

                            DKT           COUNTRY     NO.     [*]   [*]   [*]
Singapore
IT’S THE S (STYLIZED S)
    10456        
 
             
Singapore
IT’S THE S (PLAINS)
— in Chinese script — translation

(CHINESE CHARACTER) [v55961a55961304.gif]
    10804        
 
             
Singapore
IT’S THE S (PLAIN S)

- in Chinese transliteration

(CHINESE CHARACTER) [v55961a55961305.gif]
    10946        
 
             
South Africa
IT’S THE S (STYLIZED S)
    10457        
 
             
Spain
IT’S THE S (STYLIZED S)
    10459        
 
             
Sweden
IT’S THE S (STYLIZED S)
    10460        
 
             
Switzerland
IT’S THE S (STYLIZED S)
    10461        

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 9 of 11



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC.
U.S. AND FOREIGN TRADEMARK REGISTRATIONS AND APPLICATIONS FOR THE MARKS:
(1) IT’S THE S (STYLIZED S); (2) IT’S THE S (W/ S IN AN OVAL); (3) IT’S THE S
(PLAIN S) and (4) THE S
As of May 31, 2009

                                DKT               COUNTRY     NO.       [*]    
[*]   [*]
Taiwan
IT’S THE S (W/ S IN AN OVAL)
    09710            
 
                 
Taiwan
IT’S THE S (STYLIZED S)
    10462            
 
                 
Taiwan
IT’S THE S (PLAIN S)

— in Chinese script — translation
    10947            
 
                 
Taiwan
IT’S THE S (PLAIN S)

— in Chinese script — transliteration
    11001            
 
                 
Turkey
IT’S THE S (W/ S IN AN OVAL)

    09709            
 
                 
Turkey
IT’S THE S (STYLIZED S)
    10463            
 
                 
United Kingdom
IT’S THE S (PLAIN S)
    09852            
 
                 
United Kingdom
IT’S THE S (STYLIZED S)
    10643            

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 10 of 11



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC.
U.S. AND FOREIGN TRADEMARK REGISTRATIONS AND APPLICATIONS FOR THE MARKS:
(1) IT’S THE S (STYLIZED S); (2) IT’S THE S (W/ S IN AN OVAL); (3) IT’S THE S
(PLAIN S) and (4) THE S
As of May 31, 2009

                            DKT           COUNTRY     NO.     [*]   [*]   [*]
Venezuela
IT’S THE S (STYLIZED S)
    10464        
 
             
Vietnam
IT’S THE S (STYLIZED S)
    10465        

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 11 of 11



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
U.S. AND FOREIGN TRADEMARK REGISTRATIONS AND APPLICATIONS
KEWL BREEZE
As of May 31, 2009

                                    Country   Class   [*]   [*]   [*]
United States
  Class 25 —        
 
  Footwear        
KEWL BREEZE
           
 
           
(Our Docket 17475)
           
 
           
United States
  Class 16 —        
 
  Cartoon prints,        
KEWL BREEZE
  cartoon strips, comic books and comic          
(Our Docket 17575)
  strips        
 
           
United States

KEWL BREEZE

(Our Docket 20335)
  Class 09 — Pre-recorded DVDs, digital video discs, digital versatile discs,
CD-ROM discs and video cassettes featuring animated entertainment; motion
picture films featuring animated entertainment; downloadable television shows
featuring animated entertainment; video game cartridges; video game discs.      
 
 
  Class 41 — Entertainment in the nature of on-going television programs in the
field of animated entertainment.        

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 1 of 4



--------------------------------------------------------------------------------



 



                                    Country   Class   [*]   [*]   [*]
CANADA
  Class 25 —          
 
  Footwear.          
KEWL BREEZE
             
 
             
(Our Docket 19099)
             
 
             
CHINA
  Class 25 —          
 
  Footwear;          
KEWL BREEZE
  apparel; football          
 
  shoes; hosiery;          
(Our Docket 18609)
  gloves [clothing]; caps [headwear]; scarves; bathing suits; waterproof
clothing.          
 
             
CHINA
  Class 16 —          
 
  Cartoon prints;          
KEWL BREEZE
  cartoon strips;          
 
  comic books;          
(Our Docket 18631)
  comic strips.          
 
             
CTM
  Class 16 —          
 
  Publications,          
KEWL BREEZE
  namely comic          
 
  books, comic          
(Our Docket 18337)
  magazines,          

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 2 of 4



--------------------------------------------------------------------------------



 



                                    Country   Class   [*]   [*]   [*]
 
  graphic novels and printed stories in illustrated form featured in books and
magazines.          
 
             
 
  Class 25 — Footwear and apparel.          
 
             
HONG KONG
  Class 25 —           Footwear.      
KEWL BREEZE
           
 
           
(Our Docket 19101)
           
 
           
JAPAN
  Class 25 — Footwear.        
KEWL BREEZE
           

(Our Docket 18611)
           
 
           
JAPAN
  Class 16-      
 
  Cartoon prints, cartoon strips;      
KEWL BREEZE
  comic books;        
 
  comic strips.        
(Our Docket 18632)
           
 
           
JAPAN
  Class 25 —
Footwear [other
than boots for      
KEWL BREEZE
  sports and horse-        
Madrid Protocol
  riding boots].        
 
           
(Our Docket 19853)
           
 
           
MEXICO
  Class 25 —      
 
  Footwear.        
KEWL BREEZE
                           
(Our Docket 19015)
           

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 3 of 4



--------------------------------------------------------------------------------



 



                                            Country   Class   [*]   [*]   [*]
PHILIPPINES
  Class 25 —                    
 
  Footwear,                    
KEWL BREEZE
  namely                    
 
  shoes, sandals, boots,                    
(Our Docket 19018)
  slippers.                    
 
                       
TAIWAN
  Class 25 —                    
 
  Footwear.                    
KEWL BREEZE
                       

(Our Docket 19103)
                       

 
* Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 4 of 4



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
U.S. AND FOREIGN TRADEMARK REGISTRATIONS AND APPLICATIONS
LUMINATORS
As of May 31, 2009

                                    Country   Class   [*]   [*]   [*]
USTM (ITU): TEEN
LUMINATORS

(Our Docket 19973)
  Class 16 — Publications, namely, comic books, comic magazines, graphic novels
and printed stories in illustrated form featured in books and magazines.

Class 25 — Footwear.            
 
               
USTM (ITU):
LUMINATORS

(Our Docket 19974)
  Class 25 — Footwear.            
 
               
USTM (ITU):
LUMINATORS

(Our Docket 20059)
  Class 16 — Publications, namely, comic books, comic magazines, graphic novels
and printed stories in illustrated form featured in books and magazines.        
   

 
*    Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 1 of 11



--------------------------------------------------------------------------------



 



                                    Country   Class   [*]   [*]   [*]
Australia
Madrid Protocol

(Our Docket 20259)
  Class 16 — Publications, namely, comic books, comic magazines, graphic novels
and printed stories in illustrated form featured in books and magazines.

           
 
  Class 25 — Footwear.            
 
               
Brazil

(Our Docket 20230)
  Class 16 — Publications, namely, comic books, comic magazines, graphic novels
and printed stories in illustrated form featured in books and magazines.        
   
 
               
Brazil

(Our Docket 20241)
  Class 25 —
Footwear.            
 
               
Canada

(Our Docket 20252)
  Class 16 — Publications, namely, comic books, comic magazines, graphic novels
and printed stories in illustrated form featured in            

 
*    Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 2 of 11



--------------------------------------------------------------------------------



 



                                    Country   Class   [*]   [*]   [*]
 
  books and magazines.            
 
               
 
  Class 25 — Footwear, namely shoes, sneakers, sandals, slippers and boots.    
       
 
               
Chile

(Our Docket 20253)
  Class 16 — Publications, namely, comic books, comic magazines, graphic novels
and printed stories in illustrated form featured in books and magazines.        
   
 
               
 
  Class 25 — Footwear.            
 
               
China
Madrid Protocol

(Our Docket 20260)
  Class 16 — Publications, namely, comic books, comic magazines, graphic novels
and printed stories in illustrated form featured in books and magazines.        
   
 
               
 
  Class 25 — Footwear.            
 
               
Colombia

(Our Docket 20231)
  Class 16 — Publications, namely, comic books, comic            

 
*    Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 3 of 11



--------------------------------------------------------------------------------



 



                                    Country   Class   [*]   [*]   [*]
 
  magazines, graphic novels and printed stories in illustrated form featured in
books and magazines.            
 
               
Colombia

(Our Docket 20242)
  Class 25 —
Footwear.            
 
               
Croatia
Madrid Protocol

(Our Docket 20261)
  Class 16 — Publications, namely, comic books, comic magazines, graphic novels
and printed stories in illustrated form featured in books and magazines.        
   
 
               
 
  Class 25 — Footwear.            
 
               
CTM
Madrid Protocol

(Our Docket 20262)
  Class 16 — Publications, namely, comic books, comic magazines, graphic novels
and printed stories in illustrated form featured in books and magazines.        
   
 
               
 
  Class 25 — Footwear.            

 
*    Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 4 of 11



--------------------------------------------------------------------------------



 



                                    Country   Class   [*]   [*]   [*]
Hong Kong

(Our Docket 20254)
  Class 16 — Publications, namely, comic books, comic magazines, graphic novels
and printed stories in illustrated form featured in books and magazines.        
   
 
               
 
  Class 25 — Footwear.            
 
               
India

(Our Docket 20255)
  Class 16 — Publications, namely, comic books, comic magazines, graphic novels
and printed stories in illustrated form featured in books and magazines.        
   
 
               
 
  Class 25 — Footwear.            
 
               
Israel

(Our Docket 20232)
  Class 16 — Publications, namely, comic books, comic magazines, graphic novels
and printed stories in illustrated form featured in books and magazines.        
   
 
               
Israel

(Our Docket 20243)
  Class 25 —
Footwear.            

 
*    Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 5 of 11



--------------------------------------------------------------------------------



 



                                    Country   Class   [*]   [*]   [*]
Japan
Madrid Protocol

(Our Docket 20263)
  Class 16 — Publications, namely, comic books, comic magazines, graphic novels
and printed stories in illustrated form featured in books and magazines.        
   
 
               
 
  Class 25 — Footwear.            
 
               
Korea
Madrid Protocol

(Our Docket 20264)
  Class 16 — Publications, namely, comic books, comic magazines, graphic novels
and printed stories in illustrated form featured in books and magazines.        
   
 
               
 
  Class 25 — Footwear.            
 
               
Malaysia

(Our Docket 20233)
  Class 16 — Publications, namely, comic books, comic magazines, graphic novels
and printed stories in illustrated form featured in books and magazines.        
   

 
*    Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 6 of 11



--------------------------------------------------------------------------------



 



                                    Country   Class   [*]   [*]   [*]
Malaysia

(Our Docket 20244)
  Class 25 —
Footwear.            
 
               
Mexico

(Our Docket 20234)
  Class 16 — Publications, namely, comic books, comic magazines, graphic novels
and printed stories in illustrated form featured in books and magazines.        
   
 
               
Mexico

(Our Docket 20245)
  Class 25 — Fobtwear.            
 
               
New Zealand

(Our Docket 20256)
  Class 16 — Publications, namely, comic books, comic magazines, graphic novels
and printed stories in illustrated form featured in books and magazines.        
   
 
               
 
  Class 25 — Footwear.            
 
               
Panama

(Our Docket 20235)
  Class 16 — Publications, namely, comic books, comic magazines, graphic novels
and printed stories in illustrated form featured in books and magazines.        
   

 
*    Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 7 of 11



--------------------------------------------------------------------------------



 



                                    Country   Class   [*]   [*]   [*]
Panama

(Our Docket 20246)
  Class 25 — Footwear.            
 
               
Philippines

(Our Docket 20257)
  Class 16 — Publications, namely, comic books, comic magazines, graphic novels
and printed stories in Illustrated form featured in books and magazines.        
   
 
               
 
  Class 25 — Footwear.            
 
               
Russia
Madrid Protocol

(Our Docket 20265)
  Class 16 — Publications, namely, comic books, comic magazines, graphic novels
and printed stories in illustrated form featured in books and magazines.        
   
 
               
 
  Class 25 — Footwear.            

 
*    Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 8 of 11



--------------------------------------------------------------------------------



 



                                    Country   Class   [*]   [*]   [*]
Saudi Arabia

(Our Docket 20236)
  Class 16 — Publications, namely, comic books, comic magazines, graphic novels
and printed stories in illustrated form featured in books and magazines.        
   
 
               
Saudi Arabia

(Our Docket 20247)
  Class 25 — Footwear.            
 
               
South Africa

(Our Docket 20237)
  Class 16 — Publications, namely, comic books, comic magazines, graphic novels
and printed stories in illustrated form featured in books and magazines.        
   
 
               
South Africa

(Our Docket 20248)
  Class 25 — Footwear.            
 
               
Taiwan

(Our Docket 20258)
  Class 16 — Publications, namely, comic books, comic magazines, graphic novels
and printed stories in illustrated form featured in books and magazines.        
   
 
               
 
  Class 25 — Footwear.            

 
*    Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 9 of 11



--------------------------------------------------------------------------------



 



                                    Country   Class   [*]   [*]   [*]
Thailand

(Our Docket 20238)
  Class 16 — Publications, namely, comic books comic magazines, graphic novels
and printed stories in illustrated form featured in books and magazines.        
   
 
               
Thailand

(Our Docket 20249)
  Class 25 — Shoes (except sport shoes), sport shoes, sneakers, sandals,
slippers and boots            
 
               
Turkey
Madrid Protocol

(Our Docket 20266)
  Class 16 — Publications, namely, comic books, comic magazines, graphic novels
and printed stories in illustrated form featured in books and magazines.        
   
 
               
 
  Class 25 — Footwear.            
 
               
UAE

(Our Docket 20239)
  Class 16 — Publications, namely, comic books, comic magazines, graphic novels
and printed stories in illustrated form featured in books and magazines.        
   

 
*    Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 10 of 11



--------------------------------------------------------------------------------



 



                                    Country   Class   [*]   [*]   [*]
UAE

(Our Docket 20250)
  Class 25 — Footwear.            
 
               
Venezuela

(Our Docket 20240)
  Class 16 — Publications, namely, comic books, comic magazines, graphic novels
and printed stories in illustrated form featured in books and magazines.        
   
 
               
Venezuela

(Our Docket 20251)
  Class 25 — Footwear.            

 
*    Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 11 of 11



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
U.S. and Foreign Status Report for the mark
MARK NASON
As of May 31, 2009
MARK NASON

1



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
U.S. and Foreign Status Report for the mark
MARK NASON
As of May 31, 2009

                                  Docket   Goods             Mark   No.   Class
  [*]   [*]   [*]
USTM

MARK NASON
    14110       25              
 
                           
USTM
THE MARK OF STYLE
    14540       25              
 
                           
USTM (DIV)

MARK NASON
    15314       25              
 
                           
USTM (ITU)

MARK NASON
    14129       18              
 
                           
USTM:

ROCK NEVER DIES
    17121       25              
 
                           
USTM:

SIREN BY MARK NASON
    17179       25              

 
*    Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

2



--------------------------------------------------------------------------------



 



SKECHERS U. S.A., INC. II
U.S. and Foreign Status Report for the mark
MARK NASON
As of May 31, 2009

                                  Docket   Goods             Mark   No.   Class
  [*]   [*]   [*]
USTM (ITU):

MARK NASON

Goods: Leather and non- leather bags, namely, purses, handbags, tote bags, fanny
packs, wallets, gym bags, sport bags, duffle bags, rolling bags, messenger bags,
backpacks, and luggage.
    18831       18              
 
                           
USTM (ITU):
    19855       03              
 
                           
MARK NASON
                           
 
                           
(Class 03)
                           
 
                           
USTM (ITU):
    20322       09              
 
                           
MARK NASON
                           
 
                           
Class 09
                           

 
*    Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

3



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
U.S. and Foreign Status Report for the mark
MARK NASON

                                  Docket   Goods             Country   No.  
Class   [*]   [*]   [*]
Australia TM
    14167       25              

 
*    Confidential Portions of Columns Omitted and Filed Separately with the
Commission.





--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
U.S. and Foreign Status Report for the mark
MARK NASON

                                  Docket   Goods             Country   No.  
Class   [*]   [*]   [*]
Australia TM
    14167       25              

 
*    Confidential Portions of Columns Omitted and Filed Separately with the
Commission.





--------------------------------------------------------------------------------



 



SKECHERS U. S.A., INC. II
U.S. and Foreign Status Report for the mark
MARK NASON

                                          Docket   Goods             Country  
No.   Class   [*]   [*]   [*]
Canada TM:
    19182       25                  
 
                                   
MARK
                                   
NASON
                                   
 
                                   
China TM
    14169       25                      
 
                                   
CTM
    14170       25                      
 
                                   
CTM:
    19858       3                  
 
                                   
MARK
                                   
NASON
                                     
France TM
    14171       25                      
 
                                   
Germany TM
    14172       25                      
 
                                   
Hong Kong TM
    14173       25                      

 
*    Confidential Portions of Columns Omitted and Filed Separately with the
Commission.





--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
U.S. and Foreign Status Report for the mark
MARK NASON

                                          Docket   Goods             Country  
No.   Class   [*]   [*]   [*]
Italy TM
    17171       25              
 
                                   
Japan TM
    14174       25                        
Korea
    17809       25                        
New Zealand TM
    14175       25                        
Panama TM
    14176       25                      
 
                                   

 
*    Confidential Portions of Columns Omitted and Filed Separately with the
Commission.





--------------------------------------------------------------------------------



 



SKECHERS U. S.A., INC. II
U.S. and Foreign Status Report for the mark
MARK NASON

                                          Docket   Goods             Country  
No.   Class   [*]   [*]   [*]
Philippines TM
    14177       25                      
 
                                   
South Africa TM
    14178       25                      
 
                                   
Taiwan TM
    14179       25                      
 
                                   
United Kingdom TM
    14180       25                      
 
                                   
Venezuela TM
    17763       25                      
 
                                   

 
*    Confidential Portions of Columns Omitted and Filed Separately with the
Commission.





--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
U.S. AND FOREIGN TRADEMARK REGISTRATIONS AND APPLICATIONS SKECHERS’ MARKS
NOT INCLUDING THE WORD “SKECHERS”
As of May 31, 2009
SKECHERS’ OTHER MARKS
(not including the term “SKECHERS” and are not included on an individual report)

Page 1 of 44



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
U.S. AND FOREIGN TRADEMARK REGISTRATIONS AND APPLICATIONS SKECHERS’ MARKS
NOT INCLUDING THE WORD “SKECHERS”
As of May 31, 2009

                              DKT   DESIGN OF             COUNTRY   NO.   MARK  
[*]   [*]   [*]
S (GLOBL LOGO)
for footwear
    08471    
(IMAGE) [v55961a55961306.gif]              
“FRICTION”
    08547     FRICTION              
“CLEAR GRIP”
    08805     CLEAR GRIP              
“HEARTBEATS”
    08913     HEARTBEATS              
“ENDUROLITE”
    09239     ENDUROLITE              
“WOMPERS”
    09577     WOMPERS              
“FOAMIES”
    10173     FOAMIES              
“STREET CLEAT”
    08297     STREET CLEAT              
SLIGHTS
    10375     SLIGHTS              
S LIGHTS
    10652     S LIGHTS              
SLIGHTS & Design
    10631     (IMAGE) [v55961a55961307.gif]            
SLIGHTS
    10594     SLIGHTS          

 
*    Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 2 of 44



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
U.S. AND FOREIGN TRADEMARK REGISTRATIONS AND APPLICATIONS SKECHERS’ MARKS
NOT INCLUDING THE WORD “SKECHERS”
As of May 31, 2009

                              DKT   DESIGN OF             COUNTRY   NO.   MARK  
[*]   [*]   [*]
(ITU) “SKECH AIR”
    10309     SKECH AIR              
(GENERATIONS
[work mark])
    10417     GENERATION S              
(ITU) PLANET S
    10620     PLANET S            
(ITU) “FATSOLES”
    10879     FATSOLES            
(ITU) SKLA
    12533     SKLA          
United States
(GEN S)
    11203     (IMAGE) [v55961a55961308.gif]          
“DESIGN OVAL AND ARROW ON RT. SHOE”
    11214     (IMAGE) [v55961a55961309.gif]            
“DESIGN OVAL AND ARROW ON LT. SHOES”
    11215     (IMAGE) [v55961a55961310.gif]            
(ITU) “S GEAR”

- for footwear
    11326     S GEAR          
U .S. A. (ITU) “

CLUB S”

- for footwear
    11335     CLUB S            
U.S.A. (ITU) “CLUB S AND DESIGN”
- for footwear
    11357     (IMAGE) [v55961a55961311.gif]            
(ITU) “Uth “
    11417     UTH            
(ITU) “UNSEEN, UNTOLD, UNSOLD”
    11725     UNSEEN,
UNTOLD,
UNSOLD          

 
*    Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 3 of 44



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
U.S. AND FOREIGN TRADEMARK REGISTRATIONS AND APPLICATIONS SKECHERS’ MARKS
NOT INCLUDING THE WORD “SKECHERS”
As of May 31, 2009

                              DKT   DESIGN OF             COUNTRY   NO.   MARK  
[*]   [*]   [*]
“S TREMES”
- for footwear
    11730     S TREMES              
“G-TECH”
- for footwear
    11749     G-TECH              
“SKECH-UPS”
- for footwear and apparel
    11819     SKECH-UPS              
“SKECH-UPS”
    11820     SKECH-UPS              
“HOUSE PARTIES”

Goods: for footwear
    11825     HOUSE PARTIES              
(ITU) “SKETCHES”
- footwear and apparel
    12034     SKETCHES              
TM/SM (ITU)

“NETWEAR”
    12045     NETWEAR              
(ITU) “SKETCHERS”
    12072     SKETCHERS              
“STRIPE ON SIDE OF SHOE”
    12095     (IMAGE) [v55961a55961312.gif]              
U.S.A. TM (ITU)

“QUANTUM”

for footwear
    12251     QUANTUM              
USTM (ITU) 
S and heart design
    12360     (IMAGE) [v55961a55961313.gif]            

 
*    Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 4 of 44



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
U.S. AND FOREIGN TRADEMARK REGISTRATIONS AND APPLICATIONS SKECHERS’ MARKS
NOT INCLUDING THE WORD “SKECHERS”
As of May 31, 2009

                              DKT   DESIGN OF             COUNTRY   NO.   MARK  
[*]   [*]   [*]
USTM (ITU)
heart design
    12361     (IMAGE) [v55961a55961314.gif]              
U.S.A.

“CHROME DOME”
    07311     CHROME DOME              
“DESIGN (ON SHOE SIDE)”
    07469     (IMAGE) [v55961a55961315.gif]            
“PARALLEL STRIPES”
    07416     (IMAGE) [v55961a55961316.gif]            
“WHAT’S THE WORLD’S COMING TO”
    08411     WHAT THE WORLD COMING TO            
S (GLOBE LOGO) - for apparel
    08497     (IMAGE) [v55961a55961317.gif]            
“PNEUMATIX” — for footwear
    10043     PNEUMATIX            
(ITU) “POP STARS” — for footwear
    10129     POP STARS              
(ITU) “M.K.” — for footwear
    10276     M.K.            
(ITU) “DURAFO M” — for footwear
    10382     DURAFOM              
DESIGN (STREET CLEAT)
    10618     (IMAGE) [v55961a55961318.gif]            
DESIGN (WOMPER)
    10619     (IMAGE) [v55961a55961319.gif]          

 
*    Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 5 of 44



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
U.S. AND FOREIGN TRADEMARK REGISTRATIONS AND APPLICATIONS SKECHERS’ MARKS
NOT INCLUDING THE WORD “SKECHERS”
As of May 31, 2009

                              DKT   DESIGN OF             COUNTRY   NO.   MARK  
[*]   [*]   [*]
DESIGN UPPER (Style #7926) for footwear
    10674     (IMAGE) [v55961a55961320.gif]             
 
                       
(ITU)
“FATSO’S”
for footwear
    10909     FATSO’S            
 
                       
(ITU)

“STREET SWEETS”
    11047     STREET SWEETS            
 
                       
(ITU)

“S BOYS” – for footwear
    11088     S BOYS            
 
                       
“JAMMERS” – for footwear
    11143     JAMMERS            
 
                       
(ITU)
“SITYBALL” – for footwear
    11294     SITYBALL            
 
                       
(ITU)
“SWINGERS”
    11397     SWINGERS            
 
                       
(ITU)
“DESIGN” – WOMPER BOTTOM” – for footwear
    11415     (IMAGE) [v55961a55961321.gif]             
 
                       
(ITU)
“DESIGN STREET CLEAT BOTTOM” – for footwear
    11416     (IMAGE) [v55961a55961323.gif]             
 
                       
(ITU)
“SKETCH-UPS”
    11427     SKETCH-UPS            
 
                       
(ITU)
“GRAFFEETI”
    11428     GRAFEETI            
 
                       
(ITU)
“GRAFFEETI”
    11429     GRAFEETI            
 
                       
Service Mark

SKETCH-UPS
    11430     SKETCH-UPS            
 
                       
GRAFEETI (ITU)
SERVICE MARK
    11431     GRAFEETI            

 
*    Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 6 of 44



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
U.S. AND FOREIGN TRADEMARK REGISTRATIONS AND APPLICATIONS SKECHERS’ MARKS
NOT INCLUDING THE WORD “SKECHERS”
As of May 31, 2009

                              DKT   DESIGN OF             COUNTRY   NO.   MARK  
[*]   [*]   [*]
GRAFFEETI (ITU)
SERVICE MARK
    11432     METROS            
 
                       
“METROS” — for Footwear
    11712     DOLLIES            
 
                       
“DOLLIES”—for footwear
    11731     WINSKECHER S. COM            
 
                       
“WINSKECHERS.COM” — (ITU)
    11855     WINSKECHER S. COM            
 
                       
“WINSKECHERS.COM” — (ITU) SERVICE MARK
    11856     WINSKECHER S. COM            
 
                       
“S DESIGN ON THE SIDE OF SHOE”
    09052     (IMAGE) [v55961a55961324.gif]             
 
                       
“WELCOME TO THE PARTY”
    10934     WELCOME TO THE PARTY            
 
                       
(ITU)
“PLATFOAMS” — for footwear
    11018     PLATFOAMS            
 
                       
SKOOTERS
TM (ITU)
    12279     SKOOTERS            
 
                       
TM/SM (ITU)
“WEBWEAR”
    12044     WEBWEAR            
 
                       
“DESIGN (SQUARE ON SIDE OF SHOE)” .
    07736     (IMAGE) [v55961a55961325.gif]             
 
                       
“DESIGN (ON SHOE TONGUE)”
    07447     (IMAGE) [v55961a55961326.gif]             
 
                       
“BLASTERS”
    11046     BLASTERS            
 
                       
 
                       
(ITU)
“STRETCH-FIT” – footwear
    12046     STRETCH-FIT            

 
*    Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 7 of 44



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
U.S. AND FOREIGN TRADEMARK REGISTRATIONS AND APPLICATIONS SKECHERS’ MARKS
NOT INCLUDING THE WORD “SKECHERS”
As of May 31, 2009

                              DKT   DESIGN OF             COUNTRY   NO.   MARK  
[*]   [*]   [*]
(ITU)

“S GIRLS”
    10779     S GIRLS            
 
                       
(ITU)
THAT TOO
    12747     THAT TOO            
 
                       
(ITU)
QUADS
    12848     QUADS            
 
                       
(ITU)
S GIRLS
for footwear and apparel
    12860     S GIRLS            
 
                       
(ITU)
FIRST STEP
for infant and toddler shoes
    12867     FIRST
STEPS            
 
                       
USTM:
PLUS ONE
    12899     PLUS ONE              
(ITU)
STRETCHABLES
for footwear
    12901     STRETCHA
BLES            
 
                       
USTM (ITU) 
STREET SKATES
    12923     STREET
SKATES            
 
                       
USTM (ITU) 
ROAD SKATES
    12924     ROAD
SKATES            
 
                       
USTM (ITU) 
ENERGY QUADS
    12996     ENERGY
QUADS            
 
                       
USTM (ITU) 
ROLLERBOARDS
    13005     ROLLER
BOARDS            
 
                       
USTM (ITU) 
TRI WHEELIES
    13070     TRI
WHEELIES            
 
                       
USTM (ITU) 
POP WHEELIES
    13071     POP
WHEELIES            
 
                       
USTM (ITU) 
SHOE DESIGN
(Quarter Brace)
    13084     (IMAGE) [v55961a55961327.gif]             
 
                       
USTM (ITU) 
3 WHEELERS
(Class 25 for apparel)
    13097     3 WHEELERS            

 
*    Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 8 of 44



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
U.S. AND FOREIGN TRADEMARK REGISTRATIONS AND APPLICATIONS SKECHERS’ MARKS
NOT INCLUDING THE WORD “SKECHERS”
As of May 31, 2009

                              DKT   DESIGN OF             COUNTRY   NO.   MARK  
[*]   [*]   [*]
USTM Use Based 3 WHEELERS (Class 25 for Footwear)
    14227     3 WHEELERS            
 
                       
USTM (ITU)
3 WHEELERS
(Class 28 for roller skates)
    13098     3 WHEELERS            
 
                       
USTM S and design (sideways “s”)
    13260     (IMAGE) [v55961a55961328.gif]             
 
                       
USTM (ITU)
S LAND
25 for footwear
    13276     S LAND            
 
                       
USTM (ITU)

S VILLE
25 for footwear
    13277     S VILLE            
 
                       
USTM (ITU)

STREET SKATES USA
16 for magazines
    13299     STREET SKATES USA            
 
                       
USTM (ITU)

ROAD SKATES USA 16 for
magazines
    13300     ROAD SKATES USA            
 
                       
USTM (ITU)
QUADS USA 16
for magazines
    13302     QUADS USA            
 
                       
(ITU)
CHEAP SKATES USA
16 for magazines
    13306     CHEAP SKATES USA            
 
                       
USTM (ITU)
3 WHEELERS and design 25 for
footwear and apparel
    13345     (IMAGE) [v55961a55961329.gif]             
 
                       
USTM
USE BASED
DESIGN (“B”)
28 for roller skates
    13349     (IMAGE) [v55961a55961330.gif]             

 
*    Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 9 of 44



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
U.S. AND FOREIGN TRADEMARK REGISTRATIONS AND APPLICATIONS SKECHERS’ MARKS
NOT INCLUDING THE WORD “SKECHERS”
As of May 31, 2009

                              DKT   DESIGN OF             COUNTRY   NO.   MARK  
[*]   [*]   [*]
USTM ITU

DESIGN (“B”)
25 for footwear and apparel
    13350     (IMAGE) [v55961a55961330.gif]             
 
                       
ITU
DESIGN (“B”)
18 for bags
    13351     (IMAGE) [v55961a55961330.gif]             
 
                       
ITU
DESIGN (“B”)
for safety equipment for roller skates
    13352     (IMAGE) [v55961a55961330.gif]             
 
                       
USE BASED
3 WHEELERS and design 28 for wheeled footwear
    13440     (IMAGE) [v55961a55961329.gif]             
 
                       
USTM
DESIGN
Double-Sided Serrated Trim
    13490     (IMAGE) [v55961a55961331.gif]             
 
                       
USTM: DESIGN

(SLIPPING MAN)
    13694     (IMAGE) [v55961a55961332.gif]             
 
                       
USTM (ITU)

ALL DAY COMFORT
25 for footwear
    13774     ALL DAY COMFORT            
 
                       
USTM (ITU)

DESIGN ON RIGHT SIDE OF SHOE
(WALSH)
    14230     (IMAGE) [v55961a55961333.gif]             
 
                       
USTM (ITU)

DESIGN ON LEFT SIDE OF SHOE
(WALSH)
    14231     (IMAGE) [v55961a55961334.gif]             

 
*    Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 10 of 44



--------------------------------------------------------------------------------



 



(FULL PAGE IMAGE) [v55961s5596104.gif]
 
*    Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

SKEGtiER .S.AfJi p U.S. AND FOREIGN TRADEMARK REGISTRATIONS AN j-jp JpNS
SKgCHERS1 MARKS NQJJNCLUDING THE WORD’*Sk cHEi i ;&$& -\ As of May 31, 2009
COUNTRY DKT DESIGN OF SERIAL NO. REG. NO. STATUS         , NO. MAR* FILING DATE
DATE ft y ;glfe g g WllSl fiH 111 -y;:§ aiM ia ifeia il ;;v’rl:;’ll K8 llll; : R
Ps i is — csia? :?ji§ A - jfg f jjgiarj,i’r’S’” -:i ‘ .K’-;/, . ¥i J:.AWI ;F’5.-
IfSSSKv :?Bi’i;!’/;’ A ‘i\t- ‘&1:-’SSft iWU’i’S*-r Sl i*?SS? 5f 8P PttJ ‘W-S :
%v*Kp;:tef%;i’ : ps astiB - 0Ff :;:;;M;iy:- ; iv.:- USTM: S and design 15049 — O
78/336,350 2,916,380 DECLARATION OF USE DUE 01/04/2011 (j r) 12/04/2003
01/04/2005 REGISTRATION RENEWAL DUE 01/04/2015 . fe. : .         .;. Sy .
Class 25, Footwear y ,”. • -C’ J;g ; i : Up fe ;i*ppp c:E feHSi§lilM ffla t
Silia ‘ • ililllmligK; l lRB i ffi li,’r li l li? S* l i SKl S liSijfely
;uSM§l:5 fe sSSIB liS iMftSl ‘Sf; (B S-lliliSSB lifei -:’ a?i§Bi S lfj tSBlilS
pi0:-:BSj’ifKJfe)iMllil:if S;- P i i(c!l “•l =*li§aifipSlsiPfeJ::pPP S 3 9!ft
!ff f CS™ r?WlRl Bl!I:”’’K;“BSSalS I — 5n R iw8: ‘:Sfi ffilp :”‘£%.;. j;’r S -S—
Pi.; “t’ SlSv;’’•’ ‘•’ •Vv !;i:’’3ll’ft;Kft: /-; — ‘S ?lt-S’ffi*"' X:-?°vr
:’S;:...’:’y /•i’..-.:.-!-Si;SS • 1 /"-X ‘- -’W USTM (ITU):-SKEVLAR’’ 15445
SKEVLAR 78/465,648;:, “ : T •A” f BN:E§i;2l2ff2 : ,-. : : f ‘ • 08/11/2004
t273lO/?f3it: g p&-SH onfirming withdrawal of application; v •""'.•’ 12/30 0P5 l
ttfrt0i;USPTOforwithd :T2 -9/2t b’i5:£ USTM (ITU): TWISTERS 15447 : TWISTERS
78/461,752 ‘ :A ANJ S §2ia6?;per;SKX : ‘"\         .t .- '' • ..’ .•’•
08/04/2004’ ‘.”. v ;’ •’• ‘:0M 2:0 ;S pi ?psiQns-from SKX.toabandon : ;S:’=:flK
5 ftPSi! Sj ‘ • jS ftfi gfT;wll; e WSi Page 11 of 44 :;’S v Qf p5p4jS jl Jin
        .; y’ *;;;;@8 2f S ffa ed} :prej “a p catibnvyg tfeciJigiw- .

 



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
U.S. AND FOREIGN TRADEMARK REGISTRATIONS AND APPLICATIONS SKECHERS’ MARKS
NOT INCLUDING THE WORD “SKECHERS”
As of May 31, 2009

                              DKT   DESIGN OF             COUNTRY   NO.   MARK  
[*]   [*]   [*]
USTM (ITU): STUDIO L.A.
    15646     STUDIO L.A.            
 
                       
USTM (USE): ALL
DIRECTION COMFORT
    15664     ALL DIRECTION
COMPORT            
 
                       
USTM (USE): ALL DIRECTION COMFORT and Design
    15665     (LOGO) [v55961a55961335.gif]              
USTM: SKEVA
    15821     SKEVA            
 
                       
USTM (ITU): LARRY LEGEND
    15850     LARRY LEGEND            
 
                       
USTM (ITU): BIRD 33

Owner: Larry Bird
    15851     BIRD 33            
 
                       
USTM (ITU): BIRD 33 MVP
    15852     BIRD 33 MVP            

 
*    Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 12 of 44



--------------------------------------------------------------------------------



 



(FULL PAGE IMAGE) [v55961s5596105.gif]
 
*    Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

SKECHERS J.S.A., IN€m O U.S. AND FOREIGN TRADEMARK REGISTRATIONS AND A
PLigiflONS SKECHERS1 MARKS NOT INCLUDING THE WORD ''SKECHERS’1 As of May 31.
2009 COUNTRY DKT DESIGN OF SERIAL NO. REG. NO. STATUS NO. MARK FILING DATE DATE
USTM (ITU): H and design 16177 /—~ - 78/662,663 Not SOU DUE 08/0172009 - No
further extensions allowed. (Hurricane Design) / S 07/01/2005 registered
04/20/09 — Filed SpU with PTO. j N \_J\\ — 04/20/09 - R ceiyed.signed SOU form
from SKX. Class 25 — Footwear, v Lr-iJ j rQ4/13/09 SeW !$0U-fbrm for signature,
wristbands, shirts, t-shirts and v. J ‘:’ ‘"' ‘ 04/10/09 — Receive specimens,
sweat shirts. ./___S 04/09/09 — Received.first use date of November 29, 2005.
04/07/09 - Sent-reminder; .-.•.. :•:.::.’ 01/20/09 — Fil d::5th:RET with PTO. ,
: -{•;’. 1i/Q9/08feSeflfcreminderto SKX. i ,,,• ‘;’         .’:,-;.’-,-•;.:,;
07/28/08’-ReCeiVed pproval of RET from PTO; ,.,•,..’ ; 07/21/08 — Filed Rgrwith
PTO.         ,:6&£?4;:,.’. 05/28/08-Sent rernift SKX. ! ‘? Stf 02/07/08 - Receiy
ed: pgiyal of 3rd RET from PTO. : rt£ji,i- . . 01/30/08-Filed S RfitiMth PTO. ;
— 01/10/08-ReceiyedHSsl ictipns to file 3rd RET. ‘-;-:.r H : “ 06/13/2007 - Sent
M;rirrilricler to file 2nd RET or SOU. — 02/05/2007-Received Approval of RET
from PTO. ;. - 01/29/2007-Filed RET with PTO. 01/22/2007 — Reminder to SKX to
file RET or SOU. -. r.v 12/20/2006 -Sent to SKX-theTESS print out relative to
application. 11/13/2006 — Sent reminder to SKX re SOU. 10/24/2006 — Sent
reminder to SKX re SOU. 08/08/2006 — Requests first use out-of-state date and
specimens. 08/08/2006 — SKX requests preparing SOU. Informs first shipment date
of December 26, 2005. 08/08/2006 - Sent Notice of Allowance to SKX. 08/04/2006 —
Received Notice of Allowance from PTO. , 05/04/2006 — Sent status report to SKX
for H design and Hurricane. 04/25/2006 — Sent to SKX the Notice of Publication.
04/24/2006 - Received Notice of Publication from PTO. 02/17/2006 — Filed
response to office action online. 02/10/2006 — Received first use dates and the
h design mark to use for the trademark. 02/03/2006 — Sent all 5 versions to SKX.
02/03/2006 — Received 5 versions of the h design mark. 02/03/2006 - T/G with Joe
Santos re h design drawings. 02/01/2006 — Received identification of goods from
SKX. 01/30/2006-Fax to SKX re Office Action. 01/30/2006 — Fax to Joe Santos
requesting a amended drawing of the mark. 01/30/2006 — Received Office Action
from PTO. Page 13 of 44 07/06/2005 — Informed Skechers of filing date and
application • . rtumhor ac uroll ac-fnroinn filinn rioaHtino

 



--------------------------------------------------------------------------------



 



(FULL PAGE IMAGE) [v55961s5596106.gif]
 
*    Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

SKECHERSC.SA; Hj S -v O U.S. AND FOREIGN TRADEMARK REGISTRATIONS AND APPLIGAf
IONS SKECHERS1 MARKS NOT INCLUDING THE WORD “SKECHgRS11 ;;V ‘ ;Tr’;.:” ;. ; -’•
As of May 31,2009 COUNTRY DKT DESIGN OF SERIAL NO. REG. NO. STATUS; V NO. MARK
FILING DATE DATE r::; sSp lfIS iJ j: W :-’-’’ f : -/’¥;’-v.g-?s::gfffflf;- ‘
SiKJ-j lSgWMt-iKM K’-:lK ;f’ '''—ff f’¥;: ‘ Xf:-:-:’"- MKi S fettHffi &iei;rouse
‘:i- -is ;j USTM: 17012 AIRATORS 78/795,064 3,437,984’ DOU DUE 05/2772014
01/19/2006 05/27/2008 REGISTRATION RENEWAL DUE 05/27/2018 AIRATORS 06/03/08 —
Sent registration certificate to SKX. r ___Class 25 — Footvvear. : ;immmmtMSM si
p-ffi i ppftg/h?’it §fi g§f•;% ip;;ft:ri l—;tip jiap aiS gf S iraB S; m g
pjiS’llilii3is ;:i®? g i6lSKys?illff llSfeiv7’ .vAEi gsa USTM: : ;d1.7071
HURRICAN 78/819991 3,251,076 DOU DUE 06/12/2013 f” r’?-Gfr E 02/21/2006
06/12/2007 REGISTRATION RENEWAL DUE 06/12/2017 :;; : HURRICANE Wi?’; 06/19/2007
-Sent original certificate of registration to SKX. ‘"'*?’:’ Class 25 for
footwear.         . — Page 14 of 44

 



--------------------------------------------------------------------------------



 



(FULL PAGE IMAGE) [v55961s5596107.gif]
 
*    Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

SKECHERSQ O U.S. AND FOREIGN TRADEMARK REGISTRATIONS AND ARpi-liSlONS SKECHERS1
MARKS NOT INCLUDING THE WORD ''SKECHERS11 y-.X — As of May 31.2009 COUNTRY DKT
DESIGN OF SERIAL NO. REG. NO. STATUS NO. MARK FILING DATE DATE USTM(ITU): 17072
HURRICAN 78/820,038 Not 4th RET OR SOU DUE 10/30/2009 E 02/21/2006 registered
02/18/09 — Received Approval of 3rd RET. HURRICANE 02/10/09 — Filed 3rd RET with
PTO. 10/09/08 — Received Notice of Approval of RET. Class 25 - Apparel, namely,
10/01/08 — Filed 2nd RET with PTO. sports jerseys, sweaters, tops, 07/29/08 —
Sent reminder to SKX. trousers, pants, shorts, 03/20/08 — Received approval of
1ST RET. jackets, coats, pullovers, 03/12/08 — Filed 1st RET with PTO.
underwear, headwear, hats, 11/03/2007 - Sent Notice of Allowance to SKX. caps,
visors, socks, belts, 08/27/2007 — Filed Agreement to Consent to Register and
Use with gloves and wristbands, . PTO. excluding tlapjsg to fr- ,-, 08/27/2007 —
Received signed Agreement froni;tJW ;Counsel. commemoi4te.’ia;professional
;5How’: 08/23/2007 — Sent signed Agreement to UM counsel: hockey tea.rjj elating
to or , , rttegisu/ 08/21/2007-Sent Agreement to Consent to Register and Use to
promoting a university. ; UM counsel. ‘;’.’... : :~::.:::\,: -.-::w’,.
06/29/2007 — UM agrees to limitation of goods and will await draft agreement. :.
06/28/2007 — SKX agrees to proposed limitation of goods. 06/26/2007 — The
University of Miami is amenable to Skechers’         , amended ID of goods to
exclude those to commemorate a collegiate team. 05/23/2007 — Advised SKX of
possible opposition and prepared proposition to amend ID of goods to “exclude
those to commemorate a collegiate team”. 05/21/2007 -r Received Extension of
Time to Oppose from PTO. 04/17/2007 - Received Notice of Publication from PTO.
11/29/2006 - Received specific identification of goods from SKX. 11/29/2006 -
Req. more specific identification of goods for apparel. 11 /29/2006 — Filed
response to OA with PTO. 11/28/2006 - Received draft responses from SKX.
11/22/2006 — SKX advised preparing response. 10/25/2006 — Send reminder to
Scotti re O.A. due. 10/16/2006 — Sent 1*’ reminder to SKX re O.A. due.
05/30/2006 — Sent Office Action to SKX. Requested whether SKX should obtain a
letter of consent from registrant of HURRICANE in stylized script, purchase it,
or file a petition to cancel the registration. 05/30/2006 — Received Office
Action from PTO due to confusingly similar mark to registration no. 1772683.
02/23/2006 — Sent confirmation of filing application online to SKX. 02/21/2006 —
Filed trademark application online. 02/21/2006 — Received signed trademark
application from SKX. 02/10/2006 — Received first use dates, Page 15 of 44
02/10/2006 — Received instructions to use drawing #4 logo and to filo a
itca-Hacari armltr*atinn for fnntmioar anrl a censaralo 1TI LhacoH

 



--------------------------------------------------------------------------------



 



(FULL PAGE IMAGE) [v55961s5596108.gif]
 
*    Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

SKECHERSQ.SA:;WC,jB;-r D U.S. AND FOREIGN TRADEMARK REGISTRATIONS AND
APPLICATIONS SKECHERS1 MARKS NOT INCLUDING THE WORD “SKEGHEftS11 ;: •’•;”**:* As
of May 31.2009 COUNTRY DKT DESIGN OF SERIAL NO. REG. NO. STATUS NO. MARK FILING
DATE DATE USTM(ITU): 17099 X “ *5*” 78/821,660 Not 5m RET OR SOU DUE 07/16/2009
/ ” 02/23/2006 registered 01/08/09-Received Notice of Approval of Extension
Request. H DESIGN . (“TUn 12/29/08-Filed;4th RET with PTO. V LnJ j 11/09/08-Sent
reminder. ‘ Class 25-Apparel, namely, V J 07/15/08-Filed 3rd RET with PTO. tops,
shirts, blouses, t-shirts, gS___/ 05/28/08-Sent reminder to SKX. sweat shirts,
sports jerseys, 01/16/08 — Filed 2nd RET with PTO. sweaters, bottoms, trousers,
05/02/2007 — Sent Approval of 1st RET to SKX. pants, sweat pants, shorts,
04/26/2007 — Received Approval of 1st RET. jackets, coats, overcoats, — -
04/18/2007 — Filed 1st RET with PTO. .; ,. pullovers, jumpers, dresses, ,;i•,-..
04/12/2007-Sent.1s1:RET.orSOU reminder.         ,r: r jjr ; .; skirts,
beachwear, swimsuits, it-AiSv, 01/23/2007-Sent NoticeofMfQwance to SKX. •l •%
underwear, lingerie, headwear, ;cce s; 01/19/2007 — Received NofieeW’Allowance
from PTO. .i. ti”.: hats, caps, beanies, visors, 10/10/2006-Sent to SlO tfte
otice of Publication. ties, socks, belts, gloves, -• “•"€?’ 10/09/2006-Received
Notice’ibf Publication from PTO. • :,,( /scarves and wristbands. -•::€•/
06/07/2006 - Filed response to O. A. with PTO. . — 06/06/2006 — SKX confirms to
identify goods the same as the earlier filed application. -, 06/05/2006 —
Received Office Action from PTO.         ..-.- 05/30/2006-Adyised:SKX to
identify the goods the same as the r earlier filed application for H Design in
color. 05/29/2006 — Examiner requested a more specific identification of goods
for apparel; SJ            a: ; ; 02/23/2006-Filed         .application online.
. ., 02/21/2006 — Received signed application from SKX. 02/10/2006 — Sent
application to SKX. 02/10/2006 - Received first use dates. 02/10/2006 — Received
instructions to use drawing #4 logo and to file a use-based application for
footwear and a separate ITU-based application for apparel. 02/03/2006 — Email to
Jim five drawings. 02/03/2006 — Fax to Phil five drawings. 02/02/2006 —
Philvrequested we open a docket for the mark . ; ;K M!*;’S;1Igis ; : ; -;Sili
;;pi® S p& jp5WSg Bpg i ?iSgf jjKfe5’:•:. if;®K?;wS;si;;SK* :;;:ji ZjiKljKt: 1:
: r—£l$& • ‘SR fi$g::fiSlaf S 9ftWS*Sft™fe ll§li! llllll i i:?.§ 0y :fe0t i Sf \
ijjjgljjgj&gf llS?Bi*i fK& KK SSiF’-’’ “4” :*;-5§ ?JS?fft 8ii §S§:si ;y re.s; ;
sp ep f:; *5ly IllSHIl S8i SiSiSillK SB ;§’;i::;-r ft” W&&4’,’’ • f W* K S sS If
i’SSfSfv’ K •’•;’foolwfea ndi’apiJarel gtf rtVS :’-fep JS ‘ Jf;a:P;-’t '' }—:’ —
K ''-. ftfcgttS lp-%; Page 16 of 44

 



--------------------------------------------------------------------------------



 



(FULL PAGE IMAGE) [v55961s5596109.gif]
 
*    Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

SKECHERSG.SA.4fe ;; O U.S. AND FOREIGN TRADEMARK REGISTRATIONS AND APPLIfATIONS
SKECHERS’ MARKS NOT INCLUDING THE WORD nSk§CHli M as of May 31.2009 COUNTRY DKT
DESIGN OF SERIAL NO. REG. NO. STATUS w NO. MARK FILING DATE DATE :... y,:-.*.
...-;,...::• • . :’. • . , USTM: 17543 WORD 78/960,584 3,403,616 DOU DUE
03/25/2014 — • MARK 08/25/2006 03/25/2008 REGISTRATlQNrRENEWAL DUE 03/25/2018
SKECH-AIR 03/31/08 - Sent registration certificate to SKX. Class: 25 Class 25 -
Footwear. Goods: Footwear      , .. *___USTM (ITU): 17662 WORD 78/965,566 Not
5th RET or SOU DUE 11/29/2009 MARK 08/31/2006 registered 05/21/09-Notiet of
Approval of Extension Request. CRIX 05/13/09-Filed 4:h RET with PTO. 03/23/09 —
Sent reminder. Class: 25 Jo ,- 10/27/08 Received Approval of 3rd RET. Goods:
Footwear /Qy~ .. 10/20/08fe:Filed 3rd RET with PTO. : OS;—f; 10/15/OSfes
Deceived instructions to file 3rd RET. — ; /06-. b- 1Q/15/08S5entiremindertoSKX.
-i ..:•’: •; OS/Sq/OS Received Approval of 2nd RET. -:.,,: — 05/22/08 — Filed
2nd RET with PTO. 12/06/2007 — Received Approval of RET.         ,:.,-.—
11/28/2007-Filed 1st RET with PTO. : 06/01/2007 - Sent Notice of Allowance to
SKX. - 02/21/2007-Sent Notice of Publication to SKX. 02/20/2007 - Received
Notice of Publication from PTO. 10/23/2006 — Sent foreign filing letter to SKX.
10/20/2006 — SKX request status of application. 09/01/2006 — Received
confirmation copy of signed application. 08/31/2006 — Filed application with
PTO. 08/31/2006 — Received signed application from SKX. 08/30/2006 — Sent ITU
application to SKX. 08/30/2006 — SKX instructed to file ITU application to
register the mark CRIX in jCjia ; 25 for footwear. Il ttipp sffllfil?’l
rtlsll?ltS pl Sl5HI8I8I lllliliftlSlS 11111181 f SIf 181 Hllli—‘:fi8lf ‘Wl
KKUiQij8ffil Ji iHf lWi SB Ipft lH 8!jglllf infills yjgg-JSfISsff ;aig l ! g ;J
IftffffllS H lS B’ ;Kp;:?i v ;P?SW SSSK- SSI USJM (\T\J): 17863 WORD 77048313
N/A DOU DUE 03/18/2014 MARK 11/20/2006 REGISTRATION RENEWAL DUE 03/18/2018 SKECH
TECHS 03/25/08 - Sent registration certificate to SKX. I Class 25 - Footwear.
Page 17 of 44

 



--------------------------------------------------------------------------------



 



(FULL PAGE IMAGE) [v55961s5596110.gif]
 
*    Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

SKECHERSQSA;iNCJt6’:’r’ C) U.S. AND FOREIGN TRADEMARK REGISTRATIONS AND
APFLIGATIONS SKECHERS1 MARKS NOT INCLUDING THE WORD “SKECHERS” . • ;::!;- : As
of May 31. 2009 COUNTRY DKT DESIGN OF SERIAL NO. REG. NO. STATUS NO. MARK FILING
DATE DATE         .’; “... USTM: 17877 WORD 77/063,700 3,296,644 DOU DUE
09/25/2013 MARK 12/13/2006 09/25/2007 REGISTRATION RENEWAL DUE 09/25/2017
SUPER-Z 10/01/2007 — Sent original registration certificate to SKX. Class 25 —
Footwear. ysTife.fe,;,’ ,,v,;•,: : -Hfe?skv;; :i 0ffK§tf§i tt ; ;• ;;.g60j§gi
smim y ;a Mig SaiBiMpiafefri;?QBi2©09.:-. •:- — ua i         ,x.§ fl f ilwjlill;
•, : HiJM: WiH K: WKi m 3§ MSS l l Si8ilSiSlpip pia aBfs(- -::y “, . ‘mj \sei M
:’1 ‘m ;:—.’: USTM: 18114 ~ jm 77/427,289 3,488,571 DOU DUE 08/19/2014 ‘•’ ..
03/20/2008 08/19/2008 REGISTRATION RENEWAL DUE 08/19/2018 : A DESIGN .- 08/25/08
— Sent registration certificate to SKX. ; ‘ • “:’ • ‘ Class 25 — Footwear. ___!
USTM (ITU): ‘-J.. 18186 WORD 77/427,132 ‘;’"'WA 15T RET OR SOU DUE 09/03/2009 ‘
v” “‘;:-’ MARK 03/20/2008 03/09/09-Received Notice of Allowance. ; SPRINKLES :
11/24/08!-Received notice of publication. j , 07/30/08 — T/C with Jim and will
discuss with Phil 05/08/08 -Sent office action to SKX. 04/28/08 — Received
office action. 03/20/08 — Filed application with PTO. 03/27/2007 - Sent ITU
application to SKX for signature. .’: 03/26/2007 - Received instructions from
Phil to register the mark. ‘ g pi 4s#i&;liSvt;—v j:§;i g ip g pSfei l 7 / 92
6!3j;£K:gti;Sit : gili§ia§Bili Ma2/2i§m :-: ‘ •SSSPHif S§Sl l®ISs:;f;.S fi*; si
:Sf g fff!fS! f HCl iSiP J -BUNliE’gfy f ffia :USTaa03g :.y:;:.;V.A;gSa;:y-
:;:e&t : :1?ilIpv jgl j l 5j p §Kffi tfefinu;*5S;efWipia8l pS*S}-’ ‘ : '':.
;ilfClil •bun jlag s:-:. g24:pifcr a,:rSSi JiMiEM aigilglalroO A , ;:s;Si f §f
i?:f gsg g nll lilHSliBH lilB@i iS Slipi plpES 5lf:9 : -jsiti ip s l Pf lifis
li’ IlliPiflil lli ilil sifi ig psapisi5rt-fT%i’pT gBv • Page 18 of 44

 



--------------------------------------------------------------------------------



 



(FULL PAGE IMAGE) [v55961s5596111.gif]
 
*    Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

SKEC H ERSJ. S. A. f INGJI Q U.S. AND FOREIGN TRADEMARK REGISTRATIONS AND
APPLICATIONS SKECHERS’ MARKS NOT INCLUDING THE WORD “SKECHtRS” \ : • :•* •:’;• ‘
As of May 31. 2009 COUNTRY DKT DESIGN OF SERIAL NO. REG. NO. STATUS ; NO. MARK
FILING DATE DATE ‘ ‘ V’’.-’’’ USTM: 18591 WORD 77/235,218 N/A 4tn RET OR SOU DUE
02/05/2010 ~ MARK 07/20/2007 05/27/09 - Filed 3ra-RET with PTO. POLKA-DOT
05/24/09-Sepl reminder. 02/06/09 — Received approval of 2nd RET. 01/29/09-Filed
2nd RET with PTO. 12/14/08 — Sent reminder. •"•’’• 11/09/08-Sent reminder.
09/16/08 — Sent reminder 07/28/08 — Received Approval of 1st RET from PTO.’ •’
07/2iy08I-Filed 1SU : RETwith PTO ;,a.06/09/08’ Sent reminder to SKX.- - X. i
02/09/08 — Sent rerrtmder to SKX. : ; ; — ;iowa; 02/07/08 — Received notice of
allowance from the PTO. ..”;-:”.. : “:.,. 10/31/07-Sent Notice to
10/29/07-Received Notice of Publication from the PTO.07/20/07 — Filed
application with PTO;; •’ 07/18/07 — ReGeived instructions to file application
from SKX. ‘"'' sl-SfcBfi i©: il il lSS illlil if SlSISli iWlftiSlilS*Kjis g f
;;li:-g -?fftHi liS i lyfl — f ! ;:r; ‘lilllllffiS f S E :*0pi ISSl AJSil l’MS 3
ISf SJ:® ljl;mft s ‘;l pi lilili H PP KS ®*: :3 i @; las i io a ifeijat: jy ;
::?f’ :’j ‘i& ‘x •’ s g ife” USTM(DIV): 18923 HOT FUDGE 77/975,233 Not 3“1 RET
OR SOU DUE 12/24/2009 09/06/2007 registered 05/27/09 — Notice Of Approval of
Extension Request. HOT FUDGE 05/18/09 — Filed 2nd RET with PTO. 03/25/09 — Sent
reminder. Class 16-Publications, 02/12/09-ReceivedI approval of 1st RET. namely,
comic books, comic 01/12/09 — Filed 1st RET with PTO. magazines, cartoon prints,
12/11/08 — Sent reminder to file 1st RET or SOU. graphic novels and printed
10/15/08 — Sent reminder to file 1st RET or SOU. stories in illustrated form
09/16/08 — Sent reminder to file 1st RET or SOU. featured in books and 07/25/08
— Sent“reminder to file 1st RET or SOU. magazines. 06/26/08 — Received Notice of
Allowance. 03/17/08 - Received Notice of Publication from PTO. 01/28/08 -
Received completion of divisional application from PTO. I I 12/18/07 — Filed
divisional application for goods in class 16. Page 19 of 44

 



--------------------------------------------------------------------------------



 



(FULL PAGE IMAGE) [v55961s5596112.gif]
 
*    Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

SKECHERSQSA, : .—:—‘.. O U.S. AND FOREIGN TRADEMARK REGISTRATIONS AND
APPLICATIONS SKECHERS1 MARKS NOT INCLUDING THE WORD “SKECHERS11 ‘ •;; ‘ ‘: ‘ As
of May 31.2009 COUNTRY DKT DESIGN OF SERIAL NO. REG. NO. STATUS- C’” NO. MARK
FILING DATE DATE USTM: , 18696 / x 77/335,555 3,461,995 POP DUE 07/08/2014 ;
//3r?\ 11/21/2007 07/08/2008 REGiSTRAT-lON RENEWAL DUE 07/08/2018 DESIGN
(PHOENIX) \WW 07/15/08 — Sent original certificate to SKX. jijflfj/ Class 25 —
Footwear. '''I1’* &A1MJZM Sa gppil ifs m&l -Sa y : :-j im K’ A ?, uj afg ‘$0%
‘lif fe’” ‘Hu USTM (ITU): 18763-.,,. 77299888 n/a 2” RET OR SOU DUE
07/08/2009’-“k’-c-”..10/09/2007 01/13/09 — Received approval of 1st RET.
NANOLITE -: : . ; ,; 01/06/09-Filed 1st R€T with PTO. S;ir: 11/06/08-S.ent
reminder to SKX. Class 25 — Footwear. ::-•:.. 07/10/08-ReQeiyed Notice of
Allowance. .Class 17-Plastic materials ‘—..,!:,•, : 04/01/08-Received Notice of
Publication from PTO. used for making footwear and — . 02/09/08 — Filed
resjbonse to office action, apparel. ; . ; . 11/19/07-Receive’d the office
action from PTO. 10/09/07 - Filed application with PTO. 09/29/07 — SentKITU
application to SKX. 09/27/07 — Received instructions to file trademark. i lil
IP* imm mi asa M s BaB :lfl tt sll P ‘:9Manmfi if§gi &oi rTJ J life-fe
;-•’c::::J :r-::- . EF’S’tj t t ‘: :Wit fS’KX m & fi :..: f4fry USTM (ITU):
18840 77323121 n/a 10/13/08-Advised SKX of proposals. 11/06/2007 09/11/08 —
Received a Notice of Suspension. SPRINKLES 08/04/08 — Filed a response to office
action. 07/14/08 — Sent reminder to respond to office action. 05/08/08 — Sent
reminder to respond to office action. 04/08/08 — Advised SKX of office action.
02/02/08 — Received office action. 11 /06/2007 — Filed trademark application
with PTO. 10/29/2007 — Sent ITU application to SKX. 10/26/2007 — Received
instructions to file trademark. Page 20 of 44

 



--------------------------------------------------------------------------------



 



(FULL PAGE IMAGE) [v55961s5596113.gif]
 
*    Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

SKECHERSQ.S.A:! Mpfe-\ U.S. AND FOREIGN TRADEMARK REGISTRATIONS AND APPLICATIONS
SKECHERS1 MARKS NOT INCLUDING THE WORD “SKECHERS” ___. ‘C As of May 31.2009
COUNTRY DKT DESIGN OF SERIAL NO. REG. NO. , STATUS ,.,         , NO. MARK FILING
DATE DATE •. -’.; ;- • USTM(ITU): 18863 77/335,280 Not 2na RET OR SOUiDtUE
07/08/2009 ‘11/21/2007 registered 01/13/09-Re iveftapproval of 1st RET. ROCK
THIS WAY 01/06/09- Filed 1st RET with PTO. 11/06/08 — Sent reminder to SKX.
07/10/08 — Received Notice of Allowance. 04/01/08 — Received notice of
publication. 11/21/07 — Filed application with PTO. 11/11/07 — Sent ITU
application to SKX for signature. 11/07/07 — Received instructions to file
trademark. Class 25 - Footwear!; .. .:.- USTM(ITU): ,oi-v 18974 77/529,889 Not—”
03/11/09- Filed response to office action. j—.. e-Sffi* 07/23/2008 registered*
02/17/09 — Sent draft response to office action to SKX for review. RELAXED FIT
,4f. -?- . 02/11/09- Received instructions to overcome rejection: ;-4Sl ;;
02/11/09 — Sent reminder to SKX. “•"•’•’- 12/10/08-Sent reminder to SKX.
11/07/08-Received office action. 07/23/08 — Filed application with PTO. 07/23/08
— Received signed application. 07/22/08 — Sent reminder. - 01/02/08 — Sent
application to SKX for signature. l i Wggfeterfiti aySifttiSI iff •i-’ ffliS !;f
:f gps lfffi lift : V : sil*g:BSf;;f ilaiHSiS ipSillHH H8ill li iJlil Hpft
i;i:regi ireil :• S • -vr™ fg;f €fS “ ;: •’; il;il’l S-.:’ aiSliy l liSif fi
fisff;:s i:§: iffjllBllilffi If: j;i;t’ vl S tl gite ftl?- “ '''M$tff®(F -’:’:
is&4-; •:\:-iBiaf WALK.& WORK OUT;!Ka;:S’;r::-:’ / •"'' : GlaSs-25 :FaB
ieaSgjj’; S Page 21 of 44

 



--------------------------------------------------------------------------------



 



(FULL PAGE IMAGE) [v55961s5596114.gif]
 
*    Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

SKECHERSC SAJifejp’: O U.S. AND FOREIGN TRADEMARK REGISTRATIONS AND
APPLIGATl€)NS SKECHERS1 MARKS NOT INCLUDING THE WORD “SKECHEMs”         .’:’"-.’
AsofMay31.2(?0£ COUNTRY DKT DESIGN OF SERIAL NO. REG. NO. STATUS ;’: I! NO. MARK
FILING DATE DATE , -;l “‘..”. ,.’• USTM(ITU): 19159 Word 77409,050 Not 2nd RET
OR SOU DUE 08/29/2009 MorL- 02/28/2008 registered 02/10/09-1"'RET Accepted.
NANOLITE lviarK •.-.;; 02/10/09-Filed 1st RET with PTO. 12/15/08 — Sent reminder
to SKX. ., ; ; 11/09/08-Sent reminder to SKX. ;.:’•.’ 08/28/08 Received Notice
of Allowance. 05/19/08 — Received Noticte of Publication. 02/28/08 — Filed
application with PTO. 02/11 /08 — Sent application for signature. 02/08/08 —
Received instructions to file back-up application for the mark NANO LITE., .
‘•,;• Class 25 — Footwear. ;?:v •fcW pi ;’irS2 iJ S£ ;*;irp c if?Smjj: @i Hi
:’::Bt j — USTM/SM (ITU): 19405 77/504,707 Not 04/14/09-Received notice of
publication. 06/20/2008 registered 03/20/09 — Filed response to office action.
HAMSTERFLY PICTURES 10/16/08 — Sent reminder. 08/21/08 — Received office action
from PTO. 06/20/08’- Filed application with PTO. 06/20/08 - Received signed
application. 05/12/08 — Sent 1st reminder to SKX. 05/05/08 — Sent ITU
application to SKX. 04/30/08 — Received instructions to file application. Class
16 — Publications, namely, comic books, comic magazines, cartoon prints, cartoon
strips; graphic novels and printed stories in illustrated form featured in books
and magazines. Class 41 - Motion picture film production. USTM(ITU): 19417
Jflbifl 77479652 Not 15’ RET OR SOUsDJJE 07/06/2009 ~~ aBBlhfff 05/20/2008
registered 01/09/09-Received Notice of Allowance. , Design (Star in Heart) 9BBr
09/30/08-Received Notice of Publication. jr 05/20/08 — Filed trademark
application with PTO. : 05/19/08 — Received signed application from SKX.
05/14/08 — Sent: application to SKX. 05/14/08 — Received instructions to file
application. I \ j I I Class 25 - Footwear. Page 22 of 44

 



--------------------------------------------------------------------------------



 



(FULL PAGE IMAGE) [v55961s5596115.gif]
 
*    Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

SKECHERS .S.A.vlM O U.S. AND FOREIGN TRADEMARK REGISTRATIONS AND APPy0 TIONS
SKECHERS1 MARKS NOT INCLUDING THE WORD “SKECHfS!’• : ___1 ‘• : ‘- :£j £ As of
May 31. 2009 COUNTRY DKT DESIGN OF SERIAL NO. REG. NO. STATUSzx .; NO. MARK
FILING DATE DATE r , ; ;:;i ;1 • if syf S KXSis i; •m lillS fp IPfiHP-;SS iP
litSfl lssS -p*v?4i ; 5l8s pM Iffllftfilll itllllttlflill fisS&SS; ‘-fi:
;f.-’v7?.Sti Ie !l f : t jfi li jg ‘Wm m&’m galliM’ % i gjl ‘ Ipaj ti-. USTM:
19433 77/490,089 3,610,186 DOU DUE 04/21/2015 06/03/2008 04/21/2009 REGISTRATION
RENEWAL DUE 04/21/2019 SKECHERS D’LITES 05/01/09-Sent registration certificate
to SKX. Class 25-Footwear. USTM (ITU): FIZZ ED 19523 ; ojv 77/540,686 Not 1gT
RET OR SOUaDUE 09/10/2009 JvapWc 08/06/2008 registered 03/12/09-ReCeiye Notice
of Allowance. Class 16-Publications, sltifc: , 12/02/08-Reeeiw Notice of
Publication from PTO. namely, comic books, comic fft 08/06/08 - Filed Rlic&tion
with PTO. magazines, graphic novels and -...yi Ki — 08/04/08 — Sent.rfjT nderto
SKX. printed stories in illustrated “’ l-’Q-: 07/21/08-Sent remiR rto SKX, form
featured in books and ; ..-..’.. 07/08/08 — Sent ITU : application to SKX for
signature, magazines. — , 07/08/08- Received’instructions to file application.
Class 25 - Footwear. 1___L___USTM (ITU): KLEETZ 19525 77/540,749 Not 15T RET OR
SOU DUE 09/17/2009 ‘ . 08/06/2008 registered 03/20/09-Received. Notice of
Allowance. Class 16-Publications, 12/08/08-Received Notice of Publication,
namely, comicbooks, comic 11/13/08-T/C with Examiner to amend ID of goods to
“footwear, magazines, graphic novels and excluding footwear with cleats”. *
printed stories in illustrated 11/13/08 — Received Examiner’s amendment. ‘• form
featured in books and 11/05/08 - Received office action, magazines.
08/11/08-Received pseudo-mark notice from PTO “CLEATS” 08/06/08 — Filed
application with PTO. ‘ Class 25 — Footwear. 08/04/08 — Sent reminder to SKX.
07/21/08 — Sent reminder to SKX. 07/08/08 — Sent ITU application to SKX for
signature. I 07/08/08 — Received instructions to file application. Page 23 of 44

 



--------------------------------------------------------------------------------



 



(FULL PAGE IMAGE) [v55961s5596116.gif]
 
*    Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

SKECHERSQSA/:j.N€X&’ te O U.S. AND FOREIGN TRADEMARK REGISTRATIONS AND APPLI
lQNS SKECHERS1 MARKS NOT INCLUDING THE WORD “SKEQHERi” ; ___;;         .’. ;...
C•. As of May 31,2009 COUNTRY DKT DESIGN OF SERIAL NO. REG. NO. STATUS NO. MARK
FILING DATE DATE . USTM: DESIGN (STRIPE 19547 ~T~T 77/650,702 Not FOREIGN FILING
DUE 07/15/2009 DESIGN RIGHT SHOE) U—         .=— 01/15/2009 registered
04/06/09-ReceivedNotice of Publication. \ 03/12/09-Filed responseito office
action. j\J 03/04/09 - Received office action. f —‘] 01/15/09-Filed application
with PTO. —___J 01/13/09 — Received signed application. 12/22/08 - Sent
application to SKX. 12/02/08 — Requested first use dates and drawings. 11 /12/08
— Sent revised drawings to SKX. , 10/22/08 - Sent proposed drawi’ngs and
specimens for review. . , .: 10/22/08-Received shoes from SKX. .-, ;:-’.-C•.;.
.V 09/29/08- Sent reminder. “ ‘•’: : ea 08/27/08 — Sent reminder. p8/15/08-Sent
reminder. b$/04/08-Sentreminder. ; c.’f’. ''• ‘.QS/17/08 -Sent application for
signature. ‘”:..’;/ •” — “ 07/17/08 — Received Instructions to file application.
USTM: DESIGN (STRIPE •” . 19548 ~] ~™T 77/650,725 Not FOREIGN
FILING\DU&07/15/2009 DESIGN LEFT SHOE)         . L— —J 01/15/2009 registered
04/06/09-Received Notice of Publication. 03/12/09 — Filed response to office
action. i \ 01/15/09-Filed application with PTO. p I 01/13/09-Received signed
application. L___J 12/22/08 — Sent application to SKX. ; 12/02/08-Requested
first use dates and drawings. 11 /12/08 — Sent revised drawings to SKX. 10/22/08
— Sent proposed drawings and specimens for review. 10/22/08 — Received shoes
from SKX. 09/29/08 — Sent reminder. 08/27/08 — Sent reminder. 08/15/08 — Sent
reminder. 08/04/08 — Sent reminder. 07/17/08 — Sent application for signature. I
07/17/08 — Received instructions to file application. Page 24 of 44

 



--------------------------------------------------------------------------------



 



(FULL PAGE IMAGE) [v55961s5596117.gif]
 
*    Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

SKECHER S Av JMS ''-1’ O U.S. AND FOREIGN TRADEMARK REGISTRATIONS AND APPLI
A?IONS SKECHERS’ MARKS NOT INCLUDING THE WORD “SKECHERS” • -’.’“K’ • As of May
31 2009 COUNTRY DKT DESIGN OF SERIAL NO. REG. NO. STATUS NO.” MARK FILING DATE
DATE ugs y i g!s § /.’/; atiSMliKjMMitm — timjjp gipga \6 j{aflifetfM§ i§
K?rv:’;pV ;.’/’A. ]• : .:’. ‘ USTM (ITU): SKECHERS 19822 Word Mark 77/598,579
Not FOREIGN FILING DUE 04/22/2009 TWINKLE TOES 10/22/2008 registered
02/17/09-Notice of Publication. 10/22/08 - Filed application with PTO. 10/13/08
— Sent trademark application to SKX. 10/13/08 — Received instructions to file
application. Class 16 — Publications, namely, comic books, comic magazines,
graphic novels and printed stories in illustrated.form featured in books and
magazines. Class 25 — Footwear. Page 25 of 44

 



--------------------------------------------------------------------------------



 



(FULL PAGE IMAGE) [v55961s5596118.gif]
 
*    Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

SKECHERS QSA/. .:1KS .’ Q U.S. AND FOREIGN TRADEMARK REGISTRATIONS AND APPLIC
l0NS SKECHERS1 MARKS NOT INCLUDING THE WORD ''SKECHg ‘1 f .. K-’”; : — V;;. • As
of May 31.2009 COUNTRY DKT DESIGN OF SERIAL NO. REG. NO. STATUS NO. MARK FILING
DATE DATE .’"' -K;fe;”: ;’ I “‘4 ?jffSSlilll K :f fi;:; l USTM (ITU): GET IN
SHAPE 19861 WortfjMa*:..- 77/627,812 Not FOREIGN FILING DUEOS/05/2009 WITHOUT
SETTING FOOT IN . sS • 12/05/2008 registered 04/06/09- Received N§G£e of
Publication. ;. A GYM . 03/12/09-Filed res l o’office action. ,
03/04/09-Receivedsp fic action. 12/05/08-Filed applfcatibh.With PTO. 12/02/08 —
Received ;signed applications. 11/20/08-Sent ITU app cation to SKX for
signature. 11/18/08 - Received instructions to file application. Class 25 -
Footwear and apparel. USTM (ITU): SHAPE UP 19862 Word Mark 77/627,840 Not
FOREIGN FILING DUE 06/05/2009 WHILE YOU WALK 12/05/2008 registered
04/06/09-Received Notice of Publication. 03/12/09 — Filed response to office
action. 03/04/09 - Received office action. 12/05/08 — Filed application with
PTO. 12/02/08 — Received signed applications. 11/20/08 - Sent ITU application to
SKX for signature. 11/18/08 - Received instructions to file application.
Class 25 - Footwear and apparel. USTM (ITU): CONSENT 19865 Word Mark 77/626,992
Not Opposition Period Ends 05/15/2009 12/05/2008 registered FOREIGN FILING:flUE
06/04/2009 03/31/09 — Received;Notice of Publication. 12/04/08 — Filed
application with PTO. 12/02/08 — Received signed application. 11/20/08 — Sent
ITU application to SKX for signature. 11/18/08 — Received instructions to file
application. Class 03 — Cologne; eaux de toilette; fragrances; perfumes. Page 26
of 44

 



--------------------------------------------------------------------------------



 



(FULL PAGE IMAGE) [v55961s5596119.gif]
 
*    Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

SKECHERSQ.S.A.;:jlfe ;;S O U.S. AND FOREIGN TRADEMARK REGISTRATIONS AND APPOKlf
foNS SKECHERS’ MARKS NOT INCLUDING THE WORD “SKECHEHS” if-. — • As of May 31.
2009 COUNTRY DKT DESIGN OF SERIAL NO. REG. NO. STATUS NO. MARK FILING DATE DATE
“‘. ''"'"' ‘"'"'' USTM (ITU): PRETTY TALL 19905 Word Mark 77/635,519 Not
Opposition Period Ends 05/14/2009 12/17/2008 registered FOREIGN FILING DUE
06/17/2009 Class 16-Publications, 04/01/09-Re iyedWotice of Publication. namely,
comic books, comic 12/17/08 — Filed application with PTO. magazines, graphic
novels and 12/16/08 — Received signed application. printed stories in
illustrated 12/03/08 — Sent rerninder to return signed application. form
featured in books and 11/24/08 — Sent application to SKX for signature.
magazines. 11/21/08 — Received instructions to file application. Class 25 —
Footwear. ‘. ‘ ‘.’         .’"'-’;. : :.,’,”’’’’ “ ‘ • USTM (ITU): SHAPE-UP DIET
19929 Word Mark 77/635,523 Not FOREIGN FILING DUE 06/17/2009 Ko 12/17/2008
registered RESPONSE TO OFFICE ACTION DUE 09/04/2009 -I?-/;:-.;- 03704/09 —
Received office action. V3&4, /;;:/: .; 7/08 — Filed application with PTO.
        . Class 16-Publications namely; books, pamphlets, brochures and,. ,
        ,- . .?k : — • booklets in the:fi ld:Gidiet, nutrition and physical
fitness. ‘ .-• . ‘lls M tjF§i,i p ss;is ijvgffH g • §.- ! -Ifpspi • ;. WyS iji
sis S ife;i l8iltil jK j jK fippisfejlpS • ilH S: IS S I llSil“i” W Si :- :
:;M::!: ‘M &&S KfS &. aif lft’illSS ;lSllglWSl&M ‘X) ” -’Sll!S W9ffI SI8
8SSMffilftfeij f.K-;:S,’l ;ys4®S:!l;ea ‘.’W’— W i § :Plilill WilttiWill
lllllal?: a i:S’XiS llli 81Sy” ygiSif&i§ ;:§ -’y’;: Ste®S fe;Sll i lSlS’IS*;;
?:iySjAyiftif-jiKi. ”.’• ‘-;/-;’/: -i; l @Pil i§ilif :Lfe:S i gft S a ; -jg l si
if fffMPI ‘: • v V” ‘& SiB s ”:’ %jf S!- USTM (ITU): THE SPORT OF 20001 Word
Mark 77/635,526 Not FOREIGN FILING DUE 06/17/2009 BUSINESS 12/17/2008 registered
04/14/09-Received notice of publication. 03/18/09 — Filed response to office
action. 03/04/09 - Received office action. 12/17/08 — Filed application with
PTO. Class 16 — Books, pamphlets, brochures and booklets in the field of
business, namely, business management, administration, consulting and
development; publications, namely, books, pamphlets, brochures and booklets and
educational materials in the field of business USTM (DIV): TWINKLE TOES 20052
Word Mark 77/976,666 Not 03/24/09-Received Notice of Publication. (Class 25) n/a
registered 02/24/09 — Received notice of divisional request completed. 02/10/09
— Submitted request to divide application with the PTO. 02/10/09 — Submitted
preliminary amendment in newly created divisional application with the PTO. I I
I Class 25 — Footwear. Page 27 of 44

 



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
U.S. AND FOREIGN TRADEMARK REGISTRATIONS AND APPLICATIONS SKECHERS’ MARKS
NOT INCLUDING THE WORD “SKECHERS”
As of May 31, 2009

                              DKT   DESIGN OF             COUNTRY   NO.   MARK  
[*]   [*]   [*]
USTM (ITU): SCHMITTY
    20053     Word Mark            
 
                       
USTM (ITU): MCFUNKLE
    20054     Word Mark            
 
                       
USTM (ITU): STUMP

Class 25 only.
(Parent application)
    20055     Word Mark            
 
                       
USTM (ITU): STRETCH
WALKERS
    20056     Word Mark            
 
                       
USTM/SM (ITU): TWINKLE TOES (Class 09 and 41)
    20063     Word Mark            

 
*    Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 28 of 44



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
U.S. AND FOREIGN TRADEMARK REGISTRATIONS AND APPLICATIONS SKECHERS’ MARKS
NOT INCLUDING THE WORD “SKECHERS”
As of May 31, 2009

                              DKT   DESIGN OF             COUNTRY   NO.   MARK  
[*]   [*]   [*]
USTM (ITU): RELAXED FIT
(Stylized)
    20187     (LOGO) [v55961a55961336.gif]            
 
                       
USTM (ITU): TONE UPS
    20192     Word Mark            
 
                       
USTM (ITU): SKECHERS
TONE UPS
    20193     Word Mark            
 
                       
USTM (DIV): STUMP

Class 16 only.
(Child application)
    20289     Word Mark            
 
                       
USTM (ITU): SCHMITTY
MCFUNKLE AND STUMP
    20293     Word Mark            

 
*    Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 29 of 44



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
U.S. AND FOREIGN TRADEMARK REGISTRATIONS AND APPLICATIONS SKECHERS’ MARKS
NOT INCLUDING THE WORD “SKECHERS”
As of May 31, 2009

                              DKT   DESIGN OF             COUNTRY   NO.   MARK  
[*]   [*]   [*]
USTM (ITU): FIRM-UPS
    20302     Word Mark            
 
                       
USTM (ITU): SHMITTY
MCFUNKLE AND STUMP
    20348     Word Mark            
 
                       

 
*    Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 30 of 44



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
U.S. AND FOREIGN TRADEMARK REGISTRATIONS AND APPLICATIONS SKECHERS’ MARKS
NOT INCLUDING THE WORD “SKECHERS”
As of May 31, 2009

                                                                            DKT
                        COUNTRY   NO.   IC   DESIGN OF MARK   [*]   [*]   [*]
Canada

SKETCHERS
    12583       25     SKETCHERS                
 
                                   
Canada

SKETCHERS
    12584       35     SKECHERS                
 
                                   
Canada
(ITU)
AIRATORS

Goods:
Footwear
    17550       25     AIRATORS                
 
                                   
Canada
(Use-based)
AIRATORS

Goods:
Footwear
    17844       25     AIRATORS                
 
                                   
Canada TM
AIRATORS
BY SKECHERS
    19811       25     Word Mark                
 
                                   
Chile

AIRATORS

Goods:
Footwear
    17551       25     AIRATORS                

 
*    Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 31 of 44



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
U.S. AND FOREIGN TRADEMARK REGISTRATIONS AND APPLICATIONS SKECHERS’ MARKS
NOT INCLUDING THE WORD “SKECHERS”
As of May 31, 2009

                                                                        DKT    
                    COUNTRY   NO.   IC   DESIGN OF MARK   [*]   [*]   [*]
CHINA

AIRATORS

Class 25 –
Footwear;
apparel; football
shoes; hosiery;
gloves
[clothing]; caps
[headwear],
scarves; bathing
suits; waterproof
clothing.
    18620       25     WORD MARK            
 
                               
CHINA

S Design
(Performance S)

Class 25 –
Footwear
    18873       25                  

 
*    Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 32 of 44



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
U.S. AND FOREIGN TRADEMARK REGISTRATIONS AND APPLICATIONS SKECHERS’ MARKS
NOT INCLUDING THE WORD “SKECHERS”
As of May 31, 2009

                                                                        DKT    
                    COUNTRY   NO.   IC   DESIGN OF MARK   [*]   [*]   [*]
CHINA

NANOLITE

Class 25 -
Footwear
    18908       25                  
 
                               
CHINA
    19409       17                    
NANOLITE

Class 17 –
Plastic materials
used for making
footwear and
apparel.
                               
 
                               
CHINA

S LIGHTS

Class 25 –
Footwear
    18909       25                  

 
*    Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 33 of 44



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
U.S. AND FOREIGN TRADEMARK REGISTRATIONS AND APPLICATIONS SKECHERS’ MARKS
NOT INCLUDING THE WORD “SKECHERS”
As of May 31, 2009

                                      DKT                         COUNTRY   NO.
  IC   DESIGN OF MARK   [*]   [*]   [*]
CHINA
SKECH-AIR


    18910       25                  
Class 25 -
Footwear.
                               
 
                               
Colombia

AIRATORS

Class: 25
Goods:
Footwear
    17552       25     WORD MARK            
 
                               
CTM
S and design
    15368       25     (LOGO) [v55961a55961337.gif]            

 
*    Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 34 of 44



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
U.S. AND FOREIGN TRADEMARK REGISTRATIONS AND APPLICATIONS SKECHERS’ MARKS
NOT INCLUDING THE WORD “SKECHERS”
As of May 31, 2009

                                      DKT                         COUNTRY   NO.
  IC   DESIGN OF MARK   [*]   [*]   [*]
CTM
S (design)
    15369       25     (LOGO) [v55961a55961338.gif]            

 
*    Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 35 of 44



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
U.S. AND FOREIGN TRADEMARK REGISTRATIONS AND APPLICATIONS SKECHERS’ MARKS
NOT INCLUDING THE WORD “SKECHERS”
As of May 31, 2009

                                      DKT                         COUNTRY   NO.
  IC   DESIGN OF MARK   [*]   [*]   [*]
CTM:

H Design
    17073       25     (LOGO) [v55961a55961339.gif]
Version #4            
 
                               
CTM:

HURRICANE
BY 310
    17074       25     HURRICANE BY 310            
 
                               
CTM:

AIRATORS
    17547       25     WORD MARK            
 
                               
CTM:

ROCK THIS
WAY
    18864             Word Mark            
 
                               
CTM:

ROCK LIVES
    19114       25     Footwear.            
 
                               
CTM

DESIGN (Star in
Heart)
    19420       25     (LOGO) [v55961a55961340.gif]            
 
                               
CTM

FIZZ ED
    19524       16, 25                  

 
*    Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 36 of 44



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
U.S. AND FOREIGN TRADEMARK REGISTRATIONS AND APPLICATIONS SKECHERS’ MARKS
NOT INCLUDING THE WORD “SKECHERS”
As of May 31, 2009

                                      DKT                         COUNTRY   NO.
  IC   DESIGN OF MARK   [*]   [*]   [*]
CTM

KLEETZ
    19526       16, 25                  
 
                               
CTM

DESIGN (A
Design)
    19594       25     (LOGO) [v55961a55961341.gif]            
 
                               
CTM:

GET IN SHAPE
WITHOUT
SETTING FOOT
IN A GYM
    19863       25                  
 
                               
CTM:

SHAPE UP
WHILE YOU
WALK
    19864       25                  
 
                               
CTM

CONSENT
    19866       03                  

 
*    Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 37 of 44



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
U.S. AND FOREIGN TRADEMARK REGISTRATIONS AND APPLICATIONS SKECHERS’ MARKS
NOT INCLUDING THE WORD “SKECHERS”
As of May 31, 2009

                                      DKT                         COUNTRY   NO.
  IC   DESIGN OF MARK   [*]   [*]   [*]
CTM

DESIGN
(CITYWALK
Left)
    19932       25     (LOGO) [v55961a55961342.gif]            
 
                               
CTM

DESIGN (CITYWALK
Right)
    19933       25     (LOGO) [v55961a55961343.gif]            
 
                               
CTM:

SKECHERS
D’LITES
    19923       25     Word Mark            
 
                               
CTM
DESIGN (Stripe
Design Right
Side)
    20332       25     (LOGO) [v55961a55961344.gif]            
 
                               
CTM

DESIGN (Stripe
Design Left
Side)
    20333       25     (LOGO) [v55961a55961345.gif]            
 
                               
Hong Kong

AIRATORS
    17553       25     AIRATORS            

 
*    Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 38 of 44



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
U.S. AND FOREIGN TRADEMARK REGISTRATIONS AND APPLICATIONS SKECHERS’ MARKS
NOT INCLUDING THE WORD “SKECHERS”
As of May 31, 2009

                                                                               
                          DKT                         COUNTRY   NO.   IC  
DESIGN OF MARK   [*]   [*]   [*]
ITALY

ROCK THIS
WAY
    18869                          
 
                               
Japan

G-TECH
    13026       25     G-TECH            
 
                               
Abandoned
Japan


    13027       25     QUANTUM            
QUANTUM
                               
 
                               
Japan

SKETCHERS
    13029       25     SKETCHERS            
 
                               
Japan
S and design
    15367       25     (LOGO) [v55961a55961346.gif]            

 
*    Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 39 of 44



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
U.S. AND FOREIGN TRADEMARK REGISTRATIONS AND APPLICATIONS SKECHERS’ MARKS
NOT INCLUDING THE WORD “SKECHERS”
As of May 31, 2009

                                      DKT                         COUNTRY   NO.
  IC   DESIGN OF MARK   [*]   [*]   [*]
JAPAN:

H Design
    17075       25     (LOGO) [v55961a55961347.gif]            
 
                               
JAPAN:

HURRICANE
BY 310
    17076       25     HURRICANE BY 310            
 
                               
Madrid
Protocol/
Japan:


    17554       25     AIRATORS            
AIRATORS
                               
 
                               
JAPAN

NANO LITE
(two words)
    19160       25     Word Mark            
 
                               
Kosovo

S DESIGN
    19504       25     (LOGO) [v55961a55961348.gif]            

 
*    Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 40 of 44



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
U.S. AND FOREIGN TRADEMARK REGISTRATIONS AND APPLICATIONS SKECHERS’ MARKS
NOT INCLUDING THE WORD “SKECHERS”
As of May 31, 2009

                                                                               
                      DKT                       COUNTRY   NO.   IC   DESIGN OF
MARK   [*]   [*]   [*]
Madrid
Protocol/
Switzerland:

AIRATORS
    17555       25     AIRATORS            
 
                               
Mexico

S SOLOS and
design
    18622       25                  
 
                               
Mexico

KALLI
    19450             KALLI            
 
                               
Montenegro
    19489             (LOGO) [v55961a55961348.gif]            
 
                               
New Zealand:

AIRATORS

Goods:
Footwear
    17556       25     AIRATORS            
 
                               
Panama
    17557       25     AIRATORS            
Class: 25
Goods:
                               
Footwear
                               

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 41 of 44



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
U.S. AND FOREIGN TRADEMARK REGISTRATIONS AND APPLICATIONS SKECHERS’ MARKS
NOT INCLUDING THE WORD “SKECHERS”
As of May 31, 2009

                                                                               
                          DKT                         COUNTRY   NO.   IC  
DESIGN OF MARK   [*]   [*]   [*]
Philippines

AIRATORS

Goods:
Footwear
    17558       25     AIRATORS            
 
                               
Serbia and
Montenegro:

S and design
    16987       25     S and design            

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 42 of 44



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
U.S. AND FOREIGN TRADEMARK REGISTRATIONS AND APPLICATIONS SKECHERS’ MARKS
NOT INCLUDING THE WORD “SKECHERS”
As of May 31, 2009

                                                                               
                          DKT                         COUNTRY   NO.   IC  
DESIGN OF MARK   [*]   [*]   [*]
Philippines
S and design
    15436       25     (LOGO) [v55961a55961346.gif]            
 
                               
Taiwan

AIRATORS
    17559       25     WORD MARK            

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 43 of 44



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
U.S. AND FOREIGN TRADEMARK REGISTRATIONS AND APPLICATIONS SKECHERS’ MARKS
NOT INCLUDING THE WORD “SKECHERS”
As of May 31, 2009

                                                                               
                          DKT                         COUNTRY   NO.   IC  
DESIGN OF MARK   [*]   [*]   [*]
Venezuela
AIRATORS
    17560       25     WORD MARK            
 
                               
Venezuela
S and Design
    17023       25     (S LOGO) [v55961a55961348.gif]            

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.





--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
U.S. AND FOREIGN TRADEMARK REGISTRATIONS AND APPLICATIONS
PUBLIC ROYALTY
As of May 31, 2009

                                    Country   Class   [*]   [*]   [*]
United States

PUBLIC ROYALTY

(Our Docket 19301)
  Class 25–Footwear            
 
               
United States

PUBLIC ROYALTY

(Our Docket 19856)
  Class 03 –Cologne; eaux de toilette; fragrances; perfumes.            

NONE ARE MADRID PROTOCOL

                                    Country   Class   [*]   [*]   [*]
Australia

(Our Docket 19310)
  Class 25 – Footwear.            
 
               
Brazil

(Our Docket 19302)
  Class 25 –Footwear.            
 
               
Canada

(Our Docket 19303)
  Class 25 –Footwear.            

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 1 of 6



--------------------------------------------------------------------------------



 



                                    Country   Class   [*]   [*]   [*]
 
               
 
               
Chile

(Our Docket 19304)
  Class 25 –Footwear.            
 
               
China

(Our Docket 19311)
  Class 25 –Footwear.            
 
               
Colombia

(Our Docket 19305}
  Class 25 –Footwear.            
 
               
Croatia

(Our Docket 19312)
  Class 25 –Footwear.            
 
               
CTM

(Our Docket 19313)
  Class 25 –Footwear.            

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 2 of 6



--------------------------------------------------------------------------------



 



                                    Country   Class   [*]   [*]   [*]
 
               
 
               
CTM

(Our Docket 19859)
  Class 03 –Cologne; eaux de toilette; fragrances; perfumes.            
 
               
Ecuador

(Our Docket 19555)
  Class 25 –Footwear.            
 
               
Hong Kong

(Our Docket 19306)
  Class 25 –Footwear.            
 
               
India

(Our Docket 19307)
  Class 25 –Footwear.            

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 3 of 6



--------------------------------------------------------------------------------



 



                                    Country   Class   [*]   [*]   [*]
Israel

(Our Docket 19308)
  Class 25 –Footwear.            
 
               
Japan

(Our Docket 19314)
  Class 25 –Footwear.            
 
               
Korea

(Our Docket 19309)
  Class 25–Footwear.            
 
               
Malaysia

(Our Docket 19317)
  Class 25 –Footwear.            
 
               
Mexico

(Our Docket 19318)
  Class 25 –Footwear            
 
               
New Zealand

(Our Docket 19319)
  Class 25– Footwear.            
 
               
Panama

(Our Docket 19320)
  Class 25 –Footwear.            
 
               
Peru

(Our Docket 19554)
  Class 25 –Footwear.            

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 4 of 6



--------------------------------------------------------------------------------



 



                                    Country   Class   [*]   [*]   [*]
Philippines

(Our Docket 19321)
  Class 25 –Footwear.            
 
               
Russia

(Our Docket 19315)
  Class 25 –Footwear.            
 
               
Saudi Arabia

(Our Docket 19322)
  Class 25 –Footwear.            
 
               
South Africa

(Our Docket 19323)
  Class 25 –Footwear.            
 
               
Taiwan

(Our Docket 19324)
  Class 25 –Footwear.            
 
               
Thailand

(Our Docket 19325)
  Class 25 – Shoes (except sport shoes) and sport shoes.            

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 5 of 6



--------------------------------------------------------------------------------



 



                                    Country   Class   [*]   [*]   [*]
Turkey
  Class 25 –            
 
  Footwear.            
(Our Docket 19316)
               
 
               
United Arab Emirates

(Our Docket 19326)
  Class 25 –Footwear.            
 
               
United Kingdom

(Our Docket 19787)
  Class 25 –Footwear.            
 
               
Venezuela

(Our Docket 19327)
  Class 25 –Footwear.            

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 6 of 6



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
U.S. AND FOREIGN TRADEMARK REGISTRATIONS AND APPLICATIONS
PUBLIC ROYALTY
As of May 31, 2009
(LOGO) [v55961a55961349.gif]

                                    Country   Class   [*]   [*]   [*]
United States
  Class 25 —            
 
  Footwear            
PUBLIC ROYALTY
               
 
               
(Our Docket 19972)
                                                    Country   Class   [*]   [*]
  [*]
Australia
  Class 25 —            
Madrid Protocol
  Footwear.              
(Our Docket 20036)
               
 
               
Brazil
  Class 25 —            
 
  Footwear.            
(Our Docket 20016)
               
 
               
 
               
Canada
  Class 25 —            
 
  Footwear.            

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 1 of 5



--------------------------------------------------------------------------------



 



                                        Country   Class   [*]   [*]   [*]
(Our Docket 20017)
                   
 
                   
Chile
  Class 25 –                
 
  Footwear.                
(Our Docket 20018)
                   
 
                   
China
  Class 25 –                
Madrid Protocol
  Footwear.                
 
                   
(Our Docket 20037)
                   
 
                   
Colombia
  Class 25 –                
 
  Footwear.                
(Our Docket 20019)
                   
 
                   
Croatia
  Class 25 –                
Madrid Protocol

(Our Docket 20038)
  Footwear.                
 
                   
CTM
  Class 25 –                
Madrid Protocol
  Footwear.                
 
                   
(Our Docket 20039)
                   
 
                   
Ecuador
  Class 25 –                
 
  Footwear.                
(Our Docket 20020)
                   
 
                   
Hong Kong
  Class 25 –                
 
  Footwear.                
(Our Docket 20021)
                   
 
                   
India
  Class 25 –                
 
  Footwear.                
(Our Docket 20022)
                   
 
                   
Israel
  Class 25 –                
 
  Footwear.                
(Our Docket 20023)
                   

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 2 of 5



--------------------------------------------------------------------------------



 



                                        Country   Class   [*]   [*]   [*]
Japan
  Class 25 –                
Madrid Protocol
  Footwear.                
 
                   
(Our Docket 20040)
                   
 
                   
Korea
  Class 25 –                
Madrid Protocol
  Footwear.                
 
                   
(Our Docket 20041)
                   
 
                   
Malaysia
  Class 25 –                
 
  Footwear.                
(Our Docket 20024)
                   
 
                   
Mexico
  Class 25 –                     Footwear.              
(Our Docket 20025)
                   
 
                   
New Zealand
  Class 25 –                
 
  Footwear.                
(Our Docket 20026)
                 
 
                   
 
                   
Panama
  Class 25 –                
 
  Footwear.                
(Our Docket 20027)
                   
 
                   
Peru
  Class 25 –                
 
  Footwear.                
(Our Docket 20028)
                   

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 3 of 5



--------------------------------------------------------------------------------



 



                                        Country   Class   [*]   [*]   [*]
Philippines

(Our Docket 20029)
  Class 25 – Footwear.                
 
                   
Russia
Madrid Protocol

  Class 25 –
Footwear.              
(Our Docket 20042)
                   
 
                   
Saudi Arabia
  Class 25 –                
 
  Footwear.                
(Our Docket 20030)
                     
South Africa
  Class 25 –                
 
  Footwear.                
(Our Docket 20031)
                     
Taiwan
  Class 25 –                
 
                   
(Our Docket 20032)
  Footwear, namely shoes, sneakers, sandals, slippers and boots.                
 
                   
Thailand
  Class 25 – Footwear.                
(Our Docket 20033)
                   
 
                   
Turkey
  Class 25 –                
Madrid Protocol
  Footwear.                
 
                   
(Our Docket 20043)
                   
 
                   
United Arab Emirates
  Class 25 –                
 
  Footwear.                

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 4 of 5



--------------------------------------------------------------------------------



 



                                        Country   Class   [*]   [*]   [*]
(Our Docket 20034)
                   
 
                   
Venezuela
  Class 25 –                
 
  Footwear.                
(Our Docket 20035)
                   
 
                   

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 5 of 5



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
U.S. AND FOREIGN TRADEMARK REGISTRATIONS AND APPLICATIONS
PUNKROSE
As of May 31, 2009

                                    Country   Class   [*]   [*]   [*]
United States

DESIGN (Lightning Bolt)

(Our Docket 19406)
  Class 25 — Shoes and t-shirts and hats and caps for men and women and
children.            
 
               
United States

PUNKROSE

(Our Docket 19274)
  Class 25—Women’s shoes.            
 
               
United States

PUNKROSE

(Our Docket 19441)
  Class 25 — Apparel, namely, tops, shirts, blouses, t-shirts, sweat shirts,
sports jerseys, sweaters, bottoms, trousers, pants, sweat pants, shorts,
jackets, coats, overcoats, pullovers, jumpers, dresses, skirts, beachwear,      
     

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 1 of 18



--------------------------------------------------------------------------------



 



                  Country   Class   [*]   [*]   [*]
 
  swimsuits, underwear, lingerie, headwear, hats, caps, beanies, visors, ties,
socks, belts, gloves, scarves and wristbands            
 
               
United States

DESIGN (Punkrose Bolt)
(IMAGE) [v55961a55961350.gif] (Our Docket 19447)
  Class 25 — Footwear and apparel.            
 
               
United States

PUNKROSE

(Our Docket 19857)
  Class 03 — Cologne; eaux de toilette; fragrances; perfumes.            

NONE ARE MADRID PROTOCOL FOR FOOTWEAR.

                  Country   Class   [*]   [*]   [*]
Australia

(Our Docket 19275)
  Class 25 — Footwear.            

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 2 of 18



--------------------------------------------------------------------------------



 



                      Country   Class   [*]   [*]   [*]
Brazil

(Our Docket 19276)
  Class 25 — Footwear.            
 
                   
Brazil

(Our Docket 19463)
  Class 25 — Apparel.            
 
                   
Canada

(Our Docket 19277)
  Class 25 — Footwear.                
 
                   
Canada
  Class 25 —                

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 3 of 18



--------------------------------------------------------------------------------



 



                  Country   Class   [*]   [*]   [*]

(Our Docket 19464)
  Apparel.          
 
               
Chile

(Our Docket 19278)
  Class 25 — Footwear.            
 
               
Chile

(Our Docket 19465)
  Class 25 — Apparel.            

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 4 of 18



--------------------------------------------------------------------------------



 



                  Country   Class   [*]   [*]   [*]
Chile
PUNKROSE (Stylized
Script)
(IMAGE) [v55961a55961394.gif]
(Our Docket 20067)
  Class 25 — Footwear and apparel.            
 
               
China

(Our Docket 19279)
  Class 25 — Footwear.            

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 5 of 18



--------------------------------------------------------------------------------



 



                  Country   Class   [*]   [*]   [*]
China
Madrid Protocol

(Our Docket 19481)
  Class 25 — Apparel            
 
               
China

(Our Docket 19558)
  Class 25 — Shoes for women.            
 
               
Colombia


(Our Docket 19280)
  Class 25 — Footwear.            
 
               
Colombia

(Our Docket 19466)
  Class 25 — Apparel.            
 
               
Croatia

(Our Docket 19281)
  Class 25 — Footwear.            
 
               
Croatia

Madrid Protocol


(Our Docket 19482)
  Class 25 — Apparel.            
 
               
CTM

(Our Docket 19282)
  Class 25 — Clothing, footwear, headgear, particularly            

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 6 of 18



--------------------------------------------------------------------------------



 



                  Country   Class   [*]   [*]   [*]
 
  women’s shoes.            
 
               
CTM

DESIGN (Lightning Bolt)

(Our Docket 19407)
  Class 25 — Footwear, shoes.            
 
               
(IMAGE) [v55961a55961351.gif]
               
CTM
Madrid Protocol

(Our Docket 19442)
  Class 25 — Apparel            
 
               
CTM
DESIGN (Punkrose Bolt)
(IMAGE) [v55961a55961350.gif]
(Our Docket 19448)
  Class 25 — Footwear and apparel.            
 
               
CTM

PUNKROSE

(Our Docket 19860)
  Class 03 — Cologne; eaux de toilette; fragrances; perfumes.            
 
               
Ecuador

(Our Docket 19552)
  Class 25 — Footwear and apparel            
 
               
Hong Kong
  Class 25 — Footwear.            

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 7 of 18



--------------------------------------------------------------------------------



 



                      Country   Class   [*]   [*]   [*]
(Our Docket 19283)
                   
 
                   
Hong Kong

(Our Docket 19467)
  Class 25 — Apparel.            
 
                   
India

(Our Docket 19284)
  Class 25 — Footwear.            
 
                   
India

(Our Docket 19468)
  Class 25 — Apparel            
 
                   
Israel

(Our Docket 19285)
  Class 25 — Footwear.            
 
                   
Israel

(Our Docket 19469)
  Class 25 — Apparel.            
 
                   
Japan

(Our Docket 19286)
  Class 25 — Footwear.            
 
                   
Japan
Madrid Protocol

(Our Docket 19483)
  Class 25 — Apparel.            
 
                   
Korea
  Class 25 —                

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 8 of 18



--------------------------------------------------------------------------------



 



                  Country   Class   [*]   [*]   [*]
(IMAGE) [v55961a55961394.gif]
(Our Docket 19287)
  Footwear.            
 
               
Korea

(IMAGE) [v55961a55961394.gif]
(Our Docket 19844)
  Class 18
Class 25            

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 9 of 18



--------------------------------------------------------------------------------



 



                  Country   Class   [*]   [*]   [*]
Malaysia

(Our Docket 19288)
  Class 25 — Footwear.            

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 10 of 18



--------------------------------------------------------------------------------



 



                  Country   Class   [*]   [*]   [*]
New Zealand

(Our Docket 19472)
  Class 25 — Apparel.            

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 12 of 18



--------------------------------------------------------------------------------



 



                  Country   Class   [*]   [*]   [*]
Panama

(Our Docket 19291)
  Class 25 — Footwear.            
 
               
Panama

(Our Docket 19473)
  Class 25 — Clothing, footwear, headgear, apparel, namely tops, shirts,
blouses, t- shirts, sweat shirts, sports jerseys, sweaters, bottoms, trousers,
pants, sweat pants, shorts, jackets, coats, overcoats, pullovers, jumpers,
dresses, skirts, beachwear, swimsuits, underwear, lingerie, headwear, hats,
caps, beanies, visors, ties,            

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 13 of 18



--------------------------------------------------------------------------------



 



                  Country   Class   [*]   [*]   [*]
 
  socks, belts, gloves, scarves and wristbands.            
 
               
Peru

(Our Docket 19553)
  Class 25 — Footwear and apparel.            
 
               
Philippines

(Our Docket 19292)
  Class 25 — Footwear, namely shoes, sandals, slippers, boots.            
 
               
Philippines

(Our Docket 19474)
  Class 25 — Apparel.            
 
               
Russia

(Our Docket 19293)
  Class 25 — Footwear.            
 
               
Russia
Madrid Protocol

(Our Docket 19484)
  Class 25 — Apparel.            
 
               
Saudi Arabia

(Our Docket 19294)
  Class 25 — Clothing, footwear and            

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 14 of 18



--------------------------------------------------------------------------------



 



                  Country   Class   [*]   [*]   [*]
 
  headgear.            
 
               
Saudi Arabia

(Our Docket
19475)
  Class 25 — Apparel.            
 
               
South Africa

(Our Docket 19295)
  Class 25 — Footwear.            
 
               
South Africa

(Our Docket 19476)
  Class 25 — Apparel.            
 
               
Taiwan

(Our Docket 19296)
  Class 25 — Footwear.            
 
               
Taiwan

(Our Docket 19477)
  Class 25 — Tops, shirts, blouses, t- shirts, sweat shirts, sports jerseys,
sweaters, bottoms, trousers, pants, sweat pants, shorts, jackets, coats,        
   

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 15 of 18



--------------------------------------------------------------------------------



 



                  Country   Class   [*]   [*]   [*]
 
  overcoats, pullovers, jumpers, dresses, skirts, beachwear, swimsuits,
underwear, lingerie, headwear, hats, caps, beanies, visors, ties, socks, belts,
gloves, scarves and wristbands.            
 
               
Thailand

(Our Docket 19297)
  Class 25 — Footwear.            
 
               
Thailand

(Our Docket 19478)
  Class 25 — Apparel.            
 
               

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 16 of 18



--------------------------------------------------------------------------------



 



                  Country   Class   [*]   [*]   [*]
Turkey

(Our Docket 19298)
  Class 25 — Footwear.            
 
               
Turkey
Madrid Protocol

(Our Docket 19485)
  Class 25 — Apparel.            
 
               
United Arab Emirates

(Our Docket 19299)
  Class 25 — Footwear.            
 
               
United Arab Emirates

(Our Docket 19479)
  Class 25 — Apparel            
 
               
Venezuela

(Our Docket 19300)
  Class 25 — Footwear.            
 
               
Venezuela

(Our Docket 19480)
  Class 25 — Apparel.            

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 17 of 18



--------------------------------------------------------------------------------



 



                  Country   Class   [*]   [*]   [*]
 
               

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 18 of 18



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
U.S. AND FOREIGN TRADEMARK REGISTRATIONS AND APPLICATIONS
S Design (Performance S with Borders)
As of May 31, 2009
(LOGO) [v55961a55961352.gif]

                  Country   Class   [*]   [*]   [*]
United States

(Our Docket 17105)
  Class 25 –Apparel, namely, tops, shirts, blouses, t-shirts, sweat shirts,
sports jerseys, sweaters, bottoms, trousers, pants, sweat pants, shorts,
jackets, coats, overcoats, pullovers, jumpers, dresses, skirts, beachwear,
swimsuits, underwear, lingerie, headwear, hats, caps, beanies, visors, ties,
socks, belts, gloves, scarves and wristbands.            

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 1 of 21



--------------------------------------------------------------------------------



 



                  Country   Class   [*]   [*]   [*]
United States

(Our Docket 17106)
  Class 25 -Footwear            
 
               
United States

(Our Docket 19909)
  Class 09 -Eyewear, namely eyeglasses, sunglasses and optical frames; eyewear
accessories namely eyewear cases, neck cords and neck chains.            
 
               
United States

(Our Docket 19971)
  Class 25 -Clothing, namely, uniforms, tops, vests, pants, dresses, skirts,
jackets, lab coats, headwear and non-surgical scrubs worn by nurses and other
medical and health care professionals.            

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 2 of 21



--------------------------------------------------------------------------------



 



                  Country   Class   [*]   [*]   [*]
Australia
Madrid Protocol

(Our Docket 18989)
  Class 25 -Footwear and apparel, namely, tops, shirts, blouses, t-shirts, sweat
shirts, sports jerseys, sweaters, bottoms, trousers, pants, sweat pants, shorts,
jackets, coats, overcoats, pullovers, jumpers, dresses, skirts, beachwear,
swimsuits, underwear, lingerie, headwear, hats, caps, beanies, visors, ties,
socks, belts, gloves, scarves and wristbands            
 
               
Bosnia

(Our Docket 19584)
  Class 25 -Footwear and apparel, namely, tops, shirts, blouses, t-shirts, sweat
shirts, sports jerseys, sweaters, bottoms, trousers, pants, sweat pants,        
   

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 3 of 21



--------------------------------------------------------------------------------



 



                  Country   Class   [*]   [*]   [*]
 
  shorts, jackets, coats, overcoats, pullovers, jumpers, dresses, skirts,
beachwear, swimsuits, underwear, lingerie, headwear, hats, caps, beanies,
visors, ties, socks, belts, gloves, scarves and wristbands.            
 
               
Brazil

(Our Docket 17293)
  class 25 –
Footwear            
 
               
Bulgaria

(Our Docket 19995)
  Class 25 – Footwear and apparel.            
 
               
Canada

(Our Docket 18981)
  Class 25 -Footwear and apparel.            

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 4 of 21



--------------------------------------------------------------------------------



 



                                    Country   Class   [*]   [*]   [*]
Canada

(Our Docket 19910)
  Class 09 -Eyewear, namely eyeglasses, sunglasses and optical frames; eyewear
accessories namely eyewear cases, neck cords and neck chains.            
 
               
Chile

(Our Docket 18982)
  Class 25 -Footwear and apparel            
 
               
China

(Our Docket 17108)
  Class 25 -Footwear; apparel; football shoes; hosiery; gloves [clothing]; caps
[headwear]; scarves; bathing suits; waterproof clothing.            

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 5 of 21



--------------------------------------------------------------------------------



 



                                  Country   Class   [*]   [*]   [*]
China

(Our Docket 19440)
  Class 14 -            
 
               
China

(Our Docket 19576)
  Class 18 -            
 
               
China

(Our Docket 19935)
  Class 09 -            
 
               
Colombia

(Our Docket 18983)
  Class 25 -Footwear and apparel.            
 
               
Croatia
Madrid Protocol

(Our Docket
18990)
  Class 25 - Footwear and apparel, namely, tops, shirts, blouses, t-shirts,
sweat shirts, sports jerseys, sweaters, bottoms, trousers, pants, sweat pants,  
         

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 6 of 21



--------------------------------------------------------------------------------



 



                  Country   Class   [*]   [*]   [*]
 
  shorts, jackets, coats, overcoats, pullovers, jumpers, dresses, skirts,
beachwear, swimsuits, underwear, lingerie, headwear, hats, caps, beanies,
visors, ties, socks, belts, gloves, scarves and wristbands            
 
               
CTM

(Our Docket 17107)
  Class 25 - Footwear and apparel            
 
               
CTM

(Our Docket 19911)
  Class 09 - Eyewear, namely eyeglasses, sunglasses and optical frames; eyewear
accessories namely eyewear cases, neck cords and neck chains.            
 
               
Egypt

(Our Docket 19046)
  Class 25 - Footwear and apparel.            

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 7 of 21



--------------------------------------------------------------------------------



 



                  Country   Class   [*]   [*]   [*]
Egypt

SKECHERS and S Design (Performance S with Borders)
  Class 25 -Footwear and apparel.            
(IMAGE) [v55961a55961353.gif]
               
 
               
(Our Docket 20203)
               
 
               
Ecuador

(Our Docket 19045)
  Class 25 -Footwear and apparel.            
 
               
Hong Kong

(Our
Docket 18984)
  Class 25 -Footwear and apparel            
 
               
India

(Our Docket 18985)
  Class 25 -Footwear and apparel.            

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 8 of 21



--------------------------------------------------------------------------------



 



                  Country   Class   [*]   [*]   [*]
India
(IMAGE) [v55961a55961354.gif]
  Class 25 -Footwear and apparel.            
 
               
(Our Docket 20317)
               
 
               
Indonesia

(Our Docket 19047)
  Class 25 -Footwear and apparel.            
 
               
Israel

(Our Docket 18986)
  Class 25 -Footwear and apparel.            
 
               
Japan
Madrid Protocol

(Our Docket 18991)
  Class 25 -Footwear and apparel, namely, tops, shirts, blouses, t-shirts, sweat
shirts, sports jerseys, sweaters, bottoms, trousers, pants, sweat pants, shorts,
jackets, coats, overcoats, pullovers, jumpers, dresses, skirts, beachwear,      
     

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 9 of 21



--------------------------------------------------------------------------------



 



                  Country   Class   [*]   [*]   [*]
 
  swimsuits, underwear, lingerie, headwear, hats, caps, beanies, visors, ties,
socks, belts, gloves, scarves and wristbands            
 
               
Korea
Madrid Protocol

(Our Docket 18987)
  Class 25 - Footwear and apparel, namely, tops, shirts, blouses, t-shirts,
sweat shirts, sports jerseys, sweaters, bottoms, trousers, pants, sweat pants,
shorts, jackets, coats, overcoats, pullovers, jumpers, dresses, skirts,
beachwear, swimsuits, underwear, lingerie, headwear, hats, caps, beanies,
visors, ties, socks, belts, gloves, scarves and wristbands            
 
               
Kuwait
(Our Docket 19048)
  Class 25 -Footwear and apparel.            

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 10 of 21



--------------------------------------------------------------------------------



 



                  Country   Class   [*]   [*]   [*]
Madrid Protocol
GENERAL FILE

(Our Docket 18988)
  Class 25 — Footwear and apparel, namely, tops, shirts, blouses, t-shirts,
sweat shirts, sports jerseys, sweaters, bottoms, trousers, pants, sweat pants,
shorts, jackets, coats, overcoats, pullovers, jumpers, dresses, skirts,
beachwear, swimsuits, underwear, lingerie, headwear, hats, caps, beanies,
visors, ties, socks, belts, gloves, scarves and wristbands            
 
               
Macedonia

(Our Docket 19585)
  Class 25 — Footwear and apparel;            

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 11 of 21



--------------------------------------------------------------------------------



 



                  Country   Class   [*]   [*]   [*]
 
  apparel, namely, tops, shirts, blouses, t-shirts, sweat shirts, sports
jerseys, sweaters, bottoms, trousers, pants, sweat pants, shorts, jackets,
coats, overcoats, pullovers, jumpers, dresses, skirts, beachwear, swimsuits,
underwear, lingerie, headwear, hats, caps, beanies, visors, ties, socks, belts,
gloves, scarves and wristbands.            
 
               
Malaysia

(Our Docket 18994)
  Class 25 – Footwear and apparel.            
 
               
Mexico

(Our Docket 18995)
  Class 25 – Footwear and apparel.            
 
               
Montenegro
Madrid Protocol
  Class 25 – Footwear and            

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 12 of 21



--------------------------------------------------------------------------------



 



                  Country   Class   [*]   [*]   [*]
(Our Docket 19049)
  apparel, namely, tops, shirts, blouses, t-shirts, sweat shirts, sports
jerseys, sweaters, bottoms, trousers, pants, sweat pants, shorts, jackets,
coats, overcoats, pullovers, jumpers, dresses, skirts, beachwear, swimsuits,
underwear, lingerie, headwear, hats, caps, beanies, visors, ties, socks, belts,
gloves, scarves and wristbands            
 
               
New Zealand

(Our Docket 18996)
  Class 25 – Clothing, footwear and headgear.            
 
               
Panama

(Our Docket 18997)
  Class 25 – Footwear and apparel            
 
               
Peru

(Our Docket 19044)
  Class 25 – Footwear and apparel.            
 
               
 
               
 
               
Philippines

(Our Docket 18998)
  Class 25 – Footwear, namely boots, shoes and slippers; and apparel,          
 

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 13 of 21



--------------------------------------------------------------------------------



 



                  Country   Class   [*]   [*]   [*]
 
  namely tops, shirts, blouses, t-shirts, sweat shirts, sports jerseys,
sweaters, bottoms, trousers, pants, sweat pants, shorts, jackets, coats,
overcoats, pullovers, jumpers, dresses, skirts, beachwear, swimsuits, underwear,
lingerie, headwear, hats, caps, beanies, visors, ties, socks, belts, gloves,
scarves and wristbands.            
 
               
Russia
Madrid Protocol

(Our Docket 18992)
  Class 25 -Footwear and apparel, namely, tops, shirts, blouses, t-shirts, sweat
shirts, sports jerseys, sweaters, bottoms, trousers, pants, sweat pants, shorts,
jackets, coats, overcoats, pullovers, jumpers, dresses, skirts,            

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 14 of 21



--------------------------------------------------------------------------------



 



                  Country   Class   [*]   [*]   [*]
 
  beachwear, swimsuits, underwear, lingerie, headwear, hats, caps, beanies,
visors, ties, socks, belts, gloves, scarves and wristbands            
 
               
Saudi Arabia
(Our Docket 18999)
  Class 25 – Footwear and apparel.            
 
               
Serbia
Madrid Protocol

(Our Docket 19050)
  Class 25 – Footwear and apparel, namely, tops, shirts, blouses, t-shirts,
sweat shirts, sports jerseys, sweaters, bottoms, trousers, pants, sweat pants,
shorts, jackets, coats, overcoats, pullovers, jumpers, dresses, skirts,
beachwear, swimsuits, underwear, lingerie, headwear, hats, caps, beanies,
visors, ties, socks, belts, gloves, scarves and wristbands            

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 15 of 21



--------------------------------------------------------------------------------



 



                  Country   Class   [*]   [*]   [*]
Singapore
Madrid Protocol

(Our Docket 19051)
  Class 25 – Footwear and apparel, namely, tops, shirts, blouses, t-shirts,
sweat shirts, sports jerseys, sweaters, bottoms, trousers, pants, sweat pants,
shorts, jackets, coats, overcoats, pullovers, jumpers, dresses, skirts,
beachwear, swimsuits, underwear, lingerie, headwear, hats, caps, beanies,
visors, ties, socks, belts, gloves, scarves and wristbands            
 
               
South Africa

(Our Docket 19000)
  Class 25 – Footwear and apparel.            
 
               
Switzerland
Madrid Protocol
Madrid Protocol
  Class 25 – Footwear and apparel, namely, tops,            

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 16 of 21



--------------------------------------------------------------------------------



 



                      Country   Class   [*]   [*]   [*]
(Our Docket 19052)
  shirts, blouses, t-shirts, sweat shirts, sports jerseys, sweaters, bottoms,
trousers, pants, sweat pants, shorts, jackets, coats, overcoats, pullovers,
jumpers, dresses, skirts, beachwear, swimsuits, underwear, lingerie, headwear,
hats, caps, beanies, visors, ties, socks, belts, gloves, scarves and wristbands
               
 
                   
Taiwan

(Our Docket 19001)
  Class 25 – Footwear and apparel                
 
                   
 
                   
Taiwan
SKECHERS and S Design (Performance S with Borders)

(S LOGO) [v55961a55961354.gif]
(Our Docket 19840)
  Class 25 – Shoes, sneakers, sandals, slippers and boots; tops, shirts,
blouses, t-shirts, sweat shirts, sports jerseys, sweaters, bottoms, trousers,
pants, sweat pants, shorts, jackets,                

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 17 of 21



--------------------------------------------------------------------------------



 



                  Country   Class   [*]   [*]   [*]
 
  coats, overcoats, pullovers, jumpers, dresses, skirts, beachwear, swimsuits,
underwear, lingerie, headwear, hats, caps, beanies, visors, ties, socks, belts,
gloves, scarves and wristbands.            
 
               
Thailand

(Our Docket 19002)
  Class 25 – Footwear, namely, sport shoes, leather shoes, sneakers, canvas
boots, slippers and sandals; and apparel, namely, apparel, namely, tops, shirts,
blouses, t-shirts, sweat shirts, sport jerseys, sweaters, bottoms, trousers,
pants, sweat pants, shorts, jackets, coats, overcoats, pullovers, jumpers,
dresses, skirts, beachwear,            

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 18 of 21



--------------------------------------------------------------------------------



 



                  Country   Class   [*]   [*]   [*]
 
  swimsuits, underwear, lingerie, headwear, hats, caps, beanies, visors, ties,
socks, belts, gloves, scarves and wristbands.            
 
               
Turkey
Madrid Protocol

(Our Docket 18993)
  Class 25 – Footwear and apparel, namely, tops, shirts, blouses, t-shirts,
sweat shirts, sports jerseys, sweaters, bottoms, trousers, pants, sweat pants,
shorts, jackets, coats, overcoats, pullovers, jumpers, dresses, skirts,
beachwear, swimsuits, underwear, lingerie, headwear, hats, caps, beanies,
visors, ties, socks, belts, gloves, scarves and wristbands            
 
               
Ukraine
Ukraine
Madrid Protocol

(Our Docket 19053)
  Class 25 – Footwear and apparel, namely, tops, shirts, blouses,            

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 19 of 21



--------------------------------------------------------------------------------



 



                  Country   Class   [*]   [*]   [*]
 
  t-shirts, sweat shirts, sports jerseys, sweaters, bottoms, trousers, pants,
sweat pants, shorts, jackets, coats, overcoats, pullovers, jumpers, dresses,
skirts, beachwear, swimsuits, underwear, lingerie, headwear, hats, caps,
beanies, visors, ties, socks, belts, gloves, scarves and wristbands            
 
               
United Arab Emirates

(Our Docket 19003)
  Class 25 — Footwear and apparel.            
 
               
Venezuela

(Our Docket 19004)
  Class 25 — Footwear and apparel.            
 
               
Vietnam
Madrid Protocol

(Our Docket 19054)
  Class 25 — Footwear and apparel, namely, tops, shirts, blouses, t-shirts,
sweat            

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 20 of 21



--------------------------------------------------------------------------------



 



                  Country   Class   [*]   [*]   [*]
 
  shirts, sports jerseys, sweaters, bottoms, trousers, pants, sweat pants,
shorts, jackets, coats, overcoats, pullovers, jumpers, dresses, skirts,
beachwear, swimsuits, underwear, lingerie, headwear, hats, caps, beanies,
visors, ties, socks, belts, gloves, scarves and wristbands            

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 21 of 21



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
U.S. AND FOREIGN TRADEMARK REGISTRATIONS AND APPLICATIONS
DESIGN (Sport Stripe)
As of May 31, 2009
(LOGO) [v55961a55961355.gif]

                                Country   Class   [*]   [*]   [*]
United States

DESIGN (Sport Stripe)

(Our Docket 19685)
  Class 25 - Footwear and apparel, namely, tops, shirts, blouses, t-shirts,
sweat shirts, sports jerseys, sweaters, bottoms, trousers, pants, sweat pants,
shorts, jackets, coats, overcoats, pullovers, jumpers, dresses, skirts,
beachwear, swimsuits, underwear, lingerie, headwear, hats, caps, beanies,
visors, ties, socks, belts, gloves, scarves and wristbands.      

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 1of 6



--------------------------------------------------------------------------------



 



                                    Country   Class   [*]   [*]   [*]
Australia
Madrid Protocol
(Our Docket 19704)
  Class 25 – Footwear and apparel.      
 
               
Brazil

(Our Docket 19686)
  Class 25 – Footwear and apparel.      
 
               
Canada

(Our Docket 19687)
  Class 25 – Footwear, namely shoes, sneakers, sandals, slippers and boots.    
 
 
               
 
  Apparel, namely, tops, shirts, blouses, t-shirts, sweat shirts, sports
jerseys, sweaters, bottoms, trousers, pants, sweat pants, shorts, jackets,
coats, overcoats, pullovers, jumpers,            

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 2 of 6



--------------------------------------------------------------------------------



 



                                    Country   Class   [*]   [*]   [*]
 
  dresses, skirts, beachwear, swimsuits, underwear, lingerie, headwear, hats,
caps, beanies, visors, ties, socks, belts, gloves, scarves and wristbands.      
 
         
Chile

(Our Docket 19688)
  Class 25 – Footwear and apparel.      
 
         
China
Madrid Protocol

(Our Docket 19705)
  CIass 25 – Footwear and apparel.      
 
         
Colombia

(Our Docket 19689)
  Class 25 – Footwear and apparel.      
 
         
Croatia
Madrid Protocol

(Our Docket 19706)
  Class 25 – Footwear and apparel.      
 
         
CTM
Madrid Protocol



(Our Docket 19707)
  Class 25 – Footwear and apparel.      
 
         
Hong Kong

(Our Docket 19690)
  Class 25 – Footwear and apparel.      
 
         
India
  Class 25 – Footwear and      

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 3 of 6



--------------------------------------------------------------------------------



 



                                    Country   Class   [*]   [*]   [*]
(Our Docket 19691)
  apparel.      
 
         
Israel

(Our Docket 19692)
  Class 25 – Footwear and apparel.      
 
         
Japan
Madrid Protocol

(Our Docket 19708)
  Class 25 – Footwear and apparel.      
 
         
Korea
Madrid Protocol

(Our Docket 19709)
  Class 25 – Footwear and apparel.      
 
         
Malaysia

(Our Docket 19693)
  Class 25 – Footwear and apparel.      
 
         
Mexico

(Our Docket 19694)
  Class 25 – Footwear and apparel.      
 
         
 
         
New Zealand

(Our Docket 19695)
  Class 25 – Footwear and apparel.      
 
         
Panama

(Our Docket 19696)
  Class 25 – Footwear and apparel.      
 
         
Philippines

(Our Docket 19697)
  Class 25 – Footwear and apparel.      

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 4 of 6



--------------------------------------------------------------------------------



 



                                    Country   Class   [*]   [*]   [*]
Russia
Madrid Protocol

(Our Docket 19710)
  Class 25 – Footwear and apparel.      
 
         
Saudi Arabia

(Our Docket 19698)
  Class 25 – Footwear and apparel.      
 
         
South Africa

(Our Docket 19699)
  Class 25 – Footwear and apparel.      
 
         
Taiwan

(Our Docket 19700)
  Class 25 – Shoes, sneakers, sandals, slippers and boots; tops, shirts,
blouses, t-shirts, sweat shirts, sports jerseys, sweaters, bottoms, trousers,
pants, sweat pants, shorts, jackets, coats, overcoats, pullovers, jumpers,
dresses, skirts, beachwear, swimsuits, underwear,      

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 5 of 6



--------------------------------------------------------------------------------



 



                                    Country   Class   [*]   [*]   [*]
 
  lingerie, headwear, hats, caps, beanies, visors, ties, socks, belts, gloves,
scarves and wristbands.      
 
         
Thailand

(Our Docket 19701)
  Class 25 – Shoes (except sport shoes) and sport shoes.      
 
         
Turkey
Madrid Protocol

(Our Docket 19711)
  Class 25 – Footwear and apparel.      
 
         
United Arab Emirates

(Our Docket 19702)
  Class 25 – Footwear and apparel.      
 
         
Venezuela

(Our Docket 19703)
  Class 25 – Footwear and apparel.      

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 6 of 6



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
U.S. AND FOREIGN TRADEMARK REGISTRATIONS AND APPLICATIONS
SHAPE-UPS
As of May 31, 2009

                                    Country   Class   [*]   [*]   [*]
United States

SHAPE-UPS

(Our Docket 19578)
  Class 25 – Footwear      
 
         
United States

SHAPE-UPS BY
SKECHERS

(Our Docket 19579)
  Class 25 – Footwear.      
 
         
United States


  Class 05 – Vitamins.        
SHAPE-UPS
  Class 25 – Apparel.      
 
         
(Our Docket 20349)
  Class 32 – Bottled water.      
 
         
United States


  Class 05 – Vitamins.        
SHAPE UP
  Class 25 – Apparel.      
 
         
(Our Docket 20350)
  Class 32 – Bottled water.      

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 1 of 4



--------------------------------------------------------------------------------



 



                                    Country   Class   [*]   [*]   [*]
Australia
Madrid Protocol

(Our Docket 20148)
  Class 25 – Footwear.      
 
         
Brazil

(Our Docket 20129)
  Class 25 – Footwear.      
 
         
Canada

(Our Docket 20130)
  Class 25 – Footwear.      
 
         
Chile

(Our Docket 20131)
  Class 25 – Footwear.      
 
         
China
Madrid Protocol

(Our Docket 20037)
  Class 25 – Footwear.      
 
         
Colombia

(Our Docket 20132)
  Class 25 – Footwear, namely shoes, sneakers, sandals, slippers and boots.    
 
 
         
Croatia
Madrid Protocol

(Our Docket 20038)
  Class 25 – Footwear.      
 
         
CTM
Madrid Protocol

(Our Docket 20151
  Class 25 – Footwear.      
 
         
Hong Kong

(Our Docket 20133)
  Class 25 – Footwear.      
 
         
India

(Our Docket 20134)
  Class 25 – Footwear.      
 
         
Israel

(Our Docket 20135)
  Class 25 – Footwear.      
 
         
Japan
  Class 25 – Footwear.      

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 2 of 4



--------------------------------------------------------------------------------



 



                                    Country   Class   [*]   [*]   [*]
(Our Docket 20136)
         
 
         
Korea
Madrid Protocol

(Our Docket 20041)
  Class 25 – Footwear.      
 
         
Malaysia

(Our Docket 20137)
  Class 25 – Footwear.      
 
         
Mexico

(Our Docket 20138)
  Class 25 – Footwear.      
 
         
New Zealand

(Our Docket 20139)
  Class 25 – Footwear, including shoes, sneakers, sandals, slippers and boots.  
   
 
         
Panama

(Our Docket 20140)
  Class 25 – Footwear.      
 
         
Philippines

(Our Docket 20141)
  Class 25 – Footwear.      
 
         
Russia
Madrid Protocol

(Our Docket 20042)
  Class 25 – Footwear.      

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 3 of 4



--------------------------------------------------------------------------------



 



                                    Country   Class   [*]   [*]   [*]
Saudi Arabia

(Our Docket 20142)
  Class 25 – Footwear.      
 
         
South Africa

(Our Docket 20143)
  Class 25 – Footwear.      
 
         
Taiwan

(Our Docket 20144)
  Class 25 – Footwear, namely shoes, sneakers, sandals, slippers and boots.    
 
 
         
Thailand

(Our Docket 20145)
  Class 25 – Shoes (except sport shoes) and sport shoes (specialty shoes for
athletic purposes).      
 
         
Turkey
Madrid Protocol

(Our Docket 20043)
  Class 25 – Footwear.      
 
         
United Arab Emirates

(Our Docket 20146)
  Class 25 – Footwear.      
 
         
Venezuela

(Our Docket 20147)
  Class 25 – Footwear.      

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 4 of 4



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
U.S. AND FOREIGN TRADEMARK REGISTRATIONS AND APPLICATIONS
SKECHERS SHAPE-UPS
As of May 31, 2009

                                    Country   Class   [*]   [*]   [*]
United States

SKECHERS SHAPE-
UPS

(Our Docket 20155)
  Class 25 – Footwear.      

                        Country   Class      
Australia
Madrid Protocol

(Our Docket 20175)
  Class 25 – Footwear.      
 
         
Brazil

(Our Docket 20156)
  Class 25 – Footwear.      
 
         
Canada

(Our Docket 20157)
  Class 25 – Footwear.      
 
         
Chile

(Our Docket 20158)
  Class 25 – Footwear.      
 
         
China
Madrid Protocol

(Our Docket 20176)
  Class 25 – Footwear.      
 
         
Colombia
  Class 25 – Footwear.      

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 1 of 4



--------------------------------------------------------------------------------



 



                                    Country   Class   [*]   [*]   [*]
(Our Docket 20159)
         
 
         
Croatia
Madrid Protocol

(Our Docket 20177)
  Class 25 – Footwear.      
 
         
CTM
Madrid Protocol

(Our Docket 20178)
  Class 25 – Footwear.      
 
         
Hong Kong

(Our Docket 20160)
  Class 25 – Footwear.      
 
         
India

(Our Docket 20161)
  Class 25 – Footwear.      
 
         
Israel

(Our Docket 20162)
  Class 25 – Footwear.      
 
         
Japan

(Our Docket 20163)
  Class 25 – Footwear other than boots for sports.      
 
         
Korea
Madrid Protocol

(Our Docket 20179)
  Class 25 – Footwear.      
 
         
Malaysia

(Our Docket 20164)
  Class 25 – Footwear.      

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 2 of 4



--------------------------------------------------------------------------------



 



                                    Country   Class   [*]   [*]   [*]
Mexico

(Our Docket 20165)
  Class 25 – Footwear.      
 
         
New Zealand

(Our Docket 20166)
  Class 25 – Footwear, including shoes, sneakers, sandals, slippers and boots.  
   
 
         
Panama

(Our Docket 20167)
  Class 25 – Footwear.      
 
         
Peru

(Our Docket 20028)
  Class 25 – Footwear.      
 
         
Philippines

(Our Docket 20168)
  Class 25 – Footwear.      
 
         
Russia
Madrid Protocol

(Our Docket 20180)
  Class 25 – Footwear.      

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 3 of 4



--------------------------------------------------------------------------------



 



                                    Country   Class   [*]   [*]   [*]
Saudi Arabia

(Our Docket 20169)
  Class 25 – Footwear, namely shoes, sneakers, sandals, slippers and boots.    
 
 
         
South Africa

(Our Docket 20170)
  Class 25 – Footwear.      
 
         
Taiwan

(Our Docket 20171)
  Class 25 – Footwear, namely shoes, sneakers, sandals, slippers and boots.    
 
 
         
Thailand

(Our Docket 20172)
  Class 25 – Shoes (except sport shoes) and sport shoes (specialty shoes for
athletic purposes).      
 
         
Turkey
Madrid Protocol

(Our Docket 20181)
  Class 25 – Footwear.      
 
         
United Arab Emirates

(Our Docket 20173)
  Class 25 – Footwear.      
 
         
Venezuela

(Our Docket 20174)
  Class 25 – Footwear.      

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 4 of 4



--------------------------------------------------------------------------------



 



SKECHERS U. S. A., INC. II
U.S. AND FOREIGN TRADEMARK REGISTRATIONS AND APPLICATIONS FOR THE MARKS:
(1) S IN SHIELD DESIGN; (2) S ABSTRACT SHIELD DESIGN; and (3) SHIELD DESIGN

              U.S.: Pages 2-3 Foreign: Pages 4-17   As of May 31, 2009

(SKECHERS LOGO) [v55961a55961356.gif]

Page 1 of 17



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
U.S. AND FOREIGN TRADEMARK REGISTRATIONS AND APPLICATIONS FOR THE MARKS:
(1) S IN SHIELD DESIGN; (2) S ABSTRACT SHIELD DESIGN; and (3) SHIELD DESIGN

              U.S.: Pages 2-3 Foreign: Pages 4-17   As of May 31, 2009

                                      DCKT                     COUNTRY   NO.  
IC   [*]   [*]   [*]
U.S.A.
    10304       25            

S IN SHIELD DESIGN
                         
 
                         
U.S.A.
    10174       25            
S IN SHIELD DESIGN
                         
 
                         
U.S.A
    10799       35            
SERVICE MARK


S IN SHIELsD DESIGN
                         
 
                         
U.S.A.
    11266       25            
S ABSTRACT SHIELD
DESIGN
(BLACK VERSION)
(SKECHERS LOGO) [v55961a55961357.gif]
                         

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 2 of 17



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
U.S. AND FOREIGN TRADEMARK REGISTRATIONS AND APPLICATIONS FOR THE MARKS:
(1) S IN SHIELD DESIGN; (2) S ABSTRACT SHIELD DESIGN; and (3) SHIELD DESIGN

              U.S.: Pages 2-3 Foreign: Pages 4-17   As of May 31, 2009

                                  DCKT                     COUNTRY   NO.   IC  
[*]   [*]   [*]
U.S.A.

S ABSTRACT SHIELD DESIGN
(OUTLINE VERSION)
(SKECHERS LOGO) [v55961a55961358.gif]
    11267       25        
 
                     
U.S.A. (ITU)

S IN SHIELD FLAG DESIGN
Goods for footwear
    12051       251        
 
                     
U.S.A.
S IN SHIELD FLAG
DESIGN
    12051       25        
 
                     
ABANDONED
U.S.A (ITU) SHIELD DESIGN
    12144       25        
 
                     
USA USTM (DIV)
(SKECHERS LOGO) [v55961a55961359.gif]
    12195       25        
 
                     
FILE CLOSED
USTM (ITU)
DIVISIONAL
S in shield
    13047       25        

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.



Page 3 of 17



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
U.S. AND FOREIGN TRADEMARK REGISTRATIONS AND APPLICATIONS FOR THE MARKS:
(1) S IN SHIELD DESIGN; (2) S ABSTRACT SHIELD DESIGN; and (3) SHIELD DESIGN

              U.S.: Pages 2-3 Foreign: Pages 4-17   As of May 31, 2009

COM

                                                            COUNTRY   DCKT NO.  
IC   [*]   [*]   [*]
Australia

S IN SHIELD DESIGN
    10262       25        
 
                     
Austria

S IN SHIELD DESIGN
    10263       25        
 
                     
Bolivia

S IN SHIELD DESIGN
    12188       25        
 
                     
Brazil

S IN SHIELD DESIGN
    10265       25        

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 4 of 17



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
U.S. AND FOREIGN TRADEMARK REGISTRATIONS AND APPLICATIONS FOR THE MARKS:
(1) S IN SHIELD DESIGN; (2) S ABSTRACT SHIELD DESIGN; and (3) SHIELD DESIGN

              U.S.: Pages 2-3 Foreign: Pages 4-17   As of May 31, 2009

                                                            COUNTRY   DCKT NO.  
IC   [*]   [*]   [*]
Bulgaria

S IN SHIELD DESIGN
    12453       25        

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 5 of 17



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
U.S. AND FOREIGN TRADEMARK REGISTRATIONS AND APPLICATIONS FOR THE MARKS:
(1) S IN SHIELD DESIGN; (2) S ABSTRACT SHIELD DESIGN; and (3) SHIELD DESIGN

              U.S.: Pages 2-3 Foreign: Pages 4-17   As of May 31, 2009

                                                                    COUNTRY  
DCKT NO.   IC   [*]   [*]   [*]
Canada
    10266       25            

S IN SHIELD DESIGN
                           
 
                           
Canada
    10961       25            

S IN
SHIELD DESIGN
                           
 
                           
Chile

S IN SHIELD DESIGN
    10267       25                                                              
       
 
                             
Chile
    15669       35              
 
                           
S IN SHIELD
                           
 
                           
China
    10268       25              
 
                           
S IN SHIELD DESIGN
                           

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 6 of 17



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
U.S. AND FOREIGN TRADEMARK REGISTRATIONS AND APPLICATIONS FOR THE MARKS:
(1) S IN SHIELD DESIGN; (2) S ABSTRACT SHIELD DESIGN; and (3) SHIELD DESIGN

              U.S.: Pages 2-3 Foreign: Pages 4-17   As of May 31, 2009

                                                                    COUNTRY  
DCKT NO.   IC   [*]   [*]   [*]
China
    19437       14            
 
                           
S in Shield Design
                           
 
                           
(Class 14)
                           
 
                           
China
    19577       18            
S in Shield Design
                           
 
                           
(Class 18)
                           
 
                           
Colombia
    10812       25              
 
                           
S IN SHIELD DESIGN
                           
 
                           
 
                           
Croatia
    10269       25              
 
                           
SIN SHIELD DESIGN
                           

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 7 of 17



--------------------------------------------------------------------------------



 



SKECHERS U. A., INC. 11
U.S. AND FOREIGN TRADEMARK REGISTRATIONS AND APPLICATIONS FOR THE MARKS: (1) S
IN
SHIELD DESIGN; (2) S ABSTRACT SHIELD DESIGN; and (3) SHIELD DESIGN

              U.S.: Pages 2-3 Foreign: Pages 4-17   As of May 31, 2009

                                                                    COUNTRY  
DCKT NO.   IC   [*]   [*]   [*]
CTM:

S IN SHIELD DESIGN
    10264       25                                                              
 
 
                         
CTM SM:
    12908       35            
S IN SHIELD DESIGN
                         
 
                         
Denmark

S IN SHIELD DESIGN
    10270       25                                                            
 
                         
Ecuador
    12189       25          
 
                         
S IN SHIELD DESIGN
                         
 
                         
Benelux (European Community)

S IN SHIELD DESIGN
    10271       25                                                              
                           
 
                         
Finland
    10272       25            
 
                         
S IN SHIELD DESIGN
                         
 
                         
France
    10273       25            
 
                         
S IN SHIELD DESIGN
                         

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 8 of 17



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
U.S. AND FOREIGN TRADEMARK REGISTRATIONS AND APPLICATIONS FOR THE MARKS:
(1) S IN SHIELD DESIGN; (2) S ABSTRACT SHIELD DESIGN; and (3) SHIELD DESIGN

              U.S.: Pages 2-3 Foreign: Pages 4-17   As of May 31, 2009

                                            COUNTRY   DCKT NO.   IC   [*]   [*]
  [*]
FRANCE SM:
  12907   42      
S IN SHIELD DESIGN
             
 
             
Germany
  10274   25      
S IN SHIELD DESIGN
             
 
             
Greece
  10275   25      
S IN SHIELD DESIGN
             
 
             
Hong Kong
  10277   25      
S IN SHIELD DESIGN
             
 
             
Hungary
  10278   25      
S IN SHIELD DESIGN
             
 
             
Iceland
  10279   25      
 
             
S IN SHIELD DESIGN
             

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 9 of 17



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
U.S. AND FOREIGN TRADEMARK REGISTRATIONS AND APPLICATIONS FOR THE MARKS:
(1) S IN SHIELD DESIGN; (2) S ABSTRACT SHIELD DESIGN; and (3) SHIELD DESIGN

              U.S.: Pages 2-3 Foreign: Pages 4-17   As of May 31, 2009

                                                                    COUNTRY  
DCKT NO.   IC   [*]   [*]   [*]
India
    10280       25                
S IN SHIELD DESIGN
                           
 
                           
Indonesia

S IN SHIELD DESIGN
    10281       25                                                              
       
 
                           
Ireland
    10512       25              
 
                           
S in Shield Design
                           

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 10 of 17



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
U.S. AND FOREIGN TRADEMARK REGISTRATIONS AND APPLICATIONS FOR THE MARKS:
(1) S IN SHIELD DESIGN; (2) S ABSTRACT SHIELD DESIGN; and (3) SHIELD DESIGN

              U.S.: Pages 2-3 Foreign: Pages 4-17   As of May 31, 2009

                                                                COUNTRY   DCKT
NO.   IC   [*]   [*]   [*]
Israel
    12157       25            
S IN SHIELD DESIGN
                         
 
                         
Italy
    10282       25            
 
                         
S IN SHIELD DESIGN
                         
 
                         
Japan
    10283       25            
 
                         
S IN SHIELD DESIGN
                         

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 11 of 17



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
U.S. AND FOREIGN TRADEMARK REGISTRATIONS AND APPLICATIONS FOR THE MARKS:
(1) S IN SHIELD DESIGN; (2) S ABSTRACT SHIELD DESIGN; and (3) SHIELD DESIGN

              U.S.: Pages 2-3 Foreign: Pages 4-17   As of May 31, 2009

                                                            COUNTRY   DCKT NO.  
IC   [*]   [*]   [*]
JAPAN SM:
S IN SHIELD DESIGN
    12909       42                                      
 
                           
Korea

S IN SHIELD DESIGN
    10284       27                                                              
   
 
                           
Korea

S IN SHIELD DESIGN
    10303       45                                                              
   

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 12 of 17



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
U.S. AND FOREIGN TRADEMARK REGISTRATIONS AND APPLICATIONS FOR THE MARKS:
(1) S IN SHIELD DESIGN; (2) S ABSTRACT SHIELD DESIGN; and (3) SHIELD DESIGN
U.S.: Pages 2-3 Foreign: Pages 4-17
As of May 31, 2009

                                                                COUNTRY   DCKT
NO.   IC   [*]   [*]   [*]
Mexico

S IN SHIELD DESIGN
    10285       25        
 
                       
Moldova

S IN SHIELD DESIGN
(GRAPHIC) [v55961a55961360.gif]
    17576     25
35      
 
                       
Moldova

S IN-SHIELD DESIGN SKECHERS

(Combination design/word mark)
(GRAPHIC) [v55961a55961395.gif]
    19808     25
35      
 
                       
Netherlands-Antilles

S IN SHIELD DESIGN
    11062       25        
 
                       
New Zealand

S IN SHIELD DESIGN
    10286       25        
 
                       
Norway

S IN SHIELD DESIGN
    10287       25          
 
                       
Panama

S IN SHIELD DESIGN
    10288       25        

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 13 of 17



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
U.S. AND FOREIGN TRADEMARK REGISTRATIONS AND APPLICATIONS FOR THE MARKS:
(1) S IN SHIELD DESIGN; (2) S ABSTRACT SHIELD DESIGN; and (3) SHIELD DESIGN
U.S.: Pages 2-3 Foreign: Pages 4-17
As of May 31, 2009

                                                                COUNTRY   DCKT
NO.   IC   [*]   [*]   [*]
Peru

S IN SHIELD DESIGN
    12190       25        
 
                     
Philippines

S IN SHIELD DESIGN
    10289       25        
 
                     
Portugal

S IN SHIELD DESIGN
    10290       25        
 
                     
Puerto Rico

S IN SHIELD DESIGN
    10291       25        
 
                     
Romania

S IN SHIELD DESIGN
    10292       25        
 
                     
Russia

S IN SHIELD DESIGN
    10640       25        

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 14 of 17



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
U.S. AND FOREIGN TRADEMARK REGISTRATIONS AND APPLICATIONS FOR THE MARKS:
(1) S IN SHIELD DESIGN; (2) S ABSTRACT SHIELD DESIGN; and (3) SHIELD DESIGN
U.S.: Pages 2-3 Foreign: Pages 4-17
As of May 31, 2009

                                                            COUNTRY   DCKT NO.  
IC   [*]   [*]   [*]
Singapore

S IN SHIELD DESIGN
    10293       25        
 
                     
South Africa

S IN SHIELD DESIGN
    10294       25        
 
                     
Spain

S IN SHIELD DESIGN
    10295       25        
 
                     
Sweden

S IN SHIELD DESIGN
    10296       25        
 
                     
Switzerland
S IN SHIELD DESIGN
    10297       25        
 
                     
Taiwan

S IN SHIELD DESIGN
    10361       25        

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 15 of 17



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
U.S. AND FOREIGN TRADEMARK REGISTRATIONS AND APPLICATIONS FOR THE MARKS:
(1) S IN SHIELD DESIGN; (2) S ABSTRACT SHIELD DESIGN; and (3) SHIELD DESIGN
U.S.: Pages 2-3 Foreign: Pages 4-17
As of May 31, 2009

                                                                COUNTRY   DCKT
NO.   IC   [*]   [*]   [*]
Thailand

S IN SHIELD DESIGN
    14809       25          
 
                       
Turkey

S IN SHIELD DESIGN
(GRAPHIC) [v55961a55961361.gif]
    10298       25        
 
                       
TURKEY

S IN SHIELD DESIGN
(GRAPHIC) [v55961a55961362.gif]
    19176       25          
 
                       
U.K.

S IN SHIELD DESIGN
    10299       25        
 
                       
UNITED KINGDOM SM:
S IN SHIELD DESIGN
    12906       35        
 
                       
Venezuela

S IN SHIELD DESIGN
    10650       25        
 
                       
Vietnam

S IN SHIELD DESIGN
    10422       25        

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 16 of 17



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
U.S. AND FOREIGN TRADEMARK REGISTRATIONS AND APPLICATIONS FOR THE MARKS:
(1) S IN SHIELD DESIGN; (2) S ABSTRACT SHIELD DESIGN; and (3) SHIELD DESIGN
U.S.: Pages 2-3 Foreign: Pages 4-17
As of May 31, 2009

Page 17 of 17



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
U.S. AND FOREIGN TRADEMARK REGISTRATIONS AND APPLICATIONS FOR THE MARKS:
including the term SKECHERS
As of May 31, 2009
SKECHERS
AND MARKS INCLUDING THE TERM “SKECHERS”

 



--------------------------------------------------------------------------------



 



                              DKT   DESIGN OF             COUNTRY   NO.   MARK  
[*]   [*]   [*]
SKECHERS
    07074     SKECHERS      
 
                 
SKECHERS and
megaphone design
    09615     (GRAPHIC) [v55961a55961363.gif]      
 
                 
SKECHERS
(BAGS)
    09758     SKECHERS      
 
                 
“SKECHERS USA”

Class 25 — Footwear
    09828     SKECHERS
USA      
 
                 
“SKECHERS USA, S FOOTWEAR AND DESIGN

Class 25 — footwear
    10692     (GRAPHIC) [v55961a55961364.gif]      
 
                 
USSM: SKECHERS
    10800     SKECHERS      
 
                 
USTM (ITU)
STRETCH-FIT BY
SKECHERS
    12444     STRETCH-FIT BY
SKECHERS      

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 2 of 40



--------------------------------------------------------------------------------



 



                              DKT   DESIGN OF             COUNTRY   NO.   MARK  
[*]   [*]   [*]
USTM (DIV)
STRETCH-FIT BY SKECHERS
div of 12444
    13347     STRETCH-FIT
BY SKECHERS      
 
                 
USTM: (ITU)
SKECHERS MEN’S USA
    12530     SKECHERS MEN’S USA      
 
                 
“JAMMERS BY SKECHERS”
    12035     JAMMERS BY SKECHERS      
 
                 
USTM: (ITU)
THAT TOO FROM SKECHERS
    12748     THAT TOO FROM
SKECHERS      
 
                 
USTM (ITU)
S SKECHERS COMFORT
and design
for apparel
    12828     (GRAPHIC) [v55961a55961365.gif]      
 
                 
USTM (ITU)
QUADS BY
SKECHERS
  12849
Class     QUADS BY SKECHERS      
 
                 
USTM (USE)
S SKECHERS COMFORT
and design
  (GRAPHIC) [v55961a55961365.gif]              
 
                 
USTM

SKECHERS
    13709     SKECHERS      
 
                 
USTM (USE)

SKECHERS
    13710     SKECHERS SPORT        
USTM

SKECHERS SPORT
25 for apparel
    13711     SKECHERS SPORT      

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 3 of 40



--------------------------------------------------------------------------------



 



                              DKT   DESIGN OF             COUNTRY   NO.   MARK  
[*]   [*]   [*]
USTM

SKECHERS SPORT
14 for wrist and pocket watches
    13712     SKECHERS
SPORT      
 
                 
USTM (Use Based)

SKECHERS
COLLECTION
    13713     SKECHERS
COLLECTION      
 
                 
USTM (ITU)

SKECHERS COLLECTIONS
25 for appeal
    13714     SKECHERS COLLECTION      
 
                 
USTM (ITU)

SKECHER USA
25 for apparel
    13716     SKECHERS USA      
 
                 
USTM (ITU)

SKECHERS USA
    13717     SKECHERS USA      
 
                 
USTM (ITU)

SKECHERS LOVE THE SHOES

Class 25 — Footwear and apparel, namely, men’s, women’s and children’s clothing
and outerwear, namely, tops, shirts, t-shirts, knit shirts, sweat-shirts,
sweaters, sports shirts, sports jerseys, bottoms, pants, sweat-pants, trousers,
shorts, jackets, coats.
    18917            

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 4 of 40



--------------------------------------------------------------------------------



 



                              DKT   DESIGN OF             COUNTRY   NO.   MARK  
[*]   [*]   [*]
USTM (ITU):

SKECHERS HOT FUDGE

Class 16 — Publications, namely, comic books, comic magazines, cartoon prints,
graphic novels and printed stories in illustrated form featured in books and
magazines.

Class 25 — Footwear.
    18922            
 
                 
USTM (ITU):

SKECHERS

Class 09 — Eyewear, namely eyeglasses, sunglasses and optical frames; eyewear
accessories namely eyewear cases, neck cords and neck chains
    19906     Word Mark      
 
                 
USTM (ITU):

SKECHERS

Class 25 — Clothing, namely, uniforms, tops, vests, pants, dresses, skirts,
jackets, lab coats, headwear and non-surgical scrubs worn by nurses and other
medical and health care professionals.
    19970     Word Mark      

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 5 of 40



--------------------------------------------------------------------------------



 



                                                            COUNTRY   DOCKET  
IC   [*]   [*]   [*]
Algeria

SKECHERS
    08535       25            
 
                         
Argentina

SKECHERS
    08713       25            
 
                         
Australia

SKECHERS
    07081       25            
 
                         
Australia

SKECHERS
    14364       18            
 
                         
Austria

SKECHERS
    07496       25            
 
                         
Austria

SKECHERS
    14365       18            
 
                         
Bahamas

SKECHERS
    08527       38            
 
                         
Bahrain

SKECHERS
    08522       25            

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 6 of 40



--------------------------------------------------------------------------------



 



                                                        COUNTRY   DOCKET   IC  
[*]   [*]   [*]
Benelux

SKECHERS
    07124       25        
 
                     
Benelux

SKECHERS
    14366       18        
 
                     
Bermuda

SKECHERS
    08528       25        
 
                     
Bolivia

SKECHERS
    08529       25        
 
                     
Bolivia

SKECHERS
    14367       18        
 
                     
Bosnia- Herzegovina
SKECHERS
    15601       25        
 
                     
Botswana

SKECHERS
    08517       25        
 
                     
Brazil

SKECHERS
    08833       28        

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 7 of 40



--------------------------------------------------------------------------------



 



                                                            COUNTRY   DOCKET  
IC   [*]   [*]   [*]
Brazil

Skechers
    07080       25        
Class 25 for apparel
                     

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 8 of 40



--------------------------------------------------------------------------------



 



                                                      COUNTRY   DOCKET   IC  
[*]   [*]   [*]
Brazil

SKECHERS
    14368       18        
 
                     
Brazil
    17295       25        
SKECHERS
                     
BEACH
                     

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 9 of 40



--------------------------------------------------------------------------------



 



                                                          COUNTRY   DOCKET   IC
  [*]   [*]   [*]
Brazil

    17296       25            
SKECHERS
                         
SPORT
                         
 
                         
Bulgaria

SKECHERS
    12451       25            
 
                         
Bulgaria

SKECHERS
    14369       18            
 
                         
Canada

SKECHERS
    07325       25            
 
                         
CANADA TM:
    13718       14            
SKECHERS 14 for wrist and pocket watches
                         
 
                         
CANADA TM:

SKECHERS
    14370       18            

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 10 of 40



--------------------------------------------------------------------------------



 



                                                            COUNTRY   DOCKET  
IC   [*]   [*]   [*]
CANADA TM:

SKECHERS
SPORT
    13719       25            
 
                         
CANADA TM:

    14073       25            
SKECHERS
                         
SPORT
                         
 
                         
CANADA TM:
    13721       25            

SKECERS
COLLECTION
25 apparel
                         
 
                         
CANADA TM:
    14074       25            
SKECHERS
COLLECTION
                         
 
                         
 
                         
CANADA TM:
    13722       25
14            
SKECHERS USA
25 apparel
14 watches
                         
 
                         
CANADATM:

SKECHERS

(Class 9)
    19907       09            

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 11 of 40



--------------------------------------------------------------------------------



 



                                                        COUNTR.   DOCKET   IC  
[*]   [*]   [*]
Chile

SKECHERS
    07478       25        
 
                     
Chile

SKECHERS
    14371       18        
 
                     
Chile
SKECHERS
    15668       35        
 
                     
China:

SKECHERS

Class 9 — Eye glasses; sunglasses; pince-nez chains; pince-nez cases; eyeglass
cases; spectacles [optics]; spectacle frames; eyeglass frames; pince-nez
mountings; contact lenses.
    17600       09        

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 12 of 40



--------------------------------------------------------------------------------



 



                                                        COUNTRY   DOCKET   IC  
[*]   [*]   [*]
China

SKECHERS

- in Chinese
script
    10023       25        
 
                     
China

SKECHERS
    07087       25        
 
                     
China

SKECHERS

Class 18 — Bags.
    14372       18        
 
                     
China

SKECHERS

Class 14
    19436       14        
 
                     
China

SKECHERS

Class 09
    19934       09        

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 13 of 40



--------------------------------------------------------------------------------



 



                                                        COUNTRY   DOCKET   IC  
[*]   [*]   [*]
Colombia

SKECHERS
    07497       25        
 
                     
 
                     
Colombia

SKECHERS
    14373       18        
 
                     
 
                     
Costa Rica

SKECHERS
    08526       25        
 
                     
Croatia

SKECHERS
    08510       25        
 
                     
Croatia

SKECHERS
    14374       18        
 
                     
CTM

SKECHERS
    14375       18        

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 14 of 40



--------------------------------------------------------------------------------



 



                                                            COUNTRY   DOCKET  
IC   [*]   [*]   [*]
CTM


SKECHERS
3 Classes
    15681     25
18
35      
 
                     
CTM

SKECHERS

Class 09
    19908       09        
 
                     
Cyprus


SKECHERS
    07840       25        
 
                     
Czech
Republic
    07479       25        
 
                     
SKECHERS
                     
 
                     
Denmark


SKECHERS
    07459       25        
 
                     
Denmark
    14376       18        
SKECHERS
                     
 
                     
Dominican
Republic
    17109       25        
 
                     
SKECHERS
                     

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 15 of 40



--------------------------------------------------------------------------------



 



                                                            COUNTRY   DOCKET  
IC   [*]   [*]   [*]
Dubai
    08524       25        
SKECHERS
                     
 
                     
Ecuador
    09877       25        
SKECHERS
                     
 
                     
Ecuador
    14377       18        
SKECHERS
                     
 
                     
Egypt
    08516       25        
SKECHERS
                     
 
                     
El Salvador
    08530       25        
SKECHERS
                     
 
                     
Estonia
SKECHERS
    14946       25        
 
                     
Finland
    07480       25        
SKECHERS
                     
 
                     
Finland
    14378       18        
SKECHERS
                     

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 16 of 40



--------------------------------------------------------------------------------



 



                                                                    COUNTRY  
DOCKET   IC   [*]   [*]   [*]
France
    07076       25              
SKECHERS
                           
 
                           
France
    12921       9              
 
            14              
SKECHERS
          18
28            
 
                           
France
    12922       12              
 
            32              
SKECHERS
            41              
 
                           
FRANCE SM:
    12903       16              
SKECHERS
            35              
 
                           
Germany
    07077       25              
 
                         
SKECHERS
                           
 
                           
GERMANY SM:
    12904       42              
SKECHERS
                           
 
                           
 
                           
Germany
    14379       18                
SKECHERS
                         

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 17 of 40



--------------------------------------------------------------------------------



 



                                                                    COUNTRY  
DOCKET   IC   [*]   [*]   [*]
Greece
    07481       25              
 
                           
SKECHERS
                           
 
                           
Greece:
    14380       18              
 
                           
SKECHERS
                           
 
                           
Guatemala
    08531       25              
 
                           
SKECHERS
                           
 
                           
Guatemala
    14689       42              
 
                           
SKECHERS
                           
 
                           
Honduras
    08538       25              
SKECHERS
                         
 
                           
Hong Kong
    10022       25              
 
                           
SKECHERS
                           
- in transliteration
                           

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 18 of 40



--------------------------------------------------------------------------------



 



                                                            COUNTRY   DOCKET  
IC   [*]   [*]   [*]
Hong Kong
    07082       25        
SKECHERS
                     
 
                     
Hong Kong

SKECHERS
    14381       18        
 
                     
Hungary

SKECHERS
    07489       25        
 
                     
 
                     
Hungary

SKECHERS
    14382       18        
 
                     
Iceland

SKECHERS
    08511       25        
 
                     
Iceland
    14383       18        
SKECHERS
                     

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 19 of 40



--------------------------------------------------------------------------------



 



                                                                    COUNTRY  
DOCKET   IC   [*]   [*]   [*]
India
    07482       25                
 
                             
SKECHERS
                             

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 20 of 40



--------------------------------------------------------------------------------



 



                                                                COUNTRY   DOCKET
  IC   [*]   [*]   [*]
India

SKECHERS
    14384       18        
 
                     
Indonesia

SKECHERS
    07086       25        
 
                     
Indonesia:

SKECHERS
    14385       18        
 
                     
Ireland

SKECHERS
    07483       25        
 
                     
Ireland:

SKECHERS
    14386       18        
 
                     
Israel

SKECHERS
    07460       25        
 
                     
Israel

SKECHERS
    14387       18        
 
                     
Italy

SKECHERS
    07078       25        
 
                     
Italy

SKECHERS
    14388       18        
 
                     
Japan

SKECHERS
    09276       34        

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 21 of 40



--------------------------------------------------------------------------------



 



                                                            COUNTRY   DOCKET  
IC   [*]   [*]   [*]
Japan

SKECHERS
    09196       9        
 
                     
Japan

SKECHERS
    07079       25        
 
                     
Japan

SKECHERS
    08061       18        
 
                     
Japan

SKECHERS
    09197       14        
 
                     
Japan

SKECHERS
    09198       16        
 
                     
Japan

SKECHERS
    09199       18          
Japan
    09200       25        
SKECHERS
                     
 
                     
Japan

SKECHERS
    09201       28        

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 22 of 40



--------------------------------------------------------------------------------



 



                                                                    COUNTRY  
DOCKET   IC   [*]   [*]   [*]
JAPAN SM:
    12905       42          
SKECHERS
                       
 
                       
Jordan
    08518       25          
 
                       
SKECHERS
                     
 
                       
Kazakhstan
    08515       25          
 
                       
SKECHERS
                       
 
                       
Korea (So.)
    08470       45          
 
                       
SKECHERS
- same mark as 8653
                       

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 23 of 40



--------------------------------------------------------------------------------



 



                                                                COUNTRY   DOCKET
  IC   [*]   [*]   [*]
Korea (So.)
    08653       45            
 
                         
SKECHERS
- same mark as
                         
8470
                         
 
                         
Korea (So.)
    08654       43            
 
                         
SKECHERS
                         
 
                         
Korea (So.)
    07084       27            
 
                         
SKECHERS
                         

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 24 of 40



--------------------------------------------------------------------------------



 



                                                            COUNTRY   DOCKET  
IC   [*]   [*]   [*]
Korea (So.) SKECHERS
    09708       25        

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 25 of 40



--------------------------------------------------------------------------------



 



                                            COUNTRY   DOCKET   IC   [*]   [*]  
[*]
Korea
  14389   18      
SKECHERS
             
 
             
Korea
  19580   25      
SKECHERS
             
(Korean
             
Transliteration)
             
 
             
Kosovo
  19503   25      
SKECHERS
             

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 26 of 40



--------------------------------------------------------------------------------



 



                                            COUNTRY   DOCKET   IC   [*]   [*]  
[*]
Kuwait
  08519   25      
SKECHERS
             
 
             
Latvia
  14947   25      
SKECHERS
             
 
             
Lebanon
  07484   25      
SKECHERS
             
 
             
Lithuania
  14948   25      
SKECHERS
             
 
             
Macau
  08514   25      
SKECHERS
             

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 27 of 40



--------------------------------------------------------------------------------



 



                                            COUNTRY   DOCKET   IC   [*]   [*]  
[*]
Malaysia
  07498   25      

SKECHERS
             
 
             
Macedonia
  15602   25      
SKECHERS
             
 
             
Mexico
  07324   25      
SKECHERS
             
 
             
Mexico
  14390   18      
SKECHERS
             
 
             
Moldova
  17544   25      
 
      35      
SKECHERS
             
 
             
Montenegro
  19488   25      
 
             
Morocco
  08520   25      
SKECHERS
             

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 28 of 40



--------------------------------------------------------------------------------



 



                                            COUNTRY   DOCKET   IC   [*]   [*]  
[*]
Mozambique
  17834   25      
SKECHERS
             
 
             
Mozambique
  17835   41      
SKECHERS
             
 
             
Netherlands-
  11061   25      
Antilles
             
SKECHERS
             
 
             
Netherlands-
  14391   18      
Antilles
             

SKECHERS
             

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 29 of 40



--------------------------------------------------------------------------------



 



                                            COUNTRY   DOCKET   IC   [*]   [*]  
[*]
New Zealand
  07499   25      
SKECHERS
             
 
             
New Zealand
  14392   18      
SKECHERS
             
 
             
Nicaragua
  08532   25        
SKECHERS
             
 
             
Norway
  07485   25      
SKECHERS
             
 
             
Norway
  14393   18      
SKECHERS
             
 
             
Pakistan
  08537   25      
SKECHERS
             
 
             
Panama
  07105   25      
SKECHERS
             
 
             
Panama
  14394   18      
SKECHERS
             

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 30 of 40



--------------------------------------------------------------------------------



 



                                            COUNTRY   DOCKET   IC   [*]   [*]  
[*]
Paraguay
  08533   25      

SKECHERS
             
 
             
Peru
  07486   25      
SKECHERS
             
 
             
Peru
  14395   18      
SKECHERS
             
 
             
Philippines
  14396   18      
SKECHERS
             
 
             
Philippines
  07487   25      
SKECHERS
             

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 31 of 40



--------------------------------------------------------------------------------



 



                                            COUNTRY   DOCKET   IC   [*]   [*]  
[*]
Philippines
  17593   09      
SKECHERS
             
 
             
Philippines
  20202   09      
SKECHERS
             

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 32 of 40



--------------------------------------------------------------------------------



 



                                          COUNTRY   DOCKET   IC   [*]   [*]  
[*]
Poland
  07488   25      
SKECHERS
             
 
             
Portugal
  07490   25      
 
             
SKECHERS
             
 
             
Portugal
  14397   18      
 
             
SKECHERS
             
 
             
Puerto Rico
  13518   25      
 
             
SKECHERS
             
 
             
Puerto Rico
  14398   18      
 
             
SKECHERS
             
 
             
Qatar
  08521   25      
SKECHERS
             
 
             
Romania
  14399   18      
 
             
SKECHERS
             
 
             
Romania
  15607   25      
 
             
SKECHERS
             

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 33 of 40



--------------------------------------------------------------------------------



 



                                        COUNTRY   DOCKET   IC   [*]   [*]   [*]
Russia
  07493   25      
SKECHERS
             
 
             
Russia
  14400   18      
 
             
SKECHERS
             
 
             
Saudi Arabia
  07461   25      
 
             
SKECHERS
             
 
             
Serbia
  15603   25      
(formerly Serbia
             
and Montenegro)
               
SKECHERS
             
 
             
Singapore
  07125   25      
 
             
SKECHERS
             
 
             
Singapore
  10885   25      
 
             
SKECHERS
             
 
             
-in Chinese
             
transliteration
             
 
             
Singapore
  14401   18      
 
             
SKECHERS
             

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 34 of 40



--------------------------------------------------------------------------------



 



                                        COUNTRY   DOCKET   IC   [*]   [*]   [*]
Slovak Republic
  07548   25      
 
             
SKECHERS
             
 
             
Slovenia
  08512   25      
SKECHERS
             
 
             
 
             
South Africa
  07500   25      
 
             
SKECHERS
             
 
             
South Africa
  14402   18      
 
             
 
             
SKECHERS
             
 
             
Spain
  07083   25      
SKECHERS
             
 
             
 
             
Spain
  14403   18      
 
             
SKECHERS
             
 
             
 
             
Sweden
  07491   25      
 
             
SKECHERS
             
 
             
Sweden
  14404   18      
 
             
SKECHERS
             
 
             
Switzerland
  07462   25      
 
             
SKECHERS
             

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 35 of 40



--------------------------------------------------------------------------------



 



                                        COUNTRY   DOCKET   IC   [*]   [*]   [*]
Switzerland
  14405   18      
 
             
SKECHERS
             
 
             
Syria
  18914   25      
SKECHERS
             
 
             
 
             
Class 25 —
             
Footwear and
             
apparel
             
 
             
Taiwan
  07099   41      
 
             
SKECHERS
             
 
             
Taiwan
  11952   25      
(Assigned)
             
 
             
SKECHERS
             
- in Chinese
             
Script
             
 
             
 
             
Taiwan
  10805   25      
 
             
SKECHERS
             
- in Chinese
             
Script for
             
footwear
             
 
             
 
             
Taiwan
  07085   40      
 
             
SKECHERS
             
 
             
Taiwan
  14406   18      
 
             
SKECHERS
             
 
             
 
             
 
             
 
             
Taiwan
  19915   14      
 
             
SKECHERS

             
 
             
(Class 14)
             

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 36 of 40



--------------------------------------------------------------------------------



 



                                                COUNTRY   DOCKET   IC   [*]  
[*]   [*]
Thailand

SKECHERS
  07492      25        
 
                 
Thailand

SKECHERS
  14810      25        
 
                 
Tunisia

SKECHERS
  08536      25        
 
                 
Turkey

SKECHERS
  07463      25        
 
                 
Turkey

SKECHERS
  14407     18        
 
                 
U.K.

SKECHERS
  07075      25        
 
                 
U.K.

SKECHERS
  10189      25        
 
                 
UNITED
KINGDOM SM:
SKECHERS
  2902      35        
 
                 
U.K.

SKECHERS
  14408      18        

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 37 of 40



--------------------------------------------------------------------------------



 



                                                COUNTRY   DOCKET   IC   [*]  
[*]   [*]
Ukraine

SKECHERS
(Sojuz)
  07494      25        
 
                 
Ukraine

SKECHERS
(Vepol)
  15097      25        
 
                 
United Arab
Emirates

SKECHERS
  08523     25        
 
                 
Uruguay

SKECHERS
  08534      25        
 
                 
Uruguay

SKECHERS

Goods: Bags
  17588     18        

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 38 of 40



--------------------------------------------------------------------------------



 



                                                    COUNTRY   DOCKET   IC   [*]
  [*]   [*]
Venezuela

SKECHERS
  07495      25        

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 39 of 40



--------------------------------------------------------------------------------



 



                                                COUNTRY   DOCKET   IC   [*]  
[*]   [*]
Venezuela

SKECHERS
  14409      18        
 
                 
Vietnam

SKECHERS
  14410      18        
 
                 
Vietnam

SKECHERS
  15657      25        
 
                 
Zimbabwe

SKECHERS
  08525      25        

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 40 of 40



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
U.S. AND FOREIGN TRADEMARK REGISTRATIONS AND APPLICATIONS FOR THE MARK:
SKECHERS AND DESIGN
As of May 31, 2009
(SKECHERS LOGO) [v55961a55961366.gif]

 



--------------------------------------------------------------------------------



 



                                                                      DUE DATE
FOR         DKT               FILING     COUNTRY   NO.   IC   [*]   [*]   § 8 &
§ 15   [*]
U.S.A.
    8119       25           7/9/2002  
 
                        Filed  
 
                           
U.S.A.
    08417       18           5/27/03  
 
                           
“SKECHERS USA SPORT-UTILITY BAGS AND DESIGN”
                           
 
                           
“SPORT- UTILITY FOOTWEAR”
(SKECHERS LOGO) [v55961a55961367.gif]
    07274                 10/1/2002  
 
                           
“SPORT- UTILITY SOCKWEAR AND DESIGN
(SKECHERS LOGO) [v55961a55961368.gif]
    07728                 7/21/2004
 
 
                           
“SPORT- UTILITY CLOTHING & DESIGN
    08305                 11/16/2005  
(SKECHERS LOGO) [v55961a55961369.gif]
                           

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 2 of 11



--------------------------------------------------------------------------------



 



                                          DKT                 COUNTRY   NO.   IC
  [*]   [*]   [*]
Argentina
    8030       25              
 
                           
Australia
    8031       25              
 
                           
 
                           
Benelux
    8032       25              
 
                           
 
                           
Bolivia
    12185       25            

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 3 of 11



--------------------------------------------------------------------------------



 



                                          DKT                 COUNTRY   NO.   IC
  [*]   [*]   [*]
Brazil
    08033       28.20              
 
                           

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 4 of 11



--------------------------------------------------------------------------------



 



                                      DKT                 COUNTRY   NO.   IC  
[*]   [*]   [*]
Brazil
    17294       25          
 
                       
S SKECHERS
and Design
(SKECHERS LOGO) [v55961a55961370a.gif]
                       
 
                       
Bulgaria
    12452       25        
 
                       
 
                       
Canada — footwear
    08034       25        
 
                       
Canada — footwear
    09849       25        

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 5 of 11



--------------------------------------------------------------------------------



 



                                          DKT                 COUNTRY   NO.   IC
  [*]   [*]   [*]
Chile
    08035       25              
 
                           
China
    8036       25              
 
                           
Colombia
    9859       25              
 
                           
Ecuador
    12186       25            
 
                           
France
    8037       25              
 
                           
Germany
    8038       25            
 
                           
Hong Kong
    8039       25              

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 6 of 11



--------------------------------------------------------------------------------



 



                                          DKT                 COUNTRY   NO.   IC
  [*]   [*]   [*]
India
    08040       25            
 
                         
Indonesia
    08041       25            
 
                         
Israel
    8042       25            
 
                         
Italy
    8043       25          
 
                         
(SKECHERS LOGO) [v55961a55961371.gif]
    08044       25            
Japan
                         
 
                         
Japan
    08419       18            
 
                         
SKECHERS SPORT-UTILITY BAGS SKECHERS
                         
 
                         
Korea (So.)
    8045       27            

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 7 of 11



--------------------------------------------------------------------------------



 



                                          DKT                 COUNTRY   NO.   IC
  [*]   [*]   [*]
Korea (So.)
    8483       45                
 
                             
Korea
    9811       45                
 
                             
Korea
    9812       27                
 
                             
Korea (So.)
    09813       45                
 
                             
SKECHERS
SPORT
UTILITY
FOOTWEAR &
DESIGN
                             
 
                             
Mexico
    08046       25                
 
                             
Goods:
                             
Footwear and apparel
                             

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 8 of 11



--------------------------------------------------------------------------------



 



                                          DKT                 COUNTRY   NO.   IC
  [*]   [*]   [*]
Mexico
    11365       16                
 
                             
Goods:
                             
Cardboard
                             
Boxes
                             
 
                             
Panama
    08047       25                
 
                             
Peru
    12187       25                
 
                             
Philippines
    08853       25                
 
                             
- for footwear
                             
 
                             
Philippines
    11796       25                
 
                             
Philippines
    09376       25                

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 9 of 11



--------------------------------------------------------------------------------



 



                                          DKT                 COUNTRY   NO.   IC
  [*]   [*]   [*]
Portugal
    8048       25                
 
                             
Russia
    8049       25                
 
                             
Puerto Rico
    13519       25                
 
                             
Singapore
    08050       25                
 
                             
South Africa
    8051       25                
 
                             
Spain
    7990       25                
 
                             
Taiwan
    8052       25                
 
                             
Thailand
    14810       25              
 
                             

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 10 of 11



--------------------------------------------------------------------------------



 



                                      DKT             COUNTRY   NO.   IC   [*]  
[*]   [*]
Turkey
    08854       25            
 
                         
U.K.
    08418       18              
SPORT-UTILITY BAGS
& DESIGN
                         
 
                         
U.K.
    8053       25            
 
                         
Venezuela
    11233       25            
 
                         

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 11 of 11



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
Status Report for the mark SKX
U.S. 1-4; Foreign 4-4
As of May 31, 2009

                                                                DKT            
    COUNTRY   NO.   IC   [*]   [*]   [*]
U S.A. (ITU)
                         
 
    11983       25            
SKX
                                                     
U.S.A (ITU)
    11323       25            
“SK”
                         
-for footwear
                         
 
                         
USA
    12309       25            
SKX for footwear
                         
(child application, Dkt. 11983)
                         
 
                         
U.S.A. (ITU)
    12002       25            
“SKX BY SKECHERS”
                         
 
                         
U.S.A. (ITU)
                         
“SKECHERS SKX”
    12004       25            
 
                         
U.S.A. SERVICE MARK (ITU) “SKX”
    12005       42            
 
                         
U.S.A. SERVICE MARK (ITU) “SKX BY SKECHERS”
    12006       42            
 
                         
U.S.A. SERVICE MARK (ITU) “SKECHERS SKX”
    12007       42            
 
                         
U.S.A. TM/SM (ITU) “SKX and Shield Design”
    12031       25
42            

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 1 of 4



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
Status Report for the mark SKX
U.S. 1-4; Foreign 4-4
As of May 31, 2009

                                      DKT             COUNTRY   NO.   IC   [*]  
[*]   [*]
U.S.A. TM/SM (ITU)
    12032       25
42            
“SKX and Design”
                         
 
                         
U.S.A. TM DIV
SKX and design

(SKX LOGO) [v55961a55961372.gif]

Div. of 12032
    13100       25            
 
                         
U.S.A. TM/SM (ITU)

SKX ENGINEERED BY SKECHERS and Design (stylized script)
    12831       25            
 
                         
U.S.A. TM:

SKX ENGINEERED BY SKECHERS and Design (stylized script)
    12914       25            

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 2 of 4



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
Status Report for the mark SKX
U.S. 1-4; Foreign 4-4
As of May 31, 2009

                                                                    DKT        
        COUNTRY   NO.   IC   [*]   [*]   [*]
AUSTRALIA TM SKX
    12749       25              
 
                           
BULGARIA TM SKX
    12454       25            
 
                           
CANADA TM SKX
    12750       25              
 
                         
CHINA TM SKX
    12751       25              
 
                           
CTM TM SKX
    12979       25              
 
                           
FRANCE TM SKX
    12752       25              
 
                           
GERMANY TM SKX
    12753       25              
 
                           
GREECE TM SKX
    12754       25              
 
                           
HONG KONG TM
    12755       25              
SKX
                           
 
                           
JAPAN TM SKX
    12756       25              

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 3 of 4



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
Status Report for the mark SKX
U.S. 1-4; Foreign 4-4
As of May 31, 2009

                                            DKT             COUNTRY   NO.   IC  
[*]   [*]   [*]
NEW ZEALAND TM
  12757   25      
SKX
             
 
             
PANAMA TM SKX
  12758   25      
 
             
PANAMA COLON FREE
  15293   25      
ZONE TM SKX
             
 
             
PHILIPPINES SKX
  12344   25      
for footwear
             
 
             
PUERTO RICO TM SKX
  13520   25      
 
             
SOUTH AFRICA TM
  12759   25      
SKX
             
 
             
TAIWAN TM SKX
  12760   25      
 
             
UNITED KINGDOM SKX
  12761   25      

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 4 of 4



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
U.S. and Foreign Status Report for the mark
SOMETHIN’ ELSE FROM SKECHERS
As of May 31, 2009

                                  Docket   Goods       Decl. of     Mark   No.  
Class   [*]   [*]   Use Due   [*]

(SKECHERS LOGO) [v55961a55961373.gif]
 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 1 of 5



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
U.S. and Foreign Status Report for the mark
SOMETHIN’ ELSE FROM SKECHERS
As of May 31, 2009

                                  Docket   Goods       Decl. of     Mark   No.  
Class   [*]   [*]   Use Due   [*]
ITU SOMETHIN’ ELSE FROM SKECHERS (plain script)
    12469     Footwear
25       08/12/2009  
 
                     
ITU SUMTH’N ELSE FROM SKECHERS (plain script)
    12470     Footwear
25          
 
                     
ITU SOMETHIN’ ELSE FROM SKECHERS
(Stylized script)
    12830     Apparel
25          
 
                     
Use Based SOMETHIN’ ELSE FROM SKECHERS
(stylized script)
    12913     Footwear
25       11/26/2008  
 
                     
USTM (USE BASED)
DESIGN
WAVE SHAPE
    13038     25
footwear          
 
                     
USTM (ITU) DESIGN WAVE SHAPE
    13039     25
apparel.          
 
                     
USTM SOMETHIN’ ELSE FROM SKECHERS (plain script)
    13041     25
apparel.       01/31/2012  
 
                     
USTM (ITU) SOMETHIN’ ELSE FROM SKECHERS
(plain script)
    13042     18
Purses and handbags          
USTM (ITU) SOMETHIN’ ELSE FROM SKECHERS (stylized script)
    13043     18
Purses and handbags          

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 2 of 5



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
U.S. and Foreign Status Report for the mark
SOMETHIN’ ELSE FROM SKECHERS
As of May 31, 2009

                                      Docket   Goods       Decl. of     Mark  
No.   Class   [*]   [*]   Use Due   [*]
USTM (ITU) DESIGN WAVE SHAPE
    14235     25
footwear          
(LOGO) [v55961a55961374.gif]
                         
 
                         
USTM (ITU) SOMETHIN’ ELSE
    14908       25            
 
                         
USTM (Divisional) SOMETHIN’ ELSE
    15685       35            
 
                         
 
                         
USTM (ITU) SOMETHIN’ ELSE
    15963       35            
 
                         

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 3 of 5



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
U.S. and Foreign Status Report for the mark

                              Docket   Goods         Country   No.   Class   [*]
  [*]   [*]
Australia TM
    12956     Footwear      
 
                 
Brazil TM
    17297     Footwear Class 25      
 
                 
Canada TM
    12957     Footwear      
 
                 
China TM
    12958     Footwear      
 
                 
CTM TM
    12959     Footwear      
 
                 
France TM
    12973     Footwear      
 
                 
Germany TM
    12974     Footwear      
 
                 
Hong Kong TM
    12960     Footwear      
 
                 
Japan TM
    12961     Footwear      
 
                 
New Zealand TM
    12962     Footwear      
 
                 
Panama TM
    12963     Footwear      
 
                 
Philippines TM
    12964     Footwear      
 
                 
South Africa TM
    12965     Footwear      

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 4 of 5



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
U.S. and Foreign Status Report for the mark

                                  Docket   Goods         Country   No.   Class  
[*]   [*]   [*]
Taiwan TM
    12966     Footwear          
 
                     
United Kingdom TM
    12975     Footwear          

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 5 of 5



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
U.S. AND FOREIGN TRADEMARK REGISTRATIONS AND APPLICATIONS
SOHO LAB
As of May 31, 2009

                          Country   Docket   Design   [*]   [*]   [*]
USTM (ITU): SOHO LAB
Divisional (Parent) to 15631
    15375     WORD MARK      
 
                 
USSM: SOHO LAB
Divisional (Child) of 15375
    15631     SOHO LAB      
 
                 
USTM: SOHO LAB
    16581     SOHO LAB      
 
                 
CHINA: SOHO LAB

Class 25 — Footwear; apparel; football shoes; hosiery; gloves [clothing]; caps
[head wear]; scarves; bathing suits; waterproof clothing
    18911     SOHO LAB      
 
                 
COLOMBIA: SOHO LAB
    16597     SOHO LAB      
 
                 
COLOMBIA: SOHO LAB
    17908     SOHO LAB      
 
                 
CTM: SOHO LAB
    15649     n/a      
 
                 
CTM SOHO LAB
    15818     SOHO LAB      
 
                 
JAPAN: SOHO LAB
    15650     SOHO LAB      

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

 



--------------------------------------------------------------------------------



 



                          Country   Docket   Design   [*]   [*]   [*]
PANAMA: SOHO LAB
    16598     SOHO LAB        

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

 



--------------------------------------------------------------------------------



 



                          Country   Docket   Design   [*]   [*]   [*]
VENEZUELA: SOHO LAB
    16599     SOHO LAB          
VENEZUELA SM: SOHO LAB
    17909     SOHO LAB        

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

 



--------------------------------------------------------------------------------



 



                          Country   Docket   Design   [*]   [*]   [*]
 
                     

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

 



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
U.S. AND FOREIGN TRADEMARK REGISTRATIONS AND APPLICATIONS
Z-STRAP and Z STRAP (no hyphen)
As of May 31, 2009

                                Country   Class   [*]   [*]   [*]
United States

Z-STRAP


(Our Docket 16783)
  Class 25 — Footwear.      
 
         
United States

Z-STRAP

(Our Docket 18128)
  Class 16 — Publications, namely, comic books, comic magazines, graphic novels
and printed stories in illustrated form featured in books and magazines.      
 
         
United States

Z STRAP

(Our Docket 18604)
  Class 25 — Footwear      
 
         
United States

Z STRAP

(Our Docket 18918)
  Class 16 — Publications, namely, comic books, comic magazines, graphic novels
and printed stories in illustrated form featured in books and magazines.      
 
         
United States
  Class 09 — Pre-recorded DVDs,      

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 1 of 5



--------------------------------------------------------------------------------



 



                                Country   Class   [*]   [*]   [*]
TM/SM

Z STRAP

(Our Docket 20336)
  digital video discs, digital versatile discs, CD-ROM discs and video cassettes
featuring animated entertainment; motion picture films featuring animated
entertainment; downloadable television shows featuring animated entertainment;
video game cartridges; video game discs.            
 
               
 
  Class 41 — Entertainment in the nature of on-going television programs in the
field of animated entertainment.            

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 2 of 5



--------------------------------------------------------------------------------



 



                                Country   Class   [*]   [*]   [*]
Canada

Z STRAP

(Our Docket 19104)
  Class 25 — Footwear      
 
         
China

Z STRAP

(Our Docket 18912)
  Class 25 — Footwear      
 
         
China

Z STRAP

Our Docket 18913)
  Class 16 — Publications, namely, comic books, comic magazines, graphic novels
and printed stories in illustrated form featured in books and magazines.      
 
         
CTM

Z-STRAP

(Our Docket 18129)
  Class 16
Class 25      

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 3 of 5



--------------------------------------------------------------------------------



 



                                                Country   Class    
[*]                   [*]                 [*]
CTM

Z STRAP

(Our Docket 19105)
  Class 25 —               Footwear.                            
 
               
HONG KONG

Z STRAP

(Our Docket 19106)
  Class 25 —               Footwear                            
 
               
Japan

Z STRAP

(Our Docket 18924)
  Class 16 —             Publications,               namely, comic
books, comic            
 
             
 
  magazines,            
 
  graphic novels            
 
  and printed            
 
  stories in            
 
  illustrated form            
 
  featured in books            
 
  and magazines.            
 
               
 
  Class 25 —            
 
  Footwear.            
 
               
 
               
MEXICO

Z STRAP

(Our Docket 19016)
  Class 25 —             Footwear.                            
 
               
 
               
PHILIPPINES

Z STRAP

(Our Docket 19019)
  Class 25 —             Footwear.                            
 
               

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 4 of 5



--------------------------------------------------------------------------------



 



                                                Country   Class     [*]      
[*]     [*]
TAIWAN
  Class 25 —              
 
  Footwear.              
Z STRAP
                 
 
                 
(Our Docket 19107)
                 

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

Page 5 of 5



--------------------------------------------------------------------------------



 



310 GLOBAL BRANDS, INC.
STATUS REPORT OF LIVE U.S. AND FOREIGN TRADEMARK APPLICATIONS /
OPPOSITION PROCEEDINGS
HANDLED BY CONNOLLY BOVE LODGE & HUTZ LLP

                                          §§ 8 & 15     COUNTRY   IC   [*]   [*]
  DUE DATE   [*]
U.S.A.

310
  18, 25       11/13/2013  
 
                 
Bags (tote, sport, duffel, rolling, messenger), backpacks and luggage; footwear
and clothing
                 
 
                 
BULGARIA

310
  25          
 
                 
Footwear and apparel
                 
 
                 
CANADA

310

Footwear; clothing and outerwear
  25
(no official classes in Canada)          
 
                 
EUROPEAN UNION

310

Automotive products; automobile components; watches; key chains; desk
accessories; leather goods; clothing; retail services; maintenance services
  2, 3, 7, 9, 12, 14, 16, 18, 25, 35, 37          

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

 



--------------------------------------------------------------------------------



 



310 GLOBAL BRANDS, INC.
STATUS REPORT OF LIVE U.S. AND FOREIGN TRADEMARK APPLICATIONS /
OPPOSITION PROCEEDINGS
HANDLED BY CONNOLLY BOVE LODGE & HUTZ LLP

                                                  §§ 8 & 15     COUNTRY   IC  
[*]   [*]   DUE DATE   [*]
U.S.A.
  25       12/04/2013  
310 Combo (Elongated)
                 
 
                       
Footwear, clothing and outerwear, namely, tops, bottoms, golf shirts, jackets,
knit shirts, sport shirts, sweat shirts, t-shirts, pants, sweaters, shorts,
jackets and sports jerseys; headwear, hats, caps, beanies and visors; wristbands
                       
 
                       
CHINA
  25            
310 Combo (Elongated)


                   
Footwear, clothing, swimsuits, rainwear, socks, ties, belts, headwear, scarves
and gloves
                       

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

2



--------------------------------------------------------------------------------



 



310 GLOBAL BRANDS, INC.
STATUS REPORT OF LIVE U.S. AND FOREIGN TRADEMARK APPLICATIONS /
OPPOSITION PROCEEDINGS
HANDLED BY CONNOLLY BOVE LODGE & HUTZ LLP

                                  §§ 8 & 15     COUNTRY   IC   [*]   [*]   DUE
DATE   [*]
JAPAN

310 Combo (Elongated)


   1, 3, 4, 9, 12,
14, 18, 25, 37           
 
             
Chemical motor oil additives and detergents; glazing and coating agents;
automobile cleaners, wax, polishes, soaps; compact disc cases; eyeglasses and
sunglasses; automobile video systems; automobile audio systems; automobile
radios and apparatus; telephones, wheels, tires, automobile bodies; automobile
bumpers; automobile seat cushions; automobile windshield sunshades; automobile
parts and fittings made of plastic; license plate frames and holders; watches;
handbags, tote bags, wallets, duffel bags, briefcases, backpacks, luggage,
umbrellas and leather key chains; footwear and clothing items; automobile and
truck maintenance, conversion, customization and accessory installation
services; automobile cleaning and car washing; automobile waxing, polishing and
interior cleaning; automobile repair and maintenance; automobile undercoat ing
services; automotive refinishing
             
 
             
U.S.A.

310 Combo (Vertical)

Footwear
   25        09/13/2011  

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

3



--------------------------------------------------------------------------------



 



310 GLOBAL BRANDS, INC.
STATUS REPORT OF LIVE U.S. AND FOREIGN TRADEMARK APPLICATIONS /
OPPOSITION PROCEEDINGS
HANDLED BY CONNOLLY BOVE LODGE & HUTZ LLP

                                          §§ 8 & 15     COUNTRY   IC   [*]   [*]
  DUE DATE   [*]
U.S.A.

310 MOTORING

Key chains; footwear and clothing
  6, 20, 25       11/06/2013  
 
                 
U.S.A.

310 MOTORING

Bags
  18       03/18/2014  
 
                 
BRAZIL

310 MOTORING

Footwear; clothing and outerwear, namely, tops, bottoms, golf shirts, dresses,
jumpers, cardigans, suits, overcoats, overalls, trousers, jackets, singlets,
knit shirts, sport shirts, sweat shirts, t-shirts, pants, sweaters, shorts,
beachwear, swimsuits, blouses, pullovers, sports jerseys, scarves and gloves;
rainwear, rain gear, namely, rain boots, rain coats, rain jackets, rain suits
and rain hats; lingerie and underwear; socks, ties, bow ties and belts;
headwear, hats, caps, beanies and visors; wristbands
  25          
 
                 
BULGARIA

310 MOTORING

Footwear and apparel
  25          

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

4



--------------------------------------------------------------------------------



 



310 GLOBAL BRANDS, INC.
STATUS REPORT OF LIVE U.S. AND FOREIGN TRADEMARK APPLICATIONS /
OPPOSITION PROCEEDINGS
HANDLED BY CONNOLLY BOVE LODGE & HUTZ LLP

                                          §§ 8 & 15     COUNTRY   IC   [*]   [*]
  DUE DATE   [*]
CANADA

310 MOTORING

Footwear; clothing and outerwear
  25
(no official classes in Canada)            
 
                   
CHILE

310 MOTORING

Footwear; clothing and outerwear, namely, tops, bottoms, golf shirts, dresses,
jumpers, cardigans, suits, overcoats, overalls, trousers, jackets, singlets,
knit shirts, sport shirts, sweat shirts, t-shirts, pants, sweaters, shorts,
beachwear, swimsuits, blouses, pullovers, sports jerseys, scarves and gloves;
rainwear, rain gear, namely, rain boots, rain coats, rain jackets, rain suits
and rain hats; lingerie and underwear; socks, ties, bow ties and belts;
headwear, hats, caps, beanies and visors; wristbands
  25          
 
                   
CHINA

310 MOTORING

Footwear, clothing, swimsuits, rainwear, socks, ties, belts, headwear. scarves
and gloves
  25            

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

5



--------------------------------------------------------------------------------



 



310 GLOBAL BRANDS, INC.
STATUS REPORT OF LIVE U.S. AND FOREIGN TRADEMARK APPLICATIONS /
OPPOSITION PROCEEDINGS
HANDLED BY CONNOLLY BOVE LODGE & HUTZ LLP

                                          §§ 8 & 15     COUNTRY   IC   [*]   [*]
  DUE DATE   [*]
COLOMBIA

310 MOTORING

Footwear; clothing and outerwear, namely, tops, bottoms, golf shirts, dresses,
jumpers, cardigans, suits, overcoats, overalls, trousers, jackets, singlets,
knit shirts, sport shirts, sweat shirts, t-shirts, pants, sweaters, shorts,
beachwear, swimsuits, blouses, pullovers, sports jerseys, scarves and gloves;
rainwear, rain gear, namely, rain boots, rain coats, rain jackets, rain suits
and rain hats; lingerie and underwear; socks, ties, bow ties and belts;
headwear, hats, caps, beanies and visors; wristbands
  25          
 
                 
EUROPEAN UNION

310 MOTORING

Automotive products; automobile components, eyewear, watches, bags, footwear and
clothing
  3, 9, 12,14,
18, 25          

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

6



--------------------------------------------------------------------------------



 



310 GLOBAL BRANDS, INC.
STATUS REPORT OF LIVE U.S. AND FOREIGN TRADEMARK APPLICATIONS /
OPPOSITION PROCEEDINGS
HANDLED BY CONNOLLY BOVE LODGE & HUTZ LLP

                                          §§ 8 & 15     COUNTRY   IC   [*]   [*]
  DUE DATE   [*]
KOREA

310 MOTORING

Footwear; clothing and outerwear, namely, tops, bottoms, golf shirts, dresses,
jumpers, cardigans, suits, overcoats, overalls, trousers, jackets, singlets,
knit shirts, sport shirts, sweat shirts, t-shirts, pants, sweaters, shorts,
beachwear, swimsuits, blouses, pullovers, sports jerseys, scarves and gloves;
rainwear, rain gear, namely, rain boots, rain coats, rain jackets, rain suits
and rain hats; lingerie and underwear; socks, ties, bow ties and belts;
headwear, hats, caps, beanies and visors; wristbands
  25          
 
                 
PANAMA

310 MOTORING

Footwear; clothing and outerwear, namely, tops, bottoms, golf shirts, dresses,
jumpers, cardigans, suits, overcoats, overalls, trousers, jackets, singlets,
knit shirts, sport shirts, sweat shirts, t-shirts, pants, sweaters, shorts,
beachwear, swimsuits, blouses, pullovers, sports jerseys, scarves and gloves;
rainwear, rain gear, namely, rain boots, rain coats, rain jackets, rain suits
and rain hats; lingerie and underwear; socks, ties, bow ties and belts;
headwear, hats, caps, beanies and visors; wristbands
  25          

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

7



--------------------------------------------------------------------------------



 



310 GLOBAL BRANDS, INC.
STATUS REPORT OF LIVE U.S. AND FOREIGN TRADEMARK APPLICATIONS /
OPPOSITION PROCEEDINGS
HANDLED BY CONNOLLY BOVE LODGE & HUTZ LLP

                                          §§ 8 & 15     COUNTRY   IC   [*] [*]
DUE DATE   [*]
VENEZUELA

310 MOTORING

Footwear; clothing and outerwear, namely, tops, bottoms, golf shirts, dresses,
jumpers, cardigans, suits, overcoats, overalls, trousers, jackets, singlets,
knit shirts, sport shirts, sweat shirts, t-shirts, pants, sweaters, shorts,
beachwear, swimsuits, blouses, pullovers, sports jerseys, scarves and gloves;
rainwear, rain gear, namely, rain boots, rain coats, rain jackets, rain suits
and rain hats; lingerie and underwear; socks, ties, bow ties and belts;
headwear, hats, caps, beanies and visors; wristbands
  25          
 
                 
EUROPEAN UNION

310 RACING

Automotive products; automobile components, eyewear, watches, bags, footwear and
clothing
  3, 9, 12, 14,
18, 25          
 
                 
JAPAN

THE GAME BY 310 & Design

Footwear and apparel
  25          
 
                 
GUATEMALA

Opposition Proceeding re
310 MOTORING
  25          

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

8



--------------------------------------------------------------------------------



 



310 GLOBAL BRANDS, INC.
STATUS REPORT OF LIVE U.S. AND FOREIGN TRADEMARK APPLICATIONS /
OPPOSITION PROCEEDINGS
HANDLED BY CONNOLLY BOVE LODGE & HUTZ LLP

                                  §§ 8 & 15     COUNTRY   IC   [*]   [*]   DUE
DATE   [*]
U.S.A.

Possible Cancellation Proceeding re D3 10
PRODUCE BY DESCENTS
  18, 25            
EUROPEAN UNION

Possible Opposition Proceeding re TRES-DIEZ 3:10?
  18, 25, 35          

 

*   Confidential Portions of Columns Omitted and Filed Separately with the
Commission.

9



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
U.S. Status Report for the mark
4 WHEELERS
(and related marks)
(4 WHEELERS LOGO) [v55961a55961375.gif]
08/19/03 — Phil requested we discontinue prosecution of all of the files for 4
WHEELERS and 4
WHEELERS BY SKECHERS.
**01/14/03 — Amy requested we immediately discontinue prosecution on all 4
WHEELERS trademarks for the United States in class 25.**
**11/21/02 — Phil requested we immediately discontinue prosecution/ any work on
all 4 WHEELERS trademarks for the United States in class 28.**
** 11/21/02 — Phil requested we proceed with foreign applications unless they
involve a substantial amount of fees and costs. **

                                                      App. No.   Registration
No.   §8 & §15     Country   Docket   Class   Filing Date   Issue Date   Due  
Status
USTM
  13102   28   76/352,707
12/26/2001   2,677,251
01/21/2003   01/21/09   REGISTRATION RENEWAL DUE 01/21/2013
4-W
                              03/12/03 — Sent registration to Skechers and
informed them that pursuant to their request in their letter dated November 21,
2002, we will not calendar the renewal of this registration.
 
                               
 
                              Class 28 — Roller skates.
 
                               
USTM (DIV.)
  13104   25   75/982,144
01/09/2002   2,661,258
12/17/2002   12/17/08   REGISTRATION RENEWAL DUE 12/17/2012

4-W
                              Class 25 — Footwear.





--------------------------------------------------------------------------------



 



Schedule 4.15
Deposit Accounts and Securities Accounts

                                                            Retail Bank Info    
    Bank   Account Holder   Account Name   Route #   Account #   Address   Phone
  Signer      
Bank of America
  Skechers U.S.A., Inc.   SKECHERS USA, INC.   122000661
510000855     14578-01856     675 Anton Blvd. 2nd FL
Costa Mesa, CA 92626
Contact: Sarah Singh   714-850-6536   D.Weinberg
 
                                   
JP Morgan Chase Bank
  Skechers U.S.A., Inc.   SKECHERS USA, INC.     021000021       777-116669    
1999 Avenue of the Stars
27th FL, CA2-1951
Los Angeles, CA 90067
Contact: Sharon Mayreis   310-860-7202   D.Weinberg
 
                                   
Bank of Hawall
  Skechers U.S.A., Inc.   SKECHERS USA INC 28     121301028       0080-525117  
  94-817 Lumiaina St.
Waipahu, HI 96797   888-643-3888   D.Weinberg
 
                                   
First Citizens
  Skechers U.S.A., Inc.   SKECHERS USA INC 42     053100300       007411211950  
  18 Lake Concord Rd.
Concord, NC 28025   888-323-4732   D.Weinberg
 
                                   
Wachovia Bank
  Skechers U.S.A., Inc.   SKECHERS USA
Wire   021200025
031201467     2000005469440     1525 West W.T. Harris Blvd.
Charlotte, NC 28288   800-566-3862   D.Weinberg
 
                                   
Sun Trust
  Skechers U.S.A., Inc.   SKECHERS USA INC #49     061000104       0766766224350
    7677 Dr. Phillips Blvd.
Orlando, FL 32819   407-354-1398   D.Weinberg
 
                                   
TD Banknorth
  Skechers U.S.A., Inc.   SKECHERS USA INC 11     021201503       4243536880    
260 Route 32
Central Valley, NY 10917   800-482-5465   D.Weinberg
 
                                   
Citizen’s Bank
  Skechers U.S.A., Inc.   SKECHERS USA INC #52     036076150       610164-909-5
    195 Franklin Blvd.
Philadelphia, PA 19154
contact: Louis Kaelin   212-553-1862
800-862-6200   D.Weinberg
 
                                   
Banco Popular (P.R.)
  Skechers U.S.A., Inc.   SKECHERS USA, INC #78     021502011       119041030  
  BPPR Plaza Rial Canovanas
CLAVE -507
P.O. Box 362708
San Jaun, PR 0936-2708
contact: Norma Vazquez   787-876-2030   D.Weinberg
 
                                   
Chase Bank (IL)
  Skechers U.S.A., Inc.   SKECHERS USA INC     511101029       1115001668000    
K-311 Woodfield Mall
Schaumberg, IL 60173
contact: Mary Beth Baldridge   847-240-6475   D.Weinberg
 
                                   
Highland Bank
  Skechers U.S.A., Inc.   SKECHERS USA INC #92     091916378       8002010    
322 West Market
Bloomington, MN. 55425   877-457-1305   D.Weinberg
 
                                   
First Bank of Colorado
  Skechers U.S.A., Inc.   SKECHERS USA. INC #75     107005047       9195550653  
  10403 W.Colfax
Ave Lakewood, CO 80215   303-232-2000   D.Weinberg
 
                                   
National City
  Skechers U.S.A., Inc.   SKECHERS US 111
Savings   043000122
50014607     658933683     201 S. Broad St.
Grove City, PA 16127   724-458-9250   D.Weinberg
 
                                   
HSBC
  Skechers U.S.A., Inc.   SKECHERS USA INC 112     021001088       143711962    
630 Old Country Rd
Garden City, NY 11530   516-742-5501   D.Weinberg
 
                                   
Regions Bank
  Skechers U.S.A., Inc.   SKECHERS USA
Wire   063210112
062000019     0036208566     91 Old Highway 98
Destin, FL 32550
Contact: Jamie Plummer   850-833-8258
850-837-9537fax   D.Weinberg
 
                                   
BB&T
  Skechers U.S.A., Inc.   SKECHERS USA INC     061113415       5146958968    
136 Hwy 400 S.
Dawsonville, GA 30534   706-216-5050   D.Weinberg
 
                                   
Southern Community
  Skechers U.S.A., Inc.   SKECHERS USA INC     061119875       27896     4970
Bill Gardner Parkway
Locust Grove, GA 30248   770-460-3818   D.Weinberg
 
                                   
Central Bank of Lake of the Ozarks
  Skechers U.S.A., Inc.   SKECHERS USA INC
Wire   081509070
086500634     095561     3848 Hwy 54
Osage Beach, MO 65065
Contact: Dawn Arnold   573-348-2761   D.Weinberg
 
                                   
Marshall & Isley Bank
  Skechers U.S.A., Inc.   SKECHERS USA, INC.     075000051       0038112162    
31 Meadow View Dr.   608-253-8425   F. Schneider

 



--------------------------------------------------------------------------------



 



                                                          Retail Bank Info      
      Bank   Account Holder   Account Name   Route #   Account #   Address  
Phone   Singer      
Compass Bank
  Skechers U.S.A., Inc.   SKECHERS USA, INC.     114909013       51311828    
500 S.Missouri
Weslaco, Texas 78596
Contact: Joann Freeman   956-969-6262
959-969-1078fax   F.Schneider
 
                                   
Walls Fargo
  Skechers U.S.A., Inc.   SKECHERS USA, INC.  
543300393
112000066
    2704166442     222 N. Kansas St. El
Paso, TX 79901   915-546-4570   F.Schneider
 
                                   
Security National Bank
  Skechers U.S.A., Inc.   SKECHERS USA INC     42207308       1200121118630    
2 South Main Street
Jeffersonville, OH 43128   740-426-6384
740-426-6385   F.Schneider
 
                                   
M & T Bank
  Skechers U.S.A., Inc.   SKECHERS USA INC     52000113       9850075566    
10721 Fariway Lane
Hagerstown, MD 21740   301-790-0901   F.Schneider
 
                                   
MainSource Bank
  Skechers U.S.A., Inc.   SKECHERS USA INC     74903308       5440830     3880
W. Presidential Way
P.O. Box 38
Edinburgh, IN 46124   812-526-0551   F.Schneider
 
                                   
Credit Card Processing
                    Customer #              
 
                                   
Fifth Third Bank
  Skechers U.S.A., Inc.   SKECHERS USA, INC             C 70538804     38
Fountain Square Plaza
10909A
Cincinnati, OH 45263
Contact: Amber Riley   877-744-5300    
 
                                    Bank of America   Skechers U.S.A., Inc.  
SKECHERS USA INC             430132313568011     675 Anton Blvd.
2nd Floor
Costa Mesa, CA 92626   B2B Merchant service acct                                
        Corporate Bank Info             Bank   Account Holder   Account Name  
Route #   Account #   Address   Description          
Bank of America
  Skechers U.S.A., Inc.   SKECHERS USA INC             1457901483     675 Anton
Blvd.
2nd Floor
Costa Mesa, CA 92626   Disbursement acct    
 
                                   
Bank of America
  Skechers By Mail, Inc.   Skechers By Mail             1457602620     675 Anton
Blvd.
2nd Floor
Costa Mesa, CA 92626   Depository    
 
                                   
Bank of America
  Skechers U.S.A., Inc.   SKECHERS USA INC             1457202462     1655 Grant
St
BldgA-10th Floor
Concord, CA 94520   Payroll    
 
                                   
Bank of America
  Skechers U.S.A., Inc. II   Skechers II             1457903086     675 Anton
Blvd.
2nd Floor
Costa Mesa, CA 92626   Customs Disbursements                                    
  Securities Account Info         Investment Firm   Account Holder   Account
Name   Route #   Account #   Address   Description          
Bank of America Securities LLC
  Skechers U.S.A., Inc.   SKECHERS USA INC             24901320     333 S. Hope
St., 23rd Floor Los Angeles, CA 90071        
 
                                   
Bank of America, N.A.
  Skechers U.S.A., Inc.   SKECHERS USA INC             408493     333 S. Hope
St., 23rd Floor Los Angeles, CA 90071        
 
                                   
Wachovia Securities
  Skechers U.S.A., Inc.   SKECHERS USA INC             5889-0707     620
Coolidge Dr., Suite 300 Folsom, CA 95630        

 



--------------------------------------------------------------------------------



 



Schedule 4.17
Material Contracts

1.   Amended and Restated 1998 Stock Option, Deferred Stock and Restricted Stock
Plan of Skechers U.S.A., Inc.   2.   Amendment No. 1 to Amended and Restated
1998 Stock Option, Deferred Stock and Restricted Stock Plan of Skechers U.S.A.,
Inc.   3.   Amendment No. 2 to Amended and Restated 1998 Stock Option, Deferred
Stock and Restricted Stock Plan of Skechers U.S.A., Inc.   4.   Amendment No. 3
to Amended and Restated 1998 Stock Option, Deferred Stock and Restricted Stock
Plan of Skechers U.S.A., Inc.   5.   2006 Annual Incentive Compensation Plan of
Skechers U.S.A., Inc.   6.   2007 Incentive Award Plan of Skechers U.S.A., Inc.
  7.   Form of Restricted Stock Agreement under 2007 Incentive Award Plan of
Skechers U.S.A., Inc.   8.   2008 Employee Stock Purchase Plan of Skechers
U.S.A., Inc.   9.   Indemnification Agreement dated June 7, 1999 between
Skechers U.S.A., Inc. and its directors and executive officers.   10.  
Registration Rights Agreement dated June 9, 1999, between Skechers U.S.A., Inc.,
the Greenberg Family Trust and Michael Greenberg.   11.   Tax Indemnification
Agreement dated June 8, 1999, between Skechers U.S.A., Inc. and certain
shareholders.   12.   Promissory Note, dated December 27, 2000, between Skechers
U.S.A., Inc. and Washington Mutual Bank, FA, for the purchase of property
located at 225 South Sepulveda Boulevard, Manhattan Beach, California.   13.  
Loan Agreement, dated December 21, 2000, between Yale Investments, LLC, and MONY
Life Insurance Company, for the purchase of property located at 1670 South
Champagne Avenue, Ontario, California.   14.   Promissory Note, dated
December 21, 2000, between Yale Investments, LLC, and MONY Life Insurance
Company, for the purchase of property located at 1670 Champagne Avenue, Ontario,
California.   15.   Agreement dated August 25, 2005 between Duncan Investments,
LLC, a wholly owned subsidiary of Skechers U.S.A., Inc., and Morley Construction
Company regarding 330 South Sepulveda Boulevard, Manhattan Beach, California.

 



--------------------------------------------------------------------------------



 



16.   Lease Agreement, dated November 21, 1997, between Skechers U.S.A., Inc.
and The Prudential Insurance Company of America, regarding 1661 South Vintage
Avenue, Ontario, California.   17.   First Amendment to Lease Agreement, dated
April 26, 2002, between Skechers U.S.A., Inc. and ProLogis California I LLC,
regarding 1661 South Vintage Avenue, Ontario, California.   18.   Second
Amendment to Lease Agreement, dated December 10, 2007, between Skechers U.S.A.,
Inc. and ProLogis California I LLC, regarding 1661 South Vintage Avenue,
Ontario, California.   19.   Third Amendment to Lease Agreement, dated
January 29, 2009, between Skechers U.S.A., Inc. and ProLogis California I LLC,
regarding 1661 South Vintage Avenue, Ontario, California.   20.   Lease
Agreement, dated November 21, 1997, between Skechers U.S.A., Inc. and The
Prudential Insurance Company of America, regarding 1777 South Vintage Avenue,
Ontario, California.   21.   First Amendment to Lease Agreement, dated April 26,
2002, between Skechers U.S.A., Inc. and Cabot Industrial Properties, L.P.,
regarding 1777 South Vintage Avenue, Ontario, California.   22.   Second
Amendment to Lease Agreement, dated May 14, 2002, between Skechers U.S.A., Inc.
and Cabot Industrial Properties, L.P., regarding 1777 South Vintage Avenue,
Ontario, California.   23.   Third Amendment to Lease Agreement, dated May 7,
2007, between Skechers U.S.A., Inc. and CLP Industrial Properties, LLC,
regarding 1777 South Vintage Avenue, Ontario, California.   24.   Fourth
Amendment to Lease Agreement, dated November 10, 2007, between Skechers U.S.A.,
Inc. and CLP Industrial Properties, LLC, regarding 1777 South Vintage Avenue,
Ontario, California.   25.   Fifth Amendment to Lease Agreement, dated
November 20, 2008, between Skechers U.S.A., Inc. and CLP Industrial Properties,
LLC, regarding 1777 South Vintage Avenue, Ontario, California.   26.   Lease
Agreement, dated April 10, 2001, between Skechers U.S.A., Inc. and ProLogis
California I LLC, regarding 4100 East Mission Boulevard, Ontario, California.  
27.   First Amendment to Lease Agreement, dated October 22, 2003, between
Skechers U.S.A., Inc. and ProLogis California I LLC, regarding 4100 East Mission
Boulevard, Ontario, California.   28.   Second Amendment to Lease Agreement,
dated April 21, 2006, between Skechers U.S.A., Inc. and ProLogis California I
LLC, regarding 4100 East Mission Boulevard, Ontario, California.

 



--------------------------------------------------------------------------------



 



29.   Lease Agreement, dated February 8, 2002, between Skechers International, a
subsidiary of Skechers U.S.A., Inc., and ProLogis Belgium II SPRL, regarding
ProLogis Park Liege Distribution Center I in Liege, Belgium.   30.   Lease
Agreement dated September 25, 2007 between Skechers U.S.A., Inc. and HF
Logistics I, LLC, regarding distribution facility in Moreno Valley, California.
  31.   Lease Agreement dated May 20, 2008 between Skechers EDC SPRL, a
subsidiary of Skechers U.S.A., Inc., and ProLogis Belgium III SPRL, regarding
ProLogis Park Liege Distribution Center II in Liege, Belgium.   32.   Addendum
to Lease Agreement dated May 20, 2008 between Skechers EDC SPRL, a subsidiary of
Skechers U.S.A., Inc., and ProLogis Belgium III SPRL, regarding ProLogis Park
Liege Distribution Center I in Liege, Belgium.   33.   Lease Agreement dated
May 9, 2007 between Skechers U.S.A., Inc. and ASB Blatteis Powell Street, LLC,
regarding 200 Powell Street, San Francisco, California.   34.   First Amendment
to Lease Agreement, dated December 28, 2007, between Skechers U.S.A., Inc. and
ASB Blatteis Powell Street, LLC, regarding 200 Powell Street, San Francisco,
California.   35.   Second Amendment to Lease Agreement, dated August 4, 2008,
between Skechers U.S.A., Inc. and ASB Blatteis Powell Street, LLC, regarding 200
Powell Street, San Francisco, California.   36.   Lease Agreement dated
August 13, 2007 between Skechers U.S.A., Inc. and Thor Palmer House Retail LLC
regarding 17 East Monroe Street, Chicago, Illinois.   37.   Lease Agreement
dated June 20, 2008 between Skechers U.S.A., Inc. and KLCH Associates regarding
140 West 34th Street, New York, New York.   38.   Lease Agreement dated May 23,
2003 between Skechers USA Limited, a wholly owned subsidiary of Skechers U.S.A.,
Inc., and The Trafford Centre Limited regarding 153 Regent Crescent, London,
United Kingdom.   39.   Amendment to Lease Agreement, dated January 14, 2009,
between Skechers USA Limited, a wholly owned subsidiary of Skechers U.S.A.,
Inc., and The Trafford Centre Limited regarding 153 Regent Crescent, London,
United Kingdom.   40.   Purchase Order dated June 23, 2009 from Skechers U.S.A.,
Inc. to WEI West, Inc. for approximately $80.7 million regarding material
handling system and engineering services for new distribution center, of which
approximately $45.3 million in payables remains outstanding.   41.   License
Agreement dated April 7, 2003 between Ecko.Complex, LLC dba Ecko Unltd.,
Skechers U.S.A., Inc. II and Skechers International II   42.   License Agreement
dated December 5, 2005 between Zoo York, LLC, Skechers U.S.A., Inc. II and
Skechers S.a.r.l.

 



--------------------------------------------------------------------------------



 



43.   License Agreement dated August 2007 between bebe stores, inc., Skechers
U.S.A., Inc. and Skechers U.S.A., Inc. II.   44.   Buying Agency Agreement dated
June 1, 2006 between Skechers U.S.A., Inc. II and Skechers Holdings Jersey
Limited.   45.   Cost Sharing Agreement dated July 1, 2001 between Skechers
U.S.A., Inc., Skechers U.S.A., Inc. II and Skechers International II.   46.  
First Amendment to Cost Sharing Agreement, dated January 1, 2005, between
Skechers U.S.A., Inc., Skechers U.S.A., Inc. II, Skechers International II and
Skechers USA Canada, Inc.   47.   Skechers International II Partnership
Agreement dated June 29, 2001 by Skechers U.S.A., Inc.

 



--------------------------------------------------------------------------------



 



Schedule 4.19
Indebtedness

              Amount     Outstanding Indebtedness   as of 5/31/09  
Washington Mutual
    9,195,477  
Borrower is Skechers U.S.A., Inc. re 225 S. Sepulveda Blvd. that matures on
1/1/11
       
 
       
Capmark
    7,095,091  
Borrower is Yale Investments, LLC re 1670 Champagne Avenue that matures on
1/1/11
       
 
       
HSBC
    1,272,736  
Skechers China, Ltd. is the Borrower under a revolving line of credit with no
maturity date
       
 
       
Capital Leases
       
 
       
Operating lease (Skechers U.S.A. is lessee; K.W. Global, Inc. is lessor) of
warehouse located at 295 Brea Canyon Road in Industry, CA that was capitalized
as part of acquisition of Punkrose. Lease expires on 6/30/10
    235,619  
 
       
Skechers Do Brasil Calcados Ltda — Auto lease payments
    14,012  
 
       
Total Indebtedness
    17,812,934  
 
       
 
       
Intercompany Advances
    42,297,952  
 
       
Net Intercompany Advance balance due to Loan Parties from Subsidiaries of Loan
Parties that are not Loan Parties
       

 



--------------------------------------------------------------------------------



 



Schedule 4.30(a)
Third Party Locations of Inventory and Equipment
The following third party facility is where inventory of Skechers U.S.A., Inc.
is located:
Automated Distribution Systems
34 Commerce Drive, Gaffney, SC 29340-4506

 



--------------------------------------------------------------------------------



 



Schedule 4.30(b)
Locations of Inventory and Equipment
Domestic warehouse locations
The following warehouse locations are all leased by Skechers U.S.A., Inc. from
third parties with the exception of 1670 Champagne Avenue, which is leased from
Yale Investments, LLC.

  1.   4100 East Mission Blvd., Ontario, CA 91761     2.   1670 Champagne Ave.,
Ontario, CA 91761     3.   1661 S. Vintage Ave., Ontario, CA 91761     4.   1777
S. Vintage Ave., Ontario, CA 91761     5.   2120 S. Archibald Ave., Ontario, CA
91761

Domestic retail store locations
See attached list of domestic stores, which includes three stores (nos. 243, 274
and 286) that are expected to open within the next three months. All of the
domestic retail store locations are leased by Skechers U.S.A., Inc.

 



--------------------------------------------------------------------------------



 



(SKECHERS LOGO) [v55961a55961378.gif]
SKECHERS Domestic Store Listing

                                                                      STORE NO.
  STORE TYPE   SQ.FT.   LOCATION NAME   ADDRESS   CITY   STATE   ZIP   PHONE  
FAX   OPEN DATE   EXP. DATE   1   C     2,200     Manhattan Beach  
1121 Manhattan Ave
  Manhattan Beach   CA     90266       310.318.3116       310.408.2946      
6/1/95       2/15/10   2   WHS     10,140     Gardena  
19000 S. Vermont Avenue
  Gardena   CA     90248       310.327.4600       310.327.6274       9/1/95    
  8/31/10   4R   OTL     4,490     Camarillo Promenade  
620 Ventura Blvd., #1311
  Camarillo   CA     93010       805.388.1029       805.388.9603       4/23/09  
    1/31/20   5   C     1,531     Galleria at South Bay  
1815 Hawthorne Blvd. Space #112
  Redondo Beach   CA     90278       310.370.7769       310.370.0490      
6/1/96       6/30/16   6   OTL     2,768     Ontario Mills Outlet Mall  
1 Mills Circle, Space #202
  Ontario   CA     91764       909.484.8733       909.484.8526       11/1/96    
  1/31/17   7   OTL     2,376     Gilroy Premium Outlets  
8300 Arroyo Circle, Space #B050
  Gilroy   CA     95020       408.847.8485       408.847.6686       3/28/97    
  3/31/17   9   C     3,422     Sunvalley Mall  
129B Sunvalley Mall, Space #E206
  Concord   CA     94520       925.691.5877       925.691.6878       7/1/97    
  1/31/11   10R   OTL     4,001     Arizona Mills  
5000 Arizona Mills Circle, Space #250
  Tempe   AZ     85282       480.755.7888       480.756.1261       6/28/07      
4/30/17   11   OTL     2,300     Woodbury Common Premium Outlets  
877 Grapevine Court
  Central Valley   NY     10917       846.928.1469       846.928.1466      
3/27/98       1/31/19   12   C     1,562     Garden State Plaza  
1 Garden State Plaza, #1230
  Paramus   NJ     07662       201.291.4128       201.291.4134       8/15/97    
  1/31/18   16R   OTL     6,000     Tanger Outlet. Riverhead II  
Long Island Expressway, Exit 73 Tanger Drive, Space #1209
  Riverhead   NY     11801       631.369.5526       631.369.3906       8/7/03  
    1/31/13   18R   C     3,106     Beverly Center  
8500 Beverly Blvd., Space #643
  Los Angeles   CA     90048       310.652.6185       310.652.5037       4/30/03
      1/31/13   19   OTL     3,197     Milpitas Mills  
498 Great Mall Drive
  Milpitas   CA     95035       408.719.8155       408.719.8265       4/1/98    
  4/30/10   21R   C     2,019     Irvine Spectrum  
71 Fortune Drive, Space #852
  Irvine   CA     92618       949.450.0994       949.460.0996       5/1/08      
4/30/18   22   C     2,093     The Block at Orange  
20 City Blvd. J3, Space #312
  Orange   CA     92868       714.978.2951       714.939.6979       11/19/98    
  1/31/19  

 



--------------------------------------------------------------------------------



 



                                                                      STORE NO.
  STORE TYPE   SQ.FT.   LOCATION NAME   ADDRESS   CITY   STATE   ZIP   PHONE  
FAX   OPEN DATE   EXP. DATE   23   WHS     11,000     Tarzana  
18143 Ventura Blvd.
  Tarzana   CA     91356       818.345.1024       818.345.0662       5/1/98    
  1/31/13   25   OTL     3,000     Wrentham Village Premium Outlets  
1 Premium Outlets Blvd., #165
  Wrentham   MA     02093       508.384.8001       508.384.1418       5/22/98  
    5/31/15   26   WHS     5,600     Anaheim  
1195 N. State College Blvd.
  Anaheim   CA     92806       714.958.2477       714.956.2506       8/1/98    
  7/31/13   27   WHS     9,110     Van Nuys  
6426 Van Nuys Blvd.
  Van Nuys   CA     91401       818.989.2189       818.989.2171       6/1/98    
  8/25/13   28   OTL     1,898     Waikele Premium Outlets  
94-792 Lumaina Street, Bldg. 2, #213
  Walpahu   HI     96797       808.680.9711       808.680.9239       7/23/98    
  7/31/15    29R   C     1,972     Bridgewater Commons  
400 Commons Way, Space #3475
  Bridgewater   NJ     08807       908.686.5808       908.252.1779      
11/21/08       9/30/18   30   OTL     3,166     Fashion Outlets  
32100 Las Vegas Blvd., Space #432
  Primm   NV     89019       702.874.1890       702.874.1895       7/15/98      
1/31/19    31R   C     3,194     The Oaks  
332 W. Hillcrest Drive, Space #L005
  Thousand Oaks   CA     91360       805.557.0166       805.557.0266      
6/27/08       6/30/18   32   C     1,995     Bayside Marketplace  
401 Biscayne Blvd, Space #2250
  Miami   FL     33132       305.358.3583       305.358.8790       10/1/98      
7/31/09   36   OTL     2,970     Dolphin Mall  
11401 N.W. 12th Street, Space #121
  Miami   FL     33172       305.591.2667       305.591.3017       3/3/01      
2/28/19   38   C     1,982     Glendale Galleria  
2234 Glendale Galleria
  Glendale   CA     91210       818.543.0741       818.543.0744       9/1/98    
  1/31/11   40   WHS     7,100     San Diego  
4475 Mission Blvd., Space #A
  San Diego   CA     92109       858.581.6010       858.581.6222       12/1/98  
    1/31/12   41   OTL     4,073     Katy Mills  
28500 Katy Freeway, Space #671
  Katy   TX     77494       281.644.6500       281.644.6501       10/28/99      
1/31/10   42   OTL     3,846     Concord Mills  
8111 Concord Mills Blvd., Space #694
  Concord   NC     28027       704.979.8333       704.979.8330       9/16/99    
  1/31/18   43   C     4,261     Universal City Walk  
1000 Universal Center Dr., Space #V118
  Universal City   CA     91608       818.762.9688       818.762.9317      
3/25/00       3/16/15   44   WHS     10,317     Norwalk  
11033 E. Rosecrans Blvd., Space #A
  Norwaik   CA     90650       562.868.7747       562.868.6647       4/1/99    
  4/22/10   45   WHS     10,400     El Monte  
12017 E. Garvey Avenue, Space #A
  ElMonte   CA     91733       626.454.3600       626.454.3657       10/1/99    
  10/31/09  

 



--------------------------------------------------------------------------------



 



                                                                      STORE NO.
  STORE TYPE   SQ.FT.   LOCATION NAME   ADDRESS   CITY   STATE   ZIP   PHONE  
FAX   OPEN DATE   EXP. DATE   46   OTL     2,914     Jersey Gardens Metro Mall  
651 Kapkowski Blvd., Space #2061
  Elizabeth   NJ     07201       908.820.8825       908.820.8826       12/4/99  
    1/31/10   47   OTL     3,682     Opry Mills  
428 Opry Mills Drive, #230
  Nashville   TN     37214       615.514.6700       615.514.6701       5/14/00  
    1/31/11   48   C     4,724     New York  
140 W. 34th Street
  New York   NY     10001       646.473.0490       646.473.0491       6/4/00    
  6/30/17   49   OTL     3,817     Orlando Premium Outlets  
8200 Vlneland Ave., Space #1229
  Orlando   FL     32821       407.477.0029       407.477.0031       6/8/00    
  6/30/10   50   OTL     4,272     Arundel Mills  
7000 Arundel Mills Circle
  Hanover   MD     21076       443.755.8888       443.755.8885       11/17/00  
    1/31/11   51   OTL     9,000     Las Americas  
4345 Camino de la Plaza, #330
  San Diego   CA     92173       619.934.7340       619.934.7342       11/15/01
      11/30/13   52   OTL     3,800     Franklin Mills  
1701 Franklin Mills Circle, #202
  Philadelphia   PA     19154       215.501.0710       215.501.0713      
7/26/01       1/31/12   53   OTL     2,011     Desert Hills Premium Outlets  
48400 Seminole Drive, #408
  Cabazon   CA     92230       961.922.9301       951.922.0852       6/29/00    
  5/31/15   54   WHS     8,932     Westheimer Square Center  
6518 Westheimer Road
  Houston   TX     77057       713.977.1174       713.977.1386       8/2/02    
  1/31/13   55   OTL     2,389     Folsom Premium Outlets  
13000 Folsom Blvd., #1215
  Folsom   CA     96630       916.608.2209       916.608.2216       8/17/00    
  7/31/10   56   WHS     9,595     Huntington Park  
6202 Pacific Blvd.
  Huntington Park   CA     90255       323.582.3293       323.582.0523      
2/10/01       2/28/11   57   WHS     12,000     Halleah  
3301 W. Okeechobee Road
  Hlaleah   FL     33012       305.817.1970       305.817.1969       11/19/00  
    1/31/11   58   WHS     7,200     San Francisco  
2600 Mission Street
  San Francisco   CA     94110       415.401.6211       415.401.6215      
12/17/00       12/31/10   59   WHS     10,000     Houston  
8460 Gulf Freeway
  Houston   TX     77017       713.847.9327       713.847.9236       12/17/00  
    6/30/11   60   WHS     12,669     Leon Valley  
5751 N.W. Loop 410
  Leon   TX     78238       210.256.2160       210.256.2161       2/8/01      
12/31/10   61   WHS     10,400     The Edgewood Center  
422 S. Azusa Avenue
  Azusa   CA     91702       626.812.0693       626.815.2553       6/23/02      
5/31/12   63   OTL     3,783     Grapevine Mills  
3000 Grapevine Mills Pkwy, Space #G
  Grapevine   TX     76051       972.539.3117       972.539.8422       6/10/01  
    1/31/17   64   WHS     10,000     San Antonio  
903 S.W. Military Drive
  San Antonio   TX     78221       210.927.7864       210.927.7830       6/26/01
      6/26/11  

 



--------------------------------------------------------------------------------



 



                                                                      STORE NO.
  STORE TYPE   SQ.FT.   LOCATION NAME   ADDRESS   CITY   STATE   ZIP   PHONE  
FAX   OPEN DATE   EXP. DATE   65   WHS     8,645     Long Beach  
2550 Long Beach Blvd.
  Long Beach   CA     90806       562.490.2504       562.490.2505       6/15/01
      6/30/11   66   WHS     9,900     Waterford Lakes Town Center  
517 N. Alafaya Trail
  Oriando   FL     32828       407.207.1239       407.207.2136       3/22/01    
  3/31/11   67   OTL     3,389     Discover Mills  
5900 Sugarloaf Parkway, #225
  Lawrenceville   GA     30043       678.847.5155       678.847.5157      
11/2/01       1/31/12   68   WHS     7,910     Snapper Creek  
7174-7186 S.W. 117th Avo.
  Miami   FL     33183       305.270.1792       305.270.8506       3/24/01      
9/30/12   69   WHS     9,863     Miami Gateway  
805.825 N.W. 167th Street
  Miami   FL     33169       305.627.0535       305.627.0636       7/26/01      
1/31/12   70   C     3,858     Woodfield Mall  
G.308 Woodfield Shopping Center
  Schaumburg   IL     60173       847.413.0211       847.413.0234       11/1/01
      1/31/11   71   C     3,200     The Shops at Willow Bend  
6121 West Park Blvd., Space #B116
  Piano   TX     75093       469.366.0149       469.366.0151       8/3/01      
1/31/11   76   OTL     3,583     Colorado Mills  
14500 W. Colfax Avenue, # 259
  Lakewood   CO     80401       720.497.0141       720.497.0143       11/14/02  
    1/31/13   77   C     3,750     Third Street Promenade  
1343 3rd Street Promenade
  Santa Monica   CA     90401       310.899.0151       310.899.9840      
8/17/01       5/31/11   78   OTL     5,282     Belz Canovanas  
18400 State Rd. #3, Space #051
  Canovanas   PR     00729       787.886.0505       787.886.0515       8/16/01  
    8/31/11   79   OTL     6,000     Las Vegas Outlet Center  
7400 Las Vegas Blvd., South, #241
  Las Vegas   NV     89123       702.492.0592       702.492.0594       7/25/01  
    7/31/11   80   OTL     3,500     Tanger Outlet. San Marcos  
4015 Interstate 35 South, #1070
  San Marcos   TX     78666       512.363.4045       512.353.4012       7/14/01
      7/31/11   81   C     1,800     Partridge Creek  
17420 Hall Road, #142
  Clinton Township   Ml     48038       586.226.0804       586.228.0809      
10/18/07       1/31/17   82   OTL     4,585     Tanger Outlet. Lancaster  
201 Stanley K. Tanger Blvd.
  Lancaster   PA     17602       717.393.2997       717.393.4791       11/21/01
      11/30/11   83   WHS     9,666     Los Angeles  
5191 Whittler Boulevard
  Los Angeles   CA     90022       323.264.4700       323.264.4746      
12/19/01       12/31/11   84   WHS     13,305     El Cerrlto  
5805 Cutting Blvd.
  El Cerrito   CA     94530       510.235.1123       510.236.1218       9/20/01
      4/30/13   86   OTL     3,500     Tanger Outlet Center. Kittery II  
360 US Route 1, Unit 101
  Kittery   ME     03904       207.439.0566       207.439.3049       6/20/03    
  5/31/13   87   C     2,400     Twelve Oaks  
27500 Novi Road, #126
  Novi   Ml     48377       248.380.7020       248.380.7224       9/28/07      
1/31/17  

 



--------------------------------------------------------------------------------



 



                                                                      STORE NO.
  STORE TYPE   SQ.FT.   LOCATION NAME   ADDRESS   CITY   STATE   ZIP   PHONE  
FAX   OPEN DATE   EXP. DATE   88   OTL     6,000     Queens Place  
88.01 Queens Blvd., Space #121
  Queens Center   NY     11373       718.699.2773       718.699.0683      
11/2/01       9/30/11   89   OTL     3,510     Sun Valley Factory Shoppes  
7051 S. Desert Blvd., #A-145
  Canutillo   TX     79835       915.877.2002       915.877.2086       10/10/07
      10/31/12   90   C     2,995     The Plaza at the King of Prussia  
160 North Gulph Road, Suite 2057
  King of Prussia   PA     19406       610.337.7366       610.337.7822      
11/15/01       3/31/16   91   WHS     10,512     Fresno  
86 E. Shaw Avenue
  Fresno   CA     93710       559.221.0399       559.221.0699       5/3/02      
5/31/12   92   C     3,707     Mall of America  
214 North Garden
  Bloomington   MN     55425       952.854.3000       952.854.8515       7/19/02
      7/31/12   93   OTL     3,414     Carisbad Premium Outlets  
5610 Paseo Del None, #105
  Carisbad   CA     92008       760.918.0040       760.918.0057       6/16/02  
    6/31/12   94   OTL     3,500     Tanger Outlet Center Wisconsin Dells  
210 Gasser Road, Suite #1030
  Baraboo   Wl     53913       608.253.2024       608.253.2025       7/28/06    
  7/31/11   95   C     3,019     Florida Mall  
8001 S. Orange Blossom Trail, #312
  Oriando   FL     32809       407.851.0900       407.851.6773       8/22/02    
  1/31/13   96   OTL     4,527     Tanger Outlet, Myrtle Beach  
10827 Kings Road, Space #895
  N. Myrtle Beach   SC     29672       843.449.7473       843.449.6684      
6/28/02       6/30/12   97   WHS     8,000     Washington Square  
4801 W. North Ave.
  Chicago   IL     60639       773.489.9901       773.489.9902       3/13/03    
  5/31/13   99   OTL     4,550     Steinway Street  
31.01 Stelnway Street
  Astoria   NY     11103       718.204.0040       718.204.2583       4/11/02    
  1/31/12   100   C     6,372     Times Square, Reuters Building  
3 Times Square
  New York   NY     10036       212.869.9550       212.869.9548       1/11/03  
    8/31/12   102   WHS     8,000     El Paso  
6100 Montana Avenue, Suite A
  El Paso   TX     79925       915.774.0002       915.774.0026       3/6/03    
  4/30/13   103   C     2,781     Houston Galleria II  
5085 Westhelmer, Suite B3615
  Houston   TX     77056       713.623.8660       713.623.0784       6/27/03    
  1/31/14   104   C     3,165     Tyson’s Comer  
1961 Chain Bridge Rd. Space # D12L
  McLean   VA     22102       703.790.5520       703.790.5542       10/4/02    
  10/31/12   107   C     3,247     Ala Moana Shopping Center  
1450 Ala Moana Blvd, #2033
  Honolulu   HI     96814       808.941.0660       808.941.0664       10/4/02  
    1/31/12   111   OTL     3,000     Prime Outlets at Grove City  
Grove City Factory Shops #1020 1911 Leesburg-Grove City Road
  Grovo City   PA     16127       724.748.3547       724.748.4674       11/14/02
      11/30/12  

 



--------------------------------------------------------------------------------



 



                                                                      STORE NO.
  STORE TYPE   SQ.FT.   LOCATION NAME   ADDRESS   CITY   STATE   ZIP   PHONE  
FAX   OPEN DATE   EXP. DATE   112   C     2,846     Roosevelt Fields  
630 Old Country Road, #1064
  Garden City   NY     11530       616.873.7267       516.873.8029       1/13/03
      1/31/13   113   WHS     7,200     McLendon Plaza  
10255 N. Freeway #F
  Houston   TX     77037       281.999.5796       281.999.0317       5/1/03    
  4/30/14   114   OTL     3,155     Las Vegas Premium Outlet  
905 S. Grand Central Parkway, #1720
  Las Vegas   NV     89106       702.383.4061       702.383.4063       8/1/03  
    7/31/13   116   C     2,500     Town Center at Boca Raton  
6000 Glades Rd. #1131
  Boca Raton   FL     33431       561.368.1622       561.368.1760       2/13/03
      2/28/13   119   WHS     11,260     Southgate Mall  
4260 Florin Rd., Unit B103
  Sacramento   CA     95823       916.424.8763       916.424.8744       6/20/03
      4/30/13   120   WHS     10,251     Pavilions at San Mateo  
4900 Cutler Ave. NE Space #E1
  Albuquerque   NM     87110       505.884.1191       505.884.8077       5/29/03
      5/31/13   121   OTL     3,894     Tanger Outlet Center Five Oaks  
1645 Parkway, #1390
  Sevlerville   TN     37862       865.453.9911       865.453.9916       8/14/03
      7/31/13   122   WHS     8,196     Pine Trail Square Mall  
1951 A North Military Trail
  West Palm Beach   FL     33409       561.681.6831       561.681.6841      
8/7/03       8/31/13   123   OTL     3,200     Jackson Outlet Village  
537 Monmouth Road, Suite 116A, Space 142
  Jackson   NJ     08527       732.928.3636       732.928.6906       11/20/03  
    5/31/13   124   OTL     3,000     St. Augustine Outlet Center  
2700 State Road 16, #813
  St. Augustine   FL     32092       904.819.9376       904.819.9381      
7/17/03       7/31/13   125   OTL     3,718     Carolina Premium Outlets  
1025 Industrial Park Drive, #740
  Smithfield   NC     27577       919.989.2133       919.989.3014       6/21/03
      6/30/13   126   C     2,486     Fashion Show Las Vegas  
3200 Las Vegas Boulevard, South, #1240
  Las Vegas   NV     89109       702.696.9905       702.696.1247       11/15/03
      1/31/14   129   WHS     8,624     Clearwater Mall  
2663 Gulf To Bay Blvd., #910
  Clearwater   FL     33759       727.791.4048       727.726.6092       10/30/03
      10/31/13   130   OTL     3,500     Tanger Outlet Center Charleston  
4840 Tanger Outlet Blvd., #501
  Charleston   SC     29418       843.554.8175       843.554.8177       8/4/06  
    8/31/11   132   WHS     5,512     Aurora City Place  
130 S. Abilene St., SM.3
  Aurora   CO     80012       303.344.5767       303.367.2552       7/24/03    
  7/31/13   133   C     2,553     The Corner Mall  
417 Washington St.
  Boston   MA     02108       617.423.0412       617.423.2875       9/25/03    
  7/31/13   134   WHS     6,150     Dale Mabry  
3804 W. Linebaugh Ave., UPS SHIPMENTS: Use ZIP Code 33624
  Tampa   FL     33618-8702       813.265.9133       813.960.9385       11/3/03
      10/31/13   135   OTL     3,065     Fashion Outlets of Niagara  
1900 Military Dr., #12
  Niagara Falls   NY     14304       716.297.5464       716.297.4275      
7/31/03       7/31/13  

 



--------------------------------------------------------------------------------



 



                                                                      STORE NO.
  STORE TYPE   SQ.FT.   LOCATION NAME   ADDRESS   CITY   STATE   ZIP   PHONE  
FAX   OPEN DATE   EXP. DATE   139   OTL     3,380     Silver Sands Factory
Stores  
10676 Emerald Coast Parkway West, #139
  Destin   FL     32550       850.650.0387       850.650.0951       7/2/03      
7/31/13   140   WHS     8,891     North Creek Plaza  
7901 San Dario Avenue, Unit A
  Lardeo   TX     78045       956.796.1531       956.729.1862       3/1/07      
2/29/12   141   OTL     3,399     Potomac Mills  
2700 Potomac Mills Circle, # 555
  Prince William   VA     22192       703.490.5546       703.490.5760      
5/28/04       1/31/15   142   OTL     3,748     Sawgrass Mills  
12801 West Sunrise Blvd., # 539
  Sunrise   FL     33323       954.838.9337       954.838.0162       7/23/04    
  1/31/15   143   OTL     3,159     St. Louis Mills  
5555 St. Louis Mills Blvd., # 532
  Hazelwood   MO     63042       314.227.5868       314.227.5870       5/21/04  
    1/31/15   144   OTL     3,287     Jersey Shore Premium Outlets  
1 Premium Outlets Blvd., #221
  Tinton Falls   NJ     07753       732.695.1919       732.695.1994      
11/13/08       1/31/14   145   OTL     3,214     Seattle Premium Outlets  
10800 Qull Ceda Blvd. Suite 715
  Tulallp   WA     98271       360.716.3886       360.716.3888       5/5/05    
  6/31/10   146   OTL     3,500     Tanger Outlet Center Foley  
2601 S McKenzie St, #488
  Foley   AL     36635       251-943-9101       251-943-9104       11/18/05    
  11/30/10   147   OTL     4,000     Rehoboth I Tanger Outlets  
35000 Midway Outlet Drive, #204
  Rehoboth Beach   DE     19971       302.644.6834       302.844.6836      
7/1/05       6/30/10   148   OTL     4,000     Locust Grove Tanger Outlet Center
 
1000 Tanger Drive, Suite 624
  Locust Grove   GA     30248       770.288.2011       770.288.2016      
8/19/05       8/31/10   149   OTL     3,380     Great Lakes Crossing  
Store Address: 4000 Baldwin Road, Shipping Address: 4544 Baldwin Road
  Auburn Hills   MI     48326       248.972.0807       248.972.0829       6/8/05
      1/31/15   150   OTL     2,498     North Georgia Premium Outlets  
800 Highway 400 South Suite 1050
  Dawsonville   GA     30534       706.216.1262       706.216.1362       7/15/05
      7/31/10   151   OTL     3,168     Clinton Crossing Premium Outlets  
20-A Killlngworth Turnpike Suite 410
  Clinton   CT     06413       860.664.3833       860.664.3848       8/4/05    
  7/31/15   152   C     3,045     Bellevue Square  
575 Bellevue Square, Suite 240
  Bellevue   WA     98004       425.688.7601       425.688.7606       7/29/05  
    6/30/15   153   OTL     3,350     Tilton  
120 Laconia Road, Space # 306
  Tilton   NH     03276-5238       603.286.1247       603.286.9314       8/19/05
      8/31/10   154   OTL     3,320     Round Rock Premium Outlets  
4401 North IH-35, Suite #729
  Round Rock   TX     78664       512.869.3090       512.819.9080       8/3/06  
    8/31/11   155   C     2,700     Gaslamp - SoHo Lab  
480 5th Avenue, Spaces 2-110 and 2-111
  San Diego   CA     92101       619.238.0912       619.238.4749       6/29/06  
    8/31/16  

 



--------------------------------------------------------------------------------



 



                                                                      STORE NO.
  STORE TYPE   SQ.FT.   LOCATION NAME   ADDRESS   CITY   STATE   ZIP   PHONE  
FAX   OPEN DATE   EXP. DATE   156   C     1,995     Burbank Collection  
152 E. Palm Avenue, Space 214
  Burbank   CA     91502       818.624.2106       818.624.2408       2/26/09    
  1/31/19   157   OTL     3,569     Branson Tanger Outlet Center  
300 Tanger Boulevard, Space 501
  Branson   MO     65616       417.339.1304       417.339.1308       8/31/06    
  8/31/10   158   C     2,012     The Pler at Ceasars  
One Atlantic Ocean Suite BW-236
  Atlantic City   NJ     08401       609.345.7980       609.449.0369      
10/19/06       12/31/16   159   C     2,370     Westfield Topanga Plaza  
6600 Topanga Canyon Blvd. Suite 43A
  Canoga Park   CA     91303       818.887.1827       818.887.5740       3/1/07
      6/30/17   160   C     2,360     Vegas Town Square  
6605 South Las Vegas Blvd., Space N-139
  Las Vegas   NV     89119       702.361.8958       702.407.8463       11/14/07
      11/30/17   161   C     2,456     North Park Center  
2112 NorthPark Center
  Dallas   TX     75225       214.360.9303       214.360.9609       4/7/06      
4/30/16   162   OTL     4,250     Rio Grande Outlet Center  
5001 East Expressway 83, Suite #712
  Mercedes   TX     78570       956.565.2011       956.565.2034       11/2/06  
    11/30/11   163   OTL     3,600     Park City Factory Outlets -Tanger  
6699 North Landmark Dr.
  Park City   UT     84098       435.655.3912       435.655.3917       1/20/06  
    1/31/11   164   OTL     3,075     Osage Beach Premium Outlets  
4540 Highway 54 Space Q1
  Osage Beach   MO     65065       573.348.1883       573.348.4425       5/19/06
      5/31/11   165   C     2,531     Hollywood & Highland Center  
6801 Hollywood Boulevard, Suite B3-326B
  Hollywood   CA     90028       323.382.0108       323.382.0124       6/28/06  
    4/30/16   166   C     2,700     Summit Sierra  
13985 S Virginia St. Space 803
  Reno   NV     89511       775.853.3330       775.853.3371       10/4/06      
10/31/16   167   C     1,803     Del Amo Fashion Center  
3 Del Amo Fashion Center Space 83
  Torrance   CA     90503       310.793.2474       310.793.2484       9/14/06  
    1/31/17   168   C     2,465     Tempe Market Place  
2000 E. Rio Salado Parkway, #1074
  Tempe   AZ     85281       480.966.2663       480.966.2664       8/23/07      
8/31/17   169   C     2,708     Queens Center Mall  
90-15 Queens Blvd, Space 2008
  Elmhurst   NY     11373       718.592.4073       718.592.2418       7/20/06  
    1/31/17   170   C     2,322     Woodbridge Center  
2335 Woodbridge Center
  Woodbridge   NJ     07095       732.726.0920       732.726.0938       8/30/06
      1/31/17   172   OTL     3,515     Atlantic City Outlets  
121 N. Arkansas, Space #316
  Atlantic City   NJ     08401       609.344.2850       609.344.2852      
8/30/07       7/31/17   173   OTL     3,500     Prime Orlando  
4967 International Dr., Suite 3A-4.1
  Orlando   FL     32819       407.345.8922       407.345.8924       8/11/07    
  8/31/17  

 



--------------------------------------------------------------------------------



 



                                                                      STORE NO.
  STORE TYPE   SQ.FT.   LOCATION NAME   ADDRESS   CITY   STATE   ZIP   PHONE  
FAX   OPEN DATE   EXP. DATE   174   C     2,500     Cherry Creek  
3000 East First Ave. Space #134
  Denver   CO     80206       303.333.1864       303.333.1871       9/28/06    
  1/31/16   175   C     2,247     International Plaza  
2223 N. West Shore Blvd., #184
  Tampa   FL     33607       813.871.5970       813.871.5973       10/5/06      
1/31/16   176   C     2,483     Promenade Shops at Dos Lagos  
2785 Cabot Drive, Space 7-145
  Corona   CA     92883       951.277.0484       951.277.1265       1/18/07    
  1/31/17   177   C     2,587     Arrowhead Towne Center  
7700 West Arrowhead Towne Center, #1061
  Phoenix   AZ     85308       623.979.9040       623.979.9626       10/11/06  
    10/31/16   178   C     2,184     Tyrone Square  
6901 22nd Avenue North, Space 492A
  St. Petersburg   FL     33710       727.345.1061       727.345.3630      
12/7/06       1/31/17   179   OTL     3,500     Albertville Premium Outlets  
6415 Labeaux Ave NE Space B230
  Albertville   MN     55301       763.488.1556       763.488.1557       9/21/06
      9/30/11   180   C     2,359     Northshore Mall  
210 Andover St. #E125
  Peabody   MA     01960       978.531.7019       978.531.7046       4/24/08    
  1/31/19   181   C     1,735     Mall at Rockingham  
99 Rockingham Park Blvd., #E-159
  Salem   NH     03079       603.893.1697       603.893.2348       1/10/07      
1/31/17   182   C     2,000     Mall of New Hampshire  
1500 S. Willow Street, #S-165
  Manchester   NH     03103       603.629.9647       603.629.9659       11/29/06
      1/31/17   183   C     1,858     Solomon Pond  
601 Donald Lynch Blvd., #S-132
  Marlborough   MA     01752       508.481.8042       508.481.8627       1/17/07
      1/31/17   184   C     2,009     Anaheim Gardenwalk  
321 West Katella Ave., #143
  Anaheim   CA     92808       714.533.9621       714.533.3779       5/29/08    
  5/31/18   185   OTL     3,066     Hilton Head Factory Outlet Center  
1414 Fording Island Road, #A130
  Bluffton   SC     29910       843.837.2344       843.837.2347       3/16/07  
    3/31/12   186   OTL     3,500     Gonzales Outlet Center  
2210 S. Tanger Blvd., #206
  Gonzales   LA     70737       225.644.4555       225.644.3248       11/20/07  
    11/30/12   187   OTL     3,500     Tanger Outlet Center, Washington, PA  
2200 Tanger Blvd., Space #701
  Washington   PA     15301       724.228.8823       724.228.8826       8/29/08
      8/31/13   188   WHS     7,087     Valley Plaza Shopping Center  
1523 West Main Street, Suite A
  El Centro   CA     92243       760.353.8873       760.353.5911       12/7/06  
    12/31/16   189   C     2,499     Freehold Raceway Mall  
3710 Route 9, Space # G-220
  Freehold   NJ     07728       732.625.1451       732.625.1456       2/21/07  
    12/31/16   190   OTL     3,000     Chicago Premium Outlets  
1650 Premium Outlets Blvd., #207
  Aurora   IL     60502       630.236.1118       630.238.1120       6/21/07    
  4/30/17   192   OTL     3,300     Prime Outlets at Pleasant Prairie  
11211 120th Ave., #579
  Pleasant Prairie   Wl     53158       262.857.9260       262.857.9470      
3/22/07       3/31/17  

 



--------------------------------------------------------------------------------



 



                                                                      STORE NO.
  STORE TYPE   SQ.FT.   LOCATION NAME   ADDRESS   CITY   STATE   ZIP   PHONE  
FAX   OPEN DATE   EXP. DATE   193   C     1,820     Barton Creek Square  
2901 Capital of Texas Highway, #N01C
  Austin   TX     78746       512.732.1882       512.732.1821       8/23/07    
  1/31/18   194   C     1,909     Pheasant Lane Mall  
310 Daniel Webster Highway, #W267A
  Nashua   NH     03060       603.891.1031       603.891.1045       4/5/07      
1/31/18   195   C     2,412     Edison Mall  
4125 Cleveland Ave., #1470B
  Fort Myers   FL     33901       239.939.4911       239.939.2633       5/24/07
      1/31/18   196   OTL     3,000     Leesburg Corner Premium Outlets  
241 Fort Evans Road, NE, #1233
  Leesburg   VA     20176       703.779.2650       703.779.8497       5/17/07  
    4/30/17   197   OTL     3,497     Philadelphia Premium Outlets  
18 Lightcap Road, #1071
  Pottstown   PA     19464       610.326.9733       610.326.9735       11/8/07  
    11/30/12   198   OTL     3,500     Tanger Outlet Center Barstow  
2796 Tanger Way, #350
  Barstow   CA     92311       760.253.3707       760.253.3708       12/13/07  
    12/31/12   199   C     1,992     Arden Fair  
1689 Arden Way, #2042
  Sacramento   CA     95815       916.926.0980       916.926.8122       5/24/07
      5/31/17   200   C     2,658     Aventura Mall  
19575 Biscayne Blvd., #1323
  Aventura   FL     33180       305.682.8221       305.931.0588       6/28/07  
    3/31/17   201   C     2,414     Northgate Mall  
401 NE Northgate Way, #533C
  Seattle   WA     98125       206.362.2930       206.362.3866       10/30/07  
    1/31/18   202   C     2,000     The Shops at Mission Vlejo  
555 The Shops at Mission vlejo, #934B
  Mission Vlejo   CA     92691       949.365.1256       949.365.0734      
8/15/07       1/31/18   203   C     2,559     Plaza Bonita  
3030 Bonlta Plaza Road, #2276
  National City   CA     91950       619.267.8053       619.267.2384      
7/1/08       1/31/19   204   C     2,259     South Park Center  
500 Southpark Center Drive, #HL68
  Strongsville   OH     44136       440.238.6617       440.238.6533      
5/24/07       1/31/18   206   C     1,986     Great Northern Mall  
4954 Great Northern Mall Blvd., #802
  North Olmstead   OH     44070       440.734.3465       440.734.3630      
8/16/07       1/31/18   208   OTL     2,750     North Bend Factory Stores  
461 South Fork Ave., #421A1
  North Bend   WA     98045       425.888.8860       425.888.8863       5/24/07
      5/31/17   209   OTL     2,426     Factory Store at Camarillo Outlet  
740 E. Ventura Blvd., #512
  Camarillo   CA     93010       805.389.7424       805.389.7430       6/21/07  
    6/30/17   210   C     2,527     Dadeland Mall  
7535 Dadeland Mall, #3030
  Miami   FL     33165       786.268.1088       786.268.1168       8/9/07      
1/31/18   211   C     2,003     Clelo Vista Mall  
8401 Gateway Blvd. West, G04A
  El Paso   TX     79925       915.781.7765       916.781.7765       5/8/08    
  1/31/19   212   WHS     8,998     Hillside Plaza  
725 Broadway (Route 1 South)
  Saugus   MA     01906       781.231.1000       781.231.1162       10/16/07    
  8/31/17  

 



--------------------------------------------------------------------------------



 



                                                                      STORE NO.
  STORE TYPE   SQ.FT.   LOCATION NAME   ADDRESS   CITY   STATE   ZIP   PHONE  
FAX   OPEN DATE   EXP. DATE   213   WHS     6,000     Pacific Town Center  
850 W. Hammer Lane
  Stockton   CA     95210       209.952.4519       209.952.5861       9/22/07  
    8/31/12   215   C     2,310     Annapolis Mall  
2002 Annapolis Mall, #1225
  Annapolis   MD     21401       410.573.9229       410.573.9433       11/1/07  
    1/31/18   216   C     2,707     Altamonte Mall  
451 Altamonte Ave., #1341
  Altamonte Springs   FL     32701       407.332.7362       407.332.7908      
5/15/08       1/31/19   217   C     2,186     Riverchase Galleria  
3000 Riverchase Galleria, #286
  Hoover   AL     35244       205.560.0695       205.560.0697       10/21/07    
  1/31/18   218   C     2,164     North Point Mall  
1000 North Point Circle, #2032
  Alpharetta   GA     30022       770.667.2263       770.667.2071       11/15/07
      1/31/18   219   C     2,384     Augusta Mall  
3450 Wrightsboro Road, #2510
  Augusta   GA     30909       706.736.1070       706.736.1072       10/19/07  
    1/31/18   220   C     2,080     Meadowood Mall  
5000 Meadowood Mall Circle, #C104
  Reno   NV     89502       775.828.9400       776.828.9403       3/13/08      
1/31/18   221   C     1,897     Chandler Fashion Center  
3111 W. Chandler Blvd., #2436
  Chandler   AZ     86226       480.963.8600       480.963.8610       11/8/07  
    11/30/17   222   C     7,800     San Francisco  
200 Powell Street
  San Francisco   CA     94102       415.986.7044       415.986.7056      
10/16/08       10/31/18   223   WHS     7,102     Baldridge Commons  
350 N. Dysart Road, Suites 205, 207,208, & 209
  Goodyear   AZ     86338       623.932.2027       623.932.3770       4/17/08  
    1/31/13   224   OTL     3,200     Houston Premium Outlets  
29300 Hempstead Road, #0861
  Cypress   TX     77433       281.758.1830       281.758.1639       3/27/08    
  1/31/14   225   C     2,569     Perimeter Mall  
4400 Ashford-Dunwoody Rd., #1035
  Atlanta   GA     30346       770.396.4221       770.396.4082       4/3/08    
  1/31/19   226   C     2,002     The Oaks Mall Florida  
6215 Newberry Road, Space #H6
  Gainesville   FL     32605       352.332.2473       352.332.2708       9/18/08
      1/31/19   227   C     2,500     Pembroke Lakes Mall  
11401 Pines Blvd., Space #426
  Pembroke Pines   FL     33026       954.447.1449       954.447.1491      
6/13/09       1/31/20   228   C     2,174     Coastland Center  
1900 North Tamlami Trail, Space #H6
  Naples   FL     34102       239.261.3449       239.262.2692       6/12/08    
  1/31/19   229   C     3,035     The Palmer House Hilton Retail Development  
17 East Monroe St., Space #S-6
  Chicago   IL     60603       312.346.2302       312.346.2387       5/1/08    
  4/30/23   230   C     2,623     Westfield Southcenter  
816 Southcenter Mall, Space #1140
  Tukwila   WA     98188       206.246.2459       206.246.0662       7/25/08    
  1/31/19   231   OTL     3,500     Prime Outlets Williamsburg  
5555 Richmond Rd., Space #G140
  Williamsburg   VA     23188       757.220.3813       757.220.4824      
4/17/08       4/30/18  

 



--------------------------------------------------------------------------------



 



                                                                      STORE NO.
  STORE TYPE   SQ.FT.   LOCATION NAME   ADDRESS   CITY   STATE   ZIP   PHONE  
FAX   OPEN DATE   EXP. DATE   232   OTL     3,500     Prime Outlets Puerto Rico
 
1 Prime Outlets Blvd., Space #520
  Barceloneta   PR     00617       787.970.0134       787.970.0136      
11/14/08       11/30/18   233   OTL     3,542     Prime Outlets Hagerstown  
495 Prime Outlets Blvd., Space #565
  Hagerstown   MD     21740       240.420.0050       240.420.0052       3/13/09
      3/31/19   235   OTL     3,195     Prime Outlets Birch Run  
12240 South Beyer Rd., Space #V011
  Birch Run   Ml     48415       989.624.9336       989.524.9526       4/10/08  
    4/30/18   236   C     2,500     Westgate City Center  
9404 W. Westgate Blvd., Space #C107
  Glendale   AZ     85305       623.772.1717       623.772.1919       1/18/08  
    1/31/18   237   C     2,694     SanTan Village  
2174 East Williams Field Road, #538
  Gilbert   AZ     85296       480.857.2442       480.857.8227       3/27/08    
  3/31/18   238   C     2,660     Greenwood Park Mall  
1261 U.S. Highway 31 N, #C08C
  Greenwood   IN     46142       317.885.9470       317.885.9471       4/17/08  
    1/31/19   239   C     2,600     The Avenues  
10300 Southside Blvd., #1090A
  Jacksonville   FL     32256       904.363.2838       904.363.2928      
5/22/08       1/31/19   241   C   3028 Ground Floor 1728 Basement 1300   Union
Square  
15 Union Square West, Space C
  New York   NY     10003       212.647.8891       212.647.8893       12/6/08  
    4/30/19   242   C     2,300     Westfield Galleria at Roseville  
1151 Galleria Blvd., Space 2085
  Roseville   CA     95678       916.782.1404       916.782.1462       n/a      
n/a   243   OTL     3,500     Preferred Outlets at Tulare  
1407 Retherford St., Space K-040
  Tulare   CA     83274       n/a             Sept. 2009     n/a   247   OTL    
3,384     The Legends at Sparks Marina  
1475 East Lincoln Way, #D138
  Sparks   NV     89434       775.358.4082       775.368.7528       6/18/09    
  1/31/20   248   OTL     3,361     Lighthouse Place Premium Outlets  
601 Wabash St., Space #G030
  Michigan City   IN     46360       219.878.0525       219.878.0527      
8/28/08       1/31/19   249   OTL     3,927     The Crossings Factory Outlets  
1000 Route 511, Space #D04
  Tanneraville   PA     18372       570.629.4210       570.629.5017      
9/25/08       1/31/19   251   OTL     3,000     Tanger Factory Outlets at
Commerce  
800 Steven B Tanger Blvd., Space #1210
  Commerce   GA     30529       706.336.8471       706.336,8483       4/24/09  
    4/30/14   252   OTL     3,727     Tanger Factory Outlets at Myrtle Beach Hwy
501  
4633 Factory Stores Blvd., Space #C170
  Myrtle Beach   SC     29579       843.236.8085       843.236.8550       9/4/08
      9/30/13   255   OTL     3,154     Prime Outlets Jeffersonville  
8000 Factory Shops Blvd., Space #620
  Jeffersonville   OH     43128       740.948.2048       740.948.2036      
9/4/08       9/30/18   257   WHS     6,000     Nellis Plaza  
306 N.Nellis Blvd., #105
  Las Vegas   NV     89110       702.437.7676       702.437.7141       11/28/08
      1/31/14   258   C     2,312     Tucson Mall  
4500 N. Oracle Road, Space #217
  Tucson   AZ     85705       520.293.2365       520.293.2257       3/20/09    
  3/31/19  

 



--------------------------------------------------------------------------------



 



                                                                      STORE NO.
  STORE TYPE   SQ.FT.   LOCATION NAME   ADDRESS   CITY   STATE   ZIP   PHONE  
FAX   OPEN DATE   EXP. DATE   259   C     2,500     Lincoln Road  
730 Lincoln Road
  Miami   FL     33139       305.673.9601       306.673.9605       n/a      
3/31/18   260   C     3,252     Natlck Collection  
1245 Worcester Street, Space #4066
  Natlck   MA     01760       508.651.0569       508.6514174       11/26/08    
  10/31/18   261   C     2,227     Park Meadows  
8405 Park Meadows Center Dr, Space #1170
  Lone Tree   CO     80124       720.873.2800       720.873.2819       11/13/08
      11/30/18   262   OTL     3,679     Prime Outlets Gaffney  
1 Factory Shops Blvd., Space #440
  Gaffney   SC     29341       864.487.9635       864.487.9537       3/13/09    
  3/31/18   263   OTL     3,780     The Shoppes at Prime Outlets International -
Orlando  
5269 International Dr., Space #C
  Orlando   FL     32819       407.351.2902       407.351.2964       2/13/09    
  2/28/14   264   OTL     3,000     Tanger Outlets Howell  
1475 N. Burkhart Road, Space #H120
  Howell   Ml     48855       517.646.5715       617.545.6717       3/19/09    
  3/31/14   266   OTL     3,500     Edinburgh Premium Outlets  
11741 North Executive Drive, Space #B85
  Edinburgh   IN     46124       812.526.5044       812.526.6147       3/27/09  
    1/31/20   267   OTL     3,000     Allen Premium Outlets  
820 West Stacy Road, Space #410
  Allen   TX     75013       972.908.2322       972.906.2392       5/22/09      
12/31/09   268   OTL     3,607     Citadel Outlets  
100 Citadel Drive, Space #426
  Commerce   CA     90040       323.832.9884       323.832.9870       6/22/09  
    5/31/19   269   OTL     2,850     Vacaville Premium Outlets  
321 Nut Tree Road, Space #131H
  Vacaville   CA     95687       707.451.3768       707.451.3786       5/22/09  
    1/31/20   274   OTL     3,200     Cincinnati Premium Outlets  
127 Premium Outlets Drive, #619
  Monroe   OH     45050       n/a             August 2009     n/a   285   OTL  
  3,769     Gumee Mills  
6170 West Grand Avenue, Space #589
  Gumee   IL     60031       847.856.6123       847.856.8013       6/5/09      
n/a   286   OTL     3,506     The Outlets at Zlon  
350 North Red Cliffs Drive, Space #25
  St. George   UT     84790       n/a             July 2009     n/a   511   cart
    n/a     Fashion Valley Mall cart  
7007 Friars Road
  San Diego   CA     92108       619.220.0357               6/10/09      
10/31/09   520   cart     40     Fashion Show Las Vegas cart  
3200 Las Vegas Boulevard, South
  Las Vegas   NV     89109       702.785.0125               5/15/09      
10/31/09   521   temp     2,975     Plaza El Segundo  
750 S. Sepulveda Blvd.
  El Segundo   CA     90245       310.416.9840       310.416.9672       6/5/09  
    4/30/10   523   cart     54     Century City Mall cart  
1801 Avenue of the Stars, #R019Z
  Los Angeles   CA     90067       310.203.9687               6/10/09      
10/31/09  

 



--------------------------------------------------------------------------------



 



Schedule 5.1
     Deliver to Agent, with sufficient copies for the Lenders, each of the
financial statements, reports, or other items set forth below at the following
times in form reasonably satisfactory to Agent:

     
as soon as available, but in any event within 30 days (or, in the case of any
month that is also the end of a fiscal quarter, 45 days) after the end of each
month during each of Parent’s fiscal years,
  (a) an unaudited consolidated and consolidating balance sheet, income
statement, and statement of cash flow (which statements of cash flow are not
required to be prepared in accordance with GAAP) covering Parent’s and its
Subsidiaries’ operations for such period and for the period commencing at the
end of the immediately preceding fiscal year and ending with the end of such
month, and a report comparing the figures in such financial statements with the
figures in Parent’s Projections for the corresponding periods and the figures
for the corresponding periods of the immediately preceding fiscal year, and


(b) a Compliance Certificate.
 
   
as soon as available, but in any event within 90 days after the end of each of
Parent’s fiscal years,
  (c) consolidated and consolidating financial statements of Parent and its
Subsidiaries for each such fiscal year, audited by independent certified public
accountants reasonably acceptable to Agent and certified, without any
qualifications (including any (i) “going concern” or like qualification or
exception, (ii) qualification or exception as to the scope of such audit, or
(iii) qualification which relates to the treatment or classification of any item
and which, as a condition to the removal of such qualification, would require an
adjustment to such item, the effect of which would be to cause any noncompliance
with the provisions of Section 7 of the Agreement), by such accountants to have
been prepared in accordance with GAAP (such audited financial statements to
include a balance sheet, income statement, and statement of cash flow and, if
prepared, such accountants’ letter to management), and
 
   
 
  (d) a Compliance Certificate.
 
   
as soon as available, but in any event within 30 days prior to the start of each
of Parent’s fiscal years,
  (e) copies of Parent’s Projections, in form and substance (including as to
scope and underlying assumptions) satisfactory to Agent, in its Permitted
Discretion, for the forthcoming 3 years, year by year, and for the forthcoming
fiscal year, month by month, certified by the chief financial officer of Parent
as being such officer’s good faith estimate of the financial performance of
Parent and its Subsidiaries during the period covered thereby.
 
   
if and when filed or provided,
  (f) Form 10-Q quarterly reports, Form 10-K annual reports, and Form 8-K
current reports filed by Parent,
 
   
 
  (g) any other filings made by Parent or any Borrower with the SEC, and
 
   
 
  (h) any other information that is provided by Parent to its shareholders
generally.

-1-



--------------------------------------------------------------------------------



 



     
promptly, but in any event within 5 days after a Borrower has Knowledge of any
event or condition that constitutes a Default or an Event of Default,
  (i) notice of such event or condition and a statement of the curative action
that the Borrowers propose to take with respect thereto.
 
   
promptly after the commencement thereof, but in any event within 5 days after
the service of process with respect thereto on Parent or any of its
Subsidiaries,
  (j) notice of all actions, suits, or proceedings brought by or against Parent
or any of its Subsidiaries before any Governmental Authority which reasonably
could be expected to result in a Material Adverse Change.
 
   
upon the request of Agent,
  (k) any other information reasonably requested relating to the financial
condition of Parent or its Subsidiaries.

-2-



--------------------------------------------------------------------------------



 



Schedule 5.2
     Provide Agent (and if so requested by Agent, with sufficient copies for the
Lenders) with each of the documents set forth below at the following times in
form reasonably satisfactory to Agent:

     
Monthly (no later than the 10th day of each month); provided that upon the
occurrence and during the continuance of any Financial Covenant Period, weekly
(no later than the 5th Business Day of each week)
  (a) an Account roll-forward with supporting details supplied from sales
journals, collection journals, credit registers and any other records,

(b) notice of all claims, offsets, or disputes asserted by Account Debtors with
respect to Parent’s and its Subsidiaries’ Accounts, and

(c) Inventory system/perpetual reports specifying the cost and the wholesale
market value of Parent’s and its Subsidiaries’ Inventory, by category, with
additional detail showing additions to and deletions therefrom (delivered
electronically in an acceptable format, if the Borrowers have implemented
electronic reporting).

(d) a Borrowing Base Certificate.
 
   
Monthly (no later than the 10th day of each month)
  (e) a detailed report regarding (i) any unpaid freight charges, warehousing or
storage costs, taxes, duties and other similar unpaid costs associated with
Eligible In-Transit Inventory of any Borrower, (ii) any other amounts that are
payable to a landlord, lessor, bailee, or customs broker with respect to any
Inventory of any Borrower or other Collateral located or stored at a premises
that is owned or operated by any of the foregoing persons and (iii) and any
reclamation claims of unpaid sellers of any Borrower’s Inventory, in the case of
each of clauses (i), (ii), and (iii), to the extent such amounts are more than
30 days past due.
 
   
 
  (f) a detailed aging, by total, of the Borrowers’ Accounts, together with a
reconciliation and supporting documentation for any reconciling items noted
(delivered electronically in an acceptable format, if the Borrowers have
implemented electronic reporting).
 
   
 
  (g) a detailed calculation of those Accounts that are not eligible for the
Borrowing Base, if the Borrowers have not implemented electronic reporting.
 
   
 
  (h) a detailed Inventory system/perpetual report together with a
reconciliation to the Borrowers’ general ledger accounts (delivered
electronically in an acceptable format, if the Borrowers have implemented
electronic reporting).
 
   
 
  (i) a detailed calculation of Inventory categories that are not eligible for
the Borrowing Base, if the Borrowers have not implemented electronic reporting.
 
   
 
  (j) a summary aging, by vendor, of Parent’s and its Subsidiaries’ accounts
payable, accrued expenses and any book overdraft (delivered electronically in an
acceptable format, if the Borrowers have implemented electronic reporting),
together with a reconciliation to the general ledger and supporting
documentation for any reconciling items noted.
 
   
 
  (k) an aging, by vendor, of any held checks.
 
   
 
  (l) a detailed report regarding Parent’s and its Subsidiaries’ cash and Cash
Equivalents, including an indication of which amounts constitute Qualified Cash.

 



--------------------------------------------------------------------------------



 



     
 
  (m) a monthly Account roll-forward, in a format acceptable to Agent in its
discretion, tied to the beginning and ending account receivable balances of the
Borrowers’ general ledger.
 
   
 
  (n) a reconciliation of Accounts, trade accounts payable, and Inventory of the
Borrowers’ general ledger accounts to its monthly financial statements including
any book reserves related to each category.
 
   
 
  (o) a report regarding advances and intercompany loans owed by Parent’s
Subsidiaries that are not Loan Parties to any Borrower.
 
   
 
  (p) evidence of Parent’s and its Subsidiaries’ payment of all taxes due and
payable, including all accrued, but unpaid, ad valorem and real estate taxes.
 
   
 
  (q) a report regarding the Parent’s and its Subsidiaries’ accrued, but unpaid,
ad valorem and real estate taxes.
 
   
 
  (r) a detailed report regarding deemed dividend tax liability, if applicable,
for Parent and its Subsidiaries.
 
   
Quarterly (no later than 45 days after the end of each of fiscal quarter)
  (s) a list of all Material Contracts entered into by Parent or any of its
Subsidiaries since the Closing Date (or the last such quarterly report delivered
to Agent), together with copies of each such Material Contract, together with an
updated Schedule 4.17 to the Agreement reflecting any updates thereto.
 
   
 
  (t) a list of all registered material trademarks, trade names, copyrights,
patents, and material licenses acquired by Parent or any of its Subsidiaries
since the Closing Date (or the last such quarterly report delivered to Agent),
together with an updated Schedule 4.13 to the Agreement reflecting any updates
thereto.
 
   
 
  (u) an updated listing of all the Loan Parties’ owned or operated retail store
locations, together with a description of all closings of Loan Party owned or
operated retail store locations during the immediately preceding fiscal quarter.
 
   
Annually (no later than 30 days before the start of each of Parent’s fiscal
years)
  (v) a detailed list of Parent’s and its Subsidiaries’ wholesale customers,
with address and contact information.
 
   
Promptly, in
no event later than 3 Business Days
after execution, receipt or
delivery thereof
  (w) copies of any notices regarding termination, expiration, material defaults
or claimed violations that Parent or any of its Subsidiaries executes or
receives in connection with any Material Contract.
 
   
Upon request by Agent
  (x) copies of purchase orders and invoices for Inventory and Equipment
acquired by Parent or its Subsidiaries, and
 
   
 
  (y) such other reports as to the Collateral or the financial condition of
Parent and its Subsidiaries, as Agent may reasonably request.
 
   
 
  (z) copies of invoices together with corresponding shipping and delivery
documents, and credit memos together with corresponding supporting
documentation, with respect to invoices

 



--------------------------------------------------------------------------------



 



     
 
  and credit memos in excess of an amount determined in the sole discretion of
Agent, from time to time.

 



--------------------------------------------------------------------------------



 



Schedule 6.6
Nature of Business
Skechers U.S.A., Inc. and its Subsidiaries (collectively, the “Company”) designs
and markets Skechers-branded contemporary footwear for men, women and children
under several unique lines. The Company’s footwear reflects a combination of
style, quality and value that appeals to a broad range of consumers. In addition
to Skechers-branded lines, the Company also offers several uniquely branded
designer, fashion and street-focused footwear lines for men, women and children.
These lines are branded and marketed separately from Skechers and appeal to
specific audiences. The Company’s brands are sold through department stores,
specialty stores, athletic retailers, and boutiques as well as catalog and
Internet retailers. Along with wholesale distribution, the Company’s footwear is
available at its e-commerce website and its own retail stores. The Company also
selectively licenses the Skechers brand name and its product line names to
licensees who manufacture, distribute and market non-footwear products,
including but not limited to, men’s, women’s and children’s apparel and
accessories.

 



--------------------------------------------------------------------------------



 



Schedule 6.12

Transactions with Affiliates
Transactions involving provisions of hotel services, from time to time, between
the Borrowers or their Subsidiaries, and the Shade Hotel or the Manhattan Inn
Operating Company, LLC, an Affiliate of the Borrowers.
Transactions between and among Subsidiaries of Parent that are not Loan Parties.
Transactions under and pursuant to that certain Buying Agent Agreement dated as
of June 1, 2006 between Skechers U.S.A., Inc. II and Skechers Holdings Jersey
Limited (Trustee of the Skechers China Business Trust), as such agreement may be
amended from time to time; provided that any amendment increasing the percentage
for the calculation of the fees payable thereunder may not be effected without
the prior written consent of Agent.
Transactions under and pursuant to that certain Cost Sharing Agreement by and
among Skechers U.S.A., Inc., Skechers U.S.A., Inc. II, Skechers USA Canada, Inc.
and Skechers International II, as such agreement may be amended from time to
time; provided that any amendment changing the basis upon which the cost sharing
contemplated thereunder is effected may not be effected without the prior
written consent of Agent.
Management and administrative services arrangements under and pursuant to which
management fees are payable to the Loan Parties from Subsidiaries of Parent that
are not Loan Parties.
Sales of products in the ordinary course of business by Loan Parties to
Subsidiaries of Parent that are not Loan Parties at prices supported by the
annual transfer pricing studies prepared by the Borrowers.
Expense reimbursements by and among the Borrowers and their Subsidiaries
purposed to allocate such expenses to the party otherwise primarily benefiting
from the event giving rise to the expense and responsible for defraying such
expenses.
Inventory transfers at no less than the cost of such inventory by and among the
Borrowers and their Subsidiaries purposed for the distribution of such inventory
to align with regional demand for product.
Transactions between and among Skechers U.S.A., Inc., Skechers International,
and Skechers International II under and pursuant to that certain Skechers
International II Partnership Agreement by and among Skechers U.S.A., Inc.,
Skechers International Limited, and Skechers International II, as such agreement
may be amended from time to time so long as any such amendment is not materially
adverse to the interests of the Lenders.

 